Exhibit 10.2

 

LEASE (NON-CPLV)

By and Among

The Entities Listed on Schedule A

(collectively, and together with their respective permitted successors and
assigns)

as “Landlord”

and

CEOC, LLC and the Entities Listed on Schedule B

(collectively, and together with their respective permitted successors and
assigns)

as “Tenant”

dated

October 6, 2017

for

The Properties Listed on Exhibit A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

ARTICLE I DEMISE; TERM

     1     1.1      Leased Property      1     1.2      Single, Indivisible
Lease      3     1.3      Term      4     1.4      Renewal Terms      4     1.5
     Maximum Fixed Rent Term      4  

ARTICLE II DEFINITIONS

     5  

ARTICLE III RENT

     50     3.1      Payment of Rent      50     3.2      Variable Rent
Determination      51     3.3      Late Payment of Rent or Additional Charges   
  53     3.4      Method of Payment of Rent      53     3.5      Net Lease     
54  

ARTICLE IV ADDITIONAL CHARGES

     54     4.1      Impositions      54     4.2      Utilities and Other
Matters      56     4.3      Compliance Certificate      56     4.4      Impound
Account      56  

ARTICLE V NO TERMINATION, ABATEMENT, ETC.

     57  

ARTICLE VI OWNERSHIP OF REAL AND PERSONAL PROPERTY

     57     6.1      Ownership of the Leased Property      57     6.2     
Ownership of Tenant’s Property      59     6.3      Landlord’s Security Interest
in Tenant’s Pledged Property      60  

ARTICLE VII PRESENT CONDITION & PERMITTED USE

     62     7.1      Condition of the Leased Property      62     7.2      Use
of the Leased Property      63     7.3      Ground Leases      65     7.4     
Third-Party Reports      68     7.5      Operating Standard      68  

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

     68  

ARTICLE IX MAINTENANCE AND REPAIR

     68     9.1      Tenant Obligations      68     9.2      No Landlord
Obligations      69     9.3      Landlord’s Estate      69     9.4      End of
Term      69  

 

i



--------------------------------------------------------------------------------

ARTICLE X ALTERATIONS

     70     10.1      Alterations, Capital Improvements and Material Capital
Improvements      70     10.2      Landlord Approval of Certain Alterations and
Capital Improvements      71     10.3      Construction Requirements for
Alterations and Capital Improvements      72     10.4      Landlord’s Right of
First Offer to Fund Material Capital Improvements      73     10.5      Minimum
Capital Expenditures      77  

ARTICLE XI LIENS

     84  

ARTICLE XII PERMITTED CONTESTS

     85  

ARTICLE XIII INSURANCE

     86     13.1      General Insurance Requirements      86     13.2      Name
of Insureds      89     13.3      Deductibles of Self-Insured Retentions      89
    13.4      Waivers of Subrogation      90     13.5      Limits of Liability
and Blanket Policies      90     13.6      Future Changes in Insurance
Requirements      90     13.7      Notice of Cancellation or Non-Renewal      91
    13.8      Copies of Documents      91     13.9      Certificates of
Insurance      92     13.10      Other Requirements      92  

ARTICLE XIV CASUALTY

     93     14.1      Property Insurance Proceeds      93     14.2      Tenant’s
Obligations Following Casualty      94     14.3      No Abatement of Rent     
95     14.4      Waiver      95     14.5      Insurance Proceeds and Fee
Mortgagee      95  

ARTICLE XV EMINENT DOMAIN

     96     15.1      Condemnation      96     15.2      Award Distribution     
97     15.3      Temporary Taking      97     15.4      Condemnation Awards and
Fee Mortgagee      97  

ARTICLE XVI DEFAULTS & REMEDIES

     97     16.1      Tenant Events of Default      97     16.2      Landlord
Remedies      101     16.3      Damages      102     16.4      Receiver      103
    16.5      Waiver      103     16.6      Application of Funds      103    
16.7      Landlord’s Right to Cure Tenant’s Default      103     16.8     
Miscellaneous      104  

ARTICLE XVII TENANT FINANCING

     105  

 

ii



--------------------------------------------------------------------------------

  17.1      Permitted Leasehold Mortgagees      105     17.2      Landlord
Cooperation with Permitted Leasehold Mortgage      113  

ARTICLE XVIII TRANSFERS BY LANDLORD

     113     18.1      Transfers Generally      113     18.2      Severance
Leases      115     18.3      Permitted Property Sales      116     18.4     
Transfers to Tenant Competitors      116  

ARTICLE XIX HOLDING OVER

     118  

ARTICLE XX RISK OF LOSS

     118  

ARTICLE XXI INDEMNIFICATION

     118     21.1      General Indemnification      118     21.2     
Encroachments, Restrictions, Mineral Leases, etc      120  

ARTICLE XXII TRANSFERS BY TENANT

     122     22.1      Subletting and Assignment      122     22.2     
Permitted Assignments and Transfers      122     22.3      Permitted Sublease
Agreements      126     22.4      Required Subletting and Assignment Provisions
     127     22.5      Costs      128     22.6      No Release of Tenant’s
Obligations; Exception      129     22.7      Bookings      129     22.8     
Merger of CEOC      129  

ARTICLE XXIII REPORTING

     129     23.1      Estoppel Certificates and Financial Statements      129  
  23.2      SEC Filings; Offering Information      134     23.3      Landlord
Obligations      136  

ARTICLE XXIV LANDLORD’S RIGHT TO INSPECT

     137  

ARTICLE XXV NO WAIVER

     137  

ARTICLE XXVI REMEDIES CUMULATIVE

     137  

ARTICLE XXVII ACCEPTANCE OF SURRENDER

     138  

ARTICLE XXVIII NO MERGER

     138  

ARTICLE XXIX INTENTIONALLY OMITTED

     138  

ARTICLE XXX QUIET ENJOYMENT

     138  

ARTICLE XXXI LANDLORD FINANCING

     138     31.1      Landlord’s Financing      138     31.2      Attornment   
  140  

 

iii



--------------------------------------------------------------------------------

  31.3      Compliance with Fee Mortgagee Documents      140  

ARTICLE XXXII ENVIRONMENTAL COMPLIANCE

     145     32.1      Hazardous Substances      145     32.2      Notices     
145     32.3      Remediation      145     32.4      Indemnity      145     32.5
     Environmental Inspections      147  

ARTICLE XXXIII MEMORANDUM OF LEASE

     147  

ARTICLE XXXIV DISPUTE RESOLUTION

     148     34.1      Expert Valuation Process      148     34.2     
Arbitration      150  

ARTICLE XXXV NOTICES

     151  

ARTICLE XXXVI END OF TERM SUCCESSOR ASSET TRANSFER

     152     36.1      Transfer of Tenant’s Successor Assets and Operational
Control of the Leased Property      152     36.2      Transfer of Intellectual
Property      153     36.3      Determination of Successor Assets FMV      153  
  36.4      Operation Transfer      153  

ARTICLE XXXVII ATTORNEYS’ FEES

     154  

ARTICLE XXXVIII BROKERS

     154  

ARTICLE XXXIX ANTI-TERRORISM REPRESENTATIONS

     154  

ARTICLE XL LANDLORD REIT PROTECTIONS

     155  

ARTICLE XLI MISCELLANEOUS

     156     41.1      Survival      156     41.2      Severability      156    
41.3      Non-Recourse      156     41.4      Successors and Assigns      157  
  41.5      Governing Law      157     41.6      Waiver of Trial by Jury     
158     41.7      Entire Agreement      158     41.8      Headings      159    
41.9      Counterparts      159     41.10      Interpretation      159     41.11
     Deemed Consent      159     41.12      Further Assurances      160    
41.13      Gaming Regulations      160     41.14      Certain Provisions of
Nevada Law      161     41.15      Certain Provisions of New Jersey Law      161
 

 

iv



--------------------------------------------------------------------------------

  41.16      Savings Clause      163     41.17      Integration with Other
Documents      163     41.18      Manager      164     41.19      Non-Consented
Lease Termination      164     41.20      Certain Provisions of Louisiana Law   
  164     41.21      Certain Provisions of Indiana Law      165     41.22     
Confidential Information      165     41.23      Time of Essence      165    
41.24      Consents, Approvals and Notices      166     41.25      No Release of
Tenant or Guarantor      166     41.26      Tenant and Landlord; Joint and
Several      166     41.27      Suretyship Waivers      166     41.28     
Amendments      168  

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A

     —     

FACILITIES

EXHIBIT B

     —     

LEGAL DESCRIPTION OF LAND

EXHIBIT C

     —     

CAPITAL EXPENDITURES REPORT

EXHIBIT D

     —      FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF ANY
FIXED ASSETS CONSTITUTING LEASED PROPERTY

EXHIBIT E

     —     

GROUND LEASED PROPERTY

EXHIBIT F

     —     

LEGAL DESCRIPTION OF LAS VEGAS LAND ASSEMBLAGE

EXHIBIT G

     —     

FORM OF REIT COMPLIANCE CERTIFICATE

EXHIBIT H

     —     

PROPERTY-SPECIFIC IP

EXHIBIT I

     —     

FORM OF PACE REPORT

EXHIBIT J

     —     

DESCRIPTION OF TITLE POLICIES

EXHIBIT K

     —     

ADDITIONAL FEE MORTGAGEE REQUIREMENTS FOR EXISTING FEE MORTGAGE

SCHEDULE A

     —     

LANDLORD ENTITIES

SCHEDULE B

     —     

TENANT ENTITIES

SCHEDULE 1

     —     

GAMING LICENSES

SCHEDULE 2

     —     

GROUND LEASES

SCHEDULE 3

     —     

MAXIMUM FIXED RENT TERM

SCHEDULE 4

     —     

SPECIFIED SUBLEASES

SCHEDULE 5

     —     

RENT ALLOCATION

SCHEDULE 5-A

     —     

PROPERTY-SPECIFIC RENT ALLOCATION

SCHEDULE 6

     —     

LONDON CLUBS

SCHEDULE 7

     —     

PERMITTED PROPERTY SALES

 

vi



--------------------------------------------------------------------------------

LEASE (NON-CPLV)

THIS LEASE (NON-CPLV) (this “Lease”) is entered into as of October 6, 2017, by
and among the entities listed on Schedule A attached hereto (collectively, and
together with their respective successors and assigns, “Landlord”), and CEOC,
LLC, a Delaware limited liability company, and the entities listed on Schedule B
attached hereto (collectively, or if the context clearly requires, individually,
and together with their respective successors and assigns, “Tenant”).

RECITALS

A. Commencing on January 15, 2015 and continuing thereafter, Caesars
Entertainment Operating Company, Inc., a Delaware corporation, and certain of
its direct and indirect subsidiaries (collectively, the “Debtors”) filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Code in the United States Bankruptcy Court for the Northern District of Illinois
(the “Bankruptcy Court”), jointly administered under Case No. 15-01145, and the
Bankruptcy Court has confirmed the “Debtors’ Third Amended Joint Plan of
Reorganization Pursuant to Chapter 11 of the Bankruptcy Code” (as it may be
altered, amended, modified, or supplemented from time to time in accordance with
the terms of Article X thereof, the “Bankruptcy Plan”).

B. Pursuant to the Bankruptcy Plan, on the date hereof the Debtors transferred
the Leased Property to Landlord, and Landlord hereby leases the Leased Property
to Tenant and Tenant hereby leases the Leased Property from Landlord, upon the
terms set forth in this Lease.

C. Immediately following the execution of this Lease, Caesars Entertainment
Operating Company, Inc., a Delaware corporation, will merge into CEOC, LLC.

D. Capitalized terms used in this Lease and not otherwise defined herein are
defined in Article II hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEMISE; TERM

1.1 Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord demises and leases to Tenant and Tenant accepts and leases
from Landlord all of Landlord’s rights and interest in and to the following
(collectively, the “Leased Property”):

(a) the real property described in Exhibit B attached hereto, together with any
ownership interests in adjoining roadways, alleyways, strips, gores and the like
appurtenant thereto (collectively, the “Land”);

(b) the Ground Leases (as defined below), together with the leasehold estates in
the Ground Leased Property (as defined below), as to which this Lease will
constitute a sublease;



--------------------------------------------------------------------------------

(c) all buildings, structures, Fixtures and improvements of every kind now or
hereafter located on the Land or the improvements located thereon or permanently
affixed to the Land or the improvements located thereon, including, but not
limited to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines appurtenant to such buildings and structures (collectively, the
“Leased Improvements”), provided, however, that the foregoing shall not affect
or contradict the provisions of this Lease which specify that Tenant shall be
entitled to certain rights with respect to or benefits of the Tenant Capital
Improvements as expressly set forth herein;

(d) all easements, development rights and other rights appurtenant to the Land
or the Leased Improvements; and

(e) any vessel, riverboat, barge or ship used as a Gaming Facility or which is
ancillary to a Gaming Facility, including but not limited to (i) a vessel,
riverboat, barge or ship of any kind or nature, whether or not temporarily or
permanently moored or affixed to any real property (including its engines,
machinery, boats, boilers, masts, rigging, anchors, chains, cables, apparel,
tackle, outfit, spare gear, fuel, consumables or their stores, belongings and
appurtenances, whether on board or ashore, and all additions, improvements and
replacements) which has a current and valid certificate of documentation issued
by the National Vessel Documentation Center (“Certificate of Documentation”) or
a current and valid certificate of compliance issued by a Gaming Authority
(“Certificate of Compliance”) or in the past has been the subject of a
Certificate of Documentation and/or Certificate of Compliance, (ii) any property
which is a vessel within the meaning given to that term in 1 U.S.C. § 3, and
(iii) any property which would be a vessel within the meaning of that term as
defined in 1 U.S.C. § 3 but for its removal from navigation for use in gaming or
other business operations and/or any modifications made thereto to facilitate
dockside gaming or other business operations, and, in each case, all
appurtenances thereof.

The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters of any nature affecting the Leased
Property or any portion thereof as of the Commencement Date and such subsequent
covenants, conditions, restrictions, easements and other matters as may
hereafter arise in accordance with the terms of this Lease or as may otherwise
be agreed to in writing by Landlord and Tenant, whether or not of record,
including any matters which would be disclosed by an inspection or accurate
survey of the Leased Property or any portion thereof.

Except as more specifically provided in the following paragraph, to the extent
Landlord’s ownership of any Leased Property or any portion thereof (including
any improvement (including any Capital Improvement) or other property) that does
not constitute “real property” within the meaning of Treasury Regulation Section
1.856-3(d), which would otherwise be owned by Landlord and leased to Tenant
pursuant to this Lease, could cause Landlord REIT to fail to qualify as a “real
estate investment trust” (within the meaning of Section 856(a) of the Code, or
any similar or successor provision thereto), then a portion of such property
shall automatically instead be owned by Propco TRS LLC, a Delaware limited
liability company, which is a “taxable REIT subsidiary” (within the meaning of
Section 856(l) of the Code, or any similar or successor provision thereto) of
Landlord REIT (the “Propco TRS”), to the extent necessary such that Landlord’s
ownership of such Leased Property does not cause Landlord REIT to fail to

 

2



--------------------------------------------------------------------------------

qualify as a real estate investment trust, provided, there shall be no
adjustment in the Rent as a result of the foregoing. In such event, Landlord
shall cause the Propco TRS to make such property available to Tenant in
accordance with the terms hereof; however, Landlord shall remain fully liable
for all obligations of Landlord under this Lease and shall retain sole
decision-making authority for any matters for which Landlord’s consent or
approval is required or permitted to be given and for which Landlord’s
discretion may be exercised under this Lease. The terms and conditions of this
paragraph shall not apply with respect to the casino at the Southern Indiana
Leased Property, which shall be governed by, among other things, the following
paragraph and the final paragraph of the definition of “Rent” set forth in
Section 1.2 hereof.

Furthermore, Tenant acknowledges that the casino at the Southern Indiana Leased
Property is currently located on a barge which Tenant intends to relocate in the
near future to a portion of the Leased Property currently consisting of vacant
land adjacent to the hotel located at such Leased Property. In the event that an
Accountant mutually acceptable to Landlord and Tenant determines at any time
that the relative values of the portions of the Southern Indiana Leased Property
that constitute “real property” within the meaning of Treasury Regulation
Section 1.856-3(d) on the one hand, and the portions that do not constitute
“real property” on the other hand, could reasonably be expected to cause
Landlord REIT to fail to qualify as a “real estate investment trust” (within the
meaning of Section 856(a) of the Code, or any similar or successor provision
thereto), the minimum portion of assets of the Southern Indiana Leased Property
necessary to rectify such failure shall automatically instead be owned by a
“taxable REIT subsidiary” (within the meaning of Section 856(l) of the Code, or
any similar or successor provision thereto) that owns solely such assets
(“Southern Indiana Barge TRS”) and, in such event, Landlord shall cause the
Southern Indiana Barge TRS to make such property available to Tenant in
accordance with the terms hereof; however, Landlord shall remain fully liable
for all obligations of Landlord under this Lease and shall retain sole
decision-making authority for any matters for which Landlord’s consent or
approval is required or permitted to be given and for which Landlord’s
discretion may be exercised under this Lease.

1.2 Single, Indivisible Lease. This Lease constitutes one indivisible lease of
the Leased Property and not separate leases governed by similar terms. The
Leased Property constitutes one economic unit, and the Rent and all other
provisions have been negotiated and agreed upon based on a demise of all of the
Leased Property to Tenant as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided in this Lease for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all components of the
Leased Property collectively as one unit. The Parties intend that the provisions
of this Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create an indivisible lease of all of the
Leased Property and, in particular but without limitation, that, for purposes of
any assumption, rejection or assignment of this Lease under 11 U.S.C.
Section 365, or any successor or replacement thereof or any analogous state law,
this is one indivisible and non-severable lease and executory contract dealing
with one legal and economic unit and that this Lease must be assumed, rejected
or assigned as a whole with respect to all (and only as to all) of the Leased
Property. The Parties may elect to amend this Lease from time to time to modify
the boundaries of the Land, to exclude one or more components or portions
thereof, and/or to include one or more additional

 

3



--------------------------------------------------------------------------------

components as part of the Leased Property, and any such future addition to the
Leased Property shall not in any way change the indivisible and nonseverable
nature of this Lease and all of the foregoing provisions shall continue to apply
in full force. Furthermore, under certain circumstances as more particularly
provided in this Lease below, one or more of the Facilities hereunder may,
subject to the provisions of this Lease, be removed from this Lease and the
corresponding portion of the Leased Property will no longer be part of the
Leased Property and such reduction of the Leased Property shall not in any way
change the indivisible and nonseverable nature of this Lease and all of the
foregoing provisions shall continue to apply in full force with respect to the
balance of the Leased Property. For the avoidance of doubt, the Parties
acknowledge and agree that this Section 1.2 is not intended to and shall not be
deemed to limit, vitiate or supersede anything contained in Section 41.17
hereof.

1.3 Term. The “Term” of this Lease shall commence on the Commencement Date and
expire on the Expiration Date (i.e., the Term shall consist of the Initial Term
plus all Renewal Terms, to the extent exercised as set forth in Section 1.4
below, subject to any earlier termination of the Term pursuant to the terms
hereof). The initial stated term of this Lease (the “Initial Term”) shall
commence on October 6, 2017 (the “Commencement Date”) and expire on October 31,
2032 (the “Initial Stated Expiration Date”). The “Stated Expiration Date” means
the Initial Stated Expiration Date or the expiration date of the most recently
exercised Renewal Term, as the case may be.

1.4 Renewal Terms. The Term of this Lease may be extended for four (4) separate
“Renewal Terms” of five (5) years each if (a) at least twelve (12), but not more
than eighteen (18), months prior to the then current Stated Expiration Date,
Tenant (or, pursuant to Section 17.1(e), a Permitted Leasehold Mortgagee)
delivers to Landlord a “Renewal Notice” stating that it is irrevocably
exercising its right to extend this Lease for one (1) Renewal Term; and (b) no
Tenant Event of Default shall have occurred and be continuing on the date
Landlord receives the Renewal Notice or on the last day of the then current Term
(other than a Tenant Event of Default that is in the process of being cured by a
Permitted Leasehold Mortgagee in compliance in all respects with Section 17.1(d)
and Section 17.1(e)). Subject to the provisions, terms and conditions of this
Lease, upon Tenant’s timely delivery to Landlord of a Renewal Notice, the Term
of this Lease shall be extended for the then applicable Renewal Term. During any
such Renewal Term, except as specifically provided for herein, all of the
provisions, terms and conditions of this Lease shall remain in full force and
effect. After the last Renewal Term, Tenant shall have no further right to renew
or extend the Term. If Tenant fails to validly and timely exercise any right to
extend this Lease, then all subsequent rights to extend the Term shall
terminate.

1.5 Maximum Fixed Rent Term. Notwithstanding anything herein to the contrary,
the Term with respect to any Excluded Renewal Property shall expire as of the
end of the Renewal Term immediately prior to the Renewal Term that would cause
the Term to extend beyond the expiration of the Maximum Fixed Rent Term (after
taking into account Maximum Fixed Rent Term extensions, if any, pursuant to
clause (c)(iv) of the definition of “Rent”), in which event the applicable
Excluded Renewal Property shall revert to Landlord and no longer shall be
included in the Leased Property hereunder, and all Tenant’s Property pertaining
to such Excluded Renewal Property (including any Gaming Licenses relating
thereto) shall remain owned by Tenant.

 

4



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in this Article II have
the meanings assigned to them in this Article and include the plural as well as
the singular and any gender as the context requires; (ii) all accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with GAAP; (iii) all references in this Lease to designated “Articles,”
“Sections,” “Exhibits” and other subdivisions are to the designated Articles,
Sections, Exhibits and other subdivisions of this Lease; (iv) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other similar phrases; (v) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any particular Article, Section or other subdivision; (vi) all Exhibits,
Schedules and other attachments annexed to the body of this Lease are hereby
deemed to be incorporated into and made an integral part of this Lease;
(vii) all references to a range of Sections, paragraphs or other similar
references, or to a range of dates or other range (e.g., indicated by “-” or
“through”) shall be deemed inclusive of the entire range so referenced;
(viii) for the calculation of any financial ratios or tests referenced in this
Lease, this Lease, regardless of its treatment under GAAP, shall be deemed to be
an operating lease and the Rent payable hereunder shall be treated as an
operating expense and shall not constitute indebtedness or interest expense, and
(ix) the fact that CEOC is sometimes named herein as “CEOC” is not intended to
vitiate or supersede the fact that CEOC is included as one of the entities
constituting Tenant.

“AAA”: As defined in the definition of Appointing Authority.

“Accepted MCI Financing Proposal”: As defined in Section 10.4(b).

“Accountant”: Either (i) a firm of independent public accountants designated by
Tenant or CEC, as applicable and reasonably acceptable to Landlord, or (ii) a
“big four” accounting firm designated by Tenant.

“Accounts”: All Tenant’s accounts, including deposit accounts (but excluding any
impound accounts established pursuant to Section 4.1 or any Fee Mortgage Reserve
Accounts), all rents, profits, income, revenues or rights to payment or
reimbursement derived from Tenant’s use of any space within the Leased Property
or any portion thereof and/or from goods sold or leased or services rendered by
Tenant from the Leased Property or any portion thereof (including, without
limitation, from goods sold or leased or services rendered from the Leased
Property or any portion thereof by any Subtenant or Affiliated property manager)
and all Tenant’s accounts receivable derived from the use of the Leased Property
or goods or services provided from the Leased Property, in each case whether or
not evidenced by a contract, document, instrument or chattel paper and whether
or not earned by performance, including without limitation, the right to payment
of management fees and all proceeds of the foregoing.

“Acquirer”: As defined in Article XVIII.

 

5



--------------------------------------------------------------------------------

“Additional Charges”: All Impositions and all other amounts, liabilities and
obligations (excluding Rent) which Tenant assumes or agrees or is obligated to
pay under this Lease and, in the event of any failure on the part of Tenant to
pay any of those items, every fine, penalty, interest and cost which may be
added for non-payment or late payment of such items pursuant to the terms hereof
or under applicable law.

“Additional Fee Mortgagee Requirements”: As defined in Section 31.3.

“Additional Fee Mortgagee Requirements Period”: As defined in Section 31.3.

“Affected Facility”: The applicable Facility, if a Rejected ROFR Property is
located in the Restricted Area of such Facility.

“Affiliate”: When used with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall Tenant or any of its Affiliates be deemed to be an Affiliate of Landlord
or any of Landlord’s Affiliates as a result of this Lease, the Other Leases, the
MLSA, the Other MLSAs and/or as a result of any consolidation by Tenant or
Landlord of the other such party or the other such party’s Affiliates with
Tenant or Landlord (as applicable) for accounting purposes.

“All Property Tests”: Together, the Annual Minimum Cap Ex Requirement and the
Triennial Minimum Cap Ex Requirement A.

“Alteration”: Any construction, demolition, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
in, on or to the Leased Improvements that is not a Capital Improvement.

“Alteration Security”: As defined in Section 10.1.

“Alteration Threshold”: As defined in Section 10.1.

“Annual Minimum Cap Ex Amount”: An amount equal to One Hundred Million and
No/100 Dollars ($100,000,000.00), provided, however, that for purposes of
calculating the Annual Minimum Cap Ex Amount, Capital Expenditures during the
applicable Fiscal Year shall not include (a) Services Co Capital Expenditures in
excess of Twenty-Five Million and No/100 Dollars ($25,000,000.00) nor
(b) Capital Expenditures in respect of the London/Chester Properties in excess
of Ten Million and No/100 Dollars ($10,000,000.00). The Annual Minimum Cap Ex
Amount shall be decreased from time to time (w) upon the execution of a
Severance Lease in accordance with Section 18.2; (x) in the event of any partial
termination of either this Lease or the Other Leases in connection with any
Condemnation or of this Lease in connection with a Casualty Event, or pursuant
to the expiration of the Maximum Fixed Rent Term, in either case in accordance
with the express terms of this Lease or the Other Leases (as applicable), in
either case that results in the removal of Material Leased Property from this
Lease or the Other Leases (as applicable); (y) in connection with any
disposition of all of the Other Leased Property under any Other Lease in
accordance with Article XVIII of such Other Lease and the assignment of such
Other Lease to the Acquirer (as defined in such Other Lease); and (z) with
respect to the London/Chester Properties, upon the disposition of any Material

 

6



--------------------------------------------------------------------------------

London/Chester Property; with such decrease, in each case of clause (w), (x),
(y) or (z) above, being equal to the applicable Minimum Cap Ex Reduction Amount.
Notwithstanding the foregoing: (1) the sum of all decreases in the Annual
Minimum Cap Ex Amount under clause (z) in respect of any dispositions of any
London Clubs property shall not exceed Four Million and No/100 Dollars
($4,000,000.00); (2) the sum of all decreases in the Annual Minimum Cap Ex
Amount under clause (z) in respect of any dispositions of any Chester Property
shall not exceed Six Million and No/100 Dollars ($6,000,000.00); (3) in the
event of a disposition (in one or a series of transactions) of all or
substantially all of the London Clubs, the Annual Minimum Cap Ex Amount shall be
decreased by an amount equal to Four Million and No/100 Dollars ($4,000,000.00);
and (4) in the event of a disposition (in one or a series of transactions) of
all the Chester Property (subject to exclusions for assets that in the aggregate
are de minimis), the Annual Minimum Cap Ex Amount shall be decreased by an
amount equal to Six Million and No/100 Dollars ($6,000,000.00). Notwithstanding
anything herein to the contrary, fifty percent (50%) of all Capital Expenditures
and Other Capital Expenditures constituting Material Capital Improvements or
Other Material Capital Improvements shall be credited toward the Annual Minimum
Cap Ex Amount applicable to the Fiscal Years during which such Capital
Expenditures or Other Capital Expenditures were incurred, and the other fifty
percent (50%) of such Capital Expenditures and Other Capital Expenditures
constituting Material Capital Improvements or Other Material Capital
Improvements shall not be credited toward the Annual Minimum Cap Ex Amount.

“Annual Minimum Cap Ex Requirement”: As defined in Section 10.5(a)(i).

“Annual Minimum Per-Lease B&I Cap Ex Requirement”: As defined in Section
10.5(a)(ii).

“Applicable Deadline”: As defined in Section 23.1(b)(i).

“Appointing Authority”: Either (i) the Institute for Conflict Prevention and
Resolution (also known as, and shall be defined herein as, the “CPR Institute”),
unless it is unable to serve, in which case the Appointing Authority shall be
(ii) the American Arbitration Association (“AAA”) under its Arbitrator Select
Program for non-administered arbitrations or whatever AAA process is in effect
at the time for the appointment of arbitrators in cases not administered by the
AAA, unless it is unable to serve, in which case (iii) the Parties shall have
the right to apply to any court of competent jurisdiction to appoint an
Appointing Authority in accordance with the court’s power to appoint
arbitrators. The CPR Institute and the AAA shall each be considered unable to
serve if it no longer exists, or if it no longer provides neutral appointment
services, or if it does not confirm (in form or substance) that it will serve as
the Appointing Authority within thirty (30) days after receiving a written
request to serve as the Appointing Authority, or if, despite agreeing to serve
as the Appointing Authority, it does not confirm appointment within sixty
(60) days after receiving such written request.

“Arbitration Provision”: Each of the following: the calculation of the Annual
Minimum Cap Ex Amount; the determination of whether a Capital Improvement
constitutes a Material Capital Improvement; the determination of whether all or
a portion of the Leased Property or Other Leased Property constitutes Material
Leased Property; the determination of whether all or a portion of the
London/Chester Properties constitutes Material London/Chester

 

7



--------------------------------------------------------------------------------

Property; the determination of whether the Minimum Facilities Threshold is
satisfied; the calculation of Net Revenue; the calculation of Rent (without
limitation of the procedures set forth in Section 3.2); the calculation of the
Triennial Allocated Minimum Cap Ex Amount B Floor; the calculation of the
Triennial Allocated Minimum Cap Ex Amount A; the calculation of the Triennial
Allocated Minimum Cap Ex Amount B; without limitation of the EBITDAR Calculation
Procedures, any EBITDAR calculation made pursuant to this Lease or any
determination or calculation made pursuant to this Lease for which EBITDAR is a
necessary component of such determination or calculation and the calculation of
any amounts under Sections 10.1(a), 10.3, 10.5(a) and 10.5(b).

“Architect”: As defined in Section 10.2(b).

“Award”: All compensation, sums or anything of value awarded, paid or received
from the applicable authority on a total or partial Taking or Condemnation,
including any and all interest thereon.

“Base Net Revenue Amount”: Two Billion Four Hundred Ninety Two Million and
No/100 Dollars ($2,492,000,000), which amount Landlord and Tenant agree
represents Net Revenue for the Fiscal Period immediately preceding the first
(1st) Lease Year.

“Base Rent”: The Base Rent component of Rent, as defined in more detail in
clauses (b) and (c) of the definition of “Rent.”

“Beginning CPI”: As defined in the definition of CPI Increase.

“Bookings”: Reservations, bookings and short-term arrangements with conventions,
conferences, hotel guests, tours, vendors and other groups or individuals (it
being understood that whether or not such arrangements or agreements are
short-term or temporary shall be determined without regard to how long in
advance such arrangements or agreements are entered into), in each case entered
into in the ordinary course consistent with past practices.

“Brand” and “Brands”: As defined in the MLSA.

“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday that (i) is
not a day on which national banks in the City of Las Vegas, Nevada or in New
York, New York are authorized, or obligated, by law or executive order, to
close, and (ii) is not any other day that is not a “Business Day” as defined
under an Other Lease.

“Cap Ex Reserve”: As defined in Section 10.5(b)(ii).

“Cap Ex Reserve Funds”: As defined in Section 10.5(b)(ii).

“Capital Expenditures”: The sum of (i) all expenditures actually paid by or on
behalf of Tenant, on a consolidated basis, to the extent capitalized in
accordance with GAAP and in a manner consistent with Tenant’s annual Financial
Statements, plus (ii) all Services Co Capital Expenditures; provided that the
foregoing shall exclude capitalized interest.

 

8



--------------------------------------------------------------------------------

“Capital Improvement”: Any construction, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
(excluding maintenance, repair and replacement in the ordinary course) in, on,
or to the Leased Improvements, including, without limitation, structural
alterations, modifications or improvements of one or more additional structures
annexed to any portion of the Leased Improvements or the expansion of existing
Leased Improvements, in each case, to the extent that the costs of such activity
are or would be capitalized in accordance with GAAP and in a manner consistent
with Tenant’s Financial Statements, and any demolition in connection therewith.

“Capital Lease Obligations”: With respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations have been or should be classified and
accounted for as capital leases on a balance sheet of such person under GAAP (as
in effect on the date hereof) and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP (as in effect on the date hereof).

“Cash”: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.

“Casualty Event”: Any loss, damage or destruction with respect to the Leased
Property or any portion thereof.

“CEC”: Caesars Entertainment Corporation, a Delaware corporation.

“CEOC”: CEOC, LLC, a Delaware limited liability company, as successor by merger
to Caesars Entertainment Operating Company, Inc., a Delaware corporation.

“Change of Control”: With respect to any party, the occurrence of any of the
following: (a) the direct or indirect sale, exchange or other transfer (other
than by way of merger, consolidation or amalgamation), in one or a series of
related transactions, of all or substantially all the assets of such party and
its Subsidiaries, taken as a whole, to one or more Persons; (b) an officer of
such party becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the consummation of any transaction or series of related transactions
(including, without limitation, any merger, consolidation or amalgamation), the
result of which is that any “person” or “group” (as used in Section 13(d)(3) of
the Exchange Act) or any successor provision) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act or any successor
provision), directly or indirectly, of more than fifty percent (50%) of the
Voting Stock of such party or other Voting Stock into which such party’s Voting
Stock is reclassified, consolidated, exchanged or changed, measured by voting
power rather than number of securities or other ownership interests; (c) the
occurrence of a “change of control”, “change in control” (or similar definition)
as defined in any indenture, credit agreement or similar debt instrument under
which such party is an issuer, a borrower or other obligor, in each case
representing outstanding indebtedness in excess of One Hundred Million and
No/100 Dollars ($100,000,000.00); or (d) such party consolidates with, or merges
or amalgamates with or into, any other Person (or any other Person consolidates
with, or merges or amalgamates with or into, such party), in any such

 

9



--------------------------------------------------------------------------------

event pursuant to a transaction in which any of such party’s outstanding Voting
Stock or any of the Voting Stock of such other Person is converted into or
exchanged for cash, securities or other property, other than any such
transaction where such party’s Voting Stock outstanding immediately prior to
such transaction constitutes, or is converted into or exchanged for, a majority
of the outstanding Voting Stock of the surviving Person or any direct or
indirect Parent Entity of the surviving Person immediately after giving effect
to such transaction measured by voting power rather than number of securities or
other ownership interests. For purposes of the foregoing definition: (x) a party
shall include any Parent Entity of such party; and (y) “Voting Stock” shall mean
the securities or other ownership interests of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors, managers or trustees (or other similar
governing body) of a Person. Notwithstanding the foregoing: (A) the transfer of
assets between or among a party’s wholly owned subsidiaries and such party shall
not itself constitute a Change of Control; (B) the term “Change of Control”
shall not include a merger, consolidation or amalgamation of such party with, or
the sale, assignment, conveyance, transfer or other disposition of all or
substantially all of such party’s assets to, an Affiliate of such party
(1) incorporated or organized solely for the purpose of reincorporating such
party in another jurisdiction, and (2) the owners of which and the number and
type of securities or other ownership interests in such party, measured by
voting power and number of securities or other ownership interests, owned by
each of them immediately before and immediately following such transaction, are
materially unchanged; (C) a “person” or “group” shall not be deemed to have
beneficial ownership of securities subject to a stock or asset purchase
agreement, merger agreement or similar agreement (or voting or option or similar
agreement related thereto) prior to the consummation of the transactions
contemplated by such agreement; (D) the Restructuring Transactions (as defined
in the Indenture) and any transactions related thereto shall not constitute a
Change of Control; and (E) a transaction will not be deemed to involve a Change
of Control in respect of a party if (1) such party becomes a direct or indirect
wholly owned subsidiary of a holding company, and (2) the direct or indirect
owners of such holding company immediately following that transaction are the
same as the owners of such party immediately prior to that transaction and the
number and type of securities or other ownership interests owned by each such
direct and indirect holder immediately following such transaction are materially
unchanged from the number and type of securities or other ownership interests
owned by such direct and indirect holder in such party immediately prior to that
transaction.

“Chester Property”: Those certain casino, race track and land parcels located at
and around 777 Harrah’s Boulevard, Chester, Pennsylvania, and owned directly or
indirectly by CEOC.

“Code”: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.

“Commencement Date”: As defined in Section 1.3.

“Commission”: As defined in Section 41.15.

“Condemnation”: The exercise of any governmental power, whether by legal
proceedings or otherwise, by any public or quasi-public authority, or private
corporation or individual, having such power under Legal Requirements, either
under threat of condemnation or while legal proceedings for condemnation are
pending.

 

10



--------------------------------------------------------------------------------

“Confidential Information”: In addition to information described in
Section 41.22, any information or compilation of information relating to a
business, procedures, techniques, methods, concepts, ideas, affairs, products,
processes or services, including source code, information relating to
distribution, marketing, merchandising, selling, research, development,
manufacturing, purchasing, accounting, engineering, financing, costs, pricing
and pricing strategies and methods, customers, suppliers, creditors, employees,
contractors, agents, consultants, plans, billing, needs of customers and
products and services used by customers, all lists of suppliers, distributors
and customers and their addresses, prospects, sales calls, products, services,
prices and the like, as well as any specifications, formulas, plans, drawings,
accounts or sales records, sales brochures, catalogs, code books, manuals, trade
secrets, knowledge, know-how, operating costs, sales margins, methods of
operations, invoices or statements and the like.

“Continuous Operation Facilities”: Collectively, the Facilities known as
Horseshoe Southern Indiana, Horseshoe Hammond and Horseshoe Council Bluffs.

“Continuously Operated”: With respect to any Facility, such Facility is
continuously used and operated for its Primary Intended Use and open for
business to the public during all business hours usual and customary for such
use for comparable properties in the State where such Facility is located.

“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, partnership interests or any other Equity
Interests or by contract, and “Controlling” and “Controlled” shall have meanings
correlative thereto.

“CPI”: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, then the
index designated by such Department as the successor to such index, and if there
is no index so designated, an index for an area in the United States that most
closely corresponds to the entire United States, published by such Department,
or if none, by any other instrumentality of the United States, all as reasonably
determined by Landlord and Tenant.

“CPI Increase”: The greater of (a) zero and (b) a fraction, expressed as a
decimal, determined as of each Escalator Adjustment Date, (x) the numerator of
which shall be the difference between (i) the average CPI for the three (3) most
recent calendar months (the “Prior Months”) ending prior to such Escalator
Adjustment Date (for which the CPI has been published as of such Escalator
Adjustment Date) and (ii) the average CPI for the three (3) corresponding
calendar months occurring one (1) year prior to the Prior Months (such average
CPI, the “Beginning CPI”), and (y) the denominator of which shall be the
Beginning CPI.

“CPR Institute”: As defined in the definition of Appointing Authority.

“Division”: As defined in Section 41.15.

 

11



--------------------------------------------------------------------------------

“Dollars” and “$”: The lawful money of the United States.

“Domestic Subsidiaries”: As defined in the definition of Qualified Replacement
Guarantor.

“EBITDA”: The same meaning as “EBITDAR” as defined herein but without giving
effect to clause (xi) in the definition thereof.

“EBITDAR”: For any applicable twelve (12) month period, the consolidated net
income or loss of a Person on a consolidated basis for such period, determined
in accordance with GAAP, provided, however, that without duplication and in each
case to the extent included in calculating net income (calculated in accordance
with GAAP): (i) income tax expense shall be excluded; (ii) interest expense
shall be excluded; (iii) depreciation and amortization expense shall be
excluded; (iv) amortization of intangible assets shall be excluded;
(v) write-downs and reserves for non-recurring restructuring-related items (net
of recoveries) shall be excluded; (vi) reorganization items shall be excluded;
(vii) any impairment charges or asset write-offs, non-cash gains, losses, income
and expenses resulting from fair value accounting required by the applicable
standard under GAAP and related interpretations, and non-cash charges for
deferred tax asset valuation allowances, shall be excluded; (viii) any effect of
a change in accounting principles or policies shall be excluded; (ix) any
non-cash costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement shall be excluded; (x) any
nonrecurring gains or losses (less all fees and expenses relating thereto) shall
be excluded; (xi) rent expense shall be excluded; and (xii) the impact of any
deferred proceeds resulting from failed sale accounting shall be excluded. In
connection with any EBITDAR calculation made pursuant to this Lease or any
determination or calculation made pursuant to this Lease for which EBITDAR is a
necessary component of such determination or calculation, (i) promptly following
request therefor, Tenant shall provide Landlord with all supporting
documentation and backup information with respect thereto as may be reasonably
requested by Landlord, (ii) such calculation shall be as reasonably agreed upon
between Landlord and Tenant, and (iii) if Landlord and Tenant do not agree
within twenty (20) days of either party seeking to commence discussions, the
same may be determined by an Expert in accordance with and pursuant to the
process set forth in Section 34.2 hereof (clauses (i) through (iii),
collectively, the “EBITDAR Calculation Procedures”).

“EBITDAR Calculation Procedures”: As defined in the definition of EBITDAR.

“Eligible Account”: A separate and identifiable account from all other funds
held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa2” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00) and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

12



--------------------------------------------------------------------------------

“Eligible Institution”: Either (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of Letters of Credit and accounts in which
funds are held for more than thirty (30) days, the long-term unsecured debt
obligations of which are rated at least “A+” by S&P and “Aa3” by Moody’s), or
(b) Wells Fargo Bank, National Association, provided that the rating by S&P and
Moody’s for the short term unsecured debt obligations or commercial paper and
long term unsecured debt obligations of the same does not decrease below the
ratings set forth in subclause (a) hereof.

“Embargoed Person”: Any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the applicable
transaction is prohibited by law or in violation of law.

“Environmental Costs”: As defined in Section 32.4.

“Environmental Laws”: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, orders, decrees or judgments, whether
statutory or common law, as amended from time to time, now or hereafter in
effect, or promulgated, pertaining to the environment, public health and safety
and industrial hygiene and relating to the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, cleanup, transportation or regulation of any Hazardous
Substance, including the Industrial Site Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, Rodenticide Act, the Safe
Drinking Water Act and relevant provisions of the Occupational Safety and Health
Act.

“Equity Interests”: With respect to any Person, any and all shares, interests,
participations, equity interests, voting interests or other equivalents,
including membership interests (however designated, whether voting or
non-voting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profit, and losses of, or distributions of assets of, such partnership.

“Escalator”: The sum of (a) one plus (b) the greater of (i) two one-hundredths
(0.02) and (ii) the CPI Increase.

“Escalator Adjustment Date”: The first day of each Lease Year, excluding the
first Lease Year of the Initial Term and the first Lease Year of each Renewal
Term.

“Estoppel Certificate”: As defined in Section 23.1(a).

 

13



--------------------------------------------------------------------------------

“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.

“Excluded Assets”: (i) Motor vehicles and other assets subject to certificates
of title and letter of credit rights (in each case, other than to the extent a
lien on such assets or such rights can be perfected by filing a UCC-1), and
commercial tort claims with a value of less than Fifteen Million and No/100
Dollars ($15,000,000.00), (ii) pledges and security interests (1) prohibited by
Legal Requirements (including Gaming Regulations) or contractual obligation
(except to the extent such contractual obligation was entered into with the
intent to vitiate the rights of Landlord hereunder, and provided that Tenant
shall use good faith efforts, in its commercially reasonable business judgment,
to avoid agreeing to contractual obligations that prohibit pledging of assets
that otherwise would constitute Tenant’s Pledged Property) in each case, except
to the extent such prohibition is unenforceable after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code or (2) which would require governmental (including Gaming Authority)
consent, approval, license or authorization to be pledged (to the extent such
consent, approval, license or authorization has not been obtained, it being
understood that Tenant shall use commercially reasonable efforts to obtain such
consent, approval, license or authorization, but only to the extent such efforts
are reasonably expected to have a reasonable likelihood of resulting in
obtaining such consent, approval, license or authorization), in each case,
except to the extent such requirement is unenforceable after giving effect to
the applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code, (iii) those assets as to which Landlord and Tenant reasonably agree in
writing that the costs or other consequence of obtaining or perfecting such a
security interest or perfection thereof are excessive in relation to the value
of the security to be afforded thereby, (iv) any lease, license or other
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than Tenant, CEC or any
of their Affiliates) after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (v) any governmental
licenses (including gaming licenses) or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby or require the
consent of any governmental authority (to the extent such consent has not been
obtained, it being understood that Tenant shall use commercially reasonable
efforts to obtain such consent, but only to the extent such efforts are
reasonably expected to have a reasonable likelihood of resulting in obtaining
such consent) in each case, except to the extent such prohibition or restriction
is unenforceable after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (vi) pending United
States “intent-to-use” trademark applications for which a verified statement of
use or an amendment to allege use has not been filed with and accepted by the
United States Patent and Trademark Office, (vii) any Equity Interests,
(viii) other customary exclusions separately agreed in writing between Landlord
and Tenant, (ix) any segregated accounts or funds, or any portion thereof,
received by Tenant as agent on behalf of third parties in accordance with a
written agreement that imposes a duty upon Tenant to collect and remit those
funds to such third parties, (x) any equipment or other asset that is subject to
a purchase money debt arrangement, slot financing arrangement or a personal
property lease obligation, if the contract or other agreement providing for such
purchase money debt arrangement, slot financing arrangement or personal property
lease obligation prohibits or requires the consent of any Person (other than
Tenant, CEC or any of their respective Affiliates) as a condition to the
creation of any

 

14



--------------------------------------------------------------------------------

other security interest on such equipment or asset and, in each case, to the
extent such purchase money debt arrangement, slot financing arrangement or
personal property lease obligation is permitted under Section 6.3 hereof, and
(xi) proceeds and products of Tenant’s Pledged Property that do not
independently qualify as Tenant’s Pledged Property; provided, that Tenant may in
its sole discretion elect to exclude any property from the definition of
Excluded Assets.

“Excluded Renewal Property”: As defined in the definition of “Rent.”

“Existing Fee Mortgage”: The Fee Mortgages as in effect on the Commencement Date
(if any), together with any amendments, modifications, and/or supplements
thereto after the Commencement Date.

“Expert”: An independent third party professional, with expertise in respect of
a matter at issue, appointed by the agreement of Landlord and Tenant or
otherwise in accordance with Article XXXIV hereof.

“Existing Fee Financing”: Collectively, (i) that certain loan in the aggregate
principal amount of approximately $1,638,400,000 from the lenders party to that
certain First Lien Credit Agreement, dated as of the date hereof, among Propco
1, as Borrower, the Lenders (as defined therein) party thereto from time to time
and Wilmington Trust, National Association, as Administrative Agent for the
Lenders; (ii) those certain First-Priority Senior Secured Floating Rate Notes
due 2022 issued pursuant to the Indenture, dated as the date hereof, among
Propco 1 and VICI FC Inc., as issuers, the subsidiary guarantors party thereto
from time to time and UMB Bank, National Association, as trustee; and (iii)
those certain 8.00% Second Priority Senior Secured Notes due 2023 issued
pursuant to the Second Lien Indenture, dated as of the date hereof, among Propco
1 and VICI FC Inc., as issuers, the subsidiary guarantors party thereto from
time to time and UMB Bank, National Association, as trustee.

“Expert Valuation Notice”: As defined in Section 34.1.

“Expiration Date”: The Stated Expiration Date, or such earlier date as this
Lease is terminated pursuant to its terms.

“Extraordinary Items”: Gains or losses related to events and transactions that
both: (a) possess a high degree of abnormality and are of a type clearly
unrelated to, or only incidentally related to, the ordinary and typical
activities of the applicable entity, taking into account the environment in
which such entity operates; and (b) are of a type that would not reasonably be
expected to recur in the foreseeable future, taking into account the environment
in which the applicable entity operates.

“Facility” or “Facilities”: Collectively, (a) the assets comprising (i) a part
of an individual Leased Property as listed on Exhibit A attached hereto,
including the respective Leased Improvements, easements, development rights, and
other tangible rights (if any) forming a part of such individual Leased property
or appurtenant thereto, including any and all Capital Improvements (including
any Tenant Material Capital Improvements), and (ii) all of Tenant’s Property
primarily related to or used in connection with the operation of the business
conducted on or about such individual Leased Property or any portion thereof,
and (b) the business operated by Tenant on or about such individual Leased
Property or Tenant’s Property or any portion thereof or in connection therewith.
The items described in the foregoing clauses (a) and (b), for each such
individual Leased Property listed on said Exhibit A, a “Facility”, and for all
the Leased Property hereunder, collectively, the “Facilities”.

“Fair Market Ownership Value”: The fair market purchase price of the Leased
Property, Facility or any applicable part thereof, as the context requires, as
of the estimated transfer date, in its then-condition, that a willing purchaser
would pay to a willing seller for Cash on arm’s-length terms (assuming
(1) neither such purchaser nor seller is under any compulsion to sell or
purchase and that both have reasonable knowledge of all relevant facts, are
acting prudently and knowledgeably in a competitive and open market, and
assuming price is not affected by undue stimulus and (2) neither party is paying
any broker a commission in connection with the transaction), taking into account
the provisions of Section 34.1(f) if applicable, and otherwise taking all
then-relevant factors into account (whether favorable to one, both or neither
Party) and subject to the further factors, as applicable, that are set forth in
the definition of “Fair Market Rental Value” herein below as applicable, either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease.

 

15



--------------------------------------------------------------------------------

“Fair Market Base Rental Value”: The Fair Market Rental Value, as determined
with respect to Base Rent only (and not Variable Rent nor Additional Charges),
assuming and taking into account that Variable Rent and Additional Charges shall
continue to be paid hereunder during any period in which such Fair Market Base
Rental Value shall be paid.

“Fair Market Property Value”: The fair market purchase price of the applicable
personal property (including, solely in the case of a valuation pursuant to
Section 36.3 hereof, rights to or under applicable Intellectual Property), as
the context requires, as of the estimated transfer date, in its then-condition,
that a willing purchaser would pay to a willing seller for Cash on arm’s-length
terms (assuming (1) neither such purchaser nor seller is under any compulsion to
sell or purchase and that both have reasonable knowledge of all relevant facts,
are acting prudently and knowledgeably in a competitive and open market, and
assuming price is not affected by undue stimulus and (2) neither party is paying
any broker a commission in connection with the transaction), and otherwise
taking all then-relevant factors into account (whether favorable to one, both or
neither Party),either (i) as agreed in writing by Tenant and either Landlord or
Successor Tenant (as applicable), or (ii) if not agreed upon in accordance with
clause (i) above, as determined in accordance with the procedure specified in
Section 34.1.

“Fair Market Rental Value”: The annual fixed fair market rental value for the
Leased Property or any applicable part thereof (excluding Tenant Material
Capital Improvements), as the context requires, as of the date of commencement
of the Renewal Term for which the Fair Market Rental Value is being determined,
in its then-condition, that a willing tenant would pay to a willing landlord on
arm’s length terms (assuming (1) neither such tenant nor landlord is under any
compulsion to lease and that both have reasonable knowledge of all relevant
facts, are acting prudently and knowledgeably in a competitive and open market,
and assuming price is not affected by undue stimulus, (2) such lease contained
terms and conditions identical to the terms and conditions of this Lease, other
than with respect to the length of term and payment of Rent, (3) neither party
is paying any broker a commission in connection with the transaction, and
(4) that the tenant thereunder will pay such Fair Market Rental Value for the
entire term of such demise (i.e., no early termination)), taking into account
the provisions of Section 34.1(g), and otherwise taking all then-relevant
factors into account (whether favorable to one, both or neither Party), either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease. In all
cases, for purposes of determining the Fair Market Ownership Value or the Fair
Market Rental Value, as the case may be, (A) the Leased Property (or Facility,
as applicable) to be valued pursuant hereto (as improved by all then existing
Leased Improvements, and all Capital Improvements thereto, but excluding any
Tenant Material Capital Improvements), shall be valued as (or as part of) a
fully-permitted Facility operated in accordance with the provisions of this
Lease for the Primary Intended Use, free and clear of any lien or encumbrance
evidencing a debt (including any Permitted Leasehold Indebtedness) or judgment
(including any mortgage, security interest, tax lien, or judgment lien)
(provided, however, for purposes of determining Fair Market Ownership Value of
any applicable Tenant Material Capital Improvements pursuant to Section 10.4(e),
the same shall be valued on the basis of the then-applicable status of any
applicable permits, free and clear of only such liens and encumbrances that will
be removed if and when

 

16



--------------------------------------------------------------------------------

conveyed to Landlord pursuant to said Section 10.4(e)), (B) in determining the
Fair Market Ownership Value or Fair Market Rental Value with respect to damaged
or destroyed Leased Property, such value shall be determined as if such Leased
Property had not been so damaged or destroyed (unless otherwise expressly
provided herein), except that such value with respect to damaged or destroyed
Tenant Material Capital Improvements shall only be determined as if such Tenant
Material Capital Improvements had been restored if and to the extent Tenant is
required to repair, restore or replace such Tenant Material Capital Improvements
under this Lease (provided, however, for purposes of determining Fair Market
Ownership Value pursuant to Section 10.4(e), the same shall be valued taking
into account any then-existing damage), and (C) the price shall represent the
normal consideration for the property sold (or leased) unaffected by sales (or
leasing) concessions granted by anyone associated with the transaction. In
addition, the following specific matters shall be factored in or out, as
appropriate, in determining Fair Market Ownership Value or Fair Market Rental
Value as the case may be: (i) the negative value of (x) any deferred maintenance
or other items of repair or replacement of the Leased Property to the extent
arising from breach or failure of Tenant to perform or observe its obligations
hereunder, (y) any then current or prior Gaming or other licensure violations by
Tenant, Guarantor or any of their Affiliates, and (z) any breach or failure of
Tenant to perform or observe its obligations hereunder (in each case with
respect to the foregoing clauses (x), (y) and (z), without giving effect to any
applicable cure periods hereunder), shall, in each case, when determining Fair
Market Ownership Value or Fair Market Rental Value, as the case may be, not be
taken into account; rather, the Leased Property and every part thereof shall be
deemed to be in the condition required by this Lease and Tenant shall at all
times be deemed to have operated the Facilities in compliance with and to have
performed all obligations of Tenant under this Lease (provided, however, for
purposes of determining Fair Market Ownership Value under Section 10.4(e), the
negative value of the items described in clauses (x), (y) and (z) shall be taken
into account); and (ii) in the case of a determination of Fair Market Rental
Value, such determination shall be without reference to any savings Landlord may
realize as a result of any extension of the Term of this Lease, such as savings
in free rent and tenant concessions, and without reference to any “start-up”
costs a new tenant would incur were it to replace the existing Tenant for any
Renewal Term or otherwise. The determination of Fair Market Rental Value shall
be of Base Rent and Variable Rent (but not Additional Charges), and shall assume
and take into account that Additional Charges shall continue to be paid
hereunder during any period in which such Fair Market Rental Value shall be
paid. For the avoidance of doubt, the annual Fair Market Rental Value shall be
calculated and evaluated as a whole for the entire term in question, and may
reflect increases in one or more years during the applicable term in question
(i.e., the annual Fair Market Rental Value need not be identical for each year
of the term in question).

“Fee Mortgage”: Any mortgage, pledge agreement, security agreement, assignment
of leases and rents, fixture filing or similar document creating or evidencing a
lien on Landlord’s interest in the Leased Property or any portion thereof (or an
indirect interest therein, including without limitation, a lien on direct or
indirect interests in Landlord) in accordance with the provisions of Article
XXXI hereof.

“Fee Mortgage Documents”: With respect to each Fee Mortgage and Fee Mortgagee,
the applicable Fee Mortgage, loan agreement, pledge agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.

 

17



--------------------------------------------------------------------------------

“Fee Mortgagee”: The holder(s) or lender(s) under any Fee Mortgage or the agent
or trustee acting on behalf of any such holder(s) or lender(s).

“Fee Mortgage Reserve Account”: As defined in Section 31.3.

“FF&E”: Collectively, furnishings, fixtures, inventory, and equipment located in
the guest rooms, hallways, lobbies, restaurants, lounges, meeting and banquet
rooms, parking facilities, public areas or otherwise in any portion of the
Facility, including (without limitation) all beds, chairs, bookcases, tables,
carpeting, drapes, couches, luggage carts, luggage racks, bars, bar fixtures,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, stoves, ranges, refrigerators, laundry machines, tools, machinery,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, cabinets, lockers,
shelving, dishwashers, garbage disposals, washer and dryers, gaming equipment
and other casino equipment and all other hotel and casino resort equipment,
supplies and other tangible property owned by Tenant, or in which Tenant has or
shall have an interest, now or hereafter located at the Leased Property or used
or held for use in connection with the present or future operation and occupancy
of the Facility; provided, however, that FF&E shall not include items owned by
subtenants that are neither Tenant nor Affiliates of Tenant, by guests or by
other third parties.

“Financial Statements”: (i) For a Fiscal Year, consolidated statements of a
Person’s and its Reporting Subsidiaries’, if any, income, stockholders’ equity
and comprehensive income and cash flows for such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a Fiscal Quarter,
consolidated statements of a Person’s and its Reporting Subsidiaries’, if any,
income, stockholders’ equity and comprehensive income and cash flows for such
period and for the period from the beginning of the Fiscal Year to the end of
such period and the related consolidated balance sheet as at the end of such
period, together with the notes thereto, all in reasonable detail and setting
forth in comparative form the corresponding figures for the corresponding period
in the preceding Fiscal Year or Fiscal Quarter, as the case may be, and prepared
in accordance with GAAP.

“First Variable Rent Period”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”

“First VRP Net Revenue Amount”: As defined in clause (b)(ii)(A)(x) of the
definition of “Rent.”

“Fiscal Quarter”: With respect to any Person, for any date of determination, a
fiscal quarter for each Fiscal Year of such Person. In the case of each of
Tenant and CEC, “Fiscal Quarter” means each calendar quarter ending on March 31,
June 30, September 30 and December 31, for each Fiscal Year of Tenant.

 

18



--------------------------------------------------------------------------------

“Fiscal Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive Fiscal Quarters of such
Person for which Financial Statements are available.

“Fiscal Year”: The annual period commencing January 1 and terminating
December 31 of each year.

“Fixtures”: All equipment, machinery, fixtures and other items of property,
including all components thereof, that are now or hereafter located in or on, or
used in connection with, and permanently affixed to or otherwise incorporated
into the Leased Improvements or the Land.

“Foreclosure Purchaser”: As defined in Section 31.1.

“Foreclosure Successor Tenant”: Either (i) any assignee pursuant to Sections
22.2(i)(b) or (c), or (ii) any Permitted Leasehold Mortgagee or its Permitted
Leasehold Mortgagee Designee that enters into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.

“GAAP”: Generally accepted accounting principles in the United States
consistently applied in the preparation of financial statements, as in effect
from time to time.

“Gaming”: Casino, racetrack, racino, video lottery terminal or other gaming
activities, including, but not limited to, the operation of slot machines, video
lottery terminals, table games, pari-mutuel wagering or other applicable types
of wagering (including, but not limited to, sports wagering).

“Gaming Authorities”: Any gaming regulatory body or any agency or governmental
authority which has, or may at any time after the Commencement Date have,
jurisdiction over the gaming activities at an applicable Leased Property or any
successor to such authority.

“Gaming Facility”: A facility at which there are operations of slot machines,
video lottery terminals, blackjack, baccarat, keno operation, table games, any
other mechanical or computerized gaming devices, pari-mutuel wagering or other
applicable types of wagering (including, but not limited to, sports wagering),
or which is otherwise operated for purposes of Gaming, and all related or
ancillary real property.

“Gaming License”: Any license, qualification, registration, accreditation,
permit, approval, finding of suitability or other authorization issued by a
state or other governmental regulatory agency (including any Native American
tribal gaming or governmental authority) or Gaming Authority to operate, carry
on or conduct any gaming, gaming device, slot machine, video lottery terminal,
table game, race book or sports pool on the Leased Property or any portion
thereof, or to operate a casino at the Leased Property required by any Gaming
Regulation, including each of the licenses, permits or other authorizations set
forth on Schedule 1, and including those related to the Leased Property that may
be added to this Lease after the Commencement Date.

 

19



--------------------------------------------------------------------------------

“Gaming Regulation(s)”: Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance,
alteration, modification or capital improvement of a Gaming Facility or the
conduct of a person or entity holding a Gaming License, including, without
limitation, any requirements imposed by a regulatory agency, commission, board
or other governmental body pursuant to the jurisdiction and authority granted to
it under applicable law, and all other rules, regulations, orders, ordinances
and legal requirements of any Gaming Authority.

“Gaming Revenues”: As defined in the definition of “Net Revenue.”

“Government List”: (1) any list or annex to Presidential Executive Order 13224
issued on September 24, 2001 (“EO13224”), including any list of Persons who are
determined to be subject to the provisions of EO13224 or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (2) the Specially Designated Nationals and Blocked Persons Lists
maintained by OFAC, (3) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained pursuant to any of the Rules and Regulations of
OFAC, or (4) any similar lists maintained by the United States Department of
State, the United States Department of Commerce or any other governmental
authority or pursuant to any Executive Order of the President of the United
States of America.

“Ground Leased Property”: The real property leased pursuant to the Ground
Leases. The Ground Leased Property in respect of the Ground Leases in existence
as of the Commencement Date is described in Exhibit E attached hereto.

“Ground Leases”: Collectively, those certain leases with respect to real
property that is a portion of the Leased Property, pursuant to which Landlord is
a tenant and which leases are in existence as of the Commencement Date and
listed on Schedule 2 hereto or, subject to Section 7.3, subsequently added to
the Leased Property in accordance with the provisions of this Lease. Each of the
Ground Leases is referred to individually herein as a “Ground Lease.”

“Ground Lessor”: As defined in Section 7.3.

“Guarantor”: CEC, together with its successors and permitted assigns, in its
capacity as “Lease Guarantor” under the MLSA.

“Guarantor EOD Conditions”: Both (i) a Lease Foreclosure Transaction that
complies with the requirements set forth in Section 22.2(i)(1)(B) and Section
22.2(i)(2) through (5) of this Lease shall have occurred, and (ii) Guarantor is
not an Affiliate of Tenant.

“Guest Data”: Any and all information and data identifying, describing,
concerning or generated by prospective, actual or past guests, family members,
website visitors and customers of casinos, hotels, retail locations,
restaurants, bars, spas, entertainment venues, or

 

20



--------------------------------------------------------------------------------

other facilities or services, including without limitation any and all guest or
customer profiles, contact information (e.g., addresses, phone numbers,
facsimile numbers and email addresses), histories, preferences, game play and
patronage patterns, experiences, results and demographic information, whether or
not any of the foregoing constitutes personally identifiable information,
together with any and all other guest or customer information in any database of
Tenant, Services Co, Manager or any of their respective Affiliates, regardless
of the source or location thereof, and including without limitation such
information obtained or derived by Tenant, Services Co, Manager or any of their
respective Affiliates from: (i) guests or customers of the Facilities (for the
avoidance of doubt, including Property Specific Guest Data); (ii) guests or
customers of any Other Facility (including any condominium or interval ownership
properties) owned, leased, operated, licensed or franchised by Tenant or any of
its Affiliates, or any facility associated with any such Other Facility
(including restaurants, golf courses and spas); or (iii) any other sources and
databases, including websites, central reservations databases, operational data
base (ODS) and any player loyalty programs (e.g., the Total Rewards Program (as
defined in the MLSA)).

“Handling”: As defined in Section 32.4.

“Hazardous Substances”: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated pursuant to any
Environmental Law.

“Impositions”: Collectively, all taxes, including ad valorem, sales, use, single
business, gross receipts, transaction privilege, rent or similar taxes;
assessments, including assessments for public improvements or benefits, whether
or not commenced or completed prior to the Commencement Date and whether or not
to be completed within the Term; ground rents pursuant to Ground Leases (in
effect as of the Commencement Date or otherwise entered into in accordance with
this Lease); water, sewer and other utility levies and charges; excise tax
levies; license, permit, inspection, authorization and similar fees; bonds and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character to the
extent in respect of the Leased Property or any portion thereof and/or the Rent
and Additional Charges (but not, for the avoidance of doubt, in respect of
Landlord’s income (as specified in clause (a) below)) and all interest and
penalties thereon attributable to any failure in payment by Tenant, which at any
time prior to or during the Term may be assessed or imposed on or in respect of
or be a lien upon (i) Landlord or Landlord’s interest in the Leased Property or
any portion thereof, (ii) the Leased Property or any portion thereof or any rent
therefrom or any estate, right, title or interest therein, or (iii) any
occupancy, operation, use or possession of, or sales from or activity conducted
on or in connection with the Leased Property or any portion thereof or the
leasing or use of the Leased Property or any portion thereof; provided, however
that nothing contained in this Lease shall be construed to require Tenant to pay
(a) any tax, fee or other charge based on net income (whether denominated as a
franchise or capital stock or other tax) imposed on Landlord or any other Person
(except Tenant and its successors), (b) any transfer, or net revenue tax of
Landlord or any other Person (except Tenant and its successors), (c) any tax
imposed with respect to the sale, exchange or other disposition by Landlord of
any Leased Property or any portion thereof or the proceeds thereof, (d) any
principal or interest on or other amount in respect of any indebtedness on or
secured by the Leased Property or any portion thereof for which Landlord (or any
of its Affiliates) is the obligor, or (e) any principal or interest on or other
amount in respect of any indebtedness of Landlord or its Affiliates that is not
otherwise included as “Impositions”

 

21



--------------------------------------------------------------------------------

hereunder; provided, further, however, that Impositions shall include (and
Tenant shall be required to pay in accordance with the provisions of this
Lease) (x) any tax, assessment, tax levy or charge set forth in clause (a) or
(b) of the preceding proviso that is levied, assessed or imposed in lieu of, or
as a substitute for, any Imposition (and, without limitation, if at any time
during the Term the method of taxation prevailing at the Commencement Date shall
be altered so that any new, non-income-based tax, assessment, levy (including,
but not limited to, any city, state or federal levy), imposition or charge, or
any part thereof, shall be measured by or be based in whole or in part upon the
Leased Property, or any part thereof, and shall be imposed upon Landlord, then
all such new taxes, assessments, levies, impositions or charges, or the part
thereof to the extent that they are so measured or based, shall be deemed to be
included within the term “Impositions” for the purposes hereof, to the extent
that such Impositions would be payable if the Leased Property were the only
property of Landlord subject to such Impositions, and Tenant shall pay and
discharge the same as herein provided in respect of the payment of Impositions),
(y) any transfer taxes or other levy or assessment imposed by reason of any
assignment of this Lease (other than an assignment of this Lease made by
Landlord) or any interest therein subsequent to the execution and delivery
hereof, or any transfer or Sublease or termination thereof and (z) any mortgage
tax or mortgage recording tax imposed by reason of any Permitted Leasehold
Mortgage or any other instrument creating or evidencing a lien in respect of
indebtedness of Tenant or its Affiliates (but not any mortgage tax or mortgage
recording tax imposed by reason of a Fee Mortgage or any other instrument
creating or evidencing a lien in respect of indebtedness of Landlord or its
Affiliates).

“Incurable Default”: Collectively or individually, as the context may require,
the defaults referred to in Sections 16.1(c), 16.1(d), 16.1(e), 16.1(h) (as to
judgments against Guarantor only), 16.1(i), 16.1(n) and 16.1(r) and any other
defaults not reasonably susceptible to being cured by a Permitted Leasehold
Mortgagee or a subsequent owner of the Leasehold Estate through foreclosure
thereof.

“Indenture”: That certain First-Priority Senior Secured Floating Rate Notes due
2022 Indenture dated October 6, 2017, among PropCo 1, VICI FC Inc., a Delaware
corporation, the Subsidiary Guarantors (as defined therein) party thereto from
time to time, and UMB Bank, National Association, as trustee.

“Initial Stated Expiration Date”: As defined in Section 1.3.

“Initial Term”: As defined in Section 1.3.

“Insurance Requirements”: The terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.

“Intellectual Property” or “IP”: All rights in, to and under any of the
following, as they exist anywhere in the world, whether registered or
unregistered: (i) all patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof,
(ii) all inventions (whether or not patentable), invention disclosures,
improvements, Business Information, Confidential

 

22



--------------------------------------------------------------------------------

Information, Software, formulas, drawings, research and development, business
and marketing plans and proposals, tangible and intangible proprietary
information, and all documentation relating to any of the foregoing, (iii) all
copyrights, works of authorship, copyrightable works, copyright registrations
and applications therefor, and all other rights corresponding thereto, (iv) all
industrial designs and any registrations and applications therefor, (v) all
trademarks, service marks, trade dress, logos, trade names, assumed names and
corporate names, Internet domain names and other numbers, together with all
translations, adaptations, derivations and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith (“Trademarks”), (vi) all databases and data
collections (including all Guest Data) and all rights therein, (vii) all moral
and economic rights of authors and inventors, however denominated, (viii) all
Internet addresses, sites and domain names, numbers, and social media user names
and accounts, (ix) any other similar intellectual property and proprietary
rights of any kind, nature or description; and (x) any copies of tangible
embodiments thereof (in whatever form or medium).

“Intercreditor Agreement”: That certain Intercreditor Agreement, dated as of the
date hereof, by and among Landlord, Credit Suisse AG, Cayman Islands Branch, as
Credit Agreement Collateral Agent (as defined therein), each additional Tenant
Financing Collateral Agent (as defined therein) that becomes a party thereto
pursuant to Section 9.6 thereof, Tenant and Wilmington Trust, National
Association, as collateral agent for the First Lien Secured Parties, Wilmington
Trust, as Authorized Representative for the Credit Agreement Secured Parties and
UMB Bank, National Association, as Authorized Representative for the Initial
Other First Lien Secured Parties and Wilmington Trust, National Association as
Credit Agreement Agent, UMB Bank, National Association as Initial Other First
Priority Lien Obligations Agent and UMB Bank, National Association, as trustee
under the Second Priority Senior Secured Notes Indenture and as collateral agent
under the Collateral Agreement (Second Lien) dated as of October 2, 2017, among
the Issuers, certain other Grantors and the Trustee in respect of the Second
Priority Senior Secured Notes Indenture, each as lender under the Landlord
Financing Agreement (as defined therein).

“Joliet Capital Expenditures”: The “Capital Expenditures” as defined in the
Joliet Lease, collectively or individually, as the context may require.

“Joliet Facility”: A “Facility” as defined in the Joliet Lease, collectively or
individually, as the context may require.

“Joliet Lease”: As defined in the definition of Other Leases.

“Joliet Leased Property”: The “Leased Property” as defined in the Joliet Lease,
collectively or individually, as the context may require.

“Joliet Partner”: Des Plaines Development Holdings, LLC.

“Land”: As defined in clause (a) of the first sentence of Section 1.1.

“Landlord”: As defined in the preamble.

“Landlord Indemnified Parties”: As defined in Section 21.1(i).

 

23



--------------------------------------------------------------------------------

“Landlord MCI Financing”: As defined in Section 10.4(b).

“Landlord Prohibited Person”: As defined in the MLSA.

“Landlord REIT”: VICI Properties Inc., a Maryland corporation, the indirect
parent of Landlord.

“Landlord Tax Returns”: As defined in Section 4.1(a).

“Landlord Work”: As defined in Section 10.5(e).

“Landlord’s Enforcement Condition”: Either (i) there are no Permitted Leasehold
Mortgagees or (ii) Landlord has delivered to each Permitted Leasehold Mortgagee
for which notice to Landlord has been properly provided pursuant to Section
17.1(b)(i) hereof, a copy of the applicable notice of default pursuant to
Section 17.1(c) hereof and the Right to Terminate Notice pursuant to Section
17.1(d) hereof, and (solely for purposes of this clause (ii)) either of the
following occurred:

(a) Either (1) no Permitted Leasehold Mortgagee has satisfied the requirements
in Section 17.1(d) within the thirty (30) or ninety (90) day periods, as
applicable, described therein, or (2) a Permitted Leasehold Mortgagee satisfied
the requirements in Section 17.1(d) prior to the expiration of the applicable
period, but did not cure a default that is required to be so cured by such
Permitted Leasehold Mortgagee and such Permitted Leasehold Mortgagee
discontinued efforts to cure the applicable default(s) thereby failing to
satisfy the conditions for extending the termination date as provided in Section
17.1(e) or otherwise failed at any time to satisfy the conditions for extending
the termination date as provided in Section 17.1(e)(i); or

(b) Both (1) this Lease is rejected in any bankruptcy, insolvency or dissolution
proceeding or is terminated by Landlord following a Tenant Event of Default, and
(2) no Permitted Leasehold Mortgagee has acted in accordance with Section
17.1(f) hereof to obtain a New Lease prior to the expiration of the period
described therein.

“Landlord’s MCI Financing Proposal”: As defined in Section 10.4(a).

“Landlord Specific Ground Lease Requirements”: As defined in Section 7.3(a).

“Lease”: As defined in the preamble.

“Lease Assumption Agreement”: As defined in Section 22.2(i).

“Lease Foreclosure Transaction”: Either (i) an assignment pursuant to Section
22.2(i)(b) or (c), or (ii) entry by any Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.

“Lease/MLSA Related Agreements”: Collectively, this Lease, the Other Leases, the
MLSA, the Other MLSAs, the Transition Services Agreement, the Other Transition
Services Agreement, the Intercreditor Agreement and the Other Intercreditor
Agreement.

 

24



--------------------------------------------------------------------------------

“Lease Year”: The first Lease Year of the Term shall be the period commencing on
the Commencement Date and ending on the last day of the calendar month in which
the first (1st) anniversary of the Commencement Date occurs, and each subsequent
Lease Year shall be each period of twelve (12) full calendar months after the
last day of the prior Lease Year, except that the final Lease Year of the Term
shall end on the Expiration Date.

“Leased Improvements”: As defined in clause (c) of the first sentence of
Section 1.1.

“Leased Property”: As defined in Section 1.1. For the avoidance of doubt, the
Leased Property includes all Alterations and Capital Improvements, provided,
however, that the foregoing shall not affect or contradict the provisions of
this Lease which specify that Tenant shall be entitled to certain rights with
respect to or benefits of the Tenant Capital Improvements as expressly set forth
herein. Notwithstanding the foregoing, provisions of this Lease that provide for
certain benefits or rights to Tenant with respect to Tenant Material Capital
Improvements, such as, by way of example only and not by way of limitation, the
payment of the applicable insurance proceeds to Tenant due to a loss or damage
of such Tenant Material Capital Improvements pursuant to Section 14.1, shall
remain in effect notwithstanding the preceding sentence.

“Leased Property Tests”: Together, the Annual Minimum Per-Lease B&I Cap Ex
Requirement and the Triennial Minimum Cap Ex Requirement B.

“Leasehold Estate”: As defined in Section 17.1(a).

“Legal Requirements”: All applicable federal, state, county, municipal and other
governmental statutes, laws (including securities laws), rules, policies,
guidance, codes, orders, regulations, ordinances, permits, licenses, covenants,
conditions, restrictions, judgments, decrees and injunctions, whether now or
hereafter enacted and in force, as applicable to any Person or to any Facility,
including those (a) that affect either the Leased Property or any portion
thereof and/or Tenant’s Property, all Capital Improvements and Alterations
(including any Material Capital Improvements) or the construction, use or
alteration thereof, or otherwise in any way affecting the business operated or
conducted thereat, as the context requires, and (b) which may (i) require
repairs, modifications or alterations in or to the Leased Property or any
portion thereof and/or any of Tenant’s Property, (ii) without limitation of the
preceding clause (i), require repairs, modifications or alterations in or to any
portion of any Capital Improvements (including any Material Capital
Improvements), (iii) in any way adversely affect the use and enjoyment of any of
the foregoing, or (iv) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.

“Letter of Credit”: An irrevocable, unconditional, clean sight draft letter of
credit reasonably acceptable to Landlord and Fee Mortgagee (as applicable) in
favor of Landlord or, at Landlord’s direction, Fee Mortgagee and entitling
Landlord or Fee Mortgagee (as applicable) to draw thereon based solely on a
statement executed by an officer of Landlord or Fee Mortgagee (as applicable)
stating that it has the right to draw thereon under this Lease in a location in
the United States reasonably acceptable to Landlord or Fee Mortgagee (as
applicable), issued by a domestic Eligible Institution or the U.S. agency or
branch of a foreign Eligible Institution, and

 

25



--------------------------------------------------------------------------------

upon which letter of credit Landlord or Fee Mortgagee (as applicable) shall have
the right to draw in full: (a) if Landlord or Fee Mortgagee (as applicable) has
not received at least thirty (30) days prior to the date on which the then
outstanding letter of credit is scheduled to expire, a notice from the issuing
financial institution that it has renewed the applicable letter of credit;
(b) thirty (30) days prior to the date of termination following receipt of
notice from the issuing financial institution that the applicable letter of
credit will be terminated; and (c) thirty (30) days after Landlord or Fee
Mortgagee (as applicable) has given notice to Tenant that the financial
institution issuing the applicable letter of credit ceases to either be an
Eligible Institution or meet the rating requirement set forth above.

“Licensing Event”:

(a) With respect to Tenant, (i) a communication (whether oral or in writing) by
or from any Gaming Authority to either Tenant or Manager or any of their
respective Affiliates (each, a “Tenant Party”) or to a Landlord Party (as
defined below) or other action by any Gaming Authority that indicates that such
Gaming Authority may find that the association of a Tenant Party with Landlord
is likely to (A) result in a disciplinary action relating to, or the loss of,
inability to reinstate or failure to obtain, any Gaming License or any other
rights or entitlements held or required to be held by Landlord or any of its
Affiliates (each, a “Landlord Party”) under any Gaming Regulations or
(B) violate any Gaming Regulations to which a Landlord Party is subject; or
(ii) a Tenant Party is required to be licensed, registered, qualified or found
suitable under any Gaming Regulations, and such Tenant Party does not remain so
licensed, registered, qualified or found suitable or, after becoming so
licensed, registered, qualified or found suitable, fails to remain so, and,
solely for purposes of determining whether a Tenant Event of Default has
occurred under Section 16.1(l), the same causes cessation of Gaming activity at
a Continuous Operation Facility and would reasonably be expected to have a
material adverse effect on the Facilities taken as a whole with the Joliet
Facility); and

(b) With respect to Landlord, (i) a communication (whether oral or in writing)
by or from any Gaming Authority to a Landlord Party or to a Tenant Party or
other action by any Gaming Authority that indicates that such Gaming Authority
may find that the association of a Landlord Party with Tenant is likely to
(A) result in a disciplinary action relating to, or the loss of, inability to
reinstate or failure to obtain, any Gaming License or any other rights or
entitlements held or required to be held by a Tenant Party under any Gaming
Regulations or (B) violate any Gaming Regulations to which a Tenant Party is
subject; or (ii) a Landlord Party is required to be licensed, registered,
qualified or found suitable under any Gaming Regulations, and such Landlord
Party does not remain so licensed, registered, qualified or found suitable or,
after becoming so licensed, registered, qualified or found suitable, fails to
remain so, and, solely for purposes of determining whether a default has
occurred under Section 41.13 hereunder, the same causes cessation of Gaming
activity at a Continuous Operation Facility and would reasonably be expected to
have a material adverse effect on the Facilities taken as a whole with the
Joliet Facility).

“Liquor Authority”: As defined in Section 41.13.

“Liquor Laws”: As defined in Section 41.13.

 

26



--------------------------------------------------------------------------------

“London Clubs”: Those certain assets described on Schedule 6 attached hereto.

“London/Chester Properties”: Collectively, the London Clubs and the Chester
Property.

“Manager”: Non-CPLV Manager, LLC, a Delaware limited liability company, together
with its successors and permitted assigns, in its capacity as “Manager” under
the MLSA.

“Market Capitalization”: With respect to any Person, an amount equal to (i) the
total number of issued and outstanding shares of Equity Interests of such Person
on the date of determination multiplied by (ii) the arithmetic mean of the
closing sale price per share of such Equity Interests as reported in composite
transactions for the principal securities exchange on which such Equity
Interests are traded for the thirty (30) consecutive trading days (excluding any
such trading day in which a material suspension or limitation was imposed on
trading on such securities exchange) immediately preceding the date of
determination. If such Equity Interests are not so traded, are not so reported
or such Person’s Market Capitalization is otherwise not readily observable, such
Person’s “Market Capitalization” for purposes of this Lease shall be its equity
value based on a valuation by a valuation firm that is acceptable to both
Landlord and Tenant and that is not an Affiliate of either Landlord or Tenant.
For the purposes of this definition, the number of issued and outstanding shares
of Equity Interests of a person shall not include shares held (a) by a
Subsidiary of such person or (b) by such person as treasury stock or otherwise.

“Material Capital Improvement”: Any single or series of related Capital
Improvements that would or does (i) have a total budgeted or actual cost (as
reasonably evidenced to Landlord) (excluding land acquisition costs) in excess
of Fifty Million and No/100 Dollars ($50,000,000.00) and (ii) either
(a) materially alter a Facility (e.g., shoring, permanent framework
reconfigurations), (b) expand a Facility (i.e., construction of material
additions to existing Leased Improvements) or (c) add improvements to
undeveloped portion(s) of the Land.

“Material Leased Property”: Leased Property or Other Leased Property, or any
portion thereof, having a value greater than Fifty Million and No/100 Dollars
($50,000,000.00).

“Material London/Chester Property”: All or any portion of the London/Chester
Properties having a value greater than Fifty Million and No/100 Dollars
($50,000,000.00).

“Material Sublease”: A Sublease (excluding a management agreement or similar
agreement to operate but not occupy as a tenant a particular space at a
Facility) under which the rent and/or fees and other payments payable by the
Subtenant (or manager) exceed Fifty Thousand and No/100 Dollars ($50,000.00)
(which amount shall be increased by the Escalator on the first (1st) day of each
Lease Year (commencing on the first (1st) day of the second (2nd) Lease Year))
per month.

“Maximum Fixed Rent Term”: With respect to each Leased Property, the Maximum
Fixed Rent Term as set forth on Schedule 3 attached hereto, as it may be
extended in accordance with clause (c) of the definition of “Rent”.

 

27



--------------------------------------------------------------------------------

“Minimum Cap Ex Amount”: The Annual Minimum Cap Ex Amount, the Triennial Minimum
Cap Ex Amount A and/or the Triennial Minimum Cap Ex Amount B, as applicable.

“Minimum Cap Ex Reduction Amount”: In each instance in which any Material Leased
Property is removed from this Lease or any Other Leases (as applicable),
Landlord disposes of a Facility and a third party Severance Lease is executed,
Landlord disposes of all of the Leased Property and this Lease is assigned to a
third party Acquirer, an Other Lease (and all the Other Leased Property
thereunder) is assigned to a third party Acquirer (as defined in such Other
Lease) or Material London/Chester Property is disposed of, all as described in
the definitions of Annual Minimum Cap Ex Amount, Triennial Minimum Cap Ex Amount
A and Triennial Minimum Cap Ex Amount B (as applicable), the product of (i) the
applicable Minimum Cap Ex Amount or Triennial Allocated Minimum Cap Ex Amount B
Floor in effect immediately prior thereto, multiplied by (ii) a fraction, the
numerator of which shall be equal to the portion of the EBITDAR of Tenant or the
Other Tenant (as applicable) for the Trailing Test Period attributable to the
applicable Leased Property, Other Leased Property or London/Chester Properties
(or portion of any thereof) (as applicable) being so removed or disposed of (as
applicable), and the denominator of which shall be equal to the aggregate
EBITDAR of Tenant and Other Tenants for the Trailing Test Period attributable to
all assets then included in the calculation of Capital Expenditures for purposes
of the All Property Tests (with respect to the Annual Minimum Cap Ex Amount and
the Triennial Minimum Cap Ex Amount A) or the Leased Property Tests (with
respect to the Triennial Minimum Cap Ex Amount B and the Triennial Allocated
Minimum Cap Ex Amount B Floor) (including, for this purpose, the applicable
Leased Property, Other Leased Property or London/Chester Properties (or portion
of any thereof) (as applicable) being so removed or disposed of (as
applicable)).

“Minimum Cap Ex Requirements”: The Annual Minimum Cap Ex Requirement, the Annual
Minimum Per-Lease B&I Cap Ex Requirement, the Triennial Minimum Cap Ex
Requirement A and the Triennial Minimum Cap Ex Requirement B, as applicable.

“Minimum Facilities Threshold”: (i) Not less than two thousand five hundred
(2,500) rooms, one hundred thousand (100,000) square feet of casino floor
containing no less than one thousand three hundred (1,300) slot machines and one
hundred (100) gaming tables, (ii) revenue of no less than Seventy-Five Million
and No/100 Dollars ($75,000,000.00) per year is derived from high limit VVIP and
international gaming customers, (iii) extensive operated food and beverage
outlets, and (iv) at least one (1) large entertainment venue; provided, however,
that the foregoing clause (ii) may be satisfied if the Qualified Replacement
Manager has managed a property that satisfies the requirements of such clause
(ii) within the immediately preceding two (2) years.

“MLSA”: That certain Management and Lease Support Agreement (Non-CPLV) dated of
even date herewith by and among Guarantor, Manager, Affiliates of Manager,
Tenant and Landlord, as amended, restated or otherwise modified from time to
time.

“Net Revenue”: The net sum of the following, without duplication, over the
applicable time period of measurement: (i) the amount received by Tenant (and
its Subsidiaries) from patrons at the Facilities for gaming, less, (A) to the
extent otherwise included in the

 

28



--------------------------------------------------------------------------------

calculation of Net Revenue, refunds and free promotional play provided pursuant
to a rewards, marketing, and/or frequent users program (including rewards
granted by Affiliates of Tenant) and (B) amounts returned to patrons through
winnings at the Facility (the net amount described in this clause (i), “Gaming
Revenues”); plus (ii) the gross receipts of Tenant (and its Subsidiaries) for
all goods and merchandise sold, room revenues derived from hotel operations,
food and beverages sold, the charges for all services performed, or any other
revenues generated by or otherwise payable to Tenant (and its Subsidiaries)
(including, without limitation, use fees, retail and commercial rent, revenue
from rooms, accommodations, food and beverage, and the proceeds of business
interruption insurance) in, at or from the Facilities for cash, credit or
otherwise (without reserve or deduction for uncollected amounts), but excluding
pass-through revenues collected by Tenant to the extent such amounts are
remitted to the applicable third party entitled thereto (the net amounts
described in this clause (ii), “Retail Sales”); less (iii) to the extent
otherwise included in the calculation of Net Revenue, the retail value of
accommodations, merchandise, food and beverage and other services furnished to
guests of Tenant at the Facilities without charge or at a reduced charge (and,
with respect to a reduced charge, such reduction in Net Revenue shall be equal
to the amount of the reduction of such charge otherwise included in Net Revenue)
(the amounts described in this clause (iii), “Promotional Allowances”).
Notwithstanding anything herein to the contrary, the following provisions shall
apply with respect to the calculation of Net Revenue:

(a) For purposes of calculating adjustments to Variable Rent, the following
provisions shall apply:

(1) Intentionally omitted.

(2) In the event of expiration, cancellation or termination of any Ground Lease
for any reason whatsoever whether voluntary or involuntary (by operation of law
or otherwise) prior to the expiration date of this Lease, including extensions
and renewals granted thereunder, then, thereafter, the Net Revenue attributable
to the portion of the Leased Property subject to such Ground Lease shall not be
included in the calculation of Net Revenue for the applicable base year,
provided, that if Landlord (or any Fee Mortgagee) enters into a replacement
lease with respect to substantially the same Ground Leased Property, then the
Net Revenue attributable to such expired, cancelled or terminated Ground Lease
shall once again be included in the calculation of Net Revenue for the
applicable base year.

(3) If Tenant enters into a Sublease with a Subtenant that is not wholly-owned
by Guarantor (such that, after entering into such Sublease rather than the
Gaming Revenues, Retail Sales and Promotional Allowances generated by the space
covered by such Sublease being included in the calculation of Tenant’s Net
Revenue, instead the revenue from such Sublease would be governed by clause
(b)(1) or (b)(2) below), then, thereafter, any Gaming Revenues, Retail Sales and
Promotional Allowances that would otherwise be included in the calculation of
Net Revenue for the applicable base year with respect to the applicable
subleased (or managed) space shall be excluded from the calculation of Net
Revenue for the applicable base year, and the rent and/or fees and other
consideration to be received by Tenant pursuant to such Sublease shall be
substituted therefor.

 

29



--------------------------------------------------------------------------------

(4) If Tenant assumes operation of space that in the applicable base year was
operated under a Sublease with a Subtenant that was not wholly-owned by
Guarantor, or if all of the direct or indirect ownership interests in a Person
that was a Subtenant in the applicable base year are acquired by Guarantor (in
either case, such that after entering into such Sublease revenue that would
otherwise be included in Net Revenue for the applicable base year pursuant to
clause (b)(1) or (b)(2) below is converted to revenue with respect to which
Gaming Revenues, Retail Sales and Promotional Allowances are included in Net
Revenue for the applicable base year), then, thereafter, the rent and/or fees
and other consideration received by Tenant pursuant to such Sublease that would
otherwise be included in the calculation of Net Revenue for the applicable base
year shall be excluded from the calculation of Net Revenue for the applicable
base year, and the Gaming Revenues, Retail Sales and Promotional Allowances to
be received by Tenant pursuant to its operation of such space shall be
substituted therefor.

(5) Notwithstanding the foregoing, the adjustments provided for in clauses
(a)(3) and (a)(4) above shall not be implemented in the calculation of Net
Revenue with respect to any transaction involving any space for which aggregate
Gaming Revenues, Retail Sales and Promotional Allowances do not exceed Ten
Million and No/100 Dollars ($10,000,000.00) in each transaction and Fifteen
Million and No/100 Dollars ($15,000,000.00) in the aggregate per Lease Year.

(b) Amounts received pursuant to Subleases shall be included in Net Revenue as
follows:

(1) With respect to any Sublease from Tenant to a Subtenant in which Guarantor
directly or indirectly owns less than fifty percent (50%) of the ownership
interests, Net Revenue shall not include Gaming Revenues, Retail Sales or
Promotional Allowances received by such Subtenant but shall include the rent
and/or fees and all other consideration received by Tenant pursuant to such
Sublease.

(2) With respect to any Sublease from Tenant to a Subtenant in which Guarantor
directly or indirectly owns fifty percent (50%) or more of the ownership
interests, but less than all of the ownership interests, Net Revenue shall not
include Gaming Revenues, Retail Sales or Promotional Allowances received by such
Subtenant but shall include an amount equal to the greater of (x) the rent
and/or fees and all other consideration actually received by Tenant for such
Sublease from such Affiliate and (y) the rent and/or fees and other
consideration that would be payable under such Sublease if at arms-length,
market rates.

(3) With respect to any Sublease from Tenant to a Subtenant that is directly or
indirectly wholly-owned by Guarantor, Net Revenue shall not include the rent
and/or fees or any other consideration received by Tenant pursuant to such
Sublease but shall include Gaming Revenues, Retail Sales or Promotional
Allowances received by such Subtenant.

(c) For the avoidance of doubt, gaming taxes and casino operating expenses (such
as salaries, income taxes, employment taxes, supplies, equipment, cost of goods
and inventory, rent, office overhead, marketing and advertising and other
general administrative costs) will not be deducted in arriving at Net Revenue.

 

30



--------------------------------------------------------------------------------

(d) Net Revenue will be calculated on an accrual basis for purposes of this
definition, as required under GAAP.

“New Jersey Act”: As defined in Section 41.15.

“New Jersey Facilities”: The Facilities identified on Exhibit A attached hereto
that are located in the State of New Jersey. Individually, each of the New
Jersey Facilities shall be referred to herein as a “New Jersey Facility”.

“New Jersey Fair Market Value”: As defined in Section 41.15.

“New Jersey Purchase Notice”: As defined in Section 41.15.

“New Lease”: As defined in Section 17.1(f).

“Non-Consented Lease Termination”: As defined in the MLSA.

“Non-Core Tenant Competitor”: A Person that is engaged or is an Affiliate of a
Person that is engaged in the ownership or operation of a Gaming business so
long as (i) such Person’s consolidated annual gross gaming revenues do not
exceed Five Hundred Million and No/100 Dollars ($500,000,000.00) (which amount
shall be increased by the Escalator on the first (1st) day of each Lease Year,
commencing with the second (2nd) Lease Year) and (ii) such Person does not,
directly or indirectly, own or operate a Gaming Facility within thirty
(30) miles of a Gaming Facility directly or indirectly owned or operated by CEC.
For purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business.

“Notice”: A notice given in accordance with Article XXXV.

“Notice of Termination”: As defined in Section 17.1(f).

“NRS”: As defined in Section 41.14.

“OFAC”: As defined in Article XXXIX.

“Omnibus Agreement”: That certain Second Amended and Restated Omnibus Agreement
and Enterprise Services Agreement, dated as of the Commencement Date, by and
among Caesars Enterprise Services, LLC, CEOC, Caesars Entertainment Resort
Properties LLC, Caesars Growth Properties Holding, LLC, Caesars License Company,
LLC, and Caesars World LLC, as further amended, restated, supplemented or
otherwise modified from time to time, subject to Section 20.16 of the MLSA.

“Other Capital Expenditures”: The “Capital Expenditures” as defined in each of
the Other Leases, collectively or individually, as the context may require.

“Other Facility”: A “Facility” as defined in each of the Other Leases,
collectively or individually, as the context may require.

 

31



--------------------------------------------------------------------------------

“Other Intercreditor Agreement”: The “Intercreditor Agreement” as defined in
each of the Other Leases, collectively or individually, as the context may
require.

“Other Material Capital Improvements”: The “Material Capital Improvements” as
defined in each of the Other Leases, collectively or individually, as the
context may require.

“Other Leases”: Collectively or individually, as the context may require,
(i) that certain Lease (CPLV), dated as of the date hereof, by and between
various Affiliates of Landlord, as “Landlord,” and various Affiliates of Tenant,
as “Tenant,” with respect to various other Gaming Facilities and other real
property assets, as amended, restated or otherwise modified from time to time
(the “CPLV Lease”), and (ii) that certain Lease (Joliet), dated as of the date
hereof, by and between Harrah’s Joliet Landco LLC, as “Landlord,” and Des
Plaines Development Limited Partnership, as “Tenant,” with respect to the Gaming
Facility known as Harrah’s Joliet, located in Joliet, Illinois, as amended,
restated or otherwise modified from time to time (the “Joliet Lease”).

“Other Leased Property”: The “Leased Property” as defined in each of the Other
Leases, collectively or individually, as the context may require.

“Other MLSAs”: Collectively or individually, as the context may require,
(i) that certain Management and Lease Support Agreement (CPLV), dated as of the
date hereof, by and among Guarantor, Manager, Affiliates of Manager, Affiliates
of Tenant and an Affiliate of Landlord, as amended, restated or otherwise
modified from time to time, and (ii) that certain Management and Lease Support
Agreement (Joliet), dated as of the date hereof, by and among Guarantor,
Manager, Affiliates of Manager, Des Plaines Development Limited Partnership and
Harrah’s Joliet Landco LLC, as amended, restated or otherwise modified from time
to time.

“Other Tenants”: The “Tenant” as defined in each of the Other Leases,
collectively or individually, as the context may require.

“Other Tenant Capital Improvements”: The “Tenant Capital Improvements” as
defined in each of the Other Leases, collectively or individually, as the
context may require.

“Other Transition Services Agreement”: The “Transition Services Agreement” as
defined in each of the Other Leases, collectively or individually, as the
context may require.

“Overdue Rate”: On any date, a rate equal to five (5) percentage points above
the Prime Rate, but in no event greater than the maximum rate then permitted
under applicable law.

“Parent Entity”: With respect to any Person, any corporation, association,
limited partnership, limited liability company or other entity which at the time
of determination (a) owns or controls, directly or indirectly, more than fifty
percent (50%) of the total voting power of shares of capital stock (without
regard to the occurrence of any contingency) entitled to vote in the election of
directors, managers or trustees of such Person, (b) owns or controls, directly
or indirectly, more than fifty percent (50%) of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, of such Person, whether in the form of
membership, general, special or limited partnership interests or otherwise, or
(c) is the controlling general partner or managing member of, or otherwise
controls, such entity.

 

32



--------------------------------------------------------------------------------

“Partial Taking”: As defined in Section 15.1(b).

“Party” and “Parties”: Landlord and/or Tenant, as the context requires.

“Patriot Act Offense”: Any violation of the criminal laws of the United States
of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the USA Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

“Payment Date”: Any due date for the payment of the installments of Rent or
Additional Charges payable under this Lease.

“Permitted Exception Documents”: (i) Property Documents (x) that are listed on
the title policies described on Exhibit J attached hereto, or (y) that (a)
Landlord entered into, as a party thereto, after the date hereof and (b) Tenant
is required hereunder to comply with, and (ii) Specified Subleases (in each case
of clauses (i)(x) and (ii), together with any renewals or modifications thereof
made in accordance with the express terms thereof), but excluding Specified
Subleases as to which the applicable Subtenant is CEOC, CEC, Manager or any of
their respective Affiliates. For avoidance of doubt, the Permitted Exception
Documents do not include any Ground Leases.

“Permitted Leasehold Mortgage”: Any mortgage, pledge agreement, security
agreement, assignment of leases and rents, fixture filing or similar document
creating or evidencing a lien on Tenant’s leasehold interest (or subleasehold
interest) in all of the Leased Property subject to exclusions with respect to
items that are not capable of being mortgaged and that, in the aggregate, are de
minimis (or all the direct or indirect interest therein at any tier of
ownership, including without limitation, a lien on direct or indirect Equity
Interests in Tenant), granted to or for the benefit of a Permitted Leasehold
Mortgagee as security for the indebtedness of Tenant or its Affiliates.

“Permitted Leasehold Mortgagee”: The lender or noteholder or any agent or
trustee or similar representative on behalf of one or more lenders or
noteholders or other investors in connection with indebtedness secured by a
Permitted Leasehold Mortgage, in each case as and to the extent such Person has
the power to act (subject to obtaining the requisite instructions) on behalf of
all lenders, noteholders or investors with respect to such Permitted Leasehold
Mortgage; provided such lender or noteholder or any agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking or other institution that in the ordinary
course acts as a lender, agent or trustee or similar representative (in each
case, on behalf of a group of lenders or noteholders) in respect of financings
of similar size as the Tenant’s Initial Financing; and provided, further, that,
in all events, (i) no agent, trustee or similar representative shall be Tenant,
CEOC, CEC, Guarantor or

 

33



--------------------------------------------------------------------------------

Manager or any of their Affiliates, respectively (each, a “Prohibited Leasehold
Agent”), and (ii) no (A) Prohibited Leasehold Agent, (excluding any Person that
is a Prohibited Leasehold Agent as a result of its ownership of publicly-traded
shares in any Person), or (B) entity that owns, directly or indirectly (but
excluding any ownership of publicly-traded shares in CEC or any of its
Affiliates), higher than the lesser of (1) ten percent (10%) of the Equity
Interests in Tenant or (2) a Controlling legal or beneficial interest in Tenant,
may collectively hold an amount of the indebtedness secured by a Permitted
Leasehold Mortgage higher than the lesser of (x) twenty-five percent (25%)
thereof and (y) the principal amount thereof required to satisfy the threshold
for requisite consenting lenders to amend the terms of such indebtedness that
affect all lenders thereunder.

“Permitted Leasehold Mortgagee Designee”: An entity (other than a Prohibited
Leasehold Agent) designated by a Permitted Leasehold Mortgagee and acting for
the benefit of the Permitted Leasehold Mortgagee, or the lenders, noteholders or
investors represented by the Permitted Leasehold Mortgagee.

“Permitted Operation Interruption”: (i) A material Casualty Event or
Condemnation and reasonable periods of restoration of the Leased Property
following same, (ii) periods of an Unavoidable Delay, and (iii) provided,
subject to the terms of the MLSA, Manager is not an Affiliate of Tenant,
interruptions arising from Manager’s default or breach of its obligations under
the MLSA.

“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.

“Preceding Lease Year”: As defined in clause (c)(i) of the definition of “Rent.”

“Preliminary Studies”: As defined in Section 10.4(a).

“Primary Intended Use”: (i) Hotel and resort and related uses, (ii) gaming
and/or pari-mutuel use, including, without limitation, horsetrack, dogtrack and
other similarly gaming-related sporting uses, (iii) ancillary retail and/or
entertainment use, (iv) such other uses required under any Legal Requirements
(including those mandated by any applicable regulators), (v) such other
ancillary uses, but in all events consistent with the current use of the Leased
Property or any portion thereof as of the Commencement Date or with
then-prevailing hotel, resort and gaming industry use, and/or (vii) such other
use as shall be approved by Landlord from time to time in its reasonable
discretion.

“Prime Rate”: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the comparable prime rate of another comparable nationally known money center
bank reasonably selected by Landlord), to be its prime rate for ninety (90)-day
unsecured loans to its corporate borrowers of the highest credit standing, but
in no event greater than the maximum rate then permitted under applicable law.

“Prior Months”: As defined in the definition of CPI Increase.

 

34



--------------------------------------------------------------------------------

“Prohibited Leasehold Agent”: As defined in the definition of Permitted
Leasehold Mortgagee.

“Prohibited Persons”: As defined in Article XXXIX.

“Promotional Allowances”: As defined in the definition of “Net Revenue.”

“PropCo”: VICI Properties L.P., a Delaware limited partnership.

“PropCo 1”: VICI Properties 1 LLC, a Delaware limited liability company.

“Propco Opportunity Transaction”: As defined in the ROFR Agreement.

“Propco ROFR”: As defined in the ROFR Agreement.

“Propco TRS”: As defined in Section 1.1.

“Property Documents”: Reciprocal easement and/or operating agreements,
easements, covenants, exceptions, conditions and restrictions in each case
affecting the Leased Property or any portion thereof, but excluding, in any
event, all Fee Mortgage Documents.

“Property Specific Guest Data”: Any and all Guest Data, to the extent in or
under the possession or control of Tenant, Services Co, Manager, or their
respective Affiliates, identifying, describing, concerning or generated by
prospective, actual or past guests, website visitors and/or customers of the
Facilities, including retail locations, restaurants, bars, casino and Gaming
facilities, spas and entertainment venues therein, but excluding, in all cases,
(i) Guest Data that has been integrated into analytics, reports, or other
similar forms in connection with the Total Rewards Program or any other customer
loyalty program of Services Co and its Affiliates (it being understood that this
exception shall not apply to such Guest Data itself, i.e., in its original form
prior to integration into such analytics, reports, or other similar forms in
connection with the Total Rewards Program or other customer loyalty program),
(ii) Guest Data that concerns facilities that are owned or operated by CEC or
its Affiliates, other than the Facilities and that does not concern the
Facilities, and (iii) Guest Data that concerns Proprietary Information and
Systems (as defined in the MLSA) and is not specific to any Facility.

“Property Specific IP”: All Intellectual Property that is both (i) specific to
the Facilities and (ii) currently or hereafter owned by CEOC or any of its
Subsidiaries, including the Intellectual Property set forth on Exhibit H,
attached hereto.

“Qualified Replacement Guarantor”: A Person that satisfies the following
requirements: (a) such Person shall Control or be under common Control with the
Qualified Transferee; (b) such Person shall have total EBITDA for the most
recently ended period of four consecutive fiscal quarters for which financial
statements are available (which shall have been prepared by a certified public
accounting firm of national standing and shall cover a period beginning no
earlier than eighteen (18) months prior to the date of determination) (including
such financial statements that are not publicly available) of at least Nine
Hundred Million and No/100 Dollars ($900,000,000.00) immediately before giving
effect to the subject transfer; (c) such Person shall be solvent and have a
Market Capitalization of not less than Four Billion and

 

35



--------------------------------------------------------------------------------

No/100 Dollars ($4,000,000,000.00); (d) such Person (i) in the case of a Person
with a Market Capitalization of less than Eight Billion and No/100 Dollars
($8,000,000,000.00), has a Total Leverage Ratio of less than or equal to
6.25:1.00 and a Total Net Leverage Ratio of less than or equal to 5.25:1.00, in
each case, immediately before giving effect to the subject transfer or (ii) in
the case of a Person with a Market Capitalization greater than or equal to Eight
Billion and No/100 Dollars ($8,000,000,000.00), has a Total Leverage Ratio of
less than or equal to 7.25:1.00 and a Total Net Leverage Ratio of less than or
equal to 6.25:1.00, in each case, immediately before giving effect to the
subject transfer; (e) in the aggregate, (x) such Person’s assets located in the
United States, (y) such Person’s Controlled Subsidiaries incorporated in, or
organized under the laws of, the United States or any state or territory thereof
or the District of Columbia (“Domestic Subsidiaries”) that are owned directly by
such Person or by other Controlled Domestic Subsidiaries of such Person
(provided, that, to the extent such Subsidiaries are not wholly owned by such
Person, then unless such Subsidiaries executed joinders to the Replacement
Guaranty, for purposes of clause (i) below (but not, for the avoidance of doubt,
clause (ii) below), the EBITDA generated by such Subsidiary shall be limited to
such Person’s pro rata ownership interests in such Subsidiary), and (z) assets
located in the United States owned directly or indirectly by such Person’s
Subsidiaries that are not Domestic Subsidiaries so long as such non-Domestic
Subsidiaries have executed joinders to the Replacement Guaranty, shall
(i) generate EBITDA for the most recently ended period of four consecutive
fiscal quarters for which financial statements are available (which shall have
been prepared by a certified public accounting firm of national standing and
shall cover a period beginning no earlier than eighteen (18) months prior to the
date of determination) of at least Five Hundred Million and No/100 Dollars
($500,000,000.00) and (ii) have a Total Leverage Ratio of less than or equal to
6.75:1.00 and a Total Net Leverage Ratio of less than or equal to 5.75:1.00, in
each case in this clause (e), immediately before giving effect to the subject
transfer; and (f) such Person and its equity holders will comply with all
customary “know your customer” requirements of any Fee Mortgagee. Any Qualified
Replacement Guarantor that is not organized in the United States (and any
Affiliates thereof that executed joinders to the guaranty) shall consent to
jurisdiction of, and venue in, New York courts with respect to any action or
proceeding with respect to this Lease, the MLSA, any Other Lease, any Other MLSA
and any other Lease/MLSA Related Agreements including any Replacement Guaranty.
For purposes of hereof, a Person shall be “solvent” if such Person shall (i) not
be “insolvent” as such term is defined in Section 101 of title 11 of the United
States Code, (ii) be generally paying its debts (other than those that are in
bona fide dispute) when they become due, and (iii) be able to pay its debts as
they become due.

“Qualified Replacement Manager”: A Person that manages (or is under the Control
of or common Control with an Affiliate that manages) a casino resort property
(other than the Leased Property) that (i) satisfies the Minimum Facilities
Threshold, (ii) has gross revenues of not less than Seven Hundred Fifty Million
and No/100 Dollars ($750,000,000.00) per year for each of the preceding three
(3) years as of the date of determination, and (iii) on the date of
determination, is at least of comparable standard of quality as the Leased
Property. By way of example only, and without limitation, as of the date of this
Lease, each of the following casino resort properties satisfies the requirements
of clause (iii) of the foregoing sentence: Bellagio, Aria, Venetian (Las Vegas),
Palazzo, Wynn (Las Vegas), Encore, City of Dreams (Macau), Galaxy Macau, Sands
Cotai, Venetian Macau, MGM Grand Macau, Wynn Macau, and Marina Bay Sands
(Singapore). At the time of appointment, such Person (a) shall not be subject to
a bankruptcy, insolvency or similar proceeding, (b) shall have never been
convicted of, or pled

 

36



--------------------------------------------------------------------------------

guilty or no contest to, a Patriot Act Offense and shall not be on any
Government List, (c) shall not be, and shall not be controlled by, an Embargoed
Person or a person that has been found “unsuitable,” for any reason, by any
applicable Gaming Authority, (d) shall have not been the subject of a material
governmental or regulatory investigation which resulted in a conviction for
criminal activity involving moral turpitude, (e) shall have not been found
liable pursuant to a non-appealable judgment in a civil proceeding for
attempting to hinder, delay or defraud creditors, (f) shall have all required
licenses and approvals required under applicable law (including Gaming
Regulations), including all required Gaming Licenses for itself, its officers,
directors, and Affiliates (including officers and directors of its Affiliates)
to manage the Facility, and (g) shall not be a Landlord Prohibited Person.

“Qualified Transferee”: A transferee that satisfies all of the following
requirements: (a) such transferee, unless the Qualified Replacement Guarantor is
CEC, (1) has, collectively with the Qualified Replacement Guarantor, a Market
Capitalization (exclusive of the Leased Property) of no less than Four Billion
and No/100 Dollars ($4,000,000,000.00), (2) has or is Controlled by a Person
that has demonstrated expertise in owning or operating real estate or gaming
properties and (3) shall Control Tenant and shall Control, be Controlled by or
be under common Control with Qualified Replacement Guarantor; (b) such
transferee and all of its applicable officers, directors, Affiliates (including
the officers and directors of its Affiliates), to the extent required under
applicable Gaming Regulations or other Legal Requirements, (i) are licensed and
certified by applicable Gaming Authorities and hold all required Gaming Licenses
to operate the Facility in accordance herewith and (ii) are otherwise found
suitable to lease the Leased Property in accordance herewith; (c) such
transferee has not been the subject of a material governmental or regulatory
investigation which resulted in a conviction for criminal activity involving
moral turpitude and has not been found liable pursuant to a non-appealable
judgment in a civil proceeding for attempting to hinder, delay or defraud
creditors; (d) such transferee has never been convicted of, or pled guilty or no
contest to, a Patriot Act Offense and is not on any Government List; (e) such
transferee has not been the subject of a voluntary or involuntary (to the extent
the same has not been discharged) bankruptcy proceeding during the prior five
(5) years from the applicable date of determination; (f) such transferee is not,
and is not Controlled by an Embargoed Person or a person that has been found
“unsuitable” for any reason or has had any application for a Gaming License
withdrawn “with prejudice” by any applicable Gaming Authority; (g) such
transferee and its equity holders comply with any Fee Mortgagee’s customary
“know your customer” requirements; (h) such transferee shall not be a Landlord
Prohibited Person; and (i) such transferee is not associated with a person who
has been found “unsuitable”, denied a Gaming License or otherwise precluded from
participation in the Gaming Industry by any Gaming Authority where such
association may adversely affect any of Landlord’s or its Affiliates’ Gaming
Licenses or Landlord’s or its Affiliates’ then-current standing with any Gaming
Authority; provided, however, so long as CEC remains the Guarantor and a
wholly-owned subsidiary of CEC remains the Manager hereunder, such transferee
shall not be required to satisfy requirement (a) above to be deemed a Qualified
Transferee hereunder.

“Refinancing”: As defined in Section 13.10(a).

“Rejected ROFR Property”: Any ROFR Property located outside of Las Vegas,
Nevada, that was the subject of a Propco Opportunity Transaction pursuant to the
ROFR Agreement and with respect to which (a) either (i) Propco waived (or was
deemed to have

 

37



--------------------------------------------------------------------------------

waived) the Propco ROFR, or (ii) Propco exercised the Propco ROFR but a ROFR
Lease with respect to such ROFR Property was not executed following the
conclusion of the procedures set forth in Section 3(e) of the ROFR Agreement,
and (b) an Affiliate of CEC subsequently consummated the Propco Opportunity
Transaction without Propco’s (or its Affiliates’) involvement.

“Renewal Notice”: As defined in Section 1.4.

“Renewal Term”: As defined in Section 1.4.

“Renewal Term Decrease”: As defined in clause (c)(ii)(B) of the definition of
“Rent.”

“Renewal Term Increase”: As defined in clause (c)(ii)(A) of the definition of
“Rent.”

“Rent”: An annual amount payable as provided in Article III, calculated as
follows:

(a) For the first seven (7) Lease Years, Rent shall be equal to Four Hundred
Thirty-Three Million Three Hundred Thousand and No/100 Dollars ($433,300,000.00)
per Lease Year, as adjusted annually as set forth in the following sentence. On
each Escalator Adjustment Date during the sixth (6th) through and including the
seventh (7th) Lease Years, the Rent payable for such Lease Year shall be
adjusted to be equal to the Rent payable for the immediately preceding Lease
Year, multiplied by the Escalator. For purposes of clarification, there shall be
no Variable Rent (defined below) payable during the first seven (7) Lease Years.

(b) From and after the commencement of the eighth (8th) Lease Year, until the
Initial Stated Expiration Date, annual Rent shall be comprised of both a base
rent component (“Base Rent”) and a variable rent component (“Variable Rent”),
each such component of Rent calculated as provided below:

(i) Base Rent shall equal (w) for the eighth (8th) Lease Year, the product of
seventy percent (70%) of Rent in effect as of the last day of the seventh (7th)
Lease Year, multiplied by the Escalator, (x) for the ninth (9th) and tenth
(10th) Lease Years, the Base Rent payable for the immediately preceding Lease
Year, as applicable, multiplied by the Escalator in each case, (y) for the
eleventh (11th) Lease Year, the product of eighty percent (80%) of Rent in
effect as of the last day of the tenth (10th) Lease Year, multiplied by the
Escalator, and (z) for each Lease Year from and after the commencement of the
twelfth (12th) Lease Year until the Initial Stated Expiration Date, the Base
Rent payable for the immediately preceding Lease Year, as applicable, multiplied
by the Escalator in each case.

(ii) Variable Rent shall be calculated as further described in this clause
(b)(ii). Throughout the Term, Variable Rent shall not be subject to the
Escalator.

(A) For each Lease Year from and after commencement of the eighth (8th) Lease
Year through and including the end of the tenth (10th) Lease

 

38



--------------------------------------------------------------------------------

Year (the “First Variable Rent Period”), Variable Rent shall be a fixed annual
amount equal to thirty percent (30%) of the Rent for the seventh (7th) Lease
Year (such amount, the “Variable Rent Base”), adjusted as follows (such
resulting annual amount being referred to herein as “Year 8-10 Variable Rent”):

(x) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the seventh (7th) Lease Year (the “First VRP Net
Revenue Amount”) exceeds the Base Net Revenue Amount (any such excess, the “Year
8 Increase”), the Year 8-10 Variable Rent shall equal the Variable Rent Base
increased by an amount equal to the product of (a) nineteen and one-half percent
(19.5%) and (b) the Year 8 Increase; or

(y) in the event that the First VRP Net Revenue Amount is less than the Base Net
Revenue Amount (any such difference, the “Year 8 Decrease”), the Year 8-10
Variable Rent shall equal the Variable Rent Base decreased by an amount equal to
the product of (a) nineteen and one-half percent (19.5%) and (b) the Year 8
Decrease.

(B) For each Lease Year from and after the commencement of the eleventh (11th)
Lease Year until the Initial Stated Expiration Date (the “Second Variable Rent
Period”), Variable Rent shall be equal to a fixed annual amount equal to twenty
percent (20%) of the Rent for the tenth (10th) Lease Year (such amount, the
“Second Variable Rent Base”), adjusted as follows (such resulting annual amount
being referred to herein as the “Year 11-15 Variable Rent”):

(x) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the tenth (10th) Lease Year exceeds the First
VRP Net Revenue Amount (any such excess, the “Year 11 Increase”), the Year 11-15
Variable Rent shall equal the Year 8-10 Variable Rent increased by an amount
equal to the product of (a) thirteen percent (13%) and (b) the Year 11 Increase;
or

(y) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the tenth (10th) Lease Year is less than the
First VRP Net Revenue Amount (any such difference, the “Year 11 Decrease”), the
Year 11-15 Variable Rent shall equal the Year 8-10 Variable Rent decreased by an
amount equal to the product of (a) thirteen percent (13%) and (b) the Year 11
Decrease.

(c) Rent for each Renewal Term shall be calculated as follows:

(i) Subject to clause (c)(iii) below, Base Rent for the first (1st) Lease Year
of such Renewal Term shall be adjusted to be equal to the applicable annual Fair
Market Base Rental Value; provided that (A) in no event will the Base Rent be
less than the Base Rent in effect as of the last day of the Lease Year
immediately preceding the

 

39



--------------------------------------------------------------------------------

commencement of such Renewal Term (such immediately preceding year, the
respective “Preceding Lease Year”), (B) no such adjustment shall cause Base Rent
to be increased by more than ten percent (10%) of the Base Rent in effect as of
the last day of the Preceding Lease Year and (C) such Fair Market Base Rental
Value shall be determined as provided in Section 34.1. On each Escalator
Adjustment Date during such Renewal Term, the Base Rent payable for such Lease
Year shall be equal to the Base Rent payable for the immediately preceding Lease
Year, multiplied by the Escalator.

(ii) Subject to clause (c)(iii) below, Variable Rent for each Lease Year during
such Renewal Term (for each Renewal Term, the “Renewal Term Variable Rent
Period”) shall be equal to the Variable Rent in effect as of the last day of the
Preceding Lease Year, adjusted as follows:

(A) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the Preceding Lease Year exceeds the annual Net
Revenue for the Fiscal Period ending immediately prior to the Lease Year
five (5) years prior to the Preceding Lease Year (i.e., (x) in respect of the
first (1st) Renewal Term, the tenth (10th) Lease Year, and (y) in respect of
each subsequent Renewal Term, the Lease Year immediately preceding the first
(1st) Lease Year of the immediately preceding Renewal Term) (any such excess,
the respective “Renewal Term Increase”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year increased by an amount equal to the product of (a) thirteen percent
(13%) and (b) such Renewal Term Increase; or

(B) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the Preceding Lease Year is less than the annual
Net Revenue for the Fiscal Period ending immediately prior to the Lease Year
five (5) years prior to the Preceding Lease Year (i.e., (x) in respect of the
first (1st) Renewal Term, the tenth (10th) Lease Year and (y) in respect of each
subsequent Renewal Term, the Lease Year immediately preceding the first (1st)
Lease Year of the immediately preceding Renewal Term) (any such difference, the
respective “Renewal Term Decrease”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year decreased by an amount equal to the product of (a) thirteen percent
(13%) and (b) such Renewal Term Decrease.

(iii) Notwithstanding anything to the contrary set forth in clauses (c)(i) or
(c)(ii) above, with respect to any Renewal Term that would cause the Term to
extend beyond the expiration of the Maximum Fixed Rent Term (after taking into
account Maximum Fixed Rent Term extensions, if any, pursuant to clause (c)(iv)
below) for any Leased Property (each, an “Excluded Renewal Property”), Rent for
such Renewal Term shall be equal to the sum of: (x) the Base Rent as calculated
in accordance with clause (c)(i) above (including, to the extent applicable, the
adjustments provided in clauses (c)(i)(A) and (c)(i)(B) above), plus (y) the
Variable Rent as calculated in accordance with clause (c)(ii) above; minus
(z) an amount equal to the sum of the Rent Reduction Amounts with respect to
each Excluded Renewal Property.

 

40



--------------------------------------------------------------------------------

(iv) Prior to delivery of any Renewal Notice for any Renewal Term that would
cause the Term through such Renewal Term to exceed the Maximum Fixed Rent Term
for any Leased Property, if Tenant obtains an appraisal reasonably satisfactory
to Landlord, prepared by an appraiser reasonably satisfactory to Landlord, which
appraisal concludes that, based on the condition of the Leased Property at the
time of such appraisal, the expected useful life of such Leased Property
(measured from the Commencement Date) exceeds one hundred twenty-five percent
(125%) of the Term through such Renewal Term, the Maximum Fixed Rent Term for
such Leased Property shall be extended through the end of such Renewal Term and
thereafter for the longest fixed rent term that would be supported by such
appraisal.

Notwithstanding anything herein to the contrary, from and after the date on
which any ROFR Property becomes a Rejected ROFR Property, solely for purposes of
calculating Variable Rent in accordance herewith, the Net Revenue associated
with each applicable Affected Facility thereafter shall be subject to a floor
equal to the Net Revenue for such Affected Facility for the calendar year
immediately prior to the later of (i) the year in which CEC or its Affiliate
acquires or commences operating the Rejected ROFR Property and (ii) the year in
which the Rejected ROFR Property first opens for business to the public.

Notwithstanding anything herein to the contrary, (i) but subject to clause
(c)(iii) above and any reduction in Rent by the Rent Reduction Amount pursuant
to and in accordance with the terms of this Lease, in no event shall annual Base
Rent during any Lease Year after the seventh (7th) Lease Year be less than
seventy percent (70%) of the Rent in the seventh (7th) Lease Year, and (ii) in
no event shall the Variable Rent be less than Zero Dollars ($0.00).

If any Leased Property or component thereof is transferred or deemed to be
transferred to the Southern Indiana Barge TRS pursuant to Section 1.1, the Rent
shall be appropriately increased so that the amount of such Rent, reduced by the
amount of all U.S. federal income taxes payable by the Southern Indiana Barge
TRS with respect to the receipt of Rent (including any U.S. federal income taxes
payable in respect of the adjustment to Rent described in this sentence) shall
equal the amount of Rent which Landlord would otherwise be entitled to receive
in respect of the Leased Property or component thereof transferred or deemed to
be transferred to the Southern Indiana Barge TRS; provided, however, that
Landlord and Southern Indiana Barge TRS shall use commercially reasonable
efforts, at no material cost or expense to Landlord, Southern Indiana Barge TRS
or their respective Affiliates, to take appropriate measures to mitigate the
amount of U.S. federal income taxes payable by the Southern Indiana Barge TRS
with respect to the receipt of Rent and otherwise.

“Rent Reduction Amount”: (i) With respect to the Base Rent, a proportionate
reduction of Base Rent, which proportionate amount shall be determined by
comparing (1) the EBITDAR of the Leased Property for the Trailing Test Period
versus (2) the EBITDAR of the Leased Property for the Trailing Test Period
calculated to remove the EBITDAR attributable to the portion of the Leased
Property affected by the Partial Taking or that is being removed from this Lease
or otherwise excluded from the determination of Rent (as applicable) and
(ii) with respect to Variable Rent, a proportionate reduction of Variable Rent
calculated in the same manner as set forth with respect to Base Rent above.
Following the application of the Rent Reduction Amount to the Rent hereunder,
for purposes of calculating any applicable adjustments

 

41



--------------------------------------------------------------------------------

to Variable Rent based on increases or decreases in Net Revenue, such
calculations of Net Revenue shall exclude Net Revenue attributable to the
portion of the Leased Property affected by the Partial Taking or that was
removed from this Lease or otherwise excluded from the determination of Rent
(even if such portion of the Leased Property had not yet been affected by the
Partial Taking nor removed from this Lease as of the applicable Lease Year for
which Net Revenue is being measured).

“Replacement Guaranty”: A guaranty made by a Qualified Replacement Guarantor
which shall contain provisions, terms and conditions similar in substance to the
provisions, terms and conditions set forth in Article 17 of the MLSA and all
such other portions of the MLSA that comprise the Lease Guaranty (as such term
is defined in the MLSA).

“Replacement Management Agreement”: A management agreement with respect to the
management of the Facilities, between a Qualified Replacement Manager and a
Qualified Transferee, that provides for the management of the Leased Property on
terms and conditions not materially less favorable to Tenant (and the Leased
Property), (i) with respect to a Qualified Replacement Manager that is an
Affiliate of the Qualified Transferee, than as provided in the MLSA, or,
(ii) with respect to a Qualified Replacement Manager that is not an Affiliate of
the Qualified Transferee, than would be obtained in an arm’s-length management
agreement with a third party, and, in all events the provisions, terms and
conditions thereof shall not be intended to or designed to frustrate, vitiate or
reduce the payment of Variable Rent or the other provisions of this Lease.

“Reporting Subsidiary”: Any entity required by GAAP to be consolidated for
financial reporting purposes by a Person, regardless of ownership percentage.

“Representatives”: With respect to any Person, such Person’s officers,
employees, directors, accountants, attorneys and other consultants, experts or
agents of such Person, and actual or prospective arrangers, underwriters,
investors or lenders with respect to indebtedness or Equity Interests that may
be incurred or issued by such Person or such Person’s Affiliates (including any
Additional Fee Mortgagee), to the extent that any of the foregoing actually
receives non-public information hereunder. In addition, and without limitation
of the foregoing, the term “Representatives” shall include, (a) in the case of
Landlord, PropCo 1, PropCo, Landlord REIT and any Affiliate thereof, and (b) in
the case of Tenant, CEOC, CEC and any Affiliate thereof.

“Required Capital Expenditures”: The applicable Capital Expenditures required to
satisfy the Minimum Cap Ex Requirements.

“Restricted Area”: The geographical area that at any time during the Term is
within a thirty (30) mile radius of the Leased Property.

“Retail Sales”: As defined in the definition of “Net Revenue.”

“Right to Terminate Notice”: As defined in Section 17.1(d).

“ROFR Agreement”: That certain Right of First Refusal Agreement, dated as of the
date hereof, by and between CEC and Propco.

 

42



--------------------------------------------------------------------------------

“ROFR Lease”: As defined in the ROFR Agreement.

“ROFR Property”: As defined in the ROFR Agreement.

“SEC”: The United States Securities and Exchange Commission.

“Second Lien Indenture”: That certain Second-Priority Senior Secured Notes due
2023 Indenture dated October 6, 2017, among PropCo 1, VICI FC Inc., a Delaware
corporation, the Subsidiary Guarantors (as defined therein) party thereto from
time to time, and UMB Bank, National Association, as trustee.

“Second Variable Rent Base”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”

“Second Variable Rent Period”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”

“Section 34.2 Dispute”: As defined in Section 34.2.

“Securities Act”: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Services Co”: Caesars Enterprise Services LLC, or any replacement or successor
services company engaged in performing services on behalf of Tenant and related
entities similar to those performed by, or contemplated to be performed by,
Caesars Enterprise Services LLC on the date hereof.

“Services Co Capital Expenditures”: All capital expenditures incurred by
Services Co to the extent capitalized in accordance with GAAP and allocated to
Tenant by Services Co. Without Landlord’s consent, Tenant shall not permit any
changes to be made to the allocation methodology by which Services Co Capital
Expenditures are currently allocated to Tenant if such change could reasonably
be expected to materially and adversely affect Landlord.

“Severance Lease”: A separate lease with respect to a Facility, created when
Landlord transfers a specific Facility (or Facilities), which lease shall comply
with the requirements set forth in Article XVIII hereof. After the creation of a
Severance Lease with an Affiliate of Landlord, such Severance Lease shall be
considered an Other Lease hereunder.

“Severance MLSA”: A separate MLSA amongst Guarantor, Manager, the tenant (or
tenants) under the Severance Lease and the transferee landlord under the
Severance Lease, which Severance MLSA shall contain all terms, conditions and
obligations as contained in the MLSA but shall reflect that such Severance MLSA
shall only apply to the Facility (or Facilities) leased pursuant to the
applicable Severance Lease. After the creation of a Severance MLSA with an
Affiliate of Landlord, such Severance MLSA shall be considered an Other MLSA
hereunder.

“Software”: As they exist anywhere in the world, any computer software,
firmware, microcode, operating system, embedded application, or other program,
including all source code, object code, specifications, databases, designs and
documentation related to such programs.

“Southern Indiana Barge TRS”: As defined in Section 1.1.

 

43



--------------------------------------------------------------------------------

“SPE Tenant”: Collectively or individually, as the context may require, each
Tenant other than CEOC.

“Specified Sublease”: Any Sublease (i) affecting any portion of the Leased
Property, and (ii) in effect on the Commencement Date. A list of all Specified
Subleases is annexed as Schedule 4 hereto.

“Stated Expiration Date”: As defined in Section 1.3.

“Stub Period”: As defined in Section 10.5(a)(v).

“Stub Period Multiplier”: As defined in Section 10.5(a)(v).

“Sublease”: Any sublease, sub-sublease, license, management agreement to operate
(but not occupy as a tenant) a particular space at a Facility, or other similar
agreement in respect of use or occupancy of any portion of the Leased Property,
but excluding Bookings.

“Subsidiary”: As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a fifty
percent (50%) Equity Interest at the time of determination.

“Subtenant”: The tenant under any Sublease.

“Subtenant Subsidiary”: Any subsidiary of Tenant that is a Subtenant under a
Sublease from Tenant.

“Successor Assets”: As defined in Section 36.1.

“Successor Assets FMV”: As defined in Section 36.1.

“Successor Tenant”: As defined in Section 36.1.

“System-wide IP”: All of the Intellectual Property (in each case, excluding
Property Specific IP and Property Specific Guest Data) that (i) Services Co or
any of its Subsidiaries currently license, contemplate to license or otherwise
provide to facilitate the provision of services by or on behalf of Services Co
or any of its Subsidiaries to any properties owned by CEOC or its Affiliates,
(ii) Services Co or any of its Subsidiaries currently provide or contemplate to
provide pursuant to, or is otherwise necessary for the performance of, any
Property Management Agreement (as defined in the Omnibus Agreement), (iii) is
necessary for the provision of Enterprise Services (as defined in the Omnibus
Agreement) by Services Co, (iv) is generally used by CEOC, its Affiliates and
their respective Subsidiaries for their respective properties, including any and
all Intellectual Property comprising and/or related to the Total Rewards
Program, or (v) is developed, created or acquired by or on behalf of Services Co
or any of its Subsidiaries and is not a derivative work of any Intellectual
Property licensed to Services Co.

 

44



--------------------------------------------------------------------------------

“Taking”: Any taking of all or any part of the Leased Property and/or the
Leasehold Estate or any part thereof, in or by Condemnation, including by reason
of the temporary requisition of the use or occupancy of all or any part of the
Leased Property by any governmental authority, civil or military.

“Tenant”: As defined in the preamble.

“Tenant Capital Improvement”: A Capital Improvement other than a Material
Capital Improvement funded by Landlord pursuant to a Landlord MCI Financing. The
term “Tenant Capital Improvement” shall not include Capital Improvements
conveyed by Tenant to Landlord.

“Tenant Competitor”: As of any date of determination, any Person (other than
Tenant and its Affiliates) that is engaged, or is an Affiliate of a Person that
is engaged, in the ownership or operation of a Gaming business; provided, that,
(i) for purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business,
(ii) any investment fund or other Person with an investment representing an
equity ownership of fifteen percent (15%) or less in a Tenant Competitor and no
Control over such Tenant Competitor shall not be a Tenant Competitor,
(iii) solely for purposes of Section 18.4(c), a Person with an investment
representing an equity ownership of twenty-five percent (25%) or less in a
Non-Core Tenant Competitor shall be deemed to not have Control over such Tenant
Competitor, and (iv) Landlord shall not be deemed to become a Tenant Competitor
by virtue of it or its Affiliate’s acquiring ownership, or engaging in the
ownership or operation of, a Gaming business, if Landlord or any of its
Affiliates first offered CEC (or its Subsidiary, as applicable) the opportunity
to lease and manage such Gaming business pursuant to the ROFR Agreement and CEC
(or its Subsidiary, as applicable) did not accept such offer.

“Tenant Event of Default”: As defined in Section 16.1.

“Tenant Material Capital Improvement”: As defined in Section 10.4(e).

“Tenant Transferee Requirement”: As defined in Section 22.2(i).

“Tenant’s Initial Financing”: The financing provided under that certain Credit
Agreement, dated as of the date hereof, among Tenant, as borrower, the Lenders
(as defined therein) party thereto from time to time and Credit Suisse AG,
Cayman Islands Branch, as administrative agent for the Lenders and collateral
agent for the Secured Parties (as defined therein).

“Tenant’s MCI Intent Notice”: As defined in Section 10.4(a).

“Tenant’s Pledged Property”: All now owned and hereafter acquired FF&E not
otherwise part of the Leased Property and all other now owned and hereafter
acquired personal property (including all gaming equipment), licenses, permits,
subleases, concessions, and

 

45



--------------------------------------------------------------------------------

contracts, in each case, located at the Leased Property or primarily related to
or used or held for use in connection with the operation of the business
conducted on or about the Leased Property as then being operated (including all
Property Specific IP and Property Specific Guest Data and Tenant’s rights under
System-wide IP, proprietary operating systems and customer data, including Guest
Data) owned by or licensed or granted to Tenant and/or any Subsidiaries of
Tenant, and any cash (including all cage cash) located on-site at the Facility
but not any other cash, securities or investments; provided, that, Tenant’s
Pledged Property shall exclude all Excluded Assets, all products and proceeds of
Tenant’s Pledged Property, and, to the extent required by Gaming Regulations,
any Gaming Licenses.

“Tenant’s Property”: All assets of Tenant and its Subsidiaries (other than the
Leased Property and, for purposes of Article XXXVI only, any Intellectual
Property that will not be transferred to a Successor Tenant under Article XXXVI)
primarily related to or used in connection with the operation of the business
conducted on or about the Leased Property or any portion thereof, together with
all replacements, modifications, additions, alterations and substitutes therefor
and including all goodwill and going concern value associated with Tenant’s
Property.

“Term”: As defined in Section 1.3.

“Third-Party MCI Financing”: As defined in Section 10.4(c).

“Total Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) the aggregate principal amount
of (without duplication) all indebtedness consisting of Capital Lease
Obligations, indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit (but excluding contingent obligations under
outstanding letters of credit) and other purchase money indebtedness and
guarantees of any of the foregoing obligations, of such Person and its
Subsidiaries determined on a consolidated basis on such date in accordance with
GAAP to (ii) EBITDA.

“Total Net Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) (a) the aggregate principal
amount of (without duplication) all indebtedness consisting of Capital Lease
Obligations, indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit (but excluding contingent obligations under
outstanding letters of credit) and other purchase money indebtedness and
guarantees of any of the foregoing obligations, of such Person and its
Subsidiaries determined on a consolidated basis on such date in accordance with
GAAP less (b) the aggregate amount of all cash or cash equivalents of such
Person and its Subsidiaries (provided, that, in the case of cash or cash
equivalents held by Domestic Subsidiaries of a Person that is not incorporated
in, or organized under the laws of, the United States or any state or territory
thereof or the District of Columbia, such cash must be held at a bank or other
financial institution located in the United States or any territory thereof or
the District of Columbia) that would not appear as “restricted” on a
consolidated balance sheet of such Person and its Subsidiaries to (ii) EBITDA.

“Trademarks”: As defined in the definition of Intellectual Property.

 

46



--------------------------------------------------------------------------------

“Trailing Test Period”: For any date of determination, the period of the four
(4) most recently ended consecutive calendar quarters prior to such date of
determination for which Financial Statements are available.

“Transition Period”: As defined in the MLSA.

“Transition Services Agreement”: That certain Transition of Management Services
Agreement (Non-CPLV), dated as of the date hereof, as amended, restated,
supplemented or otherwise modified from time to time.

“Triennial Allocated Minimum Cap Ex Amount B Ceiling”: The difference of (a) the
Triennial Minimum Cap Ex Amount B, minus (b) the Triennial Allocated Minimum Cap
Ex Amount B Floor (as defined in the CPLV Lease). Notwithstanding anything
herein to the contrary, fifty percent (50%) of all Capital Expenditures
constituting Material Capital Improvements shall be credited toward the
Triennial Allocated Minimum Cap Ex Amount B Ceiling applicable to the Triennial
Period during which such Capital Expenditures were incurred and the other fifty
percent (50%) of such Capital Expenditures constituting Material Capital
Improvements shall not be credited toward the Triennial Allocated Minimum Cap Ex
Amount B Ceiling.

“Triennial Allocated Minimum Cap Ex Amount B Floor”: An amount equal to Two
Hundred Fifty-Five Million and No/100 Dollars ($255,000,000.00), as reduced from
time to time by the applicable Minimum Cap Ex Reduction Amount in the event that
the Triennial Minimum Cap Ex Amount B is reduced by the applicable Minimum Cap
Ex Reduction Amount. Notwithstanding anything herein to the contrary, fifty
percent (50%) of all Capital Expenditures constituting Material Capital
Improvements shall be credited toward the Triennial Allocated Minimum Cap Ex
Amount B Floor applicable to the Triennial Period during which such Capital
Expenditures were incurred and the other fifty percent (50%) of such Capital
Expenditures constituting Material Capital Improvements shall not be credited
toward the Triennial Allocated Minimum Cap Ex Amount B Floor.

“Triennial Minimum Cap Ex Amount A”: An amount equal to Four Hundred Ninety-Five
Million and No/100 Dollars ($495,000,000.00), provided, however, that for
purposes of calculating the Triennial Minimum Cap Ex Amount A, Capital
Expenditures during the applicable Triennial Period shall not include
(a) Services Co Capital Expenditures in excess of Seventy-Five Million and
No/100 Dollars ($75,000,000.00) nor (b) Capital Expenditures in respect of the
London/Chester Properties in excess of Thirty Million and No/100 Dollars
($30,000,000.00). The Triennial Minimum Cap Ex Amount A shall be decreased from
time to time (w) upon the execution of a Severance Lease in accordance with
Section 18.2; (x) in the event of any partial termination of either this Lease
or the Other Leases in connection with any Condemnation or this Lease in
connection with a Casualty Event, or pursuant to the expiration of the Maximum
Fixed Rent Term, in either case in accordance with the express terms of this
Lease or the Other Leases (as applicable), in either case that results in the
removal of Material Leased Property from this Lease or the Other Leases (as
applicable); (y) in connection with any disposition of all of the Other Leased
Property under any Other Lease in accordance with Article XVIII of such Other
Lease and the assignment of such Other Lease to a third party Acquirer (as
defined in such Other Lease), and (z) with respect to the London/Chester
Properties, upon the

 

47



--------------------------------------------------------------------------------

disposition of any Material London/Chester Property; with such decrease, in each
case of clause (w), (x), (y) or (z) above, being equal to the applicable Minimum
Cap Ex Reduction Amount. Notwithstanding the foregoing: (1) the sum of all
decreases in the Triennial Minimum Cap Ex Amount A under clause (z) in respect
of any dispositions of London Clubs property shall not exceed Twelve Million and
No/100 Dollars ($12,000,000.00); (2) the sum of all decreases in the Triennial
Minimum Cap Ex Amount A under clause (z) in respect of any dispositions of any
portion of the Chester Property shall not exceed Eighteen Million and No/100
Dollars ($18,000,000.00); (3) in the event of a disposition (in one or a series
of transactions) of all or substantially all of the London Clubs, the Triennial
Minimum Cap Ex Amount A shall be decreased by an amount equal to Twelve Million
and No/100 Dollars ($12,000,000.00); and (4) in the event of a disposition (in
one or a series of transactions) of all or substantially all of the Chester
Property, the Triennial Minimum Cap Ex Amount A shall be decreased by an amount
equal to Eighteen Million and No/100 Dollars ($18,000,000.00). Notwithstanding
anything herein to the contrary, fifty percent (50%) of all Capital Expenditures
and Other Capital Expenditures constituting Material Capital Improvements or
Other Material Capital Improvements shall be credited toward the Triennial
Minimum Cap Ex Amount A applicable to the Triennial Period during which such
Capital Expenditures or Other Capital Expenditures were incurred and the other
fifty percent (50%) of such Capital Expenditures and Other Capital Expenditures
constituting Material Capital Improvements or Other Material Capital
Improvements shall not be credited toward the Triennial Minimum Cap Ex Amount A.

“Triennial Minimum Cap Ex Amount B”: An amount equal to Three Hundred Fifty
Million and No/100 Dollars ($350,000,000.00), provided, however, that for
purposes of calculating the Triennial Minimum Cap Ex Amount B, Capital
Expenditures during the applicable Triennial Period shall not include any of the
following (without duplication): (a) Services Co Capital Expenditures,
(b) Capital Expenditures by any subsidiaries of Tenant that are non-U.S.
subsidiaries or are “unrestricted subsidiaries” as defined under Tenant’s debt
documentation, (c) any Capital Expenditures of Tenant related to gaming
equipment, (d) any Capital Expenditures of Tenant related to corporate shared
services, nor (e) any Capital Expenditures with respect to properties that are
not included in the Leased Property or Other Leased Property. The Triennial
Minimum Cap Ex Amount B shall be decreased from time to time (w) upon the
execution of a Severance Lease in accordance with Section 18.2; (x) in the event
of any partial termination of either this Lease or the Other Leases in
connection with any Condemnation or this Lease in connection with a Casualty
Event, or pursuant to the expiration of the Maximum Fixed Rent Term, in either
case in accordance with the express terms of this Lease or the Other Leases (as
applicable), in either case that results in the removal of Material Leased
Property from this Lease or the Other Leases (as applicable); and (y) in
connection with any disposition of all of the Other Leased Property under any
Other Lease in accordance with Article XVIII of such Other Lease and the
assignment of such Other Lease to a third party Acquirer (as defined in such
Other Lease); with such decrease, in each case of clause (w), (x) or (y) above,
being equal to the applicable Minimum Cap Ex Reduction Amount. Notwithstanding
anything herein to the contrary, fifty percent (50%) of all Capital Expenditures
and Other Capital Expenditures constituting Material Capital Improvements or
Other Material Capital Improvements shall be credited toward the Triennial
Minimum Cap Ex Amount B applicable to the Triennial Period during which such
Capital Expenditures or Other Capital Expenditures were incurred and the other
fifty percent (50%) of such Capital Expenditures and Other Capital Expenditures
constituting Material Capital Improvements or Other Material Capital

 

48



--------------------------------------------------------------------------------

Improvements shall not be credited toward the Triennial Minimum Cap Ex Amount B.
Without limitation of anything set forth in the foregoing, it is acknowledged
and agreed that any Capital Expenditures with respect to any one or more of the
London/Chester Properties shall not be included in the calculation of the
Triennial Minimum Cap Ex Amount B.

“Triennial Minimum Cap Ex Requirement A”: As defined in Section 10.5(a)(iii).

“Triennial Minimum Cap Ex Requirement B”: A defined in Section 10.5(a)(iv).

“Triennial Period”: Each period of three (3) full Fiscal Years during the Term.

“Unavoidable Delay”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the Party responsible for performing an obligation
hereunder; provided, that lack of funds, in and of itself, shall not be deemed a
cause beyond the reasonable control of a Party.

“Unsuitable for Its Primary Intended Use”: A state or condition of the Leased
Property such that by reason of a Partial Taking the Leased Property cannot,
following restoration thereof (to the extent commercially practical), be
operated on a commercially practicable basis for the Primary Intended Use for
which it was primarily being used immediately preceding the taking, taking into
account, among other relevant economic factors, the amount of square footage and
the estimated revenue affected by such Partial Taking.

“Variable Rent”: The Variable Rent component of Rent, as defined in more detail
in clauses (b) and (c) of the definition of “Rent.”

“Variable Rent Base”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”

“Variable Rent Determination Period”: Each of (i) the Fiscal Period that ended
immediately prior to the Commencement Date, and (ii) the Fiscal Period in each
case that ends immediately prior to the commencement of the 8th Lease Year, the
11th Lease Year, and the first (1st) Lease Year of each Renewal Term.

“Variable Rent Payment Period”: Collectively or individually, each of the First
Variable Rent Period, the Second Variable Rent Period and each of the Renewal
Term Variable Rent Periods.

“Variable Rent Statement”: As defined in Section 3.2(a).

“Work”: Any and all work in the nature of construction, restoration, alteration,
modification, addition, improvement or demolition in connection with the
performance of any Alterations and/or any Capital Improvements.

“Year 8 Decrease”: As defined in clause (b)(ii)(A) of the definition of “Rent.”

“Year 8 Increase”: As defined in clause (b)(ii)(A) of the definition of “Rent.”

 

49



--------------------------------------------------------------------------------

“Year 8-10 Variable Rent”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”

“Year 11 Decrease”: As defined in clause (b)(ii)(B) of the definition of “Rent.”

“Year 11 Increase”: As defined in clause (b)(ii)(B) of the definition of “Rent.”

“Year 11-15 Variable Rent”: As defined in clause (b)(ii)(B) of the definition of
“Rent.”

ARTICLE III

RENT

3.1 Payment of Rent.

(a) Generally. During the Term, Tenant will pay to Landlord the Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.4.

(b) Payment of Rent until Commencement of Variable Rent. On the Commencement
Date, a prorated portion of the first monthly installment of Rent shall be paid
by Tenant for the period from the Commencement Date until the last day of the
calendar month in which the Commencement Date occurs, based on the number of
days during such period. Thereafter, for the first seven (7) Lease Years, Rent
shall be payable by Tenant in consecutive monthly installments equal to
one-twelfth (1/12th) of the Rent amount for the applicable Lease Year on the
first (1st) day of each calendar month (or the immediately preceding Business
Day if the first (1st) day of the month is not a Business Day), in advance for
such calendar month, during that Lease Year.

(c) Payment of Rent following Commencement of Variable Rent. From the
commencement of the eighth (8th) Lease Year and continuing until the Expiration
Date, both Base Rent and Variable Rent during any Lease Year shall be payable in
consecutive monthly installments equal to one-twelfth (1/12th) of the Base Rent
and Variable Rent amounts for the applicable Lease Year on the first (1st) day
of each calendar month (or the immediately preceding Business Day if the first
(1st) day of the month is not a Business Day), in advance for such calendar
month, during that Lease Year; provided, however, that for each month where
Variable Rent is payable but the amount thereof depends upon calculation of Net
Revenue not yet known (e.g., the first few months of the eighth (8th) Lease
Year, the eleventh (11th) Lease Year, and (if applicable) the first (1st) Lease
Year of each Renewal Term), the amount of the Variable Rent payable monthly in
advance shall remain the same as in the immediately preceding month, and
provided, further, that Tenant shall make a payment to Landlord (or be entitled
to set off against its Rent payment due, as applicable) on the first (1st) day
of the calendar month (or the immediately preceding Business Day if the first
(1st) day of the month is not a Business Day) following the completion of such
calculation in the amount necessary to “true-up” any underpayments or
overpayments of Variable Rent for such interim period. Tenant shall complete
such calculation of Net Revenue as provided in Section 3.2 of this Lease.

 

50



--------------------------------------------------------------------------------

(d) Proration for Partial Lease Year. Unless otherwise agreed by the Parties in
writing, Rent and applicable Additional Charges shall be prorated on a per diem
basis as to any Lease Year containing less than twelve (12) calendar months, and
with respect to any installment thereof due for any partial months at the
beginning and end of the Term.

(e) Rent Allocation.

(i) Rent during the initial seven (7) Lease Years and Rent thereafter for the
duration of the Initial Term shall be allocated as specified in Schedule 5
hereto and such allocations of Rent and Base Rent shall represent Tenant’s
accrued liability on account of the use of the Leased Property during the
Initial Term. Landlord and Tenant agree that such allocations are intended to
constitute a specific allocation of fixed rent within the meaning of Treasury
Regulation § 1.467-1(c)(2)(ii)(A) to the applicable period and in the respective
amounts set forth in Schedule 5 hereto. Landlord and Tenant agree, for purposes
of federal income tax returns filed by it (or on any income tax returns on which
its income is included), (i) to accrue rental income and rental expense,
respectively during the Initial Term in the amounts equal to the Rent for a
given period plus or minus the amount set forth under the caption “Section 467
Rent Adjustment” in Schedule 5 hereto, and (ii) to deduct interest expense and
accrue interest income, respectively, in the amounts set forth under the caption
“Section 467 Interest” in Schedule 5 hereto.

(ii) Initial Base Rent shall be allocated among the Leased Property identified
on Schedule 5-A as set forth on Schedule 5-A. On each Escalator Adjustment Date,
the Escalator shall be applied to each allocated Base Rent amount, and the
aggregate of such allocated amounts, each as increased by the Escalator, shall
constitute Base Rent for the applicable Lease Year. Adjustments of Base Rent
occurring at the commencement of the eighth (8th) Lease Year and the eleventh
(11th) Lease Year shall be determined on an individual Leased Property basis, by
calculating seventy percent (70%) or eighty percent (80%), respectively, of
total Rent for the applicable prior Lease Year with respect to each such Leased
Property, and then aggregating such resulting amounts to determine total
adjusted Base Rent. Similarly, Variable Rent shall be determined on an
individual Leased Property basis, by applying the formula for Variable Rent (as
set forth in the definition of Rent above) to each individual Leased Property
and the Net Revenue attributable thereto, and then aggregating such resulting
amounts to determine total adjusted Variable Rent. Notwithstanding the
foregoing, in determining Base Rent and Variable Rent as described in this
Section 3.1(e)(ii), no cap or floor shall apply to the calculations on an
individual Leased Property basis, and, instead, once the individual allocated
amounts are aggregated, if the resulting amount is required to be adjusted to
comport with an applicable cap or floor, then the resulting decrease or increase
(to comply with the cap or floor) shall be allocated pro rata among the Leased
Properties.

3.2 Variable Rent Determination.

(a) Variable Rent Statement. Tenant shall, no later than ninety (90) days after
the end of each Variable Rent Determination Period during the Term, furnish to
Landlord a statement (the “Variable Rent Statement”), which Variable Rent
Statement shall (i) set forth the

 

51



--------------------------------------------------------------------------------

sum of the Net Revenues realized with respect to the Facility during each of
(x) such just-ended Variable Rent Determination Period and (y) except with
respect to the first (1st) Variable Rent Statement, the Variable Rent
Determination Period immediately preceding such just-ended Variable Rent
Determination Period, (ii) except with respect to the first (1st) Variable Rent
Statement, set forth Tenant’s calculation of the per annum Variable Rent payable
hereunder during the next Variable Rent Payment Period, (iii) be accompanied by
reasonably appropriate supporting data and information, and (iv) be certified by
a senior financial officer of Tenant and expressly state that such officer has
examined the reports of Net Revenue therein and the supporting data and
information accompanying the same, that such examination included such tests of
Tenant’s books and records as reasonably necessary to make such determination,
and that such statement accurately presents in all material respects the Net
Revenues for the applicable periods covered thereby, so that Tenant shall
commence paying the applicable Variable Rent payable during each Variable Rent
Payment Period hereunder (in accordance with the calculation set forth in each
such Variable Rent Statement) no later than the first (1st) day of the fourth
(4th) calendar month during such Variable Rent Payment Period (or the
immediately preceding Business Day if the first (1st) day of such month is not a
Business Day).

(b) Maintenance of Records Relating to Variable Rent Statement. Tenant shall
maintain, at its corporate offices, for a period of not less than six (6) years
following the end of each Lease Year, adequate records which shall evidence the
Net Revenue realized by the Facility during each Lease Year, together with all
such records that would normally be examined by an independent auditor pursuant
to GAAP in performing an audit of Tenant’s Variable Rent Statements. The
provisions and covenants of this Section 3.2(b) shall survive the expiration of
the Term or sooner termination of this Lease.

(c) Audits. At any time within two (2) years of receipt of any Variable Rent
Statement, Landlord shall have the right to cause to be conducted an independent
audit of the matters covered thereby, conducted by a nationally-recognized
independent public accounting firm mutually reasonably agreed to by the Parties.
Such audit shall be limited to items necessary to ascertain an accurate
determination of the calculation of the Variable Rent payable hereunder, and
shall be conducted during normal business hours at the principal executive
office of Tenant. If it shall be determined as a result of such audit (i) that
there has been a deficiency in the payment of Variable Rent, such deficiency
shall become due and payable by Tenant to Landlord, within thirty (30) days
after such determination, or (ii) that there has been an excess payment of
Variable Rent, such excess shall become due and payable by Landlord to Tenant,
within thirty (30) days after such determination. In addition, if any Variable
Rent Statement shall be found to have understated the per annum Variable Rent
payable during any Variable Rent Payment Period by more than two and one-half
percent (2.5%), and Landlord is entitled to any additional Variable Rent as a
result of such understatement, then (x) Tenant shall pay to Landlord all
reasonable, out-of-pocket costs and expenses which may be incurred by Landlord
in determining and collecting the understatement or underpayment, including the
cost of the audit (if applicable) and (y) interest at the Overdue Rate on the
amount of the deficiency from the date when said payment should have been made
until paid. If it shall be determined as a result of such audit that the
applicable Variable Rent Statement did not understate the per annum Variable
Rent payable during any Variable Rent Payment Period by more than two and
one-half percent (2.5%), then Landlord shall pay to Tenant all reasonable,
out-of-pocket costs and expenses incurred by Tenant in making such
determination, including the cost of the audit. In addition, if any Variable
Rent

 

52



--------------------------------------------------------------------------------

Statement shall be found to have willfully and intentionally understated the per
annum Variable Rent, by more than five percent (5%), such understatement shall,
at Landlord’s option, constitute a Tenant Event of Default under this Lease. Any
audit conducted pursuant to this Section 3.2(c) shall be performed subject to
and in accordance with the provisions of Section 23.1(c) hereof. The receipt by
Landlord of any Variable Rent Statement or any Variable Rent paid in accordance
therewith for any period shall not constitute an admission of the correctness
thereof.

3.3 Late Payment of Rent or Additional Charges. Tenant hereby acknowledges that
the late payment by Tenant to Landlord of any Rent or Additional Charges will
cause Landlord to incur costs not contemplated hereunder, the exact amount of
which is presently anticipated to be extremely difficult to ascertain.
Accordingly, if any installment of Rent or Additional Charges payable directly
to Landlord shall not be paid within four (4) days after its due date, Tenant
shall pay to Landlord on demand a late charge equal to the lesser of (a) five
percent (5%) of the amount of such installment or Additional Charges and (b) the
maximum amount permitted by law. The Parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of late payment by Tenant. The Parties further agree that any such
late charge constitutes Rent, and not interest, and such assessment does not
constitute a lender or borrower/creditor relationship between Landlord and
Tenant. If any installment of Rent (or Additional Charges payable directly to
Landlord) shall not be paid within nine (9) days after its due date, the amount
unpaid, including any late charges previously accrued and unpaid, shall bear
interest at the Overdue Rate (from such ninth (9th) day after the due date of
such installment until the date of payment thereof) (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding), and Tenant shall pay such interest to Landlord on demand. The
payment of such late charge or such interest shall not constitute a waiver of,
nor excuse or cure, any default under this Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord. No failure by
Landlord to insist upon strict performance by Tenant of Tenant’s obligation to
pay late charges and interest on sums overdue shall constitute a waiver by
Landlord of its right to enforce the provisions, terms and conditions of this
Section 3.3. No payment by Tenant nor receipt by Landlord of a lesser amount
than may be required to be paid hereunder shall be deemed to be other than on
account of any such payment, nor shall any endorsement or statement on any check
or any letter accompanying any check tendered as payment be deemed an accord and
satisfaction and Landlord, in its sole discretion, may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
payment due or pursue any other right or remedy in this Lease provided.

3.4 Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer, ACH or direct deposit of immediately available federal funds and
shall be initiated by Tenant for settlement on or before the applicable Payment
Date in each case (or, in respect of Additional Charges, as applicable, such
other date as may be applicable hereunder); provided, however, if the Payment
Date is not a Business Day, then settlement shall be made on the preceding
Business Day. Landlord shall provide Tenant with appropriate wire transfer, ACH
and direct deposit information in a Notice from Landlord to Tenant. If Landlord
directs Tenant to pay any Rent or any Additional Charges to any party other than
Landlord, Tenant shall send to Landlord, simultaneously with such payment, a
copy of the transmittal letter or invoice and a check whereby such payment is
made or such other evidence of payment as Landlord may reasonably require.

 

53



--------------------------------------------------------------------------------

3.5 Net Lease. Landlord and Tenant acknowledge and agree that (i) this Lease is
and is intended to be what is commonly referred to as a “net, net, net” or
“triple net” lease, and (ii) the Rent (including, for avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges shall
be paid absolutely net to Landlord, without abatement, deferment, reduction,
defense, counterclaim, claim, demand, notice, deduction or offset of any kind
whatsoever, so that this Lease shall yield to Landlord the full amount or
benefit of the installments of Rent (including, for the avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges
throughout the Term, all as more fully set forth in Article V and except and
solely to the extent expressly provided in Article XIV (in connection with a
Casualty Event), in Article XV (in connection with a Condemnation), in
Section 3.1 (in connection with the “true-up”, if any, applicable to the onset
of a Variable Rent Payment Period), in Section 18.2, and in Section 41.16. If
Landlord commences any proceedings for non-payment of Rent, Tenant will not
interpose any defense, offset, claim, counterclaim or cross complaint or similar
pleading of any nature or description in such proceedings unless Tenant would
lose or waive such claim by the failure to assert it. This shall not, however,
be construed as a waiver of Tenant’s right to assert such claims in a separate
action brought by Tenant. The covenants to pay Rent and Additional Charges
hereunder are independent covenants, and Tenant shall have no right to hold
back, deduct, defer, reduce, offset or fail to pay any such amounts for default
by Landlord or for any other reason whatsoever, except solely as and to the
extent provided in Section 3.1 and this Section 3.5.

ARTICLE IV

ADDITIONAL CHARGES

4.1 Impositions. Subject to Article XII relating to permitted contests, Tenant
shall pay, or cause to be paid, all Impositions as and when due and payable
during the Term to the applicable taxing authority or other party imposing the
same before any fine, penalty, premium or interest may be added for non-payment
(provided, (i) such covenant shall not be construed to require early or advance
payments that would reduce or discount the amount otherwise owed and (ii) Tenant
shall not be required to pay any Impositions that under the terms of any
applicable Ground Lease are required to be paid by the Ground Lessor
thereunder). Tenant shall make such payments directly to the taxing authorities
where feasible, and on a monthly basis furnish to Landlord a summary of such
payments, together, upon the request of Landlord, with copies of official
receipts or other reasonably satisfactory proof evidencing such payments. If
Tenant is not permitted to, or it is otherwise not feasible for Tenant to, make
such payments directly to the taxing authorities or other applicable party, then
Tenant shall make such payments to Landlord at least ten (10) Business Days
prior to the due date, and Landlord shall make such payments to the taxing
authorities or other applicable party prior to the due date. If and to the
extent funds for Impositions are being reserved by Tenant on a regular basis
with and held by Fee Mortgagee, Tenant shall be permitted to make a direct
request to Fee Mortgagee (contemporaneously providing a copy of such request to
Landlord) to cause such funds to be applied to Impositions

 

54



--------------------------------------------------------------------------------

when due and payable, unless a Tenant Event of Default exists, and, to the
extent Fee Mortgagee fails to make such disbursement, the failure to timely pay
such Impositions shall not give rise to any Tenant Event of Default or other
liability or obligation of Tenant hereunder. Landlord shall deliver to Tenant
any bills received by Landlord for Impositions, promptly following Landlord’s
receipt thereof. Tenant’s obligation to pay Impositions shall be absolutely
fixed upon the date such Impositions become a lien upon the Leased Property to
the extent payable during the Term or any part thereof, subject to Article XII.
Notwithstanding anything in the first sentence of this Section 4.1 to the
contrary, if any Imposition may, at the option of the taxpayer, lawfully be paid
in installments, whether or not interest shall accrue on the unpaid balance of
such Imposition, Tenant may pay the same, and any accrued interest on the unpaid
balance of such Imposition, in installments as the same respectively become due
and before any fine, penalty, premium or further interest may be added thereto.
Nothing in this Section 4.1 shall limit Tenant’s obligations with respect to
funding reserves for Impositions to the extent required under Section 31.3.

(a) Landlord or Landlord REIT shall prepare and file all tax returns and reports
as may be required by Legal Requirements with respect to Landlord’s net income,
gross receipts, franchise taxes and taxes on its capital stock and any other
returns required to be filed by or in the name of Landlord (the “Landlord Tax
Returns”), and Tenant or Tenant’s applicable direct or indirect parent shall
prepare and file all other tax returns and reports as may be required by Legal
Requirements with respect to or relating to the Leased Property (including all
Capital Improvements) and Tenant’s Property. If any property covered by this
Lease is classified as personal property for tax purposes, Tenant shall file all
required personal property tax returns in such jurisdictions where it is
required to file pursuant to applicable Legal Requirements and provide copies to
Landlord upon request.

(b) Any refund due from any taxing authority in respect of any Imposition paid
by or on behalf of Tenant shall be paid over to or retained by Tenant, and any
refund due from any taxing authority in respect of any Imposition paid by or on
behalf of Landlord, if any, shall be paid over to or retained by Landlord.

(c) Landlord and Tenant shall, upon request of the other, provide such data as
is maintained by the Party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required tax returns and
reports. Landlord, to the extent it possesses the same, and Tenant, to the
extent it possesses the same, shall provide the other Party, upon request, with
cost and depreciation records necessary for filing returns for any property
classified as personal property. Where Landlord is legally required to file
personal property tax returns, Landlord shall provide Tenant with copies of
assessment notices indicating a value in excess of the reported value in
sufficient time for Tenant to file a protest.

(d) Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this
Section 4.1 (subject to Article XII), shall be accompanied by copies of a bill
therefor and payments thereof which identify in reasonable detail the personal
property or real property or other tax obligations of Landlord with respect to
which such payments are made.

 

55



--------------------------------------------------------------------------------

(e) Impositions imposed or assessed in respect of the tax-fiscal period during
which the Commencement Date or the Expiration Date occurs shall be adjusted and
prorated between Landlord and Tenant; provided, that Tenant’s obligation to pay
its prorated share of Impositions imposed or assessed before the Expiration Date
in respect of a tax-fiscal period during the Term shall survive the Expiration
Date (and its right to contest the same pursuant to Article XII shall survive
the Stated Expiration Date). Landlord will not enter into agreements that will
result in, or consent to the imposition of, additional Impositions without
Tenant’s consent, which shall not be unreasonably withheld, conditioned or
delayed; provided, in each case, Tenant is given reasonable opportunity to
participate in the process leading to such agreement. Impositions imposed or
assessed in respect of any tax-fiscal period occurring (in whole or in part)
prior to the Commencement Date, if any, shall be Tenant’s obligation to pay or
cause to be paid.

4.2 Utilities and Other Matters. Tenant shall pay or cause to be paid all
charges for electricity, power, gas, oil, water and other utilities used in the
Leased Property. Tenant shall also pay or reimburse Landlord for all costs and
expenses of any kind whatsoever which at any time with respect to the Term
hereof may be imposed against Landlord by reason of any Property Documents, or
with respect to easements, licenses or other rights over, across or with respect
to any adjacent or other property which benefits the Leased Property or any
Capital Improvement, including any and all costs and expenses associated with
any utility, drainage and parking easements relating to the Leased Property (but
excluding, for the avoidance of doubt, any costs and expenses under any Fee
Mortgage Documents).

4.3 Compliance Certificate. Landlord shall deliver to Tenant, promptly following
Landlord’s receipt thereof, any bills received by Landlord for items required to
be paid by Tenant hereunder, including, without limitation, Impositions,
utilities and insurance. Promptly upon request of Landlord (but so long as no
Event of Default is continuing no more frequently than one time per Fiscal
Quarter), Tenant shall furnish to Landlord a certification stating that all or a
specified portion of Impositions, utilities, insurance premiums or, to the
extent specified by Landlord, any other amounts payable by Tenant hereunder that
have, in each case, come due prior to the date of such certification have been
paid (or that such payments are being contested in good faith by Tenant in
accordance herewith) and specifying the portion of the Leased Property to which
such payments relate.

4.4 Impound Account. At Landlord’s option following the occurrence and during
the continuation of a monetary Tenant Event of Default (to be exercised by
thirty (30) days’ written notice to Tenant), and provided Tenant is not already
being required to impound such payments in accordance with the requirements of
Section 31.3 below, Tenant shall be required to deposit, at the time of any
payment of Rent, an amount equal to one-twelfth (1/12th) of the sum of
(i) Tenant’s estimated annual real and personal property taxes required pursuant
to Section 4.1 hereof (as reasonably determined by Landlord), and (ii) Tenant’s
estimated annual insurance premium costs pursuant to Article XIII hereof (as
reasonably determined by Landlord). Such amounts shall be applied to the payment
of the obligations in respect of which said amounts were deposited, on or before
the respective dates on which the same or any of them would become due. The
reasonable cost of administering such impound account shall be paid by Tenant.
Nothing in this Section 4.4 shall be deemed to affect any other right or remedy
of Landlord hereunder.

 

56



--------------------------------------------------------------------------------

ARTICLE V

NO TERMINATION, ABATEMENT, ETC.

Except as otherwise specifically provided in this Lease, Tenant shall remain
bound by this Lease in accordance with its terms. The obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements
and the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
as to all or any portion of the Leased Property other than by reason of an Event
of Default. Without limitation of the preceding sentence, the respective
obligations of Landlord and Tenant shall not be affected by reason of, except as
expressly set forth in Articles XIV and XV, (i) any damage to or destruction of
the Leased Property, including any Capital Improvement or any portion thereof
from whatever cause, or any Condemnation of the Leased Property, including any
Capital Improvement or any portion thereof or, discontinuance of any service or
utility servicing the same; (ii) the lawful or unlawful prohibition of, or
restriction upon, Tenant’s use of the Leased Property, including any Capital
Improvement or any portion thereof or the interference with such use by any
Person or by reason of eviction by paramount title; (iii) any claim that Tenant
has or might have against Landlord by reason of any default or breach of any
warranty by Landlord hereunder or under any other agreement between Landlord and
Tenant or to which Landlord and Tenant are parties; (iv) any bankruptcy,
insolvency, reorganization, consolidation, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Landlord or any assignee
or transferee of Landlord; or (v) for any other cause, whether similar or
dissimilar to any of the foregoing. Tenant hereby specifically waives all rights
arising from any occurrence whatsoever which may now or hereafter be conferred
upon it by law (a) to modify, surrender or terminate this Lease or quit or
surrender the Leased Property or any portion thereof, or (b) which may entitle
Tenant to any abatement, deduction, reduction, suspension or deferment of or
defense, counterclaim, claim or set-off against the Rent or other sums payable
by Tenant hereunder, except in each case as may be otherwise specifically
provided in this Lease.

ARTICLE VI

OWNERSHIP OF REAL AND PERSONAL PROPERTY

6.1 Ownership of the Leased Property.

(a) Landlord and Tenant acknowledge and agree that they have executed and
delivered this Lease with the understanding that (i) the Leased Property is the
property of Landlord, (ii) Tenant has only the right to the possession and use
of the Leased Property upon the terms and conditions of this Lease, (iii) this
Lease is a “true lease,” is not a financing lease, mortgage, equitable mortgage,
deed of trust, trust agreement, security agreement or other financing or trust
arrangement, and the economic realities of this Lease are those of a true lease,
(iv) the business relationship created by this Lease and any related documents
is and at all times shall remain that of landlord and tenant, (v) this Lease has
been entered into by each Party in reliance upon the mutual covenants,
conditions and agreements contained herein, and (vi) none of the agreements
contained herein is intended, nor shall the same be deemed or construed, to
create a partnership between Landlord and Tenant, to make them joint venturers,
to make Tenant an agent, legal representative, partner, subsidiary or employee
of Landlord, or to make Landlord in any way responsible for the debts,
obligations or losses of Tenant.

 

57



--------------------------------------------------------------------------------

(b) Each of the Parties covenants and agrees, subject to Section 6.1(d), not to
(i) file any income tax return or other associated documents, (ii) file any
other document with or submit any document to any governmental body or
authority, or (iii) enter into any written contractual arrangement with any
Person, in each case that takes a position other than that this Lease is a “true
lease” with Landlord as owner of the Leased Property (except as expressly set
forth below) and Tenant as the tenant of the Leased Property. For U.S. federal,
state and local income tax purposes, Landlord and Tenant agree that (x) Landlord
shall be treated as the owner of the Leased Property eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to
all Leased Property excluding the Leased Property described in clauses (y) and
(z) below, (y) Tenant shall be treated as owner of, and eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to,
all Tenant Capital Improvements (including, for avoidance of doubt and for
purposes of this sentence, Tenant Material Capital Improvements) and Material
Capital Improvements funded by Landlord pursuant to a Landlord MCI Financing
that is treated as a loan for such income tax purposes, and (z) Tenant shall be
treated as owner of, and eligible to claim depreciation deductions under
Sections 167 and 168 of the Code with respect to any Leased Improvements
(related to any capital improvement projects ongoing as of the Commencement Date
for which fifty percent (50%) or less of the costs of such projects have been
paid or accrued as of the Commencement Date (the completion of such capital
improvement projects being an obligation of Tenant at no cost or expense to
Landlord). For the avoidance of doubt, Landlord shall be treated as having
received from the Debtors on the Commencement Date, as a capital contribution
together with the transfer of the Leased Property to Landlord pursuant to the
Bankruptcy Plan, an obligation of Tenant (at no cost or expense to Landlord) to
complete any Leased Improvements related to any capital improvement projects
ongoing as of the Commencement Date for which more than fifty percent (50%) of
the costs of such projects have been paid or accrued as of the Commencement
Date.

(c) If, notwithstanding (i) the form and substance of this Lease, (ii) the
intent of the Parties, and (iii) the language contained herein providing that
this Lease shall at all times be construed, interpreted and applied to create an
indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Lease is a financing arrangement, then this Lease
shall be considered a secured financing agreement and Landlord’s title to the
Leased Property shall constitute a perfected first priority lien in Landlord’s
favor on the Leased Property to secure the payment and performance of all the
obligations of Tenant hereunder (and to that end, Tenant hereby grants, assigns
and transfers to Landlord a security interest in all right, title or interest in
or to any and all of the Leased Property, as security for the prompt and
complete payment and performance when due of Tenant’s obligations hereunder). In
such event, Tenant (and each Permitted Leasehold Mortgagee) authorizes Landlord,
at the expense of Tenant, to make any filings or take other actions as Landlord
reasonably determines are necessary or advisable in order to effect fully this
Lease or to more fully perfect or renew the rights of Landlord, and to
subordinate to Landlord the lien of any Permitted Leasehold Mortgagee, with
respect to the Leased Property (it being understood that nothing in this Section
6.1(c) shall affect the rights of a Permitted Leasehold Mortgagee under Article
XVII hereof). At any time and from time to time upon the request of Landlord,
and at the expense of the Tenant, Tenant shall

 

58



--------------------------------------------------------------------------------

promptly execute, acknowledge and deliver such further documents and do such
other acts as Landlord may reasonably request in order to effect fully this
Section 6.1(c) or to more fully perfect or renew the rights of Landlord with
respect to the Leased Property as described in this Section 6.1(c).

(d) Notwithstanding the foregoing, the Parties acknowledge that, as of the
Commencement Date, for GAAP purposes this Lease is not expected to be treated as
a “true lease” and that the Parties will prepare Financial Statements consistent
with GAAP (and for purposes of any SEC or other similar governmental filing
purposes), as applicable.

(e) Landlord and Tenant acknowledge and agree that the Rent is the fair market
rent for the use of the Leased Property and was agreed to by Landlord and Tenant
on that basis, and the execution and delivery of, and the performance by Tenant
of its obligations under, this Lease does not constitute a transfer of all or
any part of the Leased Property, but rather the creation of the Leasehold Estate
subject to the terms and conditions of this Lease.

(f) Tenant waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease of the Leased Property. Tenant
stipulates and agrees (1) not to challenge the validity, enforceability or
characterization of this Lease of the Leased Property as a true lease, and
(2) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in Section 1.2, Section 3.5 or this
Section 6.1. The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section 6.1 are a material inducement to Landlord entering into this Lease.

6.2 Ownership of Tenant’s Property. Tenant shall, during the entire Term,
(a) own (or lease) and maintain (or cause its Subsidiaries, if any, to own (or
lease) and maintain) on the Leased Property adequate and sufficient Tenant’s
Property, (b) maintain (or cause its Subsidiaries, if any, to maintain) all of
such Tenant’s Property in good order, condition and repair, in all cases as
shall be necessary and appropriate in order to operate the Leased Property for
the Primary Intended Use in material compliance with all applicable licensure
and certification requirements and in material compliance with all applicable
Legal Requirements, Insurance Requirements and Gaming Regulations, and (c) abide
by (or cause its Subsidiaries, if any, to abide by) the terms and conditions of,
and not in any way cause a termination of, the Omnibus Agreement. If any of
Tenant’s Property requires replacement in order to comply with the foregoing,
Tenant shall replace (or cause a Subsidiary to replace) it with similar property
of the same or better quality at Tenant’s (or such Subsidiary’s) sole cost and
expense. Subject to the foregoing and the other express terms and conditions of
this Lease (including, without limitation, Section 6.3 hereof), Tenant and its
Subsidiaries, if any, may sell, transfer, convey or otherwise dispose of
Tenant’s Property in their discretion in the ordinary course of their business
and Landlord shall thereafter have no rights to such sold, transferred, conveyed
or otherwise disposed of Tenant’s Property. In the case of any such Tenant’s
Property that is leased (rather than owned) by Tenant (or its Subsidiaries, if
any), Tenant shall use commercially reasonable efforts to ensure that any
agreements entered into after the Commencement Date pursuant to which Tenant (or
its Subsidiaries, if any) leases such Tenant’s Property are assignable to third
parties in connection with any transfer by Tenant (or its Subsidiaries, if any)
to a replacement lessee or operator at the end of the Term. To the extent not
transferred to a Successor Tenant

 

59



--------------------------------------------------------------------------------

pursuant to Article XXXVI hereof (and subject to Landlord’s rights under
Section 6.3 and the rights of any Permitted Leasehold Mortgagee under Article
XVII and the terms and conditions of the Intercreditor Agreement and the terms
and conditions of the Transition Services Agreement), Tenant shall remove all of
Tenant’s Property from the Leased Property at the end of the Term. Any Tenant’s
Property left on the Leased Property at the end of the Term whose ownership was
not transferred to a Permitted Leasehold Mortgagee or its designee or assignee
that entered into or succeeded to a New Lease pursuant to the terms hereof or to
a Successor Tenant pursuant to Article XXXVI hereof shall be deemed abandoned by
Tenant and shall become the property of Landlord. Notwithstanding anything to
the contrary contained herein, but without limitation of Tenant’s express rights
to effect replacements, make dispositions or grant liens with respect to
Tenant’s Pledged Property under this Section 6.2 and Section 6.3, Tenant shall
own, hold and/or lease, as applicable, all of the material Tenant’s Pledged
Property relating to the Leased Property.

6.3 Landlord’s Security Interest in Tenant’s Pledged Property.

(a) To secure the performance of Tenant’s obligations under this Lease,
including, without limitation, Tenant’s obligation to pay Rent hereunder, Tenant
(on behalf of itself and on behalf of all of its Subsidiaries and Affiliates, as
applicable), collectively, as debtor, hereby grants to Landlord, as secured
party, a first priority security interest in all of Tenant’s (and all of
Tenant’s Subsidiaries’ and Affiliates’, as applicable) right, title and interest
in and to Tenant’s Pledged Property now owned or in which Tenant (or any of
Tenant’s Subsidiaries and Affiliates, as applicable) hereafter acquires an
interest or right. This Lease constitutes a security agreement covering all such
Tenant’s Pledged Property. The Parties acknowledge that the security interest
granted hereunder is subject to the terms and conditions of the Intercreditor
Agreement.

(b) The security interest granted to Landlord in Tenant’s Pledged Property is
subordinate to any security interest granted by Tenant (or any Subsidiary or
Affiliate of Tenant) in tangible components of Tenant’s Pledged Property for the
purpose of securing purchase money financing with respect thereto (including
equipment leases or equipment financing), as long as, (I) with respect to any
such purchase money financing entered into from and after the Commencement Date
with an initial principal balance in excess of Fifty Million and No/100 Dollars
($50,000,000.00), (a) Tenant provides Landlord (and any Fee Mortgagee of which
it is given notice in accordance herewith) with copies of the documentation
evidencing such financing or leasing and (b) Tenant shall use commercially
reasonable efforts to have the lessor or financier of such purchase money
financing agree to give Landlord (and any such Fee Mortgagee) notice of any
default by Tenant under the terms of such arrangement and a reasonable time
following such notice to cure any such default and to consent to Landlord’s (or
any such Fee Mortgagee’s) written assumption of such arrangement upon curing
such default, in each case prior to exercising any remedies in respect of such
default and (II) the aggregate amount of any purchase money indebtedness in
respect of Tenant’s Pledged Property (together with the aggregate amount of any
purchase money indebtedness in respect of “Tenant’s Pledged Property” under and
as defined in each of the Other Leases) shall not exceed at any time an amount
equal to two and one-half percent (2.5%) of the consolidated total assets of
CEOC from time to time.

 

60



--------------------------------------------------------------------------------

(c) Tenant shall pay all filing fees and record search fees and other reasonable
costs for such additional security agreements, financing statements, fixture
filings, and other documents as Landlord may reasonably require to perfect or to
continue the perfection of Landlord’s security interest in Tenant’s Pledged
Property. Landlord shall have the right to collaterally assign such security
interest granted to Landlord in Tenant’s Pledged Property to any Fee Mortgagee.

(d) Notwithstanding the foregoing or anything herein to the contrary, Landlord
may not foreclose upon or exercise remedies against Landlord’s security interest
in Tenant’s Pledged Property unless and until both (i) the Landlord’s
Enforcement Condition has occurred and (ii) this Lease has either (1) been
rejected in bankruptcy (and no Permitted Leasehold Mortgagee is entitled to
obtain a New Lease in accordance with Section 17.1(f) hereof) or (2) terminated
by Landlord pursuant to Section 16.2(x) hereof; provided, however, that
notwithstanding the foregoing or anything otherwise set forth in this Lease
Landlord may, (I) at any time take such actions as are available to a secured
creditor in any bankruptcy, insolvency or dissolution proceeding, and
(II) commence foreclosure proceedings and otherwise take steps in connection
with exercising its remedies under this Section 6.3 with respect to Tenant’s
Pledged Property after the occurrence and during the continuance of a Tenant
Event of Default, so long as (x) Landlord does not consummate such foreclosure
and does not complete any such other exercise of remedies which would, or take
any other action which would, effect a transfer of ownership, title or
possession of Tenant’s Pledged Property prior to termination or rejection of the
Lease (and failure of any Permitted Leasehold Mortgagee to obtain a New Lease in
accordance with Section 17.1(f) hereof), and (y) during any period that any
Permitted Leasehold Mortgagee is entitled to cure a Tenant Event of Default or
obtain a New Lease pursuant to and in accordance with Sections 17.1(d), (e) and
(f) of this Lease, as the case may be, Landlord does not impair or interfere
with the exercise of any rights of Tenant hereunder (including but not limited
to cure rights) or any rights of any Permitted Leasehold Mortgagee (including
but not limited to cure rights) with respect to Tenant’s Pledged Property as set
forth hereunder or in the Intercreditor Agreement. Notwithstanding anything
herein to the contrary, the lien and security interest granted to Landlord
pursuant to this Lease in the Tenant’s Pledged Property and the exercise of any
right or remedy by Landlord hereunder against the Tenant’s Pledged Property are
subject to the provisions of the Intercreditor Agreement. Subject to the
restriction effected by clause (x) above, in the event of any conflict between
the terms of the Intercreditor Agreement and this Lease, the terms of the
Intercreditor Agreement shall govern and control.

(e) Any Tenant’s Pledged Property that is sold, transferred, conveyed or
otherwise disposed of in accordance with Section 6.2 shall be automatically
released from the security interest granted to Landlord in Tenant’s Pledged
Property and Landlord shall, at Tenant’s request, execute such documents and
instruments to evidence such release. Landlord acknowledges that a Permitted
Leasehold Mortgagee may have a subordinate lien on Tenant’s Pledged Property,
provided that such lien in favor of a Permitted Leasehold Mortgagee is subject
and subordinate to the first-priority lien thereon in favor of Landlord on the
terms and conditions set forth in the Intercreditor Agreement.

(f) Tenant and each of Tenant’s Subsidiaries and Affiliates that have granted to
Landlord a security interest as described herein acknowledges that this
Agreement is being

 

61



--------------------------------------------------------------------------------

entered into and approved in connection with Tenant’s pending chapter 11
bankruptcy case and agrees that, in the event Tenant or any such Tenant
Subsidiary or Affiliates files or has filed against it another case under Title
11 of the U.S. Code, Landlord shall thereupon be entitled immediately to relief
from the automatic stay of Section 362 and from any other stay or restriction on
Landlord’s ability to exercise the rights and remedies available to Landlord as
a secured creditor with respect to Tenant’s Pledged Property, and Tenant and
each such Tenant Subsidiary and Affiliate hereby waives the benefits of such
automatic stay or restriction and consents and agrees to raise no objection to
such relief sought by Landlord.

(g) Tenant (and Tenant’s Subsidiaries and Affiliates, as applicable) shall
promptly execute such other separate security agreements consistent with the
terms of this Section 6.3 with respect to Tenant’s Pledged Property as Landlord
may reasonably request from time to time to evidence such security interest in
Tenant’s Pledged Property created by this Section 6.3.

ARTICLE VII

PRESENT CONDITION & PERMITTED USE

7.1 Condition of the Leased Property. Tenant acknowledges receipt and delivery
of possession of the Leased Property and confirms that Tenant has examined and
otherwise has knowledge of the condition of the Leased Property prior to and as
of the execution and delivery of this Lease and has found the same to be
satisfactory for its purposes hereunder, it being understood and acknowledged by
Tenant that, immediately prior to Landlord’s acquisition of the Leased Property
and contemporaneous entry into this Lease, Tenant (or its Affiliates) was the
owner of all of Landlord’s interest in and to the Leased Property and,
accordingly, Tenant is charged with, and deemed to have, full and complete
knowledge of all aspects of the condition and state of the Leased Property as of
the Commencement Date. Without limitation of the foregoing and regardless of any
examination or inspection made by Tenant, and whether or not any patent or
latent defect or condition was revealed or discovered thereby, Tenant is leasing
the Leased Property “as is” in its present condition. Without limitation of the
foregoing, Tenant waives any claim or action against Landlord in respect of the
condition of the Leased Property including any defects or adverse conditions not
discovered or otherwise known by Tenant as of the Commencement Date. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION OF ANY KIND, EXPRESS OR IMPLIED, IN RESPECT
OF THE LEASED PROPERTY OR ANY PART THEREOF, INCLUDING AS TO ITS FITNESS FOR USE,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE
NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE STATUS OF TITLE
TO THE LEASED PROPERTY OR THE PHYSICAL CONDITION OR STATE OF REPAIR THEREOF, OR
THE ZONING OR OTHER LAWS, ORDINANCES, BUILDING CODES, REGULATIONS, RULES AND
ORDERS APPLICABLE THERETO OR TO ANY CAPITAL IMPROVEMENTS WHICH MAY BE NOW OR
HEREAFTER CONTEMPLATED, THE IMPOSITIONS LEVIED IN RESPECT OF THE LEASED PROPERTY
OR ANY PART THEREOF, OR THE USE THAT MAY BE MADE OF THE LEASED PROPERTY OR ANY
PART THEREOF, THE INCOME TO BE DERIVED FROM THE FACILITY OR THE EXPENSE OF
OPERATING THE SAME, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING AGREED
THAT ALL SUCH RISKS,

 

62



--------------------------------------------------------------------------------

LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT INCLUDING ALL RESPONSIBILITY
AND LIABILITY FOR ANY ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS. This Section 7.1 shall not be construed to limit Landlord’s
express indemnities made hereunder.

7.2 Use of the Leased Property.

(a) Tenant shall not use (or cause or permit to be used) any Facility, including
the Leased Property, or any portion thereof, including any Capital Improvement,
for any use other than the Primary Intended Use without the prior written
consent of Landlord, which consent Landlord may withhold in its sole discretion.
Landlord acknowledges that operation of the Leased Property for its Primary
Intended Use generally may require a Gaming License under applicable Gaming
Regulations and that without such a license, if applicable, neither Landlord nor
Landlord REIT may operate, control or participate in the conduct of the gaming
operations at a Facility. Tenant acknowledges that operation of a Facility for
its Primary Intended Use generally may require a Gaming License under applicable
Gaming Regulations and that without such a license, if applicable, Tenant may
not operate, control or participate in the conduct of the gaming operations at
the Facility.

(b) Tenant shall not commit or suffer to be committed any waste with respect to
a Facility, including on or to the Leased Property (and, without limitation, to
the Capital Improvements) or cause or permit any nuisance thereon or, except as
required by law, knowingly take or suffer any action or condition that will
diminish in any material respect, the ability of the Leased Property to be used
as a Gaming Facility (or otherwise for the Primary Intended Use) after the
Expiration Date.

(c) Tenant shall not, without the prior written consent of Landlord, which shall
not be unreasonably withheld, conditioned or delayed, (i) initiate or support
any limiting change in the permitted uses of the Leased Property (or to the
extent applicable, limiting zoning reclassification of the Leased Property);
(ii) seek any variance under existing land use restrictions, laws, rules or
regulations (or, to the extent applicable, zoning ordinances) applicable to the
Leased Property or the use of the Leased Property in any manner that adversely
affects (other than to a de minimis extent) the value or utility of the Leased
Property for the Primary Intended Use; (iii) execute or file any subdivision
plat or condominium declaration affecting the Leased Property or any portion
thereof, or institute, or permit the institution of, proceedings to alter any
tax lot comprising the Leased Property or any portion thereof; or (iv) permit or
suffer the Leased Property or any portion thereof to be used by the public or
any Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement (provided that the
proscription in this clause (iv) is not intended to and shall not restrict
Tenant in any way from complying with any obligation it may have under
applicable Legal Requirements, including, without limitation, Gaming
Regulations, to afford to the public access to the Leased Property or any
portion thereof). Without limiting the foregoing, (1) Tenant will not impose or
permit the imposition of any restrictive covenants, easements or other
encumbrances upon the Leased Property (including, subject to the last paragraph
of Section 16.1, any restriction, covenant, easement or other encumbrance which
Tenant may otherwise impose or permit to be imposed pursuant to the provisions
of any Permitted Exception Document) without Landlord’s consent, which shall not
be unreasonably withheld, conditioned or delayed, provided, that, Landlord is
given reasonable opportunity to participate in the process leading to such
agreement, and (2) other than any liens or other encumbrances granted to a Fee
Mortgagee, Landlord will not enter into agreements that

 

63



--------------------------------------------------------------------------------

will encumber the Leased Property without Tenant’s consent, which shall not be
unreasonably withheld, conditioned or delayed, provided, that, Tenant is given
reasonable opportunity to participate in the process leading to such agreement.
Landlord agrees it will not withhold consent to utility easements and other
similar encumbrances made in the ordinary course of Tenant’s business conducted
on the Leased Property in accordance with the Primary Intended Use, provided the
same does not adversely affect in any material respect the use or utility of the
Leased Property for the Primary Intended Use. Nothing in the foregoing is
intended to vitiate or supersede Tenant’s right to enter into Permitted
Leasehold Mortgages or Landlord’s right to enter into Fee Mortgages in each case
as and to the extent provided herein.

(d) Except to the extent resulting from a Permitted Operation Interruption,
Tenant shall cause each of the Continuous Operation Facilities to be
Continuously Operated during the Term. With respect to any Facility that is not
a Continuous Operation Facility, during any time period that such Facility
ceases to be Continuously Operated, solely for purposes of calculating Variable
Rent in accordance herewith, the Net Revenue associated with such Facility shall
be subject to a floor equal to the Net Revenue for such Facility for the
calendar year immediately preceding such period that such Facility is not
Continuously Operated, prorated for the applicable time period that such
Facility is not Continuously Operated. Further, if any Facility that is not a
Continuous Operation Facility ceases to be Continuously Operated for a period of
one (1) year, then Landlord shall have the right, in its sole discretion, to
terminate this Lease solely as to such Facility, in which event the Rent shall
be adjusted in accordance with the Rent Reduction Amount.

(e) Subject to Article XII regarding permitted contests, Tenant, at its sole
cost and expense, shall promptly (i) comply in all material respects with all
Legal Requirements and Insurance Requirements affecting each Facility and the
business conducted thereat, including those regarding the use, operation,
maintenance, repair and restoration of the Leased Property or any portion
thereof (including all Capital Improvements) and Tenant’s Property whether or
not compliance therewith may require structural changes in any of the Leased
Improvements or interfere with the use and enjoyment of the Leased Property or
any portion thereof, and (ii) procure, maintain and comply in all material
respects with all Gaming Regulations and Gaming Licenses, and other
authorizations required for the use of the Leased Property (including all
Capital Improvements) and Tenant’s Property for the applicable Primary Intended
Use and any other use of the Leased Property (and Capital Improvements then
being made) and Tenant’s Property, and for the proper erection, installation,
operation and maintenance of the Leased Property and Tenant’s Property. In an
emergency involving an imminent threat to human health and safety or damage to
property, or in the event of a breach by Tenant of its obligations under this
Section 7.2 which is not cured within any applicable cure period set forth
herein, Landlord or its representatives (and any Fee Mortgagee) may, but shall
not be obligated to, enter upon the Leased Property (and, without limitation,
all Capital Improvements) (upon reasonable prior written notice to Tenant,
except in the case of emergency, and Tenant shall be permitted to have Landlord
or its representatives accompanied by a representative of Tenant) and take such
reasonable actions and incur such reasonable costs and expenses to effect such
compliance as it deems advisable to protect its interest in the Leased Property,
and Tenant shall reimburse Landlord for all such reasonable out-of-pocket costs
and expenses actually incurred by Landlord in connection with such actions.

 

64



--------------------------------------------------------------------------------

(f) Without limitation of any of the other provisions of this Lease, Tenant
shall comply with all Property Documents (i) that are listed on the title
policies described on Exhibit J attached hereto, or (ii) made after the date
hereof in accordance with the terms of this Lease or as may otherwise be agreed
to in writing by Tenant.

7.3 Ground Leases.

(a) This Lease, to the extent affecting and solely with respect to the Ground
Leased Property, is and shall be subject and subordinate to all of the terms and
conditions of the Ground Leases and to all liens, rights and encumbrances to
which the Ground Leases are subject or subordinate. Tenant hereby acknowledges
that Tenant has reviewed and agreed to all of the terms and conditions of the
Ground Leases in effect as of the Commencement Date as listed on Schedule 2
attached hereto. Tenant hereby agrees that (x) Tenant shall comply with all
provisions, terms and conditions of the Ground Leases in effect as of the
Commencement Date as listed on Schedule 2 and, subject to Section 7.3(g) and
Section 7.3(h), any amendments or modifications thereto and any new Ground
Leases, in each case, except to the extent such provisions, terms and conditions
(1) apply solely to Landlord, (2) are not susceptible of being performed (or if
breached, are not capable of being cured) by Tenant, and (3) in the case of the
Ground Leases in effect as of the Commencement Date, are expressly set forth in
the copies of such Ground Leases that were furnished to Landlord by Tenant on or
prior to the Commencement Date (provisions, terms and conditions satisfying
clauses (1) through (3), “Landlord Specific Ground Lease Requirements”), and
(y) Tenant shall not do, or (except with respect to Landlord Specific Ground
Lease Requirements) fail to do, anything that would cause any violation of the
Ground Leases. Without limiting the foregoing, (i) Tenant acknowledges that it
shall be obligated to (and shall) pay, as part of Tenant’s obligations under
this Lease, all monetary obligations imposed upon Landlord as the lessee under
any and all of the Ground Leases, including, without limitation, any rent and
additional rent payable thereunder and shall, upon request, provide satisfactory
proof evidencing such payments to Landlord, (ii) to the extent Landlord is
required to obtain the written consent of the lessor under any applicable Ground
Lease (in each case, the “Ground Lessor”) to alterations of or the subleasing of
all or any portion of the Ground Leased Property pursuant to any Ground Lease,
Tenant shall likewise obtain the applicable Ground Lessor’s written consent to
alterations of or the sub-subleasing of all or any portion of the Ground Leased
Property (in each case, to the extent the same is permitted hereunder), and
(iii) (without limitation of the Insurance Requirements hereunder) Tenant shall
carry and maintain general liability, automobile liability, property and
casualty, worker’s compensation, employer’s liability insurance and such other
insurance, if any, in amounts and with policy provisions, coverages and
certificates as required of Landlord as tenant under any applicable Ground
Lease. The foregoing is not intended to vitiate or supersede Landlord’s rights
as lessee under any Ground Lease, and, without limitation of the preceding
portion of this sentence or of any other rights or remedies of Landlord
hereunder, in the event Tenant fails to comply with its obligations with respect
to Ground Leases as described herein (without giving effect to any notice or
cure periods thereunder), Landlord shall have the right (but without any
obligation to Tenant or any liability for failure to exercise such right),
following written notice to Tenant and the passage of a reasonable period of
time (except to the extent the failure is of a nature such that it is not
practicable for Landlord to provide such prior written notice, in which event
Landlord shall provide written notice as soon as practicable) to cure such
failure, in which event Tenant shall reimburse Landlord for Landlord’s
reasonable costs and expenses incurred in connection with curing such failure.
The parties acknowledge that the Ground Leases on the one hand, and this

 

65



--------------------------------------------------------------------------------

Lease on the other hand, constitute separate contractual arrangements among
separate parties and nothing in this Lease shall vitiate or otherwise affect the
obligations of the parties to the Ground Leases, and nothing in the Ground
Leases shall vitiate or otherwise affect the obligations of the parties hereto
pursuant to this Lease (except as specifically set forth in this Section 7.3).

(b) Subject to Section 7.3(c) below, in the event of cancellation or termination
of any Ground Lease for any reason whatsoever whether voluntary or involuntary
(by operation of law or otherwise) prior to the expiration date of this Lease,
including extensions and renewals granted thereunder (other than the
cancellation or termination of a Ground Lease entered into in connection with a
sale-leaseback transaction by Landlord (other than if such cancellation or
termination resulted from Tenant’s default under this Lease), which cancellation
or termination results in the Leased Property leased under such Ground Lease no
longer being subject to this Lease), then, this Lease and Tenant’s obligation to
pay the Rent and Additional Charges hereunder and all other obligations of
Tenant hereunder (other than such obligations of Tenant hereunder that concern
solely the applicable Ground Leased Property demised under the affected Ground
Lease) shall continue unabated; provided that if Landlord (or any Fee Mortgagee)
enters into a replacement lease with respect to the applicable Ground Leased
Property on substantially similar terms to those of such cancelled or terminated
Ground Lease, then such replacement lease shall automatically become a Ground
Lease hereunder and such Ground Leased Property shall remain part of the Leased
Property hereunder. Nothing contained in this Lease shall create, or be
construed as creating, any privity of contract or privity of estate between
Ground Lessor and Tenant.

(c) With respect to any Ground Leased Property, the Ground Lease for which has
an expiration date (taking into account any renewal options exercised thereunder
as of the Commencement Date or hereafter exercised) prior to the expiration of
the Term (taking into account any exercised renewal options hereunder), this
Lease shall expire solely with respect to such Ground Leased Property
concurrently with such Ground Lease expiration date (taking into account the
terms of the following sentences of this Section 7.3(c)). There shall be no
reduction in Rent nor Required Capital Expenditures by reason of such expiration
with respect to, and the corresponding removal from this Lease of, any such
Ground Leased Property. Landlord (as ground lessee) shall be required to
exercise all renewal options contained in each Ground Lease so as to extend the
term thereof (provided, that Tenant shall furnish to Landlord written notice of
the outside date by which any such renewal option must be exercised in order to
validly extend the term of any such Ground Lease; such notice shall be delivered
no earlier than one hundred twenty (120) days prior to the earliest date any
such option may be validly exercised and no later than forty-five (45) days
prior to the outside date by which such option must be validly exercised, which
notice shall be followed by a second notice from Tenant to Landlord of such
outside date, such notice to be furnished to Landlord no later than fifteen
(15) days prior to the outside date), and Landlord shall provide Tenant with a
copy of Landlord’s exercise of such renewal option. With respect to any Ground
Lease that otherwise would expire during the Term, Tenant, on Landlord’s behalf,
shall have the right to negotiate for a renewal or replacement of such Ground
Lease with the third-party ground lessor, on terms satisfactory to Tenant
(subject, (i) to Landlord’s reasonable consent with respect to the provisions,
terms and conditions thereof which would reasonably be expected to materially
and adversely affect Landlord, and (ii) in the case of any such renewal or
replacement that would extend the term of such Ground Lease beyond the Term, to
Landlord’s sole right to approve any such provisions, terms and conditions that
would be applicable beyond the Term).

 

66



--------------------------------------------------------------------------------

(d) Nothing contained in this Lease amends, or shall be construed to amend, any
provision of the Ground Leases.

(e) Tenant shall indemnify, defend and hold harmless the Landlord Indemnified
Parties, the Ground Lessor, any master lessor to Ground Lessor and any other
party entitled to be indemnified by Landlord pursuant to the terms of any Ground
Lease from and against any and all claims arising from or in connection with the
applicable Facility and/or this Lease with respect to which such party is
entitled to indemnification by Landlord pursuant to the terms of any Ground
Lease, and from and against all costs, attorneys’ fees, expenses and liabilities
incurred in the defense of any such claim or any action or proceeding brought
thereon to the extent provided in the applicable Ground Lease; and in case any
such action or proceeding be brought against any of the Landlord Indemnified
Parties, any Ground Lessor or any master lessor to Ground Lessor or any such
party by reason of any such claim, Tenant, upon notice from Landlord or any of
its Affiliates or such other Landlord Indemnified Party, such Ground Lessor or
such master lessor to Ground Lessor or any such party, shall defend the same at
Tenant’s expense by counsel reasonably satisfactory to the party or parties
indemnified pursuant to this paragraph or the Ground Lease. Notwithstanding the
foregoing, in no event shall Tenant be required to indemnify, defend or hold
harmless the Landlord Indemnified Parties, the Ground Lessor, any master lessor
to Ground Lessor or any other party from or against any claims to the extent
resulting from (i) the gross negligence or willful misconduct of Landlord, or
(ii) the actions of Landlord except if such actions are the result of Tenant’s
failure, in violation of this Lease, to act.

(f) To the extent required under the applicable Ground Lease, Tenant hereby
waives any and all rights of recovery (including subrogation rights of its
insurers) from the applicable Ground Lessor, its agents, principals, employees
and representatives for any loss or damage, including consequential loss or
damage, covered by any insurance policy maintained by Tenant, whether or not
such policy is required under the terms of the Ground Lease.

(g) Landlord shall not enter into any new ground leases with respect to the
Leased Property or any portion thereof (except as provided by Section 7.3(h)),
or amend, modify or terminate any existing Ground Leases (except as provided by
Section 7.3(b) or Section 7.3(c)), in each case without Tenant’s prior written
consent in its reasonable discretion, provided, that, Landlord may amend or
modify Ground Leases in a manner that will not adversely affect Tenant (e.g., an
amendment relating to a period following the end of the Term), and Landlord may
acquire the fee interest in the property leased pursuant to any Ground Lease, so
long as Tenant’s rights and obligations hereunder are not adversely affected
thereby.

(h) Landlord may enter into new Ground Leases with respect to the Leased
Property or any portion thereof (including pursuant to a sale-leaseback
transaction), provided that, notwithstanding anything herein to the contrary,
(other than replacement Ground Lease(s) made pursuant to Section 7.3(b) or
Ground Lease(s) made pursuant to the final sentence of Section 7.3(c)), Tenant
shall not be obligated to comply with any additional or more onerous obligations
under such new ground lease with which Tenant is not otherwise obligated to
comply

 

67



--------------------------------------------------------------------------------

under this Lease (and, without limiting the generality of the foregoing, Tenant
shall not be required to incur any additional monetary obligations (whether for
payment of rents under such new Ground Lease or otherwise) in connection with
such new Ground Lease) (except to a de minimis extent), unless Tenant approves
such additional obligations in its sole and absolute discretion.

7.4 Third-Party Reports. Upon Landlord’s reasonable request from time to time,
Tenant shall provide Landlord with copies of any third-party reports obtained by
Tenant with respect to the Leased Property, including, without limitation,
copies of surveys, environmental reports and property condition reports.

7.5 Operating Standard. Tenant shall cause the Facilities to be Operated (as
defined in the MLSA) in a Non-Discriminatory (as defined in the MLSA) manner, in
accordance with the Operating Standard (as defined in the MLSA) and subject to
Manager’s Standard of Care (as defined in the MLSA) (in each case as and to the
extent required under the MLSA, including as provided in Section 2.1.1,
Section 2.1.2, Section 2.1.3, Section 2.1.4, Section 2.3.1, and Section 2.3.2 of
the MLSA, but subject to Section 5.9.1 of the MLSA), in each case except to the
extent failure to do so does not result in a material adverse effect on Landlord
(taken as a whole with “Landlord” as defined under the Joliet Lease) or on all
the Facilities (taken as a whole with the Joliet Facility). For avoidance of
doubt, the provisions of this Section 7.5 and Section 16.1(f) hereof shall
continue to apply even if the Facilities are being managed pursuant to a
Replacement Management Agreement.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Each Party represents and warrants to the other that as of the Commencement
Date: (i) this Lease and all other documents executed, or to be executed, by it
in connection herewith have been duly authorized and shall be binding upon it;
(ii) it is duly organized, validly existing and in good standing under the laws
of the state of its formation and, as applicable, is duly authorized and
qualified to perform this Lease within each State in which any Leased Property
is located; and (iii) neither this Lease nor any other document executed or to
be executed in connection herewith violates the terms of any other agreement of
such Party.

ARTICLE IX

MAINTENANCE AND REPAIR

9.1 Tenant Obligations. Subject to the provisions of Sections 10.1, 10.2 and
10.3 relating to Landlord’s approval of certain Alterations, Capital
Improvements and Material Capital Improvements, Tenant, at its expense and
without the prior consent of Landlord, shall maintain the Leased Property, and
every portion thereof, including all of the Leased Improvements and the
structural elements and the plumbing, heating, ventilating, air conditioning,
electrical, lighting, sprinkler and other utility systems thereof, all fixtures
and all appurtenances to the Leased Property including any and all private
roadways, sidewalks and curbs appurtenant to the Leased Property, and Tenant’s
Property, in each case in good order and

 

68



--------------------------------------------------------------------------------

repair whether or not the need for such repairs occurs as a result of Tenant’s
use, any prior use, the elements or the age of the Leased Property, and, with
reasonable promptness, make all reasonably necessary and appropriate repairs
thereto of every kind and nature, including those necessary to ensure continuing
compliance with all Legal Requirements (including, without limitation, all
Gaming Regulations and Environmental Laws) (to the extent required hereunder),
Insurance Requirements, the Ground Leases and Property Documents whether now or
hereafter in effect (other than any Ground Leases or Property Documents (or
modifications to Ground Leases or Property Documents) entered into after the
Commencement Date that impose obligations on Tenant (other than de minimis
obligations) to the extent (x) entered into by Landlord without Tenant’s consent
pursuant to Section 7.2(c) or (y) Tenant is not required to comply therewith
pursuant to Section 7.3(b), Section 7.3(g) or Section 7.3(h)) and, with respect
to any Fee Mortgages, the applicable provisions of such Fee Mortgage Documents
as and to the extent Tenant is required to comply therewith pursuant to Article
XXXI hereof, in each case except to the extent otherwise provided in Article XIV
or Article XV of this Lease, whether interior or exterior, structural or
non-structural, ordinary or extraordinary, foreseen or unforeseen or arising by
reason of a condition existing prior to or first arising after the Commencement
Date.

9.2 No Landlord Obligations. Landlord shall not under any circumstances be
required to (i) build or rebuild any improvements on the Leased Property;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property in any way. Tenant
hereby waives, to the extent permitted by law, the right to make repairs at the
expense of Landlord pursuant to any law in effect at the time of the execution
of this Lease or hereafter enacted. This Section 9.2 shall not be construed to
limit Landlord’s express indemnities, if any, made hereunder.

9.3 Landlord’s Estate. Nothing contained in this Lease and no action or inaction
by Landlord shall be construed as (i) constituting the consent or request of
Landlord, expressed or implied, to any contractor, subcontractor, laborer,
materialman or vendor to or for the performance of any labor or services or the
furnishing of any materials or other property for the construction, alteration,
addition, repair or demolition of or to the Leased Property, or any part
thereof, or any Capital Improvement; or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord in respect thereof or to make
any agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in the
Leased Property, or any portion thereof or upon the estate of Landlord in any
Capital Improvement.

9.4 End of Term. Subject to Sections 17.1(f) and 36.1, Tenant shall, upon the
expiration or earlier termination of the Term, vacate and surrender and
relinquish in favor of Landlord all rights to the Leased Property (together with
all Capital Improvements, including all Tenant Capital Improvements, except to
the extent provided in Section 10.4 in respect of Tenant Material Capital
Improvements), in each case, in the condition in which such Leased Property was
originally received from Landlord and, in the case of Capital Improvements
(other than Tenant Material Capital Improvements to the extent provided in
Section 10.4), when such

 

69



--------------------------------------------------------------------------------

Capital Improvements were originally introduced to the Facility, except as
repaired, rebuilt, restored, altered or added to as permitted or required by the
provisions of this Lease and except for ordinary wear and tear and subject to
any Casualty Event or Condemnation as provided in Articles XIV and XV.

ARTICLE X

ALTERATIONS

10.1 Alterations, Capital Improvements and Material Capital Improvements.

(a) Tenant shall not be required to obtain Landlord’s consent or approval to
make any Alterations or Capital Improvements (including any Material Capital
Improvement) to the Leased Property in its reasonable discretion; provided,
however, that all such Alterations and Capital Improvements (i) shall be of
equal quality to or better quality than the applicable portions of the existing
Facility, as applicable, except to the extent Alterations or Capital
Improvements of lesser quality would not, in the reasonable opinion of Tenant,
result in any diminution of value of the Leased Property (or applicable portion
thereof), (ii) shall not have an adverse effect on the structural integrity of
any portion of the Leased Property, and (iii) shall not otherwise result in a
diminution of value to the Leased Property. If any Alteration or Capital
Improvement would not or does not meet the standards of the preceding sentence,
then such Alteration or Capital Improvement shall be subject to Landlord’s
written approval, which written approval shall not be unreasonably withheld,
conditioned or delayed. Further, if any Alteration or Capital Improvement (or
the aggregate amount of all related Alterations or Capital Improvements) has a
total budgeted cost (as reasonably evidenced to Landlord) in excess of
Seventy-Five Million Dollars ($75,000,000) (the “Alteration Threshold”), then
(1) such Alteration or Capital Improvement (or series of related Alterations or
Capital Improvements) shall be subject to the approval of Landlord and, if
applicable, subject to Section 31.3, any Fee Mortgagee, in each case which
written approval shall not be unreasonably withheld, conditioned or delayed, and
(2) if the total unpaid amounts due and payable with respect to such Alteration
or Capital Improvement exceed the Alteration Threshold, Tenant shall promptly
deliver to Landlord as security for the payment of such amounts and as
additional security for Tenant’s obligations under this Lease, any of the
following, in each case in an amount equal to the amount by which the budgeted
cost of such Alteration or Capital Improvement exceeds the Alteration Threshold:
(A) cash, (B) cash equivalents, or (C) a Letter of Credit (the “Alteration
Security”). On a monthly basis during the construction of any such Alteration or
Capital Improvement for which Alteration Security has been deposited, Tenant
shall be entitled (either pursuant to a separate agreement to be entered into
directly between Tenant and Fee Mortgagee, in form and substance reasonably
acceptable to Tenant, or, if no such agreement is entered into, then as an
obligation of Landlord hereunder) to receive a portion of such Alteration
Security, to be disbursed to Tenant (in the case of cash or cash equivalents) or
reduced (in the case of a Letter of Credit), as applicable, on a
dollar-for-dollar basis, in the amount required to reimburse Tenant for (or to
enable Tenant to pay) the cost of such Alteration or Capital Improvement in
amounts equal to the actual costs incurred by Tenant for such Alteration or
Capital Improvement, subject to delivery by Tenant to Landlord of invoices
related to the work performed, and subject: (a) to compliance by Tenant with the
applicable provisions of any Fee Mortgage Documents then in effect to the extent
Tenant is required to comply therewith pursuant to Article XXXI hereof, and
(b) in the event no Fee

 

70



--------------------------------------------------------------------------------

Mortgage then exists and Landlord is holding the Alteration Security, to the
condition that no Tenant Event of Default exist at the time of determination and
subject to the other applicable provisions of this Article X. To the extent a
construction consultant is required by any Fee Mortgagee, Landlord shall have
the right (in addition to any construction consultant engaged by Tenant to
satisfy any applicable Additional Fee Mortgagee Requirement) to also select and
engage (subject to any Fee Mortgagee requirements), at Landlord’s cost and
expense, construction consultants to conduct inspections of the Leased Property
during the construction of any Material Capital Improvements, provided that
(x) such inspections shall be conducted in a manner as to not unreasonably
interfere with such construction or the operation of the Facility, (y) prior to
entering the Leased Property, such consultants shall deliver to Tenant evidence
of insurance reasonably satisfactory to Tenant and (z) (irrespective of whether
the consultant was engaged by Landlord, Tenant or otherwise) Landlord and Tenant
shall be entitled to receive copies of such consultants’ work product and shall
have direct access to and communication with such consultants.

(b) Notwithstanding the foregoing or anything herein to the contrary, Tenant
shall be required to obtain the written consent of Landlord prior to commencing
any Work in connection with any material development of the portion of the
Leased Property known as the “Las Vegas land assemblage” and more particularly
described on Exhibit F attached hereto; provided, however, (i) that Landlord’s
consent shall not be unreasonably withheld, conditioned or delayed, it being
understood that it shall not be unreasonable for Landlord to withhold its
consent if Tenant does not offer to Landlord a reasonable economic arrangement
in connection with such development, such determination to be made by Landlord
and Tenant, each acting reasonably and (ii) that the following shall not require
Landlord’s consent: (x) Preliminary Studies and permitting (provided that such
permitting does not change the zoning with respect to the Leased Property or
otherwise have a permanent or adverse impact on the Leased Property) in
preparation for such Work and (y) improvements to address drainage issues with
respect to such Leased Property as and to the extent requested by governmental
authorities.

10.2 Landlord Approval of Certain Alterations and Capital Improvements. If
Tenant desires to make any Alteration or Capital Improvement for which
Landlord’s approval is required pursuant to Section 10.1 above, Tenant shall
submit to Landlord in reasonable detail a general description of the proposal,
the projected cost of the applicable Work and such plans and specifications,
permits, licenses, contracts and other information concerning the proposal as
Landlord may reasonably request. Such description shall indicate the use or uses
to which such Alteration or Capital Improvement will be put and the impact, if
any, on current and forecasted gross revenues and operating income attributable
thereto. Landlord may condition any approval of any Alteration or Capital
Improvement (including any Material Capital Improvement), to the extent required
pursuant to Section 10.1 above, upon any or all of the following terms and
conditions, to the extent reasonable under the circumstances:

(a) the Work shall be effected pursuant to detailed plans and specifications
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed;

(b) the Work shall be conducted under the supervision of a licensed architect or
engineer selected by Tenant (the “Architect”) and, for purposes of this
Section 10.2 only, approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed;

 

71



--------------------------------------------------------------------------------

(c) Landlord’s receipt from the general contractor and, if reasonably requested
by Landlord, any major subcontractor(s) of a performance and payment bond for
the full value of such Work, which such bond shall name Landlord as an
additional obligee and otherwise be in form and substance and issued by a Person
reasonably satisfactory to Landlord;

(d) Landlord’s receipt of reasonable evidence of Tenant’s financial ability to
complete the Work without materially and adversely affecting its cash flow
position or financial viability; and

(e) such Alteration or Capital Improvement will not result in the Leased
Property becoming a “limited use” within the meaning of Revenue Procedure
2001-28 property for purposes of United States federal income taxes.

10.3 Construction Requirements for Alterations and Capital Improvements. For any
Alteration or Capital Improvement having a budgeted cost in excess of Five
Million and No/100 Dollars ($5,000,000) (and as otherwise expressly required
under subsection (g) below), Tenant shall satisfy the following:

(a) If and to the extent plans and specifications typically would be (or, in
accordance with applicable Legal Requirements, are required to be) obtained in
connection with a project of similar scope and nature to such Alteration or
Capital Improvement, Tenant shall, prior to commencing any Work in respect of
the same, provide Landlord copies of such plans and specifications. Tenant shall
also supply Landlord with related documentation, information and materials
relating to the Property in Tenant’s possession or control, including, without
limitation, surveys, property condition reports and environmental reports, as
Landlord may reasonably request from time to time;

(b) No Work shall be commenced until Tenant shall have procured and paid for all
municipal and other governmental permits and authorizations required to be
obtained prior to such commencement (if any), including those permits and
authorizations required pursuant to any Gaming Regulations (if any), and, upon
Tenant’s request, Landlord shall join in the application for such permits or
authorizations whenever such action is necessary; provided, however, that
(i) any such joinder shall be at no cost or expense to Landlord; and (ii) any
plans required to be filed in connection with any such application which require
the approval of Landlord as hereinabove provided shall have been so approved by
Landlord;

(c) Such Work shall not, and, if an Architect has been engaged for such Work,
the Architect shall certify to Landlord that such construction shall not, impair
the structural strength of any component of any Facility or overburden the
electrical, water, plumbing, HVAC or other building systems of any such
component or otherwise violate applicable building codes or prudent industry
practices.

(d) If an Architect has been engaged for such Work and if plans and
specifications have been obtained in connection with such Work, the Architect
shall certify to Landlord that the plans and specifications conform to, and
comply with, in all material respects all applicable building, subdivision and
zoning codes, laws, ordinances and regulations imposed by all governmental
authorities having jurisdiction over the Leased Property.

 

72



--------------------------------------------------------------------------------

(e) During and following completion of such Work, the parking and other
amenities which are located on or at the Leased Property shall remain adequate
for the operation of the applicable Facility for its Primary Intended Use and
not be less than that which is required by law (including any variances with
respect thereto) and any applicable Property Documents; provided, however, with
Landlord’s prior consent, which approval shall not be unreasonably withheld,
conditioned or delayed, and at no additional expense to Landlord, (i) to the
extent sufficient additional parking is not already a part of an Alteration or
Capital Improvement, Tenant may construct additional parking on or at the Leased
Property; or (ii) Tenant may acquire off-site parking to serve the Leased
Property as long as such parking shall be reasonably proximate to, and dedicated
to, or otherwise made available to serve, the Leased Property;

(f) All Work done in connection with such construction shall be done promptly
and using materials and resulting in work that is at least as good product and
condition as the remaining areas of the Leased Property and in conformity with
all Legal Requirements, including, without limitation, any applicable minority
or women owned business requirement; and

(g) If applicable in accordance with customary and prudent industry standards,
promptly following the completion of such Work, Tenant shall deliver to Landlord
“as built” plans and specifications with respect thereto, certified as accurate
by the licensed architect or engineer selected by Tenant to supervise such work,
and copies of any new or revised certificates of occupancy or other licenses,
permits and authorizations required in connection therewith. In addition, with
respect to any Alteration or Capital Improvement having a budgeted cost equal to
or less than Five Million and No/100 Dollars ($5,000,000.00), Tenant shall
endeavor in good faith to (and upon Landlord’s request will) deliver to Landlord
any “as-built” plans and specifications actually obtained by Tenant in
connection with such Alteration or Capital Improvement.

10.4 Landlord’s Right of First Offer to Fund Material Capital Improvements.

(a) Landlord’s Right to Submit Landlord’s MCI Financing Proposal. In advance of
commencing any Work in connection with any Material Capital Improvement
(provided, for purposes of clarification, that preliminary planning, designing,
budgeting, evaluating (including environmental and integrity testing and the
like) (collectively, “Preliminary Studies”), permitting and demolishing in
preparation for such Material Capital Improvement shall not be considered
“commencing” for purposes hereof), Tenant shall provide written notice
(“Tenant’s MCI Intent Notice”) of Tenant’s intent to do so, which notice shall
be accompanied by (i) a reasonably detailed description of the proposed Material
Capital Improvement, (ii) the then-projected cost of construction of the
proposed Material Capital Improvement, (iii) copies of the plans and
specifications, permits, licenses, contracts and Preliminary Studies concerning
the proposed Material Capital Improvement, to the extent then-available,
(iv) reasonable evidence that such proposed Material Capital Improvement will,
upon completion, comply with all applicable Legal Requirements, and
(v) reasonably detailed information regarding the terms upon which Tenant is
considering seeking financing therefor, if any. To the extent in Tenant’s
possession or control, Tenant shall provide to Landlord any additional
information about such proposed Material Capital Improvements which Landlord may
reasonably request. Landlord (or, with respect to financing structured as a loan
rather than as ownership of the real property by

 

73



--------------------------------------------------------------------------------

Landlord with a lease back to Tenant, Landlord’s Affiliate) may, but shall be
under no obligation to, provide all or any portion of the financing necessary to
fund the applicable Material Capital Improvement (along with related fees and
expenses, such as title fees, costs of permits, legal fees and other similar
transaction costs) by complying with the option exercise requirements set forth
below. Within thirty (30) days of receipt of Tenant’s MCI Intent Notice,
Landlord shall notify Tenant in writing as to whether Landlord (or, if
applicable, its Affiliate) is willing to provide financing for such proposed
Material Capital Improvement and, if so, the terms and conditions upon which
Landlord (or, if applicable, its Affiliate) is willing to do so in reasonable
detail, in the form of a proposed term sheet (such terms and conditions,
“Landlord’s MCI Financing Proposal”). Upon receipt, Tenant shall have ten (10)
days to accept, reject or commence negotiating Landlord’s MCI Financing
Proposal.

(b) If Tenant Accepts Landlord’s MCI Financing Proposal. If Tenant accepts
Landlord’s MCI Financing Proposal (either initially or, after negotiation, a
modified version thereof) (an “Accepted MCI Financing Proposal”) and such
financing is actually consummated between Tenant and Landlord (or, if
applicable, its Affiliate) as more particularly provided in Section 10.4(f)
below (a “Landlord MCI Financing”), then, as and when constructed, such Material
Capital Improvement shall be deemed part of the Leased Property for all purposes
except as specifically provided in Section 6.1(b) hereof (and, without
limitation, such Material Capital Improvements shall be surrendered to (and all
rights therein shall be relinquished in favor of) Landlord upon the Expiration
Date).

(c) If Landlord Declines to Make Landlord’s MCI Financing Proposal. If Landlord
declines or fails to timely submit Landlord’s MCI Financing Proposal, Tenant
shall be permitted to either (1) use then-existing available financing or,
subject to Article XVII, enter into financing arrangements with any lender,
preferred equity holder and/or other third-party financing source (a
“Third-Party MCI Financing”) for such Material Capital Improvement or (2) use
Cash to pay for such Material Capital Improvement, provided, that if Tenant has
not used then-existing, or entered into a new, Third-Party MCI Financing (or
commenced such Material Capital Improvement utilizing Cash) by the date that is
nine (9) months following delivery of Tenant’s MCI Intent Notice, then, prior to
entering into any such Third-Party MCI Financing and/or commencing such Material
Capital Improvement, Tenant shall again be required to send Tenant’s MCI Intent
Notice seeking financing from Landlord (on the terms contemplated by this
Section 10.4).

(d) If Tenant Declines Landlord’s MCI Financing Proposal. If Landlord timely
submits Landlord’s MCI Financing Proposal and Tenant rejects or fails to accept
or commence negotiating Landlord’s MCI Financing Proposal within the applicable
10-day period (or, following commencing negotiating said proposal, Tenant
notifies Landlord of Tenant’s decision to cease such discussions), then, subject
to the remaining terms of this paragraph, Tenant shall be permitted to either
(1) use then-existing, or, subject to Article XVII, enter into a new,
Third-Party MCI Financing for such Material Capital Improvement (subject to the
following proviso) or (2) use Cash to pay for such Material Capital Improvement,
provided, that Tenant may not use then-existing, or enter into a new,
Third-Party MCI Financing, except in each case on terms that are, taken as a
whole, economically more advantageous to Tenant than those offered under
Landlord’s MCI Financing Proposal. In determining if financing is economically
more advantageous, consideration may be given to, among other items,
(x) pricing,

 

74



--------------------------------------------------------------------------------

amortization, length of term and duration of commitment period of such
financing; (y) the cost, availability and terms of any financing sufficient to
fund such Material Capital Improvement and other expenditures which are material
in relation to the cost of such Material Capital Improvement (if any) which are
intended to be funded in connection with the construction of such Material
Capital Improvement and which are related to the use and operation of such
Material Capital Improvement and (z) other customary considerations. Tenant
shall provide Landlord with reasonable evidence of the terms of any such
financing. If Tenant has not used then-existing, or entered into a new,
Third-Party MCI Financing (or commenced such Material Capital Improvement
utilizing Cash) by the date that is nine (9) months following receipt of
Landlord’s MCI Financing Proposal, then, prior to entering into any such
Third-Party MCI Financing and/or commencing such Material Capital Improvement
after such nine (9) month period, Tenant shall again be required to send
Tenant’s MCI Intent Notice seeking financing from Landlord (on the terms
contemplated by this Section 10.4). For purposes of clarification, Tenant may
use Cash to finance any applicable Material Capital Improvement (subject to the
express terms and conditions hereof, including, without limitation, Tenant’s
obligation to provide Tenant’s MCI Intent Notice).

(e) Ownership of Material Capital Improvements Not Financed by Landlord. If
Tenant constructs a Material Capital Improvement utilizing Third-Party MCI
Financing or Cash in accordance with Sections 10.4(c) or (d) (such Material
Capital Improvement being sometimes referred to in this Lease as a “Tenant
Material Capital Improvement”), then, (A) as and when constructed, such Material
Capital Improvement shall be deemed part of the Leased Property for all purposes
except as specifically provided in Section 6.1(b) hereof, (B) upon any
termination of this Lease prior to the Stated Expiration Date as a result of a
Tenant Event of Default (except in the event a Permitted Leasehold Mortgagee has
exercised its right to obtain a New Lease and complies in all respects with
Section 17.1(f) and any other applicable provisions of this Lease), such
Material Capital Improvements shall be owned by Landlord without any
reimbursement by Landlord to Tenant, and, (C) upon the Stated Expiration Date,
such Material Capital Improvements shall be transferred to Tenant; provided,
however, upon written notice to Tenant at least one hundred eighty (180) days
prior to the Stated Expiration Date, Landlord shall have the option to reimburse
Tenant for such Tenant Material Capital Improvements in an amount equal to the
Fair Market Ownership Value thereof, and, if Landlord elects to reimburse Tenant
for such Tenant Material Capital Improvements, any amount due to Tenant for such
reimbursement shall be credited against any amounts owed by Tenant to Landlord
under this Lease as of the Stated Expiration Date and any remaining portion of
such amount shall be paid by Landlord to Tenant on the Stated Expiration Date.
If Landlord fails to deliver such written notice electing to reimburse Tenant
for such Tenant Material Capital Improvements at least one hundred eighty
(180) days prior to the Stated Expiration Date, or otherwise does not consummate
such reimbursement at least sixty (60) days prior to the Stated Expiration Date
(other than as a result of Tenant’s acts or omissions in violation of this
Lease), then Landlord shall be deemed to have elected not to reimburse Tenant
for such Tenant Material Capital Improvements. If Landlord elects or is deemed
to have elected not to reimburse Tenant for such Tenant Material Capital
Improvements in accordance with the foregoing sentence, Tenant shall have the
option to either (1) prior to the Stated Expiration Date, remove such Tenant
Material Capital Improvements and restore the affected Leased Property to the
same or better condition existing prior to such Tenant Material Capital
Improvement being constructed, at Tenant’s sole cost and expense, in which event
such Tenant Material Capital Improvements shall be owned by Tenant,

 

75



--------------------------------------------------------------------------------

or (2) leave the applicable Tenant Material Capital Improvements at the Leased
Property at the Stated Expiration Date, at no cost to Landlord, in which event
such Tenant Material Capital Improvements shall be owned by Landlord.

(f) Landlord MCI Financing. In the event of an Accepted MCI Financing Proposal,
Tenant shall provide Landlord with the following prior to any advance of funds
under such Landlord MCI Financing:

(i) any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Material Capital Improvements upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals;

(ii) an officer’s certificate and, if requested, a certificate from Tenant’s
Architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Material Capital
Improvements;

(iii) except to the extent covered by the amendment referenced in clause (iv)
below, a construction loan and/or funding agreement (and such other related
instruments and agreements), in a form reasonably agreed to by Landlord and
Tenant, reflecting the terms of the Landlord MCI Financing, setting forth the
terms of the Accepted MCI Financing Proposal, and without additional
requirements on Tenant (including, without limitation, additional bonding or
guaranty requirements) except those which are reasonable and customary and
consistent in all respects with this Section 10.4 and the terms of the Accepted
MCI Financing Proposal;

(iv) except to the extent covered by the construction loan and/or funding
agreement referenced in clause (iii) above, an amendment to this Lease, in a
form reasonably agreed to by Landlord and Tenant, which may include, among other
things, an increase in the Rent (in amounts as agreed upon by the Parties
pursuant to the Accepted MCI Financing Proposal), and other provisions as may be
necessary or appropriate;

(v) a deed conveying title to Landlord to any additional Land acquired for the
purpose of constructing the Material Capital Improvement, free and clear of any
liens or encumbrances except those approved by Landlord, and accompanied by
(x) an owner’s policy of title insurance insuring the Fair Market Ownership
Value of fee simple or leasehold (as applicable) title to such Land and any
improvements thereon, free of any exceptions other than liens and encumbrances
that do not materially interfere with the intended use of the Leased Property or
are otherwise approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (y) an ALTA survey thereof;

(vi) if Landlord obtains a lender’s policy of title insurance in connection with
such Landlord MCI Financing, for each advance, endorsements to any such policy
of title insurance reasonably satisfactory in form and substance to Landlord
(i) updating the same without any additional exception except those that do not
materially

 

76



--------------------------------------------------------------------------------

affect the value of such land and do not interfere with the intended use of the
Leased Property, or as may otherwise be permitted under this Lease, or as may be
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, and (ii) increasing the coverage thereof by an amount
equal to the then-advanced cost of the Material Capital Improvement; and

(vii) such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information which are reasonable and
customary and consistent in all respects with this Section 10.4 and the terms of
the Accepted MCI Financing Proposal.

In the event that (1) Tenant is unable, for reasons beyond Tenant’s reasonable
control, to satisfy any of the requirements set forth in this Section 10.4(f)
(and Landlord is unable or unwilling to waive the same), (2) Landlord and Tenant
are unable (despite good faith efforts continuing for at least sixty (60) days
after agreement on the Accepted MCI Financing Proposal) to agree on any of the
requirements of, or the form of any document required under, this Section
10.4(f), or (3) Landlord fails or refuses to consummate the Landlord MCI
Financing and/or advance funds thereunder, then, notwithstanding anything to the
contrary in this Section 10.4, Tenant shall be entitled to use then-existing,
or, subject to Article XVII, enter into a new, Third-Party MCI Financing for
such Material Capital Improvement or use Cash to pay for such Material Capital
Improvement, without any requirement to send a further Tenant’s MCI Intent
Notice to Landlord, provided, that such Material Capital Improvement shall be
treated hereunder as a Tenant Material Capital Improvement, unless the
circumstances described in clause (1) shall have occurred.

10.5 Minimum Capital Expenditures.

(a) Minimum Capital Expenditures.

(i) Annual Minimum Cap Ex Requirement. During each full Fiscal Year during the
Term, commencing upon the first (1st) full Fiscal Year during the Term, measured
as of the last day of each such Fiscal Year, on a collective basis for CEOC and
its subsidiaries, Tenant and Other Tenants shall expend Capital Expenditures and
Other Capital Expenditures in an aggregate amount equal to no less than the
Annual Minimum Cap Ex Amount (the “Annual Minimum Cap Ex Requirement”).

(ii) Annual Minimum Per-Lease B&I Cap Ex Requirement. During each full Fiscal
Year during the Term, commencing upon the first (1st) full Fiscal Year during
the Term, measured as of the last day of each such Fiscal Year, Tenant shall
expend Capital Expenditures with respect to the Leased Property in an aggregate
that, when combined with the amount of Joliet Capital Expenditures expended with
respect to the Joliet Leased Property, is equal to at least one percent (1%) of
the sum of (a) the Net Revenue from the Facilities for the prior Fiscal Year
plus (b) the Net Revenue (as defined in the Joliet Lease) from the Joliet
Facility for the prior Fiscal Year, on Capital Expenditures and Joliet Capital
Expenditures that, in each case, constitute installation or restoration and
repair or other improvements of items with respect to (x) the Leased

 

77



--------------------------------------------------------------------------------

Property under this Lease and (y) the Joliet Leased Property under the Joliet
Lease (the “Annual Minimum Per-Lease B&I Cap Ex Requirement”). In the event of
expiration, cancellation or termination of any Ground Lease for any reason
whatsoever whether voluntary or involuntary (by operation of law or otherwise),
except for a cancellation or termination due to Landlord’s failure to extend the
term thereof where Landlord was required to do so hereunder, prior to the
expiration date of this Lease, including extensions and renewals granted
thereunder, then, for purposes of calculating the amount of Net Revenue from the
Facility for determining the Annual Minimum Per-Lease B&I Cap Ex Requirement,
the Net Revenue attributable to the portion of the Leased Property subject to
such Ground Lease for the Lease Year immediately prior to such expiration,
cancellation or termination of such Ground Lease thereafter shall continue to be
included in the calculation of Net Revenue (except to the extent such Ground
Lease is replaced by a replacement Ground Lease for all or substantially all of
such portion of the Leased Property).

(iii) Triennial Minimum Cap Ex Requirement A. During each full Triennial Period
during the Term, commencing upon the first (1st) full Triennial Period during
the Term, measured as of the last day of each such Triennial Period, on a
collective basis for CEOC and its subsidiaries, Tenant and Other Tenants shall
expend Capital Expenditures and Other Capital Expenditures in an aggregate
amount equal to no less than the Triennial Minimum Cap Ex Amount A (the
“Triennial Minimum Cap Ex Requirement A”).

(iv) Triennial Minimum Cap Ex Requirement B. During each full Triennial Period
during the Term, commencing upon the first (1st) full Triennial Period during
the Term, measured as of the last day of each such Triennial Period, Tenant
shall expend Capital Expenditures in an aggregate amount that, when combined
with the amount of Joliet Capital Expenditures expended by the Other Tenant
under the Joliet Lease, is equal to no less than the greater of (a) the amount
which, when added to the amount of Other Capital Expenditures (other than Joliet
Capital Expenditures) expended by Other Tenants (other than the Other Tenant
under the Joliet Lease) toward the Triennial Minimum Cap Ex Requirement B (as
defined in the Other Leases) during the same time period, equals the Triennial
Minimum Cap Ex Amount B, but in no event more than the Triennial Allocated
Minimum Cap Ex Amount B Ceiling, and (b) the Triennial Allocated Minimum Cap Ex
Amount B Floor (the “Triennial Minimum Cap Ex Requirement B”).

(v) Partial Periods. If the initial or final portion of the Term of this Lease
is a partial calendar year (i.e., the Commencement Date of this Lease is other
than January 1 or the Expiration Date is other than December 31, as applicable;
any such partial calendar year, a “Stub Period”), then the Triennial Minimum Cap
Ex Amount A and Triennial Minimum Cap Ex Amount B shall be adjusted as follows:
(a) the initial (or final, as applicable) Triennial Period under this Lease
shall be expanded so that it covers both the Stub Period and the first (1st) (or
final, as applicable) full period of three calendar years during the Term,
(b) the Triennial Minimum Cap Ex Amount A for such expanded initial (or final,
as applicable) Triennial Period shall be equal to (x) Four Hundred Ninety-Five
Million and No/100 Dollars ($495,000,000.00), plus (y) the product

 

78



--------------------------------------------------------------------------------

of the Stub Period Multiplier (as defined below) multiplied by One Hundred
Sixty-Five Million and No/100 Dollars ($165,000,000.00) (and (i) the Services Co
Capital Expenditures allocated by Services Co to Tenant during such expanded
initial (or final, as applicable) Triennial Period shall not exceed
(x) Seventy-Five Million and No/100 Dollars ($75,000,000.00) plus (y) the
product of the Stub Period Multiplier multiplied by Twenty Five Million and
No/100 Dollars ($25,000,000.00), and (ii) the Capital Expenditures in respect of
the London/Chester Properties during such expanded initial (or final, as
applicable) Triennial Period shall not exceed (x) Thirty Million and No/100
Dollars ($30,000,000.00) plus (y) the product of the Stub Period Multiplier
multiplied by Ten Million and No/100 Dollars ($10,000,000.00)), (c) the
Triennial Minimum Cap Ex Amount B for such expanded initial (or final, as
applicable) Triennial Cap Ex Calculation Period shall be equal to (x) Three
Hundred Fifty Million and No/100 Dollars ($350,000,000.00), plus (y) the product
of the Stub Period Multiplier multiplied by One Hundred Sixteen Million Six
Hundred Sixty-Six Thousand Six Hundred Sixty-Six and No/100 Dollars
($116,666,666.00), and (d) the Triennial Allocated Minimum Cap Ex Amount B Floor
for such expanded initial (or final, as applicable) Triennial Period shall
remain unchanged from the amounts then in effect. Notwithstanding the foregoing,
in the event that (1) the Triennial Minimum Cap Ex Amount A is reduced in
accordance with the definition thereof, then (A) the Four Hundred Ninety-Five
Million and No/100 Dollars ($495,000,000.00) in the foregoing clause (b)(x)
shall be modified to reflect the Triennial Minimum Cap Ex Amount A then in
effect at the time of determination and (B) the One Hundred Sixty-Five Million
and No/100 Dollars ($165,000,000.00) in the foregoing clause (b)(y) shall be
modified to reflect the Triennial Minimum Cap Ex Amount A then in effect divided
by three (3), and (2) the Triennial Minimum Cap Ex Amount B is reduced in
accordance with the definition thereof, then (A) the Three Hundred Fifty Million
and No/100 Dollars ($350,000,000.00) in the foregoing clause (c)(x) shall be
modified to reflect the Triennial Minimum Cap Ex Amount B then in effect at the
time of determination and (B) the One Hundred Sixteen Million Six Hundred
Sixty-Six Thousand Six Hundred Sixty-Six and No/100 Dollars ($116,666,666.00) in
the foregoing clause (c)(y) shall be modified to reflect the Triennial Minimum
Cap Ex Amount B then in effect divided by three (3). The term “Stub Period
Multiplier” means a fraction, expressed as a percentage, the numerator of which
is the number of days occurring in a Stub Period, and the denominator of which
is 365. For the avoidance of doubt, if the Expiration Date of this Lease is
other than the last day of a Fiscal Year, then Tenant’s compliance with each of
the Minimum Cap Ex Requirements during the applicable periods preceding such
Expiration Date that would otherwise end after such Expiration Date shall be
measured as of such Expiration Date and be subject to the prorations set forth
above.

(vi) Acquisitions of Material Property. If any real property having a value
greater than Fifty Million and No/100 Dollars ($50,000,000.00) is acquired by
Landlord or its Affiliate and included in this Lease or an Other Lease as part
of the Leased Property or Other Leased Property (as applicable), then the
Minimum Cap Ex Requirements shall be adjusted as may be agreed upon by Landlord
and Tenant in connection with such acquisition and the inclusion of such
property as Leased Property or Other Leased Property hereunder or thereunder.

 

79



--------------------------------------------------------------------------------

(vii) Dispositions of Material Property. In the event of a partial termination
of this Lease or termination of an Other Lease or the disposition of any
Material Leased Property or Material London/Chester Property, in each case for
which the Minimum Cap Ex Amounts are to be decreased in accordance herewith, and
such termination or disposition occurs on any day other than the first (1st) day
of a Fiscal Year, then, for purposes of determining Required Capital
Expenditures and adjusting the Minimum Cap Ex Requirements, as applicable, such
termination or disposition and the associated reduction in the Minimum Cap Ex
Requirements each shall be deemed to have occurred on the first (1st) day of the
then-current Fiscal Year, such that Capital Expenditures with respect to the
applicable terminated or disposed property shall not be counted toward the
calculation of Required Capital Expenditures for such entire Fiscal Year, and
the Minimum Cap Ex Requirements shall be adjusted (as applicable) to reflect
such termination or disposition as applicable and the associated reduction in
the Minimum Cap Ex Requirements for such entire Fiscal Year.

(viii) Application of Capital Expenditures. For the avoidance of doubt:
(A) Required Capital Expenditures counted toward satisfying one of the Minimum
Cap Ex Requirements also shall count (to the extent applicable) toward
satisfying the other Minimum Cap Ex Requirements to the extent otherwise
provided herein; (B) expenditures with respect to any property that is not
included as Leased Property or Other Leased Property under this Lease or an
Other Lease (as applicable) shall not constitute “Capital Expenditures” nor
count toward the Minimum Cap Ex Requirements for purposes of the Leased Property
Tests; (C) expenditures with respect to any property acquired by CEOC or its
subsidiaries after the Commencement Date which is not included as Leased
Property or Other Leased Property under this Lease or an Other Lease (as
applicable) shall not constitute “Capital Expenditures” nor count toward the
Minimum Cap Ex Requirements for purposes of the Leased Property Tests or the All
Property Tests, and (D) expenditures with respect to any property (other than
the London/Chester Properties) which is not included as Leased Property or Other
Leased Property under this Lease or an Other Lease (as applicable) shall not
constitute “Capital Expenditures” or count towards the Minimum Cap Ex
Requirements for purposes of the All Property Tests.

(ix) Unavoidable Delays. In the event an Unavoidable Delay occurs during any
full Fiscal Year or full Triennial Period during the Term that delays Tenant’s
ability to perform Capital Expenditures prior to the expiration of such period,
the applicable period for satisfying the Minimum Cap Ex Requirements applicable
to such Fiscal Year or Triennial Period (as applicable) during which such
Unavoidable Delay occurred shall be extended, on a day-for-day basis, for the
same amount of time that such Unavoidable Delay affects Tenant’s ability to
perform the Capital Expenditures, up to a maximum extension in each instance of
one (1) Fiscal Year (for the Annual Minimum Cap Ex Requirement and the Annual
Minimum Per-Lease B&I Cap Ex Requirement) or one (1) Triennial Period (for the
Triennial Minimum Cap Ex Requirement A and the Triennial Minimum Cap Ex
Requirement B). For the avoidance of doubt, Tenant’s obligation to satisfy the
Minimum Cap Ex Requirements during any period during which an Unavoidable Delay
did not occur shall not be extended as a result of the occurrence of an
Unavoidable Delay during a prior period.

 

80



--------------------------------------------------------------------------------

(x) Certain Remedies. The Parties acknowledge that Tenant’s agreement to satisfy
the Minimum Cap Ex Requirements as required in this Lease is a material
inducement to Landlord’s agreement to enter into this Lease, the MLSA and the
other Lease/MLSA Related Agreements and, accordingly, if Tenant fails to expend
Capital Expenditures (or deposit funds into the Cap Ex Reserve) as and when
required by this Lease and then, further, fails to cure such failure within
sixty (60) days of receipt of written notice of such failure from Landlord, then
the same shall be a Tenant Event of Default hereunder, and without limitation of
any of Landlord’s other rights and remedies, Landlord shall have the right to
seek the remedy of specific performance to require Tenant to expend the Required
Capital Expenditures (or deposit funds into the Cap Ex Reserve). Furthermore,
for the avoidance of doubt, and without limitation of Guarantor’s obligations
under the MLSA (and as more particularly provided therein), Tenant acknowledges
and agrees that the obligation of Tenant to expend the Required Capital
Expenditures (or deposit funds into the Cap Ex Reserve) as provided in this
Lease in each case constitutes a part of the monetary obligations of Tenant that
are guaranteed by the Guarantor under the MLSA and, with respect to Required
Capital Expenditures required to be spent during the Term, shall survive
termination of this Lease.

(b) Cap Ex Reserve.

(i) Deposits in Lieu of Expenditures. Notwithstanding anything to the contrary
set forth in this Lease, if Tenant and Other Tenants do not expend Capital
Expenditures and Other Capital Expenditures sufficient to satisfy the Minimum
Cap Ex Requirements, then, so long as, as of the last date when such Minimum Cap
Ex Requirements may be satisfied hereunder, there are Cap Ex Reserve Funds (as
defined below) and Cap Ex Reserve Funds (as defined in each Other Lease) on
deposit in the Cap Ex Reserve (as defined below) or in the Cap Ex Reserve (as
defined in each Other Lease) in an aggregate amount at least equal to such
deficiency, then Tenant shall not be deemed to be in breach or default of its
obligations hereunder to satisfy the Minimum Cap Ex Requirements, provided that
Tenant (or Other Tenants, as applicable), shall spend such amounts so deposited
in the Cap Ex Reserve (as defined herein or in an Other Lease, as applicable)
within six (6) months after the last date when the Minimum Cap Ex Requirements
to which such amounts relate may be satisfied hereunder (subject to extension in
the event of an Unavoidable Delay during such six (6) month period, on a
day-for-day basis, for the same amount of time that such Unavoidable Delay
affects Tenant’s ability to perform the Capital Expenditures). For the avoidance
of doubt, any funds disbursed from the Cap Ex Reserve and spent on Capital
Expenditures as described in this Section shall be applied to the Minimum Cap Ex
Requirements for the period for which such funds were deposited (and shall be
deemed to be the funds that have been in the Cap Ex Reserve for the longest
period of time) and shall not be applied to the Minimum Cap Ex Requirements for
the subsequent period in which they are actually spent.

(ii) Deposits into Cap Ex Reserve. Tenant may, at its election, at any time,
deposit funds (the “Cap Ex Reserve Funds”) into an Eligible Account held by
Tenant (the “Cap Ex Reserve”). If required by Fee Mortgagee, Landlord and Tenant
shall (and, if applicable, Tenant shall cause Manager to) enter into a customary
and

 

81



--------------------------------------------------------------------------------

reasonable control agreement for the benefit of Fee Mortgagee and Landlord with
respect to the Cap Ex Reserve. Tenant shall not commingle Cap Ex Reserve Funds
with other monies held by Tenant or any other party. All interest on Cap Ex
Reserve Funds shall be for the benefit of Tenant and added to and become a part
of the Cap Ex Reserve and shall be disbursed in the same manner as other monies
deposited in the Cap Ex Reserve. Tenant shall be responsible for payment of any
federal, state or local income or other tax applicable to the interest earned on
the Cap Ex Reserve Funds credited or paid to Tenant.

(iii) Disbursements from Cap Ex Reserve. Tenant shall be entitled to use Cap Ex
Reserve Funds solely for the purpose of paying for (or reimbursing Tenant for)
the cost of Capital Expenditures. Subject to compliance by Tenant with the
provisions of the Fee Mortgage Documents to the extent Tenant is required to
comply therewith pursuant to Article XXXI hereof, Landlord shall permit
disbursements to Tenant of Cap Ex Reserve Funds from the Cap Ex Reserve to pay
for Capital Expenditures or to reimburse Tenant for Capital Expenditures, within
ten (10) days following written request from Tenant, which request shall specify
the amount of the requested disbursement and a general description of the type
of Capital Expenditures to be paid or reimbursed using such Cap Ex Reserve
Funds. Tenant shall not make a request for disbursement from the Cap Ex Reserve
(x) more frequently than once in any calendar month nor (y) in amounts less than
Fifty Thousand and No/100 Dollars ($50,000.00). Any Cap Ex Reserve Funds
remaining in the Cap Ex Reserve on satisfaction of the Minimum Cap Ex
Requirements for which such Cap Ex Reserve Funds were deposited or on the
Expiration Date shall be returned by Landlord to Tenant, provided that Landlord
shall have the right to apply Cap Ex Reserve Funds remaining on the Expiration
Date against any amounts owed by Tenant to Landlord as of the Expiration Date
and/or the sum of any remaining Required Capital Expenditures required to have
been incurred prior to the Expiration Date.

(iv) Security Interest in Cap Ex Reserve Funds. Tenant grants to Landlord a
first-priority security interest in the Cap Ex Reserve and all Cap Ex Reserve
Funds, as additional security for performance of Tenant’s obligations under this
Lease. Landlord shall have the right to collaterally assign the security
interest granted to Landlord in the Cap Ex Reserve and Cap Ex Reserve Funds to
any Fee Mortgagee. Notwithstanding the foregoing or anything herein to the
contrary, (i) Landlord may not foreclose upon the lien on the Cap Ex Reserve and
Cap Ex Reserve Funds, and Fee Mortgagee may not apply the Cap Ex Reserve Funds
against the Fee Mortgage, in each case prior to the occurrence of both
(x) Landlord’s Enforcement Condition and (y) the termination of this Lease by
Landlord pursuant to Section 16.2(x) hereof, (ii) any time during which a Tenant
Event of Default is continuing, Fee Mortgagee may apply Cap Ex Reserve Funds
toward the payment of Capital Expenditures incurred by Tenant and (iii) Landlord
shall have the right to use Cap Ex Reserve Funds as provided in Section 10.5(e)
(in which event, such expenditures of Cap Ex Reserve Funds shall be deemed
Capital Expenditures of Tenant for purposes of the Required Capital
Expenditures). Landlord acknowledges that a Permitted Leasehold Mortgagee may
have a Lien on the Cap Ex Reserve, provided that such Lien in favor of a
Permitted Leasehold Mortgagee is subject and subordinate to the first priority
lien thereon in favor of Landlord as set forth in the Intercreditor Agreement.

 

82



--------------------------------------------------------------------------------

(c) Capital Expenditures Report. Within thirty (30) days after the end of each
calendar month during the Term, Tenant shall submit to Landlord a report,
substantially in the form attached hereto as Exhibit C setting forth, with
respect to such month, on an unaudited, Facility-by-Facility basis, (A) revenues
for the Leased Property and the Other Leased Property, (B) Capital Expenditures
with respect to the Leased Property, (C) Other Capital Expenditures with respect
to the Other Leased Property, and (D) aggregate Services Co Capital Expenditures
on a year-to-date basis and the portion thereof allocated to Tenant and its
subsidiaries (and a description of the methodology by which such allocation was
made). Landlord shall keep each such report confidential in accordance with
Section 41.22 of this Lease.

(d) Annual Capital Budget. Tenant shall furnish to Landlord, for informational
purposes only, a copy of the annual capital budget for each Facility for each
Fiscal Year, in each case (x) contemporaneously with Other Tenant’s delivery to
the applicable landlord of the applicable annual capital budget for such Fiscal
Year pursuant to the Other Lease, and (y) not later than fifty-five (55) days
following the commencement of the Fiscal Year to which such annual capital
budget relates. For the avoidance of doubt, without limitation of Tenant’s
Capital Expenditure requirements pursuant to Section 10.5(a), Tenant shall not
be required to comply with such annual capital budget and it shall not be a
breach or default by Tenant hereunder in the event Tenant deviates from such
annual capital budget.

(e) Self Help. In order to facilitate Landlord’s completion of any work, repairs
or restoration of any nature that are required to be performed by Tenant in
accordance with any provisions hereof, upon the occurrence of the earlier of
(i) an Event of Default by Tenant hereunder, and (ii) any default by Tenant in
the performance of such work under this Lease or as required by any applicable
Additional Fee Mortgage Requirement, then, so long as (x) Landlord has provided
Tenant thirty (30) days’ prior written notice thereof and Tenant has not cured
such default within such thirty day period) and (y) an “Event of Default” has
occurred under the Fee Mortgage Documents, Landlord shall have the right, from
and after the occurrence of a default beyond applicable notice and cure periods
under any applicable Fee Mortgage Documents, to enter onto the Leased Property
and perform any and all such work and labor necessary as reasonably determined
by Landlord to complete any work required by Tenant hereunder or expend any sums
therefor and/or employ watchmen to protect the Leased Property from damage
(collectively, the “Landlord Work”). In connection with the foregoing, Landlord
shall have the right: (i) to use any funds in the Cap Ex Reserve for the purpose
of making or completing such Landlord Work; (ii) to employ such contractors,
subcontractors, agents, architects and inspectors as shall be required for such
purposes; (iii) to pay, settle or compromise all existing bills and claims which
are or may become Liens against the Leased Property, or as may be necessary or
desirable for the completion of such Landlord Work, or for clearance of title;
(iv) to execute all applications and certificates in the name of Tenant which
may be required by any of the contract documents; (v) to prosecute and defend
all actions or proceedings in connection with the Leased Property or the
rehabilitation and repair of the Leased Property; and (vi) to do any and every
act which Tenant might do in its own behalf to complete the Landlord Work.
Nothing in this Lease shall: (1) make Landlord responsible for making or
completing any Landlord Work; (2) require Landlord to expend funds in addition
to the Cap Ex Reserve to make or complete any Landlord Work; (3) obligate
Landlord to proceed with any Landlord Work; or (4) obligate Landlord to demand
from Tenant additional sums to make or complete any Landlord Work.

 

83



--------------------------------------------------------------------------------

ARTICLE XI

LIENS

Subject to the provisions of Article XII relating to permitted contests, Tenant
will not directly or indirectly create or allow to remain and will promptly
discharge at its expense any lien, encumbrance, attachment, title retention
agreement or claim upon the Leased Property or any portion thereof or any
attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii) the matters that existed as of the Commencement
Date with respect to the Leased Property or any portion thereof;
(iii) restrictions, liens and other encumbrances which are consented to in
writing by Landlord (such consent not to be unreasonably withheld, conditioned
or delayed); (iv) liens for Impositions which Tenant is not required to pay
hereunder (if any); (v) Subleases permitted by Article XXII and any other lien
or encumbrance expressly permitted under the provisions of this Lease;
(vi) liens for Impositions not yet delinquent or being contested in accordance
with Article XII, provided that Tenant has provided appropriate reserves to the
extent required under GAAP and any foreclosure or similar remedies with respect
to such Impositions have not been instituted and no notice as to the institution
or commencement thereof has been issued except to the extent such institution or
commencement is stayed no later than twenty (20) days after such notice is
issued; (vii) liens of mechanics, laborers, materialmen, suppliers or vendors
for sums either disputed or not yet due, provided that (1) the payment of such
sums shall not be postponed under any related contract for more than sixty
(60) days after the completion of the action giving rise to such lien unless
being contested in accordance with Article XII and such reserve or other
appropriate provisions as shall be required by law or GAAP shall have been made
therefor and no foreclosure or similar remedies with respect to such liens has
been instituted and no notice as to the institution or commencement thereof have
been issued except to the extent such institution or commencement is stayed no
later than twenty (20) days after such notice is issued; (2) any such liens are
in the process of being contested as permitted by Article XII; or (3) in the
event any foreclosure action is commenced under any such lien, Tenant shall
immediately remove, discharge or bond over such lien; (viii) any liens created
by Landlord; (ix) liens related to equipment leases or equipment financing for
Tenant’s Property which are used or useful in Tenant’s business on the Leased
Property or any portion thereof, provided that the payment of any sums due under
such equipment leases or equipment financing shall either (1) be paid as and
when due in accordance with the terms thereof, or (2) be in the process of being
contested as permitted by Article XII (and provided that a lienholder’s removal
of any such Tenant’s Property from the Leased Property shall be subject to all
applicable provisions of this Lease, and, without limitation, Tenant or such
lienholder shall restore the Leased Property from any damage effected by such
removal); (x) liens granted as security for the obligations of Tenant and its
Affiliates under a Permitted Leasehold Mortgage (and the documents relating
thereto); provided, however, in no event shall the foregoing be deemed or
construed to permit Tenant to encumber the Leasehold Estate (or a Subtenant to
encumber its subleasehold interest) in the Leased Property or any portion
thereof (other than, in each case, to a Permitted Leasehold Mortgagee or
otherwise to the extent expressly permitted hereunder), without the prior
written consent of Landlord, which consent may be granted or withheld in
Landlord’s sole discretion; and provided further that upon request Tenant shall
be required to provide Landlord with fully executed copies of any and all
Permitted Leasehold Mortgages; and (xi) except as otherwise expressly provided
in this Lease, easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments,

 

84



--------------------------------------------------------------------------------

protrusions and other similar charges or encumbrances, and minor title
deficiencies on or with respect to the Leased Property or any portion thereof,
in each case whether now or hereafter in existence, not individually or in the
aggregate materially interfering with the conduct of the business on the Leased
Property for the Primary Intended Use, taken as a whole. For the avoidance of
doubt, nothing contained herein shall be deemed or construed to prohibit the
issuance of a lien on the Equity Interests in Tenant (it being agreed that any
foreclosure by a lien holder on such interests in Tenant shall be subject to the
restrictions on transfers of interests in Tenant and Change of Control set forth
in Article XXII) or to prohibit Tenant from pledging (A) its Tenant’s Property
as collateral (1) in connection with financings of equipment and other purchase
money indebtedness or (2) to secure Permitted Leasehold Mortgages, or (B) its
Accounts and other property of Tenant (other than Tenant’s Property); provided
that, (x) all such pledges (other than those described in the foregoing clause
(1)) of Tenant’s Pledged Property shall be subject and subordinate to the
security interest granted to Landlord pursuant to Section 6.3, and (y) Tenant
shall in no event pledge to any Person that is not granted a Permitted Leasehold
Mortgage hereunder any of Tenant’s Property to the extent that such Tenant’s
Property cannot be removed from the Leased Property without (I) damaging or
impairing the Leased Property (other than in a de minimis manner), (II)
impairing in any material respect the operation of the Facility for its Primary
Intended Use, or (III) impairing in any material respect Landlord’s or any
Successor Tenant’s ability to acquire the Successor Assets at the expiration or
termination of the Term in accordance with Section 36.1 (after giving effect to
the repayment of any indebtedness encumbering the Successor Assets and release
of any liens thereon as required by such Section 36.1).

ARTICLE XII

PERMITTED CONTESTS

Tenant, upon prior written notice to Landlord (except that no such notice shall
be required to be given by Tenant to Landlord with respect to matters not
exceeding Five Million and No/100 Dollars ($5,000,000.00)), on its own or in
Landlord’s name, at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount, validity
or application, in whole or in part, of any licensure or certification decision
(including pursuant to any Gaming Regulation), imposition of any disciplinary
action, including both monetary and nonmonetary, pursuant to any Gaming
Regulation, Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim; provided, that (i) in the case
of an unpaid Imposition, lien, attachment, levy, encumbrance, charge or claim,
the commencement and continuation of such proceedings shall suspend the
collection thereof from Landlord and from the Leased Property; (ii) neither the
Leased Property or any portion thereof, the Rent therefrom nor any part or
interest in either thereof would be in any danger of being sold, forfeited,
attached or lost pending the outcome of such proceedings; (iii) in the case of a
Legal Requirement, neither Landlord nor Tenant would be in any imminent danger
of criminal or material civil liability for failure to comply therewith pending
the outcome of such proceedings; (iv) in the case of a Legal Requirement,
Imposition, lien, encumbrance or charge, Tenant shall deliver to Landlord
security in the form of cash, cash equivalents or a Letter of Credit, if and as
may be reasonably required by Landlord to insure ultimate payment of the same
and to prevent any sale or forfeiture of the Leased Property or any portion
thereof or the Rent by reason of such non-payment or noncompliance; (v) in the
case of an Insurance

 

85



--------------------------------------------------------------------------------

Requirement, the coverage required by Article XIII shall be maintained;
(vi) upon Landlord’s request, Tenant shall keep Landlord reasonably informed as
to the status of the proceedings; and (vii) if such contest be finally resolved
against Landlord or Tenant, Tenant shall promptly pay the amount required to be
paid, together with all interest and penalties accrued thereon, or comply with
the applicable Legal Requirement or Insurance Requirement. Landlord, at Tenant’s
expense, shall execute and deliver to Tenant such authorizations and other
documents as may reasonably be required in any such contest, and, if reasonably
requested by Tenant or if Landlord so desires, Landlord shall join as a party
therein. The provisions of this Article XII shall not be construed to permit
Tenant to contest the payment of Rent or any other amount (other than
Impositions or Additional Charges contested in accordance herewith) payable by
Tenant to Landlord hereunder. Tenant shall indemnify, defend, protect and save
Landlord harmless from and against any liability, cost or expense of any kind
that may be imposed upon Landlord in connection with any such contest and any
loss resulting therefrom, except to the extent resulting from actions
independently taken by Landlord (other than actions taken by Landlord at
Tenant’s direction or with Tenant’s consent).

ARTICLE XIII

INSURANCE

13.1 General Insurance Requirements. During the Term, Tenant shall, at its own
cost and expense, maintain the minimum kinds and amounts of insurance described
below. Such insurance shall apply to the ownership, maintenance, use and
operations related to the Leased Property and all property located in or on the
Leased Property (including Capital Improvements and Tenant’s Property). Except
for policies insured by Tenant’s captive insurers, all policies shall be written
with insurers authorized to do business in all states where Tenant operates and
shall maintain A.M Best ratings of not less than “A-” “X” or better in the most
recent version of Best’s Key Rating Guide. In the event that any of the
insurance companies’ ratings fall below the requirements set forth above, Tenant
shall have one hundred eighty (180) days within which to replace such insurance
company with an insurance company that qualifies under the requirements set
forth above. It is understood that Tenant may utilize so called Surplus lines
companies and will adhere to the standard above.

(a) Property Insurance.

(i) Property insurance shall be maintained on the Leased Property (including
barges and vessels used for gaming), Capital Improvements and Tenant’s Property
against loss or damage under a policy with coverage not less than that found on
Insurance Services Office (ISO) “Causes of Loss – Special Form” and ISO
“Building and Personal Property Form” or their equivalent forms (e.g., an “all
risk” policy), in a manner consistent with the commercially reasonable practices
of similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations. Such property insurance policy shall
be in an amount not less than the greater of (a) Two Billion and No/100 Dollars
($2,000,000,000.00) and (b) the full replacement cost of the Facility having the
highest Fair Market Ownership Value at any given time; provided, that Tenant
shall have the right (i) to limit maximum insurance coverage for loss or damage
by earthquake (including earth movement) to a minimum amount of the

 

86



--------------------------------------------------------------------------------

projected ground up loss with a 500-year return period (as determined annually
by an independent firm using RMS catastrophe modeling software or equivalent,
and taking into account all locations insured under this property insurance,
including other locations owned, leased or managed by Tenant), and (ii) to limit
maximum insurance coverage for loss or damage by named windstorms per occurrence
to a minimum amount of the projected ground up loss (including storm surge) with
a 500-year return period (as determined annually by an independent firm using
RMS catastrophe software or equivalent, and taking into account all locations
insured under this property insurance, including other locations owned, leased
or managed by Tenant); (iii) to limit maximum insurance coverage for loss or
damage by flood to a minimum amount of Two Hundred Fifty Million and No/100
Dollars ($250,000,000.00), to the extent commercially available; provided,
further, that in the event the premium cost of any earthquake, flood, named
windstorm or terrorism peril (as required by Section 13.1(b)) coverages are
available only for a premium that is more than two and one-half (2.5) times the
premium paid by Tenant for the third (3rd) year preceding the date of
determination for the insurance policy contemplated by this Section 13.1(a),
then Tenant shall be entitled and required to purchase the maximum amount of
insurance coverage it reasonably deems most efficient and prudent to purchase
for such peril and Tenant shall not be required to spend additional funds to
purchase additional coverages insuring against such risks; and provided,
further, that certain property coverages other than earthquake, flood and named
windstorm may be sub-limited as long as each sub-limit is commercially
reasonable and prudent as determined by Tenant and to the extent that the amount
of such sub-limit is less than the amount of such sub-limit in effect as of the
Commencement Date, such sub-limit is approved by Landlord, such approval not to
be unreasonably withheld.

(ii) Such property insurance policy shall include, subject to Section 13.1(a)(i)
above: (i) agreed amount coverage and/or a waiver of any co-insurance;
(ii) building ordinance coverage (ordinance or law) including loss of the
undamaged portions, the cost of demolishing undamaged portions, and the
increased cost of rebuilding; and also including, but not limited to, any
non-conforming structures or uses; (iii) equipment breakdown coverage (boiler
and machinery coverage); (iv) debris removal; and (v) business interruption
coverage in an amount not less than two (2) years of Rent and containing an
Extended Period of Indemnity endorsement for an additional minimum six months
period. Subject to Section 13.1(a)(i), the property policy shall cover:
wind/windstorm, earthquake/earth movement and flood and any sub-limits
applicable to wind (e.g. named storms), earthquake and flood are subject to the
approval of Landlord and Fee Mortgagee. Such policy shall (i) name Landlord as
an additional insured and “loss payee” for its interests in the Leased Property
and Rent; (ii) name each Fee Mortgagee and Permitted Leasehold Mortgagee as an
additional insured, and (iii) include a New York standard mortgagee clause in
favor of each Fee Mortgagee and Permitted Leasehold Mortgagee. Except as
otherwise set forth herein, any property insurance loss adjustment settlement
associated with the Leased Property shall require the written consent of
Landlord, Tenant, and each Fee Mortgagee (to the extent required under the
applicable Fee Mortgage Documents) unless the amount of the loss net of the
applicable deductible is less than One Hundred Million and No/100 Dollars
($100,000,000.00) in which event no consent shall be required.

 

87



--------------------------------------------------------------------------------

(b) Property Terrorism Insurance. Property Insurance shall be maintained for
acts of terrorism covered by the Terrorism Risk Insurance Program Authorization
Act of 2015 (TRIPRA) and acts of terrorism and sabotage not certified by TRIPRA,
with limits no less than One Billion Five Hundred Million and No/100 Dollars
($1,500,000,000.00) per occurrence for acts of terrorism covered by the
Terrorism Risk Insurance Program Authorization Act of 2015 (TRIPRA) and Two
Hundred Twenty-Five Million and No/100 Dollars ($225,000,000.00) for acts of
terrorism and sabotage not certified by TRIPRA. Both coverages shall apply to
property damage and business interruption. The provisions relating to loss
payees, additional insureds and mortgagee clauses set forth in Section 13.1(a)
above shall also apply to the coverages required by this Section 13.1(b). If
Tenant uses one or more of its captive insurers to provide this insurance
coverage, the captive(s) must secure and maintain reinsurance from one or more
reinsurers for those amounts which are not insured by the Federal Government,
and which are in excess of a commercially reasonable policy deductible. Such
reinsurers are subject to the same minimum financial ratings set forth in
Section 13.1. In the event TRIPRA is not extended or renewed, Landlord and
Tenant shall mutually agree (in accordance with the procedures set forth in
Section 13.6) upon replacement insurance requirements applicable to terrorism
related risks.

(c) Flood Insurance. With respect to any portion of the Leased Property that is
security under a Fee Mortgage, if at any time the area in which such Leased
Property is located is designated a “Special Flood Hazard Area” as designated by
the Federal Emergency Management Agency (or any successor agency), Tenant shall
obtain separate flood insurance through the National Flood Insurance Program.
Such flood insurance may be provided as part of Section 13.1(a) Property
Insurance above.

(d) Workers Compensation and Employers Liability Insurance. Workers compensation
insurance as required by applicable state statutes and Employers Liability. This
insurance shall include endorsements applicable to (i) Longshore and Harbor
Workers Compensation Act; and (ii) Maritime Coverage (including transportation,
wages, maintenance and cure, if not otherwise covered by Section 13.1(g) Marine
Liability Insurance).

(e) Commercial General Liability Insurance. For bodily injury, personal injury,
advertising injury and property damage on an occurrence form with coverage no
less than ISO Form CG 0001 or equivalent. This policy shall include the
following coverages: (i) Liquor Liability; (ii) Named Peril/Time Element
Pollution, to the extent commercially available to operators of properties
similar to the subject Leased Property; (iii) Watercraft Liability, to the
extent commercially available to operators of properties similar to the subject
Leased Property; (iv) Terrorism Liability; and (v) a Separation of Insureds
Clause.

(f) Business Auto Liability Insurance. For bodily injury and property damage
arising from the ownership, maintenance or use of owned, hired and non-owned
vehicles (ISO Form CA 00 01 or equivalent).

(g) Marine Liability Insurance. For bodily injury and property damage
(Protection and Indemnity) on an occurrence form. If not covered by the other
insurance policies required by this Article XIII, this policy shall include the
following coverages: (i) Liquor Liability; (ii) Pollution Liability; and
(iii) injuries to captains and crew. To the extent commercially available at a
reasonable price, this policy shall contain a Separation of Insureds clause.
This coverage may be met through the combination of primary marine liability and
excess liability coverage

 

88



--------------------------------------------------------------------------------

(h) Excess Liability Insurance. Excess Liability coverage shall be maintained
over the required Employers Liability, Commercial General Liability, Business
Auto Liability and Marine Liability policies in an amount not less than Three
Hundred Fifty Million and No/100 Dollars ($350,000,000.00) per occurrence and in
the aggregate annually (where applicable). The annual aggregate limit applicable
to Commercial General Liability shall apply per location. Tenant will use
commercially reasonable efforts to obtain coverage as broad as the underlying
insurance, including Terrorism Liability coverage, so long as such coverage is
available at a commercially reasonable price.

(i) Pollution Liability Insurance. For claims arising from the discharge,
dispersal release or escape or any irritant or contaminant into or upon land,
any structure, the atmosphere, watercourse or body of water, including
groundwater. This shall include on and off-site clean up and emergency response
costs and claims arising from above ground and below ground storage tanks. If
this policy is provided on a “claims made” basis (i) the retroactive date shall
remain as June 26, 1998 for legal liability; and (ii) coverage shall be
maintained for two (2) years after the Term.

13.2 Name of Insureds. Except for the insurance required pursuant to Section
13.1(d), all insurance provided by Tenant as required by this Article XIII shall
include Landlord (including specified Landlord related entities as directed by
Landlord) as a loss payee (solely with respect to the insurance required
pursuant to Section 13.1(a), Section 13.1(b) and Section 13.1(c)), named insured
or additional insured without restrictions beyond the restrictions that apply to
Tenant and may include any Permitted Leasehold Mortgagee as an additional
insured; provided, however, the insurance required pursuant to Section 13.1(i)
and Section 13.1(g) shall be permitted to include Landlord (including specified
Landlord related entities as directed by Landlord) as an additional insured
without the requirement that such policy expressly include language that such
coverage is without restrictions beyond the restrictions that apply to Tenant.
The coverage provided to the additional insureds by Tenant’s insurance policies
must be at least as broad as that provided to the first named insured on each
respective policy. For avoidance of doubt, Landlord looks exclusively to
Tenant’s insurance policies to protect itself from claims arising from the
Leased Property and Capital Improvements. The required insurance policies shall
protect Landlord against Landlord’s acts with respect to the Leased Property in
the same manner that they protect Tenant against its acts with respect to the
Leased Property. Except for the insurance required pursuant to Section 13.1(d)
with respect to Workers Compensation and Employers Liability, the required
insurance policies shall be endorsed to include others as additional insureds as
required by Landlord and/or the Fee Mortgage Documents and/or Permitted
Leasehold Mortgagee. The insurance protection afforded to all insureds (whether
named insureds or additional insureds) shall be primary and shall not contribute
with any insurance or self-insurance programs maintained by such insureds
(including deductibles and self-insured retentions).

13.3 Deductibles or Self-Insured Retentions. Tenant may self-insure such risks
that are customarily self-insured by companies of established reputation engaged
in the same general line of business in the same general area. All increases in
deductibles and self-insured retentions

 

89



--------------------------------------------------------------------------------

(collectively referred to as “Deductibles” in this Article XIII) that apply to
the insurance policies required by this Article XIII are subject to approval by
Landlord, with such approval not to be unreasonable withheld, conditioned or
delayed. Tenant is solely responsible for all Deductibles related to its
insurance policies. The Deductibles Tenant has in effect as of the Commencement
Date satisfy the requirements of this Section as of the Commencement Date.

13.4 Waivers of Subrogation. Landlord shall not be liable for any loss or damage
insured by the insurance policies required to be maintained under this Article
XIII and policies issued by Tenant’s captive insurers (including related
Deductibles), it being understood that (i) Tenant shall look solely to its
insurance for the recovery of such loss or damage; and (ii) such insurers shall
have no rights of subrogation against Landlord. Each insurance policy shall
contain a clause or endorsement which waives all rights of subrogation against
Landlord, Fee Mortgagees and other entities or individuals as reasonably
requested by Landlord.

13.5 Limits of Liability and Blanket Policies. The insured limits of liability
maintained by Tenant shall be selected by Tenant in a manner consistent with the
commercially reasonable practices of similarly situated tenants engaged in the
same or similar businesses operating in the same or similar locations as the
applicable Leased Property. The limits of liability Tenant has in effect as of
the Commencement Date satisfy the requirements of this Section as of the
Commencement Date. The insurance required by this Article XIII may be effected
by a policy or policies of blanket insurance and/or by a combination of primary
and excess insurance policies (all of which may insure additional properties
owned, operated or managed by Tenant or its Affiliates), provided each policy
shall be satisfactory to Landlord, acting reasonably, including, the form of the
policy, provided such policies comply with the provisions of this Article XIII.

13.6 Future Changes in Insurance Requirements.

(a) In the event one or more additional locations become Leased Property or
Capital Improvements during the Term, whether through acquisition, lease, new
construction or other means, Landlord may reasonably amend the insurance
requirements set forth in this Article XIII to properly address new risks or
exposures to loss, in accordance with the procedures set forth in this Section
13.6(a). For example, for construction projects, different forms of insurance
may be required, such as builders risk, and Landlord and Tenant shall mutually
agree upon insurance requirements applicable to the construction contractors.
Tenant and Landlord shall work together in good faith to exchange information
(including proposed construction agreements) and ascertain appropriate insurance
requirements prior to Tenant being required to amend its insurance under this
Section 13.6(a); provided, however, that any revision to insurance shall only be
required if the revised insurance would be customarily maintained by similarly
situated tenants engaged in the same or similar businesses operating in the same
or similar locations as the applicable Leased Property. If Tenant and Landlord
are unable to reach a resolution within thirty (30) days of the original notice
of requested revision, the arbitration provisions set forth in Section 34.2
shall control.

(b) In the event that (1) the operations of Tenant change in the future, and
Tenant believes adjustments in Deductibles, insured limits or coverages are
warranted, (2) Tenant desires to increase one or more Deductibles, reduce limits
of liability below those in

 

90



--------------------------------------------------------------------------------

place as of the Commencement Date or materially reduce coverage, or (3) not more
than once during any twelve (12) month period (or more frequently in connection
with the requirements of a Fee Mortgage), Landlord reasonably determines that
the insurance carried by Tenant is not, for any reason (whether by reason of the
type, coverage, deductibles, insured limits, the reasonable requirements of Fee
Mortgagees, or otherwise) commensurate with insurance customarily maintained by
similarly situated tenants engaged in the same or similar businesses operating
in the same or similar locations, the party seeking the change will advise the
other party in writing of the requested insurance revision. Tenant and Landlord
shall work together in good faith to determine whether the requested insurance
revision shall be made; provided, however, that any revision to insurance shall
only be made if the revised insurance would be customarily maintained by
similarly situated tenants engaged in the same or similar businesses operating
in the same or similar locations as the applicable Leased Property. If Tenant
and Landlord are unable to reach a resolution within thirty (30) days of the
original notice of requested revision, the arbitration provisions set forth in
Section 34.2 shall control. Solely with respect to the insurance required by
Section 13.1(h) above, in no event shall the outcome of an insurance revision
pursuant to this Section 13.6 require Tenant to carry insurance in an amount
which exceeds the product of (i) the amounts set forth in Section 13.1(h) hereof
and (ii) the CPI Increase.

13.7 Notice of Cancellation or Non-Renewal. Each required insurance policy shall
contain an endorsement requiring thirty (30) days prior written notice to
Landlord, Fee Mortgagees and Leasehold Mortgagees of any cancellation or
non-renewal. Ten (10) days’ prior written notice shall be required for
cancellation for non-payment of premium. Tenant shall secure replacement
coverage to comply with the stated insurance requirements and provide new
certificates of insurance to Landlord and others as directed by Landlord.

13.8 Copies of Documents. Tenant shall provide (i) binders evidencing renewal
coverages no later than the applicable renewal date of each insurance policy
required by this Article XIII; and (ii) copies of all insurance policies
required by this Article XIII (including policies issued by Tenant’s captive
insurers which are in any way related to the required policies, including
policies insuring Deductibles), within one hundred and twenty days (120) after
inception date of each, and if additionally required, within ten (10) days of
written request by Landlord. In addition, Tenant will supply documents that are
related to the required insurance policies on January 1 of each calendar year
during the Term and three (3) years afterwards, and as otherwise requested in
writing by Landlord. Such documents shall be in formats reasonably acceptable to
Landlord and include, but are not limited to, (i) statements of property value
by location, (ii) risk modeling reports (e.g., named storms and earthquake),
(iii) actuarial reports, (iv) loss/claims reports, (v) detailed summaries of
Tenant’s insurance policies and, as respects Tenant’s captive insurers the most
recent audited financial statements (including notes therein) and reinsurance
agreements. Landlord shall hold the contents of the documents provided by Tenant
as confidential; provided that Landlord shall be entitled to disclose the
contents of such documents to its insurance consultants, attorneys, accountants
and other agents in connection with the administration and/or enforcement of
this Lease, and (ii) to any Fee Mortgagees, Permitted Leasehold Mortgagees and
potential lenders and their respective representatives, and (iii) as may be
required by applicable laws. Landlord shall utilize commercially reasonable
efforts to cause each such person or entity to enter into a written agreement to
maintain the confidentiality thereof for the benefit of Landlord and Tenant.

 

91



--------------------------------------------------------------------------------

13.9 Certificates of Insurance. Certificates of insurance, evidencing the
required insurance, shall be delivered to Landlord on the Commencement Date,
annually thereafter, and upon written request by Landlord. If required by any
Fee Mortgagee, Tenant shall provide endorsements and written confirmations that
all premiums have been paid in full.

13.10 Other Requirements. Tenant shall comply with the following additional
provisions:

(a) Prior to the date of the refinancing of (a) that certain Indenture, dated
April 17, 2014, among Caesars Growth Properties Holdings, LLC, Caesars Growth
Properties Finance, Inc., the subsidiary guarantors party thereto, and U.S. Bank
National Association, as trustee, (b) that certain First Lien Credit Agreement,
dated May 8, 2014, among Caesars Growth Properties Parent, LLC, Caesars Growth
Properties Holdings, LLC, the lenders party thereto and Credit Suisse AG, Cayman
Islands Branch, as administrative agent and collateral agent, (c) that certain
First Lien Credit Agreement, dated October 11, 2013, among Caesars Entertainment
Resort Properties, LLC, Caesars Entertainment Resort Properties Finance, Inc.,
Harrah’s Las Vegas, LLC, Harrah’s Atlantic City Holding, Inc., Rio Properties,
LLC, Flamingo Las Vegas Holding, LLC, Harrah’s Laughlin, LLC, Paris Las Vegas
Holding, LLC, the lenders party thereto and Citicorp North America, Inc. as
administrative agent and collateral agent, (d) that certain Indenture, dated
October 11, 2013, among Caesars Entertainment Resort Properties, LLC, Caesars
Entertainment Resort Properties Finance, Inc., Harrah’s Atlantic City Holding,
Inc., Harrah’s Las Vegas, LLC, Harrah’s Laughlin, LLC, Flamingo Las Vegas
Holding, LLC, Paris Las Vegas Holding, LLC, Rio Properties, LLC, the subsidiary
guarantors party thereto, and U.S. Bank National Association, as trustee, and
(e) that certain Indenture, dated October 11, 2013, among Caesars Entertainment
Resort Properties, LLC, Caesars Entertainment Resort Properties Finance, Inc.,
Harrah’s Atlantic City Holdings, Inc., Harrah’s Las Vegas, LLC, Harrah’s
Laughlin, LLC, Flamingo Las Vegas Holding, LLC, Paris Las Vegas Holding, LLC,
Rio Properties, LLC, the subsidiary guarantors party thereto, and U.S. Bank
National Association (collectively, the “Refinancing”), in the event of a
catastrophic loss or multiple losses at multiple properties owned or leased
directly or indirectly by CEC and that are insured by CEC, then in the case that
(1) such catastrophic loss or multiple losses exhaust any per occurrence or
aggregate insurance limits under the property or terrorism insurance policies
required by this Article XIII, (2) at least one such property affected by the
catastrophic loss(es) is a Facility hereunder or under an Other Lease (in either
case, a “Subject Facility”) and (3) at least one other such property affected by
the catastrophic loss(es) is not a Subject Facility, then the property and
terrorism insurance proceeds received in connection with such catastrophic
loss(es) shall be allocated amongst the affected properties pro-rata based on
the insured values of the impacted properties, with no property receiving an
allocation exceeding the loss suffered by such property.

(b) From and after the date of the Refinancing, in the event of a catastrophic
loss or multiple losses at multiple properties owned or leased directly or
indirectly by CEC and that are insured by CEC, then in the case that at least
one such property is a Subject Facility and at least one other such property is
not a Subject Facility, if (A) such catastrophic loss or multiple losses exhaust
any per occurrence or aggregate insurance limits under the property or terrorism
insurance policies required by this Article XIII and any such property that is
not a Subject Facility is (w) directly or indirectly managed but not directly or
indirectly owned by CEC, (x) not wholly owned, directly or indirectly, by CEC,
(y) subject to a ground lease with a landlord

 

92



--------------------------------------------------------------------------------

party that is neither Landlord nor its affiliates, or (z) is financed on a
stand-alone basis, then the insurance proceeds received in connection with such
catastrophic loss or multiple losses shall be allocated pro-rata based on the
insured values of the impacted properties, with no property receiving an
allocation exceeding the loss suffered by such property, and (B) if such
catastrophic loss or multiple losses exhaust any per occurrence or aggregate
insurance limits under the property or terrorism insurance policies required by
this Article XIII and no property that is not a Subject Facility is a property
described in clauses (w) through (z) above, the property(ies) that is a Subject
Facility shall have first priority to insurance proceeds from the property
policy or terrorism policy in connection with such catastrophic loss or multiple
losses up to the reasonably anticipated amount of loss with respect to the
Subject Facility. Any property or terrorism insurance proceeds allocable to a
Subject Facility pursuant to clause (B) above shall be paid to Landlord (or the
landlord under the Other Lease, as applicable) and applied in accordance with
the terms of this Lease (or the Other Lease, as applicable).

(c) In the event Tenant shall at any time fail, neglect or refuse to insure the
Leased Property (including barges and vessels used for gaming) and Capital
Improvements, or is not in full compliance with its obligations under this
Article XIII, Landlord may, at its election, procure replacement insurance. In
such event, Landlord shall disclose to Tenant the terms of the replacement
insurance. Tenant shall reimburse Landlord for the cost of such replacement
insurance within thirty (30) days after Landlord pays for the replacement
insurance. The cost of such replacement insurance shall be reasonable
considering the then-current market.

ARTICLE XIV

CASUALTY

14.1 Property Insurance Proceeds. All proceeds (except business interruption not
allocated to rent expenses, if any) payable by reason of any property loss or
damage to the Leased Property, or any portion thereof, under any property policy
of insurance required to be carried hereunder shall be paid to Fee Mortgagee or
to an escrow account held by a third party depositary reasonably acceptable to
Landlord, Tenant and, if applicable, the Fee Mortgagee (in each case pursuant to
an escrow agreement reasonably acceptable to the Parties and the Fee Mortgagee
and intended to implement the terms hereof, and made available to Tenant upon
request for the reasonable costs of preservation, stabilization, restoration,
reconstruction and repair, as the case may be, of any damage to or destruction
of the Leased Property, or any portion thereof; provided, however, that the
portion of any such proceeds that are attributable to Tenant’s obligation to pay
Rent shall be applied against Rent due by Tenant hereunder; and provided,
further, that if the total amount of proceeds payable net of the applicable
deductibles is Twenty Million and No/100 Dollars ($20,000,000.00) or less per
Facility, and, if no Tenant Event of Default has occurred and is continuing, the
proceeds shall be paid to Tenant and, subject to the limitations set forth in
this Article XIV used for the repair of any damage to or restoration or
reconstruction of the Leased Property in accordance with Section 14.2. For the
avoidance of doubt, any insurance proceeds payable by reason of (i) loss or
damage to Tenant’s Property and/or Tenant Material Capital Improvements, or
(ii) business interruption shall be paid directly to and belong to Tenant. Any
excess proceeds of insurance remaining after the completion of the restoration
or reconstruction of the Leased Property in accordance herewith shall be
provided to Tenant. So long as no Tenant Event of Default is continuing, Tenant
shall have the right to

 

93



--------------------------------------------------------------------------------

prosecute and settle insurance claims, provided that, in connection with
insurance claims exceeding Twenty Million and No/100 Dollars ($20,000,000.00)
per Facility, Tenant shall consult with and involve Landlord in the process of
adjusting any insurance claims under this Article XIV and any final settlement
with the insurance company for claims exceeding Twenty Million and No/100
Dollars ($20,000,000.00) per Facility shall be subject to Landlord’s consent,
such consent not to be unreasonably withheld, conditioned or delayed.

14.2 Tenant’s Obligations Following Casualty.

(a) In the event of a Casualty Event with respect to the Leased Property or any
portion thereof (to the extent the proceeds of insurance in respect thereof are
made available to Tenant as and to the extent required under the applicable
escrow agreement), (i) Tenant shall restore such Leased Property (or any
applicable portion thereof, excluding, at Tenant’s election, any Tenant Material
Capital Improvement, unless such Tenant Material Capital Improvement is
integrated into the Facility such that the Facility could not practically or
safely be operated without restoring such Tenant Material Capital Improvement,
provided that with respect to any Tenant Material Capital Improvement that is
not rebuilt, Tenant shall repair and thereafter maintain the portions of the
Leased Property affected by the loss or damage of such Tenant Material Capital
Improvement in a condition commensurate with the quality, appearance and use of
the balance of the Facility and satisfying the Facility’s parking requirements)
to substantially the same condition as existed immediately before such damage or
otherwise in a manner reasonably satisfactory to Landlord (except, however, with
respect to the Facility known as Caesars Atlantic City, Tenant shall be required
to restore such Facility (or applicable portion thereof) only to the extent
necessary to generate at least the amount of EBITDA from such Facility following
such restoration as was generated from such Facility prior to such Casualty
Event), and (ii) the damage caused by the applicable Casualty Event shall not
terminate this Lease; provided, however, that if the applicable Casualty Event
shall occur not more than two (2) years prior to the then-Stated Expiration Date
and the cost to restore the Leased Property (excluding for avoidance of doubt
any affected Tenant Material Capital Improvements that Tenant is not required to
restore) to the condition immediately preceding the Casualty Event, as
determined by a mutually approved contractor or architect, would equal or exceed
twenty-five percent (25%) of the Fair Market Ownership Value of such Facility
immediately prior to the time of such damage or destruction, then each of
Landlord and Tenant shall have the option, exercisable in such Party’s sole and
absolute discretion, to terminate this Lease solely with respect to the
applicable Facility, upon written notice to the other Party hereto delivered to
such other Party within thirty (30) days of the determination of the amount of
damage and the Fair Market Ownership Value of the applicable Facility and, if
such option is exercised by either Landlord or Tenant, this Lease shall
terminate solely with respect to the applicable Facility (and, commencing upon
the date of such termination, Rent hereunder shall be reduced by the Rent
Reduction Amount), Tenant shall not be required to restore the applicable
Facility and any insurance proceeds payable as a result of the damage or
destruction shall be payable in accordance with Section 14.2(c). Notwithstanding
anything to the contrary contained herein, if a Casualty Event occurs (and/or if
the determination of the amount of damage and/or the thirty (30) day period
referred to in the preceding sentence is continuing) at a time when Tenant could
send a Renewal Notice (provided, for this purpose, Tenant shall be permitted to
send a Renewal Notice under Section 1.4 not more than twenty-four (24) months
(rather than not more than eighteen (18) months) prior to the then current
Stated Expiration Date), if Tenant has elected or elects to exercise the same at
any time following Tenant’s receipt of such notice of termination from Landlord,
neither Landlord nor Tenant may terminate this Lease under this Section 14.2(a).

 

94



--------------------------------------------------------------------------------

(b) If the cost to restore the Leased Property exceeds the amount of proceeds
received from the insurance required to be carried hereunder, (subject to
Section 14.2(e)) Tenant’s restoration obligations hereunder shall continue
unimpaired, and Tenant shall provide Landlord with evidence reasonably
acceptable to Landlord that Tenant has (or is reasonably expected to have)
available to it any excess amounts needed to restore the Leased Property to the
condition required hereunder. Such excess amounts shall be paid by Tenant.

(c) In the event neither Landlord nor Tenant is required or elects to repair and
restore the Leased Property, all insurance proceeds (except business
interruption), other than proceeds reasonably attributed to any Tenant Material
Capital Improvements (or other property owned by Tenant), which proceeds shall
be and remain the property of Tenant, shall be paid to and retained by Landlord
(after reimbursement to Tenant for any reasonably-incurred expenses in
connection with the subject Casualty Event) free and clear of any claim by or
through Tenant except as otherwise specifically provided below in this Article
XIV.

(d) If Tenant fails to complete the restoration of the Facility and gaming
operations do not recommence substantially in the same manner as prior to the
applicable Casualty Event by the date that is the fourth (4th) anniversary of
the date of any Casualty Event (subject to extension in the event of an
Unavoidable Delay during such four (4) year period, on a day-for-day basis, for
the same amount of time that such Unavoidable Delay affects Tenant’s ability to
perform such restoration in accordance with this Section 14.2), then, without
limiting any of Landlord’s rights and remedies otherwise, all remaining
insurance proceeds shall be paid to and retained by Landlord free and clear of
any claim by or through Tenant, provided, that, so long as no Tenant Event of
Default has occurred and is continuing, Landlord agrees to use such remaining
proceeds for repair and restoration with respect to such Casualty Event.

(e) If, and solely to the extent that, the damage resulting from any applicable
Casualty Event is not an insured event under the insurance policies required to
be maintained by Tenant under this Lease, then Tenant shall not be obligated to
restore the Leased Property in respect of the damage from such Casualty Event.

14.3 No Abatement of Rent. Except as expressly provided in this Article XIV,
this Lease shall remain in full force and effect and Tenant’s obligation to pay
Rent and all Additional Charges required by this Lease shall remain unabated
during any period following a Casualty Event.

14.4 Waiver. Tenant waives any statutory rights of termination which may arise
by reason of any damage or destruction of the Leased Property but such waiver
shall not affect any contractual rights granted to Tenant under this Lease.

14.5 Insurance Proceeds and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in

 

95



--------------------------------------------------------------------------------

accordance with the terms and provisions of this Lease (and any such Fee
Mortgage Documents shall expressly provide that Tenant or Landlord, as
applicable, is entitled to the applicable insurance proceeds in accordance with
the terms and provisions of this Lease).

ARTICLE XV

EMINENT DOMAIN

15.1 Condemnation. Tenant shall promptly give Landlord written notice of the
actual or threatened Condemnation or any Condemnation proceeding affecting the
Leased Property of which Tenant has knowledge and shall deliver to Landlord
copies of any and all papers served in connection with the same.

(a) Total Taking. If a Facility is subject to a total and permanent Taking, this
Lease shall automatically terminate with respect to such Facility as of the day
before the date of such Taking or Condemnation. In such event, commencing upon
the date of such termination, Rent hereunder shall be reduced by the Rent
Reduction Amount.

(b) Partial Taking. If a portion (but not all) of a Facility (and, without
limitation, any Capital Improvements with respect thereto) is subject to a
permanent Taking (“Partial Taking”), this Lease shall remain in effect so long
as the applicable Facility is not thereby rendered Unsuitable for its Primary
Intended Use, and Rent shall be adjusted in accordance with the Rent Reduction
Amount with respect to the subject portion of the applicable Facility; provided,
however, that if the remaining portion of the applicable Facility is rendered
Unsuitable for Its Primary Intended Use, this Lease shall terminate with respect
to such Facility as of the day before the date of such Taking or Condemnation
and, in such event, commencing upon the date of such termination, Rent hereunder
shall be reduced by the Rent Reduction Amount with respect to the entirety of
the subject Facility.

(c) Restoration. If there is a Partial Taking and this Lease remains in full
force and effect, Landlord shall make available to Tenant the Award to be
applied first to the restoration of the affected Facility in accordance with
this Lease and, to the extent required hereby, any affected Tenant Material
Capital Improvements, and thereafter as provided in Section 15.2. In such event,
subject to receiving such Award, Tenant shall accomplish all necessary
restoration in accordance with the following sentence (whether or not the amount
of the Award received by Tenant is sufficient) and the Rent shall be adjusted in
accordance with the Rent Reduction Amount. Tenant shall restore the Leased
Property (excluding any Tenant Material Capital Improvement, unless such Tenant
Material Capital Improvement is integrated into the subject Facility such that
such Facility could not practically or safely be operated without restoring such
Tenant Material Capital Improvement) as nearly as reasonably possible under the
circumstances to a complete architectural unit of the same general character and
condition as the Leased Property existing immediately prior to such Taking;
except, however, with respect to the Facility known as Caesars Atlantic City,
Tenant shall be required to restore such Facility (or applicable portion
thereof) only to the extent necessary to generate at least the amount of EBITDA
from such Facility following such restoration as was generated from such
Facility prior to such Casualty Event.

 

96



--------------------------------------------------------------------------------

15.2 Award Distribution. Except as set forth below and in Section 15.1(c)
hereof, the Award resulting from the Taking shall be paid as follows: (i) first,
to Landlord to the extent of the Fair Market Ownership Value of Landlord’s
interest in the Leased Property subject to the Taking (excluding any Tenant
Material Capital Improvements), (ii) second, to Tenant to the extent of the Fair
Market Property Value of Tenant’s Property and any Tenant Material Capital
Improvements subject to the Taking (but for avoidance of doubt, not including
any amount for any unexpired portion of the Term), and (iii) third, any
remaining balance shall be paid to Landlord. Notwithstanding the foregoing,
Tenant shall be entitled to pursue its own claim with respect to the Taking for
Tenant’s lost profits value and moving expenses and, the portion of the Award,
if any, allocated to any Tenant Material Capital Improvements and Tenant’s
Property, shall be and remain the property of Tenant free of any claim thereto
by Landlord.

15.3 Temporary Taking. The taking of the Leased Property, or any part thereof,
shall constitute a Taking by Condemnation only when the use and occupancy by the
taking authority has continued for longer than one hundred eighty
(180) consecutive days. During any shorter period, which shall be a temporary
taking, all the provisions of this Lease shall remain in full force and effect
and the Award allocable to the Term shall be paid to Tenant.

15.4 Condemnation Awards and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in accordance with the terms and
provisions of this Lease (and any such Fee Mortgage Documents shall expressly
provide that Tenant or Landlord, as applicable, is entitled to the applicable
Award in accordance with the terms and provisions of this Lease).

ARTICLE XVI

DEFAULTS & REMEDIES

16.1 Tenant Events of Default. Any one or more of the following shall constitute
a “Tenant Event of Default”:

(a) Tenant shall fail to pay any installment of Rent when due and such failure
is not cured within ten (10) days after written notice from Landlord of Tenant’s
failure to pay such installment of Rent when due (and such notice of failure
from Landlord may be given any time after such installment of Rent is one
(1) day late);

(b) Tenant shall fail to pay any Additional Charge (excluding, for the avoidance
of doubt the Minimum Cap Ex Amount) within ten (10) days after written notice
from Landlord of Tenant’s failure to pay such Additional Charge when due (and
such notice of failure from Landlord may be given any time after such payment of
any Additional Charge is one (1) day late);

 

97



--------------------------------------------------------------------------------

(c) Tenant or, unless the Guarantor EOD Conditions exist, Guarantor shall:

(i) file a petition in bankruptcy or a petition to take advantage of any
insolvency law or statute under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law;

(ii) make an assignment for the benefit of its creditors; or

(iii) consent to the appointment of a receiver of itself or of the whole or
substantially all of its property;

(d) (i) Tenant shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Tenant, a receiver of Tenant or of all or substantially all of Tenant’s
property, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under Federal law, specifically including Title 11, United
States Code, §§ 101-1532, or analogous state law, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof;

(ii) Unless the Guarantor EOD Conditions exist, Guarantor shall be adjudicated
as bankrupt or a court of competent jurisdiction shall enter an order or decree
appointing, without the consent of Guarantor, a receiver of Guarantor or of all
or substantially all of Guarantor’s property, or approving a petition filed
against Guarantor seeking reorganization or arrangement of Guarantor under
Federal law, specifically including Title 11, United States Code, §§ 101-1532,
or analogous state law, and such judgment, order or decree shall not be vacated
or set aside or stayed within sixty (60) days from the date of the entry
thereof; or

(e) entry of an order or decree liquidating or dissolving Tenant, Manager or,
unless the Guarantor EOD Conditions exist, Guarantor, provided that the same
shall not constitute a Tenant Event of Default if (i) such order or decree shall
be vacated, set aside or stayed within ninety (90) days from the date of the
entry thereof, or (ii) with respect to Manager only, (x) Manager is not an
Affiliate of Tenant, or (y) another wholly-owned subsidiary of CEC assumes the
MLSA and the other Lease/MLSA Related Agreements to which Manager is a party;

(f) Tenant shall fail to cause the Facilities to be Operated (as defined in the
MLSA) in a Non-Discriminatory (as defined in the MLSA) manner, in accordance
with the Operating Standard (as defined in the MLSA) and subject to Manager’s
Standard of Care (as defined in the MLSA) (in each case as and to the extent
required under the MLSA, including as provided in Section 2.1.1, Section 2.1.2,
Section 2.1.3, Section 2.1.4, Section 2.3.1, and Section 2.3.2 of the MLSA, but
subject to Section 5.9.1 of the MLSA), which failure would reasonably be
expected to have a material and adverse effect on Landlord (taken as a whole
with “Landlord” as defined under the Joliet Lease) or on the Facilities (taken
as a whole with the Joliet Facility), and which failure is not cured within
thirty (30) days following notice thereof from Landlord to Tenant; provided
that, if: (i) such failure is not susceptible of cure within such thirty
(30) day period; and (ii) such failure would not expose Landlord to an imminent
and material risk of criminal liability or of material damage to its business
reputation, such thirty (30) day cure period shall be extended for such time as
is necessary (but in no event longer than ninety (90)

 

98



--------------------------------------------------------------------------------

days) to cure such failure so long as Tenant commences to cure such failure or
other breach within such thirty (30) day period and thereafter proceeds with
reasonable diligence to complete such cure);

(g) the estate or interest of Tenant in the Leased Property or any part thereof
shall be levied upon or attached in any proceeding relating to more than
Twenty-Five Million and No/100 Dollars ($25,000,000.00), and the same shall not
be vacated, discharged or stayed pending appeal (or paid or bonded or otherwise
similarly secured payment) within the later of ninety (90) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law;

(h) if Tenant or, unless the Guarantor EOD Conditions exist, Guarantor shall
fail to pay, bond, escrow or otherwise similarly secure payment of one or more
final judgments aggregating in excess of the amount of Seventy-Five Million and
No/100 Dollars ($75,000,000.00), which judgments are not discharged or
effectively waived or stayed for a period of forty-five (45) consecutive days;

(i) unless the Guarantor EOD Conditions exist, a Lease Guarantor Event of
Default shall occur under the MLSA;

(j) except as a result of a Permitted Operation Interruption, Tenant fails to
cause the Continuous Operations Facilities to be Continuously Operated during
the Term;

(k) any applicable Gaming License or other license material to any Continuous
Operation Facility’s operation for its Primary Intended Use is at any time
terminated or revoked or suspended or placed under a trusteeship (and in each
case such termination, revocation, suspension or trusteeship causes cessation of
Gaming activity at the Continuous Operation Facility) for more than thirty
(30) days and such termination, revocation, suspension or trusteeship is not
stayed pending appeal and would reasonably be expected to have a material
adverse effect on Tenant taken as a whole with the “Tenant” as defined under the
Joliet Lease, or on the Facilities taken as a whole with the Joliet Facility;

(l) if a Licensing Event with respect to Tenant under clause (a) of the
definition of Licensing Event shall occur and is not resolved in accordance with
Section 41.13 within the later of (i) thirty (30) days or (ii) such additional
time period as may be permitted by the applicable Gaming Authorities;

(m) Tenant fails to comply with any Additional Fee Mortgagee Requirements, which
default is not cured within the applicable cure period set forth in the Fee
Mortgage Documents, if the effect of such default is to cause, or to permit the
holder or holders of the applicable Fee Mortgage (or a trustee or agent on
behalf of such holder or holders) to cause such Fee Mortgage to become or be
declared due and payable (or redeemable) prior to its stated maturity);

(n) a transfer of Tenant’s interest in this Lease (including pursuant to a
Change in Control) shall have occurred without the consent of Landlord to the
extent such consent is required under Article XXII or Tenant is otherwise in
default of the provisions set forth in Section 22.1 below;

 

99



--------------------------------------------------------------------------------

(o) if Tenant shall fail to observe or perform any other term, covenant or
condition of this Lease and such failure is not cured within thirty (30) days
after written notice thereof from Landlord, provided, however, if such failure
cannot reasonably be cured within such thirty (30) day period and Tenant shall
have commenced to cure such failure within such thirty (30) day period and
thereafter diligently proceeds to cure the same, such thirty (30) day period
shall be extended for such time as is reasonably necessary for Tenant in the
exercise of due diligence to cure such failure, provided that, with respect to
any failure to perform (i) that is still continuing on or after the first day of
the sixth (6th) Lease Year such cure period shall not extend beyond the later of
such first day of the sixth (6th) Lease Year or one-hundred and eighty (180)
days in the aggregate, and (ii) that is first arising on or after the first day
of the sixth (6th) Lease Year, such cure period shall not exceed one-hundred and
eighty (180) days in the aggregate, provided, further however, that no Tenant
Event of Default under this clause (o) or under clause (q) below shall be deemed
to exist under this Lease during any time the curing thereof is prevented by an
Unavoidable Delay, provided that upon the cessation of the Unavoidable Delay,
Tenant remedies the default within the time periods otherwise required
hereunder;

(p) (i) A “Tenant Event of Default” (as defined in the Joliet Lease) shall occur
under the Joliet Lease, or (ii) so long as the Existing Fee Financing has not
been replaced with replacement financing, a “Tenant Event of Default” (as
defined in the CPLV Lease) shall occur under the CPLV Lease.

(q) the occurrence of a Tenant Event of Default pursuant to Section 10.5(a)(x);

(r) unless the Guarantor EOD Conditions exist, if Guarantor shall, in any
judicial or quasi-judicial case, action or proceeding, contest (or collude with
or otherwise affirmatively assist any other Person, or solicit or cause to be
solicited any other Person to contest) the validity or enforceability of
Guarantor’s obligations under the MLSA (or any Qualified Replacement Guarantor’s
obligations under a Replacement Guaranty); and

(s) if Tenant shall fail to comply with any of the provisions, terms or
conditions of any Ground Lease in effect as of the Commencement Date (or any
renewals thereof) with respect to any of the Continuous Operation Facilities as
required under Section 7.3 hereof, which failure is not cured within the
applicable time period set forth in the applicable Ground Lease and the effect
of such failure is to permit the applicable Ground Lessor to terminate such
Ground Lease or to result in the Ground Lease being terminated pursuant to the
terms thereof.

Notwithstanding anything contained herein to the contrary, (x) Landlord shall
deliver all notices required pursuant to Section 16.1 concurrently to Tenant and
Guarantor and (y) a default by Tenant under any Permitted Leasehold Mortgage
shall not in and of itself be a Tenant Event of Default hereunder (it being
understood that if the circumstances that cause such default independently
comprise a default hereunder that continues beyond all applicable notice and
cure periods hereunder then such circumstances would cause a Tenant Default
hereunder).

 

100



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) Tenant shall not be in breach of this Lease
solely as a result of the exercise by the party (other than Tenant, CEC, CEOC or
any of their respective Affiliates) to any of the Permitted Exception Documents
of such party’s rights thereunder so long as Tenant undertakes commercially
reasonable efforts to cause such party to comply or otherwise minimize such
breach, and (ii) in the event that Tenant is required, under the express terms
of any Permitted Exception Document(s), to take or refrain from taking any
action, and taking or refraining from taking such action would result in a
default under this Lease, then Tenant shall advise Landlord of the same, and
Tenant and Landlord shall reasonably cooperate in order to address the same in a
mutually acceptable manner, and so as to minimize any harm or liability to
Landlord and to Tenant. For the avoidance of doubt, in no event shall a
Permitted Exception Document excuse Tenant from its obligation to pay Rent or
Additional Charges

16.2 Landlord Remedies. Upon the occurrence and during the continuance of a
Tenant Event of Default but subject to the provisions of Article XVII, Landlord
may, subject to the terms of Section 16.3 below, do any one or more of the
following: (x) terminate this Lease by giving Tenant no less than ten (10) days’
notice of such termination and the Term shall terminate and all rights and
obligations of Tenant under this Lease shall cease, subject to any provisions
that expressly survive the Expiration Date, (y) seek damages as provided in
Section 16.3 hereof or (z) except to the extent expressly otherwise provided
under this Lease, exercise any other right or remedy hereunder, at law or in
equity available to Landlord as a result of any Tenant Event of Default. Tenant
shall pay as Additional Charges all costs and expenses incurred by or on behalf
of Landlord, including reasonable and documented attorneys’ fees and expenses,
as a result of any Tenant Event of Default hereunder. Subject to Article XIX and
Section 17.1(f) hereof, at any time upon or following the Expiration Date,
Tenant shall, if required by Landlord to do so, immediately surrender to
Landlord possession of the Leased Property and quit the same and Landlord may
enter upon and repossess such Leased Property by reasonable force, summary
proceedings, ejectment or otherwise, and may remove Tenant and all other Persons
and any of Tenant’s Property therefrom. Landlord shall refrain from exercising
any remedies pursuant to this Section during any applicable cure periods of
Guarantor to the extent expressly provided in Section 17.2 of the MLSA.

(a) None of (i) the termination of this Lease, (ii) the repossession of the
Leased Property, (iii) the failure of Landlord to relet the Leased Property or
any portions thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Lease.

(b) If this Lease shall terminate pursuant to Section 16.2(x) or if Landlord
shall obtain a court order permitting reentry following the occurrence of a
Tenant Event of Default that is continuing, then, in any such event, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Leased Property to the extent permitted by law (including applicable
Gaming Regulations), either by summary dispossess proceedings or by any suitable
action or proceeding at law, without being liable to indictment, prosecution or
damages therefor, and may repossess the same, and may remove any Person
therefrom, to the end that Landlord may have, hold and enjoy the Leased
Property. The words “enter,” “reenter,” “entry” and “reentry,” as used herein,
are not restricted to their technical legal meanings.

 

101



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, if this Lease has been
terminated by Landlord pursuant to this Section 16.2 and Manager is performing
Transition Services (as defined in the Transition Services Agreement) as elected
by Landlord in its sole discretion, then, at Landlord’s election in accordance
with the Transition Services Agreement, Tenant (and its Subsidiaries, as
applicable) shall stay in occupancy of the Leased Property following the
Expiration Date and continue to operate the Facilities, collect and retain
revenue therefrom, and pay Rent and Additional Charges (without duplication of
any Rent and Additional Charges required to be paid under Section 16.3), all in
the manner required under Section 36.1, mutatis mutandis, for so long as Manager
is performing Transition Services; provided, however, that Tenant shall have no
obligation (unless specifically agreed to by Tenant) to operate the Leased
Property (or pay any such Rent) under such arrangement unless the Transition
Period is then continuing.

16.3 Damages.

(a) If Landlord elects to terminate this Lease in writing upon a Tenant Event of
Default during the Term, Tenant shall forthwith (x) pay to Landlord all Rent due
and payable under this Lease to and including the date of such termination
(together with interest thereon at the Overdue Rate from the date the applicable
amount was due), and (y) pay on demand all damages to which Landlord shall be
entitled at law or in equity, provided, however, Landlord’s damages with regard
to unpaid Rent from and after the date of termination shall equal, as liquidated
and agreed current damages in respect thereof, the sum of: (A) the worth at the
time of award of the amount by which the unpaid Rent that (if the Lease had not
been terminated) would have been payable hereunder after termination until the
time of award exceeds the amount of such Rent loss that Tenant proves could have
been reasonably avoided; plus (B) (x) the Rent which (if the Lease had not been
terminated) would have been payable hereunder from the time of award until the
then Stated Expiration Date, discounted to present value by applying a discount
rate equal to the discount rate of the Federal Reserve Bank of New York at the
time of award, plus one percent (1%), less (y) the Rent loss from the time of
the award until the then Stated Expiration Date that Tenant proves could be
reasonably avoided, discounted to present value by applying a discount rate
equal to the discount rate of the Federal Reserve Bank of New York at the time
of award, plus one percent (1%). As used in clause (A), the “worth at the time
of award” shall be computed by allowing interest at the Overdue Rate from the
date the applicable amount was due. As used in clauses (A) and (B), Variable
Rent that would have been payable after termination for the remainder of the
Term shall be determined based on: (1) if the date of termination occurs during
a Variable Rent Payment Period, the Variable Rent amount payable during such
Variable Rent Payment Period (if the Lease had not been terminated), and (2) if
the date of termination occurs prior to the commencement of any Variable Rent
Payment Period, the Variable Rent that (if the Lease had not been terminated)
would be payable after termination for the remainder of the Term, assuming Net
Revenue for the balance of the Term equals Net Revenue for the Fiscal Period
ending immediately prior to the date of termination (it being understood the
foregoing calculation of damages for unpaid Rent applies only to the amount of
unpaid Rent damages owed to Landlord pursuant to Tenant’s obligation to pay Rent
hereunder and does not prohibit or otherwise shall not limit Landlord from
seeking damages for any indemnification or any other obligations of Tenant
hereunder, with all such rights of Landlord reserved).

 

102



--------------------------------------------------------------------------------

(b) Notwithstanding anything otherwise set forth herein, if Landlord chooses not
to terminate Tenant’s right to possession of the Leased Property (whether or not
Landlord terminates this Lease) and has not been paid damages in accordance with
Section 16.3(a), then each installment of Rent and all other sums payable by
Tenant to or for the benefit of Landlord under this Lease shall be payable as
the same otherwise becomes due and payable, together with, if any such amount is
not paid when due, interest at the Overdue Rate from the date when due until
paid, and Landlord may enforce, by action or otherwise, any other term or
covenant of this Lease (and Landlord may at any time thereafter terminate
Tenant’s right to possession of the Leased Property and seek damages under
Section 16.3(a), to the extent not already paid for by Tenant under Section
16.3(a) or this Section 16.3(b)).

(c) If, as of the date of any termination of this Lease pursuant to Section
16.2(x), the Leased Property shall not be in the condition in which Tenant has
agreed to surrender the same to Landlord at the expiration or earlier
termination of this Lease, then Tenant, shall pay, as damages therefor, the cost
(as estimated by an independent contractor reasonably selected by Landlord) of
placing the Leased Property in the condition in which Tenant is required to
surrender the same hereunder.

16.4 Receiver. Subject to the rights of Permitted Leasehold Mortgagees
hereunder, upon the occurrence and continuance of a Tenant Event of Default, and
upon commencement of proceedings to enforce the rights of Landlord hereunder,
but subject to any limitations of applicable law (including Gaming Regulations),
Landlord shall be entitled, as a matter of right, to the appointment of a
receiver or receivers acceptable to Landlord of the Leased Property and of the
revenues, earnings, income, products and profits thereof, pending the outcome of
such proceedings, with such powers as the court making such appointment shall
confer.

16.5 Waiver. If Landlord initiates judicial proceedings or if this Lease is
terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession or similar laws for the benefit of Tenant; and (ii) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.

16.6 Application of Funds. Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Tenant Event
of Default which are made to Landlord rather than Tenant due to the existence of
a Tenant Event of Default shall be applied to Tenant’s obligations in the order
which Landlord may reasonably determine or as may be prescribed by applicable
Legal Requirements.

16.7 Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make any
payment or to perform any act required to be made or performed hereunder when
due including, without limitation, if Tenant fails to expend any Required
Capital Expenditures as required hereunder or fails to complete any work or
restoration or replacement of any nature as required hereunder, or if Tenant
shall take any action prohibited hereunder, or if Tenant shall breach any
representation or warranty comprising Additional Fee Mortgagee Requirements (and
Landlord

 

103



--------------------------------------------------------------------------------

reasonably determines that such breach could be expected to give rise to an
event of default or an indemnification obligation of Landlord under the
applicable Fee Mortgage), or Tenant fails to comply with any Additional Fee
Mortgagee Requirements (other than representations and warranties), in all
cases, after the expiration of any cure period provided for herein, Landlord
and/or its Affiliates, without waiving or releasing any obligation or default,
may, but shall be under no obligation to, (i) make such payment or perform such
act (or reimburse any Fee Mortgagee for making such payment or performing such
act) for the account and at the expense of Tenant (including, in the event of a
breach of any such representation or warranty, taking actions to cause such
representation or warranty to be true), and may, to the extent permitted by law,
enter upon the Leased Property for such purpose and take all such action thereon
as, in Landlord’s reasonable opinion, may be necessary or appropriate therefor,
and, (ii) subject to the terms of the applicable Fee Mortgage Documents, use
funds in any Fee Mortgage Reserve Account for the purposes for which they were
deposited in making any such payment or performing such act. All sums so paid
(or reimbursed) by Landlord and/or any of its Affiliates and all costs and
expenses, including reasonable attorneys’ fees and expenses, so incurred,
together with interest thereon at the Overdue Rate from the date on which such
sums or expenses are paid or incurred by Landlord and/or any of its Affiliates,
shall be paid by Tenant to Landlord on demand as an Additional Charge.

16.8 Miscellaneous.

(a) Suit or suits for the recovery of damages, or for any other sums payable by
Tenant to Landlord pursuant to this Lease, may be brought by Landlord from time
to time at Landlord’s election, and nothing herein contained shall be deemed to
require Landlord to await the date whereon this Lease and the Term would have
expired by limitation had there been no Tenant Event of Default, reentry or
termination.

(b) No failure by either Party to insist upon the strict performance of any
agreement, term, covenant or condition of this Lease or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance by Landlord of full
or partial Rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such agreement, term, covenant or condition. No
agreement, term, covenant or condition of this Lease to be performed or complied
with by either Party, and no breach thereof, shall be or be deemed to be waived,
altered or modified except by a written instrument executed by the Parties. No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof. In the event Landlord claims in good faith that Tenant has breached any
of the agreements, terms, covenants or conditions contained in this Lease,
Landlord shall be entitled to seek to enjoin such breach or threatened breach
and shall have the right to invoke any rights and remedies allowed at law or in
equity or by statute or otherwise as though reentry, summary proceedings or
other remedies were not provided for in this Lease.

(c) Except to the extent otherwise expressly provided in this Lease, each right
and remedy of a Party provided for in this Lease shall be cumulative and shall
be in addition to every other right or remedy provided for in this Lease.

(d) Nothing contained in this Article XVI or otherwise shall vitiate or limit
Tenant’s obligation to pay Landlord’s attorneys’ fees as and to the extent
provided in Article XXXVII hereof, or any indemnification obligations under any
express indemnity made by Tenant of Landlord or of any Landlord Indemnified
Parties as contained in this Lease.

 

104



--------------------------------------------------------------------------------

ARTICLE XVII

TENANT FINANCING

17.1 Permitted Leasehold Mortgagees.

(a) Tenant May Mortgage the Leasehold Estate. On one or more occasions, without
Landlord’s consent, Tenant may mortgage or otherwise encumber Tenant’s estate in
and to the Leased Property (the “Leasehold Estate”) (or encumber the direct or
indirect Equity Interests in Tenant) to one or more Permitted Leasehold
Mortgagees under one or more Permitted Leasehold Mortgages and pledge its right,
title and interest under this Lease as security for such Permitted Leasehold
Mortgages or any related agreement secured thereby, provided, however, that,
(i) in order for a Permitted Leasehold Mortgagee to be entitled to the rights
and benefits pertaining to Permitted Leasehold Mortgagees pursuant to this
Article XVII, such Permitted Leasehold Mortgagee must hold or benefit from a
Permitted Leasehold Mortgage encumbering all of Tenant’s Leasehold Estate
granted to Tenant under this Lease (subject to exclusions with respect to items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis) or one hundred percent (100%) of the direct or indirect Equity
Interests in Tenant at any tier of ownership, and (ii) no Person shall be deemed
to be a Permitted Leasehold Mortgagee hereunder unless and until (a) such Person
delivers a written agreement to Landlord providing that in the event of a
termination of this Lease by Landlord pursuant to Section 16.2(x) hereof, such
Permitted Leasehold Mortgagee and any Persons for whom it acts as
representative, agent or trustee, will not use or dispose of any Gaming License
for use at a location other than at the Facility to which such Gaming License
relates as of the date of the closing of a Lease Foreclosure Transaction (or, in
the case of any additional facility added to this Lease after such date, as of
the date that such additional facility is added to the Lease), (b) the
applicable Permitted Leasehold Mortgage shall include an express acknowledgement
that any exercise of remedies thereunder that would affect the Leasehold Estate
shall be subject and subordinate to the terms of this Lease and (c) such Person
executes a joinder to the Intercreditor Agreement in form and substance
reasonably acceptable to all parties thereto. Tenant represents and warrants
that each Permitted Leasehold Mortgagee as of the Commencement Date has entered
into the Intercreditor Agreement. Furthermore, as a condition to being deemed a
Permitted Leasehold Mortgagee hereunder, each Permitted Leasehold Mortgagee is
deemed to acknowledge and agree (and hereby does acknowledge and agree) that
(x) any rejection of this Lease in any bankruptcy, insolvency, dissolution or
other proceeding will be treated as a Non-Consented Lease Termination (as
defined in the MLSA), unless in connection with such rejection of this Lease
such Permitted Leasehold Mortgagee has acted in accordance with Section 17.1(f)
hereof to obtain a New Lease prior to the expiration of the period described
therein, (y) subject to the terms and conditions of the Intercreditor Agreement,
such Permitted Leasehold Mortgagee shall not take any action to prevent the
rights of Landlord, Manager and Lease Guarantor under Article XXI of the MLSA,
including to effect the actions required in connection with a Replacement
Structure (as defined therein), and (z) that any foreclosure or realization by
any Permitted Leasehold Mortgagee pursuant to a Permitted Leasehold Mortgage or
upon Tenant’s interest under this Lease or that would result in a transfer of
all or any portion of Tenant’s interest in the Leased Property or this Lease
shall in any case be subject to the applicable provisions, terms and conditions
of Article XXII hereof.

 

105



--------------------------------------------------------------------------------

(b) Notice to Landlord.

(i) If Tenant shall, on one or more occasions, mortgage Tenant’s Leasehold
Estate pursuant to a Permitted Leasehold Mortgage and if the holder of such
Permitted Leasehold Mortgage shall provide Landlord with written notice of such
Permitted Leasehold Mortgage (which notice with respect to any Permitted
Leasehold Mortgage not evidenced by a recorded security instrument, in order to
be effective, shall also state (or be accompanied by a notice of Tenant stating)
the relative priority of all then-effective Permitted Leasehold Mortgages
noticed to Landlord under this Section and shall be consented to in writing by
all then-existing Permitted Leasehold Mortgagees) together with a true copy of
such Permitted Leasehold Mortgage and the name and address of the Permitted
Leasehold Mortgagee, Landlord and Tenant agree that, following receipt of such
written notice by Landlord (which notice shall be accompanied by any items
required pursuant to Section 17.1(a) above), the provisions of this Section 17.1
shall apply to each such Permitted Leasehold Mortgage. In the event of any
assignment of a Permitted Leasehold Mortgage or in the event of a change of
address of a Permitted Leasehold Mortgagee or of an assignee of such Permitted
Leasehold Mortgage, written notice of such assignment or change of address and
of the new name and address shall be provided to Landlord, and the provisions of
this Section 17.1 shall continue to apply, provided such assignee is a Permitted
Leasehold Mortgagee.

(ii) Landlord shall reasonably promptly following receipt of a communication
purporting to constitute the notice provided for by subsection (b)(i) above (and
such additional items requested by Landlord pursuant to the first sentence of
Section 17.1(b)(iii)) acknowledge by written notice receipt of such
communication as constituting the notice provided for by subsection (b)(i) above
and confirming the status of the Permitted Leasehold Mortgagee as such or, in
the alternative, notify Tenant and the Permitted Leasehold Mortgagee of the
rejection of such communication and any such items as not conforming with the
provisions of this Section 17.1 and specify the specific basis of such
rejection.

(iii) After Landlord has received the notice provided for by subsection (b)(i)
above, Tenant shall with reasonable promptness provide Landlord with copies of
the Permitted Leasehold Mortgage, note or other obligations secured by such
Permitted Leasehold Mortgage and any other documents pertinent to the Permitted
Leasehold Mortgage reasonably requested by Landlord. Tenant shall thereafter
also provide Landlord from time to time with a copy of each material amendment
or other modification or supplement to such instruments. All recorded documents
shall be accompanied by the appropriate recording stamp or other certification
of the custodian of the relevant recording office as to their authenticity as
true and correct copies of official records and all nonrecorded documents shall
be accompanied by a certification by Tenant that such documents are true and
correct copies of the originals. From time to time upon being requested to do so
by Landlord, Tenant shall also notify Landlord of the date and place of
recording and other pertinent recording data with respect to such instruments as
have been recorded.

 

106



--------------------------------------------------------------------------------

(iv) Notwithstanding the requirements of this Section 17.1(b), it is agreed and
acknowledged that Tenant’s Initial Financing (and the mortgages, security
agreements and/or other loan documents in connection therewith) as of the date
of this Lease shall be deemed a Permitted Leasehold Mortgage (with respect to
which notice has been properly provided to Landlord pursuant to Section
17.1(b)(i)) without the requirement that Tenant or Landlord comply with the
initial requirements set forth in clauses (i) through (iii) above, (but, for the
avoidance of doubt, Tenant’s Initial Financing is not relieved of the
requirement that it satisfy the requirements of Section 17.1(a) the last
sentence of Section 17.1(b)(i). In addition, for the avoidance of doubt, the
Parties confirm that Tenant shall not be relieved of the requirement to comply
with the final three (3) sentences of Section 17.1(b)(iii) with respect to
Tenant’s Initial Financing or any other financing with a Permitted Leasehold
Mortgagee.

(c) Default Notice to Permitted Leasehold Mortgagee. Landlord, upon providing
Tenant any notice of default under this Lease, shall at the same time provide a
copy of such notice to every Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. No
such notice by Landlord to Tenant shall be deemed to have been duly given unless
and until a copy thereof has been sent, in the manner prescribed in Article XXXV
of this Lease, to every such Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. From
and after the date such notice has been sent to a Permitted Leasehold Mortgagee,
such Permitted Leasehold Mortgagee shall have the same period, with respect to
its remedying any default or acts or omissions which are the subject matter of
such notice or causing the same to be remedied, as is given Tenant after the
giving of such notice to Tenant, plus in each instance, the additional periods
of time specified in subsections (d) and (e) of this Section 17.1 to remedy or
cause to be remedied the defaults or acts or omissions which are the subject
matter of such notice specified in any such notice. Landlord shall accept such
performance by or at the instigation of such Permitted Leasehold Mortgagee as if
the same had been done by Tenant. Tenant authorizes each such Permitted
Leasehold Mortgagee (to the extent such action is authorized under the
applicable loan documents to which it acts as a lender, noteholder, investor,
agent, trustee or representative) to take any such action at such Permitted
Leasehold Mortgagee’s option and does hereby authorize entry upon the Leased
Property by the Permitted Leasehold Mortgagee for such purpose.

(d) Right to Terminate Notice to Permitted Leasehold Mortgagee. Anything
contained in this Lease to the contrary notwithstanding, if any Tenant Event of
Default shall occur which entitles Landlord to terminate this Lease, Landlord
shall have no right to terminate this Lease on account of such Tenant Event of
Default unless Landlord shall notify every Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof that the period of time given Tenant to cure such default or act or
omission has lapsed and, accordingly, Landlord has the right to terminate this
Lease (“Right to Terminate Notice”). The provisions of subsection (e) below of
this Section 17.1 shall apply if, during (x) the thirty (30) day period
following Landlord’s delivery of the Right to Terminate Notice if such Tenant
Event of Default is capable of being cured by the payment of money, or

 

107



--------------------------------------------------------------------------------

(y) the ninety (90) day period following Landlord’s delivery of the Right to
Terminate Notice, if such Tenant Event of Default is not capable of being cured
by the payment of money, any Permitted Leasehold Mortgagee shall:

(i) notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify
such Right to Terminate Notice;

(ii) pay or cause to be paid all Rent, Additional Charges, and other payments
(A) then due and in arrears as specified in the Right to Terminate Notice to
such Permitted Leasehold Mortgagee, and (B) which may become due during such
thirty (30) or ninety (90) day (as the case may be) period (as and when the same
may become due); and

(iii) comply with or in good faith, with reasonable diligence and continuity,
commence to comply with all nonmonetary requirements of this Lease then in
default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee (e.g., defaults that are not personal to Tenant hereunder);
provided, however, that such Permitted Leasehold Mortgagee shall not be required
during such ninety (90) day period to cure or commence to cure any default
consisting of Tenant’s failure to satisfy and discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee; and

(iv) during such thirty (30) or ninety (90) day period, the Permitted Leasehold
Mortgagee shall respond, with reasonable diligence, to requests for information
from Landlord as to the Permitted Leasehold Mortgagee’s (and related lender’s)
intent to pay such Rent and other charges and comply with this Lease.

If the applicable default shall be cured pursuant to the terms and within the
time periods allowed in this Section 17.1(d), this Lease shall continue in full
force and effect as if Tenant had not defaulted under the Lease. If a Permitted
Leasehold Mortgagee shall fail to take all of the actions described in this
Section 17.1(d) prior to the deadlines set forth herein, such Permitted
Leasehold Mortgagee shall have no further rights under this Section 17.1(d) or
Section 17.1(e).

(e) Procedure on Default.

(i) If Landlord shall elect to terminate this Lease by reason of any Tenant
Event of Default that has occurred and is continuing and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the applicable cure periods available pursuant to Section
17.1(d) above shall continue to be extended so long as during such continuance:

(1) such Permitted Leasehold Mortgagee shall pay or cause to be paid the Rent,
Additional Charges and other monetary obligations of Tenant under this Lease as
the same become due, and continue its good faith efforts to perform or cause to
be performed all of Tenant’s other

 

108



--------------------------------------------------------------------------------

obligations under this Lease, excepting (A) obligations of Tenant to satisfy or
otherwise discharge any lien, charge or encumbrance against Tenant’s interest in
this Lease or the Leased Property or any of Tenant’s other assets that is/are
(x) junior in priority to the lien of the mortgage or other security documents
held by such Permitted Leasehold Mortgagee and (y) would be extinguished by the
foreclosure of the Permitted Leasehold Mortgage that is held by such Permitted
Leasehold Mortgagee and (B) past non-monetary obligations then in default and
not reasonably susceptible of being cured by such Permitted Leasehold Mortgagee;
and

(2) subject to and in accordance with Section 22.2(i), if not enjoined or stayed
pursuant to a bankruptcy or insolvency proceeding or other judicial order, such
Permitted Leasehold Mortgagee shall diligently continue to pursue acquiring or
selling Tenant’s interest in this Lease and the Leased Property (or, to the
extent applicable, the direct or indirect interests in Tenant) by foreclosure of
the Permitted Leasehold Mortgage or other appropriate means and diligently
prosecute the same to completion.

(ii) Without limitation of Tenant’s right to deliver a Renewal Notice, it is
agreed that a Permitted Leasehold Mortgagee also shall have the right to deliver
a Renewal Notice on behalf of Tenant during any period in which such Permitted
Leasehold Mortgagee is complying with Section 17.1(d) or 17.1(e).

(iii) If a Permitted Leasehold Mortgagee is complying with subsection (e)(i) of
this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate (or, to the
extent applicable, the direct or indirect interests in Tenant) herein by such
Permitted Leasehold Mortgagee, a Permitted Leasehold Mortgagee Designee or an
assignee thereof permitted by Section 22.2(i) hereof, this Lease shall continue
in full force and effect as if Tenant had not defaulted under this Lease
provided that such successor cures all outstanding defaults that can be cured
through the payment of money and all other defaults that are reasonably
susceptible of being cured as provided in said subsection (e)(i).

(iv) For the purposes of this Section 17.1, no Permitted Leasehold Mortgagee
shall be deemed to be an assignee or transferee of this Lease or of the
Leasehold Estate hereby created by virtue of the Permitted Leasehold Mortgage so
as to require such Permitted Leasehold Mortgagee, as such, to assume the
performance of any of the terms, covenants or conditions on the part of Tenant
to be performed hereunder; but the purchaser at any sale of this Lease (or, to
the extent applicable, the direct or indirect interests in Tenant) (including a
Permitted Leasehold Mortgagee if it is the purchaser at foreclosure) and of the
Leasehold Estate hereby created in any proceedings for the foreclosure of any
Permitted Leasehold Mortgage, or the assignee or transferee of this Lease and of
the Leasehold Estate hereby created (or, to the extent applicable, the direct or
indirect interests in Tenant) under any instrument of assignment or transfer in
lieu of the foreclosure of any Permitted Leasehold Mortgage, shall be subject to
all of the provisions, terms and conditions of this Lease including, without
limitation, Section 22.2(i) hereof.

 

109



--------------------------------------------------------------------------------

(v) Notwithstanding any other provisions of this Lease, any Permitted Leasehold
Mortgagee, Permitted Leasehold Mortgagee Designee or other acquirer of the
Leasehold Estate of Tenant (or, to the extent applicable, the direct or indirect
interests in Tenant) in accordance with the requirements of Section 22.2(i) of
this Lease pursuant to foreclosure, assignment in lieu of foreclosure or other
similar proceedings of this Lease may, upon acquiring Tenant’s Leasehold Estate
(or, to the extent applicable, the direct or indirect interests in Tenant),
without further consent of Landlord, (x) sell and assign interests in the
Leasehold Estate (or, to the extent applicable, the direct or indirect interests
in Tenant) as and to the extent provided in this Lease, and (y) enter into
Permitted Leasehold Mortgages in the same manner as the original Tenant, as and
to the extent provided in this Lease, in each case under clause (x) or (y),
subject to the terms of this Lease, including Article XVII and Section 22.2(i)
hereof.

(vi) Notwithstanding any other provisions of this Lease, any sale of this Lease
and of the Leasehold Estate hereby created (or, to the extent applicable, the
direct or indirect interests in Tenant) in any proceedings for the foreclosure
of any Permitted Leasehold Mortgage, or the assignment or transfer of this Lease
and of the Leasehold Estate hereby created (or, to the extent applicable, the
direct or indirect interests in Tenant) in lieu of the foreclosure of any
Permitted Leasehold Mortgage, shall, solely if and to the extent such sale,
assignment or transfer complies with the requirements of Section 22.2(i) hereof,
be deemed to be a permitted sale, transfer or assignment of this Lease;
provided, that the foreclosing Permitted Leasehold Mortgagee or purchaser at
foreclosure sale or successor purchaser must either (a) become a party to the
MLSA pursuant to Section 11.1 and Section 13.1 of the MLSA (or, in the case of a
foreclosure on or transfer of direct or indirect interests in Tenant, Tenant
must remain a party to the MLSA) and satisfy the requirements set forth in
Section 22.2(i)(1)(B) and Section 22.2(i)(2) through (5) or (b) satisfy the
requirements set forth in Section 22.2(i)(1)(A) and Sections 22.2(i)(2) through
(5).

(f) New Lease. In the event that this Lease is rejected in any bankruptcy,
insolvency or dissolution proceeding or is terminated by Landlord following a
Tenant Event of Default other than due to a default that is subject to cure by a
Permitted Leasehold Mortgagee under Section 17.1(d) and Section 17.1(e) above,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Lease has been rejected or terminated (“Notice of Termination”), and,
for the avoidance of doubt, upon delivery of such Notice of Termination, no
Permitted Leasehold Mortgagee shall have the rights as described in Section
17.1(d) and Section 17.1(e) above, but rather such Permitted Leasehold Mortgagee
instead shall have the rights described in this Section 17.1(f)). Following any
such rejection or termination, Landlord agrees to enter into a new lease (“New
Lease”) of the Leased Property with such Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee for the remainder of the term of this
Lease, effective as of the date of termination, at the rent and additional rent,
and upon the terms, covenants and conditions (including all then-remaining
options to renew but excluding requirements which have already been fulfilled)
of this Lease, provided:

(i) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall comply with the applicable terms of Section 22.2;

 

110



--------------------------------------------------------------------------------

(ii) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Lease given pursuant
to this Section 17.1(f);

(iii) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Lease but for such
rejection or termination (including, for avoidance of doubt, any amounts that
become due prior to and remained unpaid as of the date of the Notice of
Termination) and, in addition thereto, all reasonable expenses, including
reasonable documented attorney’s fees, which Landlord shall have incurred by
reason of such rejection or such termination and the execution and delivery of
the New Lease and which have not otherwise been received by Landlord from Tenant
or other party in interest under Tenant; and

(iv) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
other written notice of Landlord) and which can be cured through the payment of
money or, if such defaults cannot be cured through the payment of money, are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.

(g) New Lease Priorities. If more than one Permitted Leasehold Mortgagee shall
request a New Lease pursuant to subsection (f)(i) of this Section 17.1, Landlord
shall enter into such New Lease with the Permitted Leasehold Mortgagee whose
mortgage is senior in lien, or with its Permitted Leasehold Mortgagee Designee
acting for the benefit of such Permitted Leasehold Mortgagee prior in lien
foreclosing on Tenant’s interest in this Lease. Landlord, without liability to
Tenant or any Permitted Leasehold Mortgagee with an adverse claim, may rely upon
(i) with respect to any Permitted Leasehold Mortgage evidenced by a recorded
security instrument, a title insurance policy (or, if elected by Landlord in its
sole discretion, a title insurance commitment, certificate of title or other
similar instrument) issued by a reputable title insurance company as the basis
for determining the appropriate Permitted Leasehold Mortgagee who is entitled to
such New Lease or (ii) with respect to any Permitted Leasehold Mortgage not
evidenced by a recorded security instrument, the statement with respect to
relative priority of Permitted Leasehold Mortgages contained in the applicable
notice delivered pursuant to Section 17.1(b)(i), provided that any such
statement that provides that any such Permitted Leasehold Mortgage described in
this clause (ii) is senior or prior to any Permitted Leasehold Mortgage
evidenced by a recorded security instrument shall only be effective to the
extent it is consented to in writing by the Permitted Leasehold Mortgagee in
respect of such Permitted Leasehold Mortgage evidenced by a recorded security
instrument.

(h) Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee to cure any
Incurable Default in order to comply with the provisions of Sections 17.1(d) and
17.1(e), or as a condition

 

111



--------------------------------------------------------------------------------

of entering into the New Lease provided for by Section 17.1(f). For the
avoidance of doubt, upon such foreclosure and/or the effectuation of such a New
Lease in accordance with the provisions, terms and conditions hereof, any such
defaults are automatically deemed waived through the effective date of such
foreclosure or New Lease as to any such Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee, as the new tenant hereunder or under the
New Lease, as applicable (it being understood that the provisions of this
sentence shall not be deemed to relieve such new tenant of its obligations to
comply with this Lease in or such New Lease from and after the effective date of
such foreclosure or New Lease).

(i) Casualty Loss. A standard mortgagee clause naming each Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof may be added to any and all insurance policies required
to be carried by Tenant hereunder on condition that (and, in all events, Tenant
agrees that) the insurance proceeds are to be applied in the manner specified in
this Lease and the Permitted Leasehold Mortgage shall so provide; except that
the Permitted Leasehold Mortgage may provide a manner for the disposition of
such proceeds, if any, otherwise payable directly to Tenant (but not such
proceeds, if any, payable jointly to Landlord and Tenant or to Landlord, to the
Fee Mortgagee or to a third-party escrowee) pursuant to the provisions of this
Lease.

(j) Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration (including a
determination of Fair Market Ownership Value or Fair Market Base Rental Value)
or legal proceedings between Landlord and Tenant involving obligations under
this Lease.

(k) Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Article XXXV hereof to the
address furnished Landlord pursuant to subsection (b) of this Section 17.1, and
those from the Permitted Leasehold Mortgagee to Landlord shall be mailed to the
address designated pursuant to the provisions of Article XXXV hereof. Such
notices, demands and requests shall be given in the manner described in this
Section 17.1 and in Article XXXV and shall in all respects be governed by the
provisions of those sections.

(l) Limitation of Liability. Notwithstanding any other provision hereof to the
contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s liability
to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder howsoever
arising shall be limited to and enforceable only against such Permitted
Leasehold Mortgagee’s interest in the Leasehold Estate and the other collateral
granted to such Permitted Leasehold Mortgagee to secure the obligations under
the loan secured by the applicable Permitted Leasehold Mortgage, and (ii) each
Permitted Leasehold Mortgagee agrees that Landlord’s liability to such Permitted
Leasehold Mortgagee hereunder howsoever arising shall be limited to and
enforceable only against Landlord’s interest in the Leased Property, and no
recourse against Landlord shall be had against any other assets of Landlord
whatsoever.

(m) Sale Procedure. If this Lease has been terminated, the Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to

 

112



--------------------------------------------------------------------------------

Section 17.1(b) hereof with the most senior lien on the Leasehold Estate shall
have the right to make the determinations and agreements on behalf of Tenant
under Article XXXVI, in each case, in accordance with and subject to the terms
and provisions of Article XXXVI.

(n) Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long as
such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is an
intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Lease.

(o) The fee title to the Leased Property and the Leasehold Estate of Tenant
therein created by this Lease shall not merge but shall remain separate and
distinct, notwithstanding the acquisition of said fee title and said Leasehold
Estate by Landlord or by Tenant or by a third party, by purchase or otherwise.

17.2 Landlord Cooperation with Permitted Leasehold Mortgage. If, in connection
with granting any Permitted Leasehold Mortgage or entering into an agreement
relating thereto, Tenant shall request in writing (i) reasonable cooperation
from Landlord or (ii) reasonable amendments or modifications to this Lease, in
each case required to comply with any reasonable request made by Permitted
Leasehold Mortgagee, Landlord shall reasonably cooperate with such request, so
long as (a) no Tenant Event of Default is continuing, (b) all reasonable
documented out-of-pocket costs and expenses incurred by Landlord, including, but
not limited to, its reasonable documented attorneys’ fees, shall be paid by
Tenant, and (c) any requested action, including any amendments or modification
of this Lease, shall not (i) increase Landlord’s monetary obligations under this
Lease by more than a de minimis extent, or increase Landlord’s non-monetary
obligations under this Lease in any material respect or decrease Tenant’s
obligations in any material respect, (ii) diminish Landlord’s rights under this
Lease in any material respect, (iii) adversely impact the value of the Leased
Property by more than a de minimis extent or otherwise have a more than de
minimis adverse effect on the Leased Property, Tenant or Landlord,
(iv) adversely impact Landlord’s (or any Affiliate of Landlord’s) tax treatment
or position, (v) result in this Lease not constituting a “true lease”, or
(vi) result in a default under the Fee Mortgage Documents.

ARTICLE XVIII

TRANSFERS BY LANDLORD

18.1 Transfers Generally. Landlord may sell, assign, transfer or convey, without
Tenant’s consent, the entire Leased Property with respect to all of the
Facilities hereunder or the Leased Property with respect to any individual
Facility in each case, in whole (subject to exclusions for assets that may not
be transferred and that, in the aggregate, are de minimis) but not in part
(unless in part due to a transaction in which multiple Affiliates of a single
Person (collectively, “Affiliated Persons”) will own the applicable Leased
Property as tenants in common, but only if all such Landlord Affiliated Persons
execute a joinder to either this Lease or the applicable Severance Lease, as
applicable, as “Landlord”, on a joint and several basis, the form and substance
of which joinder shall be reasonably satisfactory to Tenant and Landlord) to a
single transferee (such transferee, such tenants in common or any other
permitted transferee of this Lease, in each case, an “Acquirer”) and, in
connection with such transaction, (a) if the

 

113



--------------------------------------------------------------------------------

subject transaction involves a sale, assignment, transfer or conveyance of the
entire Leased Property, this Lease shall be assigned to the applicable Acquirer
such that the Acquirer shall become successor Landlord as if an original party
to this Lease, and (b) if the subject transaction involves a sale, assignment,
transfer or conveyance of the Leased Property with respect to an individual
Facility (or several Facilities but not all Facilities), (A) this Lease shall
remain in full force and effect with respect to the Facilities not transferred
to the Acquirer, and (B) a Severance Lease (and a Severance MLSA), with the
applicable Acquirer, shall be entered into with respect to the transferred
Facility(ies) as described in Section 18.2 below. All Acquirers shall execute a
joinder to the Intercreditor Agreement in form and substance reasonably
acceptable to all parties thereto. If Landlord (including any permitted
successor Landlord) shall convey the entire Leased Property or the Leased
Property with respect to an individual Facility or Facilities in accordance with
the terms of this Lease, other than as security for a debt, and the applicable
Acquirer expressly assumes all obligations of Landlord arising after the date of
the conveyance, Landlord shall thereupon be released from all future liabilities
and obligations of Landlord under this Lease with respect to the transferred
portion of the Leased Property arising or accruing from and after the date of
such conveyance or other transfer and all such future liabilities and
obligations relating to such transferred Leased Property shall thereupon be
binding upon such applicable Acquirer. Without limitation of the preceding
provisions of this Section 18.1, any or all of the following shall be freely
permitted to occur: (i) any transfer of (a) the entire Leased Property or (b)
the entire Leased Property with respect to an individual Facility to a Fee
Mortgagee (in each case, subject to exclusions for assets that may not be
transferred and that, in the aggregate, are de minimis) in accordance with the
terms of this Lease (including any transfer of the direct or indirect equity
interests in Landlord), which transfer may include, without limitation, a
transfer by foreclosure brought by the Fee Mortgagee or a transfer by a deed in
lieu of foreclosure, assignment in lieu of foreclosure or other transaction in
lieu of foreclosure; (ii) a merger transaction or other similar disposition
affecting Landlord REIT or a sale by Landlord REIT directly or indirectly
involving the Leased Property (so long as (x) upon consummation of such
transaction, all of the Leased Property (subject to exclusions for assets that
may not be transferred and that, in the aggregate, are de minimis) is owned by a
single Person (or multiple Affiliated Persons as tenants in common) and (y) such
surviving Person(s) execute(s) an assumption of this Lease, the MLSA and all
Lease/MLSA Related Agreements to which Landlord is a party, assuming all
obligations of Landlord hereunder and thereunder) (in the case of multiple
Affiliated Persons, on a joint and several basis), the form and substance of
which assumption shall be reasonably satisfactory to Tenant and Landlord); (iii)
a sale/leaseback transaction by Landlord with respect to all of the Leased
Property pertaining to any Facility or Facilities (subject to exclusions for
assets that may not be transferred and that, in the aggregate, are de minimis)
(provided (x) the overlandlord under the resulting overlease agrees that, in the
event of a termination of such overlease, this Lease shall continue in effect as
a direct lease between such overlandlord and Tenant and (y) the overlease shall
not impose any new, additional or more onerous obligations on Tenant without
Tenant’s prior written consent in Tenant’s sole discretion (and without limiting
the generality of the foregoing, the overlease shall not impose any additional
monetary obligations (whether for payment of rents under such overlease or
otherwise) on Tenant), subject to and in accordance with all of the provisions,
terms and conditions of this Lease; (iv) any sale of any indirect interest in
the Leased Property in respect of any Facility or Facilities that does not
change the identity of Landlord hereunder, including without limitation a
participating interest in Landlord’s (or the interest of the fee

 

114



--------------------------------------------------------------------------------

owning entities comprising Landlord) interest under this Lease or a sale of
Landlord’s (or any such fee owning entity’s or entities’) reversionary interest
in the Leased Property (or the applicable Leased Property pertaining to any
individual Facility) so long as Landlord remains the only party with authority
to bind the Landlord under this Lease, or (v) a sale or transfer to an Affiliate
of Landlord or a joint venture entity in which any Affiliate of Landlord is the
managing member or partner, so long as (x) upon consummation of such
transaction, all of the Leased Property (or all of the Leased Property
pertaining to an individual Facility) (subject to exclusions for assets that may
not be transferred and that, in the aggregate, are de minimis) is owned by a
single Person or multiple Affiliated Persons as tenants in common and (y) such
Person(s) execute(s) an assumption of this Lease, the MLSA and all Lease/MLSA
Related Agreements to which Landlord is a party, assuming all obligations of
Landlord hereunder and thereunder (in the case of multiple Affiliated Persons,
on a joint and several basis), the form and substance of which assumption shall
be reasonably satisfactory to Tenant and Landlord. Notwithstanding anything to
the contrary herein, Landlord shall not sell, assign, transfer or convey any
Leased Property, or assign this Lease, to (I) a Tenant Prohibited Person (as
defined in the MLSA), (II) a Manager Prohibited Person (as defined in the MLSA),
or (III) any Person that is associated with a Person who has been found
“unsuitable”, denied a Gaming License or otherwise precluded from participation
in the Gaming Industry by any Gaming Authority where such association may
adversely affect, any of Tenant’s or its Affiliates’ Gaming Licenses or Tenant’s
or its Affiliates’ then-current standing with any Gaming Authority. Any transfer
by Landlord under this Article XVIII shall be subject to all applicable Legal
Requirements, including any Gaming Regulations, and no such transfer shall be
effective until any applicable approvals with respect to Gaming Regulations, if
applicable, are obtained. Tenant shall attorn to and recognize any successor
Landlord in connection with any transfer(s) permitted under this Article XVIII
as Tenant’s “landlord”.

18.2 Severance Leases. In the event a fee owning Landlord entity desires to sell
or otherwise transfer a Facility (in whole but not in part) to a third party or
to an affiliate of Landlord, the Parties shall enter into a Severance Lease with
respect to such Facility, in accordance with the following provisions:

(a) Landlord shall give Tenant not less than fifteen (15) days’ advance written
notice of a Severance Lease, and the applicable operating Tenant entity with
respect to the applicable Leased Property (as set forth on Exhibit A) shall
thereafter, within said fifteen (15)-day period (or such longer period of time
as Landlord may require; it being understood that Landlord may delay or cancel
the Severance Lease in the event that the underlying sale or transfer of a
Facility is delayed or cancelled for any reason), execute, acknowledge and
deliver a Severance Lease to the new owner of the applicable Facility for the
remaining Term and on substantially the same terms and conditions as this Lease
(except for appropriate adjustments (including to Exhibits and Schedules),
including such adjustments as are described in this Article XVIII), and in any
case no less favorable to Tenant than the terms and conditions of this Lease,.

(b) Rent payable under the Severance Lease at the time of the commencement of
such Severance Lease shall be equal to the amount of the Rent Reduction Amount
for the applicable Leased Property to be subject to such Severance Lease.
Correspondingly, Rent payable hereunder shall be reduced by such Rent Reduction
Amount.

 

115



--------------------------------------------------------------------------------

(c) If the applicable operating Tenant entity with respect to such Leased
Property to be subject to such Severance Lease is not listed on Exhibit A as a
Tenant with respect to any Leased Property remaining subject to this Lease,
then, upon such operating Tenant entity’s execution of such Severance Lease,
such operating Tenant entity shall be released from any and all liability and
obligations with respect to this Lease accruing from and after such execution of
such Severance Lease.

(d) Any Severance Lease shall contain minimum capital expenditure requirements
regarding the applicable Facility leased pursuant to such Severance Lease that,
in the aggregate (taken together with the Minimum Cap Ex Requirements under this
Lease and the Other Leases, after taking into consideration applicable
reductions of the Minimum Cap Ex Requirements under this Lease in the amount of
the Minimum Cap Ex Reduction Amount), are no greater than the Minimum Cap Ex
Requirements under this Lease and the Other Leases immediately prior to
execution of the applicable Severance Lease.

(e) Tenant shall take such actions and execute and deliver such documents,
including, without limitation, amended Memorandum(s) of Lease and, if requested
by Landlord, an amendment to this Lease, as are reasonably necessary and
appropriate to effectuate fully the provisions and intent of this Article XVIII,
and as Landlord may reasonably request to evidence such removal of a Facility
(or Facilities).

(f) Upon execution of a Severance Lease, the applicable parties shall enter into
a corresponding Severance MLSA.

(g) All reasonable, documented out-of-pocket costs and expenses relating to a
Severance Lease (including reasonable attorneys’ fees and other reasonable,
documented out-of-pocket costs incurred by Tenant or Guarantor for outside
counsel, if any) shall be borne by Landlord and not Tenant.

(h) Landlord and Tenant shall cooperate with all applicable gaming authorities
in all reasonable respects to facilitate all necessary regulatory reviews,
approvals and/or authorizations with respect to the Severance Lease, in
accordance with applicable Gaming Regulations. The execution and implementation
of any Severance Lease shall be subject to obtaining all applicable approvals
from the applicable Gaming Authorities.

18.3 Permitted Property Sales. Notwithstanding anything contained to the
contrary herein, upon Landlord providing to Tenant not less than ten (10) days’
advance written notice, Landlord may sell or otherwise convey to a third party,
without Tenant’s consent in each instance, any or all of the property identified
on Schedule 7 attached hereto. Upon such sale or conveyance, the applicable
property shall no longer be considered Leased Property hereunder, but no
reduction in Rent or the Minimum Cap Ex Requirements shall be applicable and no
Severance Lease or corresponding Severance MLSA shall be applicable.

18.4 Transfers to Tenant Competitors. In the event that, and so long as,
Landlord with respect to any Leased Property is a Tenant Competitor, then,
notwithstanding anything herein to the contrary, the following shall apply:

 

116



--------------------------------------------------------------------------------

(a) Without limitation of Section 23.1(c) of this Lease, Tenant shall not be
required to deliver the information required to be delivered to such Landlord
pursuant to Section 23.1(b) hereof to the extent the same would give such
Landlord a “competitive” advantage with respect to markets in which such
Landlord and Tenant or CEC might be competing at any time (it being understood
that such Landlord shall retain audit rights with respect to such information to
the extent required to confirm Tenant’s compliance with the terms of this Lease)
(and such Landlord shall be permitted to comply with Securities Exchange
Commission, Internal Revenue Service and other legal and regulatory requirements
with regard to such information) and provided that appropriate measures are in
place to ensure that only such Landlord’s auditors (which for this purpose shall
be a “big four” firm designated by such Landlord) and attorneys (as reasonably
approved by Tenant) (and not Landlord or any Affiliates of such Landlord or any
direct or indirect parent company of such Landlord or any Affiliate of such
Landlord) are provided access to such information or (2) to provide information
that is subject to the quality assurance immunity or is subject to
attorney-client privilege or the attorney work product doctrine.

(b) Certain of Landlord’s consent or approval rights set forth in this Lease
shall be eliminated or modified, as follows:

(i) Clause (vii) of the definition of Primary Intended Use shall be deleted, and
clause (v) of the definition of Primary Intended Use shall be modified to read
as follows: “(v) such other ancillary uses, but in all events consistent with
the current use of the Leased Property or any portion thereof as of the
Commencement Date or with then-prevailing or innovative or state-of-the-art
hotel, resort and gaming industry use, and/or”.

(ii) Without limitation of the other provisions of Section 10.1(a), the approval
of Landlord shall not be required under (1) Section 10.1(a)(1) for Alterations
and Capital Improvements in excess of Seventy-Five Million and No/100 Dollars
($75,000,000.00), and (2) Section 10.2(b) for approval of the Architect
thereunder.

(c) With respect to all consent, approval and decision-making rights granted to
such Landlord under the Lease relating to competitively sensitive matters
pertaining to the use and operation of the Leased Property and Tenant’s business
conducted thereat (other than any right of Landlord to grant waivers and amend
or modify any of the terms of this Lease), such Landlord shall establish an
independent committee to evaluate, negotiate and approve such matters,
independent from and without interference from such Landlord’s management or
Board of Directors. Any dispute over whether a particular decision should be
determined by such independent committee shall be submitted for resolution by an
Expert pursuant to Section 34.2 hereof.

Tenant acknowledges and agrees that (x) as of the Commencement Date, Joliet
Partner is a minority interest holder in the landlord under the Joliet Lease and
does not Control such landlord; and (y) for so long as the circumstances in
clause (x) continue and the Joliet Partner continues to own no more than twenty
percent (20%) of the interest in such landlord, neither Landlord nor any of its
Affiliates shall be deemed to be a Tenant Competitor solely as a result of the
circumstances in clause (x).

 

117



--------------------------------------------------------------------------------

ARTICLE XIX

HOLDING OVER

If Tenant shall for any reason remain in possession of all or any portion of the
Leased Property after the Expiration Date without the consent, or other than at
the request, of Landlord, such possession shall be as a month-to-month tenant
during which time Tenant shall pay as Rent each month an amount equal to (a) the
sum of (x) two hundred percent (200%) of the monthly installment of Rent
allocable to the portion of the Leased Property in which Tenant remains in
possession as of the Expiration Date, plus (y) one hundred twenty-five percent
(125%) of the monthly installment of Rent allocable to the balance of the Leased
Property (in which Tenant does not remain in possession) applicable as of the
Expiration Date, and (b) all Additional Charges and all other sums payable by
Tenant pursuant to this Lease. During such period of month-to-month tenancy,
Tenant shall be obligated to perform and observe all of the terms, covenants and
conditions of this Lease, but shall have no rights hereunder other than the
right, to the extent given by law to month-to-month tenancies, to continue its
occupancy and use of such portion of the Leased Property associated therewith.
Nothing contained herein shall constitute the consent, express or implied, of
Landlord to the holding over of Tenant after the Expiration Date. This Article
XIX is subject to Tenant’s rights and obligations under Article XXXVI below, and
it is understood and agreed that any possession of the Leased Property after the
Expiration Date pursuant to such Article XXXVI shall not constitute a hold over
subject to this Article XIX.

ARTICLE XX

RISK OF LOSS

The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property or any part thereof as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord)
during the Term is assumed by Tenant, and except as otherwise expressly provided
herein no such event shall entitle Tenant to any abatement of Rent.

ARTICLE XXI

INDEMNIFICATION

21.1 General Indemnification.

(i) In addition to the other indemnities contained herein, and notwithstanding
the existence of any insurance carried by or for the benefit of Landlord or
Tenant, and without regard to the policy limits of any such insurance, Tenant
shall protect, indemnify, save harmless and defend Landlord and its principals,
partners, officers, members, directors, shareholders, employees, managers,
agents and servants (collectively, the “Landlord Indemnified Parties”; each
individually, a “Landlord Indemnified Party”), from and against all liabilities,
obligations, claims, damages,

 

118



--------------------------------------------------------------------------------

penalties, causes of action, costs and expenses, including reasonable documented
attorneys’, consultants’ and experts’ fees and expenses, imposed upon or
incurred by or asserted against the Landlord Indemnified Parties (excluding any
indirect, special, punitive or consequential damages as provided in
Section 41.3) by reason of any of the following (in each case, other than to the
extent resulting from Landlord’s gross negligence or willful misconduct or
default hereunder or the violation by Landlord of any Legal Requirement imposed
against Landlord (including any Gaming Regulations, but excluding any Legal
Requirement which Tenant is required to satisfy pursuant to the terms hereof or
otherwise)): (i) any accident, injury to or death of Persons or loss of or
damage to property occurring on or about any Facility (or any part thereof) or
adjoining sidewalks under the control of Tenant or any Subtenant; (ii) any use,
misuse, non-use, condition, maintenance or repair by Tenant of any Facility (or
any part thereof); (iii) any failure on the part of Tenant to perform or comply
with any of the terms of this Lease; (iv) any claim for malpractice, negligence
or misconduct committed by Tenant or any Person on or from any Facility (or any
part thereof); (v) the violation by Tenant of any Legal Requirement (including
any Gaming Regulations) or Insurance Requirements; (vi) the non-performance of
any contractual obligation, express or implied, assumed or undertaken by Tenant
with respect to any Facility (or any portion thereof) or any business or other
activity carried on in relation to any Facility (or any part thereof) by Tenant;
(vii) any lien or claim that may be asserted against any Facility (or any part
thereof) arising from any failure by Tenant to perform its obligations hereunder
or under any instrument or agreement affecting any Facility (or any part
thereof); and (viii) any third-party claim asserted against Landlord as a result
of Landlord being a party to the MLSA or arising from Tenant’s or Manager’s or
CEC’s failure to perform their respective obligations under the MLSA, in each
case so long as such claim does not result from Landlord’s actions. Any amounts
which become payable by Tenant under this Article XXI shall be paid within ten
(10) days after liability therefor is determined by a final non appealable
judgment or settlement or other agreement of the Parties, and if not timely paid
shall bear interest at the Overdue Rate from the date of such determination to
the date of payment. Tenant, with its counsel and at its sole cost and expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against the Landlord Indemnified Parties. For purposes of this
Article XXI, any acts or omissions of Tenant or any Subtenant or any Subsidiary,
as applicable, or by employees, agents, assignees, contractors, subcontractors
or others acting for or on behalf of Tenant or any Subtenant or any Subsidiary,
as applicable (including, without limitation, Manager or anyone acting by,
through or on behalf of Manager) (whether or not they are negligent,
intentional, willful or unlawful), shall be strictly attributable to Tenant.

(ii) Notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Landlord shall protect, indemnify, save harmless and defend
Tenant and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Tenant Indemnified
Parties”; each individually, a “Tenant Indemnified Party”) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses, including reasonable documented attorneys’, consultants’ and
experts’ fees and expenses, imposed upon or incurred by or asserted against the
Tenant Indemnified Parties (excluding any indirect, special, punitive

 

119



--------------------------------------------------------------------------------

or consequential damages as provided in Section 41.3) by reason of
(A) Landlord’s gross negligence or willful misconduct hereunder, other than to
the extent resulting from Tenant’s gross negligence or willful misconduct or
default hereunder, and (B) the violation by Landlord of any Legal Requirement
imposed against Landlord (including any Gaming Regulations, but excluding any
Legal Requirement which Tenant is required to satisfy pursuant to the terms
hereof or otherwise). Any amounts which become payable by Landlord under this
Article XXI shall be paid within ten (10) days after liability therefor is
determined by a final non appealable judgment or settlement or other agreement
of the Parties, and if not timely paid shall bear interest at the Overdue Rate
from the date of such determination to the date of payment. Landlord, with its
counsel and at its sole cost and expense, shall contest, resist and defend any
such claim, action or proceeding asserted or instituted against the Tenant
Indemnified Parties. For purposes of this Article XXI, any acts or omissions of
Landlord, or by employees, agents, contractors, subcontractors or others acting
for or on behalf of Landlord (whether or not they are negligent, intentional,
willful or unlawful), shall be strictly attributable to Landlord.

21.2 Encroachments, Restrictions, Mineral Leases, etc.

If any of the Leased Improvements shall encroach upon any property, street or
right-of-way, or shall violate any restrictive covenant or other similar
agreement affecting the Leased Property, or any part thereof, or shall impair
the rights of others under any easement or right-of-way to which the Leased
Property is subject, or the use of the Leased Property or any portion thereof is
impaired, limited or interfered with by reason of the exercise of the right of
surface entry or any other provision of a lease or reservation of any oil, gas,
water or other minerals, then, promptly upon the request of Landlord or any
Person affected by any such encroachment, violation or impairment (collectively,
a “Title Violation”), Tenant, subject to its right to contest the existence of
any such encroachment, violation or impairment to the extent provided in this
Lease, and without limitation of any of Tenant’s obligations otherwise set forth
in this Lease (to the extent applicable), shall (i) in the case of any third
party claims (excluding for the avoidance of doubt those made by Affiliates of
Landlord) based on or resulting from such Title Violation, protect, indemnify,
save harmless and defend the Landlord Indemnified Parties from and against, with
respect to matters first arising from and after the Commencement Date, one
hundred percent (100%) of, and with respect to matters existing as of the
Commencement Date, fifty percent (50%) of, any and all losses, liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including reasonable documented attorneys’, consultants’ and experts’ fees and
expenses) based on or arising by reason of any such third party claim based on
or resulting from such Title Violation; provided, however, that Tenant shall be
required to so protect, indemnify, save harmless and defend the Landlord
Indemnified Parties only to the extent that the proceeds from Landlord’s title
insurance policies are not sufficient to cover such losses, liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(it being understood that if Tenant pays any such amounts that are contemplated
hereunder to be covered by Landlord’s title insurance policies, then Tenant
shall be subrogated to all or fifty percent (50%) of (as applicable) the rights
of Landlord against its title insurance carriers and shall be entitled to, with
respect to matters first arising from and after the Commencement Date, one
hundred percent (100%) of, and with respect to matters existing as of the
Commencement Date, fifty percent (50%) of, the proceeds (net of Landlord’s
out-of-pocket costs incurred in obtaining such proceeds) from such title
insurance policy related to such Title Violation; except, however,

 

120



--------------------------------------------------------------------------------

Tenant shall not be entitled to receive proceeds from any such title insurance
policies in excess of amounts actually paid by Tenant in connection therewith)
and (ii) to the extent that no third party makes a claim with respect to such
Title Violation, Landlord shall not require Tenant to cure any of the foregoing
matters unless it would have a material adverse effect on the Leased Property
following expiration or termination of this Lease, and in the event Tenant so
cures any such matters, (A) Tenant shall bear with respect to matters first
arising from and after the Commencement Date, one hundred percent (100%) of, and
with respect to matters existing as of the Commencement Date, fifty percent
(50%) of, the cost of such cure (after giving effect to such title insurance
proceeds), and (B) Tenant shall be subrogated to all or fifty percent (50%) of
(as applicable) the rights of Landlord against its title insurance carriers and
shall be entitled to, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of, the proceeds (net
of Landlord’s out-of-pocket costs incurred in obtaining such proceeds) from such
title insurance policy related to such Title Violation; except, however, Tenant
shall not be entitled to receive proceeds from any such title insurance policies
in excess of amounts actually paid by Tenant in connection therewith. In the
event of an adverse final determination with respect to any such encroachment,
violation or impairment, (a) either of Tenant or Landlord shall obtain valid and
effective waivers or settlements of all claims, liabilities and damages
resulting from each such encroachment, violation or impairment, or (b) Tenant
shall make such changes in the Leased Improvements, and take such other actions,
in each case reasonably acceptable to Landlord, as Tenant in the good faith
exercise of its judgment deems reasonably practicable, to remove such
encroachment or to end such violation or impairment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
applicable portion of the Leased Property for the Primary Intended Use
substantially in the manner and to the extent the applicable portion of the
Leased Property was operated prior to the assertion of such encroachment,
violation or impairment; provided that, (i) unless required under an adverse
final determination of a claim brought by a third party other than Landlord or
any Affiliate of Landlord, Tenant shall not be required to obtain any such
waivers or settlements, make any such changes or take any such other actions
unless such encroachment, violation or impairment otherwise would have a
material adverse effect on the Leased Property following expiration or
termination of this Lease, and (ii) Tenant shall bear with respect to matters
first arising from and after the Commencement Date, one hundred percent (100%)
of, and with respect to matters existing as of the Commencement Date, fifty
percent (50%) of, the cost of obtaining such waivers or settlements, making any
such changes or taking any such other actions. Tenant’s obligations under this
Section 21.2 shall be in addition to and shall in no way discharge or diminish
any obligation of any insurer under any policy of title or other insurance and,
to the extent of any recovery under any title insurance policy, Tenant shall be
entitled to, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of any sums recovered
by Landlord under any such policy of title or other insurance (net of Landlord’s
out-of-pocket costs incurred in seeking such recovery) up to the maximum amount
paid by Tenant in accordance with this Section 21.2 and Landlord, upon request
by Tenant, shall pay over to Tenant the applicable portion of such sum paid to
Landlord in recovery on such claim. Landlord agrees to use reasonable efforts to
seek recovery under any policy of title or other insurance under which Landlord
is an insured party for all losses, liabilities, obligations,

 

121



--------------------------------------------------------------------------------

claims, damages, penalties, causes of action, costs and expenses (including
reasonable documented attorneys’, consultants’ and experts’ fees and expenses)
based on or arising by reason of any such encroachment, violation or impairment
as set forth in this Section 21.2; provided, however, that in no event shall
Landlord be obligated to institute any litigation, arbitration or other legal
proceedings in connection therewith unless Landlord is reasonably satisfied that
Tenant has the financial resources needed to fund all or fifty percent (50%) (as
applicable) of the expenses of such litigation and Tenant and Landlord have
agreed upon the terms and conditions on which such funding will be made
available by Tenant, including, but not limited to, the mutual approval of a
litigation budget.

ARTICLE XXII

TRANSFERS BY TENANT

22.1 Subletting and Assignment. Other than as expressly provided herein
(including in respect of Permitted Leasehold Mortgages under Article XVII, and
the permitted Subleases and assignments described in this Article XXII), Tenant
shall not, without Landlord’s prior written consent (which, except as
specifically set forth herein, may be withheld in Landlord’s sole and absolute
discretion), (w) voluntarily or by operation of law assign (which term includes
any transfer, sale, encumbering, pledge or other transfer or hypothecation),
directly or indirectly, in whole or in part, this Lease or Tenant’s Leasehold
Estate, (x) let or sublet (or sub-sublet, as applicable) all or any part of any
Facility, or (y) other than in accordance with the express terms of the MLSA,
replace Manager or another wholly-owned subsidiary of CEC as Manager under the
MLSA (other than with another wholly-owned subsidiary of CEC). Tenant
acknowledges that Landlord is relying upon the expertise of Tenant in the
operation (and of Manager or such other Affiliate of CEC in the management) of
the Facilities hereunder and that Landlord entered into this Lease with the
expectation that Tenant would remain in and operate (and Manager or such other
Affiliate of CEC would manage) the Facilities during the entire Term. Any Change
of Control (or, subject to Section 22.2 below, any transfer of direct or
indirect interests in Tenant that results in a Change of Control) shall
constitute an assignment of Tenant’s interest in this Lease within the meaning
of this Article XXII and the provisions requiring consent contained herein shall
apply thereto. Notwithstanding anything set forth herein, except as expressly
provided in Section 22.2(i) or in Article XI of the MLSA, no assignment or
direct or indirect transfer of any nature (whether or not permitted hereunder)
shall have the effect of releasing Tenant, Guarantor or Manager from their
respective obligations under the MLSA.

22.2 Permitted Assignments and Transfers. Subject to compliance with the
provisions of Section 22.4, as applicable, and Article XL, Tenant (or a
third-party as applicable to the extent expressly referenced below), without the
consent of Landlord, may:

(i) (a) subject to and in accordance with Section 17.1, assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant), in
whole, but not in part, to a Permitted Leasehold Mortgagee for collateral
purposes pursuant to a Permitted Leasehold Mortgage, (b) assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant) to such
Permitted Leasehold Mortgagee, its Permitted Leasehold Mortgagee Designee or any
other purchaser following any foreclosure or transaction in lieu of foreclosure
of the Permitted Leasehold Mortgage, and

 

122



--------------------------------------------------------------------------------

(c) assign this Lease (and/or direct or indirect interests in Tenant) to any
subsequent purchaser thereafter (provided such subsequent purchaser is not CEC,
any Affiliate of CEC or any other Prohibited Leasehold Agent), in each case,
solely in connection with or following a foreclosure of, or transaction in lieu
of foreclosure of, a Permitted Leasehold Mortgage; provided, however, that
immediately upon giving effect to any Lease Foreclosure Transaction, (1) subject
to the last sentence of this Section 22.2, at the option of Foreclosure
Successor Tenant, either of the following conditions (A) or (B) shall be
satisfied (the “Tenant Transferee Requirement”): (A) (x) a Qualified Transferee
will be the replacement Tenant hereunder or will Control, and own not less than
fifty-one percent (51%) of all of the direct and indirect economic and
beneficial interests in, Tenant or such replacement Tenant, (y) a replacement
lease guarantor that is a Qualified Replacement Guarantor will have provided a
Replacement Guaranty of the Lease, and (z) the Leased Property shall be managed
pursuant to a Replacement Management Agreement by a Qualified Replacement
Manager or a manager that is expressly approved in writing by Landlord or
(B) (x) a transferee that satisfies the requirements set forth in clauses
(b) through (i) in the definition of Qualified Transferee will be the
replacement Tenant or will Control and own not less than fifty-one percent (51%)
of all of the direct and indirect economic and beneficial interests in Tenant,
(y) the Lease shall continue to be guaranteed by Guarantor under the MLSA
(unless Landlord previously expressly consented in writing to the termination of
the MLSA) (it being understood that in any event under this clause
(B) Guarantor’s obligations under the MLSA shall continue in full force and
effect, without any reduction or impairment whatsoever, and without the need to
reaffirm the same), and (z) the Property shall be managed by the Manager (or a
replacement manager previously appointed by Landlord following a Termination for
Cause (as defined under the MLSA)) under the MLSA (or a replacement management
agreement previously approved by Landlord); (2) the transferee and any other
Affiliates shall have obtained all necessary Gaming Licenses as required under
applicable Legal Requirements (including Gaming Regulations) and all other
licenses, approvals, and permits required for such transferee to be Tenant under
this Lease; (3) the transferee and its equity holders will comply with all
customary “know your customer” requirements of any Fee Mortgagee; (4) a single
Person or multiple Affiliated Persons as tenants in common (each of which
satisfy the Tenant Transferee Requirement) (provided such Affiliated Persons
have executed a joinder to this Lease as the “Tenant” on a joint and several
basis, the form and substance of which joinder shall be reasonably satisfactory
to Landlord) shall own, directly, all of Tenant’s Leasehold Estate and be Tenant
under this Lease; and (5) the Foreclosure Successor Tenant shall (i) provide
written notice to Landlord at least thirty (30) days prior to the closing of the
applicable Lease Foreclosure Transaction, specifying in reasonable detail the
nature of such Lease Foreclosure Transaction and such additional information as
Landlord may reasonably request in order to determine that the requirements of
this Section 22.2(i) are satisfied, which notice shall be accompanied by
proposed forms of the Lease Assumption Agreement, the amendment to this Lease
contemplated by the penultimate paragraph of this Section 22.2, and if clause
(1)(A) applies, the forms of proposed Replacement Guaranty and Replacement
Management Agreement, (ii) assume (or, in the case of a foreclosure on or
transfer of direct or indirect interests in Tenant, cause Tenant to reaffirm) in
writing (in a form reasonably acceptable to Landlord) the obligations of Tenant
under this Lease, the MLSA (to the extent the

 

123



--------------------------------------------------------------------------------

Property shall continue to be managed by the Manager under the MLSA), and all
applicable Lease/MLSA Related Agreements to which Tenant is a party, from and
after the date of the closing of the Lease Foreclosure Transaction (a “Lease
Assumption Agreement”), (iii) provide Landlord with a copy of any such Lease
Assumption Agreement and all other documents required under this Section 22.2(i)
as executed at such closing promptly following such closing and (iv) provide
Landlord with a customary opinion of counsel reasonably satisfactory to Landlord
with respect to the execution, authorization, and enforceability and other
customary matters;

(ii) upon prior written notice to Landlord, assign this Lease in entirety to an
Affiliate of Tenant, to CEC or an Affiliate of CEC, provided, that such assignee
becomes party to and assumes (in a form reasonably satisfactory to Landlord)
this Lease, the MLSA and all applicable Lease/MLSA Related Agreements to which
Tenant is a party (it being understood, for the avoidance of doubt, that none of
the foregoing shall result in Tenant being released from this Lease, the MLSA or
any of the other Lease/MLSA Related Agreements);

(iii) transfer direct or indirect interests in Tenant or its direct or indirect
parent(s) on a nationally-recognized exchange; provided, however, that, in the
event of a Change of Control of CEC, then the qualifications, quality and
experience of the management of Tenant, and the quality of the management and
operation of the Facilities (taken as a whole with the Joliet Facility) must in
each case be generally consistent with or superior to that which existed prior
to such Change of Control (it being agreed that Tenant shall give no less than
thirty (30) days’ prior notice to Landlord of any transaction or series of
related transactions which would result in a Change of Control of CEC and Tenant
shall furnish Landlord with such information and materials relating to the
proposed transaction as Landlord may reasonably request in connection with
making its determination under this clause (iii) (to the extent in Tenant’s
possession or reasonable control, and subject to customary and reasonable
confidentiality restrictions in connection therewith), and if Landlord
determines that the quality of the management and operation of the Leased
Property will not meet such requirement, then such determination shall be
resolved pursuant to Section 34.2 (except, however, for this purpose, the
fifteen (15) day good faith negotiating period contemplated by Section 34.2
shall not apply));

(iv) transfer any direct or indirect interests in Tenant so long as a Change of
Control does not result, provided Landlord shall be given prior written notice
of any transfer of ten percent (10%) or more (in the aggregate) direct or
indirect ownership interest in Tenant of which transfer Tenant or CEC has actual
knowledge other than any such transfer on a nationally recognized exchange;

(v) transfer direct or indirect interests in CEC; provided, however, that in the
event of a Change of Control of CEC, the qualifications, quality and experience
of the management of Tenant, and the quality of the management and operation of
the Facilities (taken as a whole with the Joliet Facility) must in each case be
generally consistent with or superior to that which existed prior to such Change
of Control (it being agreed that Tenant shall give no less than thirty
(30) days’ prior notice to Landlord of any transaction or series of related
transactions which would result in a Change of Control of

 

124



--------------------------------------------------------------------------------

CEC and Tenant shall furnish Landlord with such information and materials
relating to the proposed transaction as Landlord may reasonably request in
connection with making its determination under this clause (v) (to the extent in
Tenant’s possession or reasonable control, subject to customary and reasonable
confidentiality restrictions in connection therewith), and if Landlord
determines that the quality of the management and operation of the Leased
Property will not meet such requirement, then such determination shall be
resolved pursuant to Section 34.2 (except, however, for this purpose, the
fifteen (15) day good faith negotiating period contemplated by Section 34.2
shall not apply)); and/or

(vi) transfer direct or indirect interests in Tenant or its direct or indirect
parent(s) in connection with a transfer of all of the assets (other than assets
which in the aggregate are de minimis) of CEC; provided, that all requirements
of Section 11.3.3 of the MLSA in connection with a Substantial Transfer (as
defined in the MLSA) of CEC shall have been complied with in all respects;
provided, however, that CEC shall not be released from its obligations under the
MLSA and the applicable transferee shall assume, jointly and severally with CEC
(in a form reasonably satisfactory to Landlord), all of CEC’s obligations under
the MLSA.

In connection with any transaction permitted pursuant to Section 22.2(i), the
applicable Successor Foreclosure Tenant and Landlord shall make such amendments
and other modifications to this Lease as are reasonably requested by either such
party as needed to give effect to such transaction and such technical amendments
as may be reasonably necessary or appropriate in connection with such
transaction including technical changes in the provisions of this Lease
regarding delivery of Financial Statements from Tenant and CEC to reflect the
changed circumstances of Tenant, any interest holders in Tenant or Guarantor
(provided, that, in all events, any such amendments or modifications shall not
increase any Party’s monetary obligations under this Lease by more than a de
minimis extent or any Party’s non-monetary obligations under this Lease in any
material respect or diminish any Party’s rights under this Lease in any material
respect; provided, further, it is understood that delivery by any applicable
Qualified Replacement Guarantor or parent of a replacement Tenant of Financial
Statements and other reporting consistent with the requirements of Article XXIII
hereof shall not be deemed to increase Tenant’s obligations or decrease Tenant’s
rights under this Lease). After giving effect to any such transaction, unless
the context otherwise requires, references to Tenant shall be deemed to refer to
the Successor Foreclosure Tenant permitted under this Section 22.2.

Notwithstanding anything otherwise contained in this Lease, Landlord and Tenant
acknowledge that Landlord entered into this Lease with the expectation that the
Leased Property and the Other Leased Property would be under common management
by the Manager pursuant to the MLSA and the Other MLSA, respectively.
Accordingly, absent Landlord’s express written consent, no assignment or other
transfer shall be permitted under Section 22.2(i)(1)(A) or Section 22.2(i)(1)(B)
unless, upon giving effect to such assignment or other transfer, (i) unless the
Manager of the Leased Property or the manager of the Other Leased Property has
been terminated pursuant to a Termination for Cause under and as defined in the
MLSA or applicable Other MLSA, the manager of the Leased Property is the same
Person (or an Affiliate of such Person) that is then managing the Other Leased
Property, (ii) the Leased Property continues to be operated under the Property
Specific IP, and (iii) so long as the Leased Property is managed by Manager or
any other Affiliate of CEC, the Leased Property continues to be granted access
to the System-wide IP at least consistent with the access granted to the Leased
Property prior to any such assignment or other transfer.

 

125



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, any transfer of Tenant’s
interest in this Lease or the Leasehold Estate shall be subject to compliance
with all Gaming Regulations, including receipt of all applicable Gaming Licenses
and shall not result in the loss or violation of any Gaming License for the
Leased Property.

22.3 Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 22.4 and Article XL, provided that no Tenant Event of Default
shall have occurred and be continuing, Tenant may enter into any Sublease
(including sub-subleases, license agreements and other occupancy arrangements,
but excluding any Sublease for all or substantially all of the Leased Property)
without the consent of Landlord, provided, that, (i) Tenant is not released from
any of its obligations under this Lease, (ii) such Sublease is made for bona
fide business purposes in the normal course of the Primary Intended Use, and is
not designed with the intent to avoid payment of Variable Rent or otherwise
avoid any of the requirements or provisions of this Lease, (iii) such
transaction is not designed with the intent to frustrate Landlord’s ability to
enter into a new Lease of the Leased Property with a third Person following the
Expiration Date, (iv) such transaction shall not result in a violation of any
Legal Requirements (including Gaming Regulations) relating to the operation of
the Facility, including any Gaming Facilities, (v) any Sublease of all or
substantially all of any Facility shall be subject to the consent of Landlord
and the applicable Fee Mortgagee, and (vi) the Subtenant and any other
Affiliates shall have obtained all necessary Gaming Licenses as required under
applicable Legal Requirements (including Gaming Regulations) in connection with
such Sublease; provided, further, that, notwithstanding anything otherwise set
forth herein, the following are expressly permitted without such consent:
(A) the Specified Subleases and any renewals or extensions in accordance with
their terms, respectively, or non-material modifications thereto and (B) any
Subleases to Affiliates of Tenant that are necessary or appropriate for the
operation of the Facility, including any Gaming Facilities, in connection with
licensing requirements (e.g., gaming, liquor, etc.) (provided the same are
expressly subject and subordinate to this Lease); provided, further, however,
that, notwithstanding anything otherwise set forth herein, the portion(s) of the
Leased Property subject to any Subleases (other than the Specified Subleases and
other than Subleases to Affiliates of CEC) shall not be used for Gaming purposes
or other core functions or spaces at any Facility (e.g., hotel room areas) (and
any such Subleases to persons that are not Affiliates of CEC in respect of
Leased Property used or to be used in whole or in part for Gaming purposes or
other core functions or spaces (e.g., hotel room areas) shall be subject to
Landlord’s prior written consent not to be unreasonably withheld). If reasonably
requested by Tenant in respect of a Subtenant (including any sub-sublessee, as
applicable) permitted hereunder that is neither a Subsidiary nor an Affiliate of
Tenant or Guarantor, with respect to a Material Sublease, Landlord and any such
Subtenant (or sub-sublessee, as applicable) shall enter into a subordination,
non-disturbance and attornment agreement with respect to such Material Sublease
in a form reasonably satisfactory to Landlord, Tenant and the applicable
Subtenant (or sub-sublessee, as applicable) (and if a Fee Mortgage is then in
effect, Landlord shall use reasonable efforts to seek to cause the Fee Mortgagee
to enter into a subordination, non-disturbance and attornment agreement
substantially in the form customarily entered into by such Fee Mortgagee at the
time of request with similar subtenants (subject to adjustments and
modifications arising out of the

 

126



--------------------------------------------------------------------------------

specific nature and terms of this Lease and/or the applicable Sublease)). After
a Tenant Event of Default has occurred and while it is continuing, Landlord may
collect rents from any Subtenant and apply the net amount collected to the Rent,
but no such collection shall be deemed (A) a waiver by Landlord of any of the
provisions of this Lease, (B) the acceptance by Landlord of such Subtenant as a
tenant or (C) a release of Tenant from the future performance of its obligations
hereunder. Notwithstanding anything otherwise set forth herein, Landlord shall
have no obligation to enter into a subordination, non-disturbance and attornment
agreement with any Subtenant with respect to a Sublease, (1) the term of which
extends beyond the then Stated Expiration of this Lease, unless the applicable
Sublease is on commercially reasonable terms at the time in question taking into
consideration, among other things, the identity of the Subtenant, the extent of
the Subtenant’s investment into the subleased space, the term of such Sublease
and Landlord’s interest in such space (including the resulting impact on
Landlord’s ability to lease any Facility on commercially reasonable terms after
the Term of this Lease) or (2) that constitutes a management arrangement. Tenant
shall furnish Landlord with a copy of each Material Sublease that Tenant enters
into promptly following the making thereof (irrespective of whether Landlord’s
prior approval was required therefor). In addition, promptly following
Landlord’s request therefor, Tenant shall furnish to Landlord (to the extent in
Tenant’s possession or under Tenant’s reasonable control) copies of all other
Subleases with respect to any Facility specified by Landlord. Without limitation
of the foregoing, Tenant acknowledges it has furnished to Landlord a
subordination agreement of even date herewith that is binding on all Subtenants
that are Subsidiaries or Affiliates of Tenant or Guarantor, pursuant to which
subordination agreement, among other things, all such Subtenants have
subordinated their respective Subleases to this Lease and all of the provisions,
terms and conditions hereof. Further, Tenant hereby represents and warrants to
Landlord that as of the effective date of the Lease, there exists no Sublease
other than the Specified Subleases.

22.4 Required Subletting and Assignment Provisions. Any Sublease permitted
hereunder and entered into after the Commencement Date must provide that:

(i) the use of the Leased Property (or portion thereof) thereunder shall not
conflict with any Legal Requirement or any other provision of this Lease;

(ii) in the case of a Sublease, in the event of cancellation or termination of
this Lease for any reason whatsoever or of the surrender of this Lease (whether
voluntary, involuntary or by operation of law) prior to the expiration date of
such Sublease, including extensions and renewals granted thereunder without
replacement of this Lease by a New Lease pursuant to Section 17.1(f), then,
subject to Article XXXVI, (a) upon the request of Landlord (in Landlord’s
discretion), the Subtenant shall make full and complete attornment to Landlord
for the balance of the term of the Sublease, which attornment shall be evidenced
by an agreement in form and substance reasonably satisfactory to Landlord and
which the Subtenant shall execute and deliver within five (5) days after request
by Landlord and the Subtenant shall waive the provisions of any law now or
hereafter in effect which may give the Subtenant any right of election to
terminate the Sublease or to surrender possession in the event any proceeding is
brought by Landlord to terminate this Lease and (b) to the extent such Subtenant
(and each subsequent subtenant separately permitted hereunder) is required to
attorn to Landlord pursuant to subclause (a) above, the aforementioned
attornment

 

127



--------------------------------------------------------------------------------

agreement shall recognize the right of the subtenant (and such subsequent
subtenant) under the applicable Sublease and contain commercially reasonable,
customary non-disturbance provisions for the benefit of such subtenant, so long
as such Subtenant is not in default thereunder; and

(iii) in the case of a Sublease, in the event the Subtenant receives a written
notice from Landlord stating that this Lease has been cancelled, surrendered or
terminated and not replaced by a New Lease pursuant to Section 17.1(f), then the
Subtenant shall thereafter be obligated to pay all rentals accruing under said
Sublease directly to Landlord (or as Landlord shall so direct); all rentals
received from the Subtenant by Landlord shall be credited against the amounts
owing by Tenant under this Lease.

(iv) in the case of a Sublease (other than the Specified Subleases), it shall be
subject and subordinate to all of the terms and conditions of this Lease
(subject to the terms of any applicable subordination, non-disturbance agreement
made pursuant to Section 22.3);

(v) no Subtenant shall be permitted to further sublet all or any part of the
applicable Leased Property or assign its Sublease except insofar as the same
would be permitted if it were a Sublease by Tenant under this Lease (it being
understood that any Subtenant under Section 22.3 may pledge and mortgage its
subleasehold estate (or allow the pledge of its equity interests) to its lenders
or noteholders; and

(vi) in the case of a Sublease, the Subtenant thereunder will, upon request,
furnish to Landlord and each Fee Mortgagee an estoppel certificate of the same
type and kind as is required of Tenant pursuant to Section 23.1(a) hereof (as if
such Sublease was this Lease).

Any assignment of the Leased Property permitted hereunder and entered into after
the Commencement Date must provide that all of Tenant’s rights in, to and under
Property Specific IP and Property Specific Guest Data and, in the case of an
assignment where the Leased Property continues to be managed by Manager or any
other Affiliate of CEC, System-wide IP, shall also be assigned to the applicable
assignee, in each case, to the fullest extent applicable.

Any assignment, transfer or Sublease under this Article XXII shall be subject to
all applicable Legal Requirements, including any Gaming Regulations, and no such
assignment, transfer or Sublease shall be effective until any applicable
approvals with respect to Gaming Regulations, if applicable, are obtained.

22.5 Costs. Tenant shall reimburse Landlord for Landlord’s reasonable
out-of-pocket costs and expenses actually incurred in conjunction with the
processing and documentation of any assignment, subletting or management
arrangement (including in connection with any request for a subordination,
non-disturbance and attornment agreement), including reasonable documented
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
such Sublease, assignment or management agreement is actually consummated.

 

128



--------------------------------------------------------------------------------

22.6 No Release of Tenant’s Obligations; Exception. No assignment, subletting or
management agreement shall relieve Tenant of its obligation to pay the Rent and
to perform all of the other obligations to be performed by Tenant hereunder. The
liability of Tenant and any immediate and remote successor in interest of Tenant
(by assignment or otherwise), and the due performance of the obligations of this
Lease on Tenant’s part to be performed or observed, shall not in any way be
discharged, released or impaired by any (i) stipulation which extends the time
within which an obligation under this Lease is to be performed, (ii) waiver of
the performance of an obligation required under this Lease that is not entered
into by Landlord in a writing executed by Landlord and expressly stated to be
for the benefit of Tenant or such successor, or (iii) failure to enforce any of
the obligations set forth in this Lease provided that Tenant shall not be
responsible for any additional obligations or liability arising as the result of
any modification or amendment of this Lease by Landlord and any assignee of
Tenant that is not an Affiliate of Tenant.

22.7 Bookings. Tenant may enter into any Bookings that do not cover periods
after the expiration of the term of this Lease without the consent of Landlord.
Tenant may enter into any Bookings that cover periods after the expiration of
the term of this Lease without the consent of Landlord, provided, that, (i) such
transaction is in each case made for bona fide business purposes in the normal
course of the Primary Intended Use; (ii) such transaction shall not result in a
violation of any Legal Requirements (including Gaming Regulations) relating to
the operation of any Facility, including any Gaming Facilities, (iii) such
Bookings are on commercially reasonable terms at the time entered into; and
(iv) such transaction is not designed with the intent to frustrate Landlord’s
ability to enter into a new lease of the Leased Property or any portion thereof
with a third person following the Expiration Date; provided, further, that,
notwithstanding anything otherwise set forth herein, any such Bookings in effect
as of the Commencement Date are expressly permitted without such consent.
Landlord hereby agrees that in the event of a termination or expiration of this
Lease, Landlord hereby recognizes and shall keep in effect such Booking on the
terms agreed to by Tenant with such Person and shall not disturb such Person’s
rights to occupy such portion of the Leased Property in accordance with the
terms of such Booking.

22.8 Merger of CEOC. The Parties acknowledge that, immediately following the
execution of this Lease, Caesars Entertainment Operating Company, Inc., a
Delaware corporation, will merge into CEOC, LLC. Notwithstanding anything herein
to the contrary, Landlord consents to such merger.

ARTICLE XXIII

REPORTING

23.1 Estoppel Certificates and Financial Statements.

(a) Estoppel Certificate. Each of Landlord and Tenant shall, at any time and
from time to time upon receipt of not less than ten (10) Business Days’ prior
written request from the other Party, furnish a certificate (an “Estoppel
Certificate”) certifying (i) that this Lease is unmodified and in full force and
effect, or that this Lease is in full force and effect and, if applicable,
setting forth any modifications; (ii) the Rent and Additional Charges payable

 

129



--------------------------------------------------------------------------------

hereunder and the dates to which the Rent and Additional Charges payable have
been paid; (iii) that the address for notices to be sent to the Party furnishing
such Estoppel Certificate is as set forth in this Lease (or, if such address for
notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such Party or the other Party is
in default in the performance of any covenant, agreement or condition contained
in this Lease (together with back-up calculation and information reasonably
necessary to support such determination) and, if so, specifying each such
default of which such Party may have knowledge; (v) that Tenant is in possession
of the Leased Property; and (vi) responses to such other questions or statements
of fact as such other Party may reasonably request. Any such Estoppel
Certificate may be relied upon by the receiving Party and any current or
prospective Fee Mortgagee (and their successors and assigns), Permitted
Leasehold Mortgagee, or purchaser of the Leased Property, as applicable.

(b) Statements. Tenant shall furnish or cause to be furnished the following to
Landlord:

(i) On or before twenty-five (25) days after the end of each calendar month the
following items as they pertain to each SPE Tenant: (A) an occupancy report for
the subject month, including an average daily rate and revenue per available
room for the subject month; (B) monthly and year-to-date operating statements
prepared for each calendar month, noting gross revenue, net revenue, operating
expenses and operating income (not including any contributions to any FF&E
Reserve), and other information reasonably necessary and sufficient to fairly
represent the financial position and results of operations of each SPE Tenant
during such calendar month, and containing a comparison of budgeted income and
expenses and the actual income and expenses, and (C) PACE reports (but only for
the SPE Tenants associated with the current Harrah’s Lake Tahoe, Harvey’s Lake
Tahoe, Caesars Atlantic City and Bally’s Atlantic City and Schiff Parcel
property locations as set forth in Exhibit A), in the form attached hereto as
Exhibit I.

(ii) As to CEOC:

(a) annual financial statements audited by CEOC’s Accountant in accordance with
GAAP covering such Fiscal Year and containing statement of profit and loss, a
balance sheet, and statement of cash flows for CEOC, together with (1) a report
thereon by such Accountant which report shall be unqualified as to scope of
audit of CEOC and its Subsidiaries and shall provide in substance that (A) such
Financial Statements present fairly the consolidated financial position of CEOC
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP and
(B) that the audit by such Accountant in connection with such Financial
Statements has been made in accordance with GAAP and (2) a certificate, executed
by the chief financial officer or treasurer of CEOC certifying that no Tenant
Event of Default has occurred or, if a Tenant Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, all of which shall be provided within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2017);

 

130



--------------------------------------------------------------------------------

(b) quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for CEOC, together
with a certificate, executed by the chief financial officer or treasurer of CEOC
(A) certifying that no Tenant Event of Default has occurred or, if a Tenant
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and
(B) certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of CEOC and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes), all of which shall be
provided (x) within sixty (60) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter ending
March 31, 2018); and

(c) such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii), subject to
Section 23.1(c) below.

(iii) As to CEC:

(a) annual financial statements audited by CEC’s Accountant in accordance with
GAAP covering such Fiscal Year and containing statement of profit and loss, a
balance sheet, and statement of cash flows for CEC, including the report thereon
by such Accountant which shall be unqualified as to scope of audit of CEC and
its Subsidiaries and shall provide in substance that (a) such consolidated
financial statements present fairly the consolidated financial position of CEC
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP and
(b) that the audit by CEC’s Accountant in connection with such Financial
Statements has been made in accordance with GAAP, which shall be provided within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2017);

(b) quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for CEC, together
with a certificate, executed by the chief financial officer or treasurer of CEC
certifying that such Financial Statements fairly present, in all material

 

131



--------------------------------------------------------------------------------

respects, the financial position and results of operations of CEC and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) which shall be provided
within sixty (60) days after the end of each of the first three Fiscal Quarters
of each Fiscal Year (commencing with the Fiscal Quarter ending September 30,
2017);

(c) such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT subject to Section 23.1(c) below;

(iv) As soon as it is prepared and in no event later than sixty (60) days after
the end of each Fiscal Year, a statement of Net Revenue with respect to each
Facility with respect to the prior Lease Year (subject to the additional
requirements as provided in Section 3.2 hereof in respect of the periodic
determination of the Variable Rent hereunder);

(v) Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, (x) any
Gaming License, or (y) any other license or certificate or operating authority
pursuant to which Tenant carries on any part of the Primary Intended Use of all
or any portion of the Leased Property which, in any case under this clause (y)
(individually or collectively), would be reasonably expected to cause a material
adverse effect on Tenant or in respect of each Facility (and, without
limitation, Tenant shall (A) keep Landlord apprised of (1) the status of any
annual or other periodic Gaming License renewals, and (2) the status of
non-routine matters before any applicable gaming authorities, and (B) promptly
deliver to Landlord copies of any and all non-routine notices received (or sent)
by Tenant (or Manager) from (or to) any Gaming Authorities);

(vi) Within ten (10) Business Days after the end of each calendar month, a
schedule containing any additions to or retirements of any fixed assets
constituting Leased Property, describing such assets in summary form, their
location, historical cost, the amount of depreciation and any improvements
thereto, substantially in the form attached hereto as Exhibit D, and such
additional customary and reasonable financial information with respect to such
fixed assets constituting Leased Property as is

 

132



--------------------------------------------------------------------------------

reasonably requested by Landlord, it being understood that Tenant may classify
any asset additions in accordance with the fixed asset methodology for
propco-opco separation used as of the Commencement Date;

(vii) Within three (3) Business Days of obtaining actual knowledge of the
occurrence of a Tenant Event of Default (or of the occurrence of any facts or
circumstances which, with the giving of notice or the passage of time would
ripen into a Tenant Event of Default and that (individually or collectively
would be reasonably expected to result in a material adverse effect on Tenant or
in respect of each Facility), a written notice to Landlord regarding the same,
which notice shall include a detailed description of the Tenant Event of Default
(or such facts or circumstances) and the actions Tenant has taken or shall take,
if any, to remedy such Tenant Event of Default (or such facts or circumstances);

(viii) Such additional customary and reasonable financial information related to
the Facility, Tenant, CEOC, CEC and their Affiliates which shall be limited to
balance sheets and income statements, (and, without limitation, all information
concerning Tenant, CEOC, CEC and any of their Affiliates, respectively, or the
Facility or the business of Tenant conducted thereat required pursuant to the
Fee Mortgage Documents, within the applicable timeframes required thereunder) as
may be required by any Fee Mortgagee as an Additional Fee Mortgagee Requirement
hereunder to the extent required by Section 31.3, in each case;

(ix) The compliance certificates, as and when required pursuant to Section 4.3;
and

(x) The Annual Capital Budget as and when required in Section 10.5.

(xi) The monthly revenue and Capital Expenditure reporting required pursuant to
Section 10.5(b);

(xii) Together with the monthly reporting required pursuant to the preceding
clause (xi), an updated rent roll and a summary of all leasing activity then
taking place at each Facility;

(xiii) Operating budget for each SPE Tenant for each Fiscal Year, which shall be
delivered to Landlord no later than fifty-five (55) days following the
commencement of the Fiscal Year to which such operating budget relates;

(xiv) Within five (5) Business Days after request (or as soon thereafter as may
be reasonably possible), such further detailed information reasonably available
to Tenant with respect to each SPE Tenant as may be reasonably requested by
Landlord;

(xv) The quarterly reporting in respect of Bookings required pursuant to
Section 22.7 of this Lease;

(xvi) The reporting/copies of Subleases made by Tenant in accordance with
Section 22.3;

 

 

133



--------------------------------------------------------------------------------

(xvii) Any notices or reporting required pursuant to Article XXXII hereof or
otherwise pursuant to any other provision of this Lease; and

(xviii) The monthly reporting required pursuant to Section 4.1 hereof.

The Financial Statements provided pursuant to Section 23.1(b)(iii) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Landlord,
PropCo 1, PropCo or Landlord REIT to (x) file such Financial Statements with the
SEC if and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is
required to file such Financial Statements with the SEC pursuant to Legal
Requirements or (y) include such Financial Statements in an offering document if
and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.2(b).

(c) Notwithstanding the foregoing, Tenant shall not be obligated (1) to provide
information or assistance that would give Landlord or its Affiliates a
“competitive” advantage with respect to markets in which Landlord REIT and
Tenant or CEC might be competing at any time (it being understood that Landlord
shall retain audit rights with respect to such information to the extent
required to confirm Tenant’s compliance with the terms of this Lease (and
Landlord, PropCo 1, PropCo or Landlord REIT shall be permitted to comply with
Securities Exchange Commission, Internal Revenue Service and other legal and
regulatory requirements with regard to such information) and provided that
appropriate measures are in place to ensure that only Landlord’s auditors and
attorneys (and not Landlord or Landlord REIT or any other direct or indirect
parent company of Landlord) are provided access to such information) or (2) to
provide information that is subject to the quality assurance immunity or is
subject to attorney-client privilege or the attorney work product doctrine.

(d) For purposes of this Section 23.1, the terms “CEC”, “CEOC”, “PropCo 1”,
“PropCo” and “Landlord REIT” shall mean, in each instance, each of such parties
and their respective successors and permitted assigns.

23.2 SEC Filings; Offering Information.

(a) Tenant specifically agrees that Landlord, PropCo 1, PropCo or Landlord REIT
may file with the SEC or incorporate by reference the Financial Statements
referred to in Section 23.1(b)(ii) and (iii) (and Financial Statements referred
to in Section 23.1(b)(ii) and (iii) for any prior annual or quarterly periods as
required by any Legal Requirements) in Landlord’s, PropCo 1’s PropCo’s or
Landlord REIT’s filings made under the Securities Act or the Exchange Act to the
extent it is required to do so pursuant to Legal Requirements. In addition,
Landlord, PropCo 1, PropCo or Landlord REIT may include, cross-reference or
incorporate by reference the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements) and other financial
information and such information concerning the operation of the Leased Property
(1) which is publicly available or (2) the inclusion of which is approved by
Tenant in writing, which approval may not be unreasonably withheld, conditioned
or delayed, in

 

134



--------------------------------------------------------------------------------

offering memoranda or prospectuses or confidential information memoranda, or
similar publications or marketing materials, rating agency presentations,
investor presentations or disclosure documents in connection with syndications,
private placements or public offerings of Landlord’s, PropCo 1’s, PropCo’s or
Landlord REIT’s securities or loans. Unless otherwise agreed by Tenant, neither
Landlord, PropCo 1, PropCo nor Landlord REIT shall revise or change the wording
of information previously publicly disclosed by Tenant and furnished to
Landlord, PropCo 1, PropCo or Landlord REIT pursuant to Section 23 or this
Section 23.2, and Landlord’s, PropCo 1’s PropCo’s or Landlord REIT’s Form 10-Q
or Form 10-K (or amendment or supplemental report filed in connection therewith)
shall not disclose the operational results of the Leased Property prior to
CEC’s, Tenant’s or its Affiliate’s public disclosure thereof so long as CEC,
Tenant or such Affiliate reports such information in a timely manner in
compliance with the reporting requirements of the Exchange Act, in any event, no
later than ninety (90) days after the end of each Fiscal Year. Landlord agrees
to use commercially reasonable efforts to provide a copy of the portion of any
public disclosure containing the Financial Statements, or any cross-reference
thereto or incorporation by reference thereof (other than cross-references to or
incorporation by reference of Financial Statements that were previously publicly
filed), or any other financial information or other information concerning the
operation of the Leased Property received by Landlord under this Lease, at least
two (2) Business Days in advance of any such public disclosure. Without
vitiating any other provision of this Lease, the preceding sentence is not
intended to restrict Landlord from disclosing such information to any Fee
Mortgagee pursuant to the express terms of the Fee Mortgage Documents or in
connection with other ordinary course reporting under the Fee Mortgage
Documents.

(b) Tenant understands that, from time to time, Landlord, PropCo 1, PropCo or
Landlord REIT may conduct one or more financings, which financings may involve
the participation of placement agents, underwriters, initial purchasers or other
persons deemed underwriters under applicable securities law. In connection with
any such financings, Tenant shall, upon the request of Landlord, use
commercially reasonable efforts to furnish to Landlord, to the extent reasonably
requested or required in connection with any such financings, the information
referred to in Section 23.1(b), as applicable (subject to Section 23.1(c) as and
to the extent applicable) (it being understood that the disclosure of any such
information to any such Persons by Landlord shall be subject to Section 41.22
hereof as if such Persons were Representatives hereunder) and in each case
including for any prior annual or quarterly periods as required by any Legal
Requirements, as promptly as reasonably practicable after the request therefor
(taking into account, among other things, the timing of any such request and any
Legal Requirements applicable to Tenant, CEOC or CEC at such time). In addition,
Tenant shall, upon the request of Landlord, use commercially reasonable efforts
to provide Landlord and its Representatives with such management representation
letters, comfort letters and consents of applicable certified independent
auditors to the inclusion of their reports in applicable financing disclosure
documents as may be reasonably requested or required in connection with the sale
or registration of securities by Landlord, PropCo 1, PropCo or Landlord REIT.
Landlord shall reimburse Tenant, CEOC and CEC, their respective Subsidiaries and
their respective Representatives as promptly as reasonably practicable after the
request therefor, for any reasonable and actual, documented expenses incurred in
connection with any cooperation provided pursuant to this Section 23.2(b) (and,
unless any non-compliance with this Lease to more than a de minimis extent is
revealed, any exercise by Landlord of audit rights pursuant to Section 23.1(c))
(including, without limitation, reasonable and documented fees and expenses of
accountants and attorneys, but excluding, for the avoidance of doubt, any such
fees and expenses incurred in the preparation of the Financial Statements). In
addition, Landlord shall indemnify and hold harmless Tenant, CEOC and CEC, their
respective Subsidiaries and their respective Representatives from and against
any and all liabilities, losses, damages, claims, costs, expenses, interest,
awards, judgments and penalties suffered or incurred by them (collectively,
“Losses”) in connection with any cooperation provided pursuant to this
Section 23.2(b), except to the extent

 

135



--------------------------------------------------------------------------------

(i) such Losses were suffered or incurred as a result of the bad faith, gross
negligence or willful misconduct of any such indemnified person or (ii) such
Losses were caused by any untrue statement or alleged untrue statement of a
material fact contained in any Financial Statements delivered by Tenant to
Landlord hereunder, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading.

23.3 Landlord Obligations

(a) Landlord agrees that, upon request of Tenant, it shall from time to time
provide such information as may be reasonably requested by Tenant with respect
to Landlord’s, PropCo 1’s, PropCo’s and Landlord REIT’s capital structure and/or
any financing secured by this Lease or the Leased Property in connection with
Tenant’s review of the treatment of this Lease under GAAP.

(b) Landlord further understands and agrees that, from time to time, Tenant,
CEOC, CEC or their respective Affiliates may conduct one or more financings,
which financings may involve the participation of placement agents,
underwriters, initial purchasers or other persons deemed underwriters under
applicable securities law. In connection with any such financings, Landlord
shall, upon the request of Tenant, use commercially reasonable efforts to
furnish to Tenant, to the extent reasonably requested or required in connection
with any such financings, the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements), other financial
information and cooperation as promptly as reasonably practicable after the
request therefor (taking into account, among other things, the timing of any
such request and any Legal Requirements applicable to Landlord, PropCo 1, PropCo
or Landlord REIT at such time). In addition, Landlord shall, upon the request of
Tenant, use commercially reasonable efforts to provide Tenant and its
Representatives with such management representation letters, comfort letters and
consents of applicable certified independent auditors to the inclusion of their
reports in applicable financing disclosure documents as may be reasonably
requested or required in connection with the sale or registration of securities
by Tenant, CEOC, CEC or any of their respective Affiliates. Tenant shall
reimburse Landlord, PropCo 1, PropCo, Landlord REIT, their respective
Subsidiaries and their respective Representatives as promptly as reasonably
practicable after the request therefor, for any reasonable and actual,
documented expenses incurred in connection with any cooperation provided
pursuant to this Section 23.3(b) (including, in each case, without limitation,
reasonable and documented fees and expenses of accountants and attorneys and
allocated costs of internal employees but excluding, for the avoidance of doubt,
any such fees, expenses and allocated costs incurred in the preparation of the
Financial Statements). In addition, Tenant shall indemnify and hold harmless
Landlord, PropCo 1, PropCo, Landlord REIT, their respective Subsidiaries and
their respective Representatives from and against any and all Losses in
connection with any cooperation provided pursuant to this Section 23.3(b),
except to the extent (i) such Losses were suffered or incurred as a result of
the bad faith, gross negligence or willful misconduct of any such indemnified
person or (ii) such Losses were caused by any untrue statement or alleged untrue
statement of a material fact contained in any Financial Statements delivered by
Landlord to Tenant hereunder, or caused by any omission or alleged omission to
state therein a material fact necessary to make the statements therein in the
light of the circumstances under which they were made not misleading.

 

136



--------------------------------------------------------------------------------

(c) The Financial Statements provided pursuant to Section 23.3(b) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Tenant,
CEOC or CEC or their respective Affiliates to (x) file such Financial Statements
with the SEC if and to the extent that Tenant, CEOC or CEC is required to file
such Financial Statements with the SEC pursuant to Legal Requirements or
(y) include such Financial Statements in an offering document if and to the
extent that Tenant, CEOC or CEC or their respective affiliates is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.3(b).

ARTICLE XXIV

LANDLORD’S RIGHT TO INSPECT

Upon reasonable advance written notice to Tenant, Tenant shall permit Landlord
and its authorized representatives (including any Fee Mortgagee and its
representatives) to inspect the Leased Property or any portion thereof during
reasonable times (or at such time and with such notice as shall be reasonable in
the case of an emergency) (and Tenant shall be permitted to have any such
representatives of Landlord accompanied by a representative of Tenant). Landlord
shall take reasonable care to minimize disturbance of the operations on the
applicable portion of the Leased Property.

ARTICLE XXV

NO WAIVER

No delay, omission or failure by Landlord to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Tenant Event of Default shall impair any such right or constitute a
waiver of any such breach or of any such term. No waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.

ARTICLE XXVI

REMEDIES CUMULATIVE

To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this Lease or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.

 

137



--------------------------------------------------------------------------------

ARTICLE XXVII

ACCEPTANCE OF SURRENDER

No surrender to Landlord of this Lease or of the Leased Property or any part
thereof, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Landlord, and no act by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.

ARTICLE XXVIII

NO MERGER

There shall be no merger of this Lease or of the Leasehold Estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, (i) this Lease or the Leasehold Estate created hereby or any
interest in this Lease or such Leasehold Estate and (ii) the fee estate in the
Leased Property or any portion thereof. If Landlord or any Affiliate of Landlord
shall purchase any fee or other interest in the Leased Property or any portion
thereof that is superior to the interest of Landlord, then the estate of
Landlord and such superior interest shall not merge.

ARTICLE XXIX

INTENTIONALLY OMITTED

ARTICLE XXX

QUIET ENJOYMENT

So long as no Tenant Event of Default shall have occurred and be continuing,
Tenant shall peaceably and quietly have, hold and enjoy the Leased Property for
the Term, free of any claim or other action by Landlord or anyone claiming by,
through or under Landlord, but subject (i) to the provisions, terms and
conditions of this Lease, and (ii) to all liens and encumbrances existing as of
the Commencement Date, or thereafter as provided for in this Lease or consented
to by Tenant. No failure by Landlord to comply with the foregoing covenant shall
give Tenant any right to cancel or terminate this Lease or abate, reduce or make
a deduction from or offset against the Rent or any other sum payable under this
Lease, or to fail to perform any other obligation of Tenant hereunder.
Notwithstanding the foregoing, Tenant shall have the right, by separate and
independent action to pursue any claim it may have against Landlord as a result
of a breach by Landlord of the covenant of quiet enjoyment contained in this
Article XXX.

ARTICLE XXXI

LANDLORD FINANCING

31.1 Landlord’s Financing.

 

138



--------------------------------------------------------------------------------

(a) Without the consent of Tenant (but subject to the remainder of this
Section 31.1), Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Fee Mortgage upon (i) all of the Leased Property
(other than de minimis portions thereof that are not capable of being assigned
or transferred) or (ii) all of the Leased Property in respect of any individual
Facility (or Facilities) (other than de minimis portions thereof that are not
capable of being assigned or transferred) (or upon interests in Landlord which
are pledged pursuant to a mezzanine loan or similar financing arrangement).
Except with respect to any financing that is not secured by any of Landlord’s
assets and with respect to which Landlord is not an obligor, Landlord shall
cause all Fee Mortgagees to execute a joinder to the Intercreditor Agreement in
a form reasonably acceptable to all parties thereto. This Lease is and at all
times shall be subordinate to any Existing Fee Mortgage and any other Fee
Mortgage which may hereafter affect the Leased Property or any portion thereof
or interest therein and in each case to all renewals, modifications,
consolidations, replacements, restatements and extensions thereof or any parts
or portions thereof; provided, however, that the subordination of this Lease and
Tenant’s leasehold interest hereunder to any new Fee Mortgage hereafter made,
shall be conditioned upon the execution and delivery to Tenant by the respective
Fee Mortgagee of a commercially reasonable subordination, nondisturbance and
attornment agreement, which will bind Tenant and such Fee Mortgagee and its
successors and assigns as well as any person who acquires any portion of the
Leased Property in a foreclosure or similar proceeding or in a transfer in lieu
of any such foreclosure or a successor owner of the Leased Property (each, a
“Foreclosure Purchaser”) and which shall provide, among other things, that so
long as there is no outstanding and continuing Tenant Event of Default under
this Lease (or, if there is a continuing Tenant Event of Default, subject to the
rights granted to a Permitted Leasehold Mortgagee as expressly set forth in this
Lease), the holder of such Fee Mortgage, and any Foreclosure Purchaser shall not
disturb Tenant’s leasehold interest or possession of the Leased Property,
subject to and in accordance with the terms hereof, and shall give effect to
this Lease, including, but not limited to, the provisions of Article XVII which
benefit any Permitted Leasehold Mortgagee (as if such Fee Mortgagee or
Foreclosure Purchaser were the landlord under this Lease (it being understood
that if a Tenant Event of Default has occurred and is continuing at such time,
such parties shall be subject to the terms and provisions hereof concerning the
exercise of rights and remedies upon such Tenant Event of Default including the
provisions of Articles XVI, XVII and XXVI)). In connection with the foregoing
and at the request of Landlord, Tenant shall promptly execute a subordination,
nondisturbance and attornment agreement that contains commercially reasonable
provisions, terms and conditions, in all events complying with this Section 31.1
(it being understood that a subordination, non-disturbance and attornment
agreement substantially in the form, if any, executed by Tenant and the Fee
Mortgagee in connection with the Existing Fee Mortgage financing as of the
Commencement Date shall be deemed to satisfy this Section). In connection with
any subsequent Fee Mortgage, as a condition to the Fee Mortgagee holding any of
the Fee Mortgage Reserve Accounts, Tenant and such Fee Mortgagee shall have
entered into a subordination, nondisturbance and attornment agreement as
provided in this Section 31.1(a).

(b) If, in connection with obtaining any Fee Mortgage or entering into any
agreement relating thereto, Landlord shall request in writing (i) reasonable
cooperation from Tenant or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by Fee
Mortgagee, Tenant shall reasonably cooperate with such request, so long as
(I) no default in any material respect by Landlord beyond applicable cure
periods is continuing, (II) all reasonable documented out-of-pocket costs and

 

139



--------------------------------------------------------------------------------

expenses incurred by Tenant in connection with such cooperation, including, but
not limited to, its reasonable documented attorneys’ fees, shall be paid by
Landlord and (III) any requested action, including any amendments or
modification of this Lease, shall not (a) increase Tenant’s monetary obligations
under this Lease by more than a de minimis extent, or increase Tenant’s
non-monetary obligations under this Lease in any material respect or decrease
Landlord’s obligations in any material respect, (b) diminish Tenant’s rights
under this Lease in any material respect, (c) adversely impact the value of the
Leased Property by more than a de minimis extent or otherwise have a more than
de minimis adverse effect on the Leased Property, Tenant or Landlord, (d) result
in this Lease not constituting a “true lease”, or (e) result in a default under
any Permitted Leasehold Mortgage. The foregoing is not intended to vitiate or
supersede the provisions, terms and conditions of Section 31.1 hereof.

(c) To secure Landlord’s obligations under any Fee Mortgage, including the
Existing Fee Mortgage, Landlord shall have the right to collaterally assign to
Fee Mortgagee, all rights title and interest of Landlord in and under this
Lease, including in the Tenant’s Pledged Property.

31.2 Attornment. If either (a) Landlord’s interest in the Leased Property or any
portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise) or (b) equity interests in Landlord are sold or conveyed upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise), or otherwise by operation of law, then, at the request and
option of the new owner or superior lessor, as the case may be, Tenant shall
attorn to and recognize the new owner or superior lessor as Tenant’s “landlord”.

31.3 Compliance with Fee Mortgage Documents.

(a) Tenant acknowledges that any Fee Mortgage Documents executed by Landlord or
any Affiliate of Landlord may impose certain obligations on the “borrower” or
other counterparty thereunder to comply with, or cause the operator and/or
lessee of the Leased Property to comply with, certain reasonable covenants
contained therein, including, without limitation, covenants relating to (i) the
alteration, maintenance, repair and restoration of the Leased Property;
(ii) maintenance and submission of financial records and accounts of the
operation of the Leased Property and financial and other information regarding
the operator and/or lessee of the Leased Property and the Leased Property itself
and other portions of the Facilities; (iii) the procurement of insurance
policies with respect to the Leased Property; (iv) removal of liens and
encumbrances; (v) subleasing, management and related activities; and
(vi) without limiting the foregoing, compliance with all applicable Legal
Requirements (including Gaming Regulations) relating to the Leased Property and
the operation of the business thereon or therein. From and after the date any
Fee Mortgage encumbers the Leased Property (or any portion thereof or interest
therein) and Landlord has provided Tenant with true and complete copies thereof
and, if Landlord elects, of any applicable Fee Mortgage Documents (for
informational purposes only, but not for Tenant’s approval), accompanied by a
written request for Tenant to comply with the Additional Fee Mortgagee
Requirements (hereinafter defined) (which request shall expressly reference this
Section 31.3 and expressly identify the Fee Mortgage Documents and sections
thereof containing the Additional Fee Mortgagee Requirements), and continuing
until the first to occur of (1) such Fee Mortgage Documents ceasing to remain in
full force and effect by reason of satisfaction in full of the indebtedness
thereunder or foreclosure or similar exercise of remedies or otherwise), (2) the
Expiration Date, (3) such time as Tenant’s compliance with the Additional Fee
Mortgagee Requirements would constitute or give rise to a breach or violation of
(x) this Lease or the MLSA, in either case not waived by Landlord and, if
applicable, Manager, (y) Legal Requirements (including Gaming

 

140



--------------------------------------------------------------------------------

Regulations and Liquor Laws), or (z) any Permitted Leasehold Mortgage (not
waived by the applicable Permitted Leasehold Mortgagee), provided, however, with
respect to this clause (z), (I) Tenant shall not be relieved of its obligation
to comply with (A) the terms of the Additional Fee Mortgagee Requirements in
effect as of the Commencement Date (whether embodied in the Existing Fee
Mortgage or related Fee Mortgage Documents or in any future Fee Mortgage or
related Fee Mortgage Documents containing the applicable corresponding terms),
nor (B) unless the applicable terms of the Permitted Leasehold Mortgage were
customary at the time entered into, any Additional Fee Mortgagee Requirements
(other than any Additional Fee Mortgagee Requirements covered under the
preceding clause (A)) in effect as of the time when the Permitted Leasehold
Mortgage was obtained, and (II) such Permitted Leasehold Mortgage shall have
been entered into by Tenant without any intent to vitiate or supersede the terms
of any applicable Additional Fee Mortgagee Requirements, and (4) Tenant receives
written direction from Landlord, any Fee Mortgagee or any governmental authority
requesting or instructing Tenant to cease complying with the Additional Fee
Mortgagee Requirements, (provided, prior to ceasing compliance with any
Additional Fee Mortgagee Requirements under the preceding clauses (3) and (4),
Tenant shall first provide Landlord with prior written notice together with,
(x) if acting pursuant to clause (3), reasonably detailed materials evidencing
that such compliance constitutes such a breach, and (y) if acting pursuant to
clause (4), a copy of the applicable communication(s) from such Fee Mortgagee or
governmental authority, as applicable, and Tenant shall in such event only cease
compliance with the specific Additional Fee Mortgage Requirements in question
under clause (3) or that are covered by the written direction under clause (4),
as applicable) (such time period, the “Additional Fee Mortgagee Requirements
Period”), Tenant covenants and agrees, at its sole cost and expense and for the
express benefit of Landlord (and not, for the avoidance of doubt, any Fee
Mortgagee, which shall not be construed to be a third-party beneficiary of this
Lease, provided, however, this parenthetical provision is not intended to
vitiate Tenant’s obligation to perform any or all of the Additional Fee
Mortgagee Requirements directly for the benefit of any Fee Mortgagee as and to
the extent agreed to by Tenant in an agreement entered into directly between
Tenant and such Fee Mortgagee), to operate the Leased Property (or cause the
Leased Property to be operated) in compliance with the Additional Fee Mortgagee
Requirements of which it has received written notice. For the avoidance of
doubt, notwithstanding anything to the contrary herein, Tenant shall not be
required to comply with and shall not have any other obligations with respect to
any terms or conditions of, or amendments or modifications to, any Fee Mortgage
or other Fee Mortgage Documents that do not constitute Additional Fee Mortgagee
Requirements; provided, however, that the foregoing shall not be deemed to
release Tenant from its obligations under this Lease that do not derive from the
Fee Mortgage Documents, whether or not such obligations are duplicative of those
set forth in the Fee Mortgage Documents.

(b) As used herein, “Additional Fee Mortgagee Requirements” means those
customary requirements as to the operation of the Leased Property and the
business thereon or therein which the Fee Mortgage Documents impose (x) directly
upon, or require Landlord (or Landlord’s Affiliate borrower thereunder) to
impose upon, the tenant(s) and/or operator(s) of the Leased Property or
(y) directly upon Landlord, but which, by reason of the nature of the
obligation(s) imposed and the nature of Tenant’s occupancy and operation of the
Leased Property and the business conducted thereupon, are not reasonably
susceptible of being performed by Landlord and are reasonably susceptible of
being performed by Tenant (excluding, for the avoidance of doubt, payment of any
indebtedness or other obligations evidenced or

 

141



--------------------------------------------------------------------------------

secured thereby) and, except with respect to the Existing Fee Mortgage (of which
Tenant is deemed to have received written notice) of which Tenant has received
written notice; provided, however, that, notwithstanding the foregoing,
Additional Fee Mortgagee Requirements shall not include or impose on Tenant (and
Tenant will not be subject to) obligations which (i) are not customary for the
type of financing provided under the applicable Fee Mortgage Documents,
(ii) increase Tenant’s monetary obligations under this Lease to more than a de
minimis extent (it being agreed that (x) funding and maintaining Fee Mortgage
Reserve Accounts in the same amounts (as increased, for purposes of this clause
(x), by the Escalator on the first (1st) day of each Lease Year (commencing on
the first (1st) day of the second (2nd) Lease Year)) as required pursuant to the
Existing Fee Mortgage Documents and (y) making payments otherwise payable to
Landlord into a “lockbox” account designated by a Fee Mortgagee shall not be
deemed to increase Tenant’s monetary obligations under the Lease), (iii)
increase Tenant’s non-monetary obligations under this Lease in any material
respect (it being agreed that funding and maintaining Fee Mortgage Reserve
Accounts in amounts described in clause (ii)(x) above and making payments
otherwise payable to Landlord into a “lockbox” account designated by a Fee
Mortgagee shall not be deemed to increase Tenant’s non-monetary obligations
under the Lease), or (iv) diminish Tenant’s rights under this Lease in any
material respect. Notwithstanding the foregoing, the Parties agree that (A) the
Additional Fee Mortgagee Requirements as in effect on the Commencement Date,
arising out of the Existing Fee Mortgage and the related Fee Mortgage Documents
in each case as in effect on the Commencement Date, shall consist solely of
those requirements and obligations set forth on Exhibit K attached hereto, and
(B) the Additional Fee Mortgagee Requirements, to the extent arising out of any
Fee Mortgage and the related Fee Mortgage Documents, in each case, entered into
after the Commencement Date, shall not include any requirements or obligations
that arise out of the representations or warranties made under such Fee Mortgage
or Fee Mortgage Documents (but, for the avoidance of doubt, this clause (B) is
not intended to (i) exclude from the Additional Fee Mortgage Requirements
hereunder subsequent to the Commencement Date any such requirements or
obligations to the extent arising out of any provisions, terms or conditions of
such Fee Mortgage or such Fee Mortgage Documents other than such representations
and warranties, or (ii) vitiate or supersede Tenant’s obligation to cooperate
with Landlord in connection with Landlord obtaining any Fee Mortgage or entering
into any arrangement relating thereto as provided in Section 31.1(b) hereof).

(c) Notwithstanding the foregoing, prior to Tenant being required to fund
reserves for taxes and insurance or any other Fee Mortgage Reserve Accounts in
accordance with the preceding Section 31.1(b), Tenant shall have received from
Landlord and the applicable Fee Mortgagee, an agreement reasonably acceptable to
Tenant providing that such sums deposited by Tenant must, unless and until both
(x) the Landlord’s Enforcement Condition has occurred and (y) this Lease has
been terminated by Landlord pursuant to Section 16.2(x) hereof, be used for the
payment, when due and payable, of the actual applicable tax and insurance bills
or other applicable amounts for which they were reserved (and may not be used by
such Fee Mortgagee (or by Landlord) as collateral for sums due under the
applicable Fee Mortgage Documents or for any other purpose). Any proposed
implementation of any additional financial covenants (i.e., a requirement that
Tenant must meet certain specified performance tests of a financial nature,
e.g., meeting a threshold EBITDAR, Net Revenue, financial ratio or similar test)
that are imposed on Tenant shall not constitute Additional Fee Mortgagee
Requirements (it being understood that Landlord may agree to such financial
covenants being imposed in any Fee Mortgage Documents so long as such financial
covenants will not impose additional obligations on Tenant to comply

 

142



--------------------------------------------------------------------------------

therewith). For the avoidance of doubt, Additional Fee Mortgagee Requirements
may include (to the extent consistent with the foregoing definition of
Additional Fee Mortgagee Requirements) requirements of Tenant to:

(i) fund and maintain reasonably required and customary impound, escrow or other
reserve or similar accounts as security for or otherwise relating to any
operating expenses of the Leased Property, including any fixture, furniture and
equipment, capital repair or replacement reserves and/or impounds or escrow
accounts for taxes, ground rent and/or insurance premiums (each a “Fee Mortgage
Reserve Account”); provided, however, without Tenant’s prior written consent,
the Additional Fee Mortgagee Requirements shall not impose obligations to fund
or maintain Fee Mortgage Reserve Accounts in excess of amounts otherwise
required to be reserved under the Fee Mortgage Documents as in effect on the
Commencement Date; and provided further that (A) any amounts which Tenant is
required to fund into a Fee Mortgage Reserve Account pursuant to Additional Fee
Mortgagee Requirements shall be credited on a dollar for dollar basis against
the respective applicable expenditure obligations of Tenant for the Leased
Property under this Lease at such time that such funds are used or (subject to
satisfaction of the applicable disbursement conditions in the Fee Mortgage
Documents as in effect on the Commencement Date or in any future Fee Mortgage
Documents, in each case to the extent Tenant is required to comply therewith
pursuant to this Article XXXI) requested by Tenant to be used for their intended
purpose (e.g., payment of funds into a Fee Mortgage Reserve Account on account
of Impositions shall be deemed satisfaction of Tenant’s obligation under this
Lease to pay such amount of Impositions at such time that such funds are used or
(subject to satisfaction of the applicable disbursement conditions in the Fee
Mortgage Documents as in effect on the Commencement Date or in any future Fee
Mortgage Documents, in each case to the extent Tenant is required to comply
therewith pursuant to this Article XXXI) requested by Tenant to be used to pay
the applicable Impositions (whether such Impositions are paid directly by Tenant
or by the Fee Mortgagee in accordance with the terms of the Fee Mortgage
Documents)), and (B) unless and until both (x) the Landlord’s Enforcement
Condition has occurred and (y) this Lease has been terminated by Landlord
pursuant to Section 16.2(x) hereof, (i) Tenant shall, subject to the terms
hereof (and, to the extent consisting of Additional Fee Mortgagee Requirements,
the terms and conditions applicable to the Fee Mortgage Reserve Accounts under
the related Fee Mortgage Documents), have the right to apply or use (including
for reimbursement) all amounts held in each such Fee Mortgage Reserve Account
for payment or reimbursement of amounts for which such reserve was established,
without regard to any default by Landlord under the Fee Mortgage or other
condition beyond the control of Tenant, and (ii) such amounts may not be applied
against the Fee Mortgage. Landlord hereby further acknowledges that funds
deposited by Tenant in any Fee Mortgage Reserve Account are, subject to the
applicable provisions, terms and conditions of this Lease, the property of
Tenant and accordingly, so long as no Tenant Event of Default is continuing,
except as may be agreed to by Tenant in its sole discretion in respect of any
other applicable Additional Fee Mortgagee Requirements, the applicable Fee
Mortgagee shall agree to return the portion of such funds not previously
released to Tenant within fifteen (15) days following the expiration of the
Additional Fee Mortgagee Requirements Period and may not apply such funds
against the Fee Mortgage.

 

143



--------------------------------------------------------------------------------

(ii) make Rent payments into “lockbox accounts” maintained for the benefit of
Fee Mortgagee; and/or

(iii) subject to this Section 31.3, perform other actions consistent with the
obligations described in the first sentence of this Section 31.3

(d) In the event Tenant breaches its obligations to comply with Additional Fee
Mortgagee Requirements as described herein (without regard to any notice or cure
period under the Fee Mortgage Documents and without regard to whether a default
or event of default has occurred as a result thereof under the Fee Mortgage
Documents), Landlord shall have the right, following the failure of Tenant to
cure such breach within twenty (20) days from receipt of written notice to
Tenant from Landlord of such breach (except to the extent the breach is of a
nature such that it is not practicable for Landlord to provide such prior
written notice, in which event Landlord shall provide written notice as soon as
practicable), to cure such breach, in which event Tenant shall reimburse
Landlord for Landlord’s reasonable costs and expenses incurred in connection
with curing such breach.

(e) Landlord and Tenant acknowledge that, in connection with the implementation
of the Bankruptcy Plan, CEC and Affiliates of Tenant were involved in the
negotiations concerning the Existing Fee Mortgage Documents and reviewed the
provisions, terms and conditions of the Existing Fee Mortgage Documents, and,
accordingly, Tenant hereby consents and agrees to all provisions, terms and
conditions of the Existing Fee Mortgage Documents as in effect as of the date
hereof that comprise Additional Fee Mortgagee Requirements and the same are set
forth on Exhibit K attached hereto. If Landlord or its Affiliate anticipates
entering into new or modified Fee Mortgage Documents that would modify or impose
new Additional Fee Mortgagee Requirements, Landlord shall (x) provide copies of
the same to Tenant with reasonably sufficient time prior to the execution and
delivery thereof by Landlord or any Affiliate of Landlord to enable Tenant to
timely comply with any such changes to the, or new, Additional Fee Mortgagee
Requirements and (y) promptly upon the execution and delivery thereof by
Landlord or any Affiliate of Landlord, deliver to Tenant an updated description
thereof in accordance with the second sentence of this Section 31.3.

(f) To the extent of any conflict between the terms and provisions of any
agreement to which Landlord, Tenant and Fee Mortgagee are parties and the terms
and provisions of this Section 31.3, the terms and provisions of such agreement
shall govern and control in accordance with its terms.

(g) Notwithstanding anything otherwise set forth in this Lease, Landlord shall
have no obligation or liability to Tenant in connection with any approval,
consent or other determination which is to be given by Fee Mortgagee in respect
of any Additional Fee Mortgagee Requirements, so agreed to by Tenant, except in
any case solely as and to the extent expressly provided in this Lease.

 

144



--------------------------------------------------------------------------------

ARTICLE XXXII

ENVIRONMENTAL COMPLIANCE

32.1 Hazardous Substances. Tenant shall not allow any Hazardous Substance to be
located in, on, under or about the Leased Property or any portion thereof or
incorporated into any Facility; provided however that Hazardous Substances may
be (i) brought, kept, used or disposed of in, on or about the Leased Property in
quantities and for purposes similar to those brought, kept, used or disposed of
in, on or about similar facilities used for purposes similar to the Primary
Intended Use or in connection with the construction of facilities similar to the
Leased Property and (ii) disposed of in strict compliance with Legal
Requirements (other than Gaming Regulations). Tenant shall not allow the Leased
Property or any portion thereof to be used as a waste disposal site or for the
manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance other than in the ordinary course of the business conducted at the
Leased Property and in compliance with applicable Legal Requirements (other than
Gaming Regulations).

32.2 Notices. Tenant shall provide to Landlord, as soon as reasonably
practicable but in no event later than fifteen (15) days after Tenant’s receipt
thereof, a copy of any notice, notification or request for information with
respect to, (i) any violation of a Legal Requirement (other than Gaming
Regulations) relating to, or Release of, Hazardous Substances located in, on, or
under the Leased Property or any portion thereof or any adjacent property;
(ii) any enforcement, cleanup, removal, or other governmental or regulatory
action instituted, completed or threatened in writing with respect to the Leased
Property or any portion thereof; (iii) any material claim made or threatened in
writing by any Person against Tenant or the Leased Property or any portion
thereof relating to damage, contribution, cost recovery, compensation, loss, or
injury resulting from or claimed to result from any Hazardous Substance; and
(iv) any reports made to any federal, state or local environmental agency
arising out of or in connection with any Hazardous Substance in, on, under or
removed from the Leased Property or any portion thereof, including any written
complaints, notices, warnings or assertions of violations in connection
therewith

32.3 Remediation. If Tenant becomes aware of a violation of any Legal
Requirement (other than Gaming Regulations) relating to any Hazardous Substance
in, on, under or about the Leased Property or any portion thereof or any
adjacent property, or if Tenant, Landlord or the Leased Property or any portion
thereof becomes subject to any order of any federal, state or local agency to
repair, close, detoxify, decontaminate or otherwise remediate the Leased
Property, Tenant shall promptly notify Landlord of such event and, at its sole
cost and expense, cure such violation or effect such repair, closure,
detoxification, decontamination or other remediation. If Tenant fails to
diligently pursue, implement and complete any such cure, repair, closure,
detoxification, decontamination or other remediation, which failure continues
after notice and expiration of applicable cure periods, Landlord shall have the
right, but not the obligation, to carry out such action and to recover from
Tenant all of Landlord’s costs and expenses incurred in connection therewith.

32.4 Indemnity. Each of the Persons comprising Tenant shall jointly and
severally indemnify, defend, protect, save, hold harmless, and reimburse
Landlord or any Affiliate thereof for, from and against

 

145



--------------------------------------------------------------------------------

any and all actual out-of-pocket costs, losses (including, losses of use or
economic benefit or diminution in value), liabilities, damages, assessments,
lawsuits, deficiencies, demands, claims and expenses (collectively,
“Environmental Costs”) (whether or not arising out of third-party claims and
regardless of whether liability without fault is imposed, or sought to be
imposed, on Landlord) incurred in connection with, arising out of, resulting
from or incident to, directly or indirectly, in each case before or during (but
not if first occurring after) the Term (i) the production, use, generation,
storage, treatment, transporting, disposal, discharge, Release or other handling
or disposition of any Hazardous Substances from, in, on or under the Leased
Property or any portion thereof (collectively, “Handling”), including the
effects of such Handling of any Hazardous Substances on any Person or property
within or outside the boundaries of the Leased Property, (ii) the presence of
any Hazardous Substances in, on or under the Leased Property and (iii) the
violation of any Environmental Law. “Environmental Costs” include interest,
costs of response, removal, remedial action, containment, cleanup,
investigation, design, engineering and construction, damages (including actual
and consequential damages) for personal injuries and for injury to, destruction
of or loss of property or natural resources, relocation or replacement costs,
penalties, fines, charges or expenses, reasonable attorney’s fees, reasonable
expert fees, reasonable consultation fees, and court costs, and all amounts paid
in investigating, defending or settling any of the foregoing, as applicable.
Tenant’s indemnity hereunder shall survive the termination of this Lease, but in
no event shall Tenant’s indemnity apply to Environmental Costs incurred in
connection with, arising out of, resulting from or incident to matters first
occurring after the later of (x) the end of the Term and (y) the date upon which
Tenant shall have vacated the Leased Property and surrendered the same to
Landlord, in each case to the extent such matters are not or were not caused by
the acts or omissions of Tenant in breach of this Lease.

Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under
Sections 32.1 through 32.3 that is not cured within any applicable cure period,
Tenant shall reimburse Landlord for any and all reasonable costs and expenses
incurred by Landlord in connection with, arising out of, resulting from or
incident to (directly or indirectly, before or during (but not if first
occurring after) the Term) the following:

(a) investigating any and all matters relating to the Handling of any Hazardous
Substances, in, on, from or under the Leased Property or any portion thereof;

(b) bringing the Leased Property into compliance with all Legal Requirements,
and

(c) removing, treating, storing, transporting, cleaning-up and/or disposing of
any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property or off-site other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements.

If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty
(60) calendar day period shall bear interest at the Overdue Rate from the date
due to the date paid in full.

 

146



--------------------------------------------------------------------------------

32.5 Environmental Inspections. In the event Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4, Landlord shall have the right, from time to time, during normal business
hours and upon not less than five (5) Business Days written notice to Tenant
(except in the case of an emergency of imminent threat to human health or safety
or damage to property, in which event Landlord shall undertake reasonable
efforts to notify a representative of Tenant as soon as practicable under the
circumstances), to conduct an inspection of the Leased Property or any portion
thereof (and Tenant shall be permitted to have Landlord or its representatives
accompanied by a representative of Tenant) to determine the existence or
presence of Hazardous Substances on or about the Leased Property or any portion
thereof. In the event Landlord has a reasonable basis to believe that Tenant is
in breach of its obligations under Sections 32.1 through 32.4, Landlord shall
have the right to enter and inspect the Leased Property or any portion thereof,
conduct any testing, sampling and analyses it reasonably deems necessary and
shall have the right to inspect materials brought into the Leased Property or
any portion thereof. Landlord may, in its discretion, retain such experts to
conduct the inspection, perform the tests referred to herein, and to prepare a
written report in connection therewith if Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4. All costs and expenses incurred by Landlord under this Section 32.6 shall
be the responsibility of Landlord, except solely to the extent Tenant has
breached its obligations under Sections 32.1 through 32.5, in which event such
reasonable costs and expenses shall be paid by Tenant to Landlord as provided in
Section 32.4. Failure to conduct an environmental inspection or to detect
unfavorable conditions if such inspection is conducted shall in no fashion
constitute a release of any liability for environmental conditions subsequently
determined to be associated with or to have occurred during Tenant’s tenancy.
Tenant shall remain liable for any environmental condition related to or having
occurred during its tenancy regardless of when such conditions are discovered
and regardless of whether or not Landlord conducts an environmental inspection
at the termination of this Lease. The obligations set forth in this Article
XXXII shall survive the expiration or earlier termination of this Lease but in
no event shall Article XXXII apply to matters first occurring after the later of
(x) the end of the Term and (y) the date upon which Tenant shall have vacated
the Leased Property and surrendered the same to Landlord, in each case to the
extent such matters are not or were not caused by the acts or omissions of
Tenant in breach of this Lease.

ARTICLE XXXIII

MEMORANDUM OF LEASE

Landlord and Tenant shall, promptly upon the request of either Party, enter into
one or more short form memoranda of this Lease, in form suitable for recording
in each county or other applicable location in which the Leased Property is
located. Each Party shall bear its own costs in negotiating and finalizing such
memoranda, but Tenant shall pay all costs and expenses of recording any such
memorandum and shall fully cooperate with Landlord in removing from record any
such memorandum upon the Expiration Date.

 

147



--------------------------------------------------------------------------------

ARTICLE XXXIV

DISPUTE RESOLUTION

34.1 Expert Valuation Process. Whenever a determination of Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value is required
pursuant to any provision of this Lease, and where Landlord and Tenant have not
been able to reach agreement on such Fair Market Ownership Value or Fair Market
Base Rental Value or Fair Market Property Value either (i) with respect to Fair
Market Base Rental Value applicable to a Renewal Term, within three hundred
seventy (370) days prior to the commencement date of a Renewal Term or (ii) for
all other purposes, after at least fifteen (15) days of good faith negotiations,
then either Party shall each have the right to seek, upon written notice to the
other Party (the “Expert Valuation Notice”), which notice clearly identifies
that such Party seeks, to have such Fair Market Ownership Value or Fair Market
Base Rental Value or Fair Market Property Value determined in accordance with
the following Expert Valuation Process:

(a) Within twenty (20) days of the receiving Party’s receipt of the Expert
Valuation Notice, Landlord and Tenant shall provide notice to the other Party of
the name, address and other pertinent contact information, and qualifications of
its selected appraiser (which appraiser must be an independent qualified MAI
appraiser (i.e., a Member of the Appraisal Institute)).

(b) As soon as practicable following such notice, and in any event within
twenty (20) days following their selection, each appraiser shall prepare a
written appraisal of Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Property Value (as the case may be) as of the relevant date
of valuation, and deliver the same to its respective client. Representatives of
the Parties shall then meet and simultaneously exchange copies of such
appraisals. Following such exchange, the appraisers shall promptly meet and
endeavor to agree upon Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Property Value (as the case may be) based on a written
appraisal made by each of them (and given to Landlord by Tenant). If such two
appraisers shall agree upon a Fair Market Ownership Value or Fair Market Base
Rental Value or Fair Market Property Value, as applicable, such agreed amount
shall be binding and conclusive upon Landlord and Tenant.

(c) If such two appraisers are unable to agree upon a Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value (as the
case may be) within five (5) Business Days after the exchange of appraisals as
aforesaid, then such appraisers shall advise Landlord and Tenant of the same
and, within twenty (20) days of the exchange of appraisals, select a third
appraiser (which third appraiser, however selected, must be an independent
qualified MAI appraiser) to make the determination of Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value. The
selection of the third appraiser shall be binding and conclusive upon Landlord
and Tenant.

(d) If such two appraisers shall be unable to agree upon the designation of a
third appraiser within the twenty (20) day period referred to in clause
(c) above, or if such third appraiser does not make a determination of Fair
Market Ownership Value or Fair Market Base Rental Value or Fair Market Property
Value (as the case may be) within thirty (30) days after his

 

148



--------------------------------------------------------------------------------

or her selection, then such third appraiser (or a substituted third appraiser,
as applicable) shall, at the request of either Party, be appointed by the
Appointing Authority and such appointment shall be final and binding on Landlord
and Tenant. The determination of Fair Market Ownership Value or Fair Market Base
Rental Value or Fair Market Property Value (as the case may be) made by the
third appraiser appointed pursuant hereto shall be made within twenty (20) days
after such appointment.

(e) If a third appraiser is selected, Fair Market Ownership Value or Fair Market
Base Rental Value or Fair Market Property Value (as the case may be) shall be
the average of (x) the determination of Fair Market Ownership Value or Fair
Market Base Rental Value or Fair Market Property Value (as the case may be) made
by the third appraiser and (y) the determination of Fair Market Ownership Value
or Fair Market Base Rental Value or Fair Market Property Value (as the case may
be) made by the appraiser (selected pursuant to Section 34.1(b)) whose
determination of Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be) is nearest to that of the third
appraiser. Such average shall be binding and conclusive upon Landlord and Tenant
as being the Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be).

(f) In determining Fair Market Ownership Value of the Leased Property as a whole
or any Facility, the appraisers shall (in addition to taking into account the
criteria set forth in the definition of Fair Market Ownership Value), add
(i) the present value of the Rent for the remaining Term, assuming the Term has
been extended for all Renewal Terms provided herein (with assumed increases in
CPI to be determined by the appraisers) using a discount rate (which may be
determined by an investment banker retained by each appraiser) based on the
credit worthiness of Tenant and any guarantor of Tenant’s obligations hereunder
and (ii) the present value of the Leased Property or Facility as of the end of
such Term (assuming the Term has been extended for all Renewal Terms provided
herein). The appraisers shall further assume that no default then exists under
the Lease, that Tenant has complied (and will comply) with all provisions of the
Lease, and that no default exists under any guaranty of Tenant’s obligations
hereunder.

(g) In determining Fair Market Base Rental Value, the appraisers shall (in
addition to the criteria set forth in the definition thereof and of Fair Market
Rental Value) take into account: (i) the age, quality and condition (as required
by the Lease) of the Improvements; (ii) that the Leased Property or Facility
will be leased as a whole or substantially as a whole to a single user;
(iii) when determining the Fair Market Base Rental Value for any Renewal Term, a
lease term of five (5) years together with such options to renew as then remains
hereunder; (iv) an absolute triple net lease; and (v) such other items that
professional real estate appraisers customarily consider.

(h) In determining Fair Market Property Value pursuant to Section 36.3 hereof,
each appraiser shall have the right to sub-engage an appraiser or other Person
with specialized experience in valuing Intellectual Property assets, to work
with such appraiser for purposes of appraising, and assisting with preparation
of a written report detailing, such Intellectual Property assets. Notice of any
such sub-engagement shall be given to the other Party consistent with the
requirements of Section 34.1(a).

 

149



--------------------------------------------------------------------------------

(i) If, by virtue of any delay, Fair Market Base Rental Value is not determined
by the first (1st) day of the applicable Renewal Term, then until Fair Market
Base Rental Value is determined, Tenant shall continue to pay Rent during the
succeeding Renewal Term in the same amount which Tenant was obligated to pay
prior to the commencement of the Renewal Term. Upon determination of Fair Market
Base Rental Value, Rent shall be calculated retroactive to the commencement of
the Renewal Term and Tenant shall either receive a refund from Landlord (in the
case of an overpayment) or shall pay any deficiency to Landlord (in the case of
an underpayment) within thirty (30) days of the date on which the determination
of Fair Market Base Rental Value becomes binding.

(j) The cost of the procedure described in this Section 34.1 shall be borne
equally by the Parties and the Parties will reasonably coordinate payment;
provided, that if Landlord pays such costs, fifty percent (50%) of such costs
shall be Additional Charges hereunder and if Tenant pays such costs, fifty
percent (50%) of such costs shall be a credit against the next Rent payment
hereunder.

34.2 Arbitration. In the event of a dispute with respect to this Lease pursuant
to an Arbitration Provision, or in any case when this Lease expressly provides
for the settlement or determination of a dispute or question by an Expert
pursuant to this Section 34.2 (in any such case, a “Section 34.2 Dispute”) such
dispute shall be determined in accordance with an arbitration proceeding as set
forth in this Section 34.2.

(a) Any Section 34.2 Dispute shall be determined by an arbitration panel
comprised of three members, each of whom shall be an Expert (the “Arbitration
Panel”). No more than one panel member may be with the same firm and no panel
member may have an economic interest in the outcome of the arbitration.

The Arbitration Panel shall be selected as set forth in this Section 34.2(b). If
a Section 34.2 Dispute arises and if Landlord and Tenant are not able to resolve
such dispute after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to submit the dispute to the Arbitration
Panel, upon written notice to the other Party (the “Arbitration Notice”). The
Arbitration Notice shall identify one member of the Arbitration Panel who meets
the criteria of the above paragraph. Within five (5) Business Days after the
receipt of the Arbitration Notice, the Party receiving such Arbitration Notice
shall respond in writing identifying one member of the Arbitration Panel who
meets the criteria of the above paragraph. Such notices shall include the name,
address and other pertinent contact information, and qualifications of its
member of the Arbitration Panel. If a Party fails to timely select its
respective panel member, the other Party may notify such Party in writing of
such failure, and if such Party fails to select its respective panel member
within three (3) Business Days after receipt of such notice, then such other
Party may select and identify to such Party such panel member on such Party’s
behalf. The third member of the Arbitration Panel will be selected by the two
(2) members of the Arbitration Panel who were selected by Landlord and Tenant;
provided, that if, within five (5) Business Days after they are identified, they
fail to select a third member, or if they are unable to agree on such selection,
Landlord and Tenant shall cause the third member of the Arbitration Panel to be
appointed by the managing officer of the American Arbitration Association.

 

150



--------------------------------------------------------------------------------

(b) Within ten (10) Business Days after the selection of the Arbitration Panel,
Landlord and Tenant each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Landlord and Tenant may also
request an evidentiary hearing on the merits in addition to the submission of
written statements. The Arbitration Panel shall make its decision within twenty
(20) days after the later of (i) the submission of such written statements, and
(ii) the conclusion of any evidentiary hearing on the merits. The Arbitration
Panel shall reach its decision by majority vote and shall communicate its
decision by written notice to Landlord and Tenant.

(c) The decision by the Arbitration Panel shall be final, binding and conclusive
and shall be non-appealable and enforceable in any court having jurisdiction.
All hearings and proceedings held by the Arbitration Panel shall take place in
New York, New York unless otherwise mutually agreed by the Parties and the
Arbitration Panel.

(d) The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and the Procedures for
Large, Complex, Commercial Disputes in effect as of the Commencement Date.

(e) Landlord and Tenant shall bear equally the fees, costs and expenses of the
Arbitration Panel in conducting any arbitration described in this Section 34.2.

ARTICLE XXXV

NOTICES

Any notice, request, demand, consent, approval or other communication required
or permitted to be given by either Party hereunder to the other Party shall be
in writing and shall be sent by registered or certified mail, postage prepaid
and return receipt requested, by hand delivery or express courier service, by
email transmission or by an overnight express service to the following address:

 

To Tenant:

 

CEOC, LLC

One Caesars Palace Drive

Las Vegas, NV 89109

Attention: General Counsel

Email: corplaw@caesars.com

  

To Landlord:

 

c/o VICI Properties Inc.

8329 West Sunset Road, Suite 210

Las Vegas, NV 89113

Attention: General Counsel

Email: corplaw@viciproperties.com

or to such other address as either Party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by email shall be deemed given only upon an
independent, non-automated confirmation from the recipient acknowledging
receipt.

 

151



--------------------------------------------------------------------------------

ARTICLE XXXVI

END OF TERM SUCCESSOR ASSET TRANSFER

36.1 Transfer of Tenant’s Successor Assets and Operational Control of the Leased
Property. Upon the written request of Landlord, upon the Stated Expiration Date
(or earlier (x) termination of this Lease in its entirety pursuant to Section
14.2(a) or (y) consensual termination of this Lease) (other than, for the
avoidance of doubt, upon an expiration of the Term pursuant to Section 1.5)
Landlord and Tenant shall comply with the remainder of this Article XXXVI,
pursuant to which, among other things, (i) Tenant (and its Subsidiaries, as
applicable) shall transfer (or cause to be transferred), upon the date required
under this Article XXXVI, all of Tenant’s Pledged Property, subject to
Section 36.2 with respect to Intellectual Property (collectively, the “Successor
Assets”), to a successor lessee (or lessees) of the Leased Property
(collectively, the “Successor Tenant”) designated by Landlord, in exchange for a
sum (the “Successor Assets FMV”) which shall be paid by the Successor Tenant to
Tenant and be determined in accordance with the penultimate sentence of this
Section 36.1 and/or (ii) Tenant (and its Subsidiaries, as applicable) shall stay
in occupancy of the Leased Property following the Expiration Date and continue
to operate the Facilities, collect and retain revenue therefrom, and pay Rent,
all in the manner required under this Section 36.1, for so long as Landlord is
seeking a Successor Tenant in good faith; provided, however, that Tenant shall
have no obligation (unless specifically agreed to by Tenant) to operate the
Leased Property (or pay any such Rent) under such arrangement for more than two
(2) years after the Expiration Date. For purposes of clarification, a
termination of this Lease in accordance with Section 16.2 and/or the execution
of a New Lease in accordance with Section 17.1(f) hereof shall not trigger the
provisions set forth in this Article XXXVI and this Article XXXVI shall not
apply in such circumstance. Notwithstanding the occurrence of the Expiration
Date, to the extent that this Section 36.1 applies, until such time that Tenant
transfers the Successor Assets to a Successor Tenant (or, to the extent
applicable pursuant to clause (ii) hereinabove), Tenant shall (or shall cause
its Subsidiaries, if applicable, to) continue to possess and operate the
Facility (and Landlord shall permit Tenant to maintain possession of the Leased
Property (including, if necessary, by means of a written extension of this Lease
or license agreement or other written agreement) to the extent necessary to
operate the Facility) in accordance with the applicable terms of this Lease and
the course and manner in which Tenant (or its Subsidiaries, if any) had operated
the Facility prior to the end of the Term (including, but not limited to, the
payment of Rent hereunder which shall be calculated as provided in this Lease,
except, that for any period following the last day of the calendar month in
which the thirty-fifth (35th) anniversary of the Commencement Date occurs, the
Rent shall be a per annum amount equal to the sum of (A) the amount of the Base
Rent hereunder during the Lease Year in which the Expiration Date occurs,
multiplied by the Escalator, and increased on each anniversary of the Expiration
Date to be equal to the Rent payable for the immediately preceding year,
multiplied by the Escalator, plus (B) the amount of the Variable Rent hereunder
during the Lease Year in which the Expiration Date occurs. If Tenant, on the one
hand, and Landlord and/or a Successor Tenant designated by Landlord, on the
other hand, cannot agree on the Successor Assets FMV within a reasonable time
not to exceed thirty (30) days after the delivery of the notice described in the
first sentence of this Section 36.1, then such Successor Assets FMV shall be
determined, and Tenant’s transfer of the Successor Assets to a Successor Tenant
in consideration for a payment in such amount shall be made, in accordance with
the provisions of Section 36.3. For avoidance of doubt, it is acknowledged and

 

152



--------------------------------------------------------------------------------

agreed that if Landlord does not deliver such notice, then from and after the
later of (X) the Expiration Date or (Y) when Tenant shall have vacated the
Leased Property in accordance with the requirements of this Lease, Landlord
shall have no right in or to any of the Successor Assets, and the lien granted
to Landlord in Tenant’s Pledged Property pursuant to Section 6.3 of this Lease
shall terminate.

36.2 Transfer of Intellectual Property. The Successor Assets shall include the
Property Specific IP and Successor Tenant’s access to the System-wide IP, which
access shall be governed by the Transition Services Agreement. Without limiting
the foregoing, Tenant shall, within thirty (30) days after the occurrence of the
notice described in the first sentence of Section 36.1, deliver to Landlord a
copy of all Property Specific Guest Data; provided, however, that Tenant shall
have the right to retain and use copies of such data as required by Legal
Requirements, including applicable Gaming Regulations.

36.3 Determination of Successor Assets FMV. If not effected pursuant to the
penultimate sentence of Section 36.1, then the Successor Assets FMV shall be
equal to the applicable Fair Market Property Value thereof. Notwithstanding
anything in the contrary in this Article XXXVI, the transfer of the Successor
Assets will be conditioned upon the approval of the applicable regulatory
agencies of the transfer of the Gaming Licenses and any other Gaming assets to
the Successor Tenant and/or the issuance of new Gaming Licenses as required by
applicable Gaming Regulations and the relevant regulatory agencies both with
respect to operating and suitability criteria, as the case may be.

36.4 Operation Transfer. Upon designation of a Successor Tenant by Landlord
(pursuant to this Article XXXVI), Tenant shall reasonably cooperate and take all
actions reasonably necessary (including providing all reasonable assistance to
Successor Tenant) to effectuate the transfer of the Successor Assets and
operational control of the Facilities to Successor Tenant in an orderly manner
so as to minimize to the maximum extent feasible any disruption to the continued
orderly operation of the Facilities for their respective Primary Intended Use.
Concurrently with the transfer of the Successor Assets to Successor Tenant,
(i) Tenant shall assign to Successor Tenant (and Successor Tenant shall assume)
any then-effective Subleases or other agreements (to the extent such other
agreements are assignable) relating to the Leased Property, and (ii) Tenant
shall vacate and surrender the Leased Property to Landlord and/or Successor
Tenant in the condition required under this Lease. Notwithstanding the
expiration of the Term and anything to the contrary herein, to the extent that
this Article XXXVI applies, unless Landlord consents to the contrary, until such
time that Tenant transfers the Successor Assets and operational control of the
Facilities to a Successor Tenant in accordance with the provisions of this
Article XXXVI, Tenant shall (or shall cause its Subsidiaries to) continue to
(and Landlord shall permit Tenant to maintain possession of the Leased Property
to the extent necessary to) operate the Facilities in accordance with the
applicable terms of this Lease and the course and manner in which Tenant (or its
Subsidiaries) has operated the Facility prior to the end of the Term (including,
but not limited to, the payment of Rent hereunder at the rate provided in
Section 36.1 (and not subject to Article XIX)); provided, however, that Tenant
shall have no obligation (unless specifically agreed to by Tenant) to operate
the Facility (or pay any such Rent) under such arrangement for more than two
(2) years after the Expiration Date.

 

153



--------------------------------------------------------------------------------

ARTICLE XXXVII

ATTORNEYS’ FEES

If Landlord or Tenant brings an action or other proceeding against the other to
enforce or interpret any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this Lease, or by reason of any breach or
default hereunder or thereunder, the Party substantially prevailing in any such
action or proceeding and any appeal thereupon shall be paid all of its costs and
reasonable documented outside attorneys’ fees incurred therein. In addition to
the foregoing and other provisions of this Lease that specifically require
Tenant to reimburse, pay or indemnify against Landlord’s attorneys’ fees, Tenant
shall pay, as Additional Charges, all of Landlord’s reasonable documented
outside attorneys’ fees incurred in connection with the enforcement of this
Lease (except to the extent provided above), including reasonable documented
attorneys’ fees incurred in connection with the review, negotiation or
documentation of any subletting, assignment, or management arrangement or any
consent requested in connection with such enforcement, and the collection of
past due Rent.

ARTICLE XXXVIII

BROKERS

Tenant warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Tenant shall indemnify, protect,
hold harmless and defend Landlord from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Tenant.
Landlord warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Landlord shall indemnify, protect,
hold harmless and defend Tenant from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Landlord.

ARTICLE XXXIX

ANTI-TERRORISM REPRESENTATIONS

Each Party hereby represents and warrants to the other Party that neither such
representing Party nor, to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Each Party hereby represents and
warrants to the other Party that no funds tendered to such other Party by such
tendering Party under the terms of this Lease are or will be directly or
indirectly derived from

 

154



--------------------------------------------------------------------------------

activities that may contravene U.S. federal, state or international laws and
regulations, including anti-money laundering laws. Neither Party will during the
Term of this Lease knowingly engage in any transactions or dealings, or
knowingly be otherwise associated with, any Prohibited Persons in connection
with the Leased Property.

ARTICLE XL

LANDLORD REIT PROTECTIONS

(a) The Parties intend that Rent and other amounts paid by Tenant hereunder will
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto and this Lease shall be
interpreted consistent with this intent.

(b) Anything contained in this Lease to the contrary notwithstanding, Tenant
shall not without Landlord’s advance written consent (i) sublet, assign or enter
into a management arrangement for the Leased Property on any basis such that the
rental or other amounts to be paid by the subtenant, assignee or manager
thereunder would be based, in whole or in part, on either (x) the income or
profits derived by the business activities of the subtenant, assignee or manager
or (y) any other formula such that any portion of any amount received by
Landlord could reasonably be expected to cause any portion of the amounts to
fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code, or any similar or successor provision thereto; (ii) furnish
or render any services to the subtenant, assignee or manager or manage or
operate the Leased Property so subleased, assigned or managed; (iii) sublet,
assign or enter into a management arrangement for the Leased Property to any
Person (other than a “taxable REIT subsidiary” (within the meaning of Section
856(l) of the Code, or any similar or successor provision thereto) of Landlord
REIT) in which Tenant, Landlord or PropCo owns an interest, directly or
indirectly (by applying constructive ownership rules set forth in Section
856(d)(5) of the Code, or any similar or successor provision thereto); or
(iv) sublet, assign or enter into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to this Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected to cause any other income of Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code, or any similar
or successor provision thereto. As of the end of each Fiscal Quarter during the
Term, Tenant shall deliver to Landlord a certification, in the form attached
hereto as Exhibit G, stating that Tenant has reviewed its transactions during
such Fiscal Quarter and certifying that Tenant is in compliance with the
provisions of this Article XL. The requirements of this Article XL shall
likewise apply to any further sublease, assignment or management arrangement by
any subtenant, assignee or manager.

(c) Anything contained in this Lease to the contrary notwithstanding, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Lease or any interest herein to another Person (including without
limitation, a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code, or any similar or successor provision thereto)) in order to maintain
Landlord REIT’s status as a “real estate investment trust” (within the meaning
of Section 856(a) of the Code, or any similar or successor provision thereto);
provided

 

155



--------------------------------------------------------------------------------

however. Landlord shall be required to (i) comply with any applicable Legal
Requirements related to such transfer and (ii) give Tenant notice of any such
assignment; and provided further, that any such assignment shall be subject to
all of the rights of Tenant hereunder.

(d) Anything contained in this Lease to the contrary notwithstanding, upon
request of Landlord, Tenant shall cooperate with Landlord in good faith and at
no cost or expense (other than de minimis cost) to Tenant, and provide such
documentation and/or information as may be in Tenant’s possession or under
Tenant’s control and otherwise readily available to Tenant as shall be
reasonably requested by Landlord in connection with verification of Landlord
REIT’s “real estate investment trust” (within the meaning of Section 856(a) of
the Code, or any similar or successor provision thereto) compliance
requirements. Anything contained in this Lease to the contrary notwithstanding,
Tenant shall take such action as may be requested by Landlord from time to time
in order to ensure compliance with the Internal Revenue Service requirement that
Rent allocable for purposes of Section 856 of the Code to personal property, if
any, at the beginning and end of a calendar year does not exceed fifteen percent
(15%) of the total Rent due hereunder as long as such compliance does not
(i) increase Tenant’s monetary obligations under this Lease by more than a de
minimis extent or (ii) materially increase Tenant’s nonmonetary obligations
under this Lease or (iii) materially diminish Tenant’s rights under this Lease.

ARTICLE XLI

MISCELLANEOUS

41.1 Survival. Anything contained in this Lease to the contrary notwithstanding,
all claims against, and liabilities, obligations and indemnities of Tenant or
Landlord arising or in respect of any period prior to the Expiration Date shall
survive the Expiration Date.

41.2 Severability. Subject to Section 1.2, if any term or provision of this
Lease or any application thereof shall be held invalid or unenforceable, the
remainder of this Lease and any other application of such term or provision
shall not be affected thereby.

41.3 Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Lease shall be had against any other assets
of Landlord whatsoever). The provision contained in the foregoing sentence is
not intended to, and shall not, limit any right that Tenant might otherwise have
to obtain injunctive relief against Landlord, or any action not involving the
personal liability of Landlord. In no event shall either Party ever be liable to
the other Party for any indirect, consequential, lost profits, punitive,
exemplary, statutory or treble damages suffered from whatever cause (other than,
as to all such forms of damages, (i) if Landlord has terminated this Lease, any
damages with respect to Rent or Additional Charges as provided under Section
16.3(a) hereof, (ii) if Landlord has not terminated this Lease, any damages with
respect to Rent or Additional Charges as provided for herein, (iii) any amount
of any Required Capital Expenditures not made pursuant to Section 10.5(a)(x)
hereof, (iv) damages as provided under Section 16.3(c) hereof, (v) a claim
(including an indemnity claim) for recovery of any such forms of damages that
the claiming party is required by a court of competent jurisdiction or the

 

156



--------------------------------------------------------------------------------

expert to pay to a third party (other than any damages under or relating to any
Fee Mortgage or Fee Mortgage Documents (excluding claims under Section 32.4))
other than to the extent resulting from the claiming party’s gross negligence,
willful misconduct or default hereunder, and (vi) to the extent expressly
provided under Section 32.4), and the Parties acknowledge and agree that the
rights and remedies in this Lease, and all other rights and remedies at law and
in equity, will be adequate in all circumstances for any claims the parties
might have with respect to damages. For the avoidance of doubt, (I) any damages
of Landlord under or relating to any Fee Mortgage or Fee Mortgage Documents
shall be deemed to be consequential damages hereunder, provided, however that,
notwithstanding the foregoing clause (I), it is expressly agreed that the
following shall constitute direct damages hereunder: (x) amounts payable by
Tenant pursuant to Section 16.7 resulting from the breach by Tenant of any
Additional Fee Mortgagee Requirements and (y) out of pocket costs and expenses
(including reasonable legal fees) incurred by a Landlord Indemnified Party (or,
to the extent required to be reimbursed by a Landlord Indemnified Party under a
Fee Mortgage Document, incurred by or on behalf of any other Person) to defend
(but not settle or pay any judgment resulting from) any investigative,
administrative or judicial proceeding commenced or threatened as a result of a
breach by Tenant of any Additional Fee Mortgagee Requirement; provided that,
notwithstanding the foregoing, in no event shall Tenant be required to pay any
amounts to repay (or that are applied to reduce) the principal amount of any
loan or debt secured by or relating to a Fee Mortgage or any interest or fees on
any such loan or debt, and (II) any damages of Tenant under or relating to any
Permitted Leasehold Mortgage and any related agreements or instruments shall be
deemed to be consequential damages hereunder. It is specifically agreed that no
constituent member, partner, owner, director, officer or employee of a Party
shall ever be personally liable for any judgment (in respect of obligations
under or in connection with this Lease) against, or for the payment of any
monetary obligation under or in respect of this Lease, such Party, to the other
Party (provided, this sentence shall not limit the obligations of Guarantor
expressly set forth in the MLSA).

41.4 Successors and Assigns. This Lease shall be binding upon Landlord and its
permitted successors and assigns and, subject to the provisions of Article XXII,
upon Tenant and its successors and assigns.

41.5 Governing Law. (a) THIS LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS
LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
(SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION)
SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE
STATE OF THE STATE IN WHICH THE APPLICABLE FACILITY IS LOCATED.

(a) EXCEPT FOR (x) DISPUTES SPECIFICALLY PROVIDED IN THIS LEASE TO BE REFERRED
TO AN EXPERT VALUATION PROCESS PURSUANT TO SECTION 34.1 OR ARBITRATION PURSUANT
TO SECTION 34.2 AND (y)

 

157



--------------------------------------------------------------------------------

PROCEEDINGS PERTAINING TO THE PROVISIONS HEREOF RELATING TO THE CREATION OF THE
LEASEHOLD ESTATE AND THE EXERCISE OF REMEDIES SET FORTH IN ARTICLE XVI RELATING
TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY (SUCH AS AN ACTION FOR UNLAWFUL
DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION), ALL CLAIMS, DEMANDS,
CONTROVERSIES, DISPUTES, ACTIONS OR CAUSES OF ACTION OF ANY NATURE OR CHARACTER
ARISING OUT OF OR IN CONNECTION WITH, OR RELATED TO, THIS LEASE, WHETHER LEGAL
OR EQUITABLE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE SHALL BE RESOLVED IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURTS THERETO, OR IF FEDERAL JURISDICTION IS LACKING, THEN IN NEW
YORK STATE SUPREME COURT, NEW YORK COUNTY (COMMERCIAL DIVISION) AND ANY
APPELLATE COURTS THERETO. THE PARTIES AGREE THAT SERVICE OF PROCESS FOR PURPOSES
OF ANY SUCH LITIGATION OR LEGAL PROCEEDING NEED NOT BE PERSONALLY SERVED OR
SERVED WITHIN THE STATE OF NEW YORK, BUT MAY BE SERVED WITH THE SAME EFFECT AS
IF THE PARTY IN QUESTION WERE SERVED WITHIN THE STATE OF NEW YORK, BY GIVING
NOTICE CONTAINING SUCH SERVICE TO THE INTENDED RECIPIENT (WITH COPIES TO
COUNSEL) IN THE MANNER PROVIDED IN ARTICLE XXXV. THIS PROVISION SHALL SURVIVE
AND BE BINDING UPON THE PARTIES AFTER THIS LEASE IS NO LONGER IN EFFECT

41.6 Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT IT
HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL
BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, THE STATE OF NEW YORK AND
THE OTHER STATES IN WHICH THE FACILITIES ARE LOCATED. EACH OF LANDLORD AND
TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS LEASE (OR ANY AGREEMENT FORMED
PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF LANDLORD AND TENANT WITH RESPECT TO THIS LEASE (OR
ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH; OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; EACH
OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND
THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS CONCLUSIVE
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

41.7 Entire Agreement. This Lease (including the Exhibits and Schedules hereto),
together with the other Lease/MLSA Related Agreements, collectively constitute
the entire and final agreement of the Parties with respect to the subject matter
hereof, and may not be changed or modified except by an agreement in writing
signed by the Parties. In addition to the foregoing, it is agreed to by the
Parties that no modification to this Lease shall be effective

 

158



--------------------------------------------------------------------------------

without the written consent of (i) any applicable Fee Mortgagee, to the extent
that such a modification would adversely affect such Fee Mortgagee and (ii) any
applicable Permitted Leasehold Mortgagee, to the extent that such a modification
would adversely affect such Permitted Leasehold Mortgagee. Landlord and Tenant
hereby agree that all prior or contemporaneous oral understandings, agreements
or negotiations relative to the leasing of the Leased Property (other than the
other Lease/MLSA Related Agreements) are merged into and revoked by this Lease
(together with the related agreements referenced above).

41.8 Headings. All captions, titles and headings to sections, subsections,
paragraphs, exhibits or other divisions of this Lease, and the table of
contents, are only for the convenience of the Parties and shall not be construed
to have any effect or meaning with respect to the other contents of such
sections, subsections, paragraphs, exhibits or other divisions, such other
content being controlling as to the agreement among the Parties.

41.9 Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. This Lease may be effectuated by
the exchange of electronic copies of signatures (e.g., .pdf), with electronic
copies of this executed Lease having the same force and effect as original
counterpart signatures hereto for all purposes.

41.10 Interpretation. Both Landlord and Tenant have been represented by counsel
and this Lease and every provision hereof has been freely and fairly negotiated.
Consequently, all provisions of this Lease shall be interpreted according to
their fair meaning and shall not be strictly construed against any party.

41.11 Deemed Consent. Each request for consent or approval under Sections 9.1,
10.2, 10.3(e), 13.1(a), 13.5, 14.1, 22.1, 22.2 and 22.3 and Article XI of this
Lease shall be made in writing to either Tenant or Landlord, as applicable, and
shall include all information necessary for Tenant or Landlord, as applicable,
to make an informed decision, and shall include the following in capital, bold
and block letters: “FIRST NOTICE – THIS IS A REQUEST FOR CONSENT UNDER THAT
CERTAIN LEASE (NON-CPLV). THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN
FIFTEEN (15) BUSINESS DAYS OF RECEIPT.” If the party to whom such a request is
sent does not approve or reject the proposed matter within fifteen (15) Business
Days of receipt of such notice and all necessary information, the requesting
party may request a consent again by delivery of a notice including the
following in capital, bold and block letters: “SECOND NOTICE – THIS IS A SECOND
REQUEST FOR CONSENT UNDER THAT CERTAIN LEASE (NON-CPLV). THE FOLLOWING REQUEST
REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT.” If the party to
whom such a request is sent does not approve or reject the proposed matter
within five (5) Business Days of receipt of such notice and all necessary
information, the requesting party may request a consent again by delivery of a
notice including the following in capital, bold and block letters: “FINAL
NOTICE—THIS IS A THIRD REQUEST FOR CONSENT UNDER THAT CERTAIN LEASE (NON-CPLV).
THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS HEREOF WILL BE DEEMED
AN APPROVAL OF THE REQUEST.” If the party to whom such a request is sent still
does not approve or reject the proposed matter within five (5) Business Days

 

159



--------------------------------------------------------------------------------

of receipt of such final notice, such party shall be deemed to have approved the
proposed matter. Notwithstanding the foregoing, if the MLSA is in effect at the
time any such notice is provided to Tenant hereunder, Tenant shall not be deemed
to have approved such proposed matter if such notice was not also addressed and
delivered to Manager and CEC in accordance with the MLSA.

41.12 Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities and Liquor Authorities in
connection with the administration of their regulatory jurisdiction over Tenant,
Tenant’s direct and indirect parent(s) and their respective Subsidiaries, if
any, including the provision of such documents and other information as may be
requested by such Gaming Authorities or Liquor Authorities relating to Tenant,
Tenant’s direct and indirect parent(s) or any of their respective Subsidiaries,
if any, or to this Lease and which are within Landlord’s reasonable control to
obtain and provide.

41.13 Gaming Regulations. Notwithstanding anything to the contrary in this
Lease, this Lease and any agreement formed pursuant to the terms hereof are
subject to all applicable Gaming Regulations and all applicable laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant and Landlord acknowledges
that (i) it is subject to being called forward by any applicable Gaming
Authority or governmental authority enforcing the Liquor Laws (the “Liquor
Authority”) with jurisdiction over this Lease or the Facility, in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Lease and
any agreement formed pursuant to the terms hereof, including with respect to the
entry into and ownership and operation of a Gaming Facility, and the possession
or control of Gaming equipment, alcoholic beverages or a Gaming License or
liquor license, may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Regulations and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite governmental authorities.

Notwithstanding anything to the contrary in this Lease or any agreement formed
pursuant to the terms hereof, (subject to Section 41.12) each of Tenant,
Landlord, and each of Tenant’s or Landlord’s successors and assigns agree to
cooperate with each Gaming Authority and each Liquor Authority in connection
with the administration of their regulatory jurisdiction over the Parties,
including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Lease or any agreement formed pursuant to the terms hereof.
If necessary to comply with Gaming Regulations with respect to a specific
Facility (or Facilities), the Parties agree to create a Severance Lease with
respect to such Facility (or Facilities) which, for avoidance of doubt, shall be
cross-defaulted with this Lease.

If there shall occur a Licensing Event, then the Party with respect to which
such Licensing Event occurs shall notify the other Party, as promptly as
practicable after becoming aware of such Licensing Event (but in no event later
than twenty (20) days after becoming aware of such Licensing Event). In such
event, the Party with respect to which such Licensing Event has occurred, shall
and shall cause any applicable Affiliates to use commercially reasonable

 

160



--------------------------------------------------------------------------------

efforts to resolve such Licensing Event within the time period required by the
applicable Gaming Authorities by submitting to investigation by the relevant
Gaming Authorities and cooperating with any reasonable requests made by such
Gaming Authorities (including filing requested forms and delivering information
to the Gaming Authorities). If the Party with respect to which such Licensing
Event has occurred cannot otherwise resolve the Licensing Event within the time
period required by the applicable Gaming Authorities and any aspect of such
Licensing Event is attributable to any Person(s) other than such Party, then
such Party shall disassociate with the applicable Persons to resolve the
Licensing Event. It shall be a material breach of this Lease by Landlord if a
Licensing Event with respect to Landlord shall occur and is not resolved in
accordance with this Section 41.13 within the later of (i) thirty (30) days or
(ii) such additional time period as may be permitted by the applicable Gaming
Authorities.

41.14 Certain Provisions of Nevada Law. Landlord shall, pursuant to Section
108.2405(1)(b) of the Nevada Revised Statutes (“NRS”), record a written notice
of waiver of Landlord’s rights set forth in NRS 108.234 with the office of the
recorder of Clark County, Nevada, before the commencement of construction of
each work of improvement with respect to the Leased Property by Tenant or caused
by Tenant. Pursuant to NRS 108.2405(2), Landlord shall serve such notice by
certified mail, return receipt requested, upon the prime contractor of such work
of improvement and all other lien claimants who may give the owner a notice of
right to lien pursuant to NRS 108.245, within ten (10) days after Landlord’s
receipt of a notice of right to lien or ten (10) days after the date on which
the notice of waiver is recorded.

41.15 Certain Provisions of New Jersey Law.

(a) This Lease and the parties hereto, in each case as it relates to the New
Jersey Facilities only, are subject to compliance with the requirements of the
New Jersey Casino Control Act, N.J.S.A. 5:12-1 et seq., (the “New Jersey Act”),
and the regulations promulgated thereunder. In accordance with N.J.S.A.
5:12-82c, this Lease or any further amendments thereto relating to New Jersey
Facilities must be filed with the New Jersey Casino Control Commission (the
“Commission”) and the New Jersey Division of Gaming Enforcement (the “Division”)
and, to the extent that this Lease or any further amendment thereto relates to
the New Jersey Facilities, the same shall only be effective as to the New Jersey
Facilities once if approved by the Commission.

(b) The parties acknowledge and agree that the Lease and any transfers or
assignments under the Lease, in each case to the extent the same relate to the
New Jersey Facilities, are subject to the applicable provisions of N.J.S.A.
5:12-82 et. seq. To the extent required by N.J.S.A. 5:12-82c(10), with respect
to the New Jersey Facilities only, each party to the Lease is jointly and
severally liable for all acts, omissions and violations of the New Jersey Act by
any party, regardless of actual knowledge of such act, omission or violation.
Notwithstanding the foregoing, the party violating the New Jersey Act shall
indemnify the non-violating party for any liability incurred by the
non-violating party as a result of any such violation in a manner consistent
with Article XXI of this Lease; provided, however, that neither party shall be
required to indemnify the other party for any liabilities relating to, arising
out of or resulting from any required sale of a New Jersey Facility pursuant to
paragraphs (d-g) of this Section 41.15 below (including, without limitation, the
payment of the New Jersey Facility Fair Market Value, as finally determined in
accordance with this Section 41.15, or any closing costs associated therewith).

 

161



--------------------------------------------------------------------------------

(c) Pursuant to the provisions of N.J.S.A. 5:12-104b, this Lease, as it relates
to the New Jersey Facilities only, may be terminated by the Division or
Commission without liability on the part of Tenant or Landlord, if the Division
or Commission disapproves of its terms, including the terms of compensation, or
of the qualifications of Landlord or Tenant, their respective owners, officers,
directors or employees based on the standards contained in N.J.S.A. 5:12-86.

(d) In accordance with the requirements of N.J.S.A. 5:12-82c(5), if at any time
during the Term (so long as a New Jersey Facility remains a Facility under this
Lease), Landlord or any person associated with Landlord (other than Tenant or
any subtenant thereof), is found by the Director of the Division to be
unsuitable to be associated with a casino enterprise in New Jersey, and is not
removed from such association in a manner acceptable to the Division, then upon
written notice delivered by Tenant to Landlord (the “New Jersey Purchase
Notice”), following such final unstayed decision of the Division which provides
that a purchase of Landlord’s interest in a New Jersey Facility is required,
Tenant may elect either (a) to require Landlord to sell all (but not less than
all) of Landlord’s interest in such New Jersey Facility (but no other Facility
under the Lease) to a third party pursuant to a Severance Lease; provided, that
the Division does not object, or (b) to purchase all (but not less than all) of
Landlord’s interest in an applicable New Jersey Facility (but no other Facility
under the Lease) for an amount equal to one hundred percent (100%) of the New
Jersey Fair Market Value (as finally determined in accordance with paragraph
(e) of this Section 14.15 below), which amount shall be payable in cash.

(e) The “New Jersey Fair Market Value” shall be an amount equal to the fair
market value of an applicable New Jersey Facility based on the amount that would
be paid by a willing purchaser to a willing seller if neither were under any
compulsion to buy or sell. If the parties are unable to mutually agree upon the
New Jersey Fair Market Value within thirty (30) days after delivery of the New
Jersey Purchase Notice, the New Jersey Fair Market Value will be determined by
Experts appointed in accordance with Section 34.1 in which case Landlord and
Tenant shall each submit to the Experts their respective determinations of the
New Jersey Fair Market Value. The Experts may only select either the New Jersey
Fair Market Value set forth by Landlord or by Tenant and may not select any
other amount or make any other determination (and the Experts shall be so
instructed). The Experts shall notify the parties in writing within thirty
(30) days of the submission of the matter to the Experts of their selection of
either Tenant’s or Landlord’s determination of the New Jersey Fair Market Value
as the conclusive determination of the New Jersey Fair Market Value.

(f) In the event that Tenant has elected to purchase a New Jersey Facility, the
closing of the purchase and sale of such New Jersey Facility shall occur not
later than ninety (90) days after determination of the New Jersey Fair Market
Value, or such other time as may be directed by the New Jersey Gaming
Authorities. At such closing, Landlord shall deliver to Tenant all fee and
leasehold title to the applicable New Jersey Facility, free and clear of any
liens, claims or other encumbrances other than (A) any liens and encumbrances
created or in place as of the date of this Lease and (B) any liens and
encumbrances caused by Tenant or as

 

162



--------------------------------------------------------------------------------

permitted by the Lease. Landlord shall use all its commercially reasonable
efforts to deliver title to the applicable New Jersey Facility in the condition
required in this Section 41.15(f). All closing costs and expenses, including any
applicable real property transfer taxes or fees, of conveying a New Jersey
Facility to Tenant shall be allocated between Landlord and Tenant in the manner
the same are customarily allocated between a seller and buyer of similar real
property located in the State of New Jersey. Upon such closing the Lease, as it
relates to the applicable New Jersey Facility only, shall automatically
terminate and be of no further force and effect, and Rent under the Lease from
and after the date of such closing shall be reduced in accordance with the Rent
Reduction Amount. Nothing in this Section 41.15 shall be deemed to supersede any
provision of the Lease which expressly survives the termination of the Lease,
and nothing contained in this Section 41.15 shall be deemed to release either
party from any obligation or liability relating to any Facility other than an
applicable New Jersey Facility or any obligation or liability relating to such
applicable New Jersey Facility which shall have arisen under the Lease prior to
the effective date of the sale to Tenant of the applicable New Jersey Facility.

(g) In the event that Tenant has elected to require Landlord to sell a New
Jersey Facility to a third-party, in connection with the closing of the purchase
and sale of such New Jersey Facility from Landlord to such third-party, Tenant
and such third-party shall enter into a Severance Lease and the Lease shall be
amended to reflect the removal of the applicable New Jersey Facility from the
Lease.

41.16 Savings Clause. If for any reason this Lease is determined by a court of
competent jurisdiction to be invalid as to any space that would otherwise be a
part of the Leased Property and that is subject to a pre-existing lease as of
the Effective Date (between Tenant’s predecessor in interest prior to the
Effective Date, as landlord, and a third party as tenant), then Landlord shall
be deemed to be the landlord under such pre-existing lease, and the Parties
agree that Tenant shall be deemed to be the collection agent for Landlord for
purposes of collecting rent and other amounts payable by the tenant under such
pre-existing lease and shall remit the applicable collected amounts to Landlord.
In such event, the Rent payable hereunder shall be deemed to be reduced by any
amounts so collected by Tenant and remitted to Landlord with respect to any such
pre-existing lease.

41.17 Integration with Other Documents. Each of Tenant and Landlord acknowledge
and agree that certain operating efficiencies and value will be achieved as a
result of Tenant’s and Other Tenants’ lease of the Leased Property and the Other
Leased Property and the engagement by Tenant and Other Tenants of Manager under
the MLSA and “Manager” under and as defined in each Other MLSA and the
engagement of Manager and/or its Affiliates to operate and manage the
Facilities, the Other Leased Property and the Other Managed Resorts (as defined
in each of the MLSA and the Other MLSA) that would not be possible to achieve if
unrelated managers were engaged to operate each of the Leased Property, the
Other Leased Property and the Other Managed Resorts. Each of Tenant and Landlord
acknowledge and agree that the Parties would not enter into this Lease (or the
MLSA or the Other MLSA) absent the understanding and agreement of the Parties
that the entire ownership, operation, management, lease and lease guaranty
relationship with respect to the Leased Property, including (without limitation)
the lease of the Leased Property pursuant to this Lease, the use of the Managed
Facilities IP (as defined in the MLSA) and the use of the Total Rewards Program,
together with the other related intellectual property arrangements contemplated
under the MLSA and the other

 

163



--------------------------------------------------------------------------------

covenants, obligations and agreements of the Parties hereunder and under the
MLSA, form part of a single integrated transaction. Accordingly, it is the
express intention and agreement of each of Tenant and Landlord that (i) each of
the provisions of the MLSA, including the management and lease guaranty rights
and obligations thereunder, form part of a single integrated agreement and shall
not be or deemed to be separate or severable agreements and (ii) the Parties
would not be entering into this Lease without entering into the MLSA (and vice
versa) (or into any of the other Lease/MLSA Related Agreements without entering
into all of the Lease/MLSA Related Agreements) and in the event of any
bankruptcy, insolvency or dissolution proceedings in respect of any Party, no
Party will reject, move to reject, or join or support any other Party in
attempting to reject any one of this Lease or the MLSA or any other Lease/MLSA
Related Agreement without rejecting the other agreement as if each of this Lease
and the MLSA and each other Lease/MLSA Related Agreement were one integrated
agreement and not separable.

41.18 Manager. Each of Tenant and Landlord acknowledge and agree that Manager
may not be terminated as the manager of the Leased Property for any reason
except as permitted under the MLSA.

41.19 Non-Consented Lease Termination. Each of Tenant and Landlord acknowledge
and agree that in the event of a Non-Consented Lease Termination, Article XXI of
the MLSA shall apply and each of the parties shall comply with such Article XXI
of the MLSA.

41.20 Certain Provisions of Louisiana Law. Without limiting the choice of law
provision set forth in Section 41.5, the following provisions shall apply to the
extent that the laws of the State of Louisiana govern the interpretation or
enforcement of this Lease with respect to any Leased Property located in the
State of Louisiana:

(a) Upon termination of Tenant’s right of occupancy under the terms of this
Lease, Landlord or its agent may immediately institute eviction proceedings in
accordance with Chapter 2 of Title XI of the Louisiana Code of Civil Procedure.
Tenant specifically waives all notices to vacate, including but not limited to
the notice to vacate specified in Louisiana Civil Code of Procedure Article
4701, or any successor provision of law.

(b) Except as expressly set forth in Section 10.4 hereof, Tenant waives any and
all claims for payment or other compensation, whether during the Term or at the
termination of the Lease, for the loss of ownership to Landlord of any property
located in or on the Land, including without limitation (i) any buildings,
improvements or other constructions, or (ii) any things incorporated in or
attached so as to become a component part of the immovable property.

(c) In accordance with La. R.S. 9:3221, Tenant hereby assumes full
responsibility for the condition of the Leased Property, all buildings and
improvements now or hereafter located thereon and all component parts thereof.
Accordingly, except as expressly and specifically set forth herein, Landlord
shall have no liability for injury caused by any defect therein to Tenant or
anyone on the Leased Property who derives his or her right to be thereon from
Tenant.

 

164



--------------------------------------------------------------------------------

(d) TENANT ACKNOWLEDGES THAT THE WAIVERS OF WARRANTY IN THIS LEASE HAVE BEEN
BROUGHT TO THE ATTENTION OF TENANT AND ARE GRANTED KNOWINGLY AND VOLUNTARILY.

(e) Tenant shall have no authority or power, express or implied, to create or
cause any mechanic’s or materialmen’s lien, charge or encumbrance of any kind
against the Leased Property or any portion thereof. Neither Landlord’s consent
(nor contribution, if any) to the performance, scope or cost of any work to be
performed by or on behalf of Tenant shall make Landlord liable for or subject
Landlord’s interest in the Leased Property to any claims granted by the
provisions of La. R.S. § 9:4801 et seq. (as the same may be amended, revised,
recodified, replaced or supplemented from time to time), and Landlord expressly
disclaims any such liability or claims.

41.21 Certain Provisions of Indiana Law. Tenant’s obligation to pay rent is
without relief from valuation and appraisement laws.

41.22 Confidential Information. Each Party hereby agrees to, and to cause its
Representatives to, maintain the confidentiality of all non-public information
received pursuant to this Lease; provided that nothing herein shall prevent any
Party from disclosing any such non-public information (a) in the case of
Landlord, to PropCo 1, PropCo and Landlord REIT and any Affiliate thereof,
(b) in the case of Tenant, to CEOC, CEC and any Affiliate thereof, (c) in any
legal, judicial or administrative proceeding or other compulsory process or
otherwise as required by applicable Legal Requirements (in which case the
disclosing Party shall promptly notify the other Parties, in advance, to the
extent permitted by law), (d) upon the request or demand of any regulatory
authority having jurisdiction over a Party or its affiliates (in which case the
disclosing Party shall, other than with respect to routine, periodic inspections
by such regulatory authority, promptly notify the other Parties, in advance, to
the extent permitted by law), (e) to its Representatives who are informed of the
confidential nature of such information and have agreed to keep such information
confidential (and the disclosing Party shall be responsible for such
Representatives’ compliance therewith), (f) to the extent any such information
becomes publicly available other than by reason of disclosure by the disclosing
Party or any of its respective Representatives in breach of this Section 41.22,
(g) to the extent that such information is received by such Party from a third
party that is not, to such Party’s knowledge, subject to confidentiality
obligations owing to the other Parties or any of their respective affiliates or
related parties, (h) to the extent that such information is independently
developed by such Party or (i) as permitted under the first sentence of Section
23.2(a). Each of the Parties acknowledges that it and its Representatives may
receive material non-public information with respect to the other Party and its
Affiliates and that each such Party is aware (and will so advise its
Representatives) that federal and state securities laws and other applicable
laws may impose restrictions on purchasing, selling, engaging in transactions or
otherwise trading in securities of the other Party and its Affiliates with
respect to which such Party or its Representatives has received material
non-public information so long as such information remains material non-public
information.

41.23 Time of Essence. TIME IS OF THE ESSENCE OF THIS LEASE AND EACH PROVISION
HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

 

165



--------------------------------------------------------------------------------

41.24 Consents, Approvals and Notices.

(a) All consents and approvals that may be given under this Lease shall, as a
condition of their effectiveness, be in writing. The granting of any consent or
approval by Landlord or Tenant to the performance of any act by Tenant or
Landlord requiring the consent or approval of Landlord or Tenant under any of
the terms or provisions of this Lease shall relate only to the specified act or
acts thereby consented to or approved and, unless otherwise specified, shall not
be deemed a waiver of the necessity for such consent or approval for the same or
any similar act in the future, and/or the failure on the part of Landlord or
Tenant to object to any such action taken by Tenant or Landlord without the
consent or approval of the other Party, shall not be deemed a waiver of their
right to require such consent or approval for any further similar act; and
Tenant hereby expressly covenants and agrees that as to all matters requiring
Landlord’s consent or approval under any of the terms of this Lease, Tenant
shall secure such consent or approval for each and every happening of the event
requiring such consent or approval, and shall not claim any waiver on the part
of Landlord of the requirement to secure such consent or approval.

(b) Each Party acknowledges that in granting any consents, approvals or
authorizations under this Lease, and in providing any advice, assistance,
recommendation or direction under this Lease, neither such Party nor any
Affiliates thereof guarantee success or a satisfactory result from the subject
of such consent, approval, authorization, advice, assistance, recommendation or
direction. Accordingly, each Party agrees that neither such Party nor any of its
Affiliates shall have any liability whatsoever to any other Party or any third
person by reason of: (i) any consent, approval or authorization, or advice,
assistance, recommendation or direction, given or withheld; or (ii) any delay or
failure to provide any consent, approval or authorization, or advice,
assistance, recommendation or direction (except in the event of a breach of a
covenant herein not to unreasonably withhold or delay any consent or approval);
provided, however, each agrees to act in good faith when dealing with or
providing any advice, consent, assistance, recommendation or direction.

(c) Any notice, report or information required to be delivered by Tenant
hereunder may be delivered collectively with any other notices, reports or
information required to be delivered by Tenant hereunder as part of a single
report, notice or communication. Any such notice, report or information may be
delivered to Landlord by Tenant providing a representative of Landlord with
access to Tenant’s or its Affiliate’s electronic databases or other information
systems containing the applicable information and notice that information has
been posted on such database or system.

41.25 No Release of Tenant or Guarantor. Notwithstanding anything to the
contrary set forth in this Lease, neither Tenant nor Guarantor shall be released
from their respective obligations under the MLSA, except as and to the extent
expressly provided in the MLSA.

41.26 Tenant and Landlord; Joint and Several. Each applicable fee owning entity
that comprises Landlord leases its applicable portion of the Leased Property (as
set forth on Exhibit A attached hereto) to the corresponding applicable
operating entity that comprises Tenant (as set forth on Exhibit A attached
hereto), and, accordingly, each such operating entity or entities shall have
exclusive rights to act as Tenant with respect to the applicable portion of

 

166



--------------------------------------------------------------------------------

the Leased Property leased to such operating entity as set forth on Exhibit A
attached hereto. However, all operating entities shall be jointly and severally
liable for all of the obligations of all operating entities under this Lease. In
addition, all fee owning entities shall be jointly and severally liable for all
of the obligations of all fee owning entities under this Lease.

41.27 Suretyship Waivers.

(a) Each applicable entity comprising Tenant that is a party hereto hereby
irrevocably waives and agrees not to assert or take advantage of any of the
following defenses to any obligation under this Lease or under any other
document executed, or to be executed, by it in connection herewith: (i) any
defense that may arise by reason of the incapacity, lack of authority, death or
disability of any Person, or revocation or repudiation hereof by any Person, or
the failure of any entity comprising Landlord or Tenant to file or enforce a
claim or cause of action against any other Person or the estate (either in
administration, bankruptcy, or any other proceeding) of any other Person;
(ii) diligence, presentment, notice of acceptance, notice of dishonor, notice of
presentment, or demand for payment of or performance of the obligations under
this Lease or under any other document executed, or to be executed, in
connection herewith and all other suretyship defenses generally; (iii) any
defense that may arise by reason of any action required by any statute to be
taken against any other entity comprising Tenant; (iv) any defense that may
arise by reason of the dissolution or termination of the existence of any other
entity comprising Tenant; (v) any defense that may arise by reason of the
voluntary or involuntary liquidation, sale, or other disposition of all or
substantially all of the assets of any other entity comprising Tenant; (vi) any
defense that may arise by reason of the voluntary or involuntary receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
assignment, composition, or readjustment of, or any similar proceeding
affecting, any other entity comprising Tenant, or any of the assets of any other
entity comprising Tenant; (vii) any right of subrogation, indemnity or
reimbursement against any other entity comprising Tenant at any time during
which a Tenant Event of Default has occurred and is continuing or until all
obligations to Landlord have been irrevocably paid and satisfied in full;
(viii) any and all rights and defenses arising out of an election of remedies by
Landlord, even though that election of remedies might impair or destroy any
right, if any, of any other entity comprising tenant of subrogation, indemnity
or reimbursement; (ix) any defense based upon Landlord’s failure to disclose to
any entity comprising Tenant any information concerning any other entity
comprising Tenant’s financial condition or any other circumstances bearing on
Tenant’s ability to pay all sums payable under or in respect of this Lease or
any other document executed, or to be executed, by it in connection herewith;
and (x) any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal. Additionally, to the extent
permitted by Legal Requirements, each entity comprising Tenant waives all
rights, legal and equitable, it may now or hereafter have to require marshaling
of assets or to require foreclosure sales of assets in a particular order,
including any rights provided by NRS 100.040 and 100.050, as such sections may
be amended or recodified from time to time. Each successor and assign of each
entity comprising Tenant agrees that it shall be bound by the above waiver, as
if it had given the waiver itself.

(b) Each applicable entity comprising Landlord that is a party hereto hereby
irrevocably waives and agrees not to assert or take advantage of any of the
following defenses to

 

167



--------------------------------------------------------------------------------

any obligation under this Lease or under any other document executed, or to be
executed, by it in connection herewith: (i) any defense that may arise by reason
of the incapacity, lack of authority, death or disability of any Person, or
revocation or repudiation hereof by any Person, or the failure of any entity
comprising Landlord or Tenant to file or enforce a claim or cause of action
against any other Person or the estate (either in administration, bankruptcy, or
any other proceeding) of any other Person; (ii) diligence, presentment, notice
of acceptance, notice of dishonor, notice of presentment, or demand for payment
of or performance of the obligations under this Lease or under any other
document executed, or to be executed, in connection herewith and all other
suretyship defenses generally; (iii) any defense that may arise by reason of any
action required by any statute to be taken against any other entity comprising
Landlord; (iv) any defense that may arise by reason of the dissolution or
termination of the existence of any other entity comprising Landlord; (v) any
defense that may arise by reason of the voluntary or involuntary liquidation,
sale, or other disposition of all or substantially all of the assets of any
other entity comprising Landlord; (vi) any defense that may arise by reason of
the voluntary or involuntary receivership, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, assignment, composition, or
readjustment of, or any similar proceeding affecting, any other entity
comprising Landlord, or any of the assets of any other entity comprising
Landlord; (vii) any right of subrogation, indemnity or reimbursement against any
other entity comprising Landlord at any time during which a default hereunder by
Landlord has occurred and is continuing or until all obligations to Tenant have
been irrevocably paid and satisfied in full; (viii) any and all rights and
defenses arising out of an election of remedies by Tenant, even though that
election of remedies might impair or destroy any right, if any, of any other
entity comprising tenant of subrogation, indemnity or reimbursement; (ix) any
defense based upon Tenant’s failure to disclose to any entity comprising
Landlord any information concerning any other entity comprising Landlord’s
financial condition or any other circumstances bearing on Landlord’s ability to
pay all sums payable under or in respect of this Lease or any other document
executed, or to be executed, by it in connection herewith; and (x) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal. Each successor and assign of each entity
comprising Landlord agrees that it shall be bound by the above waiver, as if it
had given the waiver itself.

41.28 Amendments. This Lease may not be amended except by a written agreement
executed by all Parties hereto.

SIGNATURES ON FOLLOWING PAGES

 

168



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease (Non-CPLV) has been executed by Landlord and
Tenant as of the date first written above.

LANDLORD:

 

HORSESHOE COUNCIL BLUFFS LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

HARRAH’S COUNCIL BLUFFS LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

HARRAH’S METROPOLIS LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

HORSESHOE SOUTHERN INDIANA LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

[Signatures continue on following pages]

 

Signature Page to Lease (Non-CPLV)



--------------------------------------------------------------------------------

NEW HORSESHOE HAMMOND LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

HORSESHOE BOSSIER CITY PROP LLC,

a Louisiana limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

HARRAH’S BOSSIER CITY LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

NEW HARRAH’S NORTH KANSAS CITY LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

[Signatures continue on following pages]

 

Signature Page to Lease (Non-CPLV)



--------------------------------------------------------------------------------

GRAND BILOXI LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

HORSESHOE TUNICA LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

NEW TUNICA ROADHOUSE LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

CAESARS ATLANTIC CITY LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

BALLY’S ATLANTIC CITY LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

[Signatures continue on following pages]

 

Signature Page to Lease (Non-CPLV)



--------------------------------------------------------------------------------

HARRAH’S LAKE TAHOE LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

HARVEY’S LAKE TAHOE LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

HARRAH’S RENO LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

BLUEGRASS DOWNS PROPERTY OWNER LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

[Signatures continue on following pages]

 

Signature Page to Lease (Non-CPLV)



--------------------------------------------------------------------------------

VEGAS DEVELOPMENT LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

VEGAS OPERATING PROPERTY LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

MISCELLANEOUS LAND LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

 

PROPCO GULFPORT LLC,

a Delaware limited liability company

By:    

/s/ John Payne

 

Name: John Payne

Title: President

[Signatures continue on following pages]

 

Signature Page to Lease (Non-CPLV)



--------------------------------------------------------------------------------

TENANT:

 

HBR REALTY COMPANY LLC,

a Nevada limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

HARVEYS IOWA MANAGEMENT

COMPANY LLC,

a Nevada limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

CAESARS ENTERTAINMENT OPERATING

COMPANY, INC.,

a Delaware corporation

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

[Signatures continue on following pages]

 

Signature Page to Lease (Non-CPLV)



--------------------------------------------------------------------------------

SOUTHERN ILLINOIS RIVERBOAT/CASINO

CRUISES LLC,

an Illinois limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

CAESARS RIVERBOAT CASINO, LLC,

an Indiana limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

ROMAN HOLDING COMPANY

OF INDIANA LLC,

an Indiana limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

HORSESHOE HAMMOND, LLC,

an Indiana limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

[Signatures continue on following pages]

 

Signature Page to Lease (Non-CPLV)



--------------------------------------------------------------------------------

HORSESHOE ENTERTAINMENT,

a Louisiana limited partnership

By:    

New Gaming Capital Partnership,

a Nevada limited partnership

Its general partner

  By:    

Horseshoe GP, LLC,

a Nevada limited liability company

Its general partner

  By: /s/ Randall Eisenberg                    

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

HARRAH’S BOSSIER CITY

INVESTMENT COMPANY, L.L.C.,

a Louisiana limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

HARRAH’S NORTH KANSAS CITY LLC,

a Missouri limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

GRAND CASINOS OF BILOXI, LLC,

a Minnesota limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

[Signatures continue on following pages]

 

Signature Page to Lease (Non-CPLV)



--------------------------------------------------------------------------------

ROBINSON PROPERTY GROUP LLC,

a Mississippi limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

TUNICA ROADHOUSE LLC,

a Delaware limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

BOARDWALK REGENCY LLC,

a New Jersey limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

[Signatures continue on following pages]

 

Signature Page to Lease (Non-CPLV)



--------------------------------------------------------------------------------

CAESARS NEW JERSEY LLC,

a New Jersey limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

BALLY’S PARK PLACE LLC,

a New Jersey limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

HARVEYS TAHOE MANAGEMENT

COMPANY LLC,

a Nevada limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

HOLE IN THE WALL, LLC,

a Nevada limited liability company

By:    

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

[Signatures continue on following pages]

 

Signature Page to Lease (Non-CPLV)



--------------------------------------------------------------------------------

CASINO COMPUTER

PROGRAMMING, INC.,

an Indiana corporation

By:      

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

HARVEYS BR MANAGEMENT

COMPANY, INC.,

a Nevada corporation

By:      

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

 

PLAYERS BLUEGRASS DOWNS,

a Kentucky limited liability company

By:      

/s/ Randall Eisenberg

 

Name: Randall Eisenberg

Title: Chief Restructuring Officer

[Signatures continue on following pages]

 

Signature Page to Lease (Non-CPLV)



--------------------------------------------------------------------------------

CEOC, LLC,

a Delaware limited liability company

By:    

 

/s/ Eric Hession

 

Name: Eric Hession

Title: Treasurer

[Signatures continue on following page]

 

Signature Page to Lease (Non-CPLV)



--------------------------------------------------------------------------------

EXHIBIT A

FACILITIES

 

No.

 

Property

 

State

 

Fee Owner

 

Operating Entity

1.   Horseshoe Council Bluffs   Iowa   Horseshoe Council Bluffs LLC   HBR Realty
Company LLC 2.   Harrah’s Council Bluffs   Iowa   Harrah’s Council Bluffs LLC  

Harveys Iowa Management Company LLC

 

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

 

Harveys BR Management Company, Inc.

3.   Harrah’s Metropolis   Illinois   Harrah’s Metropolis LLC   Southern
Illinois Riverboat/Casino Cruises LLC 4.   Horseshoe Southern Indiana   Indiana
  Horseshoe Southern Indiana LLC  

Caesars Riverboat Casino, LLC

 

Roman Holding Company of Indiana LLC

5.   Horseshoe Hammond   Indiana   New Horseshoe Hammond LLC   Horseshoe
Hammond, LLC 6.   Horseshoe Bossier City   Louisiana   Horseshoe Bossier City
Prop LLC   Horseshoe Entertainment 7.   Harrah’s Bossier City (Louisiana Downs)
  Louisiana   Harrah’s Bossier City LLC   Harrah’s Bossier City Investment
Company, L.L.C. 8.   Harrah’s North Kansas City   Missouri   New Harrah’s North
Kansas City LLC  

Harrah’s North Kansas City LLC

 

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

9.  

Grand Biloxi Casino Hotel

(a/k/a Harrah’s Gulf Coast) and Biloxi Land

  Mississippi   Grand Biloxi LLC  

Grand Casinos of Biloxi, LLC

 

Casino Computer Programming, Inc.



--------------------------------------------------------------------------------

No.

 

Property

 

State

 

Fee Owner

 

Operating Entity

10.   Horseshoe Tunica   Mississippi and Arkansas   Horseshoe Tunica LLC  
Robinson Property Group LLC 11.   Tunica Roadhouse   Mississippi   New Tunica
Roadhouse LLC   Tunica Roadhouse LLC 12.   Caesars Atlantic City   New Jersey  
Caesars Atlantic City LLC  

Boardwalk Regency LLC

 

Caesars New Jersey LLC

13.   Bally’s Atlantic City and Schiff Parcel   New Jersey   Bally’s Atlantic
City LLC   Bally’s Park Place LLC 14.   Harrah’s Lake Tahoe   Nevada   Harrah’s
Lake Tahoe LLC  

Harveys Tahoe Management Company LLC

 

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

15.   Harvey’s Lake Tahoe   Nevada and California   Harvey’s Lake Tahoe LLC  
Harveys Tahoe Management Company LLC 16.   Harrah’s Reno   Nevada   Harrah’s
Reno LLC   CEOC, LLC, successor in interest by merger to Caesars Entertainment
Operating Company, Inc. 17.   Bluegrass Downs   Kentucky   Bluegrass Downs
Property Owner LLC   Players Bluegrass Downs LLC 18.   Las Vegas Land Assemblage
Properties   Nevada   Vegas Development LLC  

Hole in the Wall, LLC

 

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

19.   Harrah’s Airplane Hangar   Nevada   Vegas Operating Property LLC   CEOC,
LLC, successor in interest by merger to Caesars Entertainment Operating Company,
Inc.



--------------------------------------------------------------------------------

No.

 

Property

 

State

 

Fee Owner

 

Operating Entity

20.   Vacant Land in Missouri   Missouri   Miscellaneous Land LLC   CEOC, LLC,
successor in interest by merger to Caesars Entertainment Operating Company, Inc.
21.   Land Leftover from Harrah’s Gulfport   Mississippi   Propco Gulfport LLC  
CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc. 22.   Vacant Land in Splendora, TX   Texas   Miscellaneous Land
LLC   CEOC, LLC, successor in interest by merger to Caesars Entertainment
Operating Company, Inc. 23.   Vacant Land at Turfway Park   Kentucky  
Miscellaneous Land LLC   CEOC, LLC, successor in interest by merger to Caesars
Entertainment Operating Company, Inc.



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF LAND

[SEE ATTACHED]



--------------------------------------------------------------------------------

Horseshoe Council Bluffs (HBR Realty)

Lots 1 and 2, Horseshoe Subdivision, an Official Plat, now included in and
forming a part of the City of Council Bluffs, Pottawattamie County, Iowa,
recorded April 9, 2008 in Book 2008, Page 5151.

Together with the Hotel Access Easement created by that certain Reciprocal
Easement and Covenant Agreement dated as of February 28, 2008, recorded
March 31, 2008 in Book 2008, Page 4506.

Harrah’s Council Bluffs (Harvey’s Iowa Management Sublease)

PARCEL C

Part of accretions to Government Lots 1, 2, 3 and 4, together with riparian
rights in Section 33, part of said accretions are located in part of the
protraction of Section 32, (according to the Plat of the Original Government
Survey, said Section 32 did not exist), Township 75 North, Range 44 West of the
5th Principal Meridian, Pottawattamie County, Council Bluffs, Iowa, more
particularly described as follows:

Commencing at the Southwest corner of the Northwest Quarter of the Northwest
Quarter of said Section 33; thence North 0 degrees 24 minutes 40 seconds West
along the West line of said Northwest Quarter of the Northwest Quarter, a
distance of 291.10 feet to a point 240.00 feet normally distant Southerly from
the centerline of the Aksarben Bridge as formerly established; thence South 79
degrees 56 minutes 00 seconds West and parallel with the centerline of said
Aksarben Bridge as formerly established, a distance of 64.21 feet to a point on
the Westerly right-of-way line of the Council Bluffs Missouri River levee and
Point of Beginning; thence Southerly along the Westerly right-of-way line of
said Council Bluffs Missouri River levee with the following courses: South 18
degrees 02 minutes 16 seconds West, 249.43 feet; thence South 17 degrees 23
minutes 41 seconds West, 236.29 feet; thence South 11 degrees 50 minutes 08
seconds East, 296.56 feet; thence South 23 degrees 33 minutes 45 seconds East,
585.38 feet; thence South 27 degrees 10 minutes 18 seconds East, 1068.68 feet;
thence South 17 degrees 04 minutes 16 seconds East, 289.85 feet; thence South 16
degrees 39 minutes 05 seconds East, 523.36 feet; thence South 36 degrees 23
minutes 31 seconds East, 32.65 feet to a point on the Northerly right-of-way
line of the Union Pacific Railroad Company, said point being 150.00 feet distant
North from the centerline of said Union Pacific Railroad Company measured at
right angles thereto; thence leaving the Westerly right-of-way line of said
Council Bluffs Missouri River levee South 88 degrees 50 minutes 40 seconds West
along the Northerly right-of-way line of said Union Pacific Railroad Company and
parallel with said centerline, a distance of 377.39 feet to the top of bank of
the Missouri River; thence Northerly along said top of bank with the following
courses: North 20 degrees 33 minutes 51 seconds West, 209.65 feet; thence North
1 degree 53 minutes 51 seconds West, 141.85 feet; thence North 21 degrees 26
minutes 59 seconds West, 70.05 feet; thence North 48 degrees 45 minutes 58
seconds West, 53.20 feet; thence North



--------------------------------------------------------------------------------

22 degrees 07 minutes 51 seconds West, 200.15 feet; thence North 27 degrees 37
minutes 58 seconds West, 119.29 feet; thence North 34 degrees 14 minutes 25
seconds West, 70.52 feet; thence North 15 degrees 29 minutes 39 seconds West,
110.90 feet; thence North 25 degrees 39 minutes 20 seconds West, 334.98 feet;
thence North 5 degrees 52 minutes 48 seconds West, 93.47 feet; thence North 7
degrees 30 minutes 55 seconds East, 62.78 feet; thence North 8 degrees 06
minutes 51 seconds West, 87.65 feet; thence North 34 degrees 10 minutes 59
seconds West, 100.89 feet; thence North 16 degrees 18 minutes 02 seconds West,
275.25 feet; thence North 32 degrees 43 minutes 12 seconds West, 154.20 feet;
thence North 18 degrees 33 minutes 34 seconds West, 220.22 feet; thence North 8
degrees 07 minutes 54 seconds East, 76.37 feet; thence North 11 degrees 46
minutes 28 seconds West, 55.22 feet; thence North 22 degrees 29 minutes 02
seconds West, 90.48 feet; thence North 13 degrees 57 minutes 21 seconds West,
78.61 feet; thence North 21 degrees 55 minutes 58 seconds West, 510.98 feet;
thence North 2 degrees 16 minutes 52 seconds East, 72.13 feet to a point 240.00
feet normally distant Southerly from the centerline of said Aksarben Bridge as
formerly established; thence leaving said top of bank North 79 degrees 56
minutes 00 seconds East and parallel with the centerline of Aksarben Bridge as
formerly established, a distance of 528.21 feet to the Point of Beginning. The
Westerly line of said parcel, being the top of bank of the Missouri River, is
subject to change due to natural causes and may not represent the actual
location of the limit of title, pursuant to Management Agreement dated August 8,
1994, recorded September 9, 1994 in Book 95, Page 6368 and Sublease Agreement
dated March 1, 1995, recorded March 10, 1995 in Book 95, Page 21438;

EXCEPT river front roadway as described in Quit Claim Deed at Book 2011, Page
5606 and as shown in Acquisition Plat recorded in Book 2011, Page 5607 and
described as follows: A parcel of land being a portion of accretions to
Government Lots 1, 2, and 3 in Section 33, Township 75 North, Range 44 West of
the 5th Principle Meridian, Council Bluffs, Pottawattamie County, Iowa, being
more fully described as follows: Commencing at the Northwest corner of said
Section 33; thence along the West line of said Section 33, South 01 degrees 35
minutes 39 seconds West, 1034.31 feet; thence South 81 degrees 54 minutes 47
seconds West, 347.63 feet to the true point of beginning, said point being on a
non-tangent curve, concave Easterly, to which point a radial line bears South 86
degrees 32 minutes 43 seconds West, 456.50 feet; thence Southerly along said
curve, through a central angle of 25 degrees 46 minutes 30 seconds, 205.36 feet
to the beginning of a reverse curve concave Westerly, having a radius of 543.50
feet; thence Southerly along said reverse curve, through a central angle of 22
degrees 45 minutes 28 seconds, 215.88 feet to a point on the Westerly
right-of-way line of the Council Bluffs Missouri River Levee; thence along said
Westerly right-of-way line the following five (5) courses: 1) South 19 degrees
22 minutes 23 seconds West, 18.95 feet; 2) South 09 degrees 51 minutes 26
seconds East, 296.56 feet; 3) South 21 degrees 35 minutes 03 seconds East,
585.38 feet; 4) South 25 degrees 11 minutes 36 seconds East, 1068.68 feet; 5)
South 15 degrees 05 minutes 34 seconds East, 44.04 feet to a point on a
non-tangent curve, concave Northeasterly, to which point a radial line bears
South 29 degrees 29 minutes 49 seconds West, 183.00 feet; thence Northwesterly



--------------------------------------------------------------------------------

along said curve, through a central angle of 35 degrees 24 minutes 31 seconds,
113.09 feet; thence North 25 degrees 05 minutes 40 seconds West, 1560.17 feet to
the beginning of a curve, concave Easterly, having a radius of 482.50 feet;
thence Northerly along said curve, through a central angle of 19 degrees 09
minutes 21 seconds, 161.32 feet; hence North 05 degrees 56 minutes 19 seconds
West, 202.85 feet to the beginning of a curve, concave Westerly, having a radius
of 467.50 feet; thence Northerly along said curve, through a central angle of 23
degrees 17 minutes 28 seconds, 190.04 feet to the beginning of a reverse curve
concave Easterly, having a radius of 532.50 feet; thence Northerly along said
curve, through a central angle of 25 degrees 06 minutes 46 seconds, 233.39 feet;
thence North 81 degrees 54 minutes 49 seconds East, 76.21 feet to the true point
of beginning. Said parcel contains an area of 134,229 square feet (3.081 acres),
more or less.

Harrah’s Council Bluffs (Harveys Iowa Management)

Fee as to Parcel A - Tract 1; Parcels B, D, E and F;

Easement as to Easement Estate Parcels 1, 2 and 3

PARCEL A - TRACT I

Part of accretions to Government Lots 3 and 4 in Section 33, Township 75 North,
Range 44 West of the 5th Principal Meridian, Pottawattamie County, Council
Bluffs, Iowa, more particularly described as follows:

Commencing at a point on line with the West line of Blocks 35 and 36 of Brown’s
Subdivision, Council Bluffs, Iowa, 1003 feet West and 1290 feet North of the
Southeast corner of said Section 33, said point being 150.00 feet distant North
from the centerline of the Union Pacific Railroad Company measured at right
angles thereto; thence South 88 degrees 50 minutes 40 seconds West along the
Northerly right-of-way line of said Union Pacific Railroad Company and parallel
with said centerline, a distance of 2708.13 feet to the Point of Beginning;
thence continuing South 88 degrees 50 minutes 40 seconds West along the
Northerly right-of-way line of said Union Pacific Railroad Company and parallel
with said centerline, a distance of 599.36 feet to a point on the Easterly
right-of-way line of the Council Bluffs Missouri River levee; thence continuing
South 88 degrees 50 minutes 40 seconds West along the Northerly right-of-way of
said Union Pacific Railroad Company and parallel with said centerline, a
distance of 165.28 feet to a point on the Westerly right-of-way line of the
Council Bluffs Missouri River levee; thence Northerly along the Westerly
right-of-way line of said Council Bluffs Missouri River levee with the following
courses: North 36 degrees 23 minutes 31 seconds West, 32.65 feet; thence North
16 degrees 39 minutes 05 seconds West, 523.36 feet; thence North 17 degrees 04
minutes 16 seconds West, 242.30 feet; thence leaving the Westerly right-of-way
line of said Council Bluffs Missouri River levee North 76 degrees 00 minutes 00
seconds East, a distance of 139.09 feet to a point on the



--------------------------------------------------------------------------------

Easterly right-of-way line of said Council Bluffs Missouri River levee; thence
South 62 degrees 03 minutes 14 seconds East, a distance of 198.33 feet; thence
South 88 degrees 59 minutes 24 seconds East, a distance of 261.25 feet; thence
North 88 degrees 45 minutes 22 seconds East, a distance of 1169.59 feet to a
point on the Northwesterly right-of-way line of the Union Pacific Railroad
Company; thence South 43 degrees 50 minutes 40 seconds West along the
Northwesterly right-of-way line of said Union Pacific Railroad Company, a
distance of 218.38 feet; thence North 46 degrees 09 minutes 20 seconds West
along the Northwesterly right-of-way line of said Union Pacific Railroad
Company, a distance of 42.00 feet; thence South 43 degrees 50 minutes 40 seconds
West along the Northwesterly right-of-way line of said Union Pacific Railroad
Company, a distance of 800.00 feet to the Point of Beginning, pursuant to City
Deed dated February 28, 1995, recorded March 3, 1995 in Book 95, Page 21143;

EXCEPT THAT PART DESCRIBED AS FOLLOWS:

Part of accretions to Government Lots 3 and 4 in Section 33, Township 75 North,
Range 44 West of the 5th Principal Meridian, Pottawattamie County, Council
Bluffs, Iowa, more particularly described as follows:

Commencing at a point on line with the West line of Blocks 35 and 36 of Brown’s
Subdivision, Council Bluffs, Iowa, 1003 feet West and 1290 feet North of the
Southeast corner of said Section 33, said point being 150.00 feet distant North
from the centerline of the Union Pacific Railroad Company measured at right
angles thereto; thence South 88 degrees 50 minutes 40 seconds West along the
Northerly right-of-way line of said Union Pacific Railroad Company and parallel
with said centerline a distance of 2,708.13 feet to the Point of Beginning of
the parent parcel; thence North 43 degrees 50 minutes 40 seconds East 563.70
feet to the Point of Beginning of this description; thence continuing North 43
degrees 50 minutes 40 seconds East 236.29 feet; thence South 46 degrees 09
minutes 20 seconds East 42.00 feet; thence North 43 degrees 50 minutes 40
seconds East 53.74 feet; thence Northwesterly 29.90 feet along a curve concave
Southwesterly with a radius of 37.15 feet having a long chord bearing North 32
degrees 09 minutes 58 seconds West 29.10 feet; thence Northwesterly 112.71 feet
along a curve concave Southwesterly with a radius of 179.50 feet having a long
chord bearing North 73 degrees 12 minutes 48 seconds West 110.87 feet; thence
South 88 degrees 47 minutes 52 seconds West 886.30 feet; thence Northwesterly
49.07 feet along a curve concave Northeasterly with a radius of 520.50 feet
having a long chord bearing North 88 degrees 30 minutes 07 seconds West 49.05
feet; thence South 13 degrees 41 minutes 23 seconds West 142.71 feet; thence
Southeasterly 126.99 feet along a 98.00 foot radius curve concave Southwesterly
with a long chord bearing South 46 degrees 00 minutes 12 seconds East 118.29
feet; thence North 88 degrees 47 minutes 52 seconds East 673.30 feet; thence
South 82 degrees 49 minutes 30 seconds East 101.91 feet to the Point of
Beginning, pursuant to Special Warranty Deed dated March 27, 2002, recorded
April 3, 2002 in Book 102, Page 79659.



--------------------------------------------------------------------------------

PARCEL B:

Part of Government Lots 3 and 4 and accretions thereto in Section 33, Township
75 North, Range 44 West of the 5th Principal Meridian, Pottawattamie County,
Council Bluffs, Iowa, more particularly described as follows:

Commencing at a point on line with the West line of Blocks 35 and 36 of Brown’s
Subdivision, Council Bluffs, Iowa, 1003 feet West and 1290 feet North of the
Southeast corner of said Section 33, said point being 150.00 feet distance North
from the centerline of the Union Pacific Railroad Company measured at right
angles thereto; thence South 88 degrees 50 minutes 40 seconds West along the
Northerly right-of-way line of said Union Pacific Railroad Company and parallel
with said centerline a distance 1357.86 feet to a point on the Westerly
right-of-way line of Interstate No. 29, said point being 160.00 feet normally
distant Westerly from the centerline of said Interstate No. 29, and Point of
Beginning; thence continuing South 88 degrees 50 minutes 40 seconds West along
the Northerly right-of-way line of said Union Pacific Railroad Company and
parallel with the centerline of said Union Pacific Railroad Company, a distance
of 1138.14 feet; thence North 43 degrees 50 minutes 40 seconds East along the
Southeasterly right-of-way line of said Union Pacific Railroad Company, a
distance of 650.00 feet; thence North 46 degrees 09 minutes 20 seconds West
along the Southeasterly right-of-way line of said Union Pacific Railroad
Company, a distance of 42.00 feet; thence North 43 degrees 50 minutes 40 seconds
East along the Southeasterly right-of-way line of said Union Pacific Railroad
Company, a distance of 951.96 feet to a point on the Westerly right-of-way line
of said Interstate No. 29, said point being 205.00 feet, normally distance
Westerly from the centerline of said Interstate No. 29; thence South 6 degrees
44 minutes 11 seconds East along the Westerly right-of-way line of said
Interstate No. 29, a distance of 236.43 feet to a point 180.00 feet normally
distance Westerly from centerline Station 213+00 of said Interstate No. 29;
thence South 11 degrees 58 minutes 36 seconds East along the Westerly
right-of-way line of said Interstate No. 29, a distance of 203.96 feet to a
point 140.00 feet normally distant Westerly from centerline Station 215+00 of
said Interstate No. 29; thence South 0 degrees 40 minutes 00 seconds East along
the Westerly right-of-way line of said Interstate No. 29, a distance of 600.00
feet to a point 140.00 feet normally distant Westerly from centerline Station
221+00 of said Interstate No.29; thence South 10 degrees 38 minutes 36 seconds
West along the Westerly right-of-way line of said Interstate No. 29, a distance
of 101.98 feet to a point 160.00 feet normally distant Westerly from centerline
Station 222+00 of said Interstate No. 29; thence South 0 degrees 40 minutes 00
seconds East along the Westerly right-of-way line of said Interstate No. 29, a
distance of 27.01 feet to the Point of Beginning, pursuant to City Deed dated
February 28, 1995, recorded March 3, 1995 in Book 95, Page 21143.

PARCEL D:



--------------------------------------------------------------------------------

Part of Government Lot 3 and accretions thereto, and part of accretions to
Government Lot 4, all in Section 33, Township 75 North, Range 44 West of the 5th
Principal Meridian, Pottawattamie County, Council Bluffs, Iowa, more
particularly described as follows:

Commencing at a point on line with the West line of Blocks 35 and 36 of Brown’s
Subdivision, Council Bluffs, Iowa, 1003 feet West and 1290 feet North of the
Southeast corner of Section 33, said point being 150.00 feet distant North from
the centerline of the Union Pacific Railroad Company measured at right angles
thereto; thence South 88 degrees 50 minutes 40 seconds West along the Northerly
right-of-way line of said Union Pacific Railroad Company and parallel with said
centerline, a distance of 2496.00 feet to the Point of Beginning; thence North
43 degrees 50 minutes 40 seconds East along the Southeasterly right-of-way line
of said Union Pacific Railroad Company, a distance of 650.00 feet; thence North
46 degrees 09 minutes 20 seconds West along the Southeasterly right-of-way line
of said Union Pacific Railroad Company, a distance of 42.00 feet; thence North
43 degrees 50 minutes 40 seconds East along the Southeasterly right-of-way line
of said Union Pacific Railroad Company, a distance of 962.62 feet; thence North
46 degrees 09 minutes 20 seconds West, a distance of 66.00 feet to a point on
the Northwesterly right-of-way line of said Union Pacific Railroad Company;
thence South 43 degrees 50 minutes 40 seconds West along the Northwesterly
right-of-way line of said Union Pacific Railroad Company, a distance of 962.62
feet; thence North 46 degrees 09 minutes 20 seconds West along the Northwesterly
right-of-way line of said Union Pacific Railroad Company, a distance of 42.00
feet; thence South 43 degrees 50 minutes 40 seconds West along the Northwesterly
right-of-way line of said Union Pacific Railroad Company, a distance of 800.00
feet to a point on the Northerly right-of-way of said Union Pacific Railroad
Company; thence North 88 degrees 50 minutes 40 seconds East along the Northerly
right-of-way line of said Union Pacific Railroad Company, a distance of 212.13
feet to the Point of Beginning, pursuant to Quitclaim Deed dated April 11, 1995,
recorded April 13, 1995 in Book 95, Page 24344.

PARCEL E:

Part of accretions to Government Lot 4 in Section 33, Township 75 North, Range
44 West of the 5th Principal Meridian, Pottawattamie County, Council Bluffs,
Iowa, more particularly described as follows:

Commencing at a point on line with the West line of Blocks 35 and 36 of Brown’s
Subdivision, Council Bluffs, Iowa, 1003 feet West and 1290 feet North of the
Southeast corner of said Section 33, said point being 150.00 feet distant North
from the centerline of the Union Pacific Railroad Company measured at right
angles thereto; thence South 88 degrees 50 minutes 40 seconds West along the
Northerly right-of-way line of said Union Pacific Railroad Company and parallel
with said centerline a distance of 3131.29 feet to the Point of Beginning;
thence continuing South 88 degrees 50 minutes 40 seconds West along the
Northerly right-of-way of said Union Pacific Railroad Company and parallel with
said centerline a distance of 173.74 feet to a point on the



--------------------------------------------------------------------------------

Easterly right-of-way line of Council Bluffs Missouri River levee; thence South
35 degrees 22 minutes 20 seconds East along the Easterly right-of-way line of
said Council Bluffs Missouri River levee, a distance of 63.28 feet; thence North
88 degrees 50 minutes 40 seconds East and parallel with the Northerly
right-of-way line of said Union Pacific Railroad Company, a distance of 52.82
feet; thence North 1 degree 09 minutes 20 seconds West, a distance of 32.00
feet; thence North 88 degrees 50 minutes 40 seconds East and parallel with the
Northerly right-of-way line of said Union Pacific Railroad Company, a distance
of 65.00 feet; thence North 43 degrees 50 minutes 40 seconds East distance of
28.75 feet to the Point of Beginning, pursuant to Quitclaim Deed dated April 11,
1995, recorded April 13, 1995 in Book 95, Page 24344.

PARCEL F:

A tract of land located in part of Government Lot 1 in part of Government Lot 2
in the North half of Section 4, Township 74 North, Range 44 West, and in part of
Government Lot 4 in the South half of Section 33, Township 75 North, Range 44
West of the 5th Principal Meridian, Pottawattamie County, Council Bluffs, Iowa,
more particularly described as follows:

Commencing at the center of said Section 4; thence North 71 degrees 18 minutes
33 seconds East, 424.69 feet to the intersection of the Northeasterly
right-of-way line of River Road with the Northwesterly right-of-way line of
Nebraska Avenue; thence along said Northwesterly right-of-way line of Nebraska
Avenue, North 53 degrees 16 minutes 34 seconds East, 149.99 feet to the Westerly
right-of-way line of Interstate No. 29; thence along said Westerly right-of-way
line of Interstate No. 29 the following three courses and distances: 1) North 36
degrees 43 minutes 26 seconds West, 361.75 feet to the beginning of a curve
concave Northeasterly having a radius of 421.40 feet; 2) Northerly along said
curve through a central angle of 41 degrees 17 minutes 33 seconds, an arc length
of 303.70 feet with a chord bearing and distance of North 18 degrees 09 minutes
58 seconds West, 297.17 feet; 3) North 2 degrees 36 minutes 17 seconds East,
28.61 feet to the Southwesterly right-of-way line of the Council Bluffs Missouri
River levee easement and to the Point of Beginning; thence continuing along the
Westerly right-of-way line of said Interstate No. 29 the following four courses
and distances: 1) North 2 degrees 36 minutes 17 seconds East, 519.53 feet; 2)
North 6 degrees 35 minutes 23 seconds East, 501.22 feet; 3) North 0 degrees 43
minutes 56 seconds West, 361.64 feet; and 4) North 0 degrees 14 minutes 35
seconds West, 959.50 feet to the Southerly right-of-way line of the Union
Pacific Railroad Company; thence along said Southerly right-of-way line of the
Union Pacific Railroad Company the following three courses and distances: 1)
South 89 degrees 15 minutes 00 seconds West, 598.26 feet; 2) North 0 degrees 45
minutes 00 seconds West, 50.00 feet; 3) South 89 degrees 15 minutes 00 seconds
West, 1351.73 feet to the Southwesterly right-of-way line of the Council Bluffs
Missouri River levee easement and the Northeasterly right-of-way line of River
Road being on a curve concave Northeasterly having a radius of 562.47 feet;
thence along said Southwesterly right-of-way line of Council Bluffs Missouri
River levee and said Northeasterly right-of-way line of River Road the following
two courses and distances: 1) Southeasterly along



--------------------------------------------------------------------------------

said curve through a central angle of 17 degrees 08 minutes 48 seconds an arc
distance of 168.33 feet with a chord bearing and distance of South 30 degrees 23
minutes 02 seconds East, 167.70 feet; 2) South 38 degrees 57 minutes 26 seconds
East, 2852.08 feet to the Point of Beginning, pursuant to Warranty Deed dated
June 23, 1995, recorded June 27, 1995 in Book 95, Page 31951;

The above described real estate is also known and described as follows:

All that part of Government Lot 4 and accretions, South half of the Southwest
Quarter and Southwest Quarter of the Southeast Quarter of Section 33, Township
75 North, Range 44 located in the City of Council Bluffs, Pottawattamie County,
Iowa and lying East of Sieck Levee right-of-way, South of Union Pacific Railroad
Company right-of-way and West of Interstate No. 29 right-of-way. Also, part of
accretions to Government Lot 1 and 2, North half of the Northwest Quarter,
Southeast Quarter of the Northwest Quarter, and West half of the Northeast
Quarter lying West of Interstate No. 29 right-of-way and East of Levee
right-of-way, all in Section 4, Township 74, Range 44, in the City of Council
Bluffs, Pottawattamie County, Iowa;

EXCEPT that part deeded to the State of Iowa by Quit Claim Deed dated October 7,
2010, recorded October 27, 2010 as Document No. 2010-14805 and described as
follows: A parcel of land located in Government Lot 1 and Accretions of
Section 4, T74N, R44W of the 5th P.M., Pottawattamie County, Iowa, more
particularly described as follows: Commencing at the N1/4 corner of said
Section 4; thence S2°06“47” West 219.23 feet; thence S87°53’13” East 273.96 feet
to a point on the present Westerly right-of-way line of Interstate Route No. 29,
the Point of Beginning; thence S0°55’25” West 192.16 feet along said present
Westerly right-of-way line; thence S8°09’57” West 412.96 feet along said present
Westerly right-of-way line; thence N5°52’03” East 604.08 feet to the Point of
Beginning.

EASEMENT ESTATE PARCEL 1:

Rights granted to Harveys Iowa Management Company, Inc. contained in Quitclaim
Deed from Union Pacific Railroad Company dated April 11, 1995, recorded in Book
95, Page 24352.

EASEMENT ESTATE PARCEL 2:

Rights granted to Harveys Iowa Management Company contained in Easement Deed
from Union Pacific Railroad Company dated February 6, 1996, recorded in Book 96,
Page 22981.

EASEMENT ESTATE PARCEL 3:

Rights granted to Harveys Iowa Management, Inc. contained in License to Occupy
and Utility Easement dated April 1, 1996, recorded in Book 96, Page 28049.

The above Parcels A, B, D and E are more fully described as follows:



--------------------------------------------------------------------------------

A tract of land being a part of accretions to Government Lots 3 and 4, in
Section 33, Township 75 North, Range 44 West of the 5th Principal Meridian, in
Pottawattamie County, Council Bluffs, Iowa, and being more particularly
described as follows:

Commencing at the Southeast corner of said Section 33; thence South 88 degrees
50 minutes 40 seconds West a distance of 1357.86 feet to a point on the
intersection of the Westerly right-of-way line of Interstate No. 29 with the
North right-of-way line of the Union Pacific Railroad Company, said point being
the Point of Beginning of the tract of land to be described; thence South 88
degrees 50 minutes 40 seconds West on said North right-of-way line, a distance
of 1773.43 feet; thence South 43 degrees 50 minutes 40 seconds West continuing
on said North right-of-way line, a distance of 28.75 feet; thence South 88
degrees 50 minutes 40 seconds West continuing on said North right-of-way line, a
distance of 65.00 feet; thence South 01 degrees 09 minutes 20 seconds East on
said North right-of-way line, a distance of 32.00 feet; thence South 88 degrees
50 minutes 40 seconds West on said North right-of-way line, a distance of 52.82
feet; thence North 35 degrees 22 minutes 20 seconds West on said North
right-of-way line, a distance of 63.28 feet; thence South 88 degrees 50 minutes
40 seconds West on said North right-of-way line, a distance of 165.28 feet to a
point on the top of bank of the Missouri River; thence North 36 degrees 23
minutes 31 seconds West on said top of bank, a distance of 32.65 feet; thence
North 16 degrees 39 minutes 05 seconds West continuing on said top of bank, a
distance of 523.36 feet; thence North 17 degrees 04 minutes 16 seconds West
continuing on said top of bank, a distance of 289.85 feet; thence North 76
degrees 00 minutes 00 seconds East, a distance of 139.09 feet; thence South 62
degrees 03 minutes 14 seconds East, a distance of 198.33 feet; thence South 88
degrees 59 minutes 24 seconds East, a distance of 261.25 feet; thence North 88
degrees 45 minutes 22 seconds East, a distance of 1169.59 feet; thence North 43
degrees 50 minutes 40 seconds East, a distance of 744.04 feet; thence South 46
degrees 09 minutes 20 seconds East, a distance of 66.00 feet to a point on the
Westerly right-of-way line of said Interstate No. 29; thence on said Westerly
right-of-way line South 43 degrees 50 minutes 40 seconds West, a distance of
10.68 feet; thence continuing on said Westerly right-of-way line South 06
degrees 44 minutes 11 seconds East, a distance of 236.43 feet; thence continuing
on said Westerly right-of-way line South 11 degrees 58 minutes 36 seconds East,
a distance of 203.96 feet; thence continuing on said Westerly right-of-way line
South 00 degrees 40 minutes 00 seconds East, a distance of 600.00 feet; thence
continuing on said Westerly right-of-way line South 10 degrees 38 minutes 36
seconds West, a distance of 101.98 feet; thence continuing on said Westerly
right-of-way line South 00 degrees 40 minutes 00 seconds East, a distance of
27.01 feet to the Point of Beginning.

Harrah’s Council Bluffs (CEOC)

PARCEL A - TRACT II



--------------------------------------------------------------------------------

Part of accretions to Government Lots 3 and 4 in Section 33, Township 75 North,
Range 44 West of the 5th Principal Meridian, Pottawattamie County, Council
Bluffs, Iowa, more particularly described as follows:

Commencing at a point on line with the West line of Blocks 35 and 36 of Brown’s
Subdivision, Council Bluffs, Iowa, 1003 feet West and 1290 feet North of the
Southeast corner of said Section 33, said point being 150.00 feet distant North
from the centerline of the Union Pacific Railroad Company measured at right
angles thereto; thence South 88 degrees 50 minutes 40 seconds West along the
Northerly right-of-way line of said Union Pacific Railroad Company and parallel
with said centerline a distance of 2,708.13 feet to the Point of Beginning of
the parent parcel; thence North 43 degrees 50 minutes 40 seconds East 563.70
feet to the Point of Beginning of this description; thence continuing North 43
degrees 50 minutes 40 seconds East 236.29 feet; thence South 46 degrees 09
minutes 20 seconds East 42.00 feet; thence North 43 degrees 50 minutes 40
seconds East 53.74 feet; thence Northwesterly 29.90 feet along a curve concave
Southwesterly with a radius of 37.15 feet having a long chord bearing North 32
degrees 09 minutes 58 seconds West 29.10 feet; thence Northwesterly 112.71 feet
along a curve concave Southwesterly with a radius of 179.50 feet having a long
chord bearing North 73 degrees 12 minutes 48 seconds West 110.87 feet; thence
South 88 degrees 47 minutes 52 seconds West 886.30 feet; thence Northwesterly
49.07 feet along a curve concave Northeasterly with a radius of 520.50 feet
having a long chord bearing North 88 degrees 30 minutes 07 seconds West 49.05
feet; thence South 13 degrees 41 minutes 23 seconds West 142.71 feet; thence
Southeasterly 126.99 feet along a 98.00 foot radius curve concave Southwesterly
with a long chord bearing South 46 degrees 00 minutes 12 seconds East 118.29
feet; thence North 88 degrees 47 minutes 52 seconds East 673.30 feet; thence
South 82 degrees 49 minutes 30 seconds East 101.01 feet to the Point of
Beginning, pursuant to Special Warranty Deed dated March 27, 2002, recorded
April 3, 2002 in Book 102, Page 79659.

Biloxi (Grand Casinos of Biloxi)

Parcel 1 (Tax Parcel No. 1410I-02-001.000)

That certain lot or parcel of land situated in the City of Biloxi, Second
Judicial District, Harrison County, Mississippi, and described more in
particular as follows: That certain lot or parcel of land fronting 100 feet on
the South side of East Howard Avenue and running back South a distance of 100
feet; being bounded on the North by East Howard Avenue; on the East by Maple
Street; on the South by property of J.C. Marine; on the West by property of J.C.
Marine. Said parcel being the East 100 feet of Lot 9; the East 100 feet of the
North 20 feet of Lot 8 Block 10, Summerville Addition and of record on Plat Book
2, page 3 in the office of the Chancery Clerk of the Second Judicial District of
Harrison County, Mississippi. Said parcel contains 10,000 sq. ft. or 0.23 acre
more or less.

Physical address: 271 Howard Ave., Biloxi, MS



--------------------------------------------------------------------------------

Parcel 2 (Tax Parcel No. 1410I-02-001.001)

That certain lot or parcel of land situated in the City of Biloxi, Second
Judicial District of Harrison County, Mississippi, and described more in
particular as follows, to-wit:

That certain lot or parcel of land fronting 75 feet on Maple Street and running
back West a distance of 100 feet, being bounded on the North by Oaks, on the
East by Maple Street, on the South by property now or formerly of Ackridge; on
the West by J. C. Marine. Said parcel being the East 100 feet of the South 60
feet of Lot 8 and the East 100 feet of the North 15 feet of Lot 7, Block 10,
Summerville Addition, according to the official map or plat thereof on file and
of record in Plat Book 2, page 3, in the office of the Chancery Clerk of the
Second Judicial District of Harrison County, Mississippi.

Physical address: 139 Maple Street, Biloxi, MS

Parcel 4 (Tax Parcel No. 1410I-02-003.000)

That certain lot or parcel of land measuring from East and West 200 feet, and
from North to South 58 feet; being bound East by Maple Street, North by property
formerly of DeJean and Smolcich, West by property now or formerly of Hennig, and
other, and South by property now or formerly of Williams. Being a part of Lot 7,
Block 10, Summerville Addition to the City of Biloxi, as per map or plat thereof
on file and of record in the office of the Chancery Clerk, in Plat Book 171,
page 188.

Physical address: 137 Maple Street, Biloxi, MS

Parcel 5 (Tax Parcel No. 1410I-02-004.000)

That certain lot or parcel of land situated in the City of Biloxi, Harrison
County, Mississippi, and particularly described as follows, to-wit: That certain
lot or parcel of land situated in Summerville Addition to the City of Biloxi,
measuring from East to West on the South side 240 feet, more or less, on the
North side 200 feet, more or less, and from North to South 56 feet, more or
less; being bounded on the North by property now or lately of Mrs. L.C. Holley,
on the West by property now or lately of Jack Stanovich, Sr., at one time of
Peter and Amalia Yurgensen, on the South by property now or lately of
Mrs. Sophie Ross, formerly of J. A. and Mary E. Skinner, and on the East by
Maple Street, at one time called Magnolia Street in the Plat of said Summerville
Addition. Being a part of lots 6 and 7, in Block 10, of said Summerville
Addition to the City of Biloxi, Mississippi, according to the official Map or
Plat of said addition on file and of record in the Office of the Chancery Clerk
of said County and State. Also being described as North 52’ of Lot 6 and the
South 7’ of Lot 7, Block 10, Summerville Addition to the City of Biloxi as shown
on survey of Brown & Mitchell, Inc. dated August 25, 2006.

Physical address: 133 Maple Street, Biloxi, MS



--------------------------------------------------------------------------------

Parcel 6 (Tax Parcel No. 1410I-02-005.000)

The North 30 feet of Lot Five (5) and the South 28 feet of Lot Six (6), less the
West Fifty (50) feet, all in Block Ten (10) of Summerville Addition to the City
of Biloxi, Harrison County, Mississippi, according to the official map or plat
thereof on file and of record in the office of the Chancery Clerk of Harrison
County, Mississippi, said property being further described as being bounded on
the North by property now or formerly of Holley, on the South by property now or
formerly of Thornton, on the East by Maple Street and on the West by property
now or formerly of Eilzey; having a frontage of 68 feet, more or less, on the
West side of Maple Street and running back between parallel lines a distance of
190 feet, more or less. Being a portion of the same property conveyed to
Mrs. Sophi Rose by Warranty Deed from J.A. Skinner, et al. dated February 28,
1919, recorded in Book 130, pages 283-284 of the Land Deed Records of Harrison
County, Mississippi.

Physical address: 131 Maple Street, Biloxi, MS 39530

Parcel 7 (Tax Parcel No. 1410I-02-006.000)

The South Fifty (50) feet of Lot 5, Block 10, of Summerville Addition to the
City of Biloxi, Second Judicial District of Harrison County, Mississippi as per
plat of the said Addition recorded in Plat Book 2 at Page 3 of the said record
of plats of Harrison County, Mississippi, said property being further described
as bounded South by the property of Frank Covacevich, East by Maple Street,
North by the property of Amos Ross, West by the property of Jack W. Covacevich,
having a front on Maple Street of Fifty (50) feet, and running back West between
parallel lines Two Hundred Forty (240) feet to the property of said Jack W.
Covacevich.

Physical address: 129 Maple Street, Biloxi, MS 39530

Parcel 8 (Tax Parcel No. 1410I-02-007.000)

Beginning at the Northeast corner of Lot 4, Block 10, Summerville Subdivision;
thence West 203.6 feet; thence South 42.9 feet; thence East 201.1 feet to the
west margin of Maple Street; thence North along the West margin of Maple Street
42.9 feet to the point of beginning. Also being described as the North 42.9 feet
of Lot, Block 10 Summerville, as per survey of Brown & Mitchell, Inc. dated
August 5, 2006 and recorded in with Warranty Deed in Book 2006-3094-D-J2.

Physical address: 127 Maple Street, Biloxi, MS 39530

Parcel 10 (Tax Parcel No. 1410I-02-009.000)

One lot or parcel of land described as beginning on the South East corner of
Mrs. Clifford Champagne’s property on Maple Street, thence running eight
(8) feet North on the West side of



--------------------------------------------------------------------------------

Maple Street, thence West eighty (80) feet, on the south boundary line of the
property now or formerly of Marion, thence north thirty (30) feet on the west
boundary lines of the property now or formerly of Marion, thence West nineteen
(19) feet on the South boundary of the property now or formerly of Covacevich,
thence South thirty-eight (38) feet on the East boundary line of the property
now or formerly of DeJean, thence ninety-nine (99) feet to the Point of
Beginning, on the North boundary of the property now or formerly of Champagne
property. Being the same property conveyed by Eddie E. and Mrs. Eunice Stafford
to Mrs. Frances Marion by warranty Deed dated January 20th, 1938, and recorded
in Deed Book 218 at Page 551, AKA: Part of Lot 3, Block 10, Summerville
Subdivision, Harrison County, Second Judicial District, Mississippi.

Also, one lot of land described as being bounded on the North by property of the
property now or formerly of Frank Covacevich, on the East by Maple Street, on
the south by the property of the property now or formerly of Stafford and on the
West by the property of the property now or formerly of Stafford, having a front
on said Maple Street of 30 feet and running back between parallel lines 80 feet.
Being the same property acquired by Mrs. Frances Stafford Marion from Marion
Stafford by Warranty Deed dated December 8th, 1924, and recorded in deed Book
144, Page 349-350.

Physical address: 123 Maple Street, Biloxi, MS 39530

Parcel 11 (Tax Parcel No. 1410I-02-010.000)

A parcel of land situated in Part of Lots 2 and 3, Block 10 Summerville Addition
to the City of Biloxi, Second Judicial District, Harrison County, Mississippi,
better described as follows:

Commencing at the Southeast corner of Lot 2, Block 10, Summerville, also being
the intersection of the North margin of First Street and the West margin of
Maple Street, thence North 00º43’18” West 51.02 feet along said West margin of
Maple Street to the Point of Beginning, thence North 00º43’18” West 64.83 feet
along Maple Street; thence South 88º32’35” West 101.11 feet; thence South
00º10’23” West 64.97 feet; THENCE North 88º29’05” East 102.12 feet to the Point
of Beginning.

Physical address: 121 Maple Street, Biloxi, MS 39530

Parcel 15 (Tax Parcel No. 1410I-02-016.000)

The East Thirty-four (34) feet of the West One Hundred Twenty-Five (125) feet of
Lot Eighteen (18), Block Ten (10) of the Plan Summerville, a subdivision in the
City of Biloxi, Mississippi, having a frontage on the North side of East First
Street of Thirty-Four (34) feet, more or less, and running back in a Northerly
direction between parallel lines a distance of Eighty (80) feet.

Physical address: 290 First Street, Biloxi, Mississippi.



--------------------------------------------------------------------------------

Parcel 16 (Tax Parcel No. 1410I-02-017.000)

The West ninety-one (91) feet of Lot Eighteen (18), Block Ten (10) of
Summerville Addition to the City of Biloxi, as per map or plat thereof on file
and of record in the office of the Chancery Clerk Harrison County, Mississippi,
together with all of the improvements thereon, situated in the City of Biloxi,
Harrison County, Mississippi.

Physical address: 118 Oak Street, Biloxi, MS 39530

Parcel 17 (Tax Parcel No. 1410I-02-018.000)

The South half of Lot 17 of Block 10 of the Plan of Summerville Addition as
shown by Plat or Map thereof, recorded in Page 3 of the Plat Book #2 in the
office of the Chancery Clerk of Harrison County, Mississippi; the Lot herein
conveyed having a frontage on the East side of Oak Street of 40 feet and
extending back East between parallel lines a distance of 200 feet.

Physical address: 122 Oak Street, Biloxi, MS 39530

Parcel 18 (Tax Parcel No. 1410I-02-019.000)

The North one-half of Lot Seventeen (17), in Block Ten (10) of Summerville
according to the map or plat thereof recorded in the office of the Chancery
Clerk of Harrison County, Mississippi, the Lot hereby conveyed having a frontage
of Forty (40) feet on the East margin of Oak Street between East Howard and
First Street and extending back between parallel lines for a distance of Two
Hundred (200) feet.

Physical address: 124 Oak Street, Biloxi, MS 39530

Parcel 21 (Tax Parcel No. 1410I-02-022.000)

Beginning at the intersection of the property herein conveyed, and the property
formerly of Jake Stanovich now Donald Covacevich, on the East side of Oak
Street, running thence South along the East side or line of Oak Street, Sixty
(60) feet to the property formerly of Jack Covacevich, now Frank Covacevich,
thence East along the North Line of the property of Jack Covacevich, now Frank
Covacevich, two hundred (200) feet, to a fence, thence North along said fence a
distance of Sixty (60) feet, to the property of Donald Covacevich, thence West
along the South line of the property of Donald Covacevich two hundred
(200) feet, to the place of beginning, said property having a frontage on Oak
Street of sixty (60) feet and a depth East and West of two hundred (200) feet,
and being a part of Lots 15 and 16 of Block 10 of Summerville Subdivision as per
plat on file in the office of the Chancery Clerk of Harrison County,
Mississippi.

Physical address: 130 Oak Street, Biloxi, MS



--------------------------------------------------------------------------------

Parcel 22 (Tax Parcel No. 1410I-02-023.000)

That certain lot measuring 50 feet by 180 feet, more or less, and being a part
of Lots 14 and 15, Block 10, Summerville Addition to the City of Biloxi,
according to the official map or plat thereof and further known as 132 Oak
Street, Biloxi, Mississippi.

Physical address: 132 Oak Street, Biloxi, MS

Parcel 23 (Tax Parcel No. 1410I-02-024.000)

That certain lot or parcel of land commencing at a point on the East line of Oak
Street, which is the Northwest corner of Lot 14, Block 10 of the Summerville
Addition to the City of Biloxi, thence running East along the North line of said
Lot 180 feet; thence South 70 feet to an iron pipe; thence West along a line
parallel with the North line of said Lot 14, 180 feet to the East line of Oak
Street; thence North along the East line of Oak Street 70 feet to the point of
beginning; said property being bounded North by property of Foster, East by
property of Toche, South by property of Hoover (formerly Covacevich) and West by
Oak Street.

Physical address: 134 Oak Street, Biloxi, MS

Parcel 24 (Tax Parcel No. 1410I-02-024.001)

That certain lot or parcel of land being described as the East 60 feet of Lot
14, Block 10 and the East 60 feet of the North 40 feet of Lot 15, Block 10, of
the Summerville Addition to the City of Biloxi, and the whole of said parcel of
land being bounded on the North by property of Foster, East by property of
Thorton, Usey and others, South by property of Picard and West by property of
Toche and Hoover.

Physical address: 134 Oak Street, Biloxi, MS

There is also hereby conveyed as an easement appurtenant to the above described
property a right- of-way or use over, through, and across that certain strip of
land described as 10 feet wide and commencing at a point on the East line of Oak
Street, 10 feet North of the Northwest corer of Lot 15, Block 10 of the
Summerville Addition to the City of Biloxi; thence running East and parallel
with the North line of said Lot 15 a distance of 180 feet to the property above
described, thence North 10 feet thence West and parallel with the North line of
Lot 15 a distance of 180 feet to the East line of Oak Street; thence South 10
feet to the point of beginning. It being the intentions of the grantors herein
to convey unto the grantees herein an easement over, through, and across said
strip of land for the purposes of ingress and egress to and from Oak Street and
as an easement appurtenant to the parcel of land first described herein.

The West 50 feet of the North 30 feet of Lot Five (5) and the West 50 feet of
the South 28 feet of Lot Six (6) all in Block Ten (10) of Summerville Addition
to the City of Biloxi, Harrison



--------------------------------------------------------------------------------

County, Mississippi according to the official map or plat thereof on file and of
record in the office of the Chancery Clerk of Harrison County, Mississippi; said
property being further described as being bounded on the North by property now
or formerly of Holley, on the South by property now or formerly of Thornton, on
the East by property now or formerly of Marinovich and on the West by property
of Grantors, formerly of Ellzey, having dimensions of 58 feet more or less north
and south and 50 feet more or less east and west.

Parcel 25 (Tax Parcel No. 1410I-02-025.000)

The South 60 feet of Lots 10 and 13 in Square 10 of Summerville Addition to the
City of Biloxi, being further described as bounded on the South by now or
formerly Stanovich, West by Oak Street, North by now or formerly Austin, and
East by now or formerly Holley, having a frontage on Oak Street of 60 feet,
running back East between parallel lines a distance of 280 feet, more or less;
being the same property conveyed to E. S. Flint and wife, Mrs. E. S. Flint by
Florence Arguelles, et al., by Warranty Deed dated January 26, 1942, and
recorded in Book 246, Pages 458-459, Deed Records of Harrison County,
Mississippi, being known as Municipal No. 236 Oak Street, Biloxi, Mississippi,
and being conveyed together with all improvements rights and appurtenances
thereunto belonging, and together with all furniture in garage apartments.

Physical address: 136 Oak Street, Biloxi, MS

Parcel 28 (Tax Parcel No. 1410I-02-030.000)

East 36 feet of North 60 feet of Lot 11 Block 10, Summerville South by Thornton,
East by Skrmetta, North by Howard Ave., West Barhonovich, Part of Lot 11 Block
10 Summerville as shown by the official map or plat of said Summerville on file
and record in Record of Plats on file in the office of the Chancery Clerk
Harrison County, Mississippi in Plat Book 2 page 3.

Physical address: 287 Howard Avenue, Biloxi, MS

Parcel 31 (Tax Parcel No. 1410I-02-034.000)

All of Lot 1 and the West 60.0 feet of Lot 2, Block 1, MAP OF SUMMERVILLE (Copy
Plat Book 11, page 11), City of Biloxi, Second Judicial District of Harrison
County, Mississippi, lying North of Front Street/Beach Boulevard/U.S. Highway 90
and as more particularly described on that certain Survey of J. Michael Cassady,
P.L.S., dated October 22, 1993. Said property being the same property described
as Lot 1 and the West 60.0 feet of Lot 2, Square 1, Summerville Addition, as per
map recorded in Book 2 at page 3 of the Plat Records of Harrison County,
Mississippi in the Office of the Chancery Clerk thereof and as further described
in that certain Quitclaim Deed from Wayne O. Richmond to J.B. Richmond, Sr.
dated January 2, 1985 and filed for record on January 2, 1985 and filed for
record on January 4, 1985 and recorded in Deed Book 153 at page 626 of the
aforesaid records.



--------------------------------------------------------------------------------

AND

Commencing at an iron pipe marking the Northwest corer of Square 1, Plan of
Summerville, as per Copy Plat Book 1 at page 11, in the Office of the Chancery
Clerk, Second Judicial District, Harrison County, Mississippi and run North
89°45’ East along the South margin of First Street a distance of 140.05 feet to
an iron rod and the point-of-beginning of the hereon described parcel. From said
point-of-beginning continue North 89°45’ East a distance of 10.0 feet to an iron
rod, thence South 00°06’ East a distance of 127.7 feet to an iron rod, thence
run North 89°49’ East a distance of 51.0 feet to an iron rod, thence run South
00°05’ East a distance of 71.9 feet to an iron rod, thence run South 89°50’ West
a distance of 61.0 feet to an iron rod, thence run North 00°06’ West a distance
of 199.6 feet to the point-of-beginning. Said parcel being part of Lots 10 and
11, Square 1, Plan of Summerville and Deed book 104 at page 514.

AND

Commencing at an iron pipe marking the Northwest corner of Square 1, Plan of
Summerville as per Copy Plat book 1 at page 11, in the Office of the Chancery
Clerk, Second Judicial District of Harrison County, Mississippi and run North
89°45’ East along the South margin of First Street a distance of 200.07 feet to
an iron rod and the point of beginning. From said point-of-beginning continue
North 89°45’ East along the South margin of First Street a distance of 9.0 feet
to an iron rod, thence run South 00°05’ East a distance of 134.8 feet to an iron
rod, thence run North 89°49’ East a distance of 50.0 feet to an iron rod, thence
run South 00°04’ East a distance of 64.9 feet to a iron rod, thence run South
89°50’ West a distance of 59.0 feet to an iron rod, thence run North 00°05’ West
a distance of 199.7 feet to the point-of-beginning. Said parcel being a part of
Lots 9 and 10, Square 1, Plan of Summerville and Deed Book 104 at page 505. This
conveyance is subject to any and all recorded rights-of-ways restrictions,
reservations, covenants and easements.

AND

That certain real property being situated in Block 1 of the Summerville
Addition, City of Biloxi, Second Judicial District, Harrison County, Mississippi
and being described more in particular as follows, to-wit: Commencing at an iron
pipe at the Southeast corner of the intersection of Oak Street and 1st Street,
run North 89°45’15” East along the South margin of 1st Street a distance of
110.04 feet to an iron pin and Point of Beginning of the herein described
parcel. From said Point of Beginning, continue North 89°45’15” East along said
South margin a distance of 30.01 feet to an iron pin; thence run South 0°05’53”
East a distance of 199.61 feet to an iron pipe; thence run South 89°10’52” West
a distance of 29.51 feet to a post; thence run North 0°14’ 31” West a distance
of 199.90 feet to the Point of Beginning. Said parcel being the same property
described in the Warranty Deed listed in Deed Book 173 at page 455, on file in
the Records of Deeds of Harrison County, Second Judicial District, Mississippi
and being a part of Lot 11, Block 1 of the Summerville Addition to the City of
Biloxi and also the same property conveyed by Charles



--------------------------------------------------------------------------------

DeJean to Anthnie P. Lecamu by Warranty Deed dated January 25, 1944, recorded in
Book 281, page 315, Deed records of Harrison County, First Judicial District,
and being the same property described in the Final Decree in the Estate of
Sidney A. Forman, which Final Decree is of record at Deed Book 166, page 608 at
seq., Records of Deeds for Harrison County, Second Judicial District,
Mississippi. Said parcel contains 5,944.7 square feet, more or less.

AND

That certain lot or parcel of land in the City of Biloxi, Harrison County,
Mississippi, described as the South one-half (S 1/2) of Lot 12 in Block 1,
SUMMERVILLE ADDITION TO THE CITY OF BILOXI, Harrison County, Mississippi, said
land having a width of 101 feet on Oak Street and a depth of 80 feet between
parallel lines; together with all improvements. Being the same property
purchased by Henry Dutil from C. J. Darby, Chancery Clerk and Special
Commissioner, by Deed dated December 23, 1943, and recorded in Book 260, at page
411 of the Record, of Deeds on Land in the Office of the Chancery Clerk of
Harrison County, Mississippi.

AND

That certain lot or parcel of land, situated in the City of Biloxi, said county
and state, bounded on the North by First Street; on the East by the property now
or formerly of Mrs. Weems; on the South by the property now or formerly of
Mrs. Jennie Johnson; and on the West by Oak Street, having a frontage on Oak
Street of 100 feet, and running back East and West a distance of 80 feet, more
or less; known as the North one-half of Lot 12, Square 1, SUMMERVILLE ADDITION
to the City of Biloxi, Harrison County, Mississippi, being the same property
purchased from the International Shipbuilding Company by Deed dated February 14,
1921, and recorded in Records of Deeds Book 130 at pages 428-429 of Harrison
County, Mississippi.

AND

That certain real property being situated in Block 1 of the Summerville
Addition, City of Biloxi, Second Judicial District, Harrison County, Mississippi
and being described more in particular as follows, to-wit:

Commencing at an iron pipe at the Southeast corner of the intersection of Oak
Street and 1st Street, run North 89°45’ 15” East along the South margin of 1st
Street a distance of 80.03 feet to an iron pin and Point of Beginning of the
herein described parcel. From said Point of Beginning, continue North 89°45’15”
East along said South margin a distance of 30.01 feet to an iron pin; thence run
South 0°14’31” East a distance of 199.90 feet to a post; thence run South
89°10’52” West a distance of 29.51 feet to a masonry nail set in a concrete post
base; thence run North 0°23’05” West a distance of 200.20 feet to the Point of
Beginning. Said parcel being the same property described in the Final Decree
listed in Deed Book 73 at pages 302-303 on file in the Records of Deeds for
Harrison County, Second Judicial District, Mississippi and being also a part of
Lot 11 Block 1 of the Summerville Addition to the City of Biloxi. Said parcel
contains 5,953.5 square feet, more or less.



--------------------------------------------------------------------------------

AND

A parcel of land situated and being located in a part of Lot 10 and Lot 11,
Block 1, Map of SUMMERVILLE, (Copy Plat Book 1, page 11), City of Biloxi, Second
Judicial District of Harrison County, Mississippi and being more particularly
described as follows, to-wit:

Commencing at the Northwest corner of Block 1, Map of Summerville; thence run
South 89°54’42” East 150.00 feet along the South margin of First Street to the
Point of Beginning; thence run from said Point of Beginning, North 89°50’23”
East 50.04 feet along the South margin of First Street; thence run South
00°00’24” East 127.70 feet; thence run South 89°54’18” West 50.08 feet; thence
run North 00°00’41” East 127.64 feet to the Point of Beginning. Being the same
parcel as described in Deed Book 148 at Page 549 and Deed Book 260 at page 387
together with all rights, improvements and appurtenances thereunto belonging.

AND

A parcel of land situated and being located in a part of Lot 9 and Lot 10, Block
1, MAP OF SUMMERVILLE (Copy Plat Book 1, page 11), City of Biloxi, Second
Judicial District of Harrison County, Mississippi and being more particularly
described as follows, to-wit:

Commencing at the Northwest corner of Block 1, MAP OF SUMMERVILLE; thence run
South 89°54’42” East 150.00 feet along the South margin of First Street; thence
run North 89°50’23” East 50.04 feet along the South margin of First Street;
thence run North 89°47’05” East 10.11 feet along the South margin of First
Street to the Point of Beginning; thence run from said Point of Beginning, North
89°47’44” East 50.28 feet along the South margin of First Street; thence run
South 00°07’52” West 134.94 feet; thence run North 89°59’23” West 50.04 feet;
thence run North 00°01’44” East 134.76 feet to the Point of Beginning. Being the
same parcel as described in Deed Book 108 at page 319 together with all rights,
improvements and appurtenances thereunto belonging. Tax Parcel No.
1410I-02-034.000

Physical address: 280 Beach Blvd., Biloxi, MS

Parcel 35 (Tax Parcel No. 1410I-03-006.000)

That certain parcel bounded on the South by the Gulf of Mexico or Mississippi
Sound, on the East by property of Maybury, on the North by a street 50 feet wide
left open for the opening of and continuation of Water Street, and on the West
by property of Hoxie. Having a frontage on the Gulf of Mexico of 52 feet and
running back between parallel lines a distance of approximately 500 feet to said
Water Street, less and except that portion of land conveyed to the Mississippi
Highway Department for U.S. Highway 90.



--------------------------------------------------------------------------------

Physical address: Highway 90, Biloxi, MS

Parcel 36 (Tax Parcel No. 1410I-03-007.000)

Situated in the City of Biloxi, Second Judicial District of Harrison County,
State of Mississippi, to- wit: that certain lot or parcel of land in Section 34,
Township 7 South, Range 9 West, in the Second Judicial District of Harrison
County, Mississippi, more particularly described as follows:

A lot or parcel of land fronting 82 feet on the Mississippi sound or Gulf of
Mexico and running in a Northerly direction from the shores thereof between
parallel lines a distance of 900 feet, more or less, said property being bounded
on the South by the Mississippi Sound or Gulf of Mexico on the East by property
now or formerly of McConnell, on the North by property of Halat and on the West
by property of Tullis, et al, and being designated as 969 east beach, (also
known as U.S. Highway 90), Biloxi, Mississippi, together with all riparian and
littoral rights less and except any part or all of the above described property
that is or may be alleged to be or is hereafter determined to be tidelands or
tidally-influenced.

Physical address: Beach Blvd, Biloxi, MS

Parcel 37 (Tax Parcel No. 1410I-04-003.000)

That certain tract or parcel of land described as beginning at a point on the
West margin of Oak Street, which point is 196 feet, more or less, South of the
South line of Howard Avenue; from said Point of Beginning run thence South along
the West margin of Oak Street a distance of 50 feet to a point, run thence West
96 feet to a point, run thence North 50 feet to a point, run thence East 96 feet
to the Point of Beginning; said parcel being bounded East by Oak Street, North
by property formerly of Covacevich, West by property formerly of Johnson, and
South by property conveyed by Mrs. Alma Meaut et al., to Eva Wentzell
September 11, 1917 by Deed recorded in Book 120, page 143 of the Deed Records of
Harrison County, Mississippi.

Physical address: 135 Oak Street, Biloxi, MS

Parcel 38 (Tax Parcel No. 1410I-04-004.000)

That certain lot or parcel of land having a frontage of 50 feet on the West side
of Oak Street and running back West between parallel lines a distance of 96
feet, bounded on the South by property now or formerly of Carl Holley, on the
East by Oak Street, on the West by property now or formerly of Langlinais,
formerly of Johnson Heirs, and on the North by property now or formerly of
Mrs. Eva Wentzell Schmelling.

Physical address: 133 Oak Street, Biloxi, MS

Parcel 39 (Tax Parcel No. 1410I-04-005.000)



--------------------------------------------------------------------------------

The North One-Half (N1/2) of that certain lot or parcel of land being bounded on
the South by the property of Henry and Gertrude Girouard; on the East by Oak
Street; on the North by the property of Olar and Alma McNut and on the West by
property now or formerly owned by Langlinais; having a frontage of thirty-five
(35) feet on the West side of Oak Street, and running back West between parallel
lines a distance of ninety-six (96) feet, more or less, together with all
improvements thereon.

AND ALSO:

The North seventy-three (73) feet, running North and South and fifty-eight
(58) feet East and West of that certain lot or parcel of land known as being
that lot or parcel of land described as the North one hundred and eight
(108) feet of that certain property purchased by Langlinais from R. Braun by
warranty deed recorded in Book 228, page 295, and running North and South a
distance of one hundred and eight (108) feet East and West, more or less,
bounded on the North by property now or formerly of Broussard in an alley; and
on the South by property now or formerly of Langlinais; and on the East by
property of Wentzell, Girouard and Broussard, and on the West by property of
Covacovich, together with all improvements thereon.

Physical address: 131 Oak Street

Parcel 40 (Tax Parcel No. 1410I-04-006.000)

The South one-half (S1/2) of that certain lot or parcel of land described as
being bounded South by property of Gruich, formerly Langlinais, on the East by
Oak Street, on the North by property of Meaut, and West by property of Girouard,
formerly Langlinais; and having a frontage of 70 feet of the West side Oak
Street (Measured 68.77 feet); and running back West between parallel lines a
distance of 96 feet, more or less. The South line of said parcel being 366 feet,
more or less, South of the South line of Howard Avenue. Being the South half of
the property conveyed by Broussard to Girouard by Deed recorded in Book 336,
Page 495 of the Deed Records of Harrison County, Mississippi.

Physical address: 129 Oak Street

Parcel 41 (Tax Parcel No. 1410I-04-008.000)

That certain lot or parcel of land in the City of Biloxi fronting on the West
side of Oak Street between Beach Boulevard and Howard Avenue, described as
commencing at a fence corner marking the Northeast corner of the property
conveyed by Langlinais to Gruich March 1, 1948 by Deed Recorded in Book 308,
Page 116 of the Deed Records of Harrison County, Mississippi, which point is 365
feet, more or less, South of the South line of Howard Avenue; run thence South
along the West line of Oak Street 45 feet to the Point of Beginning; from said
Point of Beginning run thence Westerly parallel to the North line of said Gruich
property a distance of



--------------------------------------------------------------------------------

174 feet, more or less, to the East line of the property formerly of Covacevich;
run thence Southerly a distance of 49 feet, more or less, to a point, run thence
in an Easterly direction along a fence a distance of 78 feet, more or less, to a
fence corner on the West line of the property formerly of Maybury, now or
formerly of Hebert; run thence Northerly 14 feet, more or less, to a fence
corner; run thence Easterly along a fence on the North line of the property now
or formerly of Hebert a distance of 96 feet, more or less, to the West line of
Oak Street; run thence Northerly along the West line of Oak Street 35 feet, more
or less to the Point of Beginning. Being the same property conveyed to Grace B.
Gruich by Deeds recorded in Book 405, Pages 142 and 146 of the Deed Records,
Second Judicial District, Harrison County, Mississippi.

Physical address: 125 Oak Street, Biloxi, MS

Parcel 42 (Tax Parcel No. 1410I-04-009.000)

Known as 211 Oak Street, Biloxi, Mississippi, being bounded on the South by
property now or formerly of Johnson, on the East by Oak Street; on the North by
property now or formally of Langlinias and on the West by property now or
formerly of Johnson; and having a frontage on Oak Street of 75 feet, more or
less, and running back West between parallel lines a distance of 96 feet, more
or less; together with all improvements thereon and all rights, privileges and
appurtenances thereunto belonging or in anywise appertaining.

Physical address: 123 Oak Street, Biloxi, MS

Parcel 43 (Tax Parcel No. 1410I-04-009.001)

A parcel of property located and being situated in the City of Biloxi, county of
Harrison, Mississippi, to-wit: beginning at a point 530 feet North of the South
line of East Beach, running North 75 feet, thence West to the East property line
of Covacevich, thence South 75 feet, thence East to the point of beginning.

Physical address: 211 Oak Street, Biloxi, MS

Parcel 44 (Tax Parcel No. 1410I-04-010.000)

A parcel of land situated in Block 51, City of Biloxi, Second Judicial District
of Harrison County, Mississippi, more fully described as follows:

Commencing at the intersection of the West margin of Oak Street and the North
margin of U.S. Highway 90, also being the North margin of the service road for
U.S. Highway 90, thence North 0°17’22” West 292.69 feet along said West margin
of Oak Street, thence continue along said West margin North 0°17’16” West 59.54
feet, thence North 0°25’02” West 119.06 feet to the point of beginning, thence
South 89°34’58” West 96.00 feet, thence South 0°25’02” East 12.00



--------------------------------------------------------------------------------

feet, thence North 88°35’15” West 60.53 feet, thence North 0°46’21” East 80.96
feet, thence North 87°24’43” East 55.32 feet, thence North 6°12’41” East 6.98
feet, thence North 89°53’09” East 98.73 feet to the West margin of Oak Street,
thence South 0°25’02” East along said West margin 79.38 feet to the point of
beginning.

Note: The above description is the same property (i) which was conveyed to David
A. Pennell and wife, Kelly S. Pennell by David A. Pennell and Kelly S. Pennell
by instrument dated December 15, 1989 and recorded in Deed Book 216 at Page 132
in the Office of the Chancery Clerk of the Second Judicial District of Harrison
County, Mississippi and being therein described as:

That certain lot or parcel of land bounded on the North by the property of Louis
and Stella Hebert, formerly of Maybury, on the East by Oak Street, on the South
by property of Glavin, and on the West by the property formerly of Johnson and
now Lamar Life Insurance Company or Braun and others, said property having a
frontage on Oak Street of Eighty (80) feet and running back West a distance of
Ninety Six (96) feet;

And (ii) which was conveyed to David A. Pennell and Kelly Stewart Pennell by
instrument dated September 9, 1993 and recorded in Deed Book 260 at Page 269 in
the Office of the Chancery Clerk of the Second Judicial District of Harrison
County, Mississippi and being therein described as:

Beginning at a point 450 feet North of the (sic) South line of East Beach ,
running North 80 feet, thence West to the East property line of Covacevich,
thence South 80 feet, thence to the point of beginning.

Physical address: 121 Oak Street, Biloxi, MS

Parcel 45 (Tax Parcel No. 1410I-04-012.000)

That certain lot or parcel of land lying on the West side of Oak Street between
Beach Boulevard and East Howard Avenue having a frontage of 50 feet on the West
line of Oak Street running back West between parallel lines a distance of 98
feet more or less, being bounded North by the property of Eckstein, East by Oak
Street, South by Glavan, West by now or formerly Johnson, known as Municipal
No. 201 Oak Street, being conveyed together with all improvements, rights and
appurtenances thereunto belonging.

Physical address: 117 Oak Street, Biloxi, MS

Parcel 46 (Tax Parcel No. 1410I-04-013.000)

A parcel of land situated in Block 51, City of Biloxi, Second Judicial District
of Harrison County, Mississippi, more fully described as follows:



--------------------------------------------------------------------------------

Commencing at the intersection of the West margin of Oak Street and the North
margin of U.S. Highway 90, also being the North margin of the service road for
U.S. Highway 90, thence North 00°17’22” West 292.69 feet along said West margin
of Oak Street, thence continue along said West margin North 00°17’16” West 59.54
feet to the point of beginning, thence South 89°42’44” West 96.00 feet, thence
North 00°25’02” West 69.23 feet, thence North 89°34’58” East 96.00 feet to the
West margin of Oak Street, thence South 00°25’02” East 69.45 feet along said
West margin to the point of beginning.

The above description is the same property which was conveyed to Sylvia Glavan
by Thomas J. Wiltz, Executor of the Estate of Marco Glavan by Final Decree dated
March 30, 1959, and recorded in Deed Book 447 at Pages 217-219 in the Records of
Deeds of the Office of the Chancery Clerk of Harrison County, Mississippi,
Second Judicial District.

Physical address: 115 Oak Street, Biloxi, MS

Parcel 47 (Tax Parcel No. 1410I-04-014.000)

A parcel of land situated in Block 51, City of Biloxi, Second Judicial District
of Harrison County, Mississippi, more fully described as follows:

A certain lot or parcel of land having a frontage of sixty (60) feet on the West
side of Oak Street and running back West between parallel lines Eighty
(80) feet, more or less, said property being bounded on the North by the
property of Glavin, on the East by Oak Street, on the South by property of
Maybury, and on the West by Mente Company.

Physical address: 113 Oak Street, Biloxi, MS

Parcel 48 (Tax Parcel Nos. 1410I-04-015.000 and 1410I-04-016.000)

A parcel of land situated in Block 51, City of Biloxi, Second Judicial District
of Harrison County, Mississippi, more fully described as follows:

Beginning at the intersection of the West margin of Oak Street and the North
margin of U.S. Highway 90, also being the North margin of the service road for
U.S. Highway 90, thence North 83°21’10” West along said margin of U.S. Highway
90 78.60 feet, thence North 0°41’56” West 120.15 feet, thence North 0°16’43”
West 163.07 feet, thence North 89°43’17” East 78.86 feet to the West martin of
Oak Street, thence South 0°17’22” East 292.69 feet along said West margin to the
point of beginning. Said parcel contains 0.520 acres.

The above description is the same property (i) which was conveyed to West
Freezing, Incorporated by James West by Warranty Deed dated May 12, 1982 and
recorded in Deed Book 120 at Page 249-250 in the Records of Deeds of the Office
of the Chancery Clerk of Harrison County, Mississippi, Second Judicial District;
and (ii) which was conveyed to West Freezing,



--------------------------------------------------------------------------------

Incorporated by West Seafood, Inc. by Warranty Deed dated May 12, 1982 and
recorded in Deed Book 120 at Page 247-248, in the Records of Deeds of the Office
of the Chancery Clerk of Harrison County, Mississippi, Second Judicial District.

Physical address: 109 Oak Street, Biloxi, MS

Parcel 49 (Tax Parcel No. 1410I-04-017.000)

A parcel of land situated in Block 51, City of Biloxi, Second Judicial District
of Harrison County, Mississippi, more fully described as follows:

Commencing at the intersection of the West margin of Oak Street and the North
margin of U.S. Highway 90, also being the North margin of the service road for
U.S. Highway 90, thence North 83°21’ 10” West 78.60 feet along said North margin
of U.S. Highway 90, to the Point of Beginning, thence continue North 83°21’ 10”
West 78.60 feet, thence North 0°22’41” West 441.89 feet, thence South 88°35’15”
East 60.53 feet, thence South 0°25’02” East 106.84 feet, thence North 89°42’44”
East 16.00 feet, thence South 1°23’13” East 59.54 feet, thence South 0°16’43”
East 163.07 feet, thence South 0°41’56” East 120.15 feet to the North margin of
U.S. Highway 90 and the Point of Beginning.

This being the same property which was conveyed by Decree of this court dated
May 27, 1985 and recorded in Deed Book 159 at Page 6 et seq. in the Office of
the Chancery Clerk of the Second Judicial District of Harrison County,
Mississippi and being more particularly described as follows:

Commencing at a point on the North line of East Beach Boulevard, that is 73.4
feet West of the West line of Oak Street, thence running North 0°19’ West 215
feet along an old fence, and thence continuing along said old fence running
North 0°27’ West 335 feet to a point 12 feet South of a corner of an old fence,
which point is approximately 80.4 feet West of the West line of Oak Street,
thence running West or Westwardly parallel with the North line of East Beach
Boulevard a distance of 78 feet, more or less, to the property deeded by Willie
N. Johnson and Emma E. Johnson to L.O. Johnson and Louise Johnson Dorries, on
April 15, 1912 and thence running South 0°18’ East approximately 247 feet,
thence running South 0°40’ West 203.4 feet to the North line of East Beach
Boulevard, said point being 79.5 feet West of the point of beginning, thence
running South 82°39’ East along the North line of East Beach Boulevard 80.1 feet
to the point of beginning. Said property being bounded on the North by property
formerly of Reaux, and formerly of Lamar Life Insurance Company, on the East
formerly of Maybury and now West and others, on the South by East Beach
Boulevard and on the West by the property formerly Marko Skrmetta and Emma
Johnson.

Physical address: 316 Beach Blvd., Biloxi, MS



--------------------------------------------------------------------------------

Parcel 50 (Tax Parcel No. 1410I-04-018.000)

That certain lot or parcel of land situated in the City of Biloxi, more
particularly described as commencing at the intersection of the West margin of
Oak Street with the North margin of East Beach Boulevard, and run thence North
82 degrees 28’ West along the North margin of said Beach Boulevard a distance of
158.9 feet to the point of beginning; from said point of beginning thence run
North 522.85 feet to a point, thence run West 44.1 feet to a point, thence run
South 517.02 feet to the North margin of Beach Boulevard, thence run South 82
degrees 28’ East along the North margin of said Beach Boulevard a distance of
44.48 feet to the point of beginning. Being the same property conveyed by Ewing
to Ladner by Deed recorded in Book 484, page 457 of the Deed Records of Harrison
County, Mississippi.

Physical address: 1023 East Beach Blvd., Biloxi, MS

Parcel 51 (Tax Parcel No. 1410I-04-019.000)

That certain lot or parcel of land lying and being situated in Claim Section 34,
Township 7 South, Range 9 West, 2nd Judicial District of Harrison County,
Mississippi, and being more particularly described as follows, to-wit:

A Lot Forty-five (45) feet on Beach Boulevard, in the City of Biloxi,
Mississippi; being bounded on the South by Beach Blvd; on the East by property
now or formerly of Johnson and Skrmetta; on the North by property now or
formerly of Endris; and on the West by property now or formerly of Phillip D.
Ward; all in Sectional Index Book 51, Claim Section 34, Township 7 South, Range
9 West, 2nd Judicial District of Harrison County, Mississippi; and being part of
the same property conveyed to N.W. Ladner by John Ewing and Theresa Croncich
Ewing on May 28, 1956, said deed appearing of record in Copy Book 146 at Pages
40-41 of the Land Deed Records of the 2nd Judicial District of Harrison County,
Mississippi, subject to matters shown on survey of Brown & Mitchell, Inc. dated
May 15, 1998.

Also described as: Commencing at an iron rod located at the Northwest corner of
the intersection of Oak Street and U.S. Highway 90, also known as Beach Blvd.,
said point having the following State Plane Coordinates, Northing 263909.5745
Easting 489157.6274, thence N 83°16’03” West along the North margin of U.S.
Highway 90 for a distance of 160.48, thence North 83°36’ 15” West 45. 14 feet to
the point of Beginning, thence continue along said North margin North 83°02’16”
West 45.41 feet, thence North 00°09’23” West 538.18 feet, thence South 89°50’25”
East 45.00 feet, thence South 00°09’44” East 26.54 feet, thence continue South
00°09’44” East 517.02 feet to the North margin of U.S. Highway 90 and the Point
of Beginning. Said parcel contains 0.559 acres, more or less, and recorded on
Quitclaim Deed in Book 325 at Page 401.

Physical address: 1019 East Beach Blvd., Biloxi, MS



--------------------------------------------------------------------------------

Parcel 54 (Tax Parcel No. 1410I-04-022.000)

That certain lot beginning on the South line of East Howard Avenue at a point
Ninety-Six (96) feet West of the intersection of the South line of East Howard
Avenue and the West line of Oak Street; thence running West along the South line
of East Howard Avenue a distance of Sixty-Four (64) feet more or less; thence
running South a distance of Two Hundred and Fifty (250) feet; thence running
East Sixty-Four (64) feet, more or less, to a point Two Hundred Fifty (250) feet
South of the South line of East Howard Avenue; thence running North to the South
line of East Howard Avenue approximately Two Hundred Fifty (250) feet. Bounded
on the North by Howard Avenue; on the East by the property of F. Covacevich; on
the South by the property of Braun; and on the West by the property of
Broussard, formerly Covacevich; together with all improvements thereon and
thereunto belonging. This property is located in Municipal Section Block 51,
City of Biloxi, Mississippi.

Physical address: 307 Howard Avenue, Biloxi, MS

Parcel 55 (Tax Parcel No. 1410I-04-023.000)

A parcel of land located in the City of Biloxi, Harrison County, Mississippi,
more particularly described as having a frontage of 45 feet on the South margin
of East Howard Avenue between Hood Lane and Oak Street, and running back South
between Parallel lines at 150 feet, and being bounded on the North by East
Howard Avenue, on the East by property now or formerly of Kulgis, on the South
by property now or formerly of Hood, and on the West by property now or formerly
of McLain. The above described property being Lot 62, Block 51, City of Biloxi,
Harrison County, Mississippi.

Physical address: 309 Howard Avenue, Biloxi, MS

Parcel 56 (Tax Parcel No. 1410I-04-024.000)

That certain lot or parcel of land having a frontage on the South margin of East
Howard Avenue of forty-five (45) feet, more or less, and running back in a
Southerly direction between parallel lines a distance of one hundred fifty
(150) feet and being bounded on the North by East Howard Avenue, on the East by
property now or formerly of Emma Johnson, on the West by property now or
formerly of Viator, and on the South by property now or formerly of First
National Bank. Being the same property conveyed by Joseph J. Hebert and
Mrs. Caroline Strain Hebert to Gloria D. Hebert by a Warranty Deed dated
March 19, 1958, recorded in Deed Book 432 at page 254 (Copy Book 154 at page
174) in the office of the Chancery Clerk of Harrison County, Mississippi, Second
Judicial District. And being situated in Section Block 51 in the City of Biloxi,
Mississippi.

Physical address: 313 Howard Avenue, Biloxi, MS



--------------------------------------------------------------------------------

Parcel 61 (Tax Parcel No. 1410I-04-082.000)

A parcel of land situated in Section 34, Township 7 South, Range 9 West, City of
Biloxi, Second Judicial District of Harrison County, Mississippi and being more
particularly described as follows:

Commencing at an iron rod located at the Northwest corner of intersection of Oak
Street and U.S. Highway 90, also known as Beach Boulevard, said point having the
following State Plane Coordinates, Northing 263909.5745, Easting 489157.6274,
thence North 83°16’03” West along the North margin of U.S. Highway 90 for a
distance of 160.48 feet, thence North 83°36’15” West 45.14 feet, thence North
83°02’16” West 45.41 feet, thence North 82°33’47” West 225.08 feet to the POINT
OF BEGINNING, thence continue North 83°49’11” West along said North margin 52.50
feet, thence North 00°36’31” West 549.54 feet, thence North 88°15’35” East 52.04
feet, thence South 02°35’27” East 54.27 feet, thence South 00°24’34” East 502.54
feet to the North margin of U.S. Highway 90 and the Point of Beginning. Said
parcel contains 0.673 acres, more or less.

Physical address: 334 Beach Blvd., Biloxi, MS

Parcel 63 (Tax Parcel No. 1410P-01-002.000)

A parcel of land situated in Section 34, Township 7 South, Range 9 West, City of
Biloxi, Second Judicial District of Harrison County, Mississippi and being more
particularly described as follows:

Commencing at an iron rod located at the Northwest corner of the intersection of
Oak Street and U.S. Highway 90, also known as Beach Boulevard, said point having
the following State Plane Coordinates, Northing 263909.5745, Easting
489157.6274, thence South 00°01’10” East 130.00 feet to an iron rod located at
the Southwest corner of the intersection of Oak Street and U.S. Highway 90, said
point being the Point of Beginning, thence South 00°25’08” East along an
extension of the West margin of Oak Street 283.55 feet, thence South 89°34’52”
West 72.82 feet, thence North 44°17’04” West 10.10 feet, thence North 00°26’40”
West 287.45 feet, to the South margin of U.S. Highway 90, thence South 82°27’
14” East along said margin 80.73 feet to the Point of Beginning. Said parcel
contains 0.530 acres, more or less.

Physical address: 301 Beach Blvd., Biloxi, MS

Parcel 64 (Tax Parcel No. 1410P-01-003.000)

Beginning at the Northeast corner of the intersection of the East margin of Oak
Street, if extended South, with the South margin of U.S. Highway 90, and
continuing South along said projected East margin of Oak Street, if extended
South, to the waters of the Mississippi Sound; thence Westerly along the
meanderings of the Mississippi Sound to the extension of the West



--------------------------------------------------------------------------------

margin of Oak Street, if extended South; thence North along the West margin of
Oak Street, if extended South, to the South margin of U.S. Highway 90; thence
East along the South margin of U.S. Highway 90 to the Point of Beginning, less
and except any part or all of the above described property that is or may be
alleged to be or is hereafter determined to be tidelands or tidally-influenced.
The City of Biloxi has vacated the above described property as a public street
by Resolution No. 664-10.

Parcel 71 (Tax Parcel No. 1510L-02-120.000 and 1510L-02-120.001)

Lots 1,2,3,4,5,20,21 and 24, as well as the East Forty (40) feet of Lots
15,19,22 and East Thirty (30) feet of Lot 23, all in Block 9 of the Revised
subdivision of Summerville Addition, as recorded in Copy Plat Book 1, at Page
26, of the Record of Plats maintained in the Second Judicial District Office of
the Chancery Clerk of Harrison County, Mississippi; also being described as all
that property conveyed by deeds recorded in Land Deed Copy Book 81 at Page 320;
Copy Book 84 at Page 54; Copy Book 87 at Page 386; Copy Book 128 at Page 371;
Copy Book 128 at Page 373; Book 148 at Page 498; Book 169 at Page 63, of said
Land Records, less that property described in Land Deed Book 141 at Page 409 of
said Land Records.

Physical address:     1st Street, Biloxi, MS

Parcel 72 (Tax Parcel No. 1510L-02-122.000)

A piece of land off of the East end of Lots 17 and 18 in Block or Square No. 9
of the Plan of Summerville, in the City of Biloxi, in Harrison County, State of
Mississippi, as shown on the official map or plat thereof on file and of record
in Plat Book 2, at page 3 of the Record of Plats of Harrison County,
Mississippi, which said parcel of land is particularly described as follows,
to-wit:

A certain lot of land beginning at a point on the North line of the First
Street, which is 200 feet East of the North West corner of Maple Street and
First Street, running thence West a distance of 50 feet; thence North a distance
of 150 feet, thence East a distance of 50 feet; thence South a distance of 150
feet to the point of beginning. Said parcel of land being the East 50 feet of
Lot 18 and the East 50 feet of the South 70 feet of Lot 17 in Block 9 of said
Plan of Summerville, in the City of Biloxi, Mississippi.

Physical address: 252 1st Street, Biloxi, MS

Parcel 73 (Tax Parcel No. 1510L-02-123.000)

That certain lot or parcel of land commencing at a point on the North line of
First Street which is 100 feet East of the intersection of the North line of
First Street with the East line of Maple Street, running thence North a distance
of 150 feet, thence East 50 feet, thence South 150 feet, and thence West 50 feet
to the Point of Beginning, bounded on the North by the property of



--------------------------------------------------------------------------------

Murphy A. Tauzin, on the East by property of Cleve Bourgeois, on the south by
First Street, and on the West by property of Mrs. Edmonia Toups, and being a
part of Lots 17 and 18 in block 9 of the Plan of Summerville Addition to the
City of Biloxi, as per plat thereof in Plat Book 3, Page 3, in the office of the
Chancery Clerk of Harrison County, Mississippi.

Physical address: 256 1st Street, Biloxi, MS

Parcel 74 (Tax Parcel No. 1510L-02-125.000)

The North Five feet (5’) of the West 100 feet of Lot Eighteen (18) and the West
One-half (1/2) of Lot Seventeen (17), Block Nine (9), Less the North 10 feet of
Lot Seventeen (17), Block Nine (9), SUMMERVILLE SUBDIVISION, as per map or plat
thereof on file and of record in the office of the Chancery Clerk of Harrison
County, Mississippi, Second Judicial District; being 75 feet on Maple Street and
extending in an Easterly direction between parallel lines a distance of 100
feet, together with an easement over, through and across the West 10 feet of Lot
Eighteen (18), Block Nine (9), SUMMERVILLE SUBDIVISION, for utility purpose,
being further described as follows, to-wit:

The West Ten feet (10’) of Lot Sixteen (16), less the North Five feet (5’)
thereof, Block Nine (9), SUMMERVILLE SUBDIVISION, as per map or plat thereof on
file and of record in the office of the Chancery Clerks Office of the Second
Judicial District of Harrison County, Mississippi; being 75 feet on Maple Street
by 1000 feet on First Street.

Physical address: 122 Maple Street, Biloxi, MS

Parcel 75 (Tax Parcel No. 1510L-02-126.000)

The North 10 feet of Lot 17, and the South 46.7 feet of Lot 16, Block 9, Revised
Subdivision of Blocks 9, 11, 12, 13, 17, 18 and 19 of SUMMERVILLE, City of
Biloxi, Harrison County, State of Mississippi, according to the official map or
plat thereof on file and of record in the office of the Chancery Clerk of the
Second Judicial District of Harrison County, Mississippi.

Physical address: 126 Maple Street, Biloxi, MS

Parcel 76 (Tax Parcel No. 1510L-02-127.000)

Beginning at a point on the East line of Maple Street which is 206 2/3 feet
North of the Northeast corner of the intersection of First and Maple Streets and
running thence North a distance of 56 2/3 feet, thence East a distance of 100
feet, thence south a distance of 56 2/3 feet and thence West a distance of 100
feet to the Point of Beginning, being bounded on the North by the property of
Neville J. Gonsoulin, on the East by the property of Murphy A. Tauzin, on the
South by the property of Bernard J. Hebert and on the West by Maple Street and
being a part of Lots 15 and 16 in Block 9, of the Plan of Summerville Addition
as per plat thereof in Plat Book 2 at Page 3, in the office of the Chancery
clerk of Harrison County, Mississippi.



--------------------------------------------------------------------------------

AND ALSO:

Beginning at a point which is 100 feet East of a point on Maple Street which is
206 2/3 feet North of the Northeast corner of the intersection of First and
Maple Streets and running thence North a distance of 56 2/3 feet, thence East a
distance of 100 feet, thence South a distance of 56 2/3 feet, thence West a
distance of 100 feet to the Point of Beginning being bounded on the North by the
property now or formerly of Neville J. Gonsoulin, on the East by the property
now or formerly of the City of Biloxi, on the South by the property now or
formerly of Murphy A. Tauzin and on the West by property heretofore conveyed by
Mrs. Eva Foreman to John B. Illich on February 15, 1952. Being part of Lots 15
and 16 in Block 9, of the Plan of Summerville Addition as per plat thereof in
Plat Book 2 at Page 3, in the office of the Chancery Clerk of Harrison County,
Mississippi.

Physical address: 128 Maple Street, Biloxi, MS 39530

Parcel 77 (Tax Parcel No. 1510L-02-129.000)

The West Two Hundred (W 200’) feet of Lots Nineteen (19) and Twenty Two (22) in
Block Nine (9) of the Map or Plat of the Estate of Jacob Ott in Biloxi,
Mississippi showing Revised Subdivision of Lots 9, 11, 12, 13, 17, 18 and 19 of
Summerville addition to the City of Biloxi, Harrison County, Mississippi, as per
Map or Plat on File in the office of the Chancery Clerk in Plat Book 7, page 17.

Physical address: 134 Maple Street, Biloxi, MS

Parcel 78 (Tax Parcel No. 1510L-02-134.000)

LOT 27, BLOCK 9, PLAN OF SUMMERVILLE ADDITION TO THE CITY OF BILOXI, as per plat
on file in the office of the Chancery Clerk of Harrison County, Second Judicial
District, Mississippi, in copy Plat Book 1 at Page 26.

Physical address: 243 Howard Avenue, Biloxi, MS

Parcel 3 (Tax Parcel No. 1410I-02-002.000)

That certain lot or parcel of land having a frontage on East Howard Avenue of
100 feet, more or less, running back South between parallel lines 175 feet to
the property now or formerly of Mrs. Charles Holley, being bounded on the East
by the property now or formerly of Charles DeJean, North by East Howard Avenue,
South by the property of Mrs. Charles Holley, and on the West by property now or
formerly Mary Anticich, being the same property conveyed to Frances C.



--------------------------------------------------------------------------------

Smolcich by deed dated March 18, 1947, which appears of record in Book 300, page
70 (CB 103, page 46), on the Records of Deeds of the Second Judicial District of
Harrison County, Mississippi, and being the West 100 feet of Lot Nine (9), the
West 100 feet of Lot Eight (8) and the West 100 feet of the North 15 feet of Lot
Seven (7), all in Block Ten (10) of Summerville, an addition to the City of
Biloxi, as per map or plat thereof, recorded in Plat Book 2, Page 3, Records of
Plats of Harrison County, Mississippi; said property being conveyed together
with all improvements, easements, rights, and appurtenances thereunto belonging
or in any way appertaining.

Physical address: 139 Maple Street, Biloxi, MS

Parcel 9 (Tax Parcel No. 1410I-02-008.000)

THAT CERTAIN LOT or parcel of land being the South part of LOT FOUR (4). BLOCK
TEN (10), SUMMERVILLE ADDITION to the City of Biloxi, Harrison County,
Mississippi; and being more fully described as fronting on Maple Street a
distance of thirty-eight and one-half (38.5’) feet, more or less, and running
back parallel lines a distance of two hundred (200’) feet, more or less; and
being bounded on the North by property now or formerly of Derouen; on the East
by Maple Street; on the South by property now or formerly of Spencer; and on the
West by property now or formerly of Picard.

Physical address: 125 Maple Street, Biloxi, MS 39530

Parcel 12 (Tax Parcel No. 1410I-02-011.000)

One (1) Lot 50 x 99 feet, more or less, South by First St., East by Maple St.,
North by Stafford, West by Stafford. Being part of Lot 2, Block 10, Summerville,
City of Biloxi, Second Judicial District of Harrison County, Mississippi.

Physical address: 270 1st Street, Biloxi, MS 39530

Parcel 13 (Tax Parcel No. 1410I-02-012.000)

One lot of land and all improvements thereon lying and being within the
corporate limits of the City of Biloxi, State of Mississippi, and County of
Harrison, and being more fully described as follows:

Bounded on the East by property of Clafai Corneaux; bounded on the West by
property of Mrs. Ransonet; bounded on the South by First Street; and bounded on
the North by the property of Frank Covacevich. Having a front on the said First
Street of Twenty-five (25) feet and running back North between parallel lines
one hundred and fifty (150) feet to the property of the said Frank Covacevich,
being a part of Lots 1, 2, and 3, in Block 10, Plan of Summerville.



--------------------------------------------------------------------------------

Physical address: 274 1st Street, Biloxi, MS 39530

Parcel 14 (Tax Parcel No. 1410I-02-015.000)

The East 75 Feet of Lot 18, Square 10 of Summerville Addition, as per map
thereof recorded in Book 2 at Page 3 of the Record of Plat of Harrison County,
Mississippi; being further described as bounded South by First Street, West by
Borden, East by property formerly of Stafford and North by Sumrall; having a
frontage on First Street of 75 feet and running back North between parallel
lines a distance of 80 feet; and being the same property conveyed to Edward
Romero and wife, Edith Romero by Mrs. John Wentzell by Warranty Deed dated
June 23, 1937, recorded in Book 215 at Page 527 of the Deed Records of Harrison
County, Mississippi.

Physical address: 286 1st Street, Biloxi, MS 39530

Parcel 19 (Tax Parcel No. 1410I-02-020.000)

The following described lot or parcel of land situated and being in Harrison
County Mississippi and in the City of Biloxi with all improvements located
thereon, as follows:

A certain lot fronting on Oak Street 50 feet and running back east between
parallel lines a distance of 180 feet and being bounded on the South by a ten
foot alley known as Covacevich Alley, on the West by Oak Street, on the North by
the property of Henrietta Stanovich Laughran, on the East by the property of
grantor; being part of lot 16 of block 10 of Summerville Addition to the City of
Biloxi, Mississippi.

Physical address: 128 Oak Street, Biloxi, MS

Parcel 20 (Tax Parcel No. 1410I-02-021.000)

That certain lot or parcel of land described as beginning at the Northeast
Corner of lot one (1), block ten (10).

Summerville Addition to the City of Biloxi; running thence West along the North
line of said lot a distance of Eighty feet (80); running thence South along the
West line of said lot one (1) a distance of twenty feet (20’); running thence
South a distance of sixty feet (60’) to the South line of lot sixteen (16),
block ten (10). Summerville Addition, running thence East a distance of one
hundred feet (100’) to the East line of the said lot one (1); running thence
North a distance eighty feet (80’) more or less, to the point of beginning; said
property being the same property as conveyed to Hypolite Picard, Jr., by Frank
Covacevich on January 28, 1943, by deed which appears of record in book 253 at
pages 254-255 of the land deed records of Harrison County, Mississippi; and
property conveyed to Mrs. Ada Picard by Donald Covacevich and Jack W. Covacevich
on January 20, 1956, by deed which appears of record in book 417 at page 42-43,
of said records; together with the exclusive right, title and use of that
certain alley known as



--------------------------------------------------------------------------------

Covacevich Alley fronting ten feet (10’) on Oak Street and running back East a
distance of one hundred eighty feet (180’); being a part of lot 16, block 10,
Summerville Addition to the City of Biloxi.

Physical address: 126 Oak Street, Biloxi, MS

Parcel 26 (Tax Parcel No. 1410I-02-026.000)

That certain lot or parcel described as having a frontage on the East side of
Oak Street of 60 feet and running back in an Easterly direction between parallel
line of a distance to 280 feet, bounded on the South by property now or formerly
of Arguellas, on the East by the property now or formerly of Maybury and Holley,
on the North by property of Thornton and Skrmetta, and on the West by Oak
Street; being part of lots 10,12 and 13 in block 10 of Summerville Addition to
the City of Biloxi, Harrison County, Mississippi.

Physical address: 138 Oak Street, Biloxi, MS

Parcel 27 (Tax Parcel No. 1410I-02-027.000)

That certain lot or parcel of land having a frontage of 60 feet on the East line
of oak street, running back East 200 feet, more or less, and being bounded North
by property now or formerly of Aherns et al, on the east by property now or
formerly of Desporte, South by property now or formerly of Mennig, and West by
Oak Street, and being part of lots 11 and 12, block 10, Summerville Addition to
the City of Biloxi, together with all improvements, rights and appurtenances
thereunto belonging.

Physical address: 140 Oak Street, Biloxi, MS

Parcel 29 (Tax Parcel No. 1410I-02-031.000)

That certain lot or parcel of land described as having a frontage of 95 feet,
more or less, on the South margin of East Howard Avenue between Oak and Maple
Streets, and extending back South between parallel lines a distance of 120 feet,
more or less, and being bounded on the North by East Howard Avenue; on the East
by property now or formerly of Cvitanovich; on the South by property now or
formerly of Austin; and on the west by property now or formerly of Guich (sic)
and Thornton said property being known as Municipal 1418 and 1420 East Howard
Avenue and being parts of lots 10, 11 and 12 of block 10, Summerville Addition
to the City of Biloxi, Mississippi.

Physical address: 281 Howard Avenue, Biloxi, MS

Parcel 34 (Tax Parcel No. 1410I-03-005.000 & 1410I-04-083.000)



--------------------------------------------------------------------------------

That certain real property situated in the City of Biloxi, Second Judicial
District of Harrison County, Mississippi and lying in Section 34, Township 7
South, Range 9 West and being more particularly described as follows to-wit:

Commencing at the Northwest corner of the intersection of U.S. Highway 90 and
Oak Street in the City of Biloxi and run thence North 82°35’56” West along the
north edge of the sidewalk a distance of 251.34 feet to an iron pipe marking the
point-of-beginning of the herein described parcel. From said point-of-beginning
run thence North 00°07’39” East a distance of 537.7 feet to an iron pipe; thence
run North 89°50’46” West a distance of 56.8 feet to an iron pipe on the West
margin of Hood Lane: thence run South 88°41’24” West a distance of 168.6 feet to
an iron pipe: thence run South 00°07’ East a distance of 505 feet to an iron pin
on the North margin of U.S. Highway 90 or East Beach Boulevard; thence continue
South 00°07’ East 283 feet more or less, to the water’s edge of the Mississippi
Sound; thence run Southerly along the water’s edge to a point that lies South
00°07’ West of the point-of-beginning; thence run North 00°07’ East a distance
of 345 feet more or less, to the point-of-beginning, but subject to the rights
of the general public and county of Harrison in and to the sand beach lying
south of the seawall and North of the shoreline of the Mississippi sound and the
easement for the construction and maintenance of the U.S. highway 90.

Physical address: Highway 90, Biloxi, MS

Parcel 52 (Tax Parcel No. 1410I-04-021.000)

Beginning at the Northwest corner of the lot of land herein described which
point is on the East line of a lane or alley sometimes known as Hood’s land,
that is 250 feet, more or less, South of the South line of East Howard Avenue;
running thence in a Southerly direction along the East line of said lane or
alley a distance of 250 feet, more or less, to the North line of the property of
now or formerly Doss Summerlin; thence running Easterly along the North line of
the land now or formerly Summerlin and of Henning, a distance of 88 feet, more
or less, to the land now or formerly Emma Johnson; running thence in a Northerly
direction and parallel with the East line of Hood’s Lane a distance of 250 feet,
more or less, to the land now or formerly Viator; thence in a Westerly direction
along the South line of the land of Viator a distance of 88 feet, more or less,
to the point of beginning; said parcel of land being bounded North by land and
now or formerly Viator; East by now or formerly Emma Johnson; South by land now
or formerly Summerlin and of Henning; and on the West by said Hood’s Lane or
Alley; together with all of the improvements, right and appurtenances thereunto
belonging.

Physical address: 112 Hood Lane, Biloxi, MS

Parcel 53 (Tax Parcel No. 1410I-04-021.001)



--------------------------------------------------------------------------------

Beginning at a point on the East line of Hood Lane 150’ South of the South line
of East Howard Avenue; thence running South along the East line of Hood Lane a
distance of 100 feet; thence running East 43 feet; thence running North and
parallel to the East line of Hood Lane a distance of 100 feet; thence running
West 43 feet to the point of beginning; and being bounded on the North by
property of J.J. Viator, Sr.; on the East by property of J.J. Viator, Jr.; and
on the West by Hood Lane.

Beginning at a point which is 150’ south of the South line or East Howard Avenue
and 43 feet East of Hood lane; thence running South and parallel with the East
line of Hood Lane 100 feet to a point; thence running east 45’ to a point;
thence running North 100 to a point; thence running West 45 feet to the point of
beginning; being bounded on the North by now or formerly Hebert; on the East by
property of J.J. Viator, Sr.; on the South by property of J.J. Viator, Jr.; and
on the West by property of J.J. Viator, Sr.

Beginning at a point 100 feet South of the South line of East Howard Avenue and
88 feet East of the East line of Hood Lane; thence running South and parallel
with the East line of Hood Lane 425 feet to a point; thence running East 45 feet
to a point; thence running North and parallel to the East line of Hood Lane 425
feet to a point; thence running West 45 feet to the point of beginning; being
bounded on the North by property now or formerly N. Broussard; on the East by
property formerly of L.O. Johnson and on the South by now or formerly of Ladner;
and on the West by J.J. Viator, Jr. and J.J. Viator, Sr.

Physical address: 120 Hood Lane, Biloxi, MS

Parcel 57 (Tax Parcel No. 1410I-04-025.000)

Beginning at a point on the South line of East Howard Avenue where the same is
intersected by the East line of Hood Lane; thence running South along the East
line of Hood Lane a distance of one hundred fifty feet (150’) to a point; thence
running East by forty-three (43’) to a point; thence running North one hundred
fifty feet (150’) to a point on the South line of East Howard Avenue; thence
running West forty-three (43’) to the point of beginning. (Section block 51 of
the City of Biloxi.)

Physical address: Howard Avenue, Biloxi, MS

Parcel 58 (Tax Parcel No. 1410I-04-026.000)

A parcel of land situated and being located in Section Block 51, City of Biloxi,
Second Judicial District of Harrison County, Mississippi and being more
particularly described as follows, to-wit:

Beginning at the intersection of the southerly margin of Howard Avenue with the
westerly margin of Hood Lane; thence run South 00°11’56” West 339.71 feet along
the Westerly margin of Hood Lane; thence run South 88°23’02” West 169.60 feet;
thence run North 00°00’00” East



--------------------------------------------------------------------------------

229.04 feet; thence run North 89°47’53” East 82.46 feet along the North line of
the property of Navarro and the South line of the Property of Gonsoulin/Jakes
and others; thence run North 47°34’25” East 35.48 feet along the line common to
Navarro and Gonsoulin/Jakes; thence run North 01°13’44” West 90.00 feet along
the West line of Navarro and the East line of Gonsoulin/Jakes to the Southerly
margin of Howard Avenue; thence run North 88°52’52” East 64.00 feet along the
Southerly margin of Howard Avenue to the Point of Beginning.

Physical address: 115 Hood Lane, Biloxi, MS

Parcel 59 (Tax Parcel No. 1410I-04-027.000 & 1410I-04-027.001)

That certain piece or parcel of land together with all improvements thereon and
appurtenances there unto belonging in the City of Biloxi, Mississippi, described
as follows:

Commencing at the intersection of the South line of Howard Avenue and the West
line of Hood Lane, thence running West along the south line of Howard Avenue 114
feet to a point, which is the Point of Beginning of the property herein
conveyed, thence south 115 feet 6 inches to a point, thence West 59 feet to the
West line of Hood property and the East line of Summerlin Alley, thence North
along Summerlin Alley 115.4 feet to the South line of Howard Avenue, thence East
59 feet to the Point of Beginning, Section Block 51. Being a part of the
property described in paragraph three of the Partition Deed of Mrs. Hazel Hood
Navarro, Lewis W. Hood, Jr. and Jacks Hood, dated April 12, 1965.

AND:

That certain piece or parcel of land together with all improvement thereon and
appurtenances there unto belonging in the city of Biloxi, Harrison County,
Mississippi, described as follows:

Commencing at a point on the West line of Hood Lane and the South line of Howard
Avenue, thence running West 64 feet along the South line of Howard Avenue to a
point which is the Point of Beginning of the property herein conveyed, thence
South 90 feet to a point, thence southwesterly along the South side of the Trunk
of the live Oak tree 38 feet more or less, to a point 17 feet West of the
Northwest corner of the new garage and 23 feet East of the Southeast corner of
the property of Jack Hood, this day conveyed to Esse Gonsoulin, thence West 23
feet to the Southeast corner of the property of Jack Hood, thence North 115 feet
6 inches to the South line of Howard Avenue, thence East 50 feet to the Point of
Beginning.

SAID PARCELS being also described as:

A parcel of land situated and being located in Section Block 51, City of Biloxi,
Second Judicial District of Harrison County, Mississippi and being more
particularly described as follows, to-wit:



--------------------------------------------------------------------------------

Commencing at the intersection of the southerly margin of Howard Avenue with the
westerly margin of Hood Lane; thence run South 88°52’52” West 64.00 feet along
the Southerly margin of Howard Avenue to the Point of Beginning of the parcel
herein described: thence run from said Point of Beginning, South 01°13’44” East
90.00 feet; thence run South 47°34’25” West 35.48 feet; thence run South
89°47’53” West 82.46 feet; thence run North 00°00’00” West 112.12 feet to the
Southerly margin of Howard Avenue; thence run North 88°52’53” East 106.74 feet
along the Southerly margin of Howard Avenue to the Point of Beginning.

Physical address: 327 and 329 Howard Avenue, Biloxi, MS

Parcel 62 (Tax Parcel No. 1410I-04-084.000)

That certain lot or parcel of land commencing at a point in the Northeast corner
of the property of Dr. L.W. Hood known as municipal number 1310 East Howard
Avenue, said point being at the intersection of the South side of East Howard
Avenue and the West side of Hood or Maybury Lane in Biloxi, Mississippi, thence
running South along the West line of said Hood or Maybury Lane a distance of 341
feet to the point of beginning which is also the Southeast corner of the
property conveyed to Mrs. Hazel Hood Navarro by deed recorded in book 284, page
240; thence West from said point to beginning along the South boundary line of
the property of Navarro 176 feet, more or less, to an alley or the property of
Doss Summerlin; thence South a distance of 159 feet to the South line of the
property of grantors; thence East 176 feet, more or less, to a point on the West
line of Hood or Maybury Lane; thence North along the West line of Hood or
Maybury Lane a distance of 159 feet to the point of beginning said lot being
bounded by alley or property of Summerlin; South by Island View Tourist Court,
formerly of Maybury; and East by Hood or Maybury Lane.

Physical address: 109 Hood Lane, Biloxi, MS

Grand Biloxi—Parcel 92 (Tidelands Lease Parcels 1 & 2)

Tidelands Parcel 1 (Tax Parcel No. 1410P-01-004.001):

A parcel of land (submerged lands and tidelands) located in Claim Section 34,
Township 7 South, Range 9 West, City of Biloxi, Second District of Harrison,
Mississippi; and being more particularly described as follows:

Commence at an iron rod located at the intersection of the east margin
(right-of-way) of Oak Street with the south margin (right-of-way) of U.S.
Highway 90, also known as Beach Boulevard, said point having the following State
Plane Coordinates, N.A.D. 1983, Mississippi East Zone in feet, North 324439.35
and East 973456.36; said point also being the northwest corner of that certain
tract of land described by a Boundary Agreement and being recorded in Warranty
Deed Book 338, Pages 283-290; thence South 00 degrees 24 minutes 55 seconds East
350.00 feet along said east margin (right-of-way) of Oak Street to the Point of
Beginning, said



--------------------------------------------------------------------------------

point also being located at the southwest corner of a certain tract of land per
the aforesaid Boundary Agreement; thence southeasterly along the southerly line
of the aforesaid Boundary Agreement the following twelve courses, South 60
degrees 02 minutes 16 seconds East 20.04 feet, South 81 degrees 37 minutes 19
seconds East 11.55 feet, South 58 degrees 56 minutes 29 seconds East 18.04 feet,
South 73 degrees 16 minutes 20 seconds East 25.87 feet, South 66 degrees 03
minutes 59 seconds East 65.07 feet, South 41 degrees 27 minutes 45 seconds East
12.31 feet, South 66 degrees 12 minutes 50 seconds East 18.62 feet, South 77
degrees 21 minutes 47 seconds East 19.55 feet, South 64 degrees 14 minutes 00
seconds East 35.62 feet, South 64 degrees 36 minutes 48 seconds East 33.61 feet,
South 73 degrees 01 minutes 45 seconds East 9.53 feet, South 64 degrees 30
minutes 28 seconds East 13.99 feet; thence South 88 degrees 36 minutes 20
seconds West 256.14 feet to a point on the southerly projection of the east
margin (right-of-way) of Oak Street; thence North 00 degrees 24 minutes 55
seconds West 120.78 feet along said southerly projection of the east margin
(right-of-way) of Oak Street to the said Point of Beginning. Said parcel of land
(submerged lands and tidelands) contains 15,525 square feet or 0.356 acres, more
or less.

Tidelands Parcel 2 (Tax Parcel No. 1510M-01-025.002):

A certain parcel of land (submerged lands and tidelands) located in Claim
Section 34, Township 7 South, Range 9 West, City of Biloxi, Second District of
Harrison, Mississippi; and being more particularly described as follows:

Commence at an iron rod located at the intersection of the east margin
(right-of-way) of

Oak Street with the south margin (right-of-way) of U.S. Highway 90, also known
as Beach Boulevard, said point having the following State Plane Coordinates,
N.A.D. 1983, Mississippi East Zone in feet, North 324439.35 and East 973456.36;
said point also being the northwest corner of that certain tract of land
described by a Boundary Agreement and being recorded in Warranty Deed Book 338,
Pages 283-290; thence easterly along said south margin (right-of- way) of U.S.
Highway 90 the following three courses, South 89 degrees 28 minutes 50 seconds
East 230.94 feet, North 88 degrees 36 minutes 20 seconds East 605.66 feet, North
88 degrees 55 minutes 15 seconds East 181.31 feet to the northeast corner of
that certain tract of land per the aforesaid Boundary Agreement; thence South 00
degrees 11 minutes 55 seconds East 427.16 feet to the Point of Beginning, said
point also being located at the most southeasterly corner of that certain tract
of land per the aforesaid Boundary Agreement; thence continue South 00 degrees
11 minutes 55 seconds East 34.95 feet; thence South 88 degrees 36 minutes 20
seconds West 200.00 feet to a point located on the line of that certain tract of
land per the aforesaid Boundary Agreement; thence along the line of that certain
tract of land per the aforesaid Boundary agreement the following twenty two
courses, North 01 degrees 23 minutes 40 seconds West 26.00 feet, South 88
degrees 36 minutes 20 seconds West 4.98 feet, North 01 degrees 23 minutes 40
seconds West 23.20 feet, South 60 degrees 12 minutes 52 seconds East 18.40 feet;
thence



--------------------------------------------------------------------------------

South 64 degrees 25 minutes 17 seconds East 17.16 feet. South 53 degrees 31
minutes 41 seconds East 6.34 feet, South 61 degrees 44 minutes 07 seconds East
12.64 feet, South 58 degrees 19 minutes 04 seconds East 10.95 feet, South 72
degrees 15 minutes 59 seconds East 7.21 feet, North 87 degrees 19 minutes 59
seconds East 6.26 feet, North 69 degrees 43 minutes 30 seconds East 5.58 feet,
North 55 degrees 09 minutes 10 seconds East 28.03 feet, North 51 degrees 12
minutes 32 seconds East 20.66 feet, North 64 degrees 38 minutes 59 seconds East
9.51 feet, North 69 degrees 37 minutes 40 seconds East 21.27 feet, North 68
degrees 12 minutes 05 seconds East 7.38 feet, North 84 degrees 51 minutes 18
seconds East 9.84 feet, South 86 degrees 12 minutes 06 seconds East 5.33 feet,
South 78 degrees 09 minutes 28 seconds East 5.62 feet, South 79 degrees 24
minutes 04 seconds East 13.16 feet, South 68 degrees 06 minutes 53 seconds East
13.84 feet, South 38 degrees 38 minutes 16 seconds East 15.61 feet to the Point
of Beginning. Said parcel of land (submerged lands and tidelands) contains 7,797
square feet or 0.179 acres, more or less.

By virtue of that Public Tidelands Lease dated November 16, 2015 by and between
State of Mississippi Secretary of State Public Lands Division and Grand Casinos
of Biloxi, LLC recorded on December 1, 2015 as Instrument No. 2015-3099-D-J2.

Grand Biloxi—Ground Lease

Parcel 30 (Tax Parcel Nos. 1410I-02-032.000; 1410I-02-032.001-Vacated street;
1510L-02-136.000; 1510M-01-025.000; 1510M-01-025.003; and
1410P-01-004.000-leased portion for theatre)

That certain real property situated in Blocks 1 and 2, Summerville Addition, and
other lands lying south of U.S. Highway 90, City of Biloxi, Second Judicial
District of Harrison County, Mississippi, being described more in particular as
follows, to-wit:

Beginning at an iron pipe marking the Southwest corner of the intersection of
U.S. Highway 90 and Pine Street if said were extended Southward and run S
00º11’55” E a distance of 397.19 feet along said West margin to an iron pin set
at the apparent mean high water line of the Mississippi Sound, thence run
Westerly along the meanderings of said apparent mean high water line to a point
on a timber bulkhead that lies S 83º23’05” W a distance of 283.50 feet from the
last mentioned point, thence run S 03º04’55” E along said timber bulkhead a
distance of 150.00 feet to a point, thence follow the meanderings of the
apparent mean high water line Southwesterly to a point on a timber bulkhead that
lies S 64º48’05” W a distance of 89.10 feet from the last mentioned point,
thence run S 03º16’05” W along said bulkhead a distance of 133.30 feet to a
point on a pier, thence run S 87º19’05” W along said pier a distance of 78.30
Feet to a point, thence run N 02º51’05” E along the same pier a distance of
262.80 feet to a point, thence N 89º07’55” W along the same pier a distance of
336.70 feet, thence run Northwesterly along the apparent mean high water line to
a point on the East margin of Oak Street that lies N 64º29’40” W a distance of
280.27 feet from the last mentioned point, thence run N 00º24’55” W along said



--------------------------------------------------------------------------------

East margin a distance of 350.00 feet to an iron pipe in concrete on the South
margin of U.S. Highway 90, thence follow said South margin S 89º28’50” E a
distance of 230.94 feet to an iron pin, thence continue along said South margin
N 88º36’20” E a distance of 605.66 feet to a concrete right-of-way monument,
thence continue along said South margin N 88º55’15” E a distance of 181.31 feet
to the point of beginning, together with all riparian or other rights thereunto
appertaining. (Tax Parcel Nos. 1410P-01- 004.000, 1510M-01-025.000, &
1510M-01-025.003).

Physical address: 285 Beach Blvd, Biloxi, MS 39533

AND

All of Lots 1 through 10 inclusive, Block 2, Summerville Addition, City of
Biloxi, Second Judicial District of Harrison County, Mississippi, being
described more in particular as follows, to-wit:

Beginning at an iron pipe marking the Northwest corner of said Block 2,
Summerville Addition, and run N 89º45’15” E along the South margin of First
Street a distance of 480.00 feet to an iron pin marking the Northeast corner of
said Block 2; thence run S 00º11’55” E along the West margin of Pine Street a
distance of 365.29 feet to a point on the North margin of the North Service
Drive of U. S. Highway 90; thence run S 89º23’18” W along said North margin a
distance of 480.57 feet to the East margin of Maple Street; thence run N
00º06’40” W along the East margin of Maple Street a distance of 368.36 feet to
the point of beginning. (Tax Parcel No. 1510L-02-136.000) AND

All of Lots 3-8 inclusive, Block 1, Summerville Addition, plus the East 20 feet
of Lot 2 and the East 10 feet of Lot 9, Block 1, Summerville Addition, City of
Biloxi, Second Judicial District, Harrison County, Mississippi, being described
more in particular as follows, to-wit:

Beginning at an iron pipe marking the Northeast corner of said Block 1 and run
South 00°03’09” East along the West margin of Maple Street a distance of 366.93
feet to a point on the North margin or the North Service Drive of U.S. Highway
90; thence run Southwesterly along said North margin to a point that lies South
89°06’54” West a distance of 340.17 feet from the last mentioned point; thence
run North 00°06’31” East a distance of 171.02 feet to a point; thence run North
89°49’51” East a distance of 169.68 feet to a point; thence run North 00°03’40”
West a distance of 199.93 feet to the South margin of First Street; thence run
North 89°45’15” East along said South margin of First Street a distance of
170.00 feet to the point of beginning. (Tax Parcel No. 1410I-02- 032.000)

Physical address: Beach Blvd, Biloxi, MS



--------------------------------------------------------------------------------

AND All that part of vacated and abandoned Maple Street lying North of the South
right-of-way line of U.S. Highway 90 and South of the South line of First Street
being that portion of maple street vacated pursuant to Resolution No. 601-96 of
the City of Biloxi, located in Section 34, Township 7 South, Range 9 West, City
of Biloxi, Second Judicial District of Harrison County, Mississippi. Also known
as (Tax Parcel No. 1410I-02-032.001)

By virtue of that Lease dated June 23, 1992, executed by and between Mavar,
Inc., Lessor, and Grand Casinos of Mississippi, Inc.-Biloxi, Lessee, as
evidenced by a memorandum recorded on June 25, 1992 and in Book 244 at Page 309,
as amended by that First Amendment to Lease dated February 1, 1993, as evidenced
by memorandum recorded on February 5, 1993 in Deed Book 251 at Page 588, as
further amended by Second Amendment to Lease dated February 1, 1993, recorded on
February 5, 1993 in Deed Book 251 at Page 593, re-recorded in Deed Book 253 at
Page 385, as further amended by Third Amendment to Ground Lease dated July 31,
1998, recorded on August 7, 1998 in Deed Book 328 at Page 253, as assigned by
Grand Casinos of Biloxi, LLC (as successor in interest to Grand Casinos of
Mississippi, Inc.—Biloxi) to Grand Biloxi LLC recorded on July 28, 2017 as
Instrument No. 2017-1821-D-J2.

Parcel 60 (Tax Parcel No. 1410I-04-028.000)

Beginning at a point on the South side of the sidewalk on the South margin of
East Howard Avenue between Oak Street and Sophie Street where the line dividing
the property of Halat and Mrs. Emma Summerlin intersects the South margin of the
sidewalk on the South margin of East Howard Avenue, thence running South along
the line dividing the property herein described and the property of Halat a
distance of 430 feet, more or less, to a point where said boundary intersects
East Water Street if same were extended to that point; thence running in an
Easterly direction a distance of 108 feet along East Water Street extended to
the Westerly boundary of the property of Mrs. L. W. Hood, Sr.; thence, running
in a Northerly direction along the boundary dividing the property herein
described and the Hood property a distance of 430 feet, more or less, to the
South side of the sidewalk on the South margin of East Howard Avenue, thence
running along the South boundary of said sidewalk along a Westerly direction 108
feet, more or less, to the point of beginning.

LESS AND EXCEPT

A parcel situated in the Northwest corner of the subject property measuring 106
feet North and South by 49 feet East and West which was conveyed by Mrs. Emma
Summerlin to Bairlleaux and Esposito. This being the same property conveyed to
Grantors by PEGGY WUNSTEL BERGERON on 24th of March 1993, and recorded in Book
260 pages 480 and 481.

Physical address: Howard Avenue



--------------------------------------------------------------------------------

Harrah’s Metropolis

TRACT #1:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTIONS TWO (2) AND ELEVEN (11),
TOWNSHIP SIXTEEN (16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD PRINCIPAL
MERIDIAN, BEING LOTS 29 THROUGH 36 AND LOTS 467 THROUGH 474 IN BLOCK 4 OF THE
CITY OF METROPOLIS, MASSAC COUNTY, ILLINOIS AS SHOWN ON PLAT RECORDED IN DEED
BOOK N, PAGE 375 IN THE MASSAC COUNTY CLERK’S OFFICE, AND MORE PARTICULARLY
DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE NORTH LINE OF FRONT
STREET AND THE EASTERLY RIGHT OF WAY LINE OF MARKET STREET, BEING THE SOUTHWEST
CORNER OF SAID LOT 36; THENCE ALONG THE EASTERLY RIGHT OF WAY LINE OF MARKET
STREET, SAID MARKET STREET HAVING AN 80 FOOT RIGHT OF WAY, N 34 DEGREES 47’46”
E, 150.00 FEET TO THE SOUTH LINE OF FIRST STREET AND BEING THE NORTHWEST CORNER
OF SAID LOT 474; THENCE ALONG THE SOUTH LINE OF FIRST STREET, NOW VACATED, S 55
DEGREES 12’ 14” E, 319.98 FEET TO THE NORTHEAST CORNER OF SAID LOT 467; THENCE
ALONG THE EAST LINE OF SAID LOTS 467 AND 29, S 34 DEGREES 47’46” W, 150.00 FEET
TO THE NORTH LINE OF FRONT STREET; THENCE ALONG THE NORTH LINE OF FRONT STREET,
NOW VACATED, N 55 DEGREES 12’14” W, 319.98 FEET TO THE POINT OF BEGINNING,
SITUATED IN MASSAC COUNTY, ILLINOIS.

TRACT #2:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTIONS TWO (2) AND ELEVEN (11),
TOWNSHIP SIXTEEN (16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD PRINCIPAL
MERIDIAN, BEING LOTS 100 THROUGH 108, LOTS 142 THROUGH 144, THE SOUTHERLY 70
FEET OF LOTS 139 AND 141, THE WESTERLY 10 FEET OF THE NORTHERLY 80 FEET OF LOT
141, THE VACATED 14 FOOT ALLEY, ALL IN BLOCK 12, ALSO BLOCK 3, VACATED FIRST
STREET BETWEEN FERRY STREET AND METROPOLIS STREET AND VACATED FRONT STREET
BETWEEN FERRY STREET AND METROPOLIS STREET, ALL LOCATED IN THE CITY OF
METROPOLIS, MASSAC COUNTY, ILLINOIS AS SHOWN ON PLAT RECORDED IN DEED BOOK N,
PAGE 375 IN THE MASSAC COUNTY CLERK’S OFFICE, AND MORE PARTICULARLY DESCRIBED AS
FOLLOWS: BEGINNING AT THE INTERSECTION OF THE EASTERLY RIGHT OF WAY LINE OF
FERRY STREET AND THE SOUTH LINE OF FRONT STREET; THENCE TO AND ALONG THE
EASTERLY RIGHT OF WAY LINE OF FERRY STREET, SAID FERRY STREET HAVING AN 80 FOOT
RIGHT OF WAY; N 34 DEGREES 47’46” E, 519.00 FEET TO THE SOUTH RIGHT OF WAY LINE
OF SECOND STREET; THENCE ALONG THE SOUTH RIGHT OF WAY LINE OF SECOND STREET,
SAID SECOND STREET



--------------------------------------------------------------------------------

HAVING AN 80 FOOT RIGHT OF WAY, S 55 DEGREES 12’14” E, 189.99 FEET; THENCE
LEAVING SECOND STREET RIGHT OF WAY AND 10 FEET EASTERLY OF AND PARALLEL TO THE
WEST LINE OF SAID LOT 141, S 34 DEGREES 47’46” W, 80.00 FEET; THENCE 70 FEET
NORTHERLY OF AND PARALLEL TO THE SOUTH LINE OF LOTS 139 AND 141, S 55 DEGREES
12’14” E, 169.98 FEET TO THE WESTERLY RIGHT OF WAY LINE OF METROPOLIS STREET;
THENCE ALONG THE WESTERLY RIGHT OF WAY LINE OF METROPOLIS STREET, SAID
METROPOLIS STREET HAVING A 100 FOOT RIGHT OF WAY, S 34 DEGREES 47’46” W, 439.00
FEET TO THE SOUTH LINE OF FRONT STREET AS ESTABLISHED BY BOUNDARY LINE AGREEMENT
RECORDED IN DEED BOOK 535, PAGE 042 IN THE MASSAC COUNTY CLERK’S OFFICE; THENCE
ALONG THE SOUTH LINE OF FRONT STREET, NOW VACATED, N 55 DEGREES 12’14” W, 359.97
FEET TO THE POINT OF BEGINNING, SITUATED IN MASSAC COUNTY, ILLINOIS,

AND AN EASEMENT FOR THE PURPOSES OF INGRESS AND EGRESS, OVER AND ACROSS THE
FOLLOWING DESCRIBED PARCEL OF LAND, TO-WIT: A PART OF LOT ONE HUNDRED FORTY ONE
(141) IN BLOCK TWELVE (12) CITY OF METROPOLIS ILLINOIS, AS PER RECORDED PLAT
THEREOF, DESCRIBED AS FOLLOWS:

BEGIN AT A POINT IN THE NORTH BOUNDARY LINE OF SAID LOT 141, BLOCK TWELVE (12) ,
CITY OF METROPOLIS, ILLINOIS, THIRTY (30) FEET WEST OF THE NORTH EAST CORNER,
RUN THENCE WESTWARDLY, ALONG THE NORTH BOUNDARY LINE OF SAID LOT A DISTANCE OF
TWENTY (20) FEET TO A POINT; RUN THENCE, AT RIGHT ANGLES, SOUTHERLY ON A LINE
PARALLEL WITH METROPOLIS STREET, A DISTANCE OF 80 FEET TO A POINT; RUN THENCE,
AT RIGHT ANGLES, EASTERLY ON A LINE PARALLEL WITH SECOND STREET, A DISTANCE OF
TWENTY (20) FEET; TO A POINT; RUN THENCE, NORTHERLY, AT RIGHT ANGLES, ON A LINE
PARALLEL WITH METROPOLIS STREET, A DISTANCE OF EIGHTY (80) FEET; TO THE POINT OF
BEGINNING; SAID PARCEL OVER WHICH SAID EASEMENT EXTENDS, FRONTING TWENTY
(20) FEET ON THE SOUTH SIDE OF SECOND STREET, AND EXTENDING SOUTHERLY, BETWEEN
PARALLEL LINES, A DISTANCE OF EIGHTY (80) FEET AS SET FORTH IN DEED RECORDS AT
VOLUME 127, PAGES 59-60 IN THE RECORDER’S OFFICE, MASSAC COUNTY, ILLINOIS.

(EXCEPT THE ENTIRE SOUTHERLY ONE-HALF OF THE FOLLOWING DESCRIBED REAL PROPERTY:)

BEING A PORTION OF THE VACATED FRONT STREET RIGHT-OF-WAY LOCATED EAST OF FERRY
STREET AND WEST OF METROPOLIS STREET IN THE CITY OF METROPOLIS, MASSAC COUNTY,
ILLINOIS, SAID PROPERTY BEING LOCATED IN FRACTIONAL SECTION 11, TOWNSHIP 16
SOUTH, RANGE 4 EAST OF THE THIRD



--------------------------------------------------------------------------------

PRINCIPAL MERIDIAN, SAID PROPERTY BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT A STEEL ROD, ONE-HALF INCH IN DIAMETER, TWENTY-FOUR INCHES LONG
WITH A YELLOW PLASTIC CAP STAMPED “FMT ENGRS L.R.L.S. 2651” SET AT THE
SOUTHWESTERLY CORNER OF LOT NO. 27, BLOCK NO. 3 OF THE PLAT OF METROPOLIS CITY
OF RECORD IN DEED BOOK “N”, PAGES 375 THROUGH 378 OF THE MASSAC COUNTY CLERK’S
OFFICE, SAID POINT BEING LOCATED WHERE THE EASTERLY RIGHT-OF-WAY LINE OF FERRY
STREET INTERSECTS THE NORTHERLY RIGHT-OF-WAY LINE OF FRONT STREET ; THENCE FROM
SAID POINT OF BEGINNING PROCEED S. 55 DEGREES 12’14” E. ALONG AND WITH THE
SOUTHERLY LINE OF THE AFORESAID BLOCK NO. 3 AND THE NORTHERLY LINE OF SAID FRONT
STREET, 359.97 FEET TO A MAGNETIC NAIL SET NEAR THE BACK OF A CONCRETE WALK SAID
NAIL BEING LOCATED AT THE SOUTHEASTERLY CORNER OF LOT NO. 19, BLOCK NO. 3 OF THE
AFORESAID PLAT OF METROPOLIS CITY AND ON THE WESTERLY RIGHT-OF-WAY LINE OF
METROPOLIS STREET; THENCE PROCEED S. 34 DEGREES 47’46” W, ALONG AND WITH THE
PROJECTED WESTERLY RIGHT-OF-WAY LINE OF SAID METROPOLIS STREET 55.00 FEET TO A
MAGNETIC NAIL WITH A YELLOW PLASTIC CAP STAMPED “FMT ENGRS I.L.R.S. 2651” SET ON
THE NORTHERLY LINE OF TRACT 9 AS DESCRIBED IN BOUNDARY LOCATION AGREEMENT
BETWEEN THE CITY OF METROPOLIS AND SOUTHERN ILLINOIS RIVERBOAT CASINO CRUISES,
INC., RECORDED IN VOLUME 535 AT PAGES 42 THROUGH 46 OF RECORDS IN THE MASSAC
COUNTY CLERK’S OFFICE, SAID MARKER ALSO BEING LOCATED ON THE SOUTHERLY
RIGHT-OF-WAY LINE OF SAID FRONT STREET; THENCE PROCEED N. 55 DEGREES 12’14” W.
ALONG AND WITH SAID RIGHT-OF-WAY LINE A DISTANCE OF 359.97 FEET TO A MAGNETIC
NAIL WITH A YELLOW PLASTIC CAP AS HERETOFORE DESCRIBED SET AT THE INTERSECTION
WITH THE PROJECTED EASTERLY RIGHT-OF-WAY LINE OF THE AFORESAID FERRY STREET;
THENCE PROCEED N. 34 DEGREES 47’46” E. ALONG AND WITH SAID PROJECTED LINE, 55.00
FEET TO THE POINT OF BEGINNING OF THE HEREIN DESCRIBED PROPERTY.

THE ABOVE SAID TRACT #2 (FEE PARCEL) IS ALSO DESCRIBED AS FOLLOWS:

SUB-TRACT 2:

LOTS 103-108 (EXCEPTING THEREFROM THE NORTHERLY 30 FEET OF LOT 105), THE
SOUTHERLY 70 FEET OF LOT 139, AND THE SOUTHERLY 70 FEET OF THE EASTERLY 50 FEET
OF LOT 141, ALL IN BLOCK 12 AS PER THE ORIGINAL PLAT AND AN EASEMENT FOR THE
PURPOSES OF INGRESS AND EGRESS, OVER AND ACROSS THE FOLLOWING DESCRIBED PARCEL
OF LAND, TO-WIT: A PART OF LOT ONE HUNDRED FORTY ONE (141) IN BLOCK TWELVE
(12) CITY OF METROPOLIS ILLINOIS, AS PER RECORDED PLAT THEREOF, DESCRIBED AS
FOLLOWS: BEGIN AT



--------------------------------------------------------------------------------

A POINT IN THE NORTH BOUNDARY LINE OF SAID LOT 141, BLOCK TWELVE (12), CITY OF
METROPOLIS, ILLINOIS, THIRTY (30) FEET WEST OF THE NORTH EAST CORNER, RUN THENCE
WESTWARDLY, ALONG THE NORTH BOUNDARY LINE OF SAID LOT A DISTANCE OF TWENTY
(20) FEET TO A POINT; RUN THENCE, AT RIGHT ANGLES, SOUTHERLY ON A LINE PARALLEL
WITH METROPOLIS STREET, A DISTANCE OF 80 FEET TO A POINT; RUN THENCE, AT RIGHT
ANGLES, EASTERLY ON A LINE PARALLEL WITH SECOND STREET, A DISTANCE OF TWENTY
(20) FEET TO A POINT; RUN THENCE, NORTHERLY, AT RIGHT ANGLES, ON A LINE PARALLEL
WITH METROPOLIS STREET, A DISTANCE OF EIGHTY (80) FEET TO THE POINT OF
BEGINNING; SAID PARCEL OVER WHICH SAID EASEMENT EXTENDS, FRONTING TWENTY
(20) FEET ON THE SOUTH SIDE OF SECOND STREET, AND EXTENDING SOUTHERLY, BETWEEN
PARALLEL LINES, A DISTANCE OF EIGHTY (80) FEET AS SET FORTH IN DEED RECORDS AT
VOLUME 127, PAGES 59-60 IN THE RECORDER’S OFFICE, MASSAC COUNTY, ILLINOIS.

SUB-TRACT 7:

THE WEST 10 FEET OF LOT 141, LOT 142, LOT 143, LOT 144, LOT 100, LOT 101 AND LOT
102 IN BLOCK 12 OF THE ORIGINAL PLAT.

SUB-TRACT 14:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTIONS 2 AND 11 OF TOWNSHIP 16 SOUTH,
RANGE 4 BAST OF THE THIRD PRINCIPAL MERIDIAN IN THE CITY OF METROPOLIS, MASSAC
COUNTY, ILLINOIS, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A MAGNETIZED NAIL SET IN THE TOP OF A THREE FOOT PLUS OR MINUS HIGH
CONCRETE WALL LOCATED WHERE THE NORTHEASTERLY RIGHT OF WAY LINE OF THE HEREIN
DESCRIBED ALLEY INTERSECTS THE SOUTHEASTERLY RIGHT OF WAY LINE OF FERRY STREET,
SAID POINT BEING LOCATED SOUTH 34 DEGREES 47 MINUTES 46 SECONDS WEST A DISTANCE
OF 150.00 FEET FROM ANOTHER MAGNETIZED NAIL SET AT THE INTERSECTION OF THE
AFORESAID FERRY STREET RIGHT OF WAY LINE WITH THE SOUTHWESTERLY RIGHT OF WAY
LINE OF SECOND STREET AT THE NORTHERLY MOST CORNER OF THE AFORESAID BLOCK 12;
THENCE FROM SAID POINT OF BEGINNING PROCEED SOUTH 55 DEGREES 12 MINUTES 14
SECONDS EAST ALONG AND WITH THE NORTHEASTERLY RIGHT OF WAY LINE OF THE HEREIN
DESCRIBED PROPERTY 359.97 FEET TO A STAINLESS STEEL PLUG SET IN THE
NORTHWESTERLY SIDE OF A CONCRETE SIDEWALK ON THE NORTHWESTERLY RIGHT OF WAY LINE
OF METROPOLIS STREET; THENCE SOUTH 34 DEGREES 47 MINUTES 46 SECONDS WEST WITH A
PROJECTION OF SAID LINE 14.00 FEET TO A



--------------------------------------------------------------------------------

ONE HALF INCH DIAMETER STEEL ROD AND CAP SET AT THE INTERSECTION WITH THE
SOUTHWESTERLY RIGHT OF WAY LINE OF THE HEREIN DESCRIBED ALLEY; THENCE NORTH 55
DEGREES 12 MINUTES 14 SECONDS WEST ALONG AND WITH SAID LINE 359.97 FEET TO A ONE
HALF INCH DIAMETER STEEL ROD AND CAP SET AT THE INTERSECTION WITH THE
SOUTHEASTERLY RIGHT OF WAY LINE OF FERRY STREET AFORESAID; THENCE NORTH 34
DEGREES 47 MINUTES 46 SECONDS EAST ALONG AND WITH A PROJECTION OF SAID LINE
14.00 FEET TO THE POINT OF BEGINNING. A/K/A VACATED 14 FOOT PUBLIC ALLEY LOCATED
IN BLOCK 12 OF THE CITY OF METROPOLIS BETWEEN FIRST, SECOND, FERRY AND
METROPOLIS STREETS.

SUB-TRACT 15:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTIONS 2 AND 11 OF TOWNSHIP 16 SOUTH,
RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN IN THE CITY OF METROPOLIS, MASSAC
COUNTY, ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A ONE
HALF INCH DIAMETER REBAR FOUND WHERE THE NORTHEASTERLY RIGHT OF WAY LINE OF
FIRST STREET INTERSECTS THE SOUTHEASTERLY RIGHT OF WAY LINE OF FERRY STREET,
SAID POINT BEING THE WESTERLY MOST CORNER OF THE AFORESAID BLOCK 12; THENCE FROM
SAID POINT OF BEGINNING PROCEED SOUTH 55 DEGREES 12 MINUTES 14 SECONDS EAST WITH
THE NORTHEASTERLY RIGHT OF WAY LINE OF FIRST STREET 359.97 FEET TO A STAINLESS
STEEL PLUG SET IN THE NORTHWESTERLY OR BACK SIDE OF AN EIGHT FOOT WIDE CONCRETE
WALK WHERE SAID RIGHT OF WAY LINE INTERSECTS THE NORTHWESTERLY RIGHT OF WAY LINE
OF METROPOLIS STREET; THENCE SOUTH 34 DEGREES 47 MINUTES 46 SECONDS WEST WITH A
PROJECTION OF SAID NORTHWESTERLY LINE 35.00 FEET TO THE CENTER LINE OF THE RIGHT
OF WAY OF FIRST STREET; THENCE NORTH 55 DEGREES 12 MINUTES 14 SECONDS WEST ALONG
AND WITH SAID CENTERLINE 359.97 FEET TO THE POINT OF INTERSECTION WITH THE
SOUTHEASTERLY RIGHT OF WAY LINE OF FERRY STREET IF PROJECTED IN A SOUTHWESTERLY
DIRECTION FROM THE WESTERLY MOST CORNER OF THE AFORESAID BLOCK 12; THENCE NORTH
34 DEGREES 47 MINUTES 46 SECONDS EAST ALONG AND WITH SAID PROJECTED LINE, 35.00
FEET TO THE POINT OF BEGINNING. A/K/A VACATED NORTHERLY ONE HALF (35 FEET) OF
FIRST STREET BETWEEN FERRY AND METROPOLIS STREETS.

SUB-TRACT 20:

BEING A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION ELEVEN (11), TOWNSHIP
SIXTEEN (16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD (3RD) PRINCIPAL MERIDIAN,
SITUATED IN THE CITY OF METROPOLIS IN MASSAC



--------------------------------------------------------------------------------

COUNTY, ILLINOIS, AND BEING ALL OF LOTS 19 THROUGH 27 AND LOTS 457 THROUGH 462
OF BLOCK 3 OF THE CITY OF METROPOLIS AS SHOWN BY PLAT OF SAID CITY RECORDED IN
DEED BOOK N, PAGES 375-377, IN THE MASSAC COUNTY CLERK’S OFFICE, SAID PARCEL OF
LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A 1/2 INCH
DIAMETER STEEL ROD AND PLASTIC CAP (HEREINAFTER REFERENCED AS A STEEL ROD AND
CAP) SET WHERE THE NORTHERLY

RIGHT-OF-WAY LINE OF FRONT STREET INTERSECTS THE EASTERLY RIGHT-OF-WAY LINE OF
FERRY STREET, SAID STREETS BEING PUBLIC THOROUGHFARES HAVING RIGHTS-OF-WAY
WIDTHS OF 55 FEET AND 80 FEET, RESPECTIVELY; THENCE FROM SAID POINT OF BEGINNING
PROCEED N. 34 DEGREES 47’46” E. ALONG AND WITH SAID EASTERLY RIGHT-OF-WAY LINE
AND THE WESTERLY LINE OF LOT 27 AFORESAID, 75.00 FEET TO A STEEL ROD AND CAP SET
AT THE COMMON CORNER BETWEEN LOTS 27 AND 465 OF THE AFORESAID BLOCK 3; THENCE S.

55 DEGREES 12’14” E. LEAVING SAID EASTERLY RIGHT-OF-WAY LINE AND ALONG AND WITH
THE COMMON LOT LINE BETWEEN LOTS 27, 26, 25 AND 465, 464 AND 463, A DISTANCE OF
119.99 FEET TO A STEEL ROD AND CAP SET AT THE COMMON CORNER OF LOTS 24, 25, 462
AND 463 OF SAID BLOCK 3; THENCE N. 34 DEGREES 47’46” E. ALONG AND WITH THE
DIVISION LINE BETWEEN LOTS 462 AND 463, A DISTANCE OF 75.00 FEET TO A STEEL ROD
AND CAP SET AT THE COMMON CORNER OF SAID LOTS ON THE SOUTHERLY RIGHT-OF-WAY LINE
OF FIRST STREET, A PUBLIC THOROUGHFARE HAVING A RIGHT-OF-WAY WIDTH OF 35 FEET;
THENCE S 55 DEGREES 12’14” E. ALONG AND WITH SAID SOUTHERLY LINE AND THE
NORTHERLY LINES OF LOTS 462 THROUGH 457 AFORESAID, 239.98 FEET TO A STEEL ROD
AND CAP SET AT THE POINT OF INTERSECTION WITH THE WESTERLY RIGHT-OF-WAY LINE OF
ANOTHER PUBLIC THOROUGHFARE KNOWN AS METROPOLIS STREET AND HAVING A 100 FOOT
RIGHT-OF-WAY WIDTH, THENCE S. 34 DEGREES 47’46” W. ALONG AND WITH SAID WESTERLY
LINE AND THE EASTERLY LINES OF LOTS 457 AND 19 AFORESAID, 150.00 FEET TO A
MAGNETIC NAIL SET AT THE BACK OF A CONCRETE WALK AT THE POINT OF INTERSECTION
WITH THE NORTHERLY RIGHT-OF-WAY LINE OF THE AFORESAID FRONT STREET; THENCE N. 55
DEGREES 12’14” W. ALONG AND WITH SAID NORTHERLY LINE AND THE SOUTHERLY LINES OF
LOTS 19 THROUGH 27 AFORESAID, 359.97 FEET TO THE POINT OF BEGINNING.

SUB-TRACT 21:



--------------------------------------------------------------------------------

BEING A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION ELEVEN (11) , TOWNSHIP
SIXTEEN (16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD (3RD) PRINCIPAL MERIDIAN,
SITUATED IN THE CITY OF METROPOLIS IN MASSAC COUNTY, ILLINOIS, AND BEING ALL OF
LOTS 463, 464 AND 465 OF BLOCK 3 OF THE CITY OF METROPOLIS AS SHOWN BY PLAT OF
SAID CITY RECORDED IN DEED BOOK N, PAGES 375-377 IN THE MASSAC COUNTY CLERK’S
OFFICE, SAID PARCEL OF LAND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT A 1/2 INCH DIAMETER STEEL ROD AND PLASTIC CAP (HEREINAFTER
REFERENCED AS A STEEL ROD AND CAP) SET WHERE THE SOUTHERLY RIGHT-OF-WAY LINE OF
FIRST STREET INTERSECTS THE EASTERLY RIGHT-OF-WAY LINE OF FERRY STREET, SAID
STREETS BEING PUBLIC THOROUGHFARES HAVING RIGHTS-OF-WAY WIDTHS OF 35 FEET AND 80
FEET, RESPECTIVELY, SAID MARKER ALSO BEING LOCATED AT THE NORTHWESTERLY CORNER
OF LOT 465 OF BLOCK 3; THENCE FROM SAID POINT OF BEGINNING PROCEED S. 55 DEGREES
12’14” E. ALONG AND WITH SAID SOUTHERLY LINE AND THE NORTHERLY LINE OF LOTS 465,
464 AND 463 AFORESAID, 119.99 FEET TO A STEEL ROD AND CAP SET AT THE COMMON
CORNER BETWEEN LOTS 462 PAGE 463; THENCE LEAVING SAID SOUTHERLY LINE, PROCEED
ALONG AND WITH THE COMMON LINE BETWEEN THE AFORESAID LOTS 462 AND 463, S. 34
DEGREES 47’46” W., A DISTANCE OF 75.00 FEET TO A STEEL ROD AND CAP SET AT THE
COMMON CORNER OF LOTS 462, 463, 24 AND 25 OF SAID BLOCK 3; THENCE N. 55 DEGREES
12’14” W. ALONG AND WITH THE COMMON LINE BETWEEN LOTS 25, 26, 27, 463, 464 AND
465, A DISTANCE OF 119.99 FEET TO A STEEL ROD AND CAP SET ON THE EASTERLY
RIGHT-OF-WAY LINE OF THE AFORESAID FERRY STREET AT THE COMMON CORNER BETWEEN
LOTS 27 AND 465; THENCE N. 34 DEGREES 47 ‘46” E. ALONG AND WITH SAID EASTERLY
LINE AND THE WESTERLY LINE OF LOT 465 AFORESAID, 75.00 FEET TO THE POINT OF
BEGINNING.

SUB-TRACT 22:

BEING A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION ELEVEN (11), TOWNSHIP
SIXTEEN (16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD (3RD) PRINCIPAL MERIDIAN,
SITUATED IN THE CITY OF METROPOLIS IN MASSAC COUNTY, ILLINOIS, AND BEING THE
FIRST STREET RIGHT-OF-WAY LOCATED BETWEEN THE EASTERLY RIGHT-OF-WAY LINE OF
FERRY STREET AND THE WESTERLY RIGHT-OF-WAY LINE OF METROPOLIS STREET, SAID
PROPERTY BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A 1/2 INCH
DIAMETER STEEL ROD AND PLASTIC CAP (HEREINAFTER REFERENCED AS A STEEL ROD AND
CAP) SET WHERE THE SOUTHERLY RIGHT-OF-WAY LINE OF FIRST STREET INTERSECTS THE
EASTERLY RIGHT-OF-WAY LINE OF FERRY STREET, SAID STREETS BEING PUBLIC
THOROUGHFARES HAVING RIGHTS-OF-



--------------------------------------------------------------------------------

WAY WIDTHS OF 35 FEET AND 80 FEET RESPECTIVELY, THENCE PROCEED N. 34 DEGREES
47’46” E. ALONG AND WITH SAID EASTERLY LINE, 35.00 FEET TO A RAILROAD SPIKE SET
AT THE POINT OF INTERSECTION WITH THE NORTHERLY LINE OF SAID FIRST STREET;
THENCE S. 55 DEGREES 12’14” E. ALONG AND WITH SAID NORTHERLY LINE, 359.97 FEET
TO A RAILROAD SPIKE, SET AT THE POINT OF INTERSECTION WITH THE WESTERLY
RIGHT-OF-WAY LINE OF METROPOLIS STREET, A PUBLIC THOROUGHFARE HAVING A
RIGHT-OF-WAY WIDTH OF 100 FEET; THENCE S. 34 DEGREES 47’46” W. ALONG AND WITH
SAID WESTERLY LINE 35.00 FEET TO A STEEL ROD AND CAP SET AT THE POINT OF
INTERSECTION WITH THE SOUTHERLY RIGHT-OF-WAY LINE OF FIRST STREET AND THE
NORTHERLY LINE OF BLOCK 3 OF THE CITY OF METROPOLIS AS SHOWN BY PLAT OF SAID
CITY RECORDED IN DEED BOOK N, PAGES 375-377 OF THE MASSAC COUNTY CLERK’S OFFICE;
THENCE N. 55 DEGREES 12’14” W. ALONG AND WITH SAID COMMON LINE 359.97 FEET TO
THE POINT OF BEGINNING.

SUB-TRACT 23:

THE ENTIRE NORTHERLY ONE-HALF OF THE FOLLOWING DESCRIBED REAL PROPERTY: PORTION
OF FRONT STREET RIGHT-OF-WAY BETWEEN FERRY STREET AND METROPOLIS STREET TO BE
CLOSED AND VACATED. BEING A PORTION OF THE FRONT STREET RIGHT-OF-WAY LOCATED
EAST OF FERRY STREET AND WEST OF METROPOLIS STREET IN THE CITY OF METROPOLIS,
MASSAC COUNTY, ILLINOIS, SAID PROPERTY BEING LOCATED IN FRACTIONAL SECTION 11,
TOWNSHIP 16 SOUTH, RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN, SAID PROPERTY
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A STEEL ROD, ONE-HALF
INCH IN DIAMETER, TWENTY-FOUR INCHES LONG WITH A YELLOW PLASTIC CAP STAMPED “FMT
ENGRS L.R.L.S. 2651” SET AT THE SOUTHWESTERLY CORNER OF LOT NO. 27, BLOCK NO. 3
OF THE PLAT OF METROPOLIS CITY OF RECORD IN DEED BOOK “N”, PAGES 375 THROUGH 378
OF THE MASSAC COUNTY CLERK’S OFFICE, SAID POINT BEING LOCATED AT THE
SOUTHWESTERLY CORNER OF DOROTHY MILLER PARK WHERE THE EASTERLY RIGHT-OF-WAY LINE
OF FERRY STREET INTERSECTS THE NORTHERLY RIGHT-OF-WAY LINE OF FRONT STREET;
THENCE FROM SAID POINT OF BEGINNING PROCEED S. 55 DEGREES 12’14” E. ALONG AND
WITH THE SOUTHERLY LINE OF THE AFORESAID BLOCK NO. 3 AND THE NORTHERLY LINE OF
SAID FRONT STREET, 359.97 FEET TO A MAGNETIC NAIL SET NEAR THE BACK OF A
CONCRETE WALK AT THE SOUTHEASTERLY CORNER OF SAID DOROTHY MILLER PARK, SAID NAIL
BEING LOCATED AT THE SOUTHEASTERLY CORNER OF LOT NO. 19, BLOCK NO. 3 OF THE
AFORESAID PLAT OF METROPOLIS CITY AND ON THE WESTERLY RIGHT-OF-WAY LINE OF
METROPOLIS STREET; THENCE PROCEED S. 34 DEGREES 47’46” W, ALONG AND WITH THE
PROJECTED WESTERLY RIGHT-OF-



--------------------------------------------------------------------------------

WAY LINE OF SAID METROPOLIS STREET 55.00 FEET TO A MAGNETIC NAIL WITH A YELLOW
PLASTIC CAP STAMPED “FMT ENGRS I.L.R.S. 2651” SET ON THE NORTHERLY LINE OF TRACT
9 AS DESCRIBED IN BOUNDARY LOCATION AGREEMENT BETWEEN THE CITY OF METROPOLIS AND
SOUTHERN ILLINOIS RIVERBOAT CASINO CRUISES, INC., RECORDED IN VOLUME 535 AT
PAGES 42 THROUGH 46 OF RECORDS IN THE MASSAC COUNTY CLERK’S OFFICE, SAID MARKER
ALSO BEING LOCATED ON THE SOUTHERLY RIGHT-OF-WAY LINE OF SAID FRONT STREET;
THENCE PROCEED N. 55 DEGREES 12’14” W. ALONG AND WITH SAID RIGHT-OF-WAY LINE AND
THE LINE OF SAID TRACT 9, A DISTANCE OF 359.97 FEET TO A MAGNETIC NAIL WITH A
YELLOW PLASTIC CAP AS HERETOFORE DESCRIBED SET AT THE INTERSECTION WITH THE
PROJECTED EASTERLY RIGHT-OF-WAY LINE OF THE AFORESAID FERRY STREET; THENCE
PROCEED N. 34 DEGREES 47’46” E. ALONG AND WITH SAID PROJECTED LINE, 55.00 FEET
TO THE POINT OF BEGINNING OF THE HEREIN DESCRIBED PROPERTY.

SUB-TRACT 24:

BEING A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION ELEVEN (11) R TOWNSHIP
SIXTEEN (16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD (3RD) PRINCIPAL MERIDIAN,
SITUATED IN THE CITY OF METROPOLIS IN MASSAC COUNTY, ILLINOIS, AND BEING A
PORTION OF LOT 105, BLOCK 12 OF THE CITY OF METROPOLIS AS SHOWN BY PLAT OF THE
CITY OF METROPOLIS RECORDED IN DEED BOOK N, PAGE 375-377 IN THE MASSAC COUNTY
CLERK’S OFFICE, SAID PARCEL OF LAND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS: BEGINNING AT A 1/2 INCH DIAMETER STEEL ROD AND PLASTIC CAP PREVIOUSLY
SET WHERE THE WESTERLY LINE OF THE AFORESAID LOT 105 INTERSECTS THE FORMER
SOUTHERLY RIGHT-OF-WAY LINE OF A FOURTEEN FOOT WIDE PUBLIC ALLEY (THE “ALLEY”)
CLOSED BY CITY OF METROPOLIS, ILLINOIS, ORDINANCE #2001-13, RECORDED APRIL 11,
2001, IN BOOK 568, PAGE 59 OF THE OFFICIAL RECORDS OF MASSAC COUNTY, ILLINOIS
(THE “ORDINANCE”), SAID POINT OF BEGINNING BEING LOCATED S. 55 DEGREES 12’14” E.
A DISTANCE OF 199.98 FEET FROM ANOTHER 1/2 INCH DIAMETER STEEL ROD AND PLASTIC
CAP PREVIOUSLY SET WHERE SAID SOUTHERLY LINE INTERSECTS THE EASTERLY
RIGHT-OF-WAY LINE OF FERRY STREET, A PUBLIC THOROUGHFARE HAVING A RIGHT-OF-WAY
WIDTH OF EIGHTY FEET, SAID STREET ALLEY INTERSECTION POINT BEING LOCATED S. 34
DEGREES 47’46” W. A DISTANCE OF 164.00 FEET FROM THE POINT OF INTERSECTION OF
SAID EASTERLY RIGHT-OF-WAY LINE WITH THE SOUTHERLY RIGHT-OF-WAY LINE OF SECOND
STREET, ANOTHER PUBLIC THOROUGHFARE HAVING A RIGHT-OF-WAY WIDTH OF EIGHTY FEET;
THENCE FROM THE POINT OF BEGINNING PROCEED S. 34 DEGREES 47’46” W. ALONG AND
WITH THE DIVISION LINE BETWEEN LOTS 105 AND 104 OF THE AFORESAID BLOCK



--------------------------------------------------------------------------------

12, A DISTANCE OF 30.00 FEET TO A 1/2 STEEL ROD AND PLASTIC CAP PREVIOUSLY SET
AT THE SOUTHWESTERLY CORNER OF THE HEREIN DESCRIBED PROPERTY; THENCE S 55
DEGREES 12’14” E. ACROSS SAID LOT 105, A DISTANCE OF 40.00 FEET TO A STAINLESS
STEEL PLUG PREVIOUSLY SET IN A CONCRETE SLAB ON THE DIVISION LINE BETWEEN LOTS
105 AND 106 OF THE AFORESAID BLOCK 12; THENCE N. 34 DEGREES 47’46” E. ALONG AND
WITH SAID DIVISION LINE 30.00 FEET TO A 1/2 INCH DIAMETER STEEL ROD AND PLASTIC
CAP PREVIOUSLY SET ON THE AFORESAID FORMER SOUTHERLY RIGHT-OF-WAY LINE OF SAID
ALLEY; THENCE N 55 DEGREES 12’14” W. ALONG AND WITH THE SOUTHERLY LINE OF SAID
VACATED ALLEY 40.00 FEET TO THE POINT OF BEGINNING.

TRACT #3:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION TWO (2), TOWNSHIP SIXTEEN
(16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD PRINCIPAL MERIDIAN, BEING LOT 205
AND THE WESTERLY 2/3 OF LOT 207, BLOCK 17 IN THE CITY OF METROPOLIS, MASSAC
COUNTY, ILLINOIS AS SHOWN ON PLAT RECORDED IN DEED BOOK N, PAGE 375 IN THE
MASSAC COUNTY CLERK’ S OFFICE, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE NORTHERLY RIGHT OF WAY LINE OF SECOND
STREET AND THE EASTERLY RIGHT OF WAY LINE OF FERRY STREET; THENCE ALONG THE
EASTERLY RIGHT OF WAY LINE OF FERRY STREET, SAID FERRY STREET HAVING AN 80 FOOT
RIGHT OF WAY, N 34 DEGREES 47’06” W, 74.98 FEET TO THE NORTHWEST CORNER OF SAID
LOT 205; THENCE ALONG THE NORTH LINE OF SAID LOT 205, S 55 DEGREES 12’11” E,
119.98 FEET TO THE WEST LINE OF SAID LOT 207; THENCE ALONG THE WEST LINE OF SAID
LOT 207, N 34 DEGREES 46 “52” E, 74.97 FEET TO THE SOUTHERLY LINE OF A 24 FOOT
WIDE PUBLIC ALLEY; THENCE ALONG THE SOUTHERLY RIGHT OF WAY LINE OF SAID ALLEY, S
55 DEGREES 12’07” E, 40.00 FEET; THENCE 40 FEET EAST OF AND PARALLEL TO THE WEST
LINE OFSAID LOT 207, S 34 DEGREES 46’52” W, 149.95 FEET TO THE NORTHERLY RIGHT
OF WAY LINE OF SECOND STREET; THENCE ALONG THE NORTHERLY RIGHT OF WAY LINE OF
SECOND STREET, SAID SECOND STREET HAVING AN 80 FOOT RIGHT OF WAY, N 55 DEGREES
12’14” W 159.99 FEET TO THE POINT OF BEGINNING, SITUATED IN MASSAC COUNTY,
ILLINOIS.

TRACT #4:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION TWO (2) , TOWNSHIP SIXTEEN
(16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD PRINCIPAL MERIDIAN, BEING LOTS 202,
203, AND 204, BLOCK 18 IN THE CITY OF METROPOLIS, MASSAC COUNTY, ILLINOIS AS
SHOWN ON PLAT RECORDED IN DEED BOOK N, PAGE 375 IN



--------------------------------------------------------------------------------

THE MASSAC COUNTY CLERK’S OFFICE, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE WESTERLY RIGHT OF WAY LINE OF FERRY STREET
AND THE NORTHERLY RIGHT OF WAY LINE OF SECOND STREET; THENCE ALONG THE NORTHERLY
RIGHT OF WAY LINE OF SECOND STREET, SAID SECOND STREET HAVING AN 80 FOOT RIGHT
OF WAY, N 55 DEGREES 12’14” W, 179.99 FEET TO THE SOUTHWEST CORNER OF SAID LOT
202, THENCE ALONG THE WEST LINE OF SAID LOT 202, N 34 DEGREES 47’34” E, 149.96
FEET TO THE SOUTH LINE OF A 24 FOOT WIDE PUBLIC ALLEY; THENCE ALONG THE
SOUTHERLY RIGHT OF WAY LINE OF SAID ALLEY, S 55 DEGREES 12’07” E, 179.97 FEET TO
THE WESTERLY RIGHT OF WAY LINE OF FERRY STREET; THENCE ALONG THE WESTERLY RIGHT
OF WAY LINE OF FERRY STREET, SAID FERRY STREET HAVING AN 80 FOOT RIGHT OF WAY, S
34 DEGREES 47’06” W, 149.96 FEET TO THE POINT OF BEGINNING, SITUATED IN MASSAC
COUNTY, ILLINOIS.

TRACT #5:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION TWO (2), TOWNSHIP SIXTEEN
(16) SOUTH, RANGE FOUR (4) EAST OF THE THIRD PRINCIPAL MERIDIAN, BEING BLOCK 11
AND THE VACATED ALLEY IN BLOCK 11, A PORTION OF BLOCK 10 AND THE VACATED ALLEY
IN BLOCK 10, VACATED MARKET STREET BETWEEN FIRST STREET AND SECOND STREET IN THE
CITY OF METROPOLIS, MASSAC COUNTY, ILLINOIS AS SHOWN ON PLAT RECORDED IN DEED
BOOK N, PAGE 375 IN THE MASSAC COUNTY CLERK’S OFFICE, AND MORE PARTICULARLY
DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF THE SOUTHERLY RIGHT OF
WAY LINE OF SECOND STREET AND THE WESTERLY RIGHT OF WAY LINE OF FERRY STREET;
THENCE ALONG THE WESTERLY RIGHT OF WAY LINE OF FERRY STREET, SAID FERRY STREET
HAVING AN 80 FOOT RIGHT OF WAY, S 34 DEGREES 47’46” W, 244.00 FEET TO THE NORTH
LINE OF FIRST STREET; THENCE ALONG THE NORTH LINE OF FIRST STREET, NOW VACATED,
AND BEING THE SOUTH LINE OF BLOCKS 11 AND 10, N 55 DEGREES 12’14” W, 569.98
FEET; THENCE LEAVING SAID BLOCK LINE, N 34 DEGREES 47’46” E, 24.50 FEET; THENCE
N 55 DEGREES 12’14” W, 229.98 FEET TO THE EASTERLY RIGHT OF WAY LINE OF PEARL
STREET; THENCE ALONG THE EASTERLY RIGHT OF WAY LINE OF PEARL STREET, SAID PEARL
STREET HAVING AN 80 FOOT RIGHT OF WAY, N 34 DEGREES 47’46” E, 153.00 FEET;
THENCE LEAVING SAID PEARL STREET RIGHT OF WAY LINE, S 55 DEGREES 12’14” E,
229.98 FEET; THENCE N 34 DEGREES 47’46” E, 66.50 FEET TO THE SOUTHERLY RIGHT OF
WAY LINE OF SECOND STREET; THENCE ALONG THE SOUTHERLY RIGHT OF WAY LINE OF
SECOND STREET, SAID SECOND STREET HAVING AN 80 FOOT RIGHT OF WAY, S 55 DEGREES
12’14” E, 569.98 FEET TO THE POINT OF BEGINNING, SITUATED IN MASSAC COUNTY,
ILLINOIS.



--------------------------------------------------------------------------------

EXCEPT FROM ALL THE ABOVE DESCRIBED REAL ESTATE, ANY INTEREST IN THE COAL, OIL,
GAS AND OTHER MINERALS UNDERLYING THE LAND WHICH HAVE BEEN HERETOFORE CONVEYED
OR RESERVED IN PRIOR CONVEYANCES, AND ALL RIGHTS AND EASEMENTS IN FAVOR OF THE
ESTATE OF SAID COAL, OIL, GAS AND OTHER MINERALS, IF ANY, SITUATED IN MASSAC
COUNTY, ILLINOIS

TRACT 6:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

ALL OF THAT PROPERTY LOCATED IN THE FRACTIONAL SECTION 11 AND SECTION 2,
TOWNSHIP 16 SOUTH, RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN AND IN THE CITY
OF METROPOLIS, MASSAC COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS: BEGINNING
AT A POINT IN THE EAST LINE OF METROPOLIS STREET, EXTENDED, AT THE POINT WHERE
IT INTERSECTS THE LOW WATER MARK OF THE OHIO RIVER, THENCE WESTERLY ALONG THE
LOW WATER MARK OF THE OHIO RIVER TO THE POINT WHERE IT INTERSECTS THE WEST LINE
OF BROADWAY STREET, EXTENDED TO THE POINT WHERE IT INTERSECTS THE LOW WATER MARK
OF THE OHIO RIVER; THENCE NORTHERLY ALONG THE WEST LINE OF BROADWAY STREET,
EXTENDED, TO THE SOUTH LINE OF FRONT STREET; THENCE EASTERLY ALONG THE SOUTH
LINE OF SAID FRONT STREET TO THE EAST LINE OF METROPOLIS STREET, EXTENDED, TO
THE POINT WHERE IT INTERSECTS WITH THE EAST LINE OF METROPOLIS STREET; THENCE
SOUTHERLY ALONG THE EAST LINE OF METROPOLIS STREET, EXTENDED, TO THE POINT WHERE
IT INTERSECTS THE LOW WATER MARK OF THE OHIO RIVER, TO THE POINT OF BEGINNING.

TOGETHER WITH THAT PROPERTY BEING THE BED AND BOTTOM OF THE OHIO RIVER
IMMEDIATELY ADJACENT TO THE UPLANDS LOCATED IN THE CITY OF METROPOLIS, MASSAC
COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS:



--------------------------------------------------------------------------------

BEGINNING AT THE POINT IN THE EAST LINE OF METROPOLIS STREET, EXTENDED, AT THE
POINT WHERE IT INTERSECTS THE LOW WATER MARK OF THE OHIO RIVER; THENCE SOUTHERLY
ALONG THE EAST LINE OF METROPOLIS STREET TO THE POINT IN THE OHIO RIVER WHERE IT
INTERSECTS THE ILLINOIS/KENTUCKY STATE LINE; THENCE WESTERLY ALONG THE
ILLINOIS/KENTUCKY STATE LINE TO THE POINT WHERE IT INTERSECTS THE WEST LINE OF
BROADWAY STREET, EXTENDED, AT THE POINT WHERE IT INTERSECTS THE
ILLINOIS/KENTUCKY STATE LINE; THENCE NORTHERLY ALONG THE WEST LINE OF BROADWAY
STREET TO THE POINT IN THE WEST LINE OF BROADWAY STREET, EXTENDED, AT THE POINT
WHERE IT INTERSECTS THE LOW WATER MARK OF THE OHIO RIVER; THENCE EASTERLY ALONG
THE LOW WATER MARK OF THE OHIO RIVER, TO THE POINT OF BEGINNING.

ALSO BEING FURTHER DESCRIBED AS:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTIONS 2 AND 11, TOWNSHIP 16 SOUTH
RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN, SITUATED IN THE CITY OF
METROPOLIS, MASSAC COUNTY, ILLINOIS, AS SHOWN ON PLAT RECORDED IN DEED BOOK N,
PAGE 375, IN THE MASSAC COUNTY CLERK’S OFFICE, AND MORE PARTICULARLY DESCRIBED
AS FOLLOWS: BEGINNING AT A POINT LOCATED AT THE INTERSECTION OF THE EAST RIGHT
OF WAY LINE OF METROPOLIS STREET EXTENDED AND THE PROPOSED SOUTH LINE OF FRONT
STREET, SAID POINT BEING 55 FEET FROM THE INTERSECTION OF THE EAST RIGHT OF WAY
LINE OF METROPOLIS STREET AND THE NORTH RIGHT OF WAY LINE OF FRONT STREET;
THENCE ALONG THE EAST LINE OF METROPOLIS STREET EXTENDED SOUTH 34 DEGREES 47
MINUTES 46 SECONDS WEST, 559.55 FEET TO THE STATE LINE DIVIDING ILLINOIS AND
KENTUCKY, SAID STATE LINE BASED UPON U.S. SUPREME COURT CASE “ILLINOIS V.
KENTUCKY, NO. 106 ORIGINAL” WITH FINAL DECREE ENTERED ON DECEMBER 2, 1994;
THENCE ALONG SAID STATE LINE THE FOLLOWING 30 CALLS: NORTH 62 DEGREES 15 MINUTES
33 SECONDS WEST, 29.38 FEET; NORTH 59 DEGREES 03 MINUTES 18 SECONDS WEST, 78.88
FEET; NORTH 66 DEGREES 32 MINUTES 08 SECONDS WEST, 33.40 FEET; NORTH 56 DEGREES
02 MINUTES 07 SECONDS WEST, 69.41 FEET; NORTH 51 DEGREES 31 MINUTES 59 SECONDS
WEST, 65.88 FEET; NORTH 54 DEGREES 59 MINUTES 52 SECONDS WEST, 77.88 FEET; NORTH
56 DEGREES 01 MINUTES 50 SECONDS WEST, 34.70 FEET; NORTH 55 DEGREES 49 MINUTES
17 SECONDS WEST, 62.14 FEET; NORTH 55 DEGREES 05 MINUTES 08 SECONDS WEST, 67.76
FEET; NORTH 53 DEGREES 27 MINUTES 45 SECONDS WEST, 58.96 FEET; NORTH 56 DEGREES
01 MINUTES 56 SECONDS WEST, 104.13 FEET; NORTH 62 DEGREES 01 MINUTES 40 SECONDS
WEST, 69.57 FEET; NORTH 70 DEGREES 19 MINUTES 24 SECONDS WEST, 38.97 FEET; NORTH
48 DEGREES 25 MINUTES 01 SECONDS WEST, 44.25 FEET; NORTH 62 DEGREES 30 MINUTES
34 SECONDS WEST, 62.30 FEET; NORTH 57 DEGREES 52 MINUTES 50 SECONDS WEST, 65.47
FEET; NORTH 46 DEGREES 34 MINUTES 06 SECONDS WEST, 68.47 FEET; NORTH 45 DEGREES
47 MINUTES 17 SECONDS WEST, 54.49 FEET; NORTH 53 DEGREES 41 MINUTES 19 SECONDS
WEST, 66.89 FEET; NORTH 64 DEGREES 12 MINUTES 40 SECONDS WEST, 47.88 FEET; NORTH
57 DEGREES 26 MINUTES 17 SECONDS WEST, 104.53 FEET;



--------------------------------------------------------------------------------

NORTH 58 DEGREES 32 MINUTES 43 SECONDS WEST, 139.93 FEET; NORTH 48 DEGREES 32
MINUTES 35 SECONDS WEST, 120.37 FEET;NORTH 51 DEGREES 34 MINUTES 37 SECONDS
WEST, 59.33 FEET; NORTH 50 DEGREES 23 MINUTES 14 SECONDS WEST, 31.18 FEET; NORTH
48 DEGREES 32 MINUTES 11 SECONDS WEST, 60.18 FEET; NORTH 43 DEGREES 45 MINUTES
32 SECONDS WEST, 63.33 FEET; NORTH 52 DEGREES 27 MINUTES 33 SECONDS WEST, 60.46
FEET; NORTH 48 DEGREES 43 MINUTES 04 SECONDS WEST, 28.03 FEET; NORTH 55 DEGREES
33 MINUTES 40 SECONDS WEST, 21.14 FEET TO A POINT ON THE WEST LINE OF BROADWAY
STREET EXTENDED; THENCE LEAVING SAID STATE LINE AND ALONG THE WEST LINE OF
BROADWAY STREET EXTENDED, NORTH 34 DEGREES 47 MINUTES 46 SECONDS EAST 275.84
FEET TO A HALF INCH REBAR WITH PLASTIC CAP SET; THENCE CONTINUING ALONG SAID
WEST LINE OF BROADWAY STREET EXTENDED, NORTH 34 DEGREES 47 MINUTES 46 SECONDS
EAST, 273.56 FEET TO A HALF INCH REBAR WITH PLASTIC CAP SET ON THE PROPOSED
SOUTH LINE OF FRONT STREET, SAID REBAR LOCATED 55 FEET FROM THE INTERSECTION OF
THE WEST RIGHT OF WAY LINE OF BROADWAY STREET AND THE NORTH RIGHT OF WAY LINE OF
FRONT STREET; THENCE ALONG THE PROPOSED SOUTH LINE OF FRONT STREET, SOUTH 55
DEGREES 12 MINUTES 14 SECONDS EAST, 1879.91 FEET TO THE POINT OF BEGINNING.

TRACT 7:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE (SAID LEASEHOLD ESTATE BEING DEFINED AS THE RIGHT OF POSSESSION
GRANTED IN THE LEASE FOR THE LEASE TERM), CREATED BY THE INSTRUMENT HEREIN
REFERRED TO AS THE LEASE (SECOND LANDING LEASE), EXECUTED BY CITY OF METROPOLIS,
AS LESSOR, AND SOUTHERN ILLINOIS RIVERBOAT CASINO CRUISES, INC., AS LESSEE,
DATED OCTOBER 1, 2015 FOR A PERIOD OF TEN (10) YEARS WITH TWO (2) OPTIONS TO
RENEW FOR A PERIOD OF FIVE (5) YEARS EACH AND APPROVED BY ORDINANCE 2015-17 ON
SEPTEMBER 14, 2015 BY THE CITY OF METROPOLIS FILED SEPTEMBER 18, 2017 IN BOOK
879, PAGES 952-971 IN THE MASSAC COUNTY RECORDER’S OFFICE WHICH LEASE DEMISES
THE FOLLOWING DESCRIBED LAND:

ALL OF THAT PROPERTY LOCATED IN THE FRACTIONAL SECTION 11, TOWNSHIP 16 SOUTH,
RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN AND IN THE CITY OF METROPOLIS,
MASSAC COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS: BEGINNING AT A POINT IN
THE EAST LINE OF METROPOLIS STREET, EXTENDED, AT THE POINT WHERE IT INTERSECTS
THE MODERN LOW WATER MARK OF THE OHIO RIVER; THENCE EASTERLY ALONG THE SAID LOW
WATER MARK OF THE OHIO RIVER TO THE POINT WHERE IT INTERSECTS THE EAST LINE OF
GIRARD STREET, EXTENDED, TO THE POINT WHERE IT INTERSECTS THE SAID MODERN LOW
WATER MARK ON THE OHIO RIVER; THENCE NORTHERLY ALONG THE EAST LINE OF GIRARD
STREET, EXTENDED, TO THE SOUTH R.O.W. LINE OF FRONT STREET; THENCE WESTERLY
ALONG THE SOUTH R.O.W. LINE OF SAID FRONT STREET TO THE EAST LINE OF METROPOLIS
STREET AT THE POINT WHERE IT INTERSECTS WITH THE EAST LINE OF METROPOLIS STREET;
THENCE



--------------------------------------------------------------------------------

SOUTHERLY ALONG THE EAST LINE OF METROPOLIS STREET, EXTENDED, TO THE POINT WHERE
IT INTERSECTS THE MODERN LOW WATER MARK OF THE OHIO RIVER, BEING THE POINT OF
BEGINNING.

TRACT 8:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

LOTS 28 AND 466 IN BLOCK NO. 4, OF THE ORIGINAL PLAT OF THE CITY OF METROPOLIS,
ILLINOIS.

TRACT 9:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:



--------------------------------------------------------------------------------

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION 2 OF TOWNSHIP 16 SOUTH, RANGE 4
EAST OF THE THIRD PRINCIPAL MERIDIAN IN THE CITY OF METROPOLIS, MASSAC COUNTY,
ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A ONE-HALF INCH
DIAMETER REBAR AND PLASTIC CAP SET WHERE THE NORTHEASTERLY RIGHT OF WAY LINE OF
FRONT STREET INTERSECTS THE SOUTHEASTERLY RIGHT-OF-WAY LINE OF MARKET STREET,
SAID POINT BEING THE WESTERLY MOST CORNER OF THE AFORESAID BLOCK 4, THENCE FROM
SAID POINT OF BEGINNING PROCEED SOUTH 55 DEGREES 12 MINUTES 14 SECONDS EAST WITH
THE NORTHEASTERLY RIGHT OF WAY LINE OF FRONT STREET 359.98 FEET TO THE POINT OF
INTERSECTION WITH THE NORTHWESTERLY RIGHT OF WAY LINE OF FERRY STREET AT THE
SOUTHERLY MOST CORNER OF THE AFORESAID BLOCK 4; THENCE SOUTH 34 DEGREES 47
MINUTES 46 SECONDS WEST WITH A PROJECTION OF SAID NORTHWESTERLY RIGHT OF WAY
LINE 55.00 FEET TO THE INTERSECTION WITH THE SOUTHWESTERLY RIGHT OF WAY LINE OF
FRONT STREET, SAID SOUTHWESTERLY RIGHT OF WAY LINE BEING REFERRED TO AS
“PROPOSED SOUTH LINE OF FRONT STREET” AS CITED IN THE BOUNDARY LOCATION
AGREEMENT BETWEEN THE CITY OF METROPOLIS AND SOUTHERN ILLINOIS RIVERBOAT/CASINO
CRUISES, INC. OF RECORD IN VOLUME 535, PAGES 42 THROUGH 46 OF THE MASSAC COUNTY
RECORDER’S OFFICE; THENCE NORTH 55 DEGREES 12 MINUTES 14 SECONDS WEST ALONG AND
WITH SAID SOUTHWESTERLY LINE 359.98 FEET TO THE INTERSECTION WITH THE
SOUTHEASTERLY RIGHT OF WAY LINE OF MARKET STREET IF PROJECTED IN A SOUTHWESTERLY
DIRECTION FROM THE WESTERLY MOST CORNER OF THE AFORESAID BLOCK 4; THENCE NORTH
34 DEGREES 47 MINUTES 46 SECONDS EAST ALONG AND WITH SAID PROJECTED LINE 55.00
FEET TO THE POINT OF BEGINNING. A/K/A PORTION OF VACATED FRONT STREET BETWEEN
MARKET AND FERRY STREETS;

TRACT 10:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:



--------------------------------------------------------------------------------

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION 2 OF TOWNSHIP 16 SOUTH, RANGE 4
EAST OF THE THIRD PRINCIPAL MERIDIAN IN THE CITY OF METROPOLIS, MASSAC COUNTY,
ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A ONE HALF INCH
DIAMETER REBAR AND PLASTIC CAP SET WHERE THE SOUTHWESTERLY RIGHT OF WAY LINE OF
FIRST STREET INTERSECTS THE SOUTHEASTERLY RIGHT OF WAY LINE OF MARKET STREET,
SAID POINT BEING THE NORTHERLY MOST CORNER OF THE AFORESAID BLOCK 4; THENCE FROM
SAID POINT OF BEGINNING PROCEED NORTH 34 DEGREES 47 MINUTES 46 SECONDS EAST WITH
THE SOUTHEASTERLY RIGHT OF WAY LINE OF MARKET STREET, IF PROJECTED, 70.00 FEET
TO THE POINT OF INTERSECTION WITH THE NORTHEASTERLY RIGHT OF WAY LINE OF FIRST
STREET AT THE WESTERLY MOST CORNER OF BLOCK 11 AFORESAID; THENCE SOUTH 55
DEGREES 12 MINUTES 14 SECONDS EAST ALONG AND WITH SAID NORTHEASTERLY RIGHT OF
WAY LINE, THE SAME BEING THE SOUTHWESTERLY LINE OF SAID BLOCK 11, A DISTANCE OF
359.98 FEET TO THE POINT OF INTERSECTION WITH THE NORTHWESTERLY RIGHT OF WAY
LINE OF FERRY STREET AT THE SOUTHERLY MOST CORNER OF SAID BLOCK 11; THENCE SOUTH
34 DEGREES 47 MINUTES 46 SECONDS WEST ALONG AND WITH A PROJECTION OF THE
NORTHWESTERLY RIGHT OF WAY LINE OF FERRY STREET, 70.00 FEET TO THE SOUTHWESTERLY
RIGHT OF WAY LINE OF FIRST STREET AT THE EASTERLY MOST CORNER OF BLOCK 4
AFORESAID; THENCE NORTH 55 DEGREES 12 MINUTES 14 SECONDS WEST ALONG AND WITH
SAID RIGHT OF WAY LINE, 359.98 FEET TO THE POINT OF BEGINNING. A/K/A PORTION OF
VACATED FIRST STREET BETWEEN MARKET AND FERRY STREETS;

AND

THE ENTIRE SOUTHERLY ONE-HALF OF THE FOLLOWING DESCRIBED REAL PROPERTY:

PORTION OF FRONT STREET RIGHT-OF-WAY BETWEEN FERRY STREET AND METROPOLIS STREET
TO BE CLOSED AND VACATED. BEING A PORTION OF THE FRONT STREET RIGHT-OF-WAY
LOCATED EAST OF FERRY STREET AND WEST OF METROPOLIS STREET IN THE CITY OF
METROPOLIS, MASSAC COUNTY, ILLINOIS, SAID PROPERTY BEING LOCATED IN FRACTIONAL
SECTION 11, TOWNSHIP 16 SOUTH, RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN,
SAID PROPERTY BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A STEEL ROD, ONE-HALF INCH IN DIAMETER, TWENTY-FOUR INCHES LONG
WITH A YELLOW PLASTIC CAP STAMPED “FMT ENGRS L.R.L.S. 2651” SET AT THE
SOUTHWESTERLY CORNER OF LOT NO. 27, BLOCK NO. 3 OF THE PLAT OF METROPOLIS CITY
OF RECORD IN DEED BOOK “N”, PAGES 375 THROUGH 378 OF THE MASSAC COUNTY CLERK’S
OFFICE, SAID POINT BEING LOCATED AT THE



--------------------------------------------------------------------------------

SOUTHWESTERLY CORNER OF DOROTHY MILLER PARK WHERE THE EASTERLY RIGHT-OF-WAY LINE
OF FERRY STREET INTERSECTS THE NORTHERLY RIGHT-OF-WAY LINE OF FRONT STREET;
THENCE FROM SAID POINT OF BEGINNING PROCEED S. 55 DEGREES 12’14” E. ALONG AND
WITH THE SOUTHERLY LINE OF THE AFORESAID BLOCK NO. 3 AND THE NORTHERLY LINE OF
SAID FRONT STREET, 359.97 FEET TO A MAGNETIC NAIL SET NEAR THE BACK OF A
CONCRETE WALK AT THE SOUTHEASTERLY CORNER OF SAID DOROTHY MILLER PARK, SAID NAIL
BEING LOCATED AT THE SOUTHEASTERLY CORNER OF LOT NO. 19, BLOCK NO. 3 OF THE
AFORESAID PLAT OF METROPOLIS CITY AND ON THE WESTERLY RIGHT-OF-WAY LINE OF
METROPOLIS STREET; THENCE PROCEED S. 34 DEGREES 47’46” W, ALONG AND WITH THE
PROJECTED WESTERLY RIGHT-OF-WAY LINE OF SAID METROPOLIS STREET 55.00 FEET TO A
MAGNETIC NAIL WITH A YELLOW PLASTIC CAP STAMPED “FMT ENGRS I.L.R.S. 2651” SET ON
THE NORTHERLY LINE OF TRACT 9 AS DESCRIBED IN BOUNDARY LOCATION AGREEMENT
BETWEEN THE CITY OF METROPOLIS AND SOUTHERN ILLINOIS RIVERBOAT/CASINO CRUISES,
INC., RECORDED IN VOLUME 535 AT PAGES 41 THROUGH 46 OF RECORDS IN THE MASSAC
COUNTY CLERK’S OFFICE, SAID MARKER ALSO BEING LOCATED ON THE SOUTHERLY
RIGHT-OF-WAY LINE OF SAID FRONT STREET; THENCE PROCEED N. 55 DEGREES 12’14” W.
ALONG AND WITH SAID RIGHT-OF-WAY LINE AND THE LINE OF SAID TRACT 9, A DISTANCE
OF 359.97 FEET TO A MAGNETIC NAIL WITH A YELLOW PLASTIC CAP AS HERETOFORE
DESCRIBED SET AT THE INTERSECTION WITH THE PROJECTED EASTERLY RIGHT-OF-WAY LINE
OF THE AFORESAID FERRY STREET; THENCE PROCEED N. 34 DEGREES 47’46” E. ALONG AND
WITH SAID PROJECTED LINE, 55.00 FEET TO THE POINT OF BEGINNING OF THE HEREIN
DESCRIBED PROPERTY.

Land Leftover from Harrah’s Gulfport

Parcel 1:

A parcel of land in the Northeast corner of Lot 1, Rear First Ward, Bay St.
Louis, Mississippi, measuring 181.5 feet along Beach Blvd. ROW by 281.5 feet
deep. Containing 1.17 acres, more or less, and being a part of Lot 1, Rear First
Ward, Bay St. Louis, Mississippi, as per the official map of said City made by
E.S. Drake, C.E., and filed in the office of the Chancery Clerk of Hancock
County, Mississippi, on May 1, 1923.

Together with all and singular the rights, privileges, improvements and
appurtenances to the same belonging or in any wise appertaining, including any
and all riparian and/or littoral rights running with said property.

Being a part of the same property acquired by the Grantor herein by deed dated
October 30, 1957, and recorded in Hancock County Deed Book L-4, page 234.



--------------------------------------------------------------------------------

Tax Parcel No. 136H-2-37-011.000

Parcel 2:

Commencing at an iron pin located at the Northeast corner of Lot 1, Rear First
Ward, City of Bay St. Louis, Mississippi, said pin is located at base of power
pole near fence corner on Southern right-of-way of Beach Road and run South
64°41’ West along said right-of-way a distance of 180.5 feet to an iron marking
the place of beginning of the land hereby described; thence run South 64°41’
West along Southern right-of-way of Beach Blvd. a distance of 963.64 feet to an
iron pipe (1/2”) set 8.5 feet Southwesterly of box culvert; thence South 69°43’
East a distance of 1085 feet to an old buggie spring leaf set flush with ground,
guarded by heart pine post; thence North 20°00’ East a distance of 474.0 feet to
a concrete and steel post; thence North 19°13’ West along fence line a distance
of 163.35 feet to an iron pin in fence; thence South 64°41’ West a distance of
180.5 feet to an iron pin; thence North 19°13’ West a distance of 281.5 feet to
the place of beginning; containing 10.5 acres, more or less and being all of Lot
1, Rear First Ward, City of Bay St. Louis, Mississippi, less and except 1.17
acres in the Northeast corner measuring 180.5 feet along Beach Blvd right-of-way
by 281.5 feet deep.

LESS AND EXCEPT TWO PARCELS:

One parcel 50ft. by 155 ft. conveyed to Robert C. Hadden, by Deed dated June 22,
1987 and recorded in Hancock County Deed Book BB-17, page 467 and re-recorded in
Book BB-27, page 376.

Another parcel 50 feet by 155 feet conveyed to John C. Chevis, Jr. et ux, by
deed dated March 2, 1989 and recorded in Hancock County Deed Book BB-35, page
690. Together with all and singular the rights, privileges, improvements and
appurtenances to the same belonging or in any wise appertaining, including any
and all riparian and/or littoral rights. Tax Parcel No. 136H-2-37- 011.001

Parcel 3:

Commencing at an iron pin located at the NE corner of Lot 2, Rear First Ward,
Bay St. Louis, Mississippi, and run South 15°5’ West along line between Lots 2
and 3 of said ward for 180.4 feet to an iron pin marking the P.O.B.; thence run
South 15°05’ West along said lot lines 2 and 3 for 357.6 feet to a fence corner;
thence South 73°00’ East for 39.5 feet; thence South 18°57’ West for 587.14 feet
to an iron pin on the Northern R.O.W. of Blakemore Street; thence South 20°00’
West for 280 feet to an iron pin at the Southeast corner of Lot 2; thence North
70°00’ West for 475.00 feet to an “Old Buggy Spring” set flush with ground;
thence North 20°00’ East for 474.0 feet to a concrete post; thence North 19°13’
West for 289.86 feet to an iron in fence; thence North 64°31’ East for 166.0
feet to an iron pipe; thence North 64°31’ East for 47.2 feet to an iron pin;
thence North 72°16’ East for 143.0 feet; thence North 67°20’ East for 70.05
feet; thence North 68°10’ East for 353.36 feet to P.O.B. Said land containing
12.0 acres, more or less, and being part of Lots 2 and 3, Rear First Ward, Bay
St. Louis, Mississippi.



--------------------------------------------------------------------------------

AND ALSO:

Beginning at an iron pipe which is the SW corner of Lot 3 in the rear of the
First Ward of Bay St. Louis, Mississippi, as per official plat of said First
Ward by E. S. Drake, C.E., dated May 1, 1923, and filed in the office of the
Chancery Clerk of Hancock County, Mississippi; thence North 15°33’ East 591 feet
along a fence line to an iron stake; thence South 73°00’ East 67.5 feet along a
fence line to an iron pipe; thence South 20°00’ West 592 feet to the South line
of Lot 3; thence North 70°00’ West 22 feet to the place of beginning; said land
being part of Lot 3 in the Rear of the First Ward of Bay St. Louis, Mississippi.

Tax Parcel No. 136H-2-37-010.000

Horseshoe Southern Indiana

PARCEL I:

TRACT I:

Part of Section 12, Township 4 South, Range 5 East, in Posey Township, in
Harrison County, Indiana, more particularly described as follows: Commencing at
a point on the bank of the Ohio River referred to as a stone corner to James
Farnsley and Arthur J. Cunningham in the Townsend deed, said point also being
the Southernmost corner of Lot #3 of the Farnsley Survey, as recorded in Deed
Record “Z” page 148; thence with the Southern line of Lot #3 of said Farnsley
Survey North 64 degrees 29 minutes 9 seconds West, 271.46 feet to a #4
reinforcing bar in the Northern right of way of State Road #111, THIS BEING THE
POINT OF BEGINNING; thence continue with the Southern line of #3 North 64
degrees 29 minutes 9 seconds West, 141.04 feet, North 21 degrees 30 minutes 51
seconds East, 495.00 feet, North 11 degrees 29 minutes 9 seconds West, 657.19
feet, North 74 degrees 14 minutes 25 seconds West, 1444.07 feet to an iron pin;
thence North 4 degrees 5 minutes 13 seconds West, 418.77 feet to an iron pin
found; thence South 86 degrees 54 minutes 47 seconds West, 429.00 feet; thence
North 84 degrees 40 minutes 23 seconds West, 891.00 feet; thence South 51
degrees 54 minutes 51 seconds West, 561.00 feet to an iron pin found in the
Southern line of Tract #3 of the Farnsley Survey; thence along the Eastern line
of Tract #6 of the Farnsley Survey continuing as follows: South 29 degrees 55
minutes 31 seconds West, 495.00 feet to an iron pin found, South 4 degrees 25
minutes 31 seconds West, 561.00 feet to an iron pin found; thence along the
South line of Tract #6 South 89 degrees 34 minutes 29 seconds East, 555.60 feet
to a point in the center of the Old Dug Road; thence along the center of the Old
Dug Road as follows: North 2 degrees 3 minutes 54 seconds East, 161.56 feet,
North 15 degrees 56 minutes 4 seconds East, 102.40 feet, North 73 degrees 13
minutes 24 seconds East, 139.57 feet, South 76 degrees 36 minutes 56 seconds
East, 139.40 feet, North 80 degrees 16 minutes 44 seconds East, 135.03 feet,
North 52 degrees 10 minutes 34 seconds East, 125.26 feet, North 39 degrees 22
minutes 34 seconds East, 53.31 feet,



--------------------------------------------------------------------------------

North 37 degrees 8 minutes 44 seconds East, 149.95 feet, North 66 degrees 10
minutes 4 seconds East, 98.95 feet, North 71 degrees 55 minutes 54 seconds East,
115.29 feet, North 44 degrees 54 minutes 04 seconds East, 223.85 feet, North 57
degrees 11 minutes 44 seconds East, 217.43 feet, South 89 degrees 31 minutes 46
seconds East, 91.00 feet, South 38 degrees 49 minutes 56 seconds East, 69.42
feet; thence leaving the center of said road South 16 degrees 47 minutes 36
seconds East, 196.85 feet to a #4 reinforcing bar; thence South 82 degrees 52
minutes 16 seconds West, 391.74 feet; thence South 17 degrees 15 minutes 54
seconds East, 600.00 feet; thence North 80 degrees 01 minutes 40 seconds East,
289.89 feet to an iron pin found on the top of the bluff; thence along the top
of the bluff as follows: South 10 degrees 58 minutes 17 seconds East, 6.57 feet,
South 26 degrees 36 minutes 3 seconds East, 52.67 feet, South 11 degrees 47
minutes 12 seconds West, 167.91 feet, South 10 degrees 59 minutes 28 seconds
East, 86.18 feet,South 14 degrees 46 minutes 32 seconds West, 222.64 feet, South
3 degrees 39 minutes 48 seconds East, 117.73 feet, South 12 degrees 21 minutes
48 seconds East, 73.62 feet, South 16 degrees 51 minutes 48 seconds East, 78.03
feet, South 16 degrees 23 minutes 22 seconds West, 88.62 feet, South 8 degrees
14 minutes 52 seconds West, 74.71 feet; thence leaving the top of said bluff
South 88 degrees 28 minutes 56 seconds East, 459.18 feet to a #4 reinforcing
bar; thence North 27 degrees 11 minutes 34 seconds East, 26.92 feet to a point
in the Northern line of Bridge Street, in the Town of Bridgeport, as recorded in
the Harrison County Courthouse; thence along the Northern right of way of Bridge
Street, South 73 degrees 59 minutes 56 seconds East, 477.21 feet to a right of
way marker in the Northern right of way of State Road #111; thence with said
right of way as follows: North 63 degrees 2 minutes 1 second East, 460.09 feet,
North 75 degrees 19 minutes 58 seconds East, 140.83 feet; thence along a curve
concave Northwesterly whose radius is 502.96 feet and whose long chord bears
North 57 degrees 18 minutes 17 seconds East, having a length of 100.41 feet, a
distance of 100.58 feet to the point of beginning.

ALSO:

Part of Section 12, Township 4 South, Range 5 East, in Posey Township,in
Harrison County, Indiana, more particularly described as follows: Commencing at
a point on the bank of the Ohio River referred to as a stone corner of James
Farnsley and Arthur J. Cunningham in the Townsend deed, said point also being
the Southernmost corner of Lot #3 of the Farnsley Survey, as recorded in Deed
Record Book “Z” page 148, THIS BEING THE POINT OF BEGINNING; thence along the
Southern line of Lot 3 of said Farnsley tract North 64 degrees 29 minutes 9
seconds West, 87.64 feet to a #4 reinforcing bar in the Southern right of way of
State Road #111; thence with said right of way as follows: Along a curve concave
Northwesterly whose radius is 672.96 feet and whose long chord bears South 47
degrees 1 minute 20 seconds West, having a length of 54.93 feet, a distance of
54.95 feet to a #4 reinforcing bar; thence South 24 degrees 35 minutes 30
seconds West, 274.71 feet to a #4 reinforcing bar; thence along a curve concave
Northwesterly whose radius is 226.00 feet and whose long chord bears South 38
degrees 7 minutes 12 seconds West, 105.73 feet, a distance of 106.72 feet to a
#4 reinforcing bar; thence South 6 degrees 31 minutes 30 seconds West, 298.78
feet to a point at the edge of the Ohio River; thence North 27 degrees 51
minutes 54 seconds East, 712.09 feet to the point of beginning.

TRACT II:



--------------------------------------------------------------------------------

Part of Section 12, Township 4 South, Range 5 East, in Posey Township, in
Harrison County, Indiana AND Part of Section 7, Township 4 South, Range 6 East
of the Second Principal Meridian, in Franklin Township, in Floyd County,
Indiana, more particularly described as follows: Commencing at a stone corner to
James Farnsley and Arthur J. Cunningham, which is also the Southernmost corner
of Lot #3 of the Farnsley Survey, as recorded in Deed Record Book “Z” page 148,
said point being recreated and being on the bank of the Ohio River, THIS BEING
THE POINT OF BEGINNING, thence along the Southwestern line of Lot #3 of said
Farnsley Tract North 64 degrees 29 minutes 9 seconds West, 87.64 feet to a #4
reinforcing bar placed in the Southern right of way of Indiana State Highway
#111; thence along the right of way of said highway as follows: Along a curve
concave Northwesterly whose radius is 672.96 feet and whose long chord bears
North 34 degrees 10 minutes 30 seconds East, having a length of 245.46 feet, a
distance of 246.84 feet to a #4 reinforcing bar; thence continuing along said
right of way North 8 degrees 11 minutes 51 seconds West, 119.27 feet to a #4
reinforcing bar; thence North 65 degrees 10 minutes 25 seconds West, 70.00 feet
to a #4 reinforcing bar; thence South 44 degrees 7 minutes 0 seconds West,
105.95 feet to a #4 reinforcing bar; thence along a curve concave Northwesterly
whose radius is 502.96 feet and whose long chord bears South 37 degrees 37
minutes 17 seconds West, having a length of 242.57 feet, a distance of 244.99
feet to a #4 reinforcing bar in the Southern line of Lot #3 of said Farnsley
Tract; thence with said line North 64 degrees 29 minutes 9 seconds West, 141.04
feet; thence along the line of Lot #3 as follows: North 21 degrees 30 minutes 51
seconds East, 495.00 feet, North 11 degrees 29 minutes 9 seconds West, 657.19
feet, North 74 degrees 14 minutes 25 seconds West, 543.21 feet to an iron pin
found marking the corner of property, recorded in Deed Record Book “C-9” page
128; thence leaving the Southern line of Lot #3 and along the property line of
said tract as follows: North 18 degrees 26 minutes 36 seconds West, 112.26 feet
to an iron pin found, North 57 degrees 5 minutes 56 seconds West, 194.06 feet to
an iron pin found, North 47 degrees 22 minutes 31 seconds West, 157.28 feet to
an iron pin found, North 35 degrees 54 minutes 56 seconds West, 172.63 feet to
an iron pin found, North 65 degrees 25 minutes 11 seconds West, 134.39 feet to
an iron pin found, North 79 degrees 11 minutes 31 seconds West, 166.74 feet to
an iron pin found, North 59 degrees 5 minutes 30 seconds West, 227.74 feet to an
iron pin found marking the Northwestern corner of said tract; thence said point
being a corner of Lot #3 of said Farnsley Tract; thence continue along the
perimeter of said Lot #3 of Farnsley Tract as follows: South 86 degrees 54
minutes 47 seconds West, 429.00 feet, North 84 degrees 40 minutes 23 seconds
West, 891.00 feet, South 51 degrees 54 minutes 51 seconds West, 561.00 feet to
an iron pin found, North 60 degrees 23 minutes 49 seconds West, 746.55 feet to
an iron pin found; thence leaving the Southern line of Lot #3 of said Farnsley
Tract North 13 degrees 9 minutes 43 seconds West, 135.00 feet to an iron pin
found; thence South 50 degrees 42 minutes 35 seconds West, 282.00 feet to a iron
pin found in the West line of the Northeast Quarter of the Northwest Quarter;
thence with the West line of said Quarter, Quarter North 0 degrees 6 minutes 54
seconds East, 967.33 feet to an iron pin found at the Northwest corner of the
Northeast Quarter of the Northwest Quarter of Section 12; thence with the North
line of said Section, East, basis of bearings this description, 132.86 feet to a
pin found as set in a legal survey completed April, 1979; thence continuing with
said line East, 3027.53 feet to a stone found; thence South 57 degrees 1 minute
58 seconds East, 672.07 feet to a stone found; thence South 56 degrees 22
minutes 46 seconds East, 39.82 feet to an iron pin found; thence South 1 degree
8 minutes 40 seconds East, 281.84 feet to an iron pin found; thence South 74
degrees 0 minutes 16 seconds East, 724.42 feet to an iron pin found; thence
South 66 degrees 32 minutes 11 seconds East,



--------------------------------------------------------------------------------

922.90 feet to a point at the top of the bank of the Ohio River; thence with the
bank of said river as follows: South 38 degrees 32 minutes 6 seconds West,
240.86 feet, South 33 degrees 40 minutes 44 seconds West, 208.82 feet, South 15
degrees 36 minutes 28 seconds West, 215.79 feet, South 27 degrees 58 minutes 14
seconds West, 188.90 feet, South 30 degrees 59 minutes 57 seconds West, 198.02
feet, South 29 degrees 30 minutes 53 seconds West, 229.26 feet, South 22 degrees
41 minutes 22 seconds West, 203.10 feet, South 24 degrees 17 minutes 17 seconds
West, 194.43 feet, South 8 degrees 50 minutes 5 seconds West, 206.21 feet, South
27 degrees 15 minutes 27 seconds West, 205.43 feet to the point of beginning.

EXCEPT that part conveyed to Hoosier Energy Rural Electric Cooperative in a deed
recorded August 31, 1998 as Instrument No. 98056759 and more particularly
described as follows: Being a part of Section 12, Township 4 South, Range 5
East, in Harrison County, Indiana, and being part of the property conveyed to
RDI/Caesars Riverboat Casino, LLC, as described by deed, recorded in Deed Book
“9-O” page 337, said part being more particularly described as follows:
Commencing at the Northwest corner of the Northeast Quarter of the Northwest
Quarter of Section 12, Township 4 South, Range 5 East of the Second Principal
Meridian; thence South 00 degrees 06 minutes 54 seconds West, 967.33 feet, North
50 degrees 42 minutes 35 seconds East, 282.00 feet, South 13 degrees 09 minutes
43 seconds East, 135.00 feet, South 60 degrees 23 minutes 49 seconds East,
756.44 feet, North 51 degrees 54 minutes 51 seconds East, 561.00 feet, South 84
degrees 40 minutes 23 seconds East, 891.00 feet; and thence crossing Stuckeys
Road, North 86 degrees 54 minutes 47 seconds East, 429.00 feet to a four inch
diameter steel pipe; thence North 38 degrees 51 minutes 17 seconds East, 285.15
feet to THE TRUE POINT OF BEGINNING of the tract being herein described; thence
North 22 degrees 13 minutes 02 seconds East, 280.00 feet to a point; thence
South 67 degrees 46 minutes 58 seconds East, 185.00 feet to a point; thence
South 22 degrees 13 minutes 02 seconds West, 280.00 feet to a point; thence
North 67 degrees 46 minutes 58 seconds West, 185.00 feet to the true point of
beginning.

TRACT III:

Being a part of the Northeast Quarter of Fractional Section 12, Township 4
South, Range 5 East, in Posey Township, in Harrison County, Indiana, and being
the same property conveyed to Melvin Earl Porter and Marilyn Sue Porter as
described by deed, recorded in Deed Book “C-9” page 128, said property being
more particularly described as follows: Commencing at the Northwest corner of
the Northeast Quarter of the Northwest Quarter of Fractional Section 12,
Township 4 South, Range 5 East of the Second Principal Meridian; thence the
following courses: South 00 degrees 06 minutes 54 seconds West, 967.33 feet,
North 50 degrees 42 minutes 35 seconds East, 282.00 feet, South 13 degrees 09
minutes 43 seconds East, 135.00 feet, South 60 degrees 23 minutes 49 seconds
East, 756.55 feet, North 51 degrees 54 minutes 51 seconds East, 561.00 feet,
South 84 degrees 40 minutes 23 seconds East, 891.00 feet, and North 86 degrees
54 minutes 47 seconds East, 429.00 feet to a found four-inch diameter steel
pipe, BEING THE TRUE POINT OF BEGINNING of the tract being herein described;
thence with the line between Porter and Caesar’s (Deed Book “9-O” page 449),
South 59 degrees 05 minutes 30 seconds East, 227.74 feet to a 5/8” diameter
steel rebar; thence South 79 degrees 11 minutes 31 seconds East, 166.74 feet to
a 5/8” diameter steel rebar; thence South 65 degrees 25 minutes 11 seconds East,
134.39 feet to a 5/8” diameter steel rebar; thence South 35 degrees 54 minutes
56 seconds East, 172.63 feet at a 5/8” diameter steel rebar; thence South 47
degrees 22 minutes 31 seconds East, 157.28 feet to a 5/8” diameter steel rebar;
thence South 57 degrees 05 minutes 56 seconds East,



--------------------------------------------------------------------------------

194.06 feet to a 5/8” diameter steel rebar; thence South 18 degrees 26 minutes
36 seconds East, 112.26 feet to a 5/8” diameter steel rebar in the line between
Porter and Caesar’s (Deed Book “9-N” page 458); thence with said line, North 74
degrees 14 minutes 25 seconds West, 900.36 feet to a nail in Stuckeys Road;
thence with Stuckeys Road part of the way and beyond, North 04 degrees 05
minutes 13 seconds West, 418.77 feet to the point of beginning. (Being the same
real estate as intended in Deed Record Book “R-9 page 320, in the Recorder’s
Office, in Harrison County, Indiana.)

PARCEL II:

Being a part of the Northwest Quarter of fractional Section 13, Township 4
South, Range 5 East, in Harrison County, Indiana and being part of the property
conveyed to Lytle L. Smith as described by deed recorded in Deed Book 8-D, page
531, said part being more particularly described as follows:

Commencing at the northwest corner of the northwest quarter of fractional
Section 13; thence east with the north line of Section 13, 1125.00 feet to a
point in Lotticks Corner Road; thence continuing East 380.99 feet to a point;
thence departing the road and with the east line of Meytz (Deed Book 9-F, page
440), south 05 degrees 58 minutes 36 seconds West 723.72 feet to a found iron
pipe; thence with the north line of Voogd (Deed Book 9-K, page 967), East 63.80
feet to the true point of beginning of the tract being herein described; thence
North 34 degrees 30 minutes 38 seconds East 220.00 feet to a point; thence East
220.00 feet to a point in Doolittle Hill road; thence with Doolittle Hill road,
South 34 degrees 30 minutes 38 seconds West 220.00 feet to a point; thence
departing the road and with the north line of Voogd, West (passing a found iron
pipe at 21.78 feet) 220.00 feet in all to the true point of beginning.

Horseshoe Hammond

TRACT I:

PARCEL 9: (1050 Calumet Avenue and 200 N Indianapolis Boulevard)

A strip of land, lying in Section 1, Township 37 North, Range 10 West of the
Second Principal Meridian and Section 36, Township 38 North, Range 10 West of
the Second Principal Meridian, in Lake County, Indiana, more particularly
described as follows: Commencing at the intersection of the East line of said
Section 1 and the Northeasterly right of way line of the Baltimore and Ohio
Railroad; thence South 00 degrees 00 minutes 00 seconds East along said East
Section line 360.21 feet to the point of beginning; thence North 00 degrees 00
minutes 00 seconds East along said Section line 184.47 feet to the Southwesterly
right of way line of the Baltimore and Ohio Railroad; thence Northwesterly along
said right of way on a curve to the right 1092.66 feet, said curve having a
radius of 6893.42 feet and a chord that bears North 44 degrees 43 minutes 55
seconds West 1091.51 feet; thence North 40 degrees 11 minutes 28 seconds West
along said right of way line 230.52 feet to the centerline of Wolf River Channel
as dedicated in Book 92, page 439, in the Office of the Recorder, Lake County,
Indiana; thence South 21 degrees 54 minutes 16 seconds West along said
centerline 48.86 feet to the Southwesterly right of way line of said Baltimore
and Ohio Railroad; thence Northwesterly



--------------------------------------------------------------------------------

along said right of way line on a curve to the right 656.96 feet, said curve
having a radius of 11,454.71 feet and a chord that bears North 40 degrees 55
minutes 26 seconds West 656.87 feet; thence North 39 degrees 16 minutes 52
seconds West along said right of way line 1747.53 feet to the Southeasterly
boundary of a parcel of land conveyed to Commonwealth Edison of Indiana, Inc. as
recorded in the Office of the Recorder of Lake County, Indiana, on September 15,
1972, as Document No. 167074; thence South 27 degrees 20 minutes 35 seconds West
along said boundary 108.94 feet to the Northeasterly right of way line of the
Pittsburgh-Fort Wayne and Chicago Railroad; thence South 39 degrees 16 minutes
52 seconds East, along said right of way line, 1704.31 feet; thence
Southeasterly, along said right of way line, on a curve to the left 710.40 feet,
said curve having a radius of 11,554.71 feet and a chord that bears South 41
degrees 02 minutes 32 seconds East 710.29 feet, to the centerline of Wolf River
Channel as dedicated; thence South 21 degrees 54 minutes 16 seconds West along
said centerline and said right of way line 139.26 feet; thence South 50 degrees
08 minutes 20 seconds East along said right of way line, that is 50 feet from
the centerline of the Eastbound main track, 1339.82 feet to the point of
beginning.

PARCEL 10: (1025 Indianapolis Blvd.)

A strip of land lying in Section 1, Township 37 North, Range 10 West of the
Second Principal Meridian and Section 36, Township 38 North, Range 10 West of
the Second Principal Meridian, in Lake County, Indiana, more particularly
described as follows: Commencing at the intersection of the East line of said
Section 1 and the Northeasterly right of way line of said Baltimore and Ohio
Railroad; thence South 00 degrees 00 minutes 00 seconds East along said East
Section line 360.21 feet to the Northeasterly right of way line of said
Pittsburgh-Fort Wayne and Chicago Railroad; thence North 50 degrees 08 minutes
20 seconds West along said right of way line, that is 50 feet from the
centerline of the Eastbound main track, 1339.82 feet; thence North 46 degrees 13
minutes 12 seconds West, 377.55 feet to the point of beginning; thence
Northwesterly, parallel with and 32 feet from the centerline of the Westbound
main track on a curve to the right, 641.24 feet, said curve having a radius of
2775.00 feet and a chord that bears North 35 degrees 25 minutes 59 seconds West
639.81 feet; thence North 28 degrees 48 minutes 47 seconds West, parallel with
and 32 feet from the centerline of the Westbound main track, 319.11 feet; thence
Northwesterly, parallel with and 32 feet from the centerline of the Westbound
main track, on a curve to the left 373.11 feet, said curve having a radius of
3007.30 feet and a chord that bears North 32 degrees 22 minutes 03 seconds West,
372.87 feet to the Northeasterly right of way line of said Pittsburgh-Fort Wayne
and Chicago Railroad; thence South 39 degrees 16 minutes 52 seconds East along
said right of way line 920.03 feet; thence along said right of way line
Southeasterly on a curve to the left 236.19 feet, said curve having a radius of
11,554.71 feet and a chord that bears South 39 degrees 52 minutes 00 seconds
East 236.19 feet; thence South 02 degrees 27 minutes 28 seconds West 222.63 feet
to the point of beginning.

PARCEL 11: (1101 Railroad Street)

A parcel of land in Section 6, Township 37 North, Range 9 West of the Second
Principal Meridian, in the City of Hammond, Lake County, Indiana, being more
particularly described as follows: Commencing at the Southwest corner of said
Section 6; thence North 0 degrees 41 minutes 54 seconds East, 3,693.96 feet
along the West line of said Section 6 to the Northerly



--------------------------------------------------------------------------------

right of way line of the Pittsburgh, Fort Wayne and Chicago Railroad right of
way; thence South 49 degrees 27 minutes 36 seconds East, 1,275.61 feet along
said Northerly railroad right of way line to the centerline of Lake Avenue, said
point being the point of beginning; thence continuing on the last mentioned
course 1,663.99 feet to the North-South centerline of said Section 6; thence
North 0 degrees 00 minutes 00 seconds East, 371.02 feet along said North-South
centerline; thence North 53 degrees 00 minutes 00 seconds West, 1,334.80 feet to
the East-West centerline of said Section 6; thence South 89 degrees 12 minutes
48 seconds West, 26.11 feet along said East-West centerline; thence North 53
degrees 00 minutes 00 seconds West, 212.52 feet to the centerline of said Lake
Avenue; thence South 0 degrees 42 minutes 48 seconds West, 220.32 feet along
said centerline of Lake Avenue to the point of beginning.

PARCEL 14: (1114 Indianapolis Blvd.)

Part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West of
the Second Principal Meridian, in Lake County, Indiana, more particularly
described as follows:

Commencing at a point on the Southwesterly right of way line of Indianapolis
Boulevard also known as Indiana Boulevard, where the same is intersected by the
Southeast line produced of the real estate conveyed by Edward Roby to Aaron
Barnes by a Warranty Deed dated August 1, 1877 and recorded September 27, 1877,
in Deed Record 25, page 259; thence Southeasterly along the Southwesterly side
of said Indianapolis Boulevard, formerly known as Indiana Boulevard, 25 feet;
thence Southwesterly at right angles to said Boulevard, 140 feet; thence
Northwesterly parallel with said Boulevard 25 feet to the Southeast line of the
land conveyed as aforesaid by said Roby to Aaron Barnes, in Deed Record 25, page
259; thence Northeasterly along the aforementioned line 140 feet to the place of
beginning, excepting therefrom that portion of the above parcel deeded to the
City of Hammond, Indiana by Special (Limited) Warranty Deed dated August __,
2012 and recorded September 26, 2012 as Document No. 2012 067784, described as
follows:

A part of the East Half of Section 1, Township 37 North, Range 10 West, Lake
County, Indiana, and being that part of grantor’s land lying within the
right-of-way lines depicted on the attached Right-of-Way Parcel Plat marked as
Exhibit “B-1”, described as follows: Commencing at the point of intersection of
the East line of Section 1 aforesaid, and the centerline of Indianapolis
Boulevard, as the same existed prior to the year 1924 (the foregoing portion of
this description beginning with the words “the point of” is quoted from
Instrument No. 425300); thence North 39 degrees 07 minutes 00 seconds West
1,235.40 feet along the centerline of said Indianapolis Boulevard (also known as
U.S.R. 12, 20 and 41) to the prolonged Northwestern boundary of Parkview Avenue;
thence South 50 degrees 53 minutes 00 seconds West 40.00 feet along the
prolonged boundary of said Parkview Avenue to the Southwestern boundary of said
Indianapolis Boulevard; thence North 39 degrees 07 minutes 00 seconds West
884.59 feet along the boundary of said Indianapolis Boulevard; thence South 50
degrees 53 minutes West 30.00 feet along said boundary; thence North 39 degrees
07 minutes 00 seconds West 79.50 feet along said boundary; thence North 50
degrees 53 minutes 00 seconds East 30.00 feet along said boundary; thence North
39 degrees 07 minutes 00 seconds West 324.91 feet along said boundary to the
point of beginning of this description, which point is the Northeast corner of
the grantor’s land; thence



--------------------------------------------------------------------------------

South 50 degrees 53 minutes 00 seconds West 13.99 feet along the Southeastern
line of the grantor’s land; thence North 39 degrees 06 minutes 55 seconds West
25.00 feet to the Northwestern line of the grantor’s land at point “230”
designated on said parcel plat; thence North 50 degrees 53 minutes 00 seconds
East 13.99 feet along said Northwestern line to the Southwestern boundary of
said Indianapolis Boulevard; thence South 39 degrees 07 minutes 00 seconds East
25.00 feet along the boundary of said Indianapolis Boulevard to the point of
beginning.

Horseshoe Hammond—National Railroad

Parcel 1:

All of that certain premises as demised and depicted on an Exhibit to that
Memorandum of Lease by and between National Railroad Passenger Corporation
(Landlord) and Horseshoe Hammond, LLC (Tenant) dated                     , 2017,
defined as being a 78,805 S.F./1.809 acre leased area and also a leased 25’
non-exclusive roadway, being a portion of that parcel described herein below:

ALL THAT PARCEL of land situate in the City of Hammond, County of Lake and State
of Indiana, being part of Section 6, Township 37 North, Range 9 West, of the
Second Principal Meridian, bounded and described according to a plan of survey
made by Plumb, Tuckett and Hubbard, Inc., Consulting Engineers, dated
November 8, 1978, as follows, viz: COMMENCING at the Southwest corner of said
Section 6; thence extending North 0 degrees 41 minutes 54 seconds East, along
the West line of said Section 6, said West line being coincident with the
centerline of Calumet Avenue, 3,406.41 feet to a P.K. nail marking the true
point of beginning for the parcel of land being described; EXTENDING from said
true point of beginning the following five courses and distances: (1) North 0
degrees 41 minutes 54 seconds East, continuing along said West line of Section 6
and centerline of Calumet Avenue, 168.76 feet to a P.K. nail in the
southwesterly line of land now or formerly of Baltimore and Ohio Railroad;
thence (2) Southeastwardly, by said last mentioned land, on a curve to the left
having a radius of 11,277.44 feet, the chord of which bears South 50 degrees 40
minutes 32 seconds East, for a length of 914.78 feet, the arc distance of 915.03
feet to a point of tangent marked by an iron pin; thence (3) South 53 degrees 00
minutes East, still by the last mentioned land, 328.30 feet to a P.K. nail in
the centerline of Lake Avenue; thence (4) South 0 degrees 42 minutes 48 seconds
West, along said centerline of Lake Avenue, 220.32 feet to a P.K. nail; thence
(5) North 49 degrees 27 minutes 36 seconds West, 1275.61 feet to the place of
beginning. CONTAINING 178,997.73 square feet, more or less, or 4.109 acres, more
or less.

Horseshoe Hammond—City of Hammond, Department of Redevelopment

PARCEL 2: (825 Empress Drive)



--------------------------------------------------------------------------------

A part of the Northwest Quarter of Section 6, Township 37 North, Range 9 West
located in North Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast Corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,209.68 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West; thence South
41 degrees 13 minutes 34 seconds East 61.96 feet; thence South 41 degrees 13
minutes 34 seconds East 90.30 feet to the point of curvature of a curve to the
left, said point of curvature being South 48 degrees 46 minutes 26 seconds West
2,814.93 feet from the radius point of said curve; thence southeasterly 229.77
feet along said curve to a point being South 44 degrees 05 minutes 50 seconds
West 2,814.93 feet from the radius point of said curve; thence North 35 degrees
17 minutes 10 seconds East 17.84 feet to the Point of Beginning of this
description; thence North 35 degrees 17 minutes 10 seconds East 813.45 feet;
thence North 79 degrees 22 minutes 58 seconds East 71.38 feet; thence South 54
degrees 36 minutes 55 seconds East 100.48 feet; thence South 35 degrees 23
minutes 05 seconds West 90.00 feet; thence North 54 degrees 36 minutes 55
seconds West 110.00 feet; thence South 35 degrees 17 minutes 10 seconds West
780.38 feet; thence North 46 degrees 40 minutes 28 seconds West 40.40 feet to
the Point of Beginning.

PARCEL 3: (1001 Calumet Avenue)

A part of the Northwest Quarter of Section 6, Township 37 North, Range 9 West,
located in North Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,209.68 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West; thence South
41 degrees 13 minutes 34 seconds East 61.96 feet; thence South 41 degrees 13
minutes 34 seconds East 90.30 feet to the point of curvature of a curve to the
left, said point of curvature being South 48 degrees 46 minutes 26 seconds West
2,814.93 feet from the radius point of said curve; thence southeasterly 229.76
feet along said curve to a point being South 44 degrees 05 minutes 50 seconds
West 2,814.93 feet from the radius point of said curve; thence North 35 degrees
17 minutes 10 seconds East 831.29 feet; thence North 79 degrees 22 minutes 58
seconds East 71.38 feet; thence South 54 degrees 36 minutes 55 seconds East
100.48 feet to the Point of Beginning of this description; thence continuing
South 54 degrees 36 minutes 55 seconds East 146.67 feet; thence South 35 degrees
16 minutes 41 seconds West 523.46 feet; thence North 54 degrees 35 minutes 11
seconds West 236.35 feet; thence South 35 degrees 15 minutes 53 seconds West
349.92 feet; thence North 46 degrees 40 minutes 28 seconds West 20.88 feet;
thence North 35 degrees 17 minutes 10 seconds East 780.38 feet; thence South 54
degrees 36 minutes 55 seconds East 110.00 feet; thence North 35 degrees 23
minutes 05 seconds East 90.00 feet to the Point of Beginning.

PARCEL 5: (1002 Calumet Avenue)

A part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West
located in North Township, Lake County, Indiana, being bounded as follows:



--------------------------------------------------------------------------------

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minutes 03 seconds
West (assumed bearing) 2,195.00 feet along the East line of said Section 1 to
its point of intersection with the centerline of Indianapolis Boulevard (100
foot wide right-of-way); thence North 40 degrees 07 minutes 55 seconds West
3,007.99 feet along the centerline of Indianapolis Boulevard; thence North 49
degrees 52 minutes 05 seconds East 50.00 feet perpendicular to the centerline of
Indianapolis Boulevard to the northeastern right-of-way line of Indianapolis
Boulevard; thence North 40 degrees 07 minutes 55 seconds West 190.50 feet along
the northeastern right-of-way line of Indianapolis Boulevard; thence North 51
degrees 02 minutes 14 seconds East 290.22 feet; thence South 60 degrees 14
minutes 57 seconds East 49.35 feet; thence North 54 degrees 00 minutes 00
seconds East 528.73 feet to the point of curvature of a curve to the right, said
point of curvature being North 36 degrees 00 minutes 00 seconds West 326.48 feet
from the radius point of said curve; thence northeasterly and easterly 176.71
feet along said curve to a point being North 04 degrees 59 minutes 19 seconds
West 326.48 feet from the radius point of said curve and to the Point of
Beginning of this description; thence North 48 degrees 49 minutes 21 seconds
East 35.00 feet; thence South 41 degrees 10 minutes 39 seconds East 625.56 feet;
thence South 41 degrees 14 minutes 09 seconds East 34.87 feet to a point on a
non-tangent curve concave to the northeast (said curve hereinafter referred to
as “Curve #1”), said point of curvature being South 48 degrees 38 minutes 51
seconds West 5,682.15 feet from the radius point of said curve; thence
southeasterly 150.03 feet along Curve #1 to a point being South 47 degrees 08
minutes 05 seconds West 5,682.15 feet from the radius point of Curve #1; thence
North 48 degrees 45 minutes 56 seconds East 96.78 feet; thence South 41 degrees
14 minutes 04 seconds East 100.00 feet; thence South 48 degrees 45 minutes 56
seconds West 128.09 feet to a point on a non-tangent curve concave to the
northeast (said curve is concentric with Curve #1), said point being South 46
degrees 08 minutes 30 seconds West 5,717.15 feet from the radius point of said
curve; thence North 41 degrees 14 minutes 09 seconds West 34.96 feet; thence
North 41 degrees 10 minutes 39 seconds West 625.58 feet to the Point of
Beginning.

PARCEL 6: (1001 Calumet Avenue)

A part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West
and a part of Section 36, Township 38 North, Range 10 West located in North
Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 2,195.00 feet along the East line of said Section 1 to
its point of intersection with the centerline of Indianapolis Boulevard (100
foot wide right-of-way); thence North 40 degrees 07 minutes 55 seconds West
3,007.99 feet along the centerline of Indianapolis Boulevard; thence North 49
degrees 52 minutes 05 seconds East 50.00 feet perpendicular to the centerline of
Indianapolis Boulevard to the northeastern right-of-way line of Indianapolis
Boulevard; thence North 40 degrees 07 minutes 55 seconds West 190.50 feet along
the northeastern right-of-way line of Indianapolis Boulevard; thence North 51
degrees 02 minutes 14 seconds East 290.22 feet; thence



--------------------------------------------------------------------------------

South 60 degrees 14 minutes 57 seconds East 49.35 feet; thence North 54 degrees
00 minutes 00 seconds East 528.73 feet to the point of curvature of a curve to
the right, said point of curvature being North 36 degrees 00 minutes 00 seconds
West 326.48 feet from the radius point of said curve; thence northeasterly and
easterly 118.22 feet along said curve to the southwestern boundary of the 21.255
acre tract of land described in the Quitclaim Deed recorded as instrument
#91018107 on April 17, 1991, in the Office of the Recorder of Lake County,
Indiana, said point being North 15 degrees 15 minutes 10 seconds West 326.48
feet from the radius point of said curve, the next seven (7) courses are along
the boundary of said 21.255 acre tract of land; 1)thence North 41 degrees 15
minutes 08 seconds West 1,700.29 feet to the Point of Beginning of this
description; 2) thence North 41 degrees 15 minutes 08 seconds West 1,539.62 feet
to the point of curvature of a curve to the right, said point of curvature being
South 48 degrees 44 minutes 52 seconds West 24,828.52 feet from the radius point
of said curve; 3) thence northwesterly 281.79 feet along said curve to its point
of tangency, said point of tangency being South 49 degrees 23 minutes 53 seconds
West 24,828.52 feet from the radius point of said curve; 4) thence North 40
degrees 36 minutes 07 seconds West 1,474.75 feet to the Indiana/Illinois State
Line; 5) thence North 00 degrees 52 minutes 04 seconds West 138.52 feet along
the Indiana/Illinois State Line; 6) thence South 48 degrees 50 minutes 29
seconds East 279.19 feet; 7) thence South 41 degrees 14 minutes 04 seconds East
2,051.13 feet to the northwestern corner of the tract of land described in the
Quitclaim Deed recorded in Deed Record 1219, page 31, on November 5, 1962, in
said Recorder’s Office, said corner being on “Eggers Fence Line”; thence South
87 degrees 40 minutes 04 seconds East 11.27 feet along the northern boundary of
said tract of land which is also along “Eggers Fence Line”; thence South 41
degrees 12 minutes 09 seconds East 139.21 feet; thence South 40 degrees 14
minutes 07 seconds East 154.35 feet to a point on a non-tangent curve concave to
the southwest, said point being North 51 degrees 42 minutes 18 seconds East
1,514.88 feet from the radius point of said curve;

thence southeasterly 141.95 feet along said curve to a point being North 57
degrees 04 minutes 25 seconds East 1,514.88 feet from the radius point of said
curve; thence South 30 degrees 59 minutes 10 seconds East 154.35 feet; thence
South 30 degrees 01 minute 09 seconds East 186.88 feet; thence South 30 degrees
59 minutes 24 seconds East 155.62 feet to a point on a non-tangent curve concave
to the northeast, said point being South 57 degrees 04 minutes 25 seconds West
1,539.88 feet from the radius point of said curve; thence southeasterly 143.63
feet to a point being South 51 degrees 43 minutes 47 seconds West 1,539.88 feet
from the radius point of said curve; thence South 48 degrees 44 minutes 52
seconds West 29.89 feet to the Point of Beginning;

ALSO, a part of the Northeast Quarter of Section 1, Township 37 North, Range 10
West and a part of Section 36, Township 38 North, Range 10 West located in North
Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 2,195.00 feet along the East line of said Section 1 to
its point of intersection with the centerline of Indianapolis Boulevard (100
foot wide right-of-way); thence North 40 degrees 07 minutes 55 seconds West
3,007.99 feet along the centerline of Indianapolis Boulevard; thence North 49
degrees 52 minutes 05 seconds East 50.00 feet perpendicular to the centerline of
Indianapolis Boulevard to the northeastern right-of-way line of Indianapolis
Boulevard; thence North 40



--------------------------------------------------------------------------------

degrees 07 minutes 55 seconds West 190.50 feet along the northeastern
right-of-way line of Indianapolis Boulevard; thence North 51 degrees 02 minutes
14 seconds East 290.22 feet; thence South 60 degrees 14 minutes 57 seconds East
49.35 feet; thence North 54 degrees 00 minutes 00 seconds East 528.73 feet to
the point of curvature of a curve to the right (said curve hereinafter referred
to as “Curve #1), said point of curvature being North 36 degrees 00 minutes 00
seconds West 326.48 feet from the radius point of Curve #1; thence northeasterly
and easterly 176.71 feet along Curve #1 to a point being North 04 degrees 59
minutes 19 seconds West 326.48 feet from the radius point of Curve #1 and to the
Point of Beginning of this description; thence North 41 degrees 10 minutes 39
seconds West 1,372.17 feet to the point of curvature of a curve to the right,
said point of curvature being South 48 degrees 49 minutes 21 seconds West 474.78
feet from the radius point of said curve; thence northwesterly 58.94 feet along
said curve to its point of tangency, said point of tangency being South 55
degrees 56 minutes 06 seconds West 474.78 feet from the radius point of said
curve; thence North 34 degrees 03 minutes 54 seconds West 45.58 feet to point of
curvature of curve to the left, said point of curvature being North 55 degrees
56 minutes 06 seconds East 729.28 feet from the radius point of said curve;
thence northwesterly 90.62 feet along said curve to its point of tangency, said
point of tangency being North 48 degrees 48 minutes 55 seconds East 729.28 feet
from the radius point of said curve; thence North 41 degrees 11 minutes 05
seconds West 8.90 feet; thence North 40 degrees 12 minutes 29 seconds West
154.34 feet to a point on a nontangent curve concave to the northeast, said
point being South 51 degrees 45 minutes 03 seconds West 1,500.05 feet from the
radius point of said curve; thence northwesterly 138.44 feet along said curve to
a point being South 57 degrees 02 minutes 18 seconds West 1,500.05 feet from the
radius point of said curve; thence North 31 degrees 00 minutes 10 seconds West
154.34 feet; thence North 30 degrees 01 minute 34 seconds West 170.82 feet to
the point of curvature of a curve to the right, said point of curvature being
South 59 degrees 58 minutes 26 seconds West 1,420.19 feet from the radius point
of said curve; thence northwesterly and northerly 273.83 feet along said curve
to its point of tangency, said point of tangency being South 71 degrees 01
minute 16 seconds West 1,420.10 feet from the radius point of said curve; thence
North 18 degrees 58 minutes 44 seconds West 56.31 feet to a point on the
northwesterly extension of the southwestern boundary of the 16.039 acre tract of
land described in the Warranty Deed recorded in Deed Record 1218, page 592, on
November 9, 1962, in the Office of the Recorder of Lake County, Indiana; thence
South 41 degrees 14 minutes 04 seconds East 2,501.08 feet along the
northwesterly extension of the southwestern boundary of said 16.039 acre tract
of land and along the southwestern boundary of said 16.039 acre tract of land to
a point being North 48 degrees 49 minutes 21 seconds East of the point of
beginning; thence South 48 degrees 49 minutes 21 seconds West 193.47 feet to the
Point of Beginning.

EXCEPTING AND EXCLUDING the following from the above-described parcels:

A parcel of real estate that is two hundred (200) feet wide (measured from east
to west) and fifty (50) feet in depth (measured from north to south) and located
in the northeasternmost corner of the above-described parcels.

PARCEL 7:



--------------------------------------------------------------------------------

A 32.00 foot-wide strip of land being a part of the Northwest Quarter of
Section 6, Township 37 North, Range 9 West located in North Township, Lake
County, Indiana, the centerline of which is described as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,091.63 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West to a point on
a non-tangent curve concave to the northeast, said point being South 38 degrees
59 minutes 01 second West 1,637.02 feet from the radius point of said curve;
thence southeasterly 62.23 feet along said curve to its point of tangency, said
point of tangency being South 36 degrees 48 minutes 21 seconds West 1,637.02
feet from the radius point of said curve; thence South 53 degrees 11 minutes 39
seconds East 650.47 feet to the point of curvature of a curve to the left, said
point of curvature being South 36 degrees 48 minutes 21 seconds West 2,864.79
feet from the radius point of said curve; thence southeasterly 84.09 feet along
said curve to its point of tangency, said point of tangency being South 35
degrees 07 minutes 27 seconds West 2,864.79 feet from the radius point of said
curve; thence South 54 degrees 52 minutes 33 seconds East 325.80 feet to the
point of curvature of a curve to the left, and to the point of beginning of this
description, said point of curvature being South 35 degrees 07 minutes 27
seconds West 55.00 feet from the radius point of said curve; thence
Southeasterly, Easterly, Northeasterly, Northerly, and Northwesterly 142.07 feet
along said curve to its point of tangency, said point of tangency being North 67
degrees 07 minutes 27 seconds East 55.00 feet from the radius point of said
curve; thence North 22 degrees 52 minutes 33 seconds West 53.74 feet to the
point of curvature of a curve to the right, said point of curvature being South
67 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of said
curve; thence Northwesterly, Northerly and Northeasterly 56.62 feet along said
curve to its point of tangency, said point of tangency being North 53 degrees 53
minutes 40 seconds West 55.00 feet from the radius point of said curve; thence
North 36 degrees 06 minutes 20 seconds East 270.31 feet to the point of
curvature of a curve left, said point of curvature being South 53 degrees 53
minutes 40 seconds East 40.00 feet from the radius point of said curve; thence
Northeasterly, Northerly, and Northwesterly 63.49 feet along said curve to its
point of tangency, said point of tangency being North 35 degrees 09 minutes 56
seconds East 40.00 feet from the radius point of said curve; thence North 54
degrees 50 minutes 04 seconds West 117.95 feet to the point of curvature of a
curve to the right, said point of curvature being South 35 degrees 09 minutes 56
seconds West 40.00 feet from the radius point of said curve; thence
Northwesterly, Northerly, and Northeasterly 60.84 feet along said curve to its
point of tangency, said point of tangency being North 57 degrees 40 minutes 52
seconds West 40.00 feet from the radius point of said curve; thence North 32
degrees 19 minutes 08 seconds East 330.68 feet to the point of curvature of a
curve to the left, said point of curvature being South 57 degrees 40 minutes 52
seconds East 40.00 feet from the radius point of said curve; thence
Northeasterly, Northerly and Northwesterly 60.76 feet along said curve to its
point of tangency, said point of tangency being North 35 degrees 17 minutes 10
seconds East 40.00 feet from the radius point of said curve; thence North 54
degrees 42 minutes 50 seconds West 227.88 feet to the terminus of this
centerline description.

EXCEPTING THEREFROM THE PROPERTY DESCRIBED AS FOLLOWS:



--------------------------------------------------------------------------------

A 32 foot-wide strip of land being a part of the Northwest Quarter of Section 6,
Township 37 North, Range 9 West located in North Township, Lake County, Indiana
the centerline of which is described as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degrees 01 minutes 03 seconds
West (assumed bearing) 4,091.63 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West to a point on
a non-tangent curve concave to the Northeast, said point being South 38 degrees
59 minutes 01 seconds West, 1637.02 feet from the radius point of said curve;
thence Southeasterly 62.23 feet along said curve to its point of tangency, said
point of tangency being South 36 degrees 43 minutes 21 seconds West, 1637.02
feet from the radius point of said curve; thence South 53 degrees 11 minutes 39
seconds East, 650.47 feet to the point of a curvature of a curve to the left,
said point of curvature being South 36 degrees 48 minutes 21 seconds West,
2864.79 feet from the radius point of said curve; thence Southeasterly 84.09
feet along said curve to its point of tangency, said point of tangency being
South 35 degrees 07 minutes 27 seconds West 2864.79 feet from the radius point
of said curve; thence South 54 degrees 52 minutes 33 seconds East 325.80 feet to
the point of curvature of a curve to the left, said point of curvature being
South 35 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of
said curve; thence Southeasterly, Easterly, Northeasterly, Northerly, and
Northwesterly 142.07 feet along said curve to its point of tangency, said point
of tangency being North 67 degrees 07 minutes 27 seconds East 55.00 feet from
the radius point of said curve; thence North 22 degrees 52 minutes 33 seconds
West 53.74 feet to the point of curvature of a curve to the right, said point of
curvature being South 67 degrees 07 minutes 27 seconds

West 55.00 feet from the radius point of said curve; thence Northwesterly,
Northerly, and Northeasterly 56.62 feet along said curve to its point of
tangency, said point of tangency being North 53 degrees 53 minutes 40 seconds
West 55.00 feet from the radius point of said curve; thence North 36 degrees 06
minutes 20 seconds East 15.67 feet to the Point of Beginning of this centerline
description; thence North 36 degrees 06 minutes 20 seconds East 254.64 feet to
the point of curvature of a curve left, said point of curvature being South 53
degrees 53 minutes 40 seconds East 40.00 feet from the radius point of said
curve; thence Northeasterly, Northerly, and Northwesterly 63.49 feet along said
curve to its point of tangency, said point of tangency being North 35 degrees 09
minutes 56 seconds East 40.00 feet from the radius point of said curve; thence
North 54 degrees 50 minutes 04 seconds West 117.95 feet to the point of
curvature of a curve to the right, said point of curvatures being South 35
degrees 09 minutes 56 seconds West 40.00 feet from the radius point of said
curve; thence Northwesterly, Northerly, and Northeasterly 60.84 feet along said
curve to its point of tangency, said point of tangencey being North 57 degrees
40 minutes 52 seconds West 40.00 minutes 52 seconds West 40.00 feet from the
radius point of said curve; thence North 32 degrees 19 minutes 08 seconds East
330.68 feet to the point of curvature of a curve to the left, said point of
curvature being South 57 degrees 40 minutes 52 seconds East 40.00 feet from the
radius point of said curve; thence Northeasterly, Northerly, and Northwesterly
60.76 feet along said curve to its point of tangency, said point of tangency
being North 35 degrees 17 minutes 10 seconds East 40.00 feet from the radius
point of said curve; thence North 54 degrees 42 minutes 50 seconds West 227.88
feet to the TERMINUS of this centerline description.

PARCEL 8:



--------------------------------------------------------------------------------

A part of the Northwest Quarter of Section 6, Township 37 North, Range 9 West,
and part of the Northeast Quarter of Section 1, Township 37 North, Range 10
West, more particularly described as follows:

Commencing at the intersection of the East line of said Section 1 and the
Northerly line of the Baltimore and Ohio Railroad right-of-way, said point being
North 00 degrees 28 minutes 23 seconds East (basis of bearings is Indiana State
Plane NAD 83 Grid Bearing-West Zone) 4054.75 feet by direct line from the
Southeast corner of said Section 1; thence along the East line of said Section 1
North 00 degrees 27 minutes 13 seconds East 92.96 feet to the point of beginning
and a point on the South line of land described in Instrument No. 2000-054153,
said point being 40 feet from the Northerly right of way of the Elgin Joliet and
Eastern Railroad (the next 4 courses are along the Southerly, Easterly, and
Northerly lines of said instrument); (1) thence South 39 degrees 44 minutes 48
seconds East 105.61 feet to a curve having a radius of 2637.78 feet, the radius
point of which bears North 50 degrees 15 minutes 13 seconds East; (2) thence
Southeasterly along said curve 238.83 feet to a point which bears South 45
degrees 03 minutes 57 seconds West from said radius point, said point being on
the Southerly extension of the lakeside face of the sheet piling wall;
(3) thence along said wall North 36 degrees 47 minutes 33 seconds East 315.53
feet to a point on the present shoreline of Lake Michigan; (4) thence
Northwesterly along the present shoreline of Lake Michigan 462 feet more or
less; thence South 38 degrees 37 minutes 30 seconds West 102.49 feet; thence
South 73 degrees 07 minutes 56 seconds West 43.25 feet; thence North 51 degrees
22 minutes 29 seconds West 41.88 feet; thence South 47 degrees 41 minutes 38
seconds West 41.79 feet; thence North 42 degrees 09 minutes 44 seconds West
16.98 feet; thence South 51 degrees 16 minutes 43 seconds West 105.38 feet to a
point on a non-tangent curve, the radius point of which bears North 48 degrees
44 minutes 26 seconds East, said point also being on the Northerly line of land
described in Instrument No. 97014032; thence along said Northerly line and
Southeasterly along said curve a distance of 213.39 feet to a point which bears
South 43 degrees 21 minutes 29 seconds West from said radius point, and the
point of beginning.

PARCEL 9:

A part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West,
more particularly described as follows:

Commencing at the intersection of the East line of said Section 1 and the
Northerly line of the Baltimore and Ohio Railroad right of way, said point being
North 00 degrees 28 minutes 23 seconds East (basis of bearing is Indiana State
Plane NAD 83 Grid Bearing—West Zone) 4054.75 feet by direct line from the
Southeast corner of said Section 1; thence along the East line of said Section 1
North 00 degrees 27 minutes 13 seconds East 92.96 feet to a point on the North
line of land described in Instrument No. 97014032, (the next 3 courses are along
the Northerly line of said instrument), said point being on a non-tangent curve,
the radius point of which bears North 43 degrees 21 minutes 29 seconds East;
(1) thence Northwesterly along said curve a distance of 213.39 feet to a point
which bears South 48 degrees 44 minutes 26 seconds West from said radius point,
said point also being the Point of Beginning; (2) thence continuing along said
curve a distance of 23.47 feet to a point which bears South 49 degrees 19
minutes 57



--------------------------------------------------------------------------------

seconds East from said radius point; (3) thence North 40 degrees 40 minutes 03
seconds West 105.47 feet; thence North 48 degrees 34 minutes 46 seconds East
147.21 feet; thence South 22 degrees 59 minutes 46 seconds East 57.77 feet;
thence South 51 degrees 22 minutes 29 seconds East 96.88 feet; thence South 47
degrees 41 minutes 38 seconds West 41.79 feet; thence North 42 degrees 09
minutes 44 seconds West 16.98 feet; thence South 51 degrees 16 minutes 43
seconds West 105.38 feet; to the Point of Beginning.

Horseshoe Hammond—Waterworks

PARCEL 4: (1001 Calumet Avenue)

A 32.00 foot-wide strip of land being a part of the Northwest Quarter of
Section 6, Township 37 North, Range 9 West located in North Township, Lake
County, Indiana, the centerline of which is described as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,091.63 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West to a point on
a non-tangent curve concave to the northeast, said point being South 38 degrees
59 minutes 01 second West 1,637.02 feet from the radius point of said curve;
thence southeasterly 62.23 feet along said curve to its point of tangency, said
point of tangency being South 36 degrees 48 minutes 21 seconds West 1,637.02
feet from the radius point of said curve; thence South 53 degrees 11 minutes 39
seconds East 650.47 feet to the point of curvature of a curve to the left, said
point of curvature being South 36 degrees 48 minutes 21 seconds West 2,864.79
feet from the radius point of said curve; thence southeasterly 84.09 feet along
said curve to its point of tangency, said point of tangency being South 35
degrees 07 minutes 27 seconds West 2,864.79 feet from the radius point of said
curve; thence South 54 degrees 52 minutes 33 seconds East 325.80 feet to the
point of curvature of a curve to the left, said point of curvature being South
35 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of said
curve; thence Southeasterly, Easterly, Northeasterly, Northerly, and
Northwesterly 142.07 feet along said curve to its point of tangency being North
67 degrees 07 minutes 27 seconds East 55.00 feet from the radius point of said
curve; thence North 22 degrees 52 minutes 33 seconds West 53.74 feet to the
point of curvature of a curve to the right, said point of curvature being South
67 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of said
curve; thence Northwesterly, Northerly and Northeasterly 56.62 feet along said
curve to its point of tangency, said point of tangency being North 53 degrees 53
minutes 40 seconds West 55.00 feet from the radius point of said curve; thence
North 36 degrees 06 minutes 20 seconds East 15.67 feet to the POINT OF BEGINNING
of this centerline description; thence North 36 degrees 06 minutes 20 seconds
East 254.64 feet to the point of curvature of a curve left, said point of
curvature being South 53 degrees 53 minutes 40 seconds East 40.00 feet from the
radius point of said curve; thence Northeasterly, Northerly, and Northwesterly
63.49 feet along said curve to its point of tangency, said point of tangency
being North 35 degrees 09 minutes 56



--------------------------------------------------------------------------------

seconds East 40.00 feet from the radius point of said curve; thence North 54
degrees 50 minutes 04 seconds West 117.95 feet to the point of curvature of a
curve to the right, said point of curvature being South 35 degrees 09 minutes 56
seconds West 40.00 feet from the radius point of said curve; thence
Northwesterly, Northerly, and Northeasterly 60.84 feet along said curve to its
point of tangency, said point of tangency being North 57 degrees 40 minutes 52
seconds West 40.00 feet from the radius point of said curve; thence North 32
degrees 19 minutes 08 seconds East 330.68 feet to the point of curvature of a
curve to the left, said point of curvature being South 57 degrees 40 minutes 52
seconds East 40.00 feet from the radius point of said curve; thence
Northeasterly, Northerly and Northwesterly 60.76 feet along said curve to its
point of tangency, said point of tangency being North 35 degrees 17 minutes 10
seconds East 40.00 feet from the radius point of said curve; thence North 54
degrees 42 minutes 50 seconds West 227.88 feet to the terminus of this
centerline description.



--------------------------------------------------------------------------------

Horseshoe—Bossier City

TRACT 1:

PROPERTY A—(APN: 130257)

Lots 1-7, 50-87, 96-97 and a portion of Rush Street and Ogilvie Street and the
alley adjacent to Lots 1-7 and Lots 81-85 and the South Half (S/2) of the alley
adjacent to Lots 86 and 87 (previously closed by Ordinance No. 499 of 1952) and
the alley adjacent to Lots 70-79 and Lots 61-69 and the alley adjacent to Lots
53-59 and Lots 50 and 96 and the alley adjacent to Lots 50-52 and Lots 96 and
97, all in the Corrected Map of East Shreveport Subdivision, Bossier City,
Bossier Parish, Louisiana, as per plat recorded in Book 60, Page 17 of the
Records of Bossier Parish, Louisiana, being more fully described as follows:    

Tract A-1

Commencing at the Southwest corner of Lot 81, of said Corrected Map of East
Shreveport Subdivision, run thence North 50 degrees 18 minutes 20 seconds West a
distance of 221.07 feet; Run thence North 30 degrees 09 minutes 42 seconds West
a distance of 49.23 feet to a point on the southerly right of way line of
Coleman Street; Run thence along said southerly right of way line North 50
degrees 18 minutes 57 seconds East a distance of 280.80 feet; Thence leaving
said southerly right of way run South 29 degrees 55 minutes 58 seconds East a
distance of 135.05 feet to a point on the centerline of the aforementioned
closed alley; Run thence along said centerline North 50 degrees 20 minutes 35
seconds East a distance of 79.96 feet; Thence leaving said centerline run South
29 degrees 54 minutes 27 seconds East a distance of 135.07 feet to a point on
the northerly right of way line of Rush Street; Run thence South 30 degrees 07
minutes 34 seconds East a distance of 39.53 feet to a point on the southerly
right of way line of Rush Street; Run thence along said southerly right-of-way
line North 50 degrees 33 minutes 06 seconds East a distance of 160.01 feet to a
point on the westerly right of way line of Homer Street; Run thence along said
westerly right of way line South 30 degrees 09 minutes 44 seconds East a
distance of 543.12 feet; Thence leaving said westerly right of way line run
South 54 degrees 21 minutes 33 seconds West a distance of 241.79 feet; Run
thence North 50 degrees 18 minutes 20 seconds West a distance of 568.37 feet to
the Point of Beginning of tract; containing 6.0655 acres, more or less,

Tract A-2

and a tract of land located in Sections 29, 30 and 32, Township 18 North, Range
13 West, Bossier City, Bossier Parish, Louisiana, being more fully described as
follows: Commencing at the Southwest corner of Lot 81 of the Corrected Map of
East Shreveport Subdivision, as recorded in Book 60, Page 17 of the Records of
Bossier Parish, Louisiana, Run thence along the



--------------------------------------------------------------------------------

line which is an extension of the northerly right of way line of Rush Street,
South 50 degrees 23 minutes 52 seconds West a distance of 46.12 feet to a point
on the westerly toe of the Levee, said point being the Point of Beginning of
tract herein described: Run thence along said toe South 50 degrees 18 minutes 57
seconds East a distance of 555.42 feet to a point on the northerly right of way
line of the East approach to the Traffic Street Bridge as recorded in Book 35,
Page 169 of the Records of Bossier Parish, Louisiana; Run thence along said
northerly right of way line South 49 degrees 05 minutes 52 seconds West a
distance of 563.81 feet to a point on the easterly high bank of Red River; Run
thence along said high bank the following courses and distances: North 24
degrees 04 minutes 48 seconds West a distance of 121.67 feet; North 21 degrees
19 minutes 14 seconds West a distance of 100.63 feet; North 17 degrees 23
minutes 06 seconds East a distance of 22.62 feet; North 30 degrees 18 minutes 13
seconds West a distance of 79.82 feet; North 31 degrees 18 minutes 23 seconds
East a distance of 53.18 feet; North 07 degrees 10 minutes 06 seconds West a
distance of 55.98 feet; North 48 degrees 13 minutes 12 seconds West a distance
of 59.33 feet; North 32 degrees 31 minutes 48 seconds West a distance of 29.84
feet; North 29 degrees 01 minutes 28 seconds West a distance of 84.63 feet;
North 21 degrees 46 minutes 43 seconds West a distance of 132.95 feet; North 33
degrees 59 minutes 55 seconds West a distance of 177.79 feet and South 83
degrees 49 minutes 09 seconds West a distance of 36.32 feet to a point on the
southerly right of way line of Illinois Central Railroad; Run thence along said
southerly right of way line North 50 degrees 25 minutes 33 seconds East a
distance of 188.40 feet to a point on the westerly toe of Levee; Run thence
along said toe South 50 degrees 18 minutes 57 seconds East a distance of 310.29
feet to the Point of Beginning of the tract, containing 6.6100 acres, more or
less.

PROPERTY B (APN: 130257)

Lots 8, 9, 10, 11, 12, 13, 88, 89, 90, 91 and a portion of Rush Street adjacent
to Lots 70 through 73 and Lots 88 through 91, (abandoned per Ordinance 94 of
1995) all in Corrected Map of East Shreveport Subdivision, as per plat recorded
in Book 60, Page 17, Bossier City, Bossier Parish, Louisiana, and the North Half
(S/2) of the alley adjacent to Lots 8 and 9 (previously closed by Ordinance
No. 499 of 1952) and a portion of the alley adjacent to and between Lots 10-13
and Lots 88-91 (previously closed by Ordinance No. 499 of 1952) and Lots 126,
127, 128, 129, 130, 131, 132, 133, 134 and Lot 138, less and except the portion
thereof conveyed to the City of Bossier City for a road, as recorded under
Registry Number 613394 of the Conveyance Records of Bossier Parish, Louisiana,
and the West Half (W/2) of the alley adjacent to Lots 127, 128, 129, 130, and
131 closed per Ordinance 78 of 1981, and a portion of the west half of the
aforesaid closed alley adjacent to Lot 132 described as starting from the
centerline of the alley on an angle S00°37”55”W from the SW corner of Lot 401
(on the Corrected Map of East Shreveport Subd Book 60 page 15) to a point on Lot
132, and the right of way of Coleman Street north of and adjacent to Lots 126,
127 and north of and adjacent to the abandoned alley between Lots 127 and 403
(abandoned per Ordinance 78 of 1981), and Lots 42 and 43 and a portion of Lot 44
and a portion of Lots 40 and 41 and Lots 30, 32, 33, 34, 29; and



--------------------------------------------------------------------------------

The South 25 feet of Lot 392, Lots 393, 394, 395, all lots being located in
Corrected Map of East Shreveport Subdivision, Bossier City, Bossier Parish,
Louisiana, as per plat recorded in Book 60, Page 17, and the West Half (W/2) of
Ruston Street adjacent to said Lots (abandoned per Ordinance 41 of 2003) of the
Records of Bossier Parish, Louisiana.    

LESS AND EXCEPT a tract of land identified as Parcel 1-15 of the Traffic Street
Widening Project and being a portion of Lot 138, East Shreveport Subdivision, as
recorded in Book 60, Page 17, Bossier Parish, Louisiana. Being more particularly
described as follows: From the point of intersection of the north right-of-way
line of Ogilvie Street and the east line of Lot 138, East Shreveport
Subdivision, as recorded in Book 60, Page 17, Bossier Parish, Louisiana, run
South 59°52’37” West, a distance of 57.54 feet, to the Point of Beginning of the
tract herein described; run thence South 59°52’37” West, a distance of 27.19
feet; run thence North 30°07’00” West, a distance of 3.78 feet; South 59°52’37”
West, a distance of 9.76 feet; run thence North 77°33’00” West, a distance of
24.67 feet; run thence North 34°56’15” West, a distance of 19.60 feet; run
thence North 59°52’39” East, along said south right-of-way line, a distance of
56.80 feet, to the point of curvature of a curve to the right having the
following data: Delta = 0°35’13”, Radius = 3,904.00 feet and Tangent = 20.00
feet; run thence in a Southeasterly direction, along said curve, a distance of
40.00 feet, to the Point of Beginning, containing 0.045 acres (1,965.754 square
feet), more or less, as calculated by the above courses and distances.    

LESS AND EXCEPT a tract of land identified as Parcel 1-18 of the Traffic Street
Widening Project and being a portion of Lots 126 thru 134, both inclusive and
the south half of closed Coleman Street, East Shreveport Subdivision, as
recorded in Book 60, Page 17, Bossier Parish, Louisiana. Being more particularly
described as follows: From the point of intersection of the east right-of-way
line of Traffic Street and the south line of Lot 134, East Shreveport
Subdivision, as recorded in Book 60, Page 17, Bossier Parish, Louisiana, said
point and corner also being the Point of Beginning of the tract herein
described, run North 30°10’57” West, along said east right-of-way line, a
distance of 29.66 feet; run thence North 59°49’03” East, a distance of 15.08
feet; run thence North 27°08’04” West, a distance of 10.34 feet; run thence
North 30°28’13” West, a distance of 290.14, to the point of curvature of a curve
to the right having the following data: Delta = 2°52’56”, Radius = 1,106.28 feet
and Tangent = 27.83 feet; run thence in a Northwesterly



--------------------------------------------------------------------------------

direction, along said curve, a distance of 55.65 feet, to the point of
intersection the centerline of closed Coleman Street; run thence South 89°45’35”
East, a distance of 73.90 feet; run thence South 13°32’59” East, a distance of
57.35 feet; run thence South 27°41’12” East, a distance of 153.55 feet, to the
point of curvature of a curve to the right having the following data: Delta =
2°03’25”, Radius = 3,904.00 feet and Tangent = 70.08 feet; run thence in a
Southeasterly direction along said curve, a distance of 140.15 feet, to the
point of intersection with the common line between Lots 134 and 135, of said
East Shreveport Subdivision; run thence South 59°52’37” West, a distance of
65.59 feet, to the Point of Beginning, containing 0.429 acres (18,704.763 square
feet), more or less, as calculated by the above courses and distances.    

PROPERTY C—(APN: 130257)

A tract of land located in Section 29, Township 18 North, Range 13 West, Bossier
City, Bossier Parish, Louisiana, being more fully described as follows:
Commencing at the Southwest corner of Lot 81, of the Corrected Map of East
Shreveport subdivision, as recorded in Book 60, Page 17 of the Records of
Bossier Parish, Louisiana; Run thence South 50 degrees 18 minutes 20 seconds
East a distance of 568.37 feet; Run thence South 65 degrees 08 minutes 10
seconds West a distance of 50.08 feet; Run thence North 50 degrees 18 minutes 57
seconds West a distance of 865.71 feet to a point on the southerly right of way
line of the Kansas City Southern Railway; Run thence along said southerly right
of way line North 50 degrees 25 minutes 33 seconds East a distance of 46.18
feet; Thence leaving said southerly right of way line run South 50 degrees 18
minutes 20 seconds East a distance of 310.25 feet to the Point of Beginning of
tract, containing 0.907 acres, more or less.    

PROPERTY “J”—(APN: 181331012005900 (Caddo Parish) & 124242 (Bossier Parish))

A tract of land situated in the North Half of the Northwest Quarter of
Section 32, Township; 18 North, Range 13 West, Bossier and/or Caddo Parish,
Louisiana, described as follows:

Begin at an iron pipe marking the extreme Northeast Corner of the tract herein
described which iron pipe is 154.27 feet East of the Northeast Corner of that
certain parcel of land sold to Albert L. Wilson, as per deed filed and recorded
in Conveyance Vol. 72, Page 97 of the Records of Bossier Parish, Louisiana,
thence South 14 degrees 58 minutes West 136.27 feet to an iron pipe



--------------------------------------------------------------------------------

for corner; thence South 0 degrees 58 minutes East 94.5 feet to an iron bar for
corner; thence South 57 degrees 05 minutes East 395 feet to an iron pipe set
flush with the surface for a corner, the extreme East Corner of the tract herein
described; thence South 23 degrees 05 minutes West 329.35 feet to an iron pipe
on the high bank of Red River for a corner; thence North 74 degrees 57 minutes
West along said high bank of Red River 761.2 feet to a point; thence North 73
degrees 27 minutes West along said high bank 253.1 feet to a point; thence North
17 degrees 28 minutes West 96.8 feet to a point in that tract or parcel of land
sold by J.E. Reynolds, et al, to the City of Shreveport and Parish of Bossier,
as per deed filed and recorded in Conveyance Vol. 35, Page 169 of the Records of
Bossier Parish; thence along the traverse of said parcel of land North 60
degrees 32 minutes East 56 feet; thence North 45 degrees 02 minutes East 169
feet; thence North 1 degree 32 minutes East to the South line of tract sold by
H.H. Allen to Mrs. Myrtle Bufkin, et al, as per deed filed and recorded on
October 8, 1935, in Conveyance Vol. 121, Page 81 of the Records of Bossier
Parish, Louisiana; thence East on said South line to the Southeast corner of the
tract of land sold by J.E. Reynolds, et al to Albert L. Wilson, as per deed
recorded in Conveyance Vol. 73, Page 268 of the Records of Bossier Parish,
Louisiana; thence continue East along the South line of said Wilson tract 308.8
feet to the Southeast Corner of said Wilson tract; thence in a Northeasterly
direction along the Southeast line of a tract sold by J.M. Cook, et al to
Mrs. Annie M. Bufkin, et al, described in deed recorded in Conveyance Vol. 114,
Page 565 of the Records of Bossier Parish, Louisiana, to the Southeast Corner of
said tract; thence North along the East line of said tract a distance of 121
feet to the Northeast Corner of said Bufkin tract; thence East on the section
line between Sections 32 and 29 to an iron pipe marking the extreme Northeast
Corner herein described and being the point of beginning and containing 10.96
acres, more or less, and known as Riverside Lodge, together with all accretion
and batture lying between the above described tract and the Red River, the Red
River being the westerly boundary of the above described tract.

(Being a portion of the same property acquired by First National Bank as Trustee
of Maxine Hart, et al, by a Deed of Trust from the Estate of Max W. Hart, dated
May 21, 1956, and recorded October 2, 1956, Book 268, Page 92 of the Conveyance
Records of Bossier Parish, Louisiana.)

LESS AND EXCEPT:

A certain tract or parcel of ground, together with all the improvements thereon
and all rights, ways, privileges and servitudes thereunto belonging or in
anywise appertaining, being situated in the fractional North Half of the
Northwest Quarter of Section 32, Township 18 North, Range 13 West, Bossier City,
Bossier Parish, Louisiana, the boundary lines of which tract is more
particularly described as follows, to-wit:



--------------------------------------------------------------------------------

Beginning at an iron pin on the Northeast corner of said property; said pin
being 12 feet West of the right of way line of Riverside Drive; run thence South
15 degrees 33 minutes 58 seconds West 134.68 feet (136.27 feet recorded); thence
South 0 degrees 21 minutes 11 seconds East 93.39 feet (94.5 feet recorded);
thence South 57 degrees 04 minutes 56 seconds East 248.70 feet to a point and
corner; thence South 32 degrees 16 minutes 57 seconds West 388.96 feet to a
point and corner; thence North 74 degrees 56 minutes 56 seconds West 484.20
feet; thence North 36 degrees 39 minutes 21 seconds West 401.27 feet to an iron
pin; thence North 2 degrees 20 minutes 06 seconds East 38.82 feet to a point and
corner; thence South 89 degrees 22 minutes 09 seconds East a distance of 583.33
feet to a point and corner; thence North 44 degrees 25 minutes 46 seconds East
121.60 feet; thence North 0 degrees 24 minutes 31 seconds East 121 feet to a
point and corner; thence South 89 degrees 24 minutes 54 seconds East 70.83 feet
to the point of beginning and containing 6.995 acres, identified as Parcel No.
D-2-2 shown on property survey map for the Shreveport-Fillmore Expressway, State
Project No. 451-02-01, Federal Aid Interstate Project No. 1-20-1(15)19, Bossier
Parish, prepared by John D. Wilkinson, II, Registered Surveyor, dated
February 25, 1960, said map being filed in the office of the Department of
Highways in the City of Baton Rouge, Louisiana.

This has also been described as:

11.5 acres, more or less, in Section 32, Township 18 North, Range 13 West,
Bossier and/or Caddo Parishes, Louisiana, more fully described as follows: From
the Southwest Corner of Lot 34, Cook Subdivision of Bossier City, Bossier
Parish, Louisiana, as recorded in Book 141, at Page 11 of the Records of Bossier
Parish, Louisiana, and the point of beginning; run thence South 56 degrees 31
minutes 59 seconds East, 44.48 feet, run thence South 23 degrees 11 minutes 32
seconds West, 897.15 feet to a set 1” X 3’ iron pipe, continue thence South 23
degrees 11 minutes 32 seconds West, 70.0 feet to the high bank of Red River, run
thence northwesterly along the high bank of Red River, 1184 feet more or less,
run thence North 16 degrees 46 minutes 09 seconds West, 30.0 feet to a set 1” X
3’ iron pipe in the southeasterly line of that property conveyed by Reynolds to
the City of Shreveport and the Parish of Bossier as recorded in Book 35 at Page
169 of the Records of Bossier Parish, Louisiana; run thence along said
southeasterly line, North 61 degrees 13 minutes 52 seconds East, 56.0 feet to a
set 1” X 3’ iron pipe, run thence North 45 degrees 43 minutes 52 seconds East
169.0 feet to a set 1” X 3’ iron pipe, run thence North 2 degrees 13 minutes 52
seconds East, 61.18 feet to a LDH (Louisiana Department of Highways) concrete
monument, and the southerly right-of-way of I-20 (Interstate Highway 20), run
thence along said right-of-way South 36 degrees 45 minutes 35 seconds East,
401.40 feet, South 74 degrees 57 minutes 34 seconds East, 484.74 feet, North 32
degrees 16 minutes 57 seconds East, 390.49 feet, and South 56 degrees 31 minutes
59 seconds East, 101.44 feet to the southwest corner of said Lot 34 and the
point



--------------------------------------------------------------------------------

of beginning, together with all accretion and batture lying between the above
described tract and the Red River, the Red River being the westerly boundary of
the above described tract.

All as shown in Cash Sale Deed by Max W. Hart, Jr. to Bossier City Land
Corporation dated January 14, 1997 recorded January 30, 1997 under Registry
No. 629452 of the Conveyance Records of Bossier Parish, Louisiana.    

PROPERTY “K”—(APN: 124241)

One certain tract or parcel of land, together with all the improvements situated
thereon and all of the rights, ways, servitudes, privileges and advantages
thereunto belonging or in anywise appertaining, situated in Section 32, Township
18 North, Range 13 West, Northwest Land District, Bossier Parish, Louisiana,
identified as Parcels 1, 2, & 3, on the updated survey of State Project
No. ###-##-####, Shreveport-Fillmore Expressway, Route I-20, Bossier Parish,
Louisiana prepared by George D. Sullivan, Registered Professional Land Surveyor,
dated November 25, 1996, which property is more particularly described as
follows:

PARCEL NO. 1

Proceeding from the Department of Transportation and Development concrete
monument located along the control of access line of Riverside Drive, thence
North 25 degrees 17 minutes 59 seconds West a distance of 69.74 feet to the
point of beginning; thence continuing North 25 degrees 17 minutes 59 seconds
West a distance of 228.61 feet to a point and corner; thence proceed along the
arc of a curve having a radius of 207.56 feet (the chord of which bears South 48
degrees 19 minutes 24 seconds East a distance of 205.45 feet, a distance of
207.56 feet to a point and corner; thence proceed South 38 degrees 30 minutes 26
seconds West a distance of 89.55 feet to the point of beginning and containing a
net area of 7,431.51 square feet.

PARCEL NO. 2

Proceeding from the concrete Department of Transportation and Development marker
along the control of access of Riverside Drive, thence North 25 degrees 17
minutes 59 seconds West a distance of 36.31 feet to the point of beginning;
proceed North 25 degrees 17 minutes 59 seconds West a



--------------------------------------------------------------------------------

distance of 33.43 feet to a point and corner; thence proceed North 38 degrees 30
minutes 26 seconds East a distance of 89.55 feet to a point and corner; thence
proceed along the arc of a curve having a radius of 419.78 feet, (the chord of
which bears South 64 degrees 35 minutes 27 seconds East a distance of 30.80
feet), a distance of 30.82 feet to a point and corner; thence proceed South 38
degrees 30 minutes 26 seconds West a distance of 111.29 feet to the point of
beginning and containing a net area of 3,012.57 square feet.

PARCEL NO. 3

Beginning at the Department of Transportation and Development concrete monument
along the control of access line of Riverside Drive, thence proceed North 25
degrees 17 minutes 59 seconds West a distance of 36.31 feet to a point and
corner; thence proceed North 38 degrees 30 minutes 26 seconds East a distance of
111.29 feet to a point and corner; thence proceed along the arc of a curve
having a radius of 419.78 feet (the Chord of which bears South 74 degrees 32
minutes 16 seconds East 114.79 feet), a distance of 114.95 feet to a point and
corner; thence proceed South 28 degrees 45 minutes 53 seconds West a distance of
166.04 feet to a point and corner; thence proceed North 56 degrees 19 minutes 11
seconds West a distance of 101.32 feet to the point of beginning and containing
a net area of 17,335.88 square feet.

PROPERTY “L”—(APN: 124243)

3.89 acres of land in the Northwest Quarter (NW /4) of Section 32, Township 18
North, Range 13 West, beginning on a point on Section line between Sections 29
and 32, Township 18 North, Range 13 West, 582.55 feet East of the Southwest
corner of Section 29, this point is also 75 feet Northwest from and at right
angles to the centerline of the new traffic bridge over Red River, thence South
49 degrees 27 minutes West 268.2 feet parallel with the centerline of said
bridge, thence South 40 degrees 33 minutes East 201.2 feet; thence South 70
degrees 58 minutes East 264 feet; thence North 60 degrees 32 minutes East 100
feet, thence North 45 degrees 02 minutes East 169 feet; thence North 01 degrees
32 minutes East 110 feet; thence North 68 degrees 28 minutes West 68 feet;
thence North 11 degrees 20 minutes West 112 feet to the Section line; thence
West along Section 300.9 feet to place of beginning; and a strip containing .30
of an acre of land in the Southwest Quarter of the Southwest Quarter (SW/4 of
SW/4) of Section 29, Township 18 North, Range 13 West, more particularly
described as follows: Beginning at a point on the Section line between Sections
29 and 32, Township 18 North, Range 13 West, 582.55 feet East of the southwest
corner of Section 29, this point is also 75 feet Northwest from and at right
angles to the centerline of the new traffic bridge over Red River; run thence
North 49 degrees 27 minutes East parallel to the said bridge 93.8 feet; thence
South 83 degrees 18 minutes



--------------------------------------------------------------------------------

East 224 feet; thence South 11 degrees 33 minutes East 35.6 feet to Section
line; thence West along Section line 300.9 feet to place of beginning. Said
property being located in Bossier Parish, Louisiana.

PROPERTY “M”—(APN: 130783)

LOTS THREE HUNDRED NINETY-SIX (396), THREE HUNDRED NINETY-SEVEN (397), THREE
HUNDRED NINETY-EIGHT (398) AND THREE HUNDRED NINETY NINE (399), CORRECTED MAP OF
EAST SHREVEPORT, a subdivision in the City of Bossier City, Bossier Parish,
Louisiana, as per plat recorded in Book 60, Page 17, and the West Half (W/2) of
Ruston Street adjacent to said Lots (abandoned per Ordinance 41 of 2003) of the
Conveyance Records of Bossier Parish, Louisiana.    

PROPERTY “N”—(APN: 124924)

Lots 380, 381, 382, 383, 384, 385, 386, 387 and 388 of the Corrected Map of East
Shreveport, a subdivision of the City of Bossier City, per plat Book 60, page
17, and the East Half (E/2) of Ruston Street adjacent to said Lots (abandoned
per Ordinance 41 of 2003) of the Conveyance Records of Bossier Parish,
Louisiana.    

PROPERTY “JJ”—(APN: 129621)

Lots 401, 403, East Shreveport Subdivision, a subdivision in Bossier City,
Bossier Parish, Louisiana, as per plat recorded in Conveyance Book 60, page 17
of the Records of Bossier Parish, Louisiana, and the right of way of Coleman
Street north of and adjacent to said lots closed by Ordinance No. 78 of 1981 and
the East half of the alley closed by Ordinance No. 78 of 1981, and less that
certain tract of land more fully described in Conveyance Book 936, page 566 of
the Records of Bossier Parish, Louisiana.    

PROPERTY “P2” a/k/a “KK”—(APN: 148923)



--------------------------------------------------------------------------------

Lot Three Hundred Ninety One (391) and the north fifteen feet of Lot Three
Hundred Ninety Two (392), of corrected map of East Shreveport Subdivision, a
subdivision in the City of Bossier City, Bossier Parish, Louisiana, as per plat
thereof recorded in Book 60, Page 17, and the West Half (W/2) of Ruston Street
adjacent to said Lots (abandoned per Ordinance 41 of 2003) of the official
Conveyance Records of Bossier Parish, Louisiana.    

PROPERTY “P1” a/k/a “LL”—(APN: 122787)

Tract P1-A

LOT THIRTY ONE (31), of EAST SHREVEPORT SUBDIVISION, a subdivision in the City
of Bossier City, Bossier Parish, Louisiana, as per plat thereof recorded in Book
60, Page 17 of the official Conveyance Records of Bossier Parish, Louisiana,

LESS AND EXCEPT Parcel 1-3 described as follows:                

A tract of land identified as Parcel 1-3 of the Traffic Street Widening Project
and being a portion of Lot 31, East Shreveport Subdivision, as recorded in Book
60, Page 17, Bossier Parish, Louisiana, being more particularly described as
follows:                

From the point of intersection of the south right-of-way line of Ogilvie Street
and the West right-of-way line of Traffic Street, East Shreveport Subdivision,
as recorded in Book 60, Page 17, Bossier Parish, Louisiana; said point and
corner also being the Point of Beginning of the tract herein described, run
South 30°25’23” East, along the west right-of-way line of said Traffic Street, a
distance of 40.00 feet, to the point of intersection with the lot line common to
Lots 31 and 32, of said East Shreveport Subdivision; run thence South 50°31’32”
West, along said common lot line, a distance of 40.35 feet; run thence North
30°43’12” West, a distance of 39.96 feet, to the point of intersection with the
south right-of-way line of said Ogilvie Street; run thence North 50°31’13” East,
along said right-of-way line, a distance of 40.56 feet, to the Point of
Beginning. Containing 0.037 acres (1598.0021 square feet), more or less.    

and    

Tract P1-B aka “MM”—(APN: 161535)



--------------------------------------------------------------------------------

A tract of land, being a portion of Parcel 1-3, as recorded under Instrument
Number 794628, records of Bossier Parish, Louisiana. Being more particularly
described as follows:    

From the point of intersection of the south right-of-way line of Ogilvie Street
and the West right-of-way line of Traffic Street, East Shreveport Subdivision,
as recorded in Book 60, Page 17, Bossier Parish, Louisiana; run South 30°25’23”
East, along the west right-of-way line of said Traffic Street, a distance of
35.16 feet, to the Point of Beginning of the tract herein described, run South
30°25’23” East, a distance of 4.84 feet, to the point of intersection with the
lot line common to Lots 31 and 32, of said East Shreveport Subdivision; run
thence South 5°31’32” West, along said common lot line, a distance of 40.35
feet; run thence North 30°43’12” West, a distance of 39.96 feet, to the point of
intersection with the south right-of-way line of said Ogilvie Street; run thence
North 50°31’13” East, along said right-of-way line, a distance of 5.40 feet, to
the point of curvature of a curve to the right having the following data: Delta
= 99°03’24”, Radius = 30.00 feet and Tangent = 35.16 feet; run thence in a
Southeasterly direction along said curve, a distance of 51.87 feet, to the Point
of Beginning. Containing 0.0303 acres (1321.171 square feet), more or less.

Horseshoe Bossier—Water Bottom

TRACT 3:    (APN: N/A)

PROPERTY “Z”

Fee Simple:    State of Louisiana, State Land Office

Leasehold:    Horseshoe Entertainment

That certain leasehold estate created by the Lease affecting the following
described property:

A tract of land located adjacent to Section 29, 30 and 32, Township 18 North,
Range 13 West, Bossier City, Bossier Parish, Louisiana, being more fully
described as follows:

Commencing at the Southwest corner of Lot 81, of the Corrected Map of East
Shreveport Subdivision, as recorded in Book 60, page 17 of the Records of
Bossier Parish, Louisiana; run thence along the line which is an extension of
the Northerly right of way line of Rush Street South 50°23’52” West a distance
of 46.12 feet to a point on the Westerly toe of the Levee; run thence along said
toe South 50°18’57” East a distance of 555.42 feet to a point on the Northerly
right of way line of the East approach to the Traffic Street Bridge as recorded
in Book 35, page 169 of the Records of Bossier Parish, Louisiana; run thence
along said Northerly right of way line South 49°05’52” West a distance of 563.81
feet to a point on the Easterly Bank of Red River; run thence along said bank
the following courses and distances: North 24°04’48” West a distance of 121.67
feet; North 21°19’14” West a distance of 100.63 feet; North 17°23’06” East a
distance of 22.62 feet; thence leaving said bank run South 62°39’42” West a
distance of 65.10 feet more or less to the mean low water level of Red River,
SAID POINT BEING THE POINT OF BEGINNING of tract herein described:



--------------------------------------------------------------------------------

Continue thence South 62°39’42” West a distance of 163.93 feet into Red River;
run thence North 27°49’38” West a distance of 400.00 feet; run thence North
62°39’42” East a distance of 193.18 feet more or less to the mean low water
level of the River; run thence with the mean low water level South 27°20’18”
East a distance of 370.60 feet more or less and South 13°58’04” West a distance
of 39.13 feet more or less to the Point of Beginning of tract, containing 1.75
acres, more or less.

Horseshoe Bossier—Bonomo

TRACT 2: (APN: 124188)

 

Fee Simple:    Bonomo Investment Company, LLC & except as to the West 30 feet of
the East 40 feet of Lot 41 which is vested in Johnny Bonomo, Jr. and Mary
Cordaro Bonomo Leasehold:    Horseshoe Entertainment

Lease affecting Lots 37, 38, 39, and the East 55 feet of Lot 40, and the East 40
feet of Lot 41, Corrected Map of East Shreveport, a subdivision of the City of
Bossier City, as per plat recorded in Book 60, page 17 of the Conveyance Records
of Bossier Parish, Louisiana.

Harrah’s Bossier City (Louisiana Downs)

TRACT 1: (APN: 132366 & 103349)

A tract of land located in Section 17, Township 18 North, Range 12 West, Bossier
Parish, Louisiana being more particularly described as follows:

From the common corner of Section 16, 17, 20 and 21 run North 0 degrees 30
minutes 45 seconds East along the line common to Section 16 and 17, a distance
of 353.32 feet to the point of intersection with the North right-of-way line of
Interstate 20 and being the point of beginning of the tract herein described;
said point being in a curve to the left; thence traversing said North
right-of-way line of Interstate 20 and Interstate 220, run Southwesterly along
said curve to the left a distance of 314.50 feet; run thence South 85 degrees 15
minutes 03 seconds West a distance of 1,050.43 feet; run thence South 79 degrees
42 minutes 56 seconds West a distance of 768.32 feet; run thence North 74
degrees 04 minutes 50 seconds West, a distance of 940.76 feet; run thence North
57 degrees 02 minutes 52 seconds West a distance of 469.84 feet; run thence
North 42 degrees 10 minutes 16 seconds West a distance of 438.63 feet; run
thence North 17 degrees 58 minutes 00 seconds West a distance of 1,430.52 feet
to the point of intersection with the South right-of-way line of U.S. Highway
No. 80; run thence North 47 degrees 16 minutes 27 seconds East, along said South
right-of-way line of U.S. Highway 80, a distance of 1,098.28 feet; run thence
North 52 degrees 59 minutes 27 seconds East a distance of 502.49 feet; run
thence North 47 degrees 16 minutes 26 seconds East, a distance of 200 feet; run
thence North 41



--------------------------------------------------------------------------------

degrees 33 minutes 26 seconds East, a distance of 502.49 feet; run thence North
47 degrees 16 minutes 27 seconds East, a distance of 188.77 feet; run thence
South 89 degrees 44 minutes 13 seconds East, a distance of 2,358.28 feet to the
point of intersection with the East line of Section 17; run thence South 0
degrees 30 minutes 45 seconds West, along said East line of Section 17 a
distance of 3,632.31 feet to the Point of Beginning.

LESS AND EXCEPT: (PART OF MOBILE HOME PARK)

A tract of land located in Section 17, Township 18 North, Range 12 West, Bossier
Parish, Louisiana, from the corner common to Sections 16, 17, 20 and 21, run
North 00 degrees 31 minutes 49 seconds East, along the line common to Sections
16 and 17, 2927.98 feet to the point of beginning of the tract herein to be
described; thence North 27 degrees 15 minutes 19 seconds West 165.78 feet to a
point; thence North 34 degrees 13 minutes 09 seconds West, 140.00 feet to a
point; thence North 42 degrees 43 minutes 09 seconds West, 310.00 feet to a
point; thence North 50 degrees 43 minutes 09 seconds West, 320.00 feet to a
point; thence North 20 degrees 43 minutes 09 seconds West, 170.00 feet to a
point; thence North 43 degrees 39 minutes 18 seconds West, 300.35 feet to a
point; thence South 89 degrees 41 minutes 17 seconds East, 890.00 feet to
intersect the East line of said Section 17; thence South 00 degrees 31 minutes
49 seconds West, along said East line of Section 17, 1065.00 feet to the Point
of Beginning.

ALSO LESS AND EXCEPT: (SPRINGHILL)

A tract of land located in Section 17, Township 18 North, Range 12 West, Bossier
City, Bossier Parish, Louisiana, being more fully described as follows:

Beginning at the common corner of Sections 16, 17, 20 and 21, Township 18 North,
Range 12 West, Bossier Parish, Louisiana; run thence along the east line of said
Section 17 North 00°30’45” East a distance of 3,985.63 feet; thence leaving said
east line run North 89°44’13” West a distance of 2,358.28 feet to a point on the
southerly right of way line of U.S. Highway 80; run thence along said southerly
right of way line the following courses and distances; South 47°16’27” West a
distance of 188.77 feet; South 41°33’26” West a distance of 502.49 feet; South
47°16’26” West a distance of 200.00 feet and South 52°59’27” West a distance of
164.19 feet to the Point of Beginning of tract herein described; thence leaving
said southerly right of way line run South 42°43’33” East a distance of 641.10
feet to the point of curvature of curve to the right (said curve having a radius
of 257.17 feet and a chord bearing South 37°58’07” West a distance of 71.64
feet); run thence along said curve an arc distance of 71.87 feet; run thence
South 47°07’26” West a distance of 98.50 feet; run thence South 33°24’12” West a
distance of 89.47 feet; run thence North 42°42’05” West a distance of 699.99
feet to a point on the southerly right of way line of U.S. Highway 80; run
thence along said southerly right of way line North 52°59’27” East a distance of
257.03 feet to the Point of Beginning.

The foregoing property is identified as Lot 1, Springhill Suites by Marriott
Project Site, a subdivision of Bossier City, Bossier Parish, Louisiana, as per
plat thereof recorded on November 21, 2006 in the Conveyance Records of Bossier
Parish, Louisiana, in Book 1364, page 66 under Registry No. 882654.

ALSO LESS AND EXCEPT: (NTP PROPERTIESS, LLC/COMFORT SUITES INN)



--------------------------------------------------------------------------------

Two tracts of land located in Section 17, Township 18 North, Range 12 West,
Bossier Parish, Louisiana, being more particularly described as Lot 1 and Lot 2
as shown on Plat titled Panache Subdivision Unit No. 2 filed December 22, 2009
in Book 1364, Page 513, Instrument No. 983301 in the Conveyance Records of
Bossier Parish, Louisiana.

ALSO LESS AND EXCEPT: (HOLIDAY INN)

A tract of land located in Section 17, Township 18 North, Range 12 West, Bossier
Parish, Louisiana, being more particularly described as Lot 1 as shown on Plat
titled Holiday Inn Express at Louisiana Downs filed March 10, 2011 in Book 1364,
Page 678, Instrument No. 1015135 in the Conveyance Records of Bossier Parish,
Louisiana.

ALSO LESS AND EXCEPT: (SIFUENTES & HOME FEDERAL)

Two tracts of land located in Section 17, Township 18 North, Range 12 West,
Bossier Parish, Louisiana being more particularly described as Lots 1 and 2 as
shown on Plat titled Louisiana Downs Commercial Subdivision filed April 11, 2013
in Book 1601, Page 115, Instrument No. 1070410 in the Conveyance Records of
Bossier Parish, Louisiana.

TRACT II (APN: 132368—UNDEVELOPED BAYOU)

A tract of land lying West of the West top bank of Red Chute Bayou and East of
the West line of Section 16, Township 18 North, Range 12 West, Bossier Parish,
Louisiana. Said tract more fully described as follows:

From the Southwest corner of Section 16, Township 18 North, Range 12 West,
Bossier Parish, Louisiana, run North 0 degrees 32 minutes 10 seconds East along
the West line of said Section 16, a distance of 2,072.75 feet to the Point of
Beginning. Thence run South 89 degrees 43 minutes East a distance of 166.0 feet
to a point on the West Top Bank of Red Chute Bayou, thence run Southwesterly
along the West Top Bank of Red Chute Bayou to the point of intersection of the
West Top Bank of Red Chute Bayou with the West line of Section 16, thence run
North 0 degrees 32 minutes 10 seconds East along the West line of Section 16, to
the point of beginning.

TRACTS I AND II ALSO DESCRIBED AS:

As per survey by Blew & Associates, P.A. dated January 4, 2016, last revised
March 3, 2016, under Job No. 15-1341:

A TRACT OF LAND LOCATED IN SECTION 17, TOWNSHIP 18 NORTH, RANGE 12 WEST, BOSSIER
PARISH, LOUISIANA BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

FROM THE COMMON CORNER OF SECTION 16, 17,20 AND 21 RUN N00°29’58”E ALONG THE
LINE COMMON TO SECTION 16 AND 17, A DISTANCE OF 353.32 TO THE POINT OF
INTERSECTION WITH THE NORTH RIGHT OF WAY LINE OF INTERSTATE 20 AND BEING THE
POINT OF BEGINNING OF THE TRACT HEREIN DESCRIBED;



--------------------------------------------------------------------------------

SAID POINT BEING IN A NON TANGENT CURVE TO THE LEFT, WITH A RADIUS OF 2877.85’,
AN ARC LENGTH OF 315.93°, AND A CHORD BEARING AND DISTANCE OF S86°46’32”W
315.77, THENCE CONTINUING ALONG THE RIGHT OF WAY LINE OF INTERSTATE 20 AND
INTERSTATE 220 FOR THE FOLLOWING 6 COURSES; THENCE S85°14’16”W 1050.43, THENCE
S79°42’09”W 768.32’, THENCE N74°0537”W 940.76’, THENCE N57°00’53”W 470.79’,
THENCE N42°06’09”W 438.60, THENCE N17°59’19”W 1429.05’ TO THE POINT OF
INTERSECTION WITH THE SOUTH RIGHT OF WAY OF U.S. HWY. 80, THENCE ALONG SOUTH
RIGHT OF WAY OF U.S. HWY. 80 N47°13’00”E 112.07, THENCE LEAVING SAID RIGHT OF
WAY S42°34’33”E 346.03, THENCE S42°34’34”E 345.97, THENCE N46°50’59”E 297.27’,
THENCE N42°32’26”W 345.97’, THENCE N42°32’26”W 174.21’, THENCE S47°14’49”W
50.86’, THENCE N78°15’10”W 112.82’, THENCE N42°34’34”W 78.01’ TO THE SOUTH RIGHT
OF WAY OF U.S. HWY. 80, THENCE ALONG SAID RIGHT OF WAY N47°13’00”E 265.41’,
THENCE N47°20’06”E 126.69’,THENCE LEAVING SAID RIGHT OF WAY S42°32’36”E 77.80’,
THENCE S06°46’03”E 112.60’, THENCE S47°27’24”W 53.90’, THENCE S42°31’39”E
207.90’, THENCE N47°27’51”E 75.95’, THENCE S42°32’09”E 314.06’, THENCE
N47°27’51”E 389.73’, THENCE ALONG A CURVE TO THE LEFT, WITH A RADIUS OF 30.00’,
AN ARC LENGTH OF 26.28’, AND A CHORD BEARING AND DISTANCE OF N22°21’46”E 25.45’,
THENCE N42°40’58”W 303.26’,THENCE N42°41’42”W 378.92’ TO THE SOUTH RIGHT OF WAY
OF U.S. HWY, 80, THENCE ALONG SAID RIGHT OF WAY N47°56’33”E 46.09, THENCE
N52°58’40”E 81.26’, THENCE LEAVING SAID RIGHT OF WAY S42°43’45”E 699.65’, THENCE
N33°17’56”E 89.25’, THENCE N47°21’33”E 98.56’, THENCE ALONG A CURVE TO THE LEFT,
WITH A RADIUS OF 258.28’, AN ARC LENGTH OF 72.03’, AND A CHORD BEARING AND
DISTANCE OF N37°36’41”E 71.80’, THENCE N42°44’47”W 640.65’ TO THE SOUTH RIGHT OF
WAY OF U.S. HWY. 80, THENCE ALONG SAID RIGHT OF WAY THE FOLLOWING 4 COURSES:
N52°58’40”E 164.19’, THENCE N47°15’39”E 200.00’, THENCE N41°32’39”E 502.49’,
THENCE N46°44’05”E 188.36’, THENCE LEAVING SAID RIGHT OF WAY S89°39’43”E
1469.77°, THENCE S43°42’40”E 300.59’, THENCE S20°43’56”E 170.00’, THENCE
S50°43’56”E 320.00’, THENCE S42°43’56”E 310.00’, THENCE S34°13’56”E, 140.00’,
THENCE S27°16’06”E 165.78’, THENCE S00°29’58”W 847.88’, THENCE S89°45’12 E
166.00’, THENCE Sl4°36’08”W 681.27’, THENCE S00°29’58”W 1059.43’ TO THE POINT OF
BEGINNING. CONTAINING 277.90 ACRES MORE OR LESS.

TRACT III:

Together with the benefit of the bus and pedestrian access rights granted
pursuant to the Reciprocal Easement and Covenant Agreement by and between
Harrah’s Bossier City Investment Company, LLC and LAD Hotel Partners, LLC
recorded February 13, 2007 in Book 1396, page 823 under Registry No. 889806 of
the Conveyance Records of Bossier Parish, Louisiana.



--------------------------------------------------------------------------------

TRACT IV:

Together with the benefit of the right to access the electric box granted to
Harrah’s Bossier City Investment Company, LLC pursuant to the Declaration of
Restrictive Covenants and Easement Agreement by and between Harrah’s Bossier
City Investment Company, LLC and Sunrise Hospitality IV, LLC dated March 31,
2011, recorded April 1, 2011 in Book 1573, page 234 under Registry No. 1016578
of the Conveyance Records of Bossier Parish, Louisiana.

Harrah’s North Kansas City

FEE PARCEL I:

All that part of the North half of Section 18, Township 50, Range 32, lying West
of the West Right of Way line of Missouri State Highway Route No. 269 (Chouteau
Trafficway), as now established and lying South of the South Right of Way line
of Missouri State Highway Route No. 210 as now established; lying East of the
Southeasterly Right of Way line of the Spur Road as described in Document No.
A-37877 in Book 484 at Page 361, all in North Kansas City, Clay County,
Missouri, described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South
00 degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 00 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a Tract of land conveyed to North Kansas City as described in Document No.
D-46601 in Book 1257 at Page 930, being also a point on the Southeasterly line
of the Rock Creek Channel Drainage Right of Way line, as established by Circuit
Court Case No. 19715, Cause Case No. 6422 in Book 83 at Page 566, dated
April 30, 1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southeasterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet; thence North 52 degrees 40
minutes 25 seconds East, 325 feet; thence Northeasterly along a curve to the
left, tangent to the last described course, having a radius of 520.87 feet and a
central angle of 28 degrees 01 minutes 39 seconds, an arc distance of 254.79
feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the last
described curve, 657.31 feet to a point on the North Right of Way line of the
Burlington Northern Railroad, being also a point on the South line of a tract of
land conveyed to Northtown Devco by Quit-Claim Deed recorded in Book 1649 at
Page 889; thence North 81 degrees 48 minutes 08 seconds West along said South
line and along said North Right of Way line, a distance of 172.04 feet; thence
North 24 degrees 38 minutes 46 seconds East, 136.40 feet; thence Northeasterly
along a curve to the right, tangent to the last described course having a radius
of 685 feet and a central angle of 48 degrees 34 minutes 00 seconds, an arc
distance of 580.64 feet; thence North 73 degrees 12 minutes 46 seconds East,
tangent to the last described curve, 120 feet; thence South 16 degrees 47
minutes 14 seconds East, perpendicular to the last described course, 89.13 feet
to a point on the Southeasterly Right of Way line of said Spur Road



--------------------------------------------------------------------------------

and the POINT OF BEGINNING of the tract of land to be herein described; thence
Northeasterly along a curve to the left and along said Southeast Right of Way
line, having an initial tangent being of North 38 degrees 37 minutes 47 seconds
East, and a radius of 1014.93 feet and a central angle of 10 degrees 54 minutes
12 seconds, an arc distance of 193.14 feet; thence North 27 degrees 43 minutes
35 seconds East, tangent to the last described curve and along said
Southeasterly Right of Way line, 218.10 feet to a point on the South Right of
Way line of said Missouri State Highway Route No. 210; thence North 78 degrees
53 minutes 50 seconds East along said South Right of Way line, 103.39 feet to a
point on the West Right of Way line of said Missouri State Highway Route No. 269
(Chouteau Trafficway), said point 157 feet opposite survey centerline Station
61+95; thence South 21 degrees 15 minutes 06 seconds East along said West Right
of Way line, 157 feet distant West of and parallel with said survey centerline,
a distance of 270.98 feet; thence South 73 degrees 12 minutes 24 seconds West,
424.54 feet; thence North 16 degrees 47 minutes 46 seconds West, perpendicular
to the last described course, 0.87 feet to the POINT OF BEGINNING.

FEE PARCEL II:

All that part of the North Half of Fractional Section 18, Township 50, Range 32
in North Kansas City, Clay County, Missouri, being more particularly described
as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 46 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, 402.11 feet to a point;
thence South 00 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest
corner of a tract of land conveyed to North Kansas City as described in Document
No. D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way as established by Circuit
Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566 and dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet; thence North 52 degrees 40
minutes 25 seconds East, 325 feet; thence Northeasterly along a curve to the
left, tangent to the last described course, having a radius of 520.87 feet and a
central angle of 28 degrees 01 minutes 39 seconds, an arc distance of 254.79
feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the last
described curve, 657.31 feet to a point on the Northerly Right of Way line of
the Burlington Northern Railroad; thence South 81 degrees 48 minutes 08 seconds
East along said Northerly Right of Way line, a distance of 117.06 feet; thence
Southeasterly along said Northerly Right of Way line, tangent to the last
described course, having a radius of 1209.57 feet and a central angle of 1
degrees 52 minutes 23 seconds, an arc distance of 39.54 feet to the POINT OF
BEGINNING of the parcel of land to be herein described; thence North 24 degrees
38 minutes 46 seconds East, 42.73 feet; thence Northeasterly along a curve to
the right, tangent to the last described course, having a radius of 370.87 feet
and a central angle of 48 degrees 33 minutes 38 seconds, an arc distance of
314.33 feet; thence North 73 degrees 12 minutes 24 seconds East, tangent to the
last curve, 120.06 feet; thence North 16 degrees 47 minutes 36 seconds West,
perpendicular to the last described course, a distance of 75 feet; thence North
73 degrees 12 minutes 24 seconds East, perpendicular to the last described
course, a distance of 436.23 feet to a point on the West Right of Way line of
Missouri State Highway Route No. 269



--------------------------------------------------------------------------------

(Chouteau Trafficway), as now established; thence South 21 degrees 15 minutes 06
seconds East along said West Right of Way line, a distance of 321.22 feet to a
point on the Northerly Right of Way line of said Burlington Northern Railroad;
thence South 71 degrees 51 minutes 52 seconds West along said Northerly Right of
Way line, 384.42 feet; thence Southwesterly along a curve to the right and along
said Northerly Right of Way line, tangent to the last described course, having a
radius of 1209.57 feet and a central angle of 24 degrees 27 minutes 37 seconds,
an arc distance of 516.38 feet to the POINT OF BEGINNING.

FEE PARCEL III:

All that part of the North Half of Fractional Section 18, Township 50, Range 32
in North Kansas City, Clay County, Missouri, being more particularly described
as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 46 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, 402.11 feet to a point;
thence South 00 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest
corner of a tract of land conveyed to North Kansas City as described in Document
No. D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way as established by Circuit
Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566 and dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet; thence North 52 degrees 40
minutes 25 seconds East, 325 feet; thence Northeasterly along a curve to the
left, tangent to the last described course, having a radius of 520.87 feet and a
central angle of 28 degrees 01 minutes 39 seconds, an arc distance of 254.79
feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the last
described curve, 657.31 feet to a point on the Northerly Right of Way line of
the Burlington Northern Railroad; thence South 81 degrees 48 minutes 08 seconds
East along said Northerly Right of Way line, a distance of 117.06 feet; thence
Southeasterly along said Northerly Right of Way line, tangent to the last
described course, having a radius of 1209.57 feet and a central angle of 1
degrees 52 minutes 23 seconds, an arc distance of 39.54 feet; thence North 24
degrees 38 minutes 46 seconds East, 42.73 feet; thence Northeasterly along a
curve to the right, tangent to the last described course, having a radius of
370.87 feet and a central angle of 48 degrees 33 minutes 38 seconds, an arc
distance of 314.33 feet; thence North 73 degrees 12 minutes 24 seconds East,
tangent to the last curve, 120.06 feet; thence North 16 degrees 47 minutes 36
seconds West, perpendicular to the last described course, a distance of 75 feet;
thence North 73 degrees 12 minutes 24 seconds East, perpendicular to the last
described course, a distance of 436.23 feet to a point on the West Right of Way
line of Missouri State Highway Route No. 269 (Chouteau Trafficway), as now
established; thence North 21 degrees 15 minutes 06 seconds West along said West
Right of Way line, a distance of 421.44 feet to a point on the Southerly Right
of Way line of Missouri State Highway Route No. 210, as now established; thence
South 78 degrees 53 minutes 50 seconds West along said Southerly Right of Way
line, a distance of 103.39 feet and the POINT OF BEGINNING of the parcel of land
to be herein described; thence South 27 degrees 43 minutes 35 seconds West,
218.10 feet; thence Southwesterly along a curve to the right, tangent to the
last described course, having a radius of 1014.93 feet and a central angle of 8
degrees 43 minutes 44 seconds, an arc distance of 154.62



--------------------------------------------------------------------------------

feet; thence North 16 degrees 47 minutes 36 seconds West, 197.08 feet; thence
North 72 degrees 49 minutes 08 seconds West, 182.37 feet to a point on the
Southerly Right of Way line of said Missouri Highway Route No. 210; thence North
78 degrees 53 minutes 50 seconds East along said Southerly Right of Way line, a
distance of 422.61 feet to the POINT OF BEGINNING.

FEE PARCEL IV:

All that part of the North Half of Fractional Section 18, Township 50, Range 32
in North Kansas City, Clay County, Missouri, being more particularly described
as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 46 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, 402.11 feet to a point;
thence South 00 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest
corner of a tract of land conveyed to North Kansas City as described in Document
No. D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way as established by Circuit
Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566 and dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet; thence North 52 degrees 40
minutes 25 seconds East, 325 feet; thence Northeasterly along a curve to the
left, tangent to the last described course, having a radius of 520.87 feet and a
central angle of 28 degrees 01 minutes 39 seconds, an arc distance of 254.79
feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the last
described curve, 657.31 feet to a point on the Northerly Right of Way line of
the Burlington Northern Railroad; thence North 81 degrees 48 minutes 08 seconds
West along said Northerly Right of Way line, a distance of 172.04 feet to the
POINT OF BEGINNING of the parcel of land to be herein described; thence the
following courses and distances along said Northerly Right of Way line; thence
North 81 degrees 48 minutes 08 seconds West, 16.80 feet; thence generally
Westerly along a curve to the left, tangent to the last described course, having
a radius of 1974.08 feet and a central angle of 14 degrees 19 minutes 00
seconds, an arc distance of 493.27 feet; thence South 83 degrees 52 minutes 52
seconds West, tangent to the last described curve, a distance of 190.60 feet;
thence Westerly along a curve to the right, tangent to the last described
course, having a radius of 1573.28 feet and a central angle of 7 degrees 43
minutes 00 seconds, an arc distance of 211.81 feet; thence North 88 degrees 24
minutes 08 seconds West, tangent to the last described curve, a distance of 296
feet; thence Westerly along a curve to the left, tangent to the last described
course, having a radius of 1974.08 feet and a central angle of 0 degrees 38
minutes 32 seconds, an arc distance of 22.13 feet to a point on the Southerly
Right of Way line of Missouri State Highway Route No. 210, as now established;
thence the following courses along said Southerly Right of Way line; thence
North 79 degrees 14 minutes 04 seconds East, 685.27 feet to a point 180 feet
opposite Survey Centerline Station 59+00; thence North 59 degrees 17 minutes 55
seconds East, 423.79 feet to a point 145 feet opposite of Survey Centerline
Station 63+00; thence North 54 degrees 07 minutes 36 seconds East, 359.70 feet;
thence Southwesterly along a curve to the left and no longer along the Southerly
Right of Way line of said Missouri State Highway Route No. 210, having an
initial tangent bearing of South 48 degrees 32 minutes 24 seconds West, a radius
of 895.87 feet and a central angle of 19 degrees 15 minutes 26 seconds, an arc
distance of 301.10 feet; thence South 1



--------------------------------------------------------------------------------

degrees 53 minutes 20 seconds East, 73.39 feet; thence South 39 degrees 02
minutes 43 seconds East, 59.17 feet; thence South 37 degrees 50 minutes 22
seconds West, 133.67 feet; thence South 83 degrees 28 minutes 14 seconds East,
162.29 feet; thence South 24 degrees 38 minutes 46 seconds West, 77.06 feet to
the POINT OF BEGINNING.

FEE PARCEL V:

All right, title and interest to a connection to Route 269 in the Northeast 1/4
Section 18, Township 50 North, Range 32 West, North Kansas City, Clay County,
Missouri included between Station 4+06 and Station 14+05.5 on the following
described connection centerline which is hereinafter described as referenced to
the connection centerline; containing 2.94 acres, more or less, of land.

The Route 269 connection centerline is located and described as follows:
Beginning at Station 52+61.85 on the Route 269 centerline which is a point on a
3 degree curve to the left 1133.3 feet East of the Northeast corner of the
Northeast 1/4 Section 18, Township 50 North, Range 32 West, said curve has an
interior angle of 44 degrees 10 minutes and is tangent at said Station to a line
having a bearing of South 7 degrees 21 minutes East; thence Southeasterly along
said curve 485.2 feet to P. T. Station 57+47.05; thence South 21 degrees 05
minutes East 222.95 feet to Station 59+70 which equals Station 0+00 on the
connection centerline; thence from said Station 0+00 the connection centerline
extends South 68 degrees 05 minutes West 4.6 feet to the P. C. of a 19 degree
curve to the left having an interior angle of 41 degrees 29 minutes; thence
Southwesterly along said curve 218.33 feet to the P. T. of curve; thence South
26 degrees 36 minutes West 350.75 feet to the P. C. of a 6 degree curve to the
right, said curve having an interior angle of 32 degrees; thence Southwesterly
along said curve 533.33 feet to the P. T. of curve; thence South 58 degrees 36
minutes West 111.91 feet to the P. C. of a 28 degree curve to the left, said
curve having an interior angle of 51 degrees 33 minutes; thence Southwesterly
along said curve 184.11 feet to the P. T. of curve; thence South 7 degrees 03
minutes West 2.01 feet to Station 14+05.05. The tract of land to be conveyed is
herein described: Beginning at a point on the existing Southerly Right of Way
line of Route 210TR, being also a point in the existing Southerly Right of Way
line of the Route 269 connection, 60 feet left of the Route 269 connection
centerline at a point at or near Station 3+96 on the connection centerline;
thence Southwesterly paralleling and 60 feet Southeasterly from the centerline
of said connection to a point opposite Station 12+73; thence Southeasterly 95
feet to a point in the centerline of a county road and distant 168 feet along
the center of said road from Station 14+05.05 on the centerline of said
connection; thence Westerly along the centerline of said county road 168 feet to
said Station 14+05.05; thence continuing Westerly along the centerline of county
road 150 feet to a point; thence Northeasterly 135 feet to a point opposite and
60 feet Northwesterly from the centerline of connection at Station 13+50; thence
Northeasterly paralleling and 60 feet Northwesterly from said centerline to a
point on said Southerly Right of Way line of Route 210TR at a point at or near
right of Station 4+18 on the connection centerline.

EXCEPT THE FOLLOWING DESCRIBED PROPERTY: All that part of Fractional Section 18,
Township 50, Range 32 in the City of North Kansas City, Clay County, Missouri,
being more particularly described as follows:



--------------------------------------------------------------------------------

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, 402.11 feet to a point;
thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest
corner of a tract of land conveyed to North Kansas City as described in Document
No. D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way line, as established by
Circuit Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566, dated
April 30, 1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet; thence North 52 degrees 40
minutes 25 seconds East, 325 feet; thence Northeasterly along a curve to the
left, tangent to the last described course, having a radius of 520.87 feet and a
central angle of 28 degrees 01 minutes 39 seconds, an arc distance of 254.79
feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the last
described curve, 657.31 feet to a point on the North Right of Way line of the
Burlington Northern Railroad Company, being also a point on the South line of a
tract of land conveyed to Northtown Devco by Quit Claim Deed recorded in Book
1649 at Page 889 and the POINT OF BEGINNING of the tract of land to be herein
described; thence North 81 degrees 48 minutes 08 seconds West along said South
line and along said North Right of Way line, a distance of 166.83 feet; thence
Easterly along a curve to the left, tangent to the last described course, having
a radius of 1974.08 feet and a central angle of 0 degrees 09 minutes 15 seconds,
an arc distance of 5.22 feet; thence North 24 degrees 38 minutes 46 seconds
East, 77.06 feet; thence North 83 degrees 28 minutes 14 seconds West, 162.29
feet; thence North 37 degrees 50 minutes 22 seconds East, 133.67 feet; thence
North 39 degrees 02 minutes 48 seconds West, 59.17 feet; thence North 1 degrees
53 minutes 20 seconds West, 73.39 feet; thence Northeasterly along a curve to
the right, having an initial tangent bearing of North 29 degrees 16 minutes 58
seconds East, a radius of 895.87 feet and a central angle of 41 degrees 34
minutes 36 seconds, an arc distance of 650.09 feet; thence South 72 degrees 47
minutes 34 seconds East, 197.30 feet; thence South 16 degrees 17 minutes 31
seconds East, 220.88 feet; thence North 73 degrees 12 minutes 36 seconds East,
perpendicular to the last described course, 413.51 feet, more or less, to a
point on the West Right of Way line of Missouri State Highway Route No. 269
(Chouteau Trafficway), as now established; thence South 21 degrees 05 minutes 05
seconds East along said West Right of Way, 150.42 feet, more or less, to a
point; thence South 73 degrees 12 minutes 46 seconds West, 453.93 feet, more or
less, to a point; thence South 16 degrees 47 minutes 14 seconds East,
perpendicular to the last described course, 75 feet; thence South 73 degrees 12
minutes 46 seconds West, perpendicular to the last described course, 120 feet;
thence Southwesterly along a curve to the left, tangent to the last described
course, having a radius of 370 feet and a central angle of 48 degrees 34 minutes
00 seconds, an arc distance of 313.63 feet; thence South 24 degrees 38 minutes
46 seconds West, tangent to the last described curve, 43.27 feet, more or less,
to a point on the North Right of Way line of said Burlington Northern Railroad;
thence Northwesterly along a curve to the right and along said North Right of
Way line, having a radius of 1209.57 feet and a central angle of 1 degree 52
minutes 23 seconds, an arc distance of 39.54 feet; thence North 81 degrees 48
minutes 08 seconds West, tangent to the last described curve and along said
North Right of Way line, 117.06 feet to the POINT OF BEGINNING; LESS AND EXCEPT
THAT PART, IF ANY, OF THE ABOVE-DESCRIBED PARCEL OF LAND WITHIN MISSOURI STATE
HIGHWAY ROUTE NO. 210. (NOTE: For



--------------------------------------------------------------------------------

the sake of reference, Norfolk and Western Railway Company listed in the above
legal descriptions, was formerly called the Wabash Railroad Company. Likewise,
the Burlington Northern Company as listed above was formerly called the Chicago,
Burlington & Quincy (CBQ R/R) Railroad Company.)

EASEMENT PARCELS:

(i) The perpetual easements, appurtenant to Leased Parcels I through X of Tract
1 and Fee Parcel I of Tract 1, for ingress and egress (pedestrian and vehicular
traffic), utilities, landscaping and signs, pursuant to that certain private
roadway and crossing agreement dated December 3, 1993, with attached addendum
and Exhibit’s “A” and “B”, as amended by the Second Addendum to Private Roadway
and Crossing Agreement dated as of June 9, 1994, and amended by Third Addendum
to Private Roadway and Crossing Agreement dated September 13, 1995, by and
between Burlington Northern Railroad Company and Harrah’s North Kansas City
Corporation, recorded September 22, 1995 as Document No. M-71140, in Book 2486
at Page 480, and re-recorded June 19, 1996, as Document No. N-3041, in Book 2572
at Page 45 over and across the land hereinafter described as Easement Parcel I
of Tract 1.

(ii) The permanent exclusive easements, appurtenant to Leased Parcels I and II
of Tract 1, for access (ingress and egress of persons and vehicles), signs and
utilities, pursuant to that certain easement agreement dated November 23, 1993,
by and between The City of Kansas City, Missouri, a Missouri municipal
corporation; and the City of North Kansas City, Missouri, a Missouri municipal
corporation, recorded March 14, 1993, as Document No. M-11173, in Book 2332 at
Page 153, as assigned by the First Amendment to Ground Lease, over and across
the land hereinafter described as Easement Parcel VI of Tract 1.

(iii) The non-exclusive easements, appurtenant to Leased Parcels I and II of
Tract 1, pursuant to that certain Cooperative Agreement by and between North
Kansas City Levee District and the City of North Kansas City, Missouri, recorded
April 19, 1994, as Document No. M-16122, in Book 2344 at Page 804, over and
across the land hereinafter described as Easement Parcels IV, V, VII and VIII of
Tract 1.

(iv) The non-exclusive easement for ingress and egress of persons and vehicles
(pedestrian and vehicular traffic), appurtenant to Fee Parcel I of Tract 1,
pursuant to that certain Easement Agreement, by and between The City of North
Kansas City, Missouri, a Missouri municipal corporation, and Harrah’s-North
Kansas City Corporation, a Nevada Corporation, recorded April 20, 1995, as
Document No. M-53652, in Book 2440 at Page 694 and as affected by the instrument
designated “Authorization” dated April 11, 1995, recorded April 20, 1995, as
Document No. M-53653, in Book 2440 at Page 705, over and across the Easternmost
424 feet, abutting the West Right of Way line of Chouteau Trafficway, of the
land hereinafter described as Leased Parcel IV of Tract 1.

(v) The perpetual exclusive easement appurtenant to Leased Parcels I and II of
Tract 1, for overhead crossing pursuant to that certain Private Overhead
Crossing Agreement dated June 13, 1994, by and between Burlington Northern
Railroad Company, a Delaware Corporation; Harrah’s—North Kansas City
Corporation, a Nevada corporation, and the City of North Kansas City, Missouri,
a municipal corporation, recorded June 30, 1994, as Document No. M-25531, in
Book 2369 at Page 141, over and across the land hereinafter described as
Easement Parcel II of Tract 1.



--------------------------------------------------------------------------------

(vi) The perpetual aerial easement and right of way appurtenant to Leased
Parcels I and II of Tract 1 pursuant to that certain Deed of Easement dated
November 17, 1994 by and between Norfolk & Western Railway Company and the City
of North Kansas City, Missouri, a municipal corporation, recorded February 6,
1995, as Document No. M-46607, in Book 2423 at Page 164, over and across the
land hereinafter described as Easement Parcel III of Tract 1.

(vii) The non-exclusive easement for ingress and egress of persons and vehicles
(pedestrian and vehicular traffic), appurtenant to Fee Parcel II of Tract 1,
pursuant to that certain Easement Agreement dated January 4, 1994, by and
between the City of North Kansas City, Missouri, a Missouri municipal
corporation and Northtown Devco, a Missouri general partnership, recorded
January 24, 1994, as Document No. M-4953, in Book 2316 at Page 94, over and
across the Easternmost 450 feet, abutting the West Right of Way line of Chouteau
Trafficway, of the land hereinafter described as Leased Parcel IV of Tract 1.

EASEMENT PARCEL I:

A strip of land, being part of Section 13, Township 50, Range 33 in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, a distance of 402.11 feet to a
point; thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the
Northwest corner of a tract conveyed to North Kansas City as described in
Document No. D-46601, in Book 1257 at Page 930; thence continuing South 0
degrees 33 minutes 52 seconds West along the West line of said North Kansas City
tract, a distance of 454.25 feet to a point on the East line of that certain
existing Right of Way granted for ingress and egress to North Kansas City by
Document No. E-37416, in Book 1457 at Page 413; thence Westerly along a curve to
the left, having an initial tangent bearing of North 89 degrees 53 minutes 20
seconds West, a radius of 300 feet and a central angle of 4 degrees 19 minutes
20 seconds, an arc distance of 22.63 feet; thence South 85 degrees 47 minutes 20
seconds West, tangent to the last described curve, 120.26 feet to a point on the
West line of said certain ingress and egress Right of Way and a point at which
said strip of land now lies 60 feet on each side of the following described
centerline; thence continuing South 85 degrees 47 minutes 20 seconds West 461.89
feet to a point at which said strip of land now lies 30 feet on each side of the
following described centerline; thence Westerly and Southwesterly along a curve
to the left, tangent to the last described course, having a radius of 150 feet
and a central angle of 55 degrees 39 minutes 53 seconds, an arc distance of
145.73 feet; thence South 30 degrees 07 minutes 27 seconds West, tangent to the
last described curve 7.40 feet, more or less to a point on the North line of a
tract of land owned by Burlington Northern Railroad Company by Special Warranty
Deed recorded in Book 419 at Page 2 and filed on July 5, 1947 and the point of
beginning of the tract of land to be herein described; thence South 89 degrees
57 minutes 11 seconds East along said North line, a distance of 48.24 feet;
thence South 2 degrees 07 minutes 21 seconds West along the Northerly



--------------------------------------------------------------------------------

prolongation of the West line of that certain tract of land conveyed to AM & A
Realty by Book 1120 at Page 849, a distance of 180 feet to a point of
intersection with the Easterly Right of Way line of Warren Avenue, as now
established; thence Northwesterly along a curve to the left and along the
Northeasterly Right of Way line of said Warren Avenue, having an initial tangent
bearing of North 2 degrees 07 minutes 21 seconds East, a radius of 145 feet and
a central angle of 92 degrees 04 minutes 32 seconds, an arc distance of 233.02
feet; thence North 89 degrees 57 minutes 11 seconds West along the Northerly
Right of Way line of said Warren Avenue, tangent to the last described curve, a
distance of 6.43 feet to a point; thence North 30 degrees 07 minutes 27 seconds
East, 34.24 feet to a point on the North line of the tract of land owned by said
Burlington Northern Railway Company; thence South 89 degrees 57 minutes 11
seconds East along said North line, 92.45 feet to the Point of Beginning.

EASEMENT PARCEL II:

A strip of land, being part of the Burlington Northern Railroad Right of Way,
situate in Fractional Section 18, Township 50, Range 32 in the City of North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the

South Right of Way line for the Norfolk & Western Railway Company, thence North
85 degrees 21 minutes 52 seconds East along said South Right of Way line, 402.11
feet to a point; thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet
to the Northwest corner of a tract of land conveyed to North Kansas City as
described in Document No. D-46601, in Book 1257 at Page 930, being also a point
on the South line of the Rock Creek Drainage Channel Right of Way line, as
established by Circuit Court Case No. 19715, Cause No. 6422, in Book 83 at page
566, dated April 30, 1951; thence South 78 degrees 04 minutes 35 seconds East
along said South Right of Way line and along the Northeasterly line of said
North Kansas City tract, a distance of 2063.66 feet to a point; thence North 52
degrees 40 minutes 25 seconds East, 325 feet; thence Northeasterly along a curve
to the left, tangent to the last described course, having a radius of 520.87
feet and central angle of 28 degrees 01 minutes 39 seconds, an arc distance of
254.79 feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the
last described curve, 597.88 feet to a point on the South Right of Way line of
said Burlington Northern Railroad Company and the point of beginning of said
strip of land to be herein described; thence North 81 degrees 48 minutes 08
seconds West along said South Right of Way line, 156.40 feet; thence North 24
degrees 38 minutes 46 seconds East, 59.43 feet to a point on the North Right of
Way line of said Burlington Northern Railroad Company; thence South 81 degrees
48 minutes 08 seconds East along said North Right of Way line, 273.46 feet;
thence generally Easterly along a curve to the left and along said North Right
of Way line, tangent to the last described course, having a radius of 1209.57
feet and a central angle of 1 degree 52 minutes 23 seconds, an arc distance of
39.54 feet; thence South 24 degrees 38 minutes 46 seconds West, 59.90 feet to a
point on said South Right of Way line; thence Westerly along a curve to the
right and along said South Right of Way line, having an initial tangent bearing
of North 82 degrees 49 minutes 24 seconds West, a radius of 1266.57 feet and a
central angle of 1 degree 01 minutes 16 seconds an arc distance of 22.57 feet;
thence North 81 degrees 48 minutes 08 seconds West, tangent to the last
described curve, 133.89 feet to the point of beginning.



--------------------------------------------------------------------------------

EASEMENT PARCEL III:

A strip of land, being part of the Norfolk & Western Railway Company Right of
Way situate in Fractional Section 18, Township 50, Range 32, in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601, in Book 1257 at Page 930, being also a point on the Southeasterly line
of the Rock Creek Drainage Channel Right of Way line, as established by Circuit
Court Case No. 19715, Cause No. 6422, in Book 83 at Page 566, dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southeasterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet to a point; thence North 52
degrees 40 minutes 25 seconds East, 325 feet; thence Northeasterly along a curve
to the left, tangent to the last described course, having a radius of 520.87
feet and a central angle of 28 degrees 01 minutes 39 seconds, an arc distance of
254.79 feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the
last described curve, 553.04 feet to a point on the South Right of Way line of
said Norfolk & Western Railway Company and the point of beginning of the strip
of land to be herein described; thence North 81 degrees 48 minutes 08 seconds
West along said South Right of Way line, 156.40 feet; thence North 24 degrees 38
minutes 46 seconds East, 44.83 feet to a point on the North Right of Way line of
said Norfolk & Western Railway Company; thence South 81 degrees 48 minutes 08
seconds East along said North Right of Way line, 290.29 feet; thence Easterly
along a curve to the left, tangent to the last described course and along said
North Right of Way line, having a radius of 1266.57 feet and a central angle of
1 degree 01 minutes 17 seconds, and an arc distance of 22.58 feet; thence South
24 degrees 38 minutes 46 seconds West, 45.01 feet to a point on said South Right
of Way line; thence Westerly along a curve to the left, having an initial
tangent bearing of North 82 degrees 13 minutes 57 seconds West, a radius of
1309.57 feet and a central angle of 0 degrees 25 minutes 49 seconds, an arc
distance of 9.83 feet; thence North 81 degrees 48 minutes 08 seconds West along
said South Right of Way line, tangent to the last described curve, 146.58 feet
to the point of beginning.

EASEMENT PARCEL IV:

All that part of Fractional Section 18, Township 50, Range 32 in North Kansas
City, Clay County, Missouri, being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11



--------------------------------------------------------------------------------

feet; thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the
Northwest corner of a tract of land conveyed to North Kansas City by Document
No. D-46601, in Book 1257 at Page 930; thence continuing South 0 degrees 33
minutes 52 seconds West along the West line of said North Kansas City tract, a
distance of 303.82 feet to the Northeast corner of Tract 1 of a Non-Exclusive
Easement for Ingress & Egress granted by the document recorded as Document No.
E-37416, in Book 1457 at Page 413 and the POINT OF BEGINNING of the tract of
land to be herein described; thence continuing South 0 degrees 33 minutes 52
seconds West along said West line and the East line of said Non-Exclusive
Easement, a distance of 210.78 feet to the Southeast corner of said Easement;
thence South 86 degrees 25 minutes 36 seconds West along the South line of said
easement, 141.22 feet, more or less, to a point on the West line of a tract of
land conveyed to Northtown Devco by deed recorded as Document No. F-23163, in
Book 1649 at Page 889; thence North 0 degrees 33 minutes 53 seconds East along
said West line, 147.93 feet to a point on the Northwesterly line of said
Non-Exclusive Easement; thence North 59 degrees 45 minutes 51 seconds East along
said Northeasterly line, 139.70 feet to a point on the West line of said tract
of land conveyed to North Kansas City and the Point of Beginning.

EASEMENT PARCEL V:

A strip of land, being part of Fractional Section 18, Township 50, Range 32 in
the City of North Kansas City, Clay County, Missouri, being more particularly
described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East, along said South Right of Way line, 402.11 feet to a point;
thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest
corner of a tract of land conveyed to North Kansas City as described in Document
No. D-46601, in Book 1257 at Page 930, being also a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way line, as established by
Circuit Court Case No. 19715, Cause No. 6422, in Book 83 at Page 566, dated
April 30, 1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet to the POINT OF BEGINNING of the
strip of land to be herein described; thence North 78 degrees 04 minutes 35
seconds West along said Southwesterly line, 99 feet; thence North 52 degrees 40
minutes 25 seconds East, 293.88 feet to a point on the Northeasterly Right of
Way line of said Rock Creek Drainage Channel Right of Way, being also a point on
the South line of a parcel of land conveyed to Kansas City, Missouri by Document
No. A-77137, in Book 579 at Page 87; thence South 89 degrees 15 minutes 11
seconds East along said South line and said Northeasterly Right of Way line,
232.77 feet; thence Southwesterly along a curve to the right, having an initial
tangent bearing of South 44 degrees 13 minutes 47 seconds West, a radius of
595.87 feet and a central angle of 8 degrees 26 minutes 38 seconds, an arc
distance of 87.82 feet; thence South 52 degrees 40 minutes 26 seconds West,
tangent to the last described curve, 260.38 feet to a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way; thence North 78 degrees 04
minutes 35 seconds West along said Southwesterly Right of Way line, 99 feet to
the POINT OF BEGINNING.

EASEMENT PARCEL VI:



--------------------------------------------------------------------------------

A tract of land in Fractional Section 18, Township 50, Range 32 in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18 (Frac. Sec);
thence South 0 degrees 48 minutes 41 seconds West along the West line of said
Fractional Section (Frac. Sec.), 2045.58 feet; thence North 85 degrees 21
minutes 52 seconds East 402.11 feet; thence South 0 degrees 33 minutes 52
seconds West, 364.36 feet to the Northwest corner of a tract of land conveyed to
North Kansas City by an instrument filed as Document No. D-46601, in Book 1257
at Page 930, in the Office of the Recorder of Deeds for Clay County, Missouri,
being also a point on the Southerly line of the Right of Way of the Rock Creek
Drainage Channel, as established by Circuit Case No. 19715, Cause No. 6422, in
Book 83 at Page 566, dated April 30, 1951; thence South 78 degrees 04 minutes 35
seconds East along said Southerly line and along the Northerly line of said
North Kansas City tract, a distance of 2063.66 feet; thence North 52 degrees 40
minutes 25 seconds East, 315.37 feet to a point on the Northerly line of the
Right of Way of the said Rock Creek Drainage Channel, being also a point on the
Southerly line of a tract of land conveyed to Kansas City, Missouri by Document
No. A-77137, in Book 579 at Page 87 and the Point of Beginning of the tract of
land to be herein described; thence North 8 degrees 15 minutes 11 seconds West
along the Northerly line of said Channel 145.94 feet; thence North 52 degrees 40
minutes 25 seconds East, 124.52 feet; thence Northeasterly along a curve to the
left, tangent to the last described course, having a radius of 430.87 feet and a
central angle of 14 degrees 33 minutes 47 seconds, an arc distance of 109.52
feet; thence North 18 degrees 03 minutes 07 seconds East, 201.66 feet; thence
North 65 degrees 21 minutes 14 seconds West, 25 feet; thence North 24 degrees 38
minutes 46 seconds East, perpendicular to the last course, 319.73 feet to a
point on the Northeasterly line of said tract of land conveyed to said Kansas
City, Missouri; thence South 20 degrees 32 minutes 48 seconds East along said
Northeasterly line, 422.84 feet to a point; thence South 24 degrees 38 minutes
46 seconds West, 21.74 feet; thence North 65 degrees 21 minutes 14 seconds West,
perpendicular to the last described course, 15 feet; thence South 41 degrees 20
minutes 43 seconds West, 104.40 feet; thence Southwesterly along a curve to the
right, having an initial tangent bearing of South 24 degrees 38 minutes 46
seconds West, a radius of 625.87 feet and a central angle of 17 degrees 45
minutes 19 seconds, an arc distance of 193.95 feet to a point on the South line
of said Kansas City, Missouri tract; thence North 89 degrees 15 minutes 11
seconds West along said South line, 154 feet to the Point of Beginning.

EASEMENT PARCEL VII:

A 20 foot wide strip of land, being part of Fractional Section 18, Township 50,
Range 32 in the City of North Kansas City, Clay County, Missouri, the centerline
being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601, in Book 1257 at Page 930, being also a point on the Southwesterly line
of the Rock Creek Drainage Channel Right of Way line, as established by Circuit
Court Case No. 19715, Cause No.



--------------------------------------------------------------------------------

6422, in Book 83 at Page 566, dated April 30, 1951; thence South 78 degrees 04
minutes 35 seconds East along said Southwesterly Right of Way line and along the
Northeasterly line of said North Kansas City tract, a distance of 1178.63 feet
to the Point of Beginning of the centerline to be herein described; thence North
12 degrees 51 minutes 01 seconds East, 70.59 feet to the Point of Termination.

EASEMENT PARCEL VIII:

A strip of land, 120 feet in width, being part of Fractional Section 18,
Township 50, Range 32 in the City of North Kansas City, Clay County, Missouri,
the centerline being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railroad; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601, in Book 1257 at Page 930, being also a point on the Southwesterly line
of the Rock Creek Drainage Channel Right of Way line, as established by Circuit
Court Case No. 19715, Cause No. 6422, in Book 83 at Page 566, dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 1908.52 feet to the Point of Beginning of the
centerline to be herein described; thence North 27 degrees 09 minutes 38 seconds
East to a point on the Northwesterly line of said Rock Creek Drainage Channel
Right of Way line and the Point of Termination.

Harrah’s North Kansas—Leasehold

LEASED PARCELS:

Leasehold Interest created by the Ground Lease described in and disclosed by
that certain Short Form Lease between the City of North Kansas City, Missouri, a
Missouri municipal corporation, lessor, and Harrah’s—North Kansas City
Corporation, a Nevada corporation, lessee, dated July 12, 1993, recorded
July 28, 1993, as Document No. L-81751, in Book 2252 at Page 712, demising and
leasing Leased Parcels I through X of Tract 1 for a term of ten (10) years, with
the option to extend the term for four (4) consecutive periods of five (5) years
each. As amended by the First Amendment to Ground Lease dated November 22, 1994,
recorded December 21, 1995, as Document No. M-80946, in Book 2512 at Page 434.
As further amended by the Second Amendment to Ground Lease dated December 19,
1995, recorded December 21, 1995, as Document No. M-80947, in Book 2512 at Page
447. And as further amended by the Third Amendment to Ground Lease dated
December 22, 1998, recorded February 10, 1999 as Document No. P-34397, in Book
2959 at Page 305.



--------------------------------------------------------------------------------

LEASED PARCEL I:

All that part of Fractional Section 18, Township 50, Range 32, in North Kansas
City, Clay County, Missouri, being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 46 minutes 41 seconds West (South 0 degrees 50 minutes 07 seconds West
Deed) along the West line of said Fractional Section 18, a distance of 2045.58
feet (2044.65 feet Deed) to a point on the South Right of Way line of the
Norfolk and Western Railway; thence North 85 degrees 21 minutes 52 seconds East
(North 85 degrees 30 minutes 00 seconds East Deed) along said South Right of Way
line, a distance of 402.11 feet; thence South 0 degrees 33 minutes 52 seconds
West (South 0 degrees 42 minutes 00 seconds West Deed), 364.36 feet to the point
of intersection of the East Right of Way line of the North Kansas City Levee
District with the South Right of Way line of the Rock Creek Drainage Channel
Right of Way, as established by Circuit Court Case No. 19715 on April 30, 1951,
and the Point of Beginning of the tract of land to be herein described; thence
South 78 degrees 04 minutes 35 seconds East (South 77 degrees 56 minutes 27
seconds East Deed) along said South Right of Way line, a distance of 2243.66
feet (2248.55 feet Deed) to a point on the high bank of the Missouri River as
described in Document No. D 46601 in Book 1257 at Page 928; thence the following
courses along said high bank; thence South 47 degrees 12 minutes 35 seconds West
(South 47 minutes 20 minutes 42 seconds West Deed), 139.61 feet (137.34 feet
Deed); thence South 41 degrees 53 minutes 52 seconds West (South 42 degrees 02
minutes 00 seconds West Deed), 200.01 feet; thence South 42 degrees 28 minutes
15 seconds West (South 42 degrees 36 minutes 23 seconds West Deed), 200.04 feet;
thence South 39 degrees 19 minutes 14 seconds West (South 39 degrees 27 minutes
22 seconds West Deed), 200.12 feet; thence South 36 degrees 38 minutes 04
seconds West (South 36 degrees 46 minutes 12 seconds West Deed), 203 feet;
thence South 36 degrees 17 minutes 41 seconds West (South 36 degrees 25 minutes
49 seconds West Deed), 200.56 feet; thence South 30 degrees 51 minutes 35
seconds West (South 30 minutes 59 minutes 42 seconds West Deed), 200.04 feet;
thence South 29 degrees 04 minutes 00 seconds West (South 29 degrees 12 minutes
08 seconds West Deed), 214.28 feet; thence South 35 degrees 27 minutes 41
seconds West (South 35 degrees 35 minutes 49 seconds West Deed), 200.36 feet;
thence South 27 degrees 19 minutes 16 seconds West (South 27 degrees 27 minutes
24 seconds West Deed), 31.65 feet; thence North 62 degrees 40 minutes 44 seconds
West and no longer along said high bank, a distance of 351.28 feet; thence North
54 degrees 50 minutes 21 seconds West, 98.13 feet; thence North 83 degrees 56
minutes 57 seconds West, 128.58 feet; thence North 71 degrees 03 minutes 12
seconds West, 216.78 feet; thence North 89 degrees 26 minutes 08 seconds West,
410.40 feet to a point on the East right-of-way line of said North Kansas City
Levee; thence North 0 degrees 33 minutes 52



--------------------------------------------------------------------------------

seconds East along said East Right of Way line, a distance of 1578.87 feet to
the Point of Beginning; including all lands lying between the high bank of said
Missouri River and the low water line of said Missouri River, as measured at
right angles to the thread of the Missouri River from the Northeast corner of
the above described tract Southwesterly to the Southeast corner of the above
described tract, Subject to Accretions and/or Reliction.

LEASED PARCEL II:

All that part of Fractional Section 18, and or land accreted thereto, Township
50 North, Range 32 West, in North Kansas City, Clay County, Missouri, described
as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 50 minutes 07 seconds West along the West line of said Fractional
Section 18 and the Southerly prolongation thereof, 2,044.65 feet, more or less
to the intersection of said line with the South Right of Way line of the Wabash
Railroad Company; thence the following courses along said Right of Way line;
thence North 85 degrees 30 minutes 00 seconds East, 905.10 feet; thence in an
Easterly direction along a curve to the left having a radius of 5,765.65 feet
and tangent to the last described course, an arc distance of 244.87 feet; thence
North 83 degrees 04 minutes 00 seconds East, 301.60 feet; thence in an Easterly
direction along a curve to the right having a radius of 1,874.08 feet and
tangent to the last described course, an arc distance of 283.48 feet; thence
South 88 degrees 16 minutes 00 seconds East, 296.00 feet; thence in an Easterly
direction along a curve to the left having a radius of 1,673.28 feet and tangent
to the last described course, an arc distance of 225.36 feet; thence North 84
degrees 01 minutes 00 seconds East, 190.60 feet; thence in an Easterly direction
along a curve to the right having a radius of 1,874.08 feet and tangent to the
last described course, an arc distance of 399.82 feet to the Northeast corner of
a tract of land conveyed to Kansas City, Missouri by deed recorded in Book 579
at Page 87, as Document No. A-77137 and the True Point of Beginning; thence in
an Easterly direction continuing along the last described curve, an arc distance
of 68.46 feet; thence South 81 degrees 40 minutes 00 seconds East, 305.90 feet;
thence in an Easterly direction along a curve to the left having a radius of
1,309.57 feet and tangent to the last described course, an arc distance of
601.88 feet; thence North 72 degrees 00 minutes 00 seconds East, 107.00 feet;
thence departing from said Right of Way line, South 21 degrees 55 minutes 00
seconds East, 56.00 feet to a point in the Northerly high bank of the Missouri
River; thence along said high bank the following courses; South 63 degrees 27
minutes 03 seconds West, 345.38 feet; thence South 58 degrees 04 minutes 01
seconds West, 195.97 feet; thence South 57 minutes 40 minutes 09 seconds West,
202.69 feet; thence South 56 degrees 31 minutes 17 seconds West, 200.02 feet;
thence South 52 degrees 25 minutes 26 seconds West, 86.06 feet to a point in the
Easterly line of the tract of land conveyed to Kansas City, Missouri, in said
Document Number A-77137; thence departing from said high bank, North 20 degrees
31 minutes 14 seconds West along the Easterly line of said Kansas City, Missouri
tract, 588.20 feet to the True Point of Beginning, including all lands lying
between the high bank of said Missouri River and the low water line of said
Missouri River, as measured at right angles to the thread of the Missouri River
from the Southwest corner of said Tract, Northeasterly to the Southeast corner
thereof, Subject to accretion and/or reliction.



--------------------------------------------------------------------------------

LEASED PARCEL III:

Part of Section 13, Township 50 Range 33, and part of Fractional Section 18,
Township 50, Range 32 in the City of North Kansas City, Clay County, Missouri,
being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, a distance of 402.11 feet to
a point; thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the
Northwest corner of a tract of land conveyed to North Kansas City as described
in Document No. D-46601 in Book 1257 at Page 930; thence continuing South 0
degrees 33 minutes 52 seconds West along the West line of said North Kansas City
tract a distance of 454.25 feet to a point on the East line of that certain
existing Right of Way granted for ingress and egress to North Kansas City by
Document E-37416 in Book 1457 at Page 413 and the Point of Beginning of the
centerline to be herein described; thence Westerly along a curve to the left,
having an initial tangent bearing of North 89 degrees 53 minutes 20 seconds
West, a radius of 300 feet and a central angle of 4 degrees 19 minutes 20
seconds, an arc distance of 22.63 feet; thence South 85 degrees 47 minutes 20
seconds West, tangent to the last described curve, 120.26 feet to a point on the
West line of said certain ingress and egress Right of Way and a point at which
said strip of land now lies 60 feet on each side of the following described
centerline; thence continuing South 85 degrees 47 minutes 20 seconds West,
461.89 feet to a point at which said strip of land now lies 30 feet on each side
of the following described centerline; thence Westerly and Southwesterly along a
curve to the left, tangent to the last described course, having a radius of 150
feet and a central angle of 55 degrees 51 minutes 23 seconds, an arc distance of
146.23 feet; thence South 29 degrees 55 minutes 57 seconds West, tangent to the
last described curve, a distance of 100.74 feet, more or less to a point on the
centerline for a 60 foot wide ingress and egress easement established by several
Documents with the latest being recorded as Document No. D-18113 in Book 1195 at
Page 921, thence Northwesterly along a curve to the left, having an initial
tangent bearing of North 60 degrees 23 minutes 38 seconds West, a radius of 115
feet and a central angle of 29 degrees 14 minutes 18 seconds, an arc distance of
58.68 feet; thence North 89 degrees 37 minutes 56 seconds West, tangent to the
last described curve, 226.43 feet; thence Westerly along a curve to the left,
tangent to the last described course, having a radius of 359.265 feet and a
central angle of 10 degrees 51 minutes 39 seconds, an arc distance of 68.1 feet,
more or less to a point on the East Right of Way line of Bedford Avenue as
established by QCD Document No. D-18113 in Book 1195 at Page 921 and the Point
of Termination.



--------------------------------------------------------------------------------

THAT LIES WITHIN THE FOLLOWING DESCRIBED AREA:

Those parts of the Southeast Quarter (SE 1/4) of Section 13, Township 50 North,
Range 33 West, and of Fractional Section 18, Township 50 North, Range 32 West,
of the Fifth Principal Meridian, North Kansas City, Clay County, Missouri, being
more particularly described as follows: Commencing at the Northwest corner of
Fractional Section 24, Township and Range aforesaid; thence South 0 degrees 09
minutes 42 seconds West along the West line of said Fractional Section 24,
2,444.25 feet to a point on the Southeasterly line of the Right of Way of the
Norfolk & Western Railroad Company, which is also the Northwesterly line of land
owned by the Burlington Northern Railroad Company; thence North 46 degrees 50
minutes 10 seconds East along said Southeasterly line of the Right of Way of the
Norfolk & Western Railway Company, 3,552.07 feet to an angle point; thence North
38 degrees 22 minutes 23 seconds East continuing along said Southeasterly line
of the Right of Way of the Norfolk & Western Railway Company, 2,873.49 feet to a
True Point of Beginning; thence from said True Point of Beginning, continuing
North 38 degrees 22 minutes 23 seconds East along the railroad Right of Way line
aforesaid, 786.71 feet to a point; thence to the right along the arc of a
circular curve, which is concave Southeasterly, has a radius of 819.02 feet, a
long chord of 626.83 feet in length that bears North 60 degrees 56 minutes 26
seconds East, and a central angle of 44 degrees 59 minutes 54 seconds, 643.23
feet to a point on the Westerly line of the existing Right of Way for the Levee
of the North Kansas City Levee District; thence South 3 degrees 12 minutes 40
seconds East along said Levee Right of Way line 235.02 feet to an angle point;
thence North 86 degrees 47 minutes 20 seconds East continuing along the Right of
Way line for said Levee, 35.00 feet to an angle point; thence South 3 degrees 12
minutes 40 seconds East continuing still along the Right of Way line for said
Levee, 248.78 feet to an angle point; thence South 7 degrees 33 minutes 01
seconds East continuing still along the Right of Way line for said Levee, 202.08
feet to an angle point; thence South 0 degrees 42 minutes 00 seconds West
continuing still along the Right of Way for said Levee 247.03 feet to a point;
thence North 89 degrees 37 minutes 56 seconds West, 1,121.91 feet to the True
Point of Beginning aforesaid. (For the purpose of the bearings in the calls
hereinabove given, the West line of said Fractional Section 24, is taken as
bearing South 0 degrees 09 minutes 42 seconds West; and are on United States
Engineers Datum.)

LEASED PARCEL IV:

All that part of Fractional Section 18, Township 50, Range 32 in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:



--------------------------------------------------------------------------------

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly line
of the Rock Creek Drainage Right of Way line, as established by Circuit Court
Case No. 19715, Cause No. 6422 in Book 83 at Page 566; dated April 30, 1951;
thence South 78 degrees 04 minutes 35 seconds East along said Southwesterly
Right of Way line and along the Northeasterly line of said North Kansas City
tract, a distance of 2063.66 feet; thence North 52 degrees 40 minutes 25 seconds
East, 325 feet; thence Northeasterly along a curve to the left, tangent to the
last described course, having a radius of 520.87 feet a central angle of 28
degrees 01 minutes 39 seconds, an arc distance of 254.79 feet; thence North 24
degrees 38 minutes 46 seconds East, tangent to the last described curve, 657.31
feet to a point on the North Right of Way line of the Burlington Northern
Railroad Company, being also a point on the South line of a tract of land
conveyed to Northtown Devco by Quit Claim Deed recorded in Book 1649 at Page 889
and the POINT OF BEGINNING of the tract of land to be herein described; thence
North 81 degrees 48 minutes 08 seconds West along said South line and along said
North Right of Way line, a distance of 166.83 feet; thence Easterly along a
curve to the left, tangent to the last described course, having a radius of
1974.08 feet and a central angle of 0 degrees 09 minutes 15 seconds, an arc
distance of 5.22 feet; thence North 24 degrees 38 minutes 46 seconds East, 77.06
feet; thence North 83 degrees 28 minutes 14 seconds West, 162.29 feet; thence
North 37 degrees 50 minutes 22 seconds East, 133.67 feet; thence North 39
degrees 02 minutes 48 seconds West, 59.17 feet; thence North 1 degrees 53
minutes 20 seconds West, 73.39 feet; thence Northeasterly along a curve to the
right, having an initial tangent bearing of North 29 degrees 16 minutes 58
seconds East, a radius of 895.87 feet and a central angle of 41 degrees 34
minutes 36 seconds, an arc distance of 650.09 feet; thence South 72 degrees 47
minutes 34 seconds East, 197.30 feet; thence South 16 degrees 17 minutes 31
seconds East, 220.88 feet; thence North 73 degrees 12 minutes 46 seconds East,
perpendicular to the last described course, 413.51 feet, more or less, to a
point on the West Right of Way line of Missouri State Highway Route No. 269
(Chouteau Trafficway), as now established; thence South 21 degrees 05 minutes 05
seconds East along said West Right of Way, 150.42 feet, more or less, to a
point; thence South 73 degrees 12 minutes 46 seconds West, 453.93 feet, more or
less, to a point; thence South 16 degrees 47 minutes 14 seconds East,
perpendicular to the last described course, 75 feet; thence South 73 degrees 12
minutes 46 seconds West, perpendicular to the last described course, 120 feet;
thence Southwesterly along a curve to the left, tangent to the last described
course, having a radius of 370 feet and a central angle of 48 degrees 34 minutes
00 seconds, an arc distance of 313.63 feet; thence South 24 degrees 38 minutes
46 seconds West, tangent to the last described curve, 43.27 feet, more or less,
to a point on the North Right of Way line of said Burlington Northern



--------------------------------------------------------------------------------

Railroad; thence Northwesterly along a curve to the right and along said North
Right of Way line, having a radius of 1209.57 feet and a central angle of 1
degrees 52 minutes 23 seconds, an arc distance of 39.54 feet; thence North 81
degrees 48 minutes 08 seconds West, tangent to the last described curve and
along said North Right of Way line, 117.06 feet to the POINT OF BEGINNING; LESS
AND EXCEPT THAT PART, IF ANY, OF THE ABOVE-DESCRIBED PARCEL OF LAND WITHIN
MISSOURI STATE HIGHWAY ROUTE NO. 210.

LEASED PARCEL V:

A tract of land in Fractional Section 18, Township 50, Range 32 in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet; thence North 85 degrees 21 minutes 52
seconds East, 402.11 feet to a point; thence South 0 degrees 33 minutes 52
seconds West, 364.36 feet to the Northwest corner of a tract of land conveyed to
North Kansas City by an instrument filed as Document No. D-46601 in Book 1257 at
Page 930, being also a point on the Southerly line of the Rock Creek Drainage
Channel Right of Way line, as established by Circuit Court Case No. 19715, Cause
No. 6422 in Book 83 at Page 566, dated April 30, 1951; thence South 78 degrees
04 minutes 35 seconds East along said Southerly Right of Way line and along the
Northerly line of said North Kansas City tract, a distance of 2063.66 feet;
thence North 52 degrees 40 minutes 25 seconds East, 315.37 feet to a point on
the Northerly line of said Rock Creek Drainage Channel, being also a point on
the Southerly line of a tract of land conveyed to Kansas City, Missouri, by
Document No. A-77137 in Book 579 at Page 87 and the POINT OF BEGINNING of the
strip of land to be herein described; thence North 89 degrees 15 minutes 11
seconds West along the Northerly line of said Channel 145.94 feet; thence North
52 degrees 40 minutes 25 seconds East, 124.52 feet; thence Northeasterly along a
curve to the left, tangent to the last described course, having a radius of
430.87 feet and a central angle of 14 degrees 33 minutes 47 seconds, an arc
distance of 109.52 feet; thence North 18 degrees 03 minutes 07 seconds East,
201.66 feet; thence North 65 degrees 21 minutes 14 seconds West, 25 feet; thence
North 24 degrees 38 minutes 46 seconds East, perpendicular to the last course,
319.73 feet to a point on the Northeasterly line of the tract of land conveyed
to said Kansas City, Missouri; thence South 20 degrees 32 minutes 48 seconds
East along said Northeasterly line, 422.84 feet to a point; thence South 24
degrees 38 minutes 46 seconds West, 21.74 feet; thence North 65 degrees 21
minutes 14 seconds West, perpendicular to the last described course, 15 feet;
thence South 41 degrees 20 minutes 43 seconds West, 104.40 feet; thence
Southwesterly along a curve to the right, having an initial tangent bearing of
South 24 degrees 38 minutes 46 seconds West, a radius of 625.87 feet and a
central angle of 17 degrees 45 minutes 19 seconds, an arc distance of 193.95
feet to a point on the South line of said Kansas City, Missouri tract; thence
North 89 degrees 15 minutes 11 seconds West along said South line, 154 feet to
the POINT OF BEGINNING.



--------------------------------------------------------------------------------

LEASED PARCEL VI:

A strip of land, being part of Fractional Section 18, Township 50, Range 32 in
the City of North Kansas City, Clay County, Missouri, being more particularly
described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly line
of the Rock Creek Drainage Channel Right of Way line, as established by Circuit
Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566, dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southwesterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet to the POINT OF BEGINNING of the
strip of land to be herein described; thence North 78 degrees 04 minutes 35
seconds West along said Southwesterly line, 99 feet; thence North 52 degrees 40
minutes 25 seconds East, 293.88 feet to a point on the Northeasterly Right of
Way line of said Rock Creek Drainage Channel Right of Way, being also a point on
the South line of a parcel of land conveyed to Kansas City, Missouri, by
Document No. A-77137 in Book 579 at Page 87; thence South 89 degrees 15 minutes
11 seconds East along said South line and said Northeasterly Right of Way line,
232.77 feet; thence Southwesterly along a curve to the right, having an initial
tangent bearing of South 44 degrees 13 minutes 47 seconds West, a radius of
595.87 feet and a central angle of 8 degrees 26 minutes 38 seconds, an arc
distance of 87.82 feet; thence South 52 degrees 40 minutes 26 seconds West,
tangent to the last described curve, 260.38 feet to a point on the Southwesterly
line of the Rock Creek Drainage Channel Right of Way; thence North 78 degrees 04
minutes 35 seconds West along said Southwesterly Right of Way line, 99 feet to
the POINT OF BEGINNING.

LEASED PARCEL VII:

A strip of land, being part of the Burlington Northern Railroad Right of Way,
situate in Fractional Section 18, Township 50, Range 32 in the City of North
Kansas City, Clay County, Missouri, being more particularly described as
follows:



--------------------------------------------------------------------------------

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the

South Right of Way line for the Norfolk & Western Railway Company; thence North
85 degrees 21 minutes 52 seconds East along said South Right of Way line, 402.11
feet to a point; thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet
to the Northwest corner of a tract of land conveyed to North Kansas City as
described in Document No. D-46601 in Book 1257 at Page 930, being also a point
on the Southeasterly line of the Rock Creek Drainage Channel Right of Way line,
as established by Circuit Court Case No. 19715, Cause No. 6422 in Book 83 at
Page 566, dated April 30, 1951; thence South 78 degrees 04 minutes 35 seconds
East along said Southeasterly Right of Way line and along the Northeasterly line
of said North Kansas City tract, a distance of 2063.66 feet to a point; thence
North 52 degrees 40 minutes 25 seconds East, 325 feet; thence Northeasterly
along a curve to the left, tangent to the last described course, having a radius
of 520.87 feet and central angle of 28 degrees 01 minutes 39 seconds, an arc
distance of 254.79 feet; thence North 24 degrees 38 minutes 46 seconds East,
tangent to the last described curve, 597.88 feet to a point on the South Right
of Way line of said Burlington Northern Railroad and the POINT OF BEGINNING of
said strip of land to be herein described; thence North 81 degrees 48 minutes 08
seconds West along said South Right of Way line, 156.40 feet; thence North 24
degrees 38 minutes 46 seconds East, 59.43 feet to a point on the North Right of
Way line of said Burlington Northern Railroad Company; thence South 81 degrees
48 minutes 08 seconds East along said North Right of Way line, 273.46 feet;
thence generally Easterly along a curve to the left and along said North Right
of Way line, tangent to the last described course, having a radius of 1209.57
feet and a central angle of 1 degrees 52 minutes 23 seconds, an arc distance of
39.54 feet; thence South 24 degrees 38 minutes 46 seconds West, 59.90 feet to a
point on said South Right of Way line; thence Westerly along a curve to the
right and along said South Right of Way line, having an initial tangent bearing
of North 82 degrees 49 minutes 25 seconds West, a radius of 1266.57 feet and a
central angle of 1 degrees 01 minutes 16 seconds, an arc distance of 22.57 feet;
thence North 81 degrees 48 minutes 08 seconds West, tangent to the last
described curve, 133.89 feet to the POINT OF BEGINNING.

LEASED PARCEL VIII:

A strip of land, being part of the Norfolk & Western Railway Company Right of
Way situate in Fractional Section 18, Township 50, Range 32 in the City of North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West along the West line of said
Fractional Section 18, a distance of 2045.58 feet to a point on the South Right
of Way line for the Norfolk & Western Railway Company; thence North 85 degrees
21 minutes 52 seconds East along said South Right



--------------------------------------------------------------------------------

of Way line, 402.11 feet to a point; thence South 0 degrees 33 minutes 52
seconds West, 364.36 feet to the Northwest corner of a tract of land conveyed to
North Kansas City as described in Document No. D-46601 in Book 1257 at Page 930,
being also a point on the Southwesterly line of the Rock Creek Drainage Channel
Right of Way line, as established by Circuit Court Case No. 19715, Cause
No. 6422 in Book 83 at Page 566, dated April 30, 1951; thence South 78 degrees
04 minutes 35 seconds East along said Southeasterly Right of Way line and along
the Northeasterly line of said North Kansas City tract, a distance of 2063.66
feet to a point; thence North 52 degrees 40 minutes 25 seconds East, 325 feet;
thence Northeasterly along a curve to the left, tangent to the last described
course, having a radius of 520.87 feet and central angle of 28 degrees 01
minutes 39 seconds, an arc distance of 254.79 feet; thence North 24 degrees 38
minutes 46 seconds East, tangent to the last described curve, 553.04 feet to a
point on the South Right of Way line of said Norfolk & Western Railway Company
and the POINT OF BEGINNING of the strip of land to be herein described; thence
North 81 degrees 48 minutes 08 seconds West along said South Right of Way 156.40
feet; thence North 24 degrees 38 minutes 46 seconds East, 44.83 feet to a point
on the North Right of Way line of said Norfolk & Western Railway Company; thence
South 81 degrees 48 minutes 08 seconds East along said North Right of Way line,
290.29 feet; thence Easterly along a curve to the left, tangent to the last
described course and along said North Right of Way line, having a radius of
1266.57 feet and a central angle of 1 degrees 01 minutes 17 seconds, an arc
distance of 22.58 feet; thence South 24 degrees 38 minutes 46 seconds West,
45.01 feet to a point on said South Right of Way line; thence Westerly along a
curve to the left, having an initial tangent bearing of North 82 degrees 13
minutes 57 seconds West, a radius of 1309.57 feet and a central angle of 0
degrees 25 minutes 49 seconds, an arc distance of 9.83 feet; thence North 81
degrees 48 minutes 08 seconds West along said South Right of Way line, tangent
to the last described curve, 146.58 feet to the POINT OF BEGINNING.

LEASED PARCEL IX:

All that part of Fractional Section 18, Township 50, Range 32 in North Kansas
City, Clay County, Missouri, being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk & Western Railway Co.; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet; thence South 0
degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner of a
tract of land conveyed to North Kansas City by Document No. D-46601 in Book 1257
at Page 930; thence continuing South 0 degrees 33 minutes 52 seconds West along
the West line of said North Kansas City tract, a distance of 302.82 feet to the
Northeast corner of Tract 1 of a Non-Exclusive Easement for Ingress & Egress
granted by the document recorded as Document No. E-37416 in Book 1457 at Page
413 and the POINT OF BEGINNING of the tract of land to be



--------------------------------------------------------------------------------

herein described; thence continuing South 0 degrees 33 minutes 52 seconds West
along said West line and the East line of said Non-Exclusive Easement, a
distance of 210.78 feet to the Southeast corner of said Easement; thence South
86 degrees 25 minutes 36 seconds West along the South line of said Easement,
120.31 feet, more or less, to a point on the West line of a tract of land
conveyed to Northtown Devco by deed recorded as Document F-23163 in Book 1649 at
Page 889; thence North 0 degrees 33 minutes 53 seconds East along said West
line, 147.93 feet to a point on the Northwesterly line of said Non-Exclusive
Easement; thence North 59 degrees 45 minutes 51 seconds East along said
Northeasterly line, 139.70 feet to a point on the West line of said tract of
land conveyed to North Kansas City and the POINT OF BEGINNING.

LEASED PARCEL X:

All that part of the Fractional Section 18, Township 50, Range 32 in North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 14 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, 402.11 feet; thence South 0
degrees 33 minutes 52 seconds West, 346.36 feet to the Northwest corner of a
tract of land conveyed to North Kansas City by Document No. D-46601 in Book 1257
at Page 930; thence continuing South 0 degrees 33 minutes 52 seconds West along
the West line of said North Kansas City tract, a distance of 302.82 feet to the
Northeast corner of Tract 1 of a Non-Exclusive Easement for Ingress & Egress as
recorded by Document No. E-37416 in Book 1547 at Page 413; thence continuing
South 0 degrees 33 minutes 52 seconds West along said West line and the East
line of said Non-Exclusive Easement, a distance of 210.78 feet to the Southeast
corner of said Non-Exclusive Easement; thence South 86 degrees 25 minutes 36
seconds West along the South line of said Easement, 120.31 feet to a point on
East line of a tract of land conveyed to Burlington Northern Railroad Company by
Special Warranty Deed recorded in Book 419 at Page 2 and filed on June 5, 1947
and the POINT OF BEGINNING of the tract of land to be herein described; thence
continuing South 86 degrees 25 minutes 36 seconds West along the South line of
said Non-Exclusive Easement, a distance of 26.57 feet, more or less to a point
on the East line of a tract of land conveyed to North Kansas City by Document
No. B-62254 in Book 773 at Page 685; thence North 0 degrees 22 minutes 45
seconds East along said East line, being also the West line of said
Non-Exclusive Easement, a distance of 133.78 feet, more or less to the Northwest
corner of said Easement; thence North 59 degrees 45 minutes 47 seconds East
along the Northwesterly line of said Easement 31.36 feet, more or less to a
point on the East line of said Burlington Northern Railroad Company tract;
thence South 0 degrees 33 minutes 52 seconds West along said East line, 147.92
feet; more or less to the POINT OF BEGINNING.



--------------------------------------------------------------------------------

Harrah’s North Kansas—CEOC

TRACT 2:

All of Lots 1 through 33, both inclusive, and part of Lots 34 through 44, both
inclusive, “PLAN OF RANDOLPH SUBDIVISION OF EXHIBITS “B”, “C”, “E” AND “F”; Part
of Lot 6, Block 38; Part of Lots 1 through 5, and All of Lot 6, Block 39, “PLAN
OF RANDOLPH”, both being subdivisions in Randolph, Clay County, Missouri,
together with vacated Third Street, vacated Locust Street, and the vacated
alleys lying therein, all being more particularly described as follows:

Beginning at the Northeast corner of said Lot 1, “PLAN OF RANDOLPH SUBDIVISION
OF EXHIBITS “B”, “C”, “E”, AND “F”, said corner being the intersection of the
Southerly Right of Way line of the Norfolk & Southern Railroad (formerly Wabash
Railroad) and the West Right of Way line of Liberty Street, as both are now
established; thence South 0 degrees 44 minutes 54 seconds West along the West
Right of Way line of said Liberty Street, a distance of 500.92 feet to the
Southeast corner of said Lot 6, Block 39, “PLAN OF RANDOLPH”; thence South 80
degrees 48 minutes 37 seconds West, along the South line of said Lot 6 and the
South line of Lot 5 of said Block 39, a distance of 119.97 feet to a point on
the Northerly Right of Way line of the Birmingham Drainage District as
established by Condemnation Case No. 7087 filed in the Circuit Court of Clay
County; thence North 74 degrees 47 minutes 13 seconds West, along said Northerly
Right of Way line, a distance of 495.29 feet; thence Northerly continuing along
said Northerly Right of Way line of the Birmingham Drainage District, along a
curve to the left, having an initial tangent bearing of North 72 degrees 34
minutes 03 seconds West, a radius of 672.93 feet, and a central angle of 1
degree 25 minutes 20 seconds an arc distance of 16.70 feet to a point on the
East Right of Way line of Interstate Highway Route No. 435, as condemned by the
State of Missouri in Case No. 33895 in the Circuit Court of Clay County,
Missouri, as set forth in the Report of Commissioners filed for record
December 30, 1966 under Document No. C-7308 in Book 917 at Page 600; thence
North 2 degrees 17 minutes 24 seconds East, along said East Right of Way line, a
distance of 286.87 feet to a point on the aforesaid Southerly Right of Way line
of the Norfolk & Southern Railroad (formerly the Wabash Railroad); thence North
80 degrees 48 minutes 37 seconds East along said Southerly Right of Way line, a
distance of 615.36 feet to the Point of Beginning.

Horseshoe Tunica—Mississippi

Parcel E

A tract of land lying in Section 2 and Section 11, Township 3 South, Range 11
West, Tunica County, Mississippi and being more particularly described in its
entirety as follows:

Commencing at the section corner between Sections 1, 2, 11 and 12, Township 3
South, Range 11 West in Tunica County, Mississippi; thence South 00 degrees 00
minutes 06 seconds East along the east line of said Section 11 a distance of
115.73 feet to a point in the north line of the



--------------------------------------------------------------------------------

Yazoo-Mississippi Delta Levee Board right-of-way; thence South 74 degrees 46
minutes 53 seconds west along said right-of-way a distance of 1386.40 feet to a
found spindle being the southwestern most corner of the Sheraton Tunica
Corporation property as recorded in Book B5, Page 113 in Chancery Clerk’s
Office, said point being the POINT OF BEGINNING; thence South 74 degrees 46
minutes 53 seconds West along said right-of-way a distance of 53.33 feet to a
found iron pin being the southeastern most corner of the Circus Circus
Mississippi, Inc. property as recorded in Book B5, Page 125 in said Chancery
Clerk’s Office; thence along the east line of said Circus Circus property the
following calls: North 15 degrees 13 minutes 07 seconds West a distance of 74.00
feet to a found spindle; thence South 74 degrees 46 minutes 53 seconds West a
distance of 404.49 feet to a found spindle; thence North 15 degrees 13 minutes
07 seconds West a distance of 489.42 feet to a found iron pin at a point on a
curve; thence northeastwardly along a curve to the right having a radius of
599.00 feet, a central angle of 17 degrees 16 minutes 44 seconds, a chord
bearing of North 50 degrees 50 minutes 14 seconds East, a chord distance of
179.98 feet, a distance along its arc of 180.63 feet to a found iron pin; thence
North 15 degrees 14 minutes 08 seconds West a distance of 153.74 feet to a found
spindle; thence North 74 degrees 45 minutes 52 seconds East a distance of 50.00
feet to a found spindle; thence North 15 degrees 14 minutes 08 seconds West a
distance of 133.31 feet to a found spindle; thence North 57 degrees 14 minutes
08 seconds West a distance of 228.13 feet to a found spindle; thence North 32
degrees 45 minutes 52 seconds East a distance of 72.00 feet to a found spindle;
thence North 57 degrees 14 minutes 08 seconds West a distance of 192.00 feet to
a found spindle; thence South 32 degrees 45 minutes 52 seconds West a distance
of 81.00 feet to a found spindle; thence North 58 degrees 17 minutes 44 seconds
West a distance of 180.67 feet to a found iron pin in the east line of the
Sheraton Tunica Corporation and Circus Circus Mississippi, Inc. property as
recorded in Book B5, Page 125 in Said Chancery Clerk’s Office; thence along the
east line of Said Sheraton Circus Circus property the following calls; North 27
degrees 20 minutes 40 seconds East a distance of 109.30 feet to a set spindle;
thence North 39 degrees 45 minutes 35 seconds East a distance of 219.22 feet to
a set spindle; thence North 86 degrees 56 minutes 55 seconds East a distance of
24.73 feet to a set spindle; thence North 78 degrees 43 minutes 42 seconds East
a distance of 41.34 feet to a set spindle; thence North 11 degrees 54 minutes 55
seconds West a distance of 108.55 feet to a set iron pin; thence South 78
degrees 05 minutes 05 seconds West a distance of 246.70 feet to a set iron pin;
thence North 86 degrees 39 minutes 35 seconds West a distance of 172.42 feet to
a set iron pin; thence South 87 degrees 16 minutes 30 seconds West a distance of
79.24 feet to a set iron pin;

thence North 72 degrees 26 minutes 12 seconds West a distance of 79.07 feet to a
set iron pin being the southwest corner of the Robinson Property Group Limited
Partnership property as recorded in Book U5, Page 239 in said Chancery Clerk’s
Office; thence North 74 degrees 46 minutes 53 seconds East along the south line
of said Robinson Property Group property a distance of 1570.68 feet to an angle
point in said south line, said point lying in the indefinite boundary between
the State of Mississippi and the State of Arkansas; thence South 53 degrees 58
minutes 28 seconds East along said line a distance of 375.85 feet to a set iron
pin in the west line of the Sheraton Tunica Corporation property as recorded in
Book B5, Page 113 in Chancery Clerk’s Office; thence along said west line the
following calls; thence South 61 degrees 16 minutes 10 seconds West a distance
of 212.38 feet to a point; thence South 74 degrees 16 minutes 57 second. West a
distance of 134.44 feet to a point; thence South 58 degrees 06 minutes 50
seconds West a distance of 211.04 feet to a set spindle; thence South 15 degrees
14 minutes 08 seconds East a distance of 376.84 feet to a set iron pin at a
point of curvature; thence



--------------------------------------------------------------------------------

southwardly along a curve to the right having a radius of 119.44 feet, a central
angle of 41 degrees 59 minutes 59 seconds, a chord bearing of South 05 degrees
45 minutes 52 seconds West, a chord distance of 85.60 feet, a distance along its
arc of 87.55 feet to a set spindle at the point of tangency; thence South 26
degrees 45 minutes 51 seconds West a distance of 68.37 feet to a set iron pin at
a point of curvature; thence southwardly along a curve to the left having a
radius of 221.00 feet, a central angle of 21 degrees 25 minutes 41 seconds, a
chord bearing of South 16 degrees 03 minutes 01 seconds West, a chord distance
of 82.17 feet, a distance along its arc of 82.65 feet to a set iron pin at the
point of tangency; thence South 05 degrees 20 minutes 10 seconds West a distance
of 214.15 feet to a set spindle on a curve; thence eastwardly along a curve to
the right having a radius of 500.01 feet, a central angle of 21 degrees 38
minutes 12 seconds, a chord bearing of South 78 degrees 26 minutes 53 seconds
East, a chord distance of 187.70 feet, a distance along its arc of 188.82 feet
to a set spindle; thence South 15 degrees 13 minutes 07 seconds East a distance
of 455.96 feet to a set spindle; thence South 74 degrees 46 minutes 53 seconds
West a distance of 353.13 feet to a set spindle; thence South 15 degrees 13
minutes 07 seconds East a distance of 74.00 feet to the POINT OF BEGINNING;

Together with that certain Easement for High Volume Crossing from Board of Levee
Commissioners to Tunica County, Mississippi recorded in Book B5 at Page 180 and
Agreement regarding same in Book A5 at Page 490, as shown on the survey by
Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21, 2016, last
revised on September 29, 2017 and known as Job No. 15-1344;

Together with that certain Grant of Easements and Declaration of Covenants
recorded in Book B5 at Page 13, Amended in Book D5 at Page 479, as shown on the
survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21,
2016, last revised on September 29, 2017 and known as Job No. 15-1344.

Parcel G

A tract of land lying in Section 2, Township 3 South, Range 11 West, in Tunica
County, Mississippi and being mare particularly described in its entirety as
follows:

Commencing at the section corner between Sections 1, 2, 11 and 12, Township 3
South, Range 11 West in Tunica County, Mississippi; thence North 00 degrees 00
minutes 06 seconds West along the East line of said Section 2 a distance of
601.52 feet to a point in the northeast line of the Sheraton Tunica Corporation
property as recorded in Book B5, Page 113 and Book L5, Page 605 in the Chancery
Clerk’s Office of Tunica County, Mississippi, said point being on the indefinite
boundary between the State of Arkansas and the State of Mississippi as shown on
the Robinsonville, Miss—Ark U.S.G.S. Quadrangle Map for this area; thence North
53 degrees 58 minutes 28 seconds West along the northeast line of said Sheraton
property and said indefinite State Boundary and the northeast line of the
Robinson Property Group Limited Partnership property as recorded in Book J5,
Page 452 in said Chancery Clerk’s Office a distance of 1417.21 feet to a point
being the northeast corner of said Robinson Property Group property, said point
being the POINT OF BEGINNING, thence South 74 degrees 46 minutes 53 seconds West
along the north line of said Robinson Property Group property a distance of
1570.68 Feet to a set iron pin in the northeast line of the Sheraton Tunica
Corporation property as recorded in Book B5, Page 113 and Circus Circus
Mississippi, Inc. property as recorded in Book B5, Page 125 in said Chancery
Clerk’s Office; thence along the northeast line of said Sheraton and Circus
Circus property the following calls:



--------------------------------------------------------------------------------

North 42 degrees 00 minutes 42 seconds West a distance of 53.06 feet to a set
iron pin;

North 31 degrees 14 minutes 39 seconds West a distance of 82.28 feet to a set
iron pin;

North 41 degrees 55 minutes 11 seconds West a distance of 117.68 feet to a
point;

North 55 degrees 11 minutes 19 seconds West a distance of 56.65 feet to a point;

thence North 74 degrees 46 minutes 53 seconds East along the south line of part
of the C. Greg Robinson property as recorded in Book J5, Page 447 in said
Chancery Clerk’s Office a distance of 800.42 feet to a point thence North 74
degrees 46 minutes 53 seconds East continuing along said south line a distance
of 685.41 feet to a point on said indeterminate State Boundary; thence South 53
degrees 58 minutes 28 seconds East along said indeterminate State Boundary a
distance of 352.64 feet to the POINT OF BEGINNING;

Together with that certain Easement for High Volume Crossing from Board of Levee
Commissioners to Tunica County, Mississippi recorded in Book B5 at Page 180 and
Agreement regarding same in Book A5 at Page 490, as shown on the survey by
Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21, 2016, last
revised on September 29, 2017 and known as Job No. 15-1344;

Together with that certain Grant of Easements and Declaration of Covenants
recorded in Book B5 at Page 13, Amended in Book D5 at Page 479, as shown on the
survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21,
2016, last revised on September 29, 2017 and known as Job No. 15-1344.

Parcel F

Being the Robinson Property Group Limited Partnership property of record in Deed
Book E5, Page 510 in the Chancery Clerk’s Office of Tunica County, Mississippi,
lying in Section 8, Township 3 South, Range 10 West and being more particularly
described as follows:

Commencing at the intersection of the northwest right-of-way of U.S. Highway 61
(285’ R.O.W.) and the south line of said Section 8, said point being North 89
degrees 53 minutes 57 seconds West of the southeast corner of said Section 8;
thence North 45 degrees 37 minutes 58 seconds East along said northwest
right-of-way a distance of 268.73 feet to the POINT OF BEGINNING; thence
westwardly along a curve to the right having a radius of 255.00 feet, a central
angle of 89 degrees 41 minutes 26 seconds, a chord bearing of North 89 degrees
31 minutes 19 seconds West, a chord distance of 359.65 feet, a distance along
its arc of 399.18 feet to a point of tangency in the northeast right-of-way of
Casino Center Drive (160’ R.O.W.); thence North 44 degrees 40 minutes 36 seconds
West along said northeast right-of-way a distance of 73.11 feet to a set iron
pin being the southeast corner of the Cottage Inn, Inc. property as recorded in
Deed Book C5, Page 321 in said Chancery Clerk’s Office; thence North 45 degrees
49 minutes 24 seconds East along the southeast line of said Cottage Inn property
a distance of 462.13 feet to a found railroad iron being the southeast corner of
the J. Shea



--------------------------------------------------------------------------------

Leatherman, et al property as recorded in Deed Book U5, Page 11 in said Chancery
Clerk’s Office; thence North 02 degrees 11 minutes 03 seconds East along the
east line of said Leatherman property a distance of 263.80 feet to a found metal
post being the southwest corner of the J. Shea Leatherman property as recorded
in Deed Book U5, Page 11 in said Chancery Clerk’s Office; thence South 44
degrees 22 minutes 02 seconds East along the south line of said Leatherman
property a distance of 506.61 feet to a found metal post in the northwest
right-of-way of said U.S. Highway 61; thence South 45 degrees 37 minutes 58
seconds West along said northwest right-of-way a distance of 398.25 feet to the
POINT OF BEGINNING.

The above described property is the same property described in Deed Book E5,
Page 508 in said Chancery Clerk’s Office.

Horseshoe Tunica—Arkansas

The following described land, situated in the County of Crittenden, State of
Arkansas.

BEING A DESCRIPTION OF PART OF THE G.A. ROBINSON, III AND C. GREG ROBINSON
PROPERTY AS RECORDED IN BOOK 561, PAGE 544 AT THE CRITTENDEN COUNTY CHANCERY
COURT CLERKS OFFICE, LOCATED IN THE SE 1/4 AND THE SW 1/4 OF FRACTIONAL SECTION
23, TOWNSHIP 3 NORTH, RANGE 7 EAST, CRITTENDEN COUNTY, ARKANSAS AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT AN IRON PIN AT THE SOUTHEAST
CORNER OF FRACTIONAL SECTION 2, TOWNSHIP 3 SOUTH, RANGE 11 WEST, TUNICA COUNTY,
MISSISSIPPI; THENCE N0°00’06’‘W ALONG THE EAST LINE OF SAID SECTION 2 A DISTANCE
OF 601.52 FEET TO A POINT ON THE NORTHEAST LINE OF THE SHERATON TUNICA
CORPORATION PROPERTY (BOOK B5, PAGE 113-TUNICA COUNTY COURT CLERKS OFFICE) AND
CIRCUS CIRCUS MISSISSIPPI, INC. PROPERTY (BOOK B5, PAGE 125-TUNICA COUNTY COURT
CLERKS OFFICE), SAID NORTHEAST LINE BEING THE. INDEFINITE BOUNDARY BETWEEN THE
STATE OF MISSISSIPPI AND THE STATE OF ARKANSAS AS SHOWN ON THE ROBINSONVILLE,
MISS-ARK. U.S.G.S. QUAD MAP FOR THIS AREA; THENCE N53°58’28’‘W ALONG THE
NORTHEAST LINE OF THE SAID SHERATON / CIRCUS CIRCUS PROPERTY A DISTANCE OF
1041.36 FEET TO A POINT, SAID POINT BEING THE SOUTHEAST CORNER OF THE ROBINSON
PROPERTY GROUP, L.P. PROPERTY (BOOK J5, PAGE 452-TUNICA COUNTY COURT CLERKS
OFFICE), SAID POINT BEING THE POINT OF BEGINNING; THENCE N53°58’28’‘W ALONG THE
SAID INDEFINITE STATE BOUNDARY LINE A DISTANCE OF 728.50 FEET TO A POINT; THENCE
N74°46’53’‘E A DISTANCE OF 89.76 FEET TO A POINT; THENCE S53°58’28’‘E ALONG A
LINE THAT IS 70.00 FEET NORTHEAST OF AND PARALLEL TO THE SAID INDEFINITE STATE
BOUNDARY A DISTANCE OF 672.30 FEET TO A POINT; THENCE S36°01’32’‘W A DISTANCE OF
70.00 FEET TO THE POINT OF BEGINNING.

Parcel ID: 1011900500000;



--------------------------------------------------------------------------------

(1.126 acres Buck Island #53)

Tunica Roadhouse

CASINO/HOTEL PROPERTY DESCRIPTION

Being a description of the Sheraton Tunica Corporation tract of land as recorded
in Book B5, Page 113 and Book L5, Page 605, lying in Sections 2 and 11, Township
3 South, Range 11 West, Tunica County, Mississippi, and being more particularly
described as follows:

Commencing at the Section corner between Sections 1, 2, 11 and 12, Township 3
South, Range 11 West Tunica County, Mississippi; thence S00°00’06”E along the
east line of said Section 11 a distance of 115.73 feet to a point on the north
line of the Yazoo-Mississippi Delta Levee Board Right-of-Way; thence S74°46’53”W
along said Levee Board Right-of-Way a distance of 705.41 feet to the point of
beginning; thence continuing S74°46’53”W along said Levee Board Right-of-Way a
distance of 681.00 feet to a point; thence N15°13’07”W a distance of 74.00 feet
to a point; thence N74°46’53”E a distance of 353.13 feet to a point; thence
N15°13’07”W a distance of 455.96 feet to a point on a curve; thence along a
curve to the left having a radius of 500.01 feet, an arc length of 188.82 feet
(chord N78°26’53”W – 187.70 feet) to a point; thence N05°20’10”E a distance of
214.15 feet to a point of a curvature; thence along a curve to the right having
a radius of 221.00 feet, an arc length of 82.65 feet (chord N16°03’01”E – 82.17
feet) to the point of tangency; thence N26°45’51”E a distance of 68.37 feet to a
point of curvature; thence along a curve to the left having a radius 119.44
feet, an arc length of 87.55 feet (chord N05°45’52”E – 85.60 feet) to the point
of tangency; thence N15°14’08”W a distance of 376.85 feet to a point; thence
N58°06’50E a distance of 211.04 feet to a point; thence N74°16’57”E a distance
of 134.44 feet to a point; thence N61°16’10”E a distance of 212.38 feet to a
point; thence S09°35’21E a distance of 360.87 feet to a point on a curve; thence
along a curve to the right having a radius of 981.75 feet, an arc length of
283.49 feet (chord S37°41’34”E – 282.51 feet) to a point thence S54°08’03”E a
distance of 676.40 feet to a point; thence S26°45’51”W a distance of 139.53 feet
to a point; thence S76°57’31”W a distance of 563.30 feet to a point of
curvature; thence along a curve to the left having a radius of 80.00 feet, an
arc length of 128.70 feet (chord S30°52’12”W – 115.27 feet) to the point of
tangency; thence S15°13’07”E a distance of 195.43 feet to the point of
beginning;

Together with that certain Easement for High Volume Crossing from Board of Levee
Commissioners to Tunica County, Mississippi recorded in Book B5 at Page 180 and
Agreement regarding same in Book A5 at Page 490, as shown on the survey by
Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21, 2016, last
revised on October 5, 2017 and known as Job No. 15-1344;

Together with that certain Grant of Easements and Declaration of Covenants
recorded in Book B5 at Page 13, Amended in Book D5 at Page 479, as shown on the
survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21,
2016, last revised on October 5, 2017 and known as Job No. 15-1344.

TRACT 1 – PARCEL 4 PROPERTY DESCRIPTION



--------------------------------------------------------------------------------

A tract of land lying in Sections 2 and 3, Township 3 South, Range 11 West,
Tunica County, Mississippi, and being more particularly described as follows:

Commencing at the Section corner between Sections 1, 2, 11 and 12, Township 3
South, Range 11 West; thence S00°00’06”E along the east line of said Section 11
a distance of 115.73 feet to a point on the North line of the Yazoo-Mississippi
Delta Levee Board Right-of-Way; thence S74°46’53”W along said Levee Board
Right-of-Way a distance of 1979.90 feet to a point; thence S68°17’02”W
continuing along said Levee Board Right-of-Way a distance of 786.60 feet to a
point; thence leaving said Levee Board Right-of-Way N00°04’52”W a distance of
917.87 fee to the Point of Beginning, said point lies on the south line of the
south line of Section 2; thence S89°48’46”W along said south line and the south
line of Section 3 a distance of 4251.59 feet to a point on the top of the east
bank of the Mississippi River; thence Northeastwardly along the top of said east
bank the following distances and courses:

280.86’ – N59°24’57”E

174.65’ – N56°29’34”E

341.17’ – N62°57’12”E

101.50’ – N57°26’54”E

250.36’ – N64°16’58”E

350.31’ – N65°01’40”E

98.71’ – N63°16’36”E

126.78’ – N72°54’45”E

124.50’ – N85°52’26”E

59.92’ – N66°55’51”E

111.02’ – N47°00’53”E

253.05’ – N26°46’38”E

190.08 – N65°33’32”E

198.05’ – N52°40’53”E

364.66’ – N55°05’28”E

138.80’ – N53°22’53”E

187.72’ – N51°55’57”E

97.96’ – N35°30’21”E

99.75’ – N60°00’12”E

127.80’ – N55°52’21”E

267.54’ – N46°57’01”E

To the center line of a drainage ditch; thence southeastwardly along the
centerline of said ditch the following distances and courses:

132.28’ – S43°02’59”E

117.31’ – S51°23’18”E

82.02’ – S31°43’00”E

100.17’ – S44°33’30”E

178.92’ – S48°50’43”E

58.02’ – S33°57’24”E

115.52’ – S42°32’21”E

155.61’ – S47°19’38”E



--------------------------------------------------------------------------------

59.02’ – S34°11’01”E

83.85’ – S45°16’01”E

69.27’ – S34°10’27”E

62.93’ – S55°11’19”E

117.68’ – S41°55’11”E

82.28’ – S31°14’39”E

53.06’ – S42°00’42”E

79.07’ – S72°26’12”E

79.24’ – N87°16’30”E

172.42’ – S86°39’35”E

246.70’ – N78°05’05”E

To a point on the west line of the Robinson Property Group L.P. property; thence
along the west line of the said Robinson Property Group L.P. property and along
the west line of the Circus Circus Mississippi, Inc. property the following
distances and courses:

108.55’ – S11°54’55”E

41.34’ – S78°43’42”W

24.73’ – S86°56’55”W

219.22’ – S39°45’35”W

109.30’ – S27°20’39”W

194.79’ – S39°45’35”W

To a point of curvature; thence along a curve to the left having a radius of
175.00 feet, an arc length of 100.06 feet (chord S23°22’46”W – 98.70 feet) to a
point; thence continuing along the west line of the Circus Circus Mississippi,
Inc. property the following distances and courses:

223.71’ – S67°28’55”W

142.42’ – S22°31’05”E

213.36’ – S00°04’52”E

To the Point of Beginning;

Together with that certain Grant of Easements and Declaration of Covenants
recorded in Book B5 at Page 13, Amended in Book D5 at Page 479, as shown on the
survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21,
2016, last revised on October 5, 2017 and known as Job No. 15-1344.

TRACT 1 – PARCEL 5 PROPERTY DESCRIPTION

A tract of land lying in Section 11, Township 3 South, Range 11 West, Tunica
County, Mississippi, and being more particularly described as follows:

Commencing at the Section corner between Sections, 1, 2, 11 and 12, Township 3
South, Range 11 West; thence S00°00’06”E along the east line of said Section 11
a distance of 115.73 feet to a point on the north line of the Yazoo-Mississippi
Delta Levee Board Right-of-Way; thence S74°46’53”W along said Levee Board
Right-of-Way a distance of 1979.90 feet to a point; thence S68°17’02”W
continuing along said Levee Board Right-of-Way a distance of 544.92 feet to the



--------------------------------------------------------------------------------

Point of Beginning; thence continuing S68°17’02”W along said Levee Board
Right-of-Way a distance of 241.65 feet to a point; thence leaving said Levee
Board Right-of-Way N00°04’52”W a distance of 198.49 feet to a point; thence
S64°07’06”E along the Southwest line of the Circus Circus Mississippi, Inc.
property a distance of 249.87 feet to the point of beginning.

TRACT 1 – PARCEL 6 PROPERTY DESCRIPTION

A tract of land lying in Sections 1, 2, and 11, Township 3 South, Range 11 West,
Tunica County, Mississippi, and being more particularly described as follows:

Beginning at the Section corner between Sections 1, 2, 11 and 12, Township 3
South, Range 11 West Tunica County, Mississippi; thence S00°00’06”E along the
east line of said Section 11 a distance of 115.73 feet to a point on the north
line of the Yazoo-Mississippi Delta Levee Board Right-of-Way; thence S74°46’53”W
along said Levee Board Right-of-Way a distance of 705.41 feet to a point; thence
N15°13’07”W a distance of 195.43 feet to a point of curvature; thence along a
curve to the right having a radius of 80.00 feet, an arc length of 128.70 feet
(chord N30°52’12”E – 115.27 feet) to the point of tangency; thence N76°57’31”E a
distance of 563.30 feet to a point; thence N26°45’51”E a distance of 139.53 feet
to a point; thence N54°08’03”W a distance of 676.40 feet to a point; thence
along a curve to the left having a radius of 981.75 feet, an arc length of
283.49 feet (chord N37°41’34”W – 282.51 feet) to a point; thence N09°35’21”W a
distance of 360.87 feet to a point; thence S53°58’28”E a distance of 1808.08
feet to a point; thence S62°21’18”E a distance of 318.16 feet to a point on the
south line of said Section 1; thence S89°48’46”W along the south line of said
Section 1 a distance of 901.92 feet to the point of beginning;

Together with that certain Forty foot easement for ingress and egress over and
across Tract 1-Parcel 6, reserved by G. A. Robinson and C. Greg Robinson in Book
V4 at Page 16 and Book V4 at Page 19, amended by Book A5 at Page 505, as shown
on the survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated
March 21, 2016, last revised on October 5, 2017 and known as Job No. 15-1344.

TRACT 2 – PARCEL 3 PROPERTY DESCRIPTION

A tract of land lying in Section 11, Township 3 South, Range 11 West, Tunica
County, Mississippi and being more particularly described as follows:

Beginning at a found rail post at the Section corner between Sections 11, 12,
13, 14, Township 3 South, Range 11 West; thence S89°47’40”W along the south line
of said Section 11, a distance of 2635.24 feet to a concrete monument; thence
N89°54’22”W a distance of 1319.97 feet to a concrete monument; thence
N00°05’35”W a distance of 2205.45 feet to a set iron pin on the south line of
the Yazoo-Mississippi Delta Levee Board Right-of-Way; thence northeastwardly
along the south line of the said Levee Board Right-of-Way the following
distances and courses:

379.58’ – N79°38’00”E

143.71’ – N58°00’59”E

140.00’ – S29°04’34”E

172.00’ – N60°55’26”E

100.00’ – N29°04’34”W



--------------------------------------------------------------------------------

386.06’ – N52°57’35”E

342.68’ – N87°13’19”E

296.02’ – N04°02’28”E

361.58’ – N55°35’32”E

503.14’ – N68°23’41”E

469.38’ – N74°43’53”E

70.00’ – N10°53’34”W

49.12’ – N71°17’31”E

To a point on the west right-of-way line for Casino Center Drive (160.00 foot
Public Right-of-Way); thence S06°17’24”W along the West line of said Casino
Center Drive a distance of 146.21 feet to a point of curvature; thence
continuing along the west line of said Casino Center Drive along a curve to the
left having a radius of 1353.24 feet, an arc length 1132.50 feet (chord
S17°41’05”E – 1099.74 feet) to a point; thence S89°59’54”W a distance of 450.35
feet to a set iron pin; thence S00°00’06”E a distance of 736.95 feet a set iron
pin; thence N89°59’54”E a distance of 1502.44 feet to a point on the east line
of said Section 11; thence S00°00’06”E along the east line of said Section 11 a
distance of 1603.32 feet to the point of beginning.

Less and Except the Wetland Mitigation Parcel as recorded in Book A5, page 391
at said Clerks Office and being more particularly described as follows:

Commencing at a found rail post at the Section corner between Sections 11, 12,
13 and 14, Township 3 South, Range 11 West, Tunica County, Mississippi; thence
S89°47’40”W along the south line of said Section 11 a distance of 1049.84 feet
to a point; thence N00°12’20”W a distance of 30.00 feet to the point of
beginning; thence S89°47’40”W parallel to and 30.00 feet north of the south line
of Parcel 2 a distance of 1585.33 feet to a point; thence N89°54’22”W parallel
to and 30.00 feet north of the south line of Parcel 2 a distance 179.66 feet to
a point; thence N00°04’52”W a distance of 333.42 feet to a point; thence
S80°44’00”E a distance of 1788.65 feet to a point; thence S00°12’20”E a distance
of 40.00 feet to the point of beginning;

Together with that certain Grant of Easements and Declaration of Covenants
recorded in Book B5 at Page 13, Amended in Book D5 at Page 479, as shown on the
survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21,
2016, last revised on October 5, 2017 and known as Job No. 15-1344.

TRACT 2 – PARCEL 4 PROPERTY DESCRIPTION

A tract of land lying in Section 11, Township 3 South, Range 11 West, Tunica
County, Mississippi and being more particularly described as follows:

Commencing at a found rail post at the Section corner between Sections 11, 12,
13, 14, Township 3 South, Range 11 West, thence N0°00’06”W along the east line
of said Section 11 a distance of 2352.25 feet to the point of beginning; thence
S89°59’54W a distance of 838.66 feet to a point on the east line of Casino
Center Drive (160.00 foot public right-of-way); thence along the east line of
said Casino Center Drive along a 1193.24 foot radius curve to the right an arc
distance of 1131.79 feet (chord N20°52’57”W 1089.84 feet) to the point of
tangency; thence N6°17’24”E and continuing along the east line of said Casino
Center Drive a distance of 209.05



--------------------------------------------------------------------------------

feet to a set iron pin on the south line of the Yazoo-Mississippi Delta Levee
Board Right-of-Way; thence northeastwardly along the south line of the said
Levee Board Right-of-Way the following courses and distances:

N80°25’43”E – 395.64 feet

N81°19’07”E – 254.21 feet

N63°30’30”E – 628.78 feet

To a point on the east line of said Section 11; thence S0°00’06”E along the east
line of said Section 11 a distance of 1610.65 feet to the point of beginning;

Together with that certain Grant of Easements and Declaration of Covenants
recorded in Book B5 at Page 13, Amended in Book D5 at Page 479, as shown on the
survey by Blew & Associates, PA, Buckley Blew, PLS No. 3264 dated March 21,
2016, last revised on October 5, 2017 and known as Job No. 15-1344.

Caesars Atlantic City (Boardwalk Regency - Atlantic City)

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF ATLANTIC CITY,
COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY, AND IS DESCRIBED AS FOLLOWS:

CAESAR’S CASINO HOTEL

BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF PACIFIC AVENUE (60.00’
WIDE) AND THE EASTERLY LINE OF CHRISTOPHER COLUMBUS BOULEVARD (FORMERLY KNOWN AS
MISSOURI AVENUE ) (50.00’ WIDE) AND EXTENDING FROM SAID BEGINNING POINT; THENCE

1.    NORTH 62° 32’ 00” EAST IN AND ALONG THE SOUTHERLY LINE OF PACIFIC AVENUE A
DISTANCE OF 350.60’ TO THE WESTERLY LINE OF ARKANSAS AVENUE (50.00’ WIDE);
THENCE

2.    SOUTH 27° 28’ 00” EAST IN AND ALONG SAID LINE A DISTANCE OF 770.34’ TO A
POINT IN THE CURVED INTERIOR LINE OF PARK; THENCE

3.    IN AND ALONG SAID INTERIOR LINE AND CURVING TO THE LEFT ALONG THE ARC OF A
CIRCLE HAVING A RADIUS OF 1259.09’ AN ARC DISTANCE OF 24.862’ TO A POINT OF
TANGENCY IN SAME; THENCE

4.    SOUTH 69° 09’ 33” WEST STILL IN AND ALONG SAME A DISTANCE OF 328.12’ TO
THE EASTERLY LINE OF CHRISTOPHER COLUMBUS BOULEVARD; THENCE

5.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 729.37’ TO THE
POINT AND PLACE OF BEGINNING.



--------------------------------------------------------------------------------

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOTS 1 AND 2 IN BLOCK 41 AS SHOWN ON THE
ATLANTIC CITY TAX MAP.

TOGETHER WITH THE BENEFICIAL EASEMENTS AS SET FORTH IN DECLARATION OF CROSS
EASEMENTS BY AND BETWEEN BALLY’S PARK PLACE, INC. AND BOARDWALK REGENCY
CORPORATION AS SET FORTH IN DEED BOOK 6619 PAGE 86.

AIR RIGHTS (PACIFIC AVENUE): (DEED BOOK 5052 PAGE 311)

BEGINNING AT A POINT AT ELEVATION 23’ M.S.L. ABOVE THE NORTHWESTERLY R.O.W. LINE
OF PACIFIC AVENUE, SAID POINT BEING 67 FEET PLUS OR MINUS SOUTHWESTERLY ALONG
THE NORTHWESTERLY R.O.W. LINE OF PACIFIC AVENUE FROM ITS INTERSECTION WITH THE
SOUTHWESTERLY R.O.W. LINE OF ARKANSAS AVENUE; THENCE

1.    SOUTHEASTERLY AT RIGHT ANGLES TO PACIFIC AVENUE, 60.00 FEET TO A POINT
VERTICALLY ABOVE THE SOUTHEASTERLY R.O.W. LINE OF PACIFIC AVENUE AT ELEVATION
23’ M.S.L.; THENCE

2.    SOUTHWESTERLY PARALLELING THE SOUTHEASTERLY R.O.W. LINE OF PACIFIC AVENUE
AT AN ELEVATION OF 23’ M.S.L. A DISTANCE OF 22.00 FEET TO A POINT; THENCE

3.    NORTHWESTERLY AT RIGHT ANGLES TO PACIFIC AVENUE AND PARALLEL TO THE FIRST
COURSE HEREIN 60.00 FEET TO A POINT AT ELEVATION 23’ M.S.L. VERTICALLY ABOVE THE
NORTHWESTERLY R.O.W. LINE OF PACIFIC AVENUE; THENCE

4.    NORTHEASTERLY PARALLELING THE NORTHWESTERLY R.O.W. LINE OF PACIFIC AVENUE
AT ELEVATION 23’ M.S.L. A DISTANCE OF 22.00 FEET TO THE POINT OF BEGINNING.

AIR RIGHTS (ARKANSAS AVENUE): (DEED BOOK 6182 PAGE 94)

BEGINNING AT A POINT AT AN ELEVATION OF 21.00’ (U.S.C & G.S.) (1927 DATUM) SAID
POINT BEING DIRECTLY ABOVE THE NORTHWEST CORNER OF LOT 82 IN BLOCK 36. SAID
POINT ALSO BEING 450.00 FEET SOUTHEASTERLY ALONG THE EASTERLY R.O.W. LINE OF
ARKANSAS AVENUE FROM ITS INTERSECTION WITH THE SOUTHERLY R.O.W. LINE OF PACIFIC
AVENUE AT THE STATED ELEVATION; THENCE



--------------------------------------------------------------------------------

1.    FOLLOWING DIRECTLY ABOVE THE SAID EASTERLY R.O.W. LINE OF ARKANSAS AVENUE
AT THE STATED ELEVATION SOUTH 27 DEGREES 28 MINUTES EAST, A DISTANCE OF 223.19
FEET TO A POINT, THENCE

2.    CONTINUING AT THE STATED ELEVATION AND AT RIGHT ANGLES TO SAID ARKANSAS
AVENUE SOUTH 62 DEGREES 32 MINUTES WEST, A DISTANCE OF 50.00 FEET TO A POINT AT
SAID ELEVATION DIRECTLY ABOVE THE WESTERLY R.O.W. LINE OF ARKANSAS AVENUE;
THENCE

3.    CONTINUING AT THE STATED ELEVATION DIRECTLY ABOVE THE WESTERLY R.O.W. LINE
OF ARKANSAS AVENUE, PARALLEL TO THE FIRST COURSE HEREIN NORTH 27 DEGREES 28
MINUTES WEST, A DISTANCE OF 223.19 FEET; THENCE

4.    CONTINUING AT THE STATED ELEVATION AND AT RIGHT ANGLES TO SAID WESTERLY
R.O.W. LINE NORTH 62 DEGREES 32 MINUTES EAST, A DISTANCE OF 50.00 FEET TO THE
POINT OF BEGINNING.

CENTURION TOWER:

BEGINNING AT A POINT IN THE EASTERLY LINE OF ARKANSAS AVENUE (50.00’ WIDE) IN
THE SOUTHERLY LINE OF LOT 1 IN BLOCK 42, SAID POINT BEING SOUTH 27° 28’ 00” EAST
A DISTANCE OF 450.00’ FROM THE SOUTHERLY LINE OF PACIFIC AVENUE (60.00’ WIDE)
AND EXTENDING FROM SAID BEGINNING POINT; THENCE

1.    NORTH 62° 32’ 00” EAST IN AND ALONG THE SOUTHERLY LINE OF LOT 1, PARALLEL
WITH PACIFIC AVENUE A DISTANCE OF 187.50’ TO A POINT; THENCE

2.    SOUTH 27° 28’ 00” EAST PARALLEL WITH ARKANSAS AVENUE A DISTANCE OF 50.00’
TO A POINT; THENCE

3.    NORTH 62° 32’ 00” EAST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 12.50’
TO A POINT; THENCE

4.    SOUTH 27° 28’ 00” EAST PARALLEL WITH ARKANSAS AVENUE A DISTANCE OF 173.19’
TO A POINT; THENCE

5.    SOUTH 62° 32’ 00” WEST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 200.00’
TO THE EASTERLY LINE OF ARKANSAS AVENUE; THENCE

6.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 223.19’ TO THE
POINT AND PLACE OF BEGINNING.



--------------------------------------------------------------------------------

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOT 4.01 IN BLOCK 42 AS SHOWN ON THE
ATLANTIC CITY TAX MAP.

TOGETHER WITH AND SUBJECT TO A RIGHT-OF-WAY FOR INGRESS AND EGRESS IN AND OVER
THE FOLLOWING DESCRIBED PARCEL:

BEGINNING AT A POINT IN THE EASTERLY LINE OF ARKANSAS AVENUE, 663.19 FEET
SOUTHWARDLY OF THE SOUTHERLY LINE OF PACIFIC AVENUE AND EXTENDING; THENCE

1.    EASTWARDLY, PARALLEL WITH PACIFIC AVENUE, 129.0 FEET; THENCE

2.    SOUTHWARDLY, PARALLEL WITH ARKANSAS AVENUE, 5.0 FEET; THENCE

3.    EASTWARDLY, PARALLEL WITH PACIFIC AVENUE, 11.0 FEET; THENCE

4.    SOUTHWARDLY, PARALLEL WITH ARKANSAS AVENUE, 16.5 FEET; THENCE

5.    WESTWARDLY, PARALLEL WITH PACIFIC AVENUE, 11.0 FEET; THENCE

6.    NORTHWARDLY, PARALLEL WITH ARKANSAS AVENUE, 11.5 FEET; THENCE

7.    WESTWARDLY, PARALLEL WITH PACIFIC AVENUE, 129.0 FEET TO THE EASTERLY LINE
OF ARKANSAS AVENUE; THENCE

8.    NORTHWARDLY IN AND ALONG THE EASTERLY LINE OF ARKANSAS AVENUE, 10.0 FEET
TO THE POINT AND PLACE OF BEGINNING.

TOGETHER WITH THE BENEFICIAL EASEMENTS AS SET FORTH IN DECLARATION OF CROSS
EASEMENTS BY AND BETWEEN BALLY’S PARK PLACE, INC. AND BOARDWALK REGENCY
CORPORATION AS SET FORTH IN DEED BOOK 6619 PAGE 86.

OCEAN ONE PIER (THE PIER AT CAESARS):

BEGINNING AT A POINT IN THE WESTERLY LINE OF ARKANSAS AVENUE (50.00’ WIDE) SAID
POINT BEING 770.34’ SOUTH OF THE SOUTHERLY LINE OF PACIFIC AVENUE (60.00’ WIDE).
SAID POINT ALSO BEING IN THE NORTHERLY LINE OF THE BOARDWALK RIGHT-OF-WAY
(60.00’ WIDE), SAID POINT ALSO BEING IN THE INTERIOR LINE OF PARK AND EXTENDING
FROM SAID BEGINNING POINT; THENCE

1.    SOUTH 27° 28’ 00” EAST IN AND ALONG THE EXTENDED WESTERLY LINE OF ARKANSAS
AVENUE A DISTANCE OF 1229.66’ TO A POINT IN THE RIPARIAN COMMISSIONERS EXTERIOR
LINE. SAID LINE BEING 2000.00’ SOUTH OF THE SOUTHERLY LINE OF PACIFIC AVENUE;
THENCE



--------------------------------------------------------------------------------

2.    SOUTH 62° 32’ 00” WEST IN AND ALONG SAID RIPARIAN COMMISSIONERS EXTERIOR
LINE PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 40.00’ TO A POINT; THENCE

3.    SOUTH 27° 28’ 00” EAST PARALLEL WITH THE EXTENDED WESTERLY LINE OF
ARKANSAS AVENUE A DISTANCE OF 430.00’ TO THE PIERHEAD LINE OF A RIPARIAN GRANT
RECORDED IN DEED BOOK 716, PAGE 471, SAID POINT BEING 2430.00’ SOUTH OF THE
SOUTHERLY LINE OF PACIFIC AVENUE; THENCE

4.    SOUTH 62° 32’ 00” WEST IN AND ALONG SAID PIERHEAD LINE, PARALLEL WITH
PACIFIC AVENUE A DISTANCE OF 125.00’ TO A POINT; THENCE

5.    NORTH 27° 28’ 00” WEST AND PARALLEL WITH THE EXTENDED WESTERLY LINE OF
ARKANSAS AVENUE A DISTANCE OF 430.00’ TO A POINT IN THE AFORESAID RIPARIAN
COMMISSIONERS EXTERIOR; THENCE

6.    SOUTH 62° 32’ 00” WEST IN AND ALONG SAID RIPARIAN COMMISSIONERS EXTERIOR
LINE AND PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 35.60’ TO A POINT; THENCE

7.    NORTH 27° 28’ 00” WEST AND PARALLEL WITH THE EXTENDED WESTERLY LINE OF
ARKANSAS AVENUE A DISTANCE OF 1253.207’ TO A POINT IN THE AFORESAID NORTHERLY
LINE OF THE BOARDWALK AND THE INTERIOR LINE OF PARK; THENCE

8.    NORTH 69° 09’ 33” EAST IN AND ALONG SAID LINE A DISTANCE OF 177.117’ TO A
POINT OF CURVATURE; THENCE

9.    STILL ALONG SAID LINE IN A NORTHEASTWARDLY DIRECTION CURVING TO THE RIGHT
ALONG THE ARC OF A CIRCLE HAVING A RADIUS OF 1259.09’ AN ARC DISTANCE OF 24.862’
TO THE POINT AND PLACE OF BEGINNING.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOTS 93, 93-B01, 93-B02, 93-B03, 93-B04,
93-B-05, 93-B06, 93-B10, 93-B11, 93-B12, 93-B13, 93-B14 AND 93.01 IN BLOCK 1
(INCLUDING THE BOARDWALK RIGHT-OF-WAY) AS SHOWN ON THE ATLANTIC CITY TAX MAP

CAESARS GARAGE 1:



--------------------------------------------------------------------------------

BEGINNING AT THE INTERSECTION OF THE EASTERLY LINE OF MISSOURI AVENUE (50.00’
WIDE) AND THE NORTHERLY LINE OF PACIFIC AVENUE (60.00’ WIDE) AND EXTENDING FROM
SAID BEGINNING POINT; THENCE

1.    NORTH 27° 28’ 00” WEST IN AND ALONG THE EASTERLY LINE OF MISSOURI AVENUE A
DISTANCE OF 93.50’ TO A POINT IN THE SOUTHERLY LINE OF LOT 9; THENCE

2.    NORTH 62° 32’ 00” EAST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 50.00’
TO A POINT; THENCE

3.    NORTH 27° 28’ 00” WEST PARALLEL WITH MISSOURI AVENUE A DISTANCE OF 56.50’
TO A POINT; THENCE

4.    SOUTH 62° 32’ 00” WEST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 50.00’
TO A POINT IN THE EASTERLY LINE OF MISSOURI AVENUE; THENCE

5.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 290.00’ TO A POINT
IN THE SOUTHERLY LINE OF LOT 1; THENCE

6.    NORTH 62° 32’ 00” EAST IN AND ALONG SAME AND PARALLEL WITH PACIFIC AVENUE
A DISTANCE OF 25.00’ TO A POINT; THENCE

7.    NORTH 27° 28’ 00” WEST PARALLEL WITH MISSOURI AVENUE A DISTANCE OF 43.43’
TO A POINT; THENCE

8.    SOUTH 52° 41’ 04” EAST A DISTANCE OF 55.47’ TO A POINT; THENCE

9.    SOUTH 87° 59’ 50” EAST A DISTANCE OF 67.58’ TO A POINT; THENCE

10.    NORTH 62° 32’ 00” EAST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 243.13’
TO A POINT IN THE WESTERLY LINE OF ARKANSAS AVENUE (50.00’ WIDE); THENCE

11.    SOUTH 27° 28’ 00” EAST IN AND ALONG SAME A DISTANCE OF 400.00’ TO THE
NORTHWEST LINE OF PACIFIC AVENUE; THENCE

12.    SOUTH 62° 32’ 00” WEST IN AND ALONG SAME A DISTANCE OF 350.60’ TO THE
POINT AND PLACE OF BEGINNING.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOT 1.02 IN BLOCK 161 AS SHOWN ON THE
ATLANTIC CITY TAX MAP.

NOTE: LOT 7 IS NO LONGER A MATTER OF RECORD.



--------------------------------------------------------------------------------

CAESARS GARAGE 2:

BEGINNING AT THE INTERSECTION OF THE WESTERLY LINE OF MICHIGAN AVENUE (50.00’
WIDE) AND THE NORTHERLY LINE OF PACIFIC AVENUE (60.00’ WIDE) AND EXTENDING FROM
SAID BEGINNING POINT; THENCE

1.    SOUTH 62° 32’ 00” WEST IN AND ALONG THE NORTHERLY LINE OF PACIFIC AVENUE A
DISTANCE OF 350.00’ TO THE EASTERLY LINE OF ARKANSAS AVENUE (50.00’ WIDE);
THENCE

2.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 414.00’ TO THE
SOUTHERLY LINE OF LOTS FRONTING ON ATLANTIC AVENUE (100.00’ WIDE); THENCE

3.    NORTH 62° 32’ 00” EAST IN AND ALONG SAME, PARALLEL WITH ATLANTIC AVENUE A
DISTANCE OF 350.00’ TO THE WESTERLY LINE OF MICHIGAN AVENUE; THENCE

4.    SOUTH 27° 28’ 00” EAST IN AND ALONG SAME A DISTANCE OF 414.00’ TO THE
POINT AND PLACE OF BEGINNING.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOTS 1.02 AND 1.03 IN BLOCK 159 AS SHOWN
ON THE ATLANTIC CITY TAX MAP

CAESARS SURFACE PARKING:

BEING KNOWN AND DESIGNATED AS LOT 21.01 IN BLOCK 157 AS SHOWN ON A MAP ENTITLED
“MINOR SUBDIVISION PLAN, BLOCK 157, LOT 21, CITY OF ATLANTIC CITY, ATLANTIC
COUNTY, NJ” BEGINNING AT THE INTERSECTION OF THE WESTERLY LINE OF MICHIGAN
AVENUE (50.00’ WIDE) AND THE NORTHERLY LINE OF PACIFIC AVENUE (60.00’ WIDE) AND
EXTENDING FROM SAID BEGINNING POINT; THENCE PREPARED BY ARTHUR W. PONZIO COMPANY
AND ASSOCIATES, INC, DATED JUNE 27, 2013, LAST REVISED DECEMBER 12, 2013 AND
FILED IN THE ATLANTIC COUNTY CLERK’S OFFICE ON MAY 29, 2014 AS MAP NO
2014030575.

TOGETHER WITH DEED OF EASEMENT FOR PARKING AND ACCESS FROM CASINO REINVESTMENT
DEVELOPMENT AUTHORITY TO BOARDWALK REGENCY CORPORATION, DATED DECEMBER 27, 2013,
RECORDED JANUARY 7, 2014 AS INSTRUMENT NO 2014001024.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOT 21.01 IN BLOCK 157 AS SHOWN ON THE
ATLANTIC CITY TAX MAP.



--------------------------------------------------------------------------------

Atlantic City (Caesars New Jersey)

CAESAR’S EGG HARBOR

BEGINNING AT A POINT IN THE NORTHEASTERLY LINE OF EAST ATLANTIC AVENUE A
DISTANCE OF 1500 FEET NORTHWESTWARDLY FROM THE FORMER CENTERLINE OF FIRST AVENUE
(NOW VACATED) AND EXTENDING; THENCE

1.    NORTHWESTWARDLY IN AND ALONG THE SAID NORTHWESTERLY LINE OF EAST ATLANTIC
AVENUE A DISTANCE OF 355.49 FEET TO THE EASTERLY RIGHT-OF-WAY LINE OF GARDEN
STATE PARKWAY; THENCE

2.    IN AND ALONG SAME, MAKING AN INTERIOR ANGLE WITH THE PREVIOUS COURSE OF
119 DEGREES 37 MINUTES AND 25 SECONDS A DISTANCE OF 807.29 FEET IN THE
SOUTHWESTERLY LINE OF DELILAH ROAD; THENCE

3.    SOUTHEASTWARDLY IN AND ALONG SAME, MAKING AN INTERIOR ANGLE OF 90 DEGREES
58 MINUTES 40 SECONDS A DISTANCE OF 876.61 FEET TO THE CORNER OF LOT 9 IN BLOCK
402-1, ALSO BEING THE FORMER EXTENDED CENTERLINE OF UIBEL AVENUE; NOW VACATED;
THENCE

4.    WESTWARDLY IN AND ALONG SAME, MAKING AN INTERIOR ANGLE OF 59 DEGREES 23
MINUTES AND 55 SECONDS A DISTANCE OF 1148.02 FEET TO THE NORTHEASTERLY LINE OF
EAST ATLANTIC AVENUE AND POINT AND PLACE OF BEGINNING

EXCEPTING THEREOUT AND THEREFROM THOSE PORTIONS OF LOTS IN BLOCKS 21-D, AND 28-D
OF THE PLEASANTVILLE TERRACE THAT ARE CONTAINED WITHIN THE GARDEN STATE PARKWAY
RIGHT-OF-WAY AS SHOWN ON PLAN SHEETS 7 AND 8, SECTION 11, GARDEN STATE PARKWAY.

KNOWN AND DESIGNATED AS LOT 1 BLOCK 901 IN THE TOWNSHIP OF EGG HARBOR, ATLANTIC
COUNTY, NEW JERSEY

Bally’s Atlantic City

BALLYS PARK PLACE HOTEL:

ALL THAT CERTAIN LOT, TRACT, OR PARCEL OF LAND AND PREMISES SITUATE, LYING, AND
BEING IN THE CITY OF ATLANTIC CITY, COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY,
BOUNDED AND

DESCRIBED AS FOLLOWS:



--------------------------------------------------------------------------------

BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF POP LLOYD BOULEVARD
(74.00’ WIDE) AND THE EASTERLY LINE OF MICHIGAN AVENUE (50.00’ WIDE) AND
EXTENDING FROM SAID BEGINNING POINT; THENCE

1.    NORTH 62° 32’ 00” EAST IN AND ALONG THE SOUTHERLY LINE OF POP LLOYD
BOULEVARD A DISTANCE OF 402.35’ TO A POINT; THENCE

2.    NORTH 27° 28’ 00” WEST PARALLEL WITH MICHIGAN AVENUE A DISTANCE OF 84.00’
TO THE NORTH LINE OF LOT 4 IN BLOCK 44; THENCE

3.    NORTH 62° 32’ 00” EAST A DISTANCE OF 145.60’ TO THE WEST LINE OF PARK
PLACE (60.00’ WIDE); THENCE

4.    SOUTH 27° 28’ 00” EAST IN AND ALONG SAME A DISTANCE OF 615.31’ TO A POINT
IN THE CURVED INTERIOR LINE OF PARK; THENCE

5.    SOUTHWESTWARDLY IN AND ALONG SAME AND CURVING TO THE LEFT ALONG THE ARC OF
A CIRCLE HAVING A RADIUS OF 1679.20’ AN ARC DISTANCE OF 20.05’ TO A POINT OF
TANGENCY IN SAME; THENCE

6.    SOUTH 73° 42’ 26.6” WEST STILL IN AND ALONG SAME A DISTANCE OF 538.51’ TO
THE EASTERLY LINE OF MICHIGAN AVENUE; THENCE

7.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 422.95’ TO THE
POINT AND PLACE OF BEGINNING.

LESS AND EXCEPT THE FOLLOWING DESCRIBED PARCEL:

BEGINNING AT A POINT IN THE EASTERLY LINE OF MICHIGAN AVENUE (950 FEET WIDE)
DISTANT 715.20 FEET AS MEASURED ALONG THE EASTERLY LINE OF MICHIGAN AVENUE FROM
THE SOUTHERLY LINE OF PACIFIC AVENUE (60 FEET WIDE) THENCE FROM SAID BEGINNING
POINT;

1.    EASTERLY, PARALLEL WITH PACIFIC AVENUE, 59.50 FEET TO A POINT; THENCE

2.    SOUTHERLY, PARALLEL WITH MICHIGAN AVENUE, 33.00 FEET TO A DRILL HOLE;
THENCE

3.    EASTERLY, PARALLEL WITH PACIFIC AVENUE, 76.85 FEET TO A NAIL; THENCE

4.    SOUTHERLY, PARALLEL WITH MICHIGAN AVENUE, 21.12 FEET TO A NAIL; THENCE



--------------------------------------------------------------------------------

5.    EASTERLY, PARALLEL WITH PACIFIC AVENUE, 66.00 FEET TO A POINT WHICH IS
DISTANT 150 FEET WESTERLY OF THE WESTERLY LINE OF OHIO AVENUE (50 FEET WIDE);
THENCE

6.    SOUTHERLY, PARALLEL WITH MICHIGAN AVENUE, 1230.68 FEET TO THE EXTERIOR
LINE IN THE ATLANTIC OCEAN ESTABLISHED BY THE RIPARIAN COMMISSIONERS OF NEW
JERSEY; THENCE

7.    WESTERLY, PARALLEL WITH PACIFIC AVENUE, IN AND ALONG SAID EXTERIOR LINE,
202.35 FEET TO THE EASTERLY LINE OF MICHIGAN AVENUE IF SAME WERE EXTENDED
SOUTHERLY; THENCE

8.     NORTHERLY, IN AND ALONG THE EASTERLY LINE OF MICHIGAN AVENUE, IF
EXTENDED, 1284.80 FEET TO THE POINT AND PLACE OF BEGINNING

Together with the beneficial easement rights as set forth in Access and Parking
Agreement recorded in VOL 13723 CFN#201412082.

Together with the beneficial easement rights as set forth in Easement Agreement
Recorded in VOL 13724 CFN #2014012083.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOTS 1 & 3 IN BLOCK 45 AND LOT 4 IN
BLOCK 44 AS SHOWN ON THE ATLANTIC CITY TAX MAP

BOARDWALK PARCEL:

ALL THAT CERTAIN TRACT, PARCEL AND LOT OF LAND LYING AND BEING SITUATE IN THE
CITY OF ATLANTIC CITY, COUNTY OF ATLANTIC, STATE OF NEW JERSEY, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE EASTERLY LINE OF MICHIGAN AVENUE (50 FEET WIDE)
DISTANT 715.20 FEET AS MEASURED ALONG THE EASTERLY LINE OF MICHIGAN AVENUE FROM
THE SOUTHERLY LINE OF PACIFIC AVENUE (60 FEET WIDE) THENCE FROM SAID BEGINNING
POINT;

1.     NORTH 62 DEGREES 32 MINUTES 00 SECONDS EAST, PARALLEL WITH PACIFIC
AVENUE, 59.50 FEET TO A POINT; THENCE

2.     SOUTH 27 DEGREES 28 MINUTES 00 SECONDS EAST, PARALLEL WITH MICHIGAN
AVENUE, 33.00 FEET TO A POINT; THENCE

3.     NORTH 62 DEGREES 32 MINUTES 00 SECONDS EAST, PARALLEL WITH PACIFIC
AVENUE, 76.85 FEET TO A POINT; THENCE



--------------------------------------------------------------------------------

4.     SOUTH 27 DEGREES 28 MINUTES 00 SECONDS EAST, PARALLEL WITH MICHIGAN
AVENUE, 21.12 FEET TO A POINT; THENCE

5.     NORTH 62 DEGREES 32 MINUTES 00 SECONDS EAST, PARALLEL WITH PACIFIC
AVENUE, 66.00 FEET; THENCE

6.     SOUTH 27 DEGREES 28 MINUTES 00 SECONDS EAST, PARALLEL WITH MICHIGAN
AVENUE, A DISTANCE OF 1230.68 FEET TO A POINT IN THE RIPARIAN COMMISSIONERS LINE
2000 FEET SOUTH OF PACIFIC AVENUE; THENCE

7.     SOUTH 62 DEGREES 32 MINUTES 00 SECONDS WEST IN AND ALONG SAME A DISTANCE
OF 202.35 FEET TO A POINT IN THE EAST LINE OF MICHIGAN AVENUE IF EXTENDED;
THENCE

8.     NORTH 27 DEGREES 28 MINUTES 00 SECONDS WEST, IN AND ALONG SAME A DISTANCE
OF 1284.80 FEET TO THE POINT AND PLACE OF BEGINNING.

Together with the beneficial easement rights as set forth in Access and Parking
Agreement recorded in VOL 13723 CFN#201412082.

Together with the beneficial easement rights as set forth in Easement Agreement
Recorded in VOL 13724 CFN #2014012083.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOTS 5 IN BLOCK 45 AS SHOWN ON THE
ATLANTIC CITY TAX MAP. NOTE: Lands lying waterward of the Interior Line of the
Public Park are assessed to the City of Atlantic City as Tax Lot 98 Block 1)

BALLY PARK PLACE GARAGE:

ALL THAT CERTAIN LOT, TRACT, OR PARCEL OF LAND AND PREMISES SITUATE, LYING, AND
BEING IN THE CITY OF ATLANTIC CITY, COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY,
BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF PACIFIC AVENUE (60.00’
WIDE) AND THE EASTERLY LINE OF MICHIGAN AVENUE (50.00’ WIDE) AND EXTENDING FROM
SAID BEGINNING POINT; THENCE

1.    NORTH 62° 32’ 00” EAST IN AND ALONG THE SOUTHERLY LINE OF PACIFIC AVENUE A
DISTANCE OF 352.35’ TO THE WESTERLY LINE OF OHIO AVENUE (50.00’ WIDE); THENCE



--------------------------------------------------------------------------------

2.    SOUTH 27° 28’ 00” EAST IN AND ALONG SAME A DISTANCE OF 360.00’ TO A POINT
IN THE NORTHERLY LINE OF POP LLOYD BOULEVARD (74.00’ WIDE); THENCE

3.    SOUTH 62° 32’ 00” WEST PARALLEL IN AND ALONG SAME A DISTANCE OF 352.35’ TO
THE EASTERLY LINE OF MICHIGAN AVENUE; THENCE

4.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 360.00’ TO THE
POINT AND PLACE OF BEGINNING.

Together with the beneficial easement rights as set forth in Access and Parking
Agreement recorded in VOL 13723 CFN#201412082.

Together with the beneficial easement rights as set forth in Easement Agreement
Recorded in VOL 13724 CFN #2014012083.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOT 1 IN BLOCK 43 AS SHOWN ON THE
ATLANTIC CITY TAX MAP

WILD WEST CASINO:

ALL THAT CERTAIN LOT, TRACT, OR PARCEL OF LAND AND PREMISES SITUATE, LYING, AND
BEING IN THE CITY OF ATLANTIC CITY, COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY,
BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE SOUTHERLY LINE OF PACIFIC AVENUE (60.00’
WIDE) AND THE EASTERLY LINE OF ARKANSAS AVENUE (50.00’ WIDE) AND EXTENDING FROM
SAID BEGINNING POINT; THENCE

1.    NORTH 62° 32’ 00” EAST IN AND ALONG THE SOUTHERLY LINE OF PACIFIC AVENUE A
DISTANCE OF 350.00’ TO THE WESTERLY LINE OF MICHIGAN AVENUE (50.00’ WIDE);
THENCE

2.    SOUTH 27° 28’ 00” EAST IN AND ALONG SAME A DISTANCE OF 847.08’ TO A POINT
IN THE INTERIOR LINE OF PARK; THENCE

3.    SOUTH 73° 42’ 27” WEST IN AND ALONG SAME A DISTANCE OF 332.25’ TO A POINT
OF CURVATURE IN SAME; THENCE

4.    STILL IN AND ALONG SAME AND CURVING TO THE LEFT ALONG THE ARC OF A CIRCLE
HAVING A RADIUS OF 1259.09’ AN ARC DISTANCE OF 24.86’ TO THE EASTERLY LINE OF
ARKANSAS AVENUE; THENCE



--------------------------------------------------------------------------------

5.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 105.00’ TO THE
SOUTHERLY LINE OF LOT 4.01 IN BLOCK 43; THENCE

6.    NORTH 62° 32’ 00” EAST IN AND ALONG SAME, PARALLEL WITH PACIFIC AVENUE A
DISTANCE OF 200.00’ TO A POINT; THENCE

7.    NORTH 27° 28’ 00” WEST PARALLEL WITH ARKANSAS AVENUE A DISTANCE OF 173.19’
TO A POINT; THENCE

8.    SOUTH 62° 32’ 00” WEST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 12.50’
TO A POINT; THENCE

9.    NORTH 27° 28’ 00” WEST PARALLEL WITH ARKANSAS AVENUE A DISTANCE OF 50.00’
TO A POINT; THENCE

10.    SOUTH 62° 32’ 00” WEST PARALLEL WITH PACIFIC AVENUE A DISTANCE OF 187.50’
TO THE WESTERLY LINE OF ARKANSAS AVENUE; THENCE

11.    NORTH 27° 28’ 00” WEST IN AND ALONG SAME A DISTANCE OF 450.00’ TO THE
POINT AND PLACE OF BEGINNING.

Together with the beneficial easement rights as set forth in Declaration of
Cross Easements recorded in Deed Book 6619, page 86.

FOR INFORMATION PURPOSES ONLY: KNOWN AS LOT 1 IN BLOCK 42 AS SHOWN ON THE
ATLANTIC CITY TAX MAP.

HUMMOCK AVENUE PARCEL:

ALL THAT CERTAIN LOT, TRACT, OR PARCEL OF LAND AND PREMISES SITUATE, LYING, AND
BEING IN THE CITY OF ATLANTIC CITY, COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY,
BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTH LINE OF HUMMOCK AVENUE (50.00’ WIDE) A DISTANCE OF
252.76’ SOUTHWEST OF OHIO AVENUE (50.00’ WIDE) AND EXTENDING; THENCE

1.    NORTH 62° 32’ 00” EAST IN AND ALONG THE SOUTHERLY LINE OF HUMMOCK AVENUE A
DISTANCE OF 69.76’ TO A POINT; THENCE

2.    SOUTH 27° 28’ 00” EAST PARALLEL WITH OHIO AVENUE AND AT RIGHT ANGLES TO
HUMMOCK AVENUE A DISTANCE OF 121.00’ TO A POINT; THENCE



--------------------------------------------------------------------------------

3.    SOUTH 62° 32’ 00” WEST PARALLEL WITH HUMMOCK AVENUE A DISTANCE OF 3.53’ TO
A POINT DISTANT 152.00’ NORTHEAST OF BACHARACH BOULEVARD; THENCE

4.    NORTH 76° 40’ 59” WEST PARALLEL WITH BACHARACH BOULEVARD A DISTANCE OF
15.44 TO A POINT; THENCE

5.    SOUTH 13° 19’ 00” WEST AT RIGHT ANGLES TO BACHARACH BOULEVARD A DISTANCE
OF 76.00’ TO A POINT; THENCE

6.    NORTH 76° 40’ 59” WEST PARALLEL WITH BACHARACH BOULEVARD A DISTANCE OF
10.00’ TO A POINT; THENCE

7.    NORTH 13° 19’ 00” EAST AT RIGHT ANGLES TO BACHARACH BOULEVARD A DISTANCE
OF 76.00’ TO A POINT; THENCE

8.    NORTH 76° 40’ 59” WEST PARALLEL WITH BACHARACH BOULEVARD A DISTANCE OF
103.50’ TO A POINT; THENCE

9.    NORTH 12° 59’ 55” EAST A DISTANCE OF 48.57’ TO THE SOUTHERLY LINE OF
HUMMOCK AVENUE AND THE POINT AND PLACE OF BEGINNING.

SUBJECT TO AND TOGETHER WITH THE RIGHT OF INGRESS AND EGRESS WITH OTHERS OVER
THE FOLLOWING DESCRIBED RIGHT OF WAY:

BEGINNING AT A POINT IN THE NORTHEAST LINE OF BACHARACH BLVD. (70 FEET WIDE)
DISTANT 570.5 FEET SOUTHEAST OF ARKANSAS AVENUE (60 FEET WIDE) AND EXTENDING
THENCE:

1.    NORTHEASTWARDLY AT RIGHT ANGLES TO BACHARACH BLVD. 152 FEET; THENCE

2.    SOUTHEASTWARDLY PARALLEL WITH BACHARACH BLVD. 20 FEET; THENCE

3.    SOUTHWESTWARDLY AT RIGHT ANGLES TO BACHARACH BLVD 152 FEET TO THE
NORTHEAST LINE OF BACHARACH BLVD.; THENCE

4.    NORTHWESTWARDLY IN AND ALONG BACHARACH BLVD 20 FEET TO THE POINT AND PLACE
OF BEGINNING.

FOR INFORMATION PURPOSES ONLY: BEING KNOWN AS LOTS 20, 21 & 22 IN BLOCK 488 OF
THE ATLANTIC CITY TAX MAP



--------------------------------------------------------------------------------

AIR RIGHTS OVER MICHIGAN AVENUE:

TRACT I:

BEGINNING AT A POINT IN THE WESTERLY LINE OF MICHIGAN AVENUE (50.00 WIDE), SAID
POINT BEING DISTANT 239.00 FEET SOUTH OF THE SOUTHERLY LINE OF PACIFIC AVENUE
(60.00 FEET WIDE), AND EXTENDING; THENCE

1.    NORTH 62 DEGREES 32 MINUTES 00 SECONDS EAST, PARALLEL WITH PACIFIC AVENUE
AND CROSSING MICHIGAN AVENUE, A DISTANCE OF 50.00 FEET TO THE EASTERLY LINE OF
MICHIGAN AVENUE; THENCE

2.    SOUTH 27 DEGREES 28 MINUTES 00 SECONDS EAST IN AND ALONG THE EASTERLY LINE
OF MICHIGAN AVENUE A DISTANCE OF 50.00 FEET; THENCE

3.    SOUTH 62 DEGREES 32 MINUTES 00 SECONDS WEST, PARALLEL WITH PACIFIC AVENUE
AND CROSSING MICHIGAN AVENUE A DISTANCE OF 50.00 FEET TO THE WESTERLY LINE OF
MICHIGAN AVENUE; THENCE

4.    NORTH 27 DEGREES 28 MINUTES 00 SECONDS WEST IN AND ALONG THE WESTERLY LINE
OF MICHIGAN AVENUE, A DISTANCE OF 50.00 FEET TO THE POINT AND PLACE OF
BEGINNING.

BEING AN AREA ABOVE THE HORIZONTAL PLACE OF MICHIGAN AVENUE BETWEEN ELEVATION
46.00 FEET AND ELEVATION 46.00 FEET 6 INCHES SAID ELEVATIONS IN REFERENCE TO
U.S.C. AND G.S. DATUM

(ELEVATION 0.00 =MEAN SEA LEVEL)

FOR INFORMATION ONLY: BEING KNOWN AS KNOWN AS LOT 6 IN BLOCK 42 OF THE ATLANTIC
CITY TAX MAP

TRACT II

BEGINNING AT A POINT IN THE WESTERLY LINE OF MICHIGAN AVENUE (50.00 WIDE) SAID
POINT BEING DISTANT 503.17 FEET SOUTH OF THE SOUTHERLY LINE OF PACIFIC AVENUE
(60.00 FEET WIDE) AND EXTENDING FROM SAID BEGINNING POINT; THENCE

1.    SOUTH 27 DEGREES 28 MINUTES EAST IN AND ALONG THE EASTERLY LINE OF
MICHIGAN AVENUE, A DISTANCE OF 27.16 FEET; THENCE



--------------------------------------------------------------------------------

2.    SOUTH 39 DEGREES 32 MINUTES 00 SECONDS WEST, CROSSING MICHIGAN AVENUE A
DISTANCE OF 54.32 FEET TO THE WESTERLY LINE OF MICHIGAN AVENUE; THENCE

3.    NORTH 27 DEGREES 28 MINUTES WEST IN AND ALONG THE WESTERLY LINE OF
MICHIGAN AVENUE, A DISTANCE OF 27.16 FEET; THENCE

4.    NORTH 39 DEGREES 32 MINUTES 00 SECONDS EAST, CROSSING MICHIGAN AVENUE A
DISTANCE OF 54.32 FEET TO THE EASTERLY LINE OF MICHIGAN AVENUE; THE POINT AND
PLACE OF BEGINNING.

THE BOTTOM OF THE PROPOSED AIR RIGHTS WILL BE AT AN ELEVATION OF 20.00 N.G.V.D.
DATUM (MEAN SEA LEVEL= 0.00) AND THE TOP OF THE AIR RIGHTS WILL BE AT ELEVATION
46.00

FOR INFORMATION ONLY: BEING KNOWN AS KNOWN AS LOT 7 IN BLOCK 42 OF THE ATLANTIC
CITY TAX MAP

AIR RIGHTS OVER OHIO AVENUE:

METES AND BOUNDS DESCRIPTION for proposed air rights above Ohio Avenue required
in conjunction with the Baily’s—Claridge Connection Project, situate in the City
of Atlantic City, County of Atlantic and State of New Jersey being bounded and
described as follows:

BEGINNING at a point in the easterly line of Ohio Avenue (50’ wide), South 27
degrees, 28 minutes, 00 seconds East 350.00’ from the southerly line of Pacific
Avenue (60’ wide), and extending from said beginning point; thence

1.    South 27 degrees 28 minutes 00 seconds East in and along the easterly line
of Ohio Avenue 10.00’ to the northerly line of Pop Lloyd Boulevard (74’ wide);
thence

2.    South 62 degrees 32 minutes 00 seconds West in and along same, parallel
with Pacific Avenue 50.00’ to the westerly line of Ohio Avenue; thence

3.    North 27 degrees 28 minutes 00 seconds West in and along same, 10.00’ to a
point; thence

4.    North 62 degrees 32 minutes 00 seconds East, parallel with Pacific Avenue
50.00 feet to the point and place of BEGINNING.

The above described air rights are located a minimum of 14.00’ above the
existing grade elevation of Ohio Avenue.



--------------------------------------------------------------------------------

FOR INFORMATION ONLY: BEING KNOWN AS KNOWN AS LOT 4.02 IN BLOCK 44 OF THE
ATLANTIC CITY TAX MAP

AIR RIGHTS OVER POP LLOYD BOULEVARD AS SET FORTH IN CITY OF ATLANTIC ORDINANCE
NO. 77 OF 1978 AND IN DEED BOOK 3442, PAGE 250.

FOR INFORMATION ONLY: BEING KNOWN AS KNOWN AS LOT 13 IN BLOCK 43 OF THE ATLANTIC
CITY TAX MAP

BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY):

Block 42, Lot 1 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 42, Lot 6 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 42, Lot 7 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 43, Lot 1 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 43, Lot 13 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 44, Lot 4 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 44, Lot 4.02 on the official tax map of the CITY OF ATLANTIC CITY, County
of Atlantic, State of New Jersey

Block 45, Lot 1 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 45, Lot 3 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 45, Lot 5 on the official tax map of the CITY OF ATLANTIC CITY, County of
Atlantic, State of New Jersey

Block 488, Lot 23 on the official tax map of the CITY OF ATLANTIC CITY, County
of Atlantic, State of New Jersey

Harrah’s Lake Tahoe

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF DOUGLAS, STATE OF
NEVADA AND IS DESCRIBED AS FOLLOWS:

All that certain real property situate in the County of Douglas, State of
Nevada, described as follows:

PARCEL 1:



--------------------------------------------------------------------------------

Beginning at the intersection of the Easterly right of way line of U.S. Highway
50 as it now exists and the Nevada-California State Line as it now exists, being
the true point of beginning; thence Northeasterly along said right of way line
of U.S. Highway 50, North 28°02’ East. 680.50 feet; thence leaving Highway 50,
South 61°58’ East, 102.73 feet; thence South 85°19’ East, 95.69 feet; thence
South 61°58” East, 260.00 feet; thence North 28°02’ East, 87.87 feet; thence
South 61°58’ East, 247.89 feet, more or less, to a point on the existing fence
along the Easterly line of that certain parcel of land described as Parcel 2 in
the Deed from Park Cattle Company to Harrah’s Club, recorded December 28, 1967
in Book 56, Page 334, File No. 39715 Official Records; thence along said fence
line, South 32°55’East, 194.91 feet, more or less to a found brass capped
concrete monument marked RE 933; thence continuing along a fence on the Easterly
line of that certain parcel of land described as Parcel 2 in the previously
mentioned Deed, South 0°25’42” East, 783.03 feet to a point on the North line of
the Southeast  1⁄4 of the Southeast  1⁄4 of Section 27, Township 13 North, Range
18 East, M.D.B.&M., said point being marked on the ground by a found brass
capped concrete monument marked RE 933; thence Easterly along said line, South
89°51’54” East, 279 feet, more or less, to the West line of the proposed
relocation of U.S. Highway 50 right of way; thence Southwesterly and
Northwesterly along said line of the proposed relocation of U.S. Highway 50, the
following courses per Highway bearings and distances: South 45°26’04” West,
62.60 feet; thence South 62°56’14” West 193.09 feet; thence South 42°34’22”
West, 167.96 feet; thence North 73°22’13” West, 88.54 feet; thence North
59°10’02” West, 101.98 feet; thence North 47°54’42” West, 388.23 feet, along a
curve to the left the tangent of which bears the last described course with a
radius of 500.00 feet through a central angle of 20°36’41” for an arc distance
of 179.87 feet to a point on the Nevada-California State Line as it now exists;
thence Westerly along the Nevada-California State Line to the point of its
intersection with the Easterly line of U.S. Highway 50 as it now exists, to the
true point of beginning.

EXCEPTING THEREFROM that portion of said land deeded to Douglas County, a
political subdivision of the State of Nevada, by Deed recorded January 9, 1979
in Book 1642, File No. 29467, Official Records.

APN: 1318-27-002-005 and 007

Document No. 723806 is provided pursuant to the requirements of Section 6.NRS
111.312.

PARCEL 2:

Together with non-exclusive easements and right-of-way for pedestrian and
vehicular ingress and egress; and perpetual exclusive encroachment and
maintenance easements, as set forth in that certain Reciprocal Easement
Agreement recorded May 10, 1990 in Book 590, Page 1628 Doc/Inst. No. 225749,
Official Records.

PARCEL 3:

Together with non-exclusive easements for Parking, UST Use and Access Areas and
for vehicular and pedestrian ingress egress as described and delineated in that
certain document entitled Easement Agreement, recorded February 26, 2010, in
Book 210, Page 5424, as Document No. 759333, Official Records.



--------------------------------------------------------------------------------

PARCEL 4:

All that certain real property situate in the County of Carson City, State of
Nevada, described as follows:

The West 1/2 of the Southeast 1/4 of the Southeast 1/4 of the Northeast 1/4 of
Section 31, Township 15 North, Range 20 East, M.D.B.&M.

EXCEPTING THEREFROM, any portion thereof, lying within Cochise Street, W. Roland
Street, S. Carson Street or U.S. Highway 50 West.

APN: 9-284-01

Harvey’s Lake Tahoe (Tahoe Garage Propco) (Nevada) (leasehold interest)

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF DOUGLAS, STATE OF
NEVADA AND IS DESCRIBED AS FOLLOWS:

PARCEL 1:

A parcel of land located within a portion of Section 27, Township 13 North,
Range 10 East, MDB&M, Douglas County, Nevada, being more particularly described
as follows:

COMMENCING at a point lying at the intersection of the California-Nevada state
line and the Westerly right-of-way line at U.S. Highway 50;

Thence N. 48°42’34” W., 990.12 feet along the California-Nevada state line to
the POINT OF BEGINNING;

Thence N. 48°42’34” W., 117.90 feet along the California-Nevada state line;

Thence N. 30°18’30” E., 172.01 feet;

Thence N. 70°15’01” W., 157.23 feet;

Thence N. 29°43’25” W., 86.29 feet;

Thence N. 00°50’44” E., 33.27 feet;

Thence N. 62°26’55” W., 72.14 feet to a point on the Easterly right-of-way line
of Stateline Loop Road;



--------------------------------------------------------------------------------

Thence N. 23°57’13” E., 121.09 feet along said Easterly right-of-way line;

Thence along said Easterly right-of-way line 144.33 feet along the arc of a
curve to the right having a central angle of

07°04’04” and a radius of 1170.00 feet (chord bears N. 27°29’15” E., 144.24
feet);

Thence S. 62°03’50” E., 1396.61 feet to a point on the Westerly right-of-way
line of U.S. Highway 50;

Thence S. 27°57’22” W., 296.01 feet along the Westerly right-of-way of U.S.
Highway 50;

Thence N. 62°02’38” W., 289.93 feet;

Thence N. 80°14-14” W., 709.00 feet to the POINT OF BEGINNING

Document No. 434235 is provided pursuant to the requirements of Section 6.NRS
111.312.

PARCEL 2:

A parcel of land located within a portion of Section 27, Township 13 North,
Range 18 East, M.D.B.&M., Douglas County, Nevada, being more particularly
described us follows:

COMMENCING at a point lying at the intersection of the California-Nevada state
line and the Westerly right-of-way line of U.S. Highway 50;

Thence N. 48°42’34” W., 1108.02 feet along the California -Nevada state line to
the POINT OF BEGINNING;

Thence N. 48°42’34” W., 306.26 feet along the California-Nevada state line to a
point on the Easterly right-or-way line of Stateline Loop Road;

Thence N. 23°57’13” E., 154.41 feet along the Easterly right-of-way line of
Stateline Loop Road;

Thence S. 62°26’55” E., 72.14 feet;

Thence S. 00°50’44” W., 33.27 feet;

Thence S. 29°43’25” E., 86.29 feet;

Thence S. 70°15’01” E., 157.23 feet;

Thence S. 30°18’30” W., 172.01 feet to the POINT OF BEGINNING.

Document No. 434233 is provided pursuant to the requirements of Section 6.NRS
111.312.



--------------------------------------------------------------------------------

The above Parcel 1 and 2 is also described as a whole parcel by that certain
legal description contained in the Boundary Line Adjustment Grant Bargain, Sale
Deed recorded March 8, 2013 as Document No. 819513 as follows:

A parcel of land located within Section 27, Township 13 North, Range 18 East,
M.D.B.&M., Douglas County, Nevada, being more particularly described as follows:

BEGINNING at a point being the intersection the Easterly right-of-way line of
Lake Parkway and the California-Nevada State Line which bears S. 50°37’18” W.,
3759.09 feet from the Northeast corner of said Section 27;

Thence N. 23°59’13” E., along said Easterly right-of-way line, 275.26 feet;

Thence, continuing along said Easterly right-of-way line, 144.26 feet along the
arc of a curve to the right having a central angle of 07°03’ 51” and a radius of
1,170.00 feet, (chord bears N. 27°31’09” E., 144.16 feet);

Thence S. 62°01 ‘24” E., 293.17 to a brass cap at the Southwesterly corner of
the 20.836 acre Park Cattle Company parcel as shown on the Record of Survey
Supporting a Boundary Line Adjustment for Park Cattle Co., Document No. 274260,
of the Douglas County Recorder’s office;

Thence S. 62°01’24” E., along the Southwesterly line of said parcel, 1105.54 to
the Northwesterly right-of-way line of U.S. Highway 50;

Thence S. 27°59’57” W., along said right-of-way line, 296.01 feet to the
Northeasterly corner of the Harvey’s Tahoe Management Company, Inc. parcel as
described in the deed, Document No. 723806, of the Douglas County Recorder’s
office;

Thence along the Northerly line of said Harvey’s parcel the following four
courses;

N. 62°00’03” W., 289.93 feet;

N. 80°11’39” W., 613.21 feet;

S. 48°39’46” E., 11.05 feet;

N. 80°11’39” W., 95.61 feet to a point on the California-Nevada State Line;

Thence N. 48°39’46” W., along said State Line, 12.93 feet to a G.L.O. brass cap
State Line monument as shown on said Record of Survey, Document No. 274260;

Thence N. 48°42’34” W., continuing along said State Line, 424.48 feet to the
POINT OF BEGINNING.



--------------------------------------------------------------------------------

Said land is also shown on the Record of Survey to Support a Boundary Line
Adjustment for Edgewood Companies, F.K.A. Park Cattle Company, according to the
map thereof, filed in the office of the County Recorder of Douglas County, State
of Nevada on March 8, 2013, in Book 313, Page 1687, as File No. 819512, Official
Records.

APN: 1318-27-001-013

Document No. 819513 is provided pursuant to the requirements of Section 6.NRS
111.312.

Harvey’s Lake Tahoe (Harveys Tahoe Management Company)

PARCEL 3:

All that certain piece or parcel of land situate in the Northeast  1⁄4 of the
Southeast  1⁄4 of Section 27, Township 13 North, Range 18 East, M.D.B.&M.,
County of Douglas, State of Nevada, described as follows:

BEGINNING at the intersection of the California-Nevada State line with the
Westerly line of U.S. Highway 50; thence North

27°57’22” East along the Westerly line of said U.S. Highway 50, a distance of
154.80 feet; thence North 56°30” West, a distance of 291.50 feet; thence North
27°57’22” East, a distance of 266.35 feet to a point on the Northerly line of
parcel conveyed to Harvey Gross, et al, by Deed recorded June 2, 1944, in Book W
of Deeds, Page 597, Douglas County, Nevada, records; thence along the Northerly
line of said parcel North 80°14’14” West, a distance of 613.15 feet to the
Northeasterly corner of parcel conveyed to William McCallum, et al, by Deed
recorded November 24, 1952, in Book A-1 of Deeds, Page 351, Douglas County,
Nevada, records; thence along the Northeasterly and Southeasterly line of said
McCallum parcel, the two following courses and distances: South 48°43’15” East,
a distance of 211.24 feet and South 41°16’45” West, a distance of 50.00 feet to
a point on said California-Nevada State Line; thence South 48°43’15” East along
the last mentioned line, a distance of 697.47 feet to the POINT OF BEGINNING,
said parcel being further shown as Parcel No. 1 of that certain Record of Survey
filed for record in the office of the County Recorder on June 29, 1971 as File
No. 60370, in Book 102, Page 544.

A portion of APN: 1318-27-002-002

Document No. 723806 is provided pursuant to the requirements of Section 6.NRS
111.312.

PARCEL 4:

That portion of the Southeast  1⁄4 of Section 27, Township 13 North, Range 18
East, M.D.B.&M., that is described as follows:

Commencing at a point on the Westerly right-of-way line of the Nevada State
Highway U.S. 50, which is 154.80 feet North 27°57’22” East of the intersection
of the California-Nevada State Line boundary with the Westerly right of way of
the Nevada U.S. Route 50; thence first course



--------------------------------------------------------------------------------

North 27°57’22” East, a distance of 389.99 feet to a point on the Westerly right
of way line of the Nevada State Highway U.S. Route 50; thence second course
North 80°14’14” West, a distance of 305.18 (305.48 record) feet; thence third
course South 27°57’22” West, a distance of 266.35 feet; thence fourth course
South 56°30” East, a distance of 291.50 feet to the point of beginning, said
land being further shown as Parcel No. 2 on that certain Record of Survey filed
for record in the office of the County Recorder of Douglas County, Nevada on
June 29, 1971 as File No. 60370, in Book 102, Page 544.

EXCEPTING THEREFROM a parcel of land located within a portion of Section 27,
Township 13 North, Range 18 East, M.D.B.&M., Douglas County, Nevada, being more
particularly described as follows:

Commencing at a point lying at the intersection of California-Nevada State line
and the Westerly right of way line of U.S. Highway 50; thence North 27°57’22”
East, 449.50 feet along the Westerly right of way line of U.S. Highway 50 to the
point of beginning; thence North 62°02’38” West, 289.93 feet to the Northwest
corner of Parcel 2 as shown on the map filed within the Official Records of
Douglas County, Nevada on June 29, 1971, in Book 102, Page 544 as Document
No. 60370; thence South 80°14’14” East, 305.18 feet along the Northerly line of
said Parcel 2 to a point on the Westerly line of U.S. Highway 50; thence South
27°57’22” West, 95.29 feet along said Westerly right of way line of U.S. Highway
50 to the point of beginning.

A portion of APN: 1318-27-002-002

Harvey’s Lake Tahoe (California) (leasehold interest)

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SOUTH LAKE TAHOE,
COUNTY OF EL DORADO, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

A parcel of land located within a portion of Section 27, Township 13 North,
Range 18 East, M.D.B.&M., El Dorado County, California, being more particularly
described as follows:

Commencing at a point lying at the intersection of the California-Nevada State
Line and the westerly right of way line of U.S. Highway 50; Thence North 48° 42’
34” West, 1104.38 feet along the California-Nevada State Line to the point of
beginning; thence South 88° 32’ 23” West, 290.89 feet along the Northerly right
of way line of Stateline Avenue; thence along the Easterly right of way line of
Stateline Loop Road, 37.84 feet along the arc of a curve to the right having a
central angle of 108° 24’ 37” and a radius of 20.00 feet (chord bears North 37°
15’ 44” West, 32.44 feet); thence continuing along the Easterly right of way
line of Stateline Loop Road, 75.86 feet along the arc of a non-tangent compound
curve having a central angle of 07° 00’ 36” and a radius of 620.00 feet (chord
bears North 20° 26’ 55” East, 75.81 feet); thence North 23° 57’ 13” East, 125.90
feet to a point on the California-Nevada State Line; thence departing said
Easterly right of way line of Stateline Loop Road, South 48° 42’ 34” East,
309.89 feet along the California-Nevada State Line to the point of beginning.



--------------------------------------------------------------------------------

Harrah’s Reno

All that certain real property situate in the County of Washoe, State of Nevada,
described as follows:

PARCEL 1A:

Lot 13, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to the map
thereof, filed in the office of the County Recorder of Washoe County, State of
Nevada, on June 27, 1871.

PARCEL 1B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-37

PARCEL 2A:

Lots 14 and 15, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to the
map thereof, filed in the office of the County Recorder of Washoe County, State
of Nevada, on June 27, 1871.

PARCEL 2B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-38

PARCEL 3A:

Lot 16, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to the map
thereof, filed in the office of the County Recorder of Washoe County, State of
Nevada, on June 27, 1871.

PARCEL 3B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-39

PARCEL 4A:



--------------------------------------------------------------------------------

Lot 17, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to the map
thereof, filed in the office of the County Recorder of Washoe County, State of
Nevada, on June 27, 1871.

PARCEL 4B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-40

PARCEL 5A:

Lot 18 and the West  1⁄2 of Lot 19, in Block P of ORIGINAL TOWN, NOW CITY OF
RENO, according to the map thereof, filed in the office of the County Recorder
of Washoe County, State of Nevada, on June 27, 1871.

PARCEL 5B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-41

PARCEL 6A:

The East one-half of Lot 19 and the West 4 feet of Lot 20, in Block P of
ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof, filed in the
office of the County Recorder of Washoe County, State of Nevada, on June 27,
1871. The East 21 feet of Lot 20, in Block P of ORIGINAL TOWN, NOW CITY OF RENO,
according to the map thereof, filed in the office of the County Recorder of
Washoe County, State of Nevada, on June 27, 1871.

PARCEL 6B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-42

PARCEL 7A:

Lots 21 through 24, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to
the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871.



--------------------------------------------------------------------------------

PARCEL 7B:

All that portion of East Douglas Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-43

PARCEL 8A:

The North 15 feet of Lot 3 and the South 32 feet of Lot 4, in Block P of
ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof, filed in the
office of the County Recorder of Washoe County, State of Nevada, on June 27,
1871.

PARCEL 8B:

All that portion of Lincoln Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No.2423996, Official Records Washoe County, State
of Nevada.

APN: 011-052-45

PARCEL 9A:

The North 18 feet of Lot 4, in Block P of ORIGINAL TOWN, NOW CITY OF RENO,
according to the map thereof, filed in the office of the County Recorder of
Washoe County, State of Nevada, on June 27, 1871.

PARCEL 9B:

All that portion of Lincoln Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-46

PARCEL 10A:

The South half of Lot 5 and the North 6 inches(10 inches more or less per
Survey) of Lot 4, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to
the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871. The North half of Lot 5, in Block P of
ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof,

filed in the office of the County Recorder of Washoe County, State of Nevada, on
June 27, 1871.

PARCEL 10B:



--------------------------------------------------------------------------------

All that portion of Lincoln Alley granted by Order of Abandonment recorded
February 22, 2000, as Document No. 2423996, Official Records Washoe County,
State of Nevada.

APN: 011-052-47

PARCEL 11A:

Lot 6, in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to the map
thereof, filed in the office of the County Recorder of Washoe County, State of
Nevada, on June 27, 1871.

PARCEL 11B:

All that portion of East Douglas Alley and Lincoln Alley granted by Order of
Abandonment recorded February 22, 2000, as Document No. 2423996, Official
Records Washoe County, State of Nevada.

APN: 011-052-48

PARCEL 12:

Parcel 2 as shown on “Parcel Map 3531 for G and S Investment Company, a Nevada
Limited Partnership a portion of Original Reno Townsite Between Blocks H and
P-Section 11, T19N, R19E, MDM, Reno, Washoe County, Nevada”, recorded June 18,
1999, Document No. 2352376 in the Office of the County Recorder of Washoe
County, Nevada.

APN: 011-370-50

Harrah’s Reno

PARCEL 13A: The Northerly 36 feet of Lot 2, and the Southerly 35 feet of Lot 3
in Block P of ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof,
filed in the office of the County Recorder of Washoe County, State of Nevada, on
June 27, 1871.

PARCEL 13B: All that portion of Lincoln Alley granted by Order of Abandonment
recorded March 19, 1990, as Document No. 1386768, Official Records Washoe
County, State of Nevada. APN: 011-052-32

PARCEL 14A: Lot 1 and the South 14 feet of Lot 2, in Block P of ORIGINAL TOWN,
NOW CITY OF RENO, according to the map thereof, filed in the office of the
County Recorder of Washoe County, State of Nevada, on June 27, 1871.

PARCEL 14B: All that portion of Lincoln Alley granted by Order of Abandonment
recorded March 19, 1990, as Document No. 1386768, Official Records Washoe
County, State of Nevada. APN: 011-052-33



--------------------------------------------------------------------------------

PARCEL 15A: Lots 7, 8, 9, 10, 11 and 12 in Block P of ORIGINAL TOWN, NOW CITY OF
RENO, according to the map thereof, filed in the office of the County Recorder
of Washoe County, State of Nevada, on June 27, 1871.

PARCEL 15B: All that portion of East Douglas Alley and Lincoln Alley granted by
Order of Abandonment recorded February 22, 2000, as Document No. 2423996, and
Lincoln Alley granted by Order of Abandonment recorded March 19, 1990, as
Document No. 1386768, Official Records Washoe County, State of Nevada APN:
011-052-35, 36 and 44

PARCEL 16: Portions of public streets within the City of Reno, as shown on the
official map of Town of Reno, Washoe County, Nevada, August 1, 1868, being more
particularly described as follows: Beginning at the southwesterly corner of Lot
13 of Block P of the Town of Reno and proceeding thence in a southerly direction
along the westerly line of said Block to the southwesterly corner of said Block;
Thence proceeding along the southerly line of said Block in an easterly
direction to the southeasterly corner of said Block; Thence proceeding along the
easterly line of said block corner in a northerly direction to the southeasterly
of Lot 24 of said Block; Thence proceeding along the easterly prolongation of
the southerly line of said Lot 24 to the centerline of North Center Street;
Thence along said line in a southerly direction to the centerline of East Second
Street; Thence along said line in a westerly direction to the centerline of
North Virginia Street; Thence along said line a northerly direction to the
westerly prolongation of the southerly line of said Lot 13; Thence along said
line in an easterly direction to the TRUE POINT OF BEGINNING. Document Number
2910777 is provided pursuant to the requirements of Section 6.NRS 111.312

PARCEL 17: Portions of public streets and alleys within the City of Reno as
shown on the Official Map of the Town of Reno, Washoe County, Nevada, August 1,
1868, being more particularly described as follows: Beginning at the
southwesterly corner of Block Q of the Town of Reno and proceeding thence in an
easterly direction along southerly line of said Block to the southeasterly
corner of said Block; Thence along the easterly line of said Block in a
northerly direction 230 feet; Thence in a westerly direction along a line
parallel to the southerly line of said block 160 feet; Thence along a line
parallel to the easterly line of said Block in a northerly direction 90 feet, to
a point on the southerly line of Lot 16 of said Block; Thence in an easterly
direction along the southerly lines of Lots 16, 17, 18, 19, 20, 21 and 22, 160
feet to the southeasterly corner of Lot 22 of said Block; Thence along the
easterly line of said Lot in a northerly direction 50 feet; Thence along the
line parallel to the southerly line of said Block in an easterly direction to a
point on the centerline of Lake Street; Thence along said line in a southerly
direction 60 feet; Thence in a westerly direction along the line parallel to the
southerly line of said Block 190 feet; Thence along a line parallel to the
easterly line of said Block in a southerly direction 70 feet; Thence along a
line parallel with the southerly line of said Block in an easterly direction 190
feet, to a point on the centerline of Lake Street; Thence along said line in a
southerly direction to the center line of East Second Street; Thence along said
line in a



--------------------------------------------------------------------------------

westerly direction to the centerline of North Center Street; Thence along said
line in a northerly direction 320 feet; Thence easterly along a line parallel to
the southerly line of said Block to a point on the westerly of said Block;
Thence along said line in a southerly direction 320 feet to the TRUE POINT OF
BEGINNING. Document Number 2910777 is provided pursuant to the requirements of
Section 6.NRS 111.312

PARCEL 18: Commencing at the Northeast corner of Second Street and Center
Street, the same being the Southwest corner of Block Q of ORIGINAL TOWN, NOW
CITY OF RENO, according to the map thereof, filed in the office of the County
Recorder of Washoe County, State of Nevada, on June 27, 1871; Thence Northerly
along the East line of North Center Street, a distance of 51’3”; Thence Easterly
a distance of 86 feet to a point 52’6” North of the North side line of Second
Street; Thence Easterly parallel with the North side line of Second Street, 54
feet to the West line of an alley running Northerly and Southerly through said
Block Q; Thence Southerly along the West line of said alley to the North side
line of Second Street; Thence Westerly along the North side line of said Second
Street a distance of 140 feet to the point of beginning. APN: 011-071-09

PARCEL 19A: Lot 3 in Block Q of ORIGINAL TOWN, NOW CITY OF RENO, according to
the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871.

PARCEL 19B: The West one-half of that portion of the North-South alley vacated
by the City of Reno, by Order of Abandonment recorded October 29, 1979 in Book
1445, Page 215, File No. 638561, Official Records, and re-recorded November 8,
1979 in Book 1448, Page 951, File No. 640621, Official Records which lies
Easterly of the Northerly and Southerly extension of the Easterly line of Lot 3
in Block Q of ORIGINAL TOWN, NOW CITY OF RENO, according to the map thereof,
filed in the office of the County Recorder of Washoe County, State of Nevada, on
June 27, 1871. APN: 011-071-25

PARCEL 20A: Portion of Block Q of ORIGINAL TOWN, NOW CITY OF RENO, according to
the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871, being more particularly described as follows:
Beginning at a point on the Easterly line of Center Street, 1’3” Northerly from
the Southwest corner of Lot 2 of said Block Q; Thence Easterly 86 feet to a
point 52’6” Northerly from the North line of Second Street; Thence Easterly
parallel with the North line of Second Street, 54 feet to the West line of an
alley running Northerly and Southerly through said Block Q; Thence Northerly
along the West line of said alley 47’6” to the Northeast corner of Lot 2 in said
Block Q; Thence Westerly along the North line of said Lot 2 a distance of 140
feet to the East line of Center Street; Thence Southerly along the East line of
Center Street, a distance of 48’9” to the point of beginning.



--------------------------------------------------------------------------------

PARCEL 20B: Lots 4 and 5 in Block Q of ORIGINAL TOWN, NOW CITY OF RENO,
according to the map thereof, filed in the office of the County Recorder of
Washoe County, State of Nevada, on June 27, 1871.

PARCEL 20C: Lots 8, 9 and 10 in Block Q of ORIGINAL TOWN, NOW CITY OF RENO,
according to the map thereof, filed in the office of the County Recorder of
Washoe County, State of Nevada, on June 27, 1871. EXCEPTING THEREFROM that
portion of Lot 10 conveyed to the City of Reno and described in Deed of
Dedication recorded January 19, 1995 in Book 4231, Page 972 as Document
No. 1865294 of Official Records.

PARCEL 20D: Lot 7 in Block Q of ORIGINAL TOWN, NOW CITY OF RENO, according to
the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on June 27, 1871. EXCEPTING THEREFROM the North 20 feet of said
Lot 7, conveyed to the City of Reno, by Quitclaim Deed recorded September 18,
1979 in Book 1430, page 962, File No. 630152, Official Records.

PARCEL 20E: Lots 11 through 22, inclusive in Block Q of ORIGINAL TOWN, NOW CITY
OF RENO, according to the map thereof, filed in the office of the County
Recorder of Washoe County, State of Nevada, on June 27, 1871.

PARCEL 20F: That portion of the North-South alley vacated by the City of Reno,
by Order of Abandonment, recorded October 29, 1979 in Book 1445, Page 215, File
No. 638561, Official Records, and re-recorded November 8, 1979 in Book 1448,
page 951, File No. 640621, Official Records, described as follows: Beginning at
the Southeast corner of Lot 1 in Block Q of ORIGINAL TOWN, NOW CITY OF RENO,
according to the map thereof, filed in the office of the County Recorder of
Washoe County, State of Nevada, on June 27, 1871; Thence along the Easterly ends
of the tier of lots to a point in the Easterly end of Lot 4, 180 feet Northerly
of said point of beginning; Thence Easterly at a right angle 20 feet to a point
in the Westerly end of Lot 7, 20 feet Southerly of the Northwest corner thereof;
Thence along the Westerly ends of the tier of lots, 180 feet to the
Southwesterly corner of Lot 10 in said block; Thence at a right angle of 20 feet
to the point of beginning. EXCEPTING THEREFROM that portion of the West one-half
of said vacated alley which lies Easterly of the Northerly and Southerly
extension of the Easterly line of Lot 3 in Block Q of ORIGINAL TOWN, NOW CITY OF
RENO, according to the map thereof, filed in the office of the County Recorder
of Washoe County, State of Nevada, on June 27, 1871.

PARCEL 20G: That portion of the East-West alley vacated by the City of Reno by
Order of Abandonment, recorded October 29, 1979 in Book 1445, page 215, File
No. 638561 and re-recorded November 8, 1979 in Book 1448, page 951, File
No. 640621, Official Records, described as follows: Beginning at the Southwest
corner of Lot 11 in Block Q of ORIGINAL TOWN, NOW CITY OF RENO, according to the
map thereof, filed in the office of the County Recorder of Washoe County, State
of Nevada, on June 27, 1871; Thence along the Southerly



--------------------------------------------------------------------------------

ends of the tier of lots to a point in the Southerly end of Lot 16, 140 feet
Easterly of said point of beginning; Thence Southerly at a right angle 20 feet
to the Northeasterly corner of Lot 5 of said Block; Thence along the Northerly
line of said Lot 5, 140 feet to the Northwesterly corner of said Lot 5; Thence
at right angle 20 feet to the point of beginning. APN: 011-071-26 Document
Number 3715997 is provided pursuant to the requirements of Section 6.NRS 111.312

PARCEL 21: Parcel B as shown on the Record of Survey Showing a Lot Line
Adjustment for Embassy Suites, Inc., Record of Survey Map No. 3197, according to
the map thereof, filed in the office of the County Recorder of Washoe County,
State of Nevada, on March 5, 1997, as File No. 2077500, Official Records, being
more particularly described as follows: A parcel of land situate in Section 8
and 17, Township 19 North, Range 19 East, M.D.B.&M., Reno, Washoe County,
Nevada, and more particularly described as follows: Beginning at a point on the
Northerly line of the 14.08 acre parcel as shown on Record of Survey Map
No. 2064, from which the Southeast corner of said Section 8 bears South
67°24’08” East a distance of 1405.89 feet; Thence South 55°38’00” West a
distance of 217.88 feet; Thence along a tangent circular curve to the right with
a radius of 7134.00 feet and a central angle of 16°01’58” an arc length of
1996.27 feet; Thence with a non-tangent line South 36°02’00” East a distance of
78.94 feet; Thence North 56°46’58” East a distance of 196.19 feet; Thence North
69°43’20” East a distance of 171.00 feet; Thence South 82°14’25” East a distance
of 41.99 feet; Thence North 82°01’20” East a distance of 283.00 feet; Thence
North 66°29’50” East a distance of 101.00 feet; Thence North 38°02’00” East a
distance of 209.52 feet; Thence North 62°19’19” East a distance of 379.08 feet;
Thence South 87°25’20” East a distance of 174.84 feet; Thence North 88°23’00”
East a distance of 96.00 feet; Thence North 55°47’10” East a distance of 642.94
feet; Thence North 34°12’50” West a distance of 159.50 feet to the Point of
Beginning. APN: 039-170-24 Document No. 2077499 is provided pursuant to the
requirements of Section 6.NRS 111.312.

Harrah’s Reno

All that certain real property situate in the County of Washoe, State of Nevada,
described as follows:

Lot 5, 6, 7 and 8 in Block 5 as shown on the map of Evans North Addition, Tract
Map No. 24, according to the map thereof, filed in the office of the County
Recorder of Washoe County, State of Nevada on December 16, 1879.

APN: 007-501-10, 11, 12 and 13

Bluegrass Downs

TRACT 1:

(Map Number 094-20-01-022)



--------------------------------------------------------------------------------

Beginning at a 1/2” rebar located S. 55° 05’ 21” E., 93.65 feet from a 1” iron
pipe marking the northeast corner of Stuart Nelson Park, said northeast corner
of Stuart Nelson Park located approximately 343 feet west of the centerline of
Metcalf Lane, if extended, and located approximately 2436 feet north of the
north right-of-way line of Hinkleville Road (U.S. Highway 60); thence from said
point of beginning and along the north line of Stuart Nelson Park, N. 55° 05’
21” W., 458.52 feet to a 1/2” rebar located at the southeast corner of J.E.D.D.,
as recorded in Deed Book 695, Page 849 in the McCracken County Court Clerk’s
Office; thence along the east line of said J.E.D.D., N. 15° 02’ 24” E., 666.47
feet to a 1/2” rebar located on the south line of Illinois Central Railroad;
thence along the south line of Illinois Central Railroad, N. 82° 27’ 04” E.,
561.21 feet to a 1/2” rebar located on the East line of H. G. Ullerich, as
recorded in Deed Book 282, Page 113, aforesaid clerk’s office; thence along said
Ullerich’s East line, S. 19° 49’ 41” W., 1041.53 feet to the point of beginning.

Being in all respects the same property conveyed to Players Bluegrass Downs,
Inc., a Kentucky Corporation, by deed dated and recorded November 22, 1993, in
Deed Book 801, Page 408, McCracken County Court Clerk’s Office.

TRACT 2:

(Map Number 095-30-00-001)

Commencing at a right-of-way monument located on the East side of Metcalf Lane,
46 feet left of centerline station 107+45.00 as shown on the Kentucky Department
of Transportation plans for Hinkleville Road, Project No. S.P. 73-6172; thence
along the North right-of-way line of Hinkleville Road, S. 87° 07’ 11” E., 746.09
feet; thence along the West right-of-way line of Downs Drive, N. 1° 55’ 08” E.,
400.04 feet to a 1/2” rebar located at the northwest corner of Downs Drive and
said rebar being the point of beginning of the property herein described; thence
from said point of beginning and along the North line of N. S. Rhodes Property,
as recorded in Deed Book 716, Page 626 in the McCracken County Court Clerk’s
Office, N. 87° 08’ 26” W., 440.94 feet to a 1/2” rebar located on the East line
of H. W. Roberts, Jr. Property, as recorded in Deed Book 540, Page 295,
aforesaid clerk’s office; thence along the East line of C. S. Pirtle, as
recorded in Deed Book 429, Page 531 and Deed Book 667, Page 704, aforesaid
clerk’s office, Mary Sue Taylor, as recorded in Deed Book 783, Page 748,
aforesaid clerk’s office, and Barbara Riley, as recorded in Deed Book 530, Page
688, aforesaid clerk’s office, N. 02° 27’ 00” E., 719.12 feet to a 1/2” rebar;
thence along the North Property line of said Barbara Riley, N. 87° 43’ 24” W.,
316.20 feet to a 1/2” rebar located at the Northeast corner of Metcalf Lane;
thence N. 87° 37’ 18” E., 5.00 feet from said northwest corner; thence along the
west right-of-way line of Metcalf Lane, 25 feet from and parallel to the
centerline thereof, S. 02° 22’ 42” W., 92.00 feet to a 1/2” rebar located on the
North Line of D. F. Crosthwaite, as recorded in Deed Book 471, Page 564,
aforesaid clerk’s office; thence along said Crosthwaite’s North line, N. 87° 37’
18” W. 317.95 feet to a 1/2” rebar located at the northwest corner of said
Crosthwaite; thence N. 02° 25’



--------------------------------------------------------------------------------

25” E. 953.75 feet to a 1/2” rebar located at the southeast corner of Stuart
Nelson Park; thence along the East line of Stuart Nelson Park, N. 02° 12’ 35”
E., 461.23 feet to a 1” iron pipe located at the Northeast corner of Stuart
Nelson Park; thence S. 55° 05’ 21” E., 93.65 feet to a 1/2” rebar; thence N. 19°
49’ 41” E., 40.68 feet to a 1/2” rebar located at the Southwest corner of H. G.
Ullerich, as recorded in Deed Book 282, Page 113, aforesaid clerk’s office;
thence along the South Line of H. G. Ullerich, as recorded in Deed Book 282,
Pages 34 and 113, aforesaid clerk’s office, Helen Gramse, as recorded in Deed
Book 240, Page 508, aforesaid clerk’s office, and William Baumer, as recorded in
Deed Book 723, Page 557, aforesaid clerk’s office, the following three calls: S.
59° 40’ 47” E., 1655.72 feet to a 1/2” rebar; S. 63° 24’ 13” E., 94.30 feet to a
1/2” rebar; S. 59° 03’ 33” E., 1054.28 feet to a 1/2” rebar located on the West
right-of-way line of the Floodwall, S. 24° 02’ 34” W. 40.29 feet to a 1/2” rebar
located on the North line of Gibraltar Management Co., Inc., as recorded in Deed
Book 528, Page 298 and Deed Book 559, Page 81, aforesaid clerk’s office; thence
along said Gibraltor Management Co., Inc. Property, the following three calls:
N. 59° 03’ 33” W., 1057.60 feet to a nail in the race track, thence N. 63° 24’
13” W., 94.09 feet to a nail in the race track; thence S. 03° 20’ 54” W.,
1225.40 feet to a 1/2” rebar located at the Northeast corner of Wynn Sales and
Service, Inc., as recorded in Deed Book 667, Page 786, aforesaid clerk’s office;
thence along the north line of said Wynn Sales and Service, Inc., N. 87° 08’ 26”
W., 335.75 feet to a 1/2” rebar located at the Northeast corner of Downs Drive;
thence N. 87° 08’ 26” W., 60.00 feet to the point of beginning.

Less and except an off-conveyance to the City of Paducah (1.065 acres) by deed
dated December 17, 2004, of record in Deed Book 1055, page 180, aforesaid
clerk’s office.

BEING in all respects the same property conveyed to Players Bluegrass Downs,
Inc., a Kentucky Corporation, by deed dated and recorded November 22, 1993, in
Deed Book 801, Page 411, McCracken County Court Clerk’s Office.

Bluegrass Downs—Tract 3

TRACT 3:

(Map Number 095-10-00-014.01)

Being Parcel B, containing 9.480 acres more or less, as shown on Waiver of
Subdivision, Plat of Survey for Harrah’s Entertainment recorded on January 11,
2000 in Plat Section L, Page 404, McCracken County Clerk’s Office, and being
more particularly described as follows:

Being a tract of land located North of U.S. Highway 60 or Park Avenue and West
of Metcalf Lane in the City of Paducah, McCracken County, Kentucky, more
particularly described as follows: Beginning at a steel rod,  1⁄2 inch in
diameter by 30 inches line with a plastic cap stamped “KRLS 1842” (hereinafter
referred to as a steel rod and cap) set at the Southeasterly corner of the
herein described property, said steel rod and cap being located North 02° 25’
25” East, a distance



--------------------------------------------------------------------------------

of 714.83 feet from a mag nail set on the Northerly right of way line of U.S.
Highway 60, with said mag nail being located North 87° 08’ 15” West, a distance
of 307.10 feet from a concrete right of way marker located at the intersection
of said Northerly right of way line with the Westerly right of way line of
Metcalf Lane; thence from said point of beginning proceed North 86° 34’ 29” West
along and with the Southerly line of the herein described parcel 328.86 feet to
a rebar with a metal cap found at the Southwesterly corner of the subject site
herein described; thence North 02° 31’ 05” East, along and with the Westerly
line of said site, 1,259.80 feet to a one inch diameter iron pipe found; the
Northwesterly corner of the herein descried tract; thence South 86° 34’ 19”
East, a distance of 326.78 feet to a steel rod and cap set at the Northeasterly
corner of the subject site; thence South 02° 25’ 25” West, a distance of
1,259.82 feet to the point of beginning.

Together with a non-exclusive 40 foot wide easement for ingress and egress set
forth in Agreement by and among Inez Johnson, Wayne Simpson and Players
Bluegrass Downs, Inc. dated December 16, 1999 recorded Deed Book 929, Page 367,
and as shown on as shown on Waiver of Subdivision, Plat of Survey for Harrah’s
Entertainment recorded on January 11, 2000 in Plat Section L, Page 404, both in
the McCracken County Clerk’s office

Being the same property leased to by unrecorded lease dated May 22, 1987, by and
between Inez Johnson and Coy Stacey and Bobby Dextor, the Original Lessees, and
subsequently assigned to Bluegrass Downs of Paducah, Ltd., (“Successor Lessee”)
by an unrecorded Assignment of Lease dated June 1, 1987, all as evidenced of
record by Memorandum of Lease dated June 1, 1987, of record in Deed Book 703,
page 373. Said Successor Lessee having assigned all of its right, title and
interest in and to said Lease to Players Bluegrass Downs, Inc., a Kentucky
corporation, by Assignment of Lease dated November 22, 1993, as evidenced of
record by memorandum thereof recorded in Deed Book 801, page 405, and as further
affected by Agreement between Inez Johnson and Players Bluegrass Downs, Inc.,
dated December 16, 1999, recorded in Deed Book 929, page 367, all in the
aforesaid clerk’s office.

Bluegrass Downs—Tract 4

TRACT 4:

(A part of Map Number 095-10-00-014)

Being Parcel A, containing 1.950 acres more or less, as shown on Waiver of
Subdivision, Plat of Survey for Harrah’s Entertainment recorded on January 11,
2000 in Plat Section L, Page 404, McCracken County Clerk’s Office, and being
more particularly described as follows:

Being a parcel of land located North of U.S. Highway 60 or Park Avenue and West
of Metcalf Lane in the City of Paducah, McCracken County, Kentucky, more
particularly described as follows:



--------------------------------------------------------------------------------

Beginning at a steel rod,  1⁄2” diameter by 30” long with a plastic cap stamped
“KRLS 1842” set at the time of this survey (hereinafter referred to as a steel
rod and cap) at the Southeasterly corner of the herein described property, said
steel rod and cap being located N. 02° -25’-25” E., a distance of 229.35 feet
from a mag. Nail set on the Northwesterly right-of-way line of U.S. Highway 60
with said Mag. Nail being located N. 87° -08’-15” W., as distance of 307.10 feet
from a concrete right-of-way marker located at the intersection of said
Northerly right-of-way line with the Westerly right-of-way line of Metcalf Lane;
thence from said point of beginning proceed N. 87° -55’-41” W. along and with
the Southwestly line of the herein described parcel and with an existing six
foot high chain link fence, 167.45 feet to a steel rod and cap set at the
Southwesterly corner of the herein described property; thence N 25° -31’-05” W.
and continuing along and with said chain-link fence, a distance of 20.17 feet to
a steel rod and cap set on the Westerly line of the herein described parcel of
land, thence N 03°03’-47” E. along and with the Westerly line aforesaid and
continuing along and with the chain-link fence aforesaid, 471.72 feet to a steel
road and cap set, the Northwesterly corner of the subject property; thence S 86°
-34’-29” E. along and with the Northerly line of said subject site, 171.66 feet
to a steel rod and cap set, the Northeasterly corner of said site; thence S 02°
-25’-25” W. along and with an existing six foot high chain-link fence, 485.48
feet to the point of beginning.

Together with a non-exclusive 40 foot wide easement for ingress and egress set
forth in Agreement by and among Inez Johnson, Wayne Simpson and Players
Bluegrass Downs, Inc. dated December 16, 1999 recorded Deed Book 929, Page 367,
and as shown on as shown on Waiver of Subdivision, Plat of Survey for Harrah’s
Entertainment recorded on January 11, 2000 in Plat Section L, Page 404, both in
the Office aforesaid.

Being the same property leased to Wayne Simpson and Gloria Simpson from Inez
Johnson, by unrecorded lease dated July 31, 1987, and assigned to Players
Bluegrass Downs, Inc., by Assignment of Lease dated June 13, 1994, of record in
Deed Book 805, Page 423, in the office aforesaid, and as amended by Agreement
between Inez Johnson, Wayne Simpson and Gloria Simpson, husband and wife, and
Players Bluegrass Downs, Inc., dated December 16, 1999, recorded in Deed Book
929, Page 343, all in the office aforesaid

Caesars Atlantic City (Boardwalk Regency—Pleasantville)

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF PLEASANTVILLE,
COUNTY OF ATLANTIC, AND STATE OF NEW JERSEY, AND IS DESCRIBED AS FOLLOWS:

TRACT 1:

BEGINNING AT A POINT IN THE EASTERLY LINE OF MILL ROAD (TAX MAP WIDTH = 33’),
SOUTH 11 DEGREES, 31 MINUTES, 30 SECONDS WEST, 1054.25 FEET FROM THE SOUTHERLY
LINE OF DELILAH ROAD (TAX MAP WIDTH 66’), IF SAME WERE



--------------------------------------------------------------------------------

EXTENDED TO INTERSECT THE EASTERLY LINE OF MILL ROAD, SAID POINT ALSO BEING IN
THE CENTER OF THE OLD ADAMS ROAD (ALSO KNOWN AS ADAMS LANE OR ADAMS ROAD) AS
INDICATED IN DEED, AND EXTENDED FROM SAID BEGINNING POINT; THENCE

1.     SOUTH 58 DEGREES, 26 MINUTES, 57 SECONDS EAST IN AND ALONG THE CENTERLINE
OF THE OLD ADAMS ROAD, ALSO IN AND ALONG THE SOUTHERLY LINE OF LOT 2.01 IN BLOCK
166 AS SHOWN ON THE CURRENT PLEASANTVILLE CITY TAX MAP, 115.20 FEET TO AN ANGLE
POINT; THENCE

2.    SOUTH 40 DEGREES, 18 MINUTES, 57 SECONDS EAST CONTINUING IN AND ALONG THE
CENTERLINE OF OLD ADAMS ROAD, 187.44 FEET TO AN ANGLE POINT; THENCE

3.    SOUTH 46 DEGREES, 11 MINUTES, 57 SECONDS EAST CONTINUING IN AND ALONG THE
CENTERLINE OF OLD ADAMS ROAD, 109.56 FEET TO AN ANGLE POINT; THENCE

4.    SOUTH 37 DEGREES, 17 MINUTES, 57 SECONDS EAST CONTINUING IN AND ALONG THE
CENTERLINE OF OLD ADAMS ROAD, 107.80 FEET TO AN ANGLE POINT; THENCE

5.    SOUTH 45 DEGREES, 47 MINUTES, 57 SECONDS EAST STILL IN AND ALONG THE
CENTERLINE OF OLD ADAMS ROAD, 149.30 FEET TO A CONCRETE MONUMENT FOUND AT THE
NORTHERLY CORNER OF LOT 5 IN BLOCK 165, ALSO BEING A CORNER TO LANDS NOW OR
FORMERLY OF DANIEL MARTIN; THENCE

6.    SOUTH 25 DEGREES, 04 MINUTES, 03 SECONDS WEST IN AND ALONG THE LINE OF
LANDS NOW OR FORMERLY OF DANIEL MARTIN, 237.69 FEET (DEED DISTANCE = 237.80
FEET) TO A CONCRETE MONUMENT FOUND AT AN ANGLE POINT IN THE WESTERLY LINE OF
SAID LOT 5; THENCE

7.    NORTH 69 DEGREES, 29 MINUTES, 30 SECONDS WEST IN AND ALONG THE NORTHERLY
LINE OF LOT 5, 505.62 FEET (DEED DISTANCE = 522.20 FEET) TO THE EASTERLY LINE OF
MILL ROAD; THENCE

8.    NORTH 11 DEGREES, 31 MINUTES, 30 SECONDS EAST IN AND ALONG THE EASTERLY
LINE OF MILL ROAD, 517.47 FEET (521.10 FEET DEED) TO THE POINT OF BEGINNING.

TRACT 2:



--------------------------------------------------------------------------------

BEGINNING AT A POINT IN THE SOUTHWESTERLY LINE OF DELILAH ROAD (AS WIDENED TO 33
FEET FROM FORMER CENTERLINE) WHERE THE SAME IS INTERSECTED BY A CURVE HAVING A
RADIUS OF 35.00 FEET CONNECTING SAID LINE OF DELILAH ROAD AND THE EASTERLY LINE
OF MILL ROAD (33 FEET WIDE) AND EXTENDING; THENCE

1.     ALONG THE SOUTHWESTERLY LINE OF DELILAH ROAD, SOUTH 55 DEGREES 15 MINUTES
00 SECONDS EAST A DISTANCE OF 511.61 FEET TO A POINT IN THE

NORTHWESTERLY LINE OF LOT 2.02 BLOCK 166; THENCE

2.    ALONG SAID LINE OF LOT 2.02, SOUTH 35 DEGREES 41 MINUTES 10 SECONDS WEST A
DISTANCE OF 362.46 FEET TO A POINT; THENCE

3.    PARALLEL WITH DELILAH ROAD, SOUTH 55 DEGREES 15 MINUTES 00 SECONDS EAST A
DISTANCE OF 235.00 FEET TO A POINT IN THE NORTHWESTERLY LINE OF LOT 30.01;
THENCE

4.    ALONG SAID LINE OF LOT 30.01, SOUTH 35 DEGREES 41 MINUTES 10 SECONDS WEST
A DISTANCE OF 643.80 FEET (MEASURED) (659.70 FEET DEED) TO A POINT IN THE CENTER
OF OLD ADAMS ROAD; THENCE

5.    ALONG THE CENTER OF OLD ADAMS ROAD, NORTH 46 DEGREES 11 MINUTES 57 SECONDS
WEST A DISTANCE OF 72.04 FEET TO A POINT; THENCE

6.    CONTINUING ALONG THE CENTER OF OLD ADAMS ROAD, NORTH 40 DEGREES 18 MINUTES
57 SECONDS WEST A DISTANCE OF 187.44 FEET TO A POINT; THENCE

7.    CONTINUING ALONG THE CENTER OF OLD ADAMS ROAD, NORTH 58 DEGREES 26 MINUTES
57 SECONDS WEST A DISTANCE OF 115.21 FEET TO A POINT IN THE EASTERLY LINE OF
MILL ROAD; THENCE

8.    ALONG SAID LINE OF MILL ROAD NORTH 11 DEGREES 31 MINUTES 30 SECONDS EAST A
DISTANCE OF 1001.14 FEET TO A POINT OF CURVATURE; THENCE

9.    ALONG AN ARC CURVING TO THE RIGHT HAVING A RADIUS OF 35.00 FEET AN ARC
DISTANCE OF 69.17 FEET TO THE POINT AND PLACE OF BEGINNING.

BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY):



--------------------------------------------------------------------------------

TRACT 1: BLOCK 165, LOT 24 ON THE OFFICIAL TAX MAP OF THE CITY OF PLEASANTVILLE,
COUNTY OF ATLANTIC, STATE OF NEW JERSEY

TRACT 2: BLOCK 166, LOT 1 & 1-B01 ON THE OFFICIAL TAX MAP OF THE CITY OF
PLEASANTVILLE, COUNTY OF ATLANTIC, STATE OF NEW JERSEY

BEING ALSO KNOWN AS (REPORTED FOR INFORMATIONAL PURPOSES ONLY): on the official
tax map of the Township of Egg Harbor, County of Atlantic, State of New Jersey

LAS VEGAS LAND ASSEMBLAGE

PARCEL 17: (APN 162-16-410-033)

Lots 79 and 80 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

PARCEL 18: (APN 162-16-410-036)

Lots 84 and 85 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.

PARCEL 19: (APN 162-16-410-037)

Lots 86 and 87 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.

PARCEL 20: (APN 162-16-410-038)

Lots 88 and 89 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.

PARCEL 11: (APN 162-16-410-050)

That portion of the North Half (N  1⁄2) of Section 21, Township 21 South, Range
61 East, M.D.M., more particularly described as follows:



--------------------------------------------------------------------------------

Lot Three (3) as shown on file in File 62 of Parcel Maps, Page 64 in the office
of the County Recorder, Clark County, Nevada.

AND (APN 162-21-110-001)

Lots One (1) and Two (2) in Block One (1) of Flamingo Estates, as shown by map
thereof on file in Book 5 of Plats, Page 22, in the office of the County
Recorder, Clark County, Nevada.

Excepting therefrom that portion as conveyed to Clark County by Deed recorded
June 8, 1983, in Book 1747 as Document No. 1706535, of Official Records.

Further Excepting therefrom that portion as conveyed to Clark County by Deed
recorded February 24, 1994, in Book 940224 as Document No. 00525, of Official
Records.

Further Excepting therefrom that portion as relinquished to Clark County by that
certain Resolution of Relinquishment of a portion of State Highway Right of Way
recorded December 3, 2002, in Book 20021203 as Document No. 01508, of Official
Records.

PARCEL 12: (APN 162-16-410-059)

PARCEL 12-1:

The South 160 feet measured along the West line of Lot 113 in Block 5 of
FLAMINGO ESTATES SUBDIVISION, as shown by map thereof on file in Book 5 of
Plats, Page 22, in the Office of the County Recorder of Clark County, Nevada.

PARCEL 12-2:

The East 35 feet of the South 160 feet, measured along the East line of Lot 112
in Block 5 FLAMINGO ESTATES SUBDIVISION, as shown by map thereof on file in Book
5 of Plats, Page 22, in the Office of the County Recorder of Clark County,
Nevada.

EXCEPTING from Parcels 1 and 2, that portion of land lying Southerly of the left
or Northerly right-of-way line of SR-592 (Flamingo Road) and Easterly of the
Westerly right-of-way line of Koval Lane; Said Northerly right-of-way line of
SR-592 (Flamingo Road) and said Westerly right-of-way line of Koval Lane being
more fully described as follows, to wit;

BEGINNING at the intersection of the left or Northerly right-of-way line of
SR-592 (Flamingo Road) with the Westerly boundary line of the East 35 feet of
the South 160 feet, measured along the East line of Lot 112 in Block 5 of
FLAMING ESTATE SUBDIVISION, as shown by map thereof on file in Book 5 of Plats,
Page 22, in the Office of the County Recorder of Clark County, Nevada, 61.64
feet left of and at right angles to Highway Engineer’s Station “GCW” 75+76.36
P.O.T.; Said Point of Beginning further described as bearing South 55°32’42”
West, a



--------------------------------------------------------------------------------

distance of 235.20 feet from the North Quarter Corner of Section 21, Township 21
South, Range 61 East, M.D.M.; Thence from a tangent which bears North 89°59’03”
East, curving to the right along said Northerly right-of way line, with a radius
of 4,306 feet, through an angle of 1°06’38”, an arc distance of 83.46 feet to a
point of reverse curvature; Thence from a tangent which bears South 88°54’19”
East, curving to the left along said Northerly right-of-way line, with a radius
of 54 feet, through an angle of 89°41’20”, an arc distance of 84.53 feet to a
point, the last 7.76 feet being along the Westerly line of Koval Lane; Thence
North 1°24’21” East, along said Westerly right of way line of Koval Lane, a
distance of 74.85 feet to a point; Thence from a tangent which bears the last
described course, curving to the right along said Westerly right-of-way line,
with a radius of 106 feet, through an angle of 4°14’19”, an arc distance of 7.84
feet to an intersection with the North line of said Section 21, the Point of
Ending 200.00 feet left of and at right angles to the centerline of SR-592
(Flamingo Road) at Highway Engineer’s Station “GCW” 77+13.39 P.O.T.; Said Point
of Ending further described as bearing North 88°25’16” West, a distance of 53.17
feet from the North Quarter Corner of said Section 21.

(Deed Reference 20060602-0004546)

PARCEL 10: (APN 162-16-410-063)

Lots 25 and 26 in Block Two (2) of FLAMINGO ESTATES, as shown by map thereof on
file in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

PARCEL 9: (APN 162-16-410-067, 068, 069, 077, 078, 079, 082, 085 and 086)

Lots 33, 34, 35, 43, 44, 45, 46, 47, 48, 49, 50 and 55 in Block Three (3); and
Lots 59, 60, 61 and 62 in Block Four (4) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.

Together with those portions of Winnick Road, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.

AND (APN 162-16-410-073)

Lot 39 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.



--------------------------------------------------------------------------------

TOGETHER WITH that portion of the pedestrian walkway lying Westerly of and
adjacent to the West line of said Lot 39, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.

Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

AND (APN 162-16-410-074)

Lot 40 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.

TOGETHER WITH that portion of the pedestrian walkway lying Easterly of and
adjacent to the East line of said Lot 40, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.

Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

AND (APN 162-16-410-081)

Lots 52, 53 and 54 in Block Three (3) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.

TOGETHER WITH that certain vacated walkway 10 feet wide adjoining Lot 52 on the
West boundary, as disclosed by an Order of Vacation recorded June 21, 1962 in
Book 368 as Document No. 297340, Official Records.

Together with those portions of Winnick Road and the alley vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

AND (APN 162-16-410-035)

Lot 83 in Block Four (4) of FLAMINGO ESTATES, as shown by map thereof on file in
Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark County,
Nevada.



--------------------------------------------------------------------------------

TOGETHER WITH that certain vacated walkway 10 feet wide adjoining said Land on
the West boundary, as vacated by that certain Order of Vacation recorded
June 21, 1962 in Book 368 as Document No. 297340, Official Records.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-034)

Lots 81 and 82 in Block Four (4) of FLAMINGO ESTATES, as shown by map thereof on
file in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.

TOGETHER WITH the Westerly portion of the 20 foot walkway 10 feet wide lying
Easterly of Lot 82, as vacated by that certain Order of Vacation recorded
June 21, 1962 in Book 368 as Document No. 297340, Official Records.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

PARCEL 13: (APN 162-21-102-006)

That portion of the Northwest Quarter (NW 1/4) of Section 21, Township 21 South,
Range 61 East, M.D.B.&M., Clark County, Nevada, being more particularly
described as follows:

COMMENCING at the Northeast corner of the Northwest Quarter (NW 1/4) of said
Section 21 as delineated on that certain recorded Parcel Map performed by Ralph
L. Kraemer at the instance of Richard Tam, et al, dated December 3, 1973 as
Document No. 343769 in File 1 of Parcel Maps, Page 35 of Official Records, Clark
County, Nevada;

THENCE South 0°20’17” East along the East line of the Northwest Quarter NW (1/4)
of said Section 21 a distance of 250.20 feet to a point; THENCE North 88°01’45”
West a distance of 40.03 feet to a point being the intersection of the South
right of way line of Flamingo Road (Proposed 100.00 feet wide) and the West
right of way line of Koval Lane (Present alignment 80.00 feet wide);

THENCE South 0°20’17”: East along the West right of way line of said Koval Lane
a distance of 710.58 feet to a point being the Northeast corner of Lot 2 as
delineated on the aforementioned Ralph L. Kraemer Parcel Map; said point also
being the TRUE POINT OF BEGINNING; THENCE continuing South 0°20’17” East a
distance of 450.00 feet to a point;

THENCE North 88°01’45” West a distance of 453.25 feet to a point in the West
line of said Lot 2; THENCE North 0°09’35” West along said West line a distance
of 449.95 feet to a point being the Northwest corner of said Lot 2; THENCE South
88°01’45” East along the North line thereof a distance of 451.85 feet to the
TRUE POINT OF BEGINNING.



--------------------------------------------------------------------------------

(Deed reference 20041221-03152).

PARCEL 14: (APN 162-21-202-006)

THAT PORTION OF THE SOUTHEAST QUARTER (SE  1⁄4) OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., DESCRIBED AS
FOLLOWS:

LOT TWO (2) AS SHOWN BY MAP THEREOF IN FILE 1 OF PARCEL MAPS, PAGE 35, RECORDED
DECEMBER 3, 1973 IN BOOK 384 AS DOCUMENT NO. 343769 OF OFFICIAL RECORDS, CLARK
COUNTY, NEVADA.

ALSO EXCEPTING THEREFROM THAT CERTAIN SPANDREL AREA DEDICATED BY INSTRUMENT NO.
343769, RECORDED DECEMBER 3, 1973, AS FILE 1 OF PARCEL MAPS, PAGE 35, IN
OFFICIAL RECORDS BOOK NO. 384 OF CLARK COUNTY, NEVADA RECORDS, SAID SPANDREL
AREA BEING BOUNDED AS FOLLOWS:

ON THE SOUTH BY THE NORTH LINE OF THE SOUTH 40 FEET OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21;

ON THE EAST BY THE WEST LINE OF THE EAST 40 FEET OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21; AND

ON THE NORTHWEST BY THE ARC OF A CURVE HAVING A RADIUS OF 20.00 FEET, CONCAVE
NORTHWESTERLY, BEING TANGENT TO THE NORTH LINE OF SAID SOUTH 40 FEET AND TO THE
WEST LINE OF SAID EAST 40 FEET.

FURTHER EXCEPTING THEREFROM THAT PORTION OF THE NORTHWEST QUARTER (NW  1⁄4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., CLARK COUNTY, NEVADA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST (NE) CORNER OF THE NORTHWEST QUARTER (NW  1⁄4) OF
SAID SECTION 21 AS DELINEATED ON THAT CERTAIN RECORDED PARCEL MAP PERFORMED BY
RALPH L. KRAEMER AT THE INSTANCE OF RICHARD TAM, ET AL, DATED DECEMBER 3, 1973
AS DOCUMENT NO. 343769 IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS,
CLARK COUNTY, NEVADA;

THENCE SOUTH 0°20’17” EAST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21 A DISTANCE OF 250.20 FEET TO A POINT;



--------------------------------------------------------------------------------

THENCE NORTH 88°01’45” WEST A DISTANCE OF 40.03 FEET TO A POINT BEING THE
INTERSECTION OF THE SOUTH RIGHT OF WAY LINE OF FLAMINGO ROAD (PURPOSED 100.00
FEET WIDE) AND THE WEST RIGHT OF WAY LINE OF KOVAL LANE (PRESENT ALIGNMENT 80.00
FEET WIDE);

THENCE SOUTH 0°20’17” EAST ALONG THE WEST RIGHT OF WAY LINE OF SAID KOVAL LANE A
DISTANCE OF 710.58 FEET TO A POINT BEING THE NORTHEAST CORNER (NE COR.) OF LOT
TWO (2) AS DELINEATED ON THE AFOREMENTIONED RALPH L. KRAEMER PARCEL MAP;

SAID POINT ALSO BEING THE TRUE POINT OF BEGINNING;

THENCE CONTINUING SOUTH 0°20’17” EAST A DISTANCE OF 450.00 FEET TO A POINT;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 453.25 FEET TO A POINT IN THE WEST
LINE OF SAID LOT TWO (2);

THENCE NORTH 0°09’35” WEST ALONG SAID WEST LINE A DISTANCE OF 449.95 FEET TO A
POINT BEING THE NORTHWEST CORNER (NW COR.) OF SAID LOT TWO (2);

THENCE SOUTH 88°01’45” EAST ALONG THE NORTH LINE THEREOF A DISTANCE OF 451.85
FEET TO THE TRUE POINT OF BEGINNING.

AND FURTHER EXCEPTING THEREFROM:

THAT PORTION OF THE EAST HALF (E  1⁄2) OF THE NORTHWEST QUARTER (NW  1⁄4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., IN THE COUNTY OF CLARK,
STATE OF NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW  1⁄4) OF SAID
SECTION 21, SAID SOUTHEAST CORNER BEING THE TRUE POINT OF BEGINNING;

THENCE NORTH 00°20’17” WEST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21 A DISTANCE OF 708.19 FEET TO A POINT IN THE EASTERLY
PROLONGATION OF THE NORTH LINE OF THE SOUTH 7.00 ACRES OF THAT CERTAIN PARCEL OF
LAND SHOWN AS PARCEL TWO (2) (AFTER DEDICATION OF THE SPANDREL AREA) ON THAT
CERTAIN PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS AT PAGE 35, IN THE OFFICIAL
RECORDS BOOK NO. 384, CLARK COUNTY, NEVADA RECORDS;



--------------------------------------------------------------------------------

THENCE NORTH 89°50’36” WEST ALONG SAID EASTERLY PROLONGATION AND SAID NORTH
LINE, BEING PARALLEL WITH THE SOUTH LINE OF THE NORTHWEST QUARTER (NW  1⁄4) OF
SAID SECTION 21, A DISTANCE OF 494.29 FEET TO A POINT IN THE WEST LINE OF SAID
PARCEL TWO (2);

THENCE SOUTH 00°09’35” EAST ALONG THE WEST LINE OF SAID PARCEL TWO (2) AND ITS
SOUTHERLY PROLONGATION A DISTANCE OF 708.18 FEET TO THE SOUTH LINE OF THE
NORTHWEST QUARTER (NW  1⁄4) OF SAID SECTION 21;

THENCE SOUTH 89°50’36” EAST ALONG SAID SOUTH LINE A DISTANCE OF 496.49 FEET TO
THE TRUE POINT OF BEGINNING.

AND FURTHER EXCEPTING THEREFROM THAT PORTION OF THE NORTHWEST QUARTER (NW  1⁄4)
OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., ACCORDING TO THE
OFFICIAL PLAT OF SAID LAND, ON FILE IN THE OFFICE OF THE BUREAU OF LAND
MANAGEMENT, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST (NE) CORNER OF PARCEL NO. TWO (2) OF THAT CERTAIN
PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS, CLARK
COUNTY RECORDER’S OFFICE;

THENCE SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO (2) A
DISTANCE OF 450 FEET TO THE TRUE POINT OF BEGINNING AND BEING THE SOUTHEAST (SE)
CORNER OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A
JOINT VENTURE, BY LEASE RECORDED DECEMBER 15, 1977 AS DOCUMENT NO. 782567 OF
OFFICIAL RECORDS;

THENCE CONTINUING SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO
(2) A DISTANCE OF 425 FEET;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 160 FEET;

THENCE NORTH 0°20’17” WEST A DISTANCE OF 425 FEET TO A POINT IN THE SOUTH LINE
OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A JOINT
VENTURE, REFERRED TO ABOVE;

THENCE SOUTH 88°01’45” EAST ON SAID SOUTH LINE A DISTANCE OF 160 FEET TO THE
TRUE POINT OF BEGINNING.

(Deed reference 20060802-05266).

PARCEL 15: (APN 162-21-202-003)



--------------------------------------------------------------------------------

THAT PORTION OF THE NORTHWEST QUARTER (NW  1⁄4) OF SECTION 21, TOWNSHIP 21
SOUTH, RANGE 61 EAST, M.D.M., ACCORDING TO THE OFFICIAL PLAT OF SAID LAND, ON
FILE IN THE OFFICE OF THE BUREAU OF LAND MANAGEMENT, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST (NE) CORNER OF PARCEL NO. TWO (2) OF THAT CERTAIN
PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS, CLARK
COUNTY RECORDER’S OFFICE;

THENCE SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO (2) A
DISTANCE OF 450 FEET TO THE TRUE POINT OF BEGINNING AND BEING THE SOUTHEAST (SE)
CORNER OF SAID LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A
JOINT VENTURE, BY LEASE RECORDED DECEMBER 15, 1977 AS DOCUMENT NO. 782567 OF
OFFICIAL RECORDS;

THENCE CONTINUING SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO
(2) A DISTANCE OF 425 FEET;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 160 FEET;

THENCE NORTH 0°20’17” WEST A DISTANCE OF 425 FEET TO A POINT IN THE SOUTH LINE
OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A JOINT
VENTURE, REFERRED TO ABOVE;

THENCE SOUTH 88°01’45” EAST ON SAID SOUTH LINE A DISTANCE OF 160 FEET TO THE
TRUE POINT OF BEGINNING.

(Deed reference 20060802-05266).

PARCEL 16: (APN 162-21-202-007)

THAT PORTION OF THE EAST HALF (E  1⁄2) OF THE NORTHWEST QUARTER (NW  1⁄4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., IN THE COUNTY OF CLARK,
STATE OF NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW  1⁄4) OF SAID
SECTION 21, SAID SOUTHEAST CORNER BEING THE TRUE POINT OF BEGINNING;

THENCE NORTH 00°20’17” WEST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21 A DISTANCE OF 708.19 FEET TO A POINT IN THE EASTERLY
PROLONGATION OF THE NORTH LINE OF THE SOUTH 7.00 ACRES OF THAT CERTAIN PARCEL OF
LAND SHOWN AS PARCEL TWO (2) (AFTER



--------------------------------------------------------------------------------

DEDICATION OF THE SPANDREL AREA) ON THAT CERTAIN PARCEL MAP ON FILE IN FILE 1 OF
PARCEL MAPS AT PAGE 35, IN THE OFFICIAL RECORDS BOOK NO. 384, CLARK COUNTY,
NEVADA RECORDS;

THENCE NORTH 89°50’36” WEST ALONG SAID EASTERLY PROLONGATION AND SAID NORTH
LINE, BEING PARALLEL WITH THE SOUTH LINE OF THE NORTHWEST QUARTER (NW  1⁄4) OF
SAID SECTION 21, A DISTANCE OF 494.29 FEET TO A POINT IN THE WEST LINE OF SAID
PARCEL TWO (2);

THENCE SOUTH 00°09’35” EAST ALONG THE WEST LINE OF SAID PARCEL TWO (2) AND ITS
SOUTHERLY PROLONGATION A DISTANCE OF 708.18 FEET TO THE SOUTH LINE OF THE
NORTHWEST QUARTER (NW  1⁄4) OF SAID SECTION 21;

THENCE SOUTH 89°50’36” EAST ALONG SAID SOUTH LINE A DISTANCE OF 496.49 FEET TO
THE TRUE POINT OF BEGINNING.

EXCEPT THE EAST 40 FEET AND THE SOUTH 40 FEET THEREOF CONVEYED TO THE COUNTY OF
CLARK FOR ROAD PURPOSES.

ALSO EXCEPT THEREFROM THAT CERTAIN SPANDREL AREA DEDICATED BY INSTRUMENT NO.
343769 RECORDED DECEMBER 3, 1973 AS FILE 1 OF PARCEL MAPS, PAGE 35 IN OFFICIAL
RECORDS BOOK NO. 384 OF CLARK COUNTY, NEVADA RECORDS, SAID SPANDREL AREA BEING
BOUNDED AS FOLLOWS:

ON THE SOUTH BY THE NORTH LINE OF THE SOUTH 40 FEET OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21;

ON THE EAST BY THE WEST LINE OF THE EAST 40 FEET OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21; AND

ON THE NORTHWEST BY THE ARC OF A CURVE HAVING A RADIUS OF 20.00 FEET, CONCAVE
NORTHWESTERLY, BEING TANGENT TO THE NORTH LINE OF SAID SOUTH 40 FEET AND TO THE
WEST LINE OF SAID EAST 40 FEET.

(Deed reference 20060802-05266).

PARCEL 8: (APN 162-16-410-042, 046, 047 and 090)

Lots 94, 95, 100, 101, 102 and 103 in Block Five (5) and Lots 75 and 76 in Block
Four (4) of Flamingo Estates, as shown by map there on file in Book 5 of Plats,
Page 22, in the Office of the County Recorder, Clark County, Nevada



--------------------------------------------------------------------------------

Together with those portions of Albert Avenue and Audrie Street as vacated by
that certain Order of Vacation, recorded December 11, 2012 as Instrument
No. 201212110001382, of Official Records.

Together with those portions Audrie Street and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

AND (APN 162-16-410-048)

Lot 105 in Block Five (5) of Flamingo Estates, as shown by map thereof on file
in Book 5of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Excepting therefrom the South 10 feet as conveyed to Clark County, Nevada by
deed recorded January 21, 1977 in Book 699 as Document No. 658664, of Official
Records, Clark County, Nevada.

And further excepting therefrom that portion of said parcel as conveyed to the
State of Nevada by document recorded October 10, 1995 in Book 951010 as Document
No. 00032, of Official Records, Clark County, Nevada.

Together with the following described parcel:

Lot 104 in Block Five (5) of Flamingo Estates as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Excepting therefrom that portion as conveyed to Clark County by Deed recorded
December 31, 1973, in Book 391 as Document No. 350018, of Official Records,
further described as follows:

The South Ten feet (10.00’) of Lot One Hundred Four (104) in Block Five (5) of
Flamingo Estates as shown by map on file in Book 5, of Plats, Page 22 in the
Office of the County Recorder of Clark County, Nevada; together with that
certain spandrel or radius in the Southwest corner of said Lot One Hundred Four
(104); Bounded on the Northeasterly side by a curve concave to the Northeast
having a radius of 22.00 feet that is tangent at its Easterly extremity to a
line parallel with and distant North 10.00 feet from the South line of said Lot
One Hundred Four (104) and tangent at its Northerly extremity to the West line
of said Lot One Hundred Four (104); bounded on the South side by the North line
of the South 10.00 feet of said Lot One Hundred Four (104) and bounded on the
West side by the West line of said Lot One Hundred Four (104). Excepting that
portion previously conveyed by Flamingo estates above mentioned.



--------------------------------------------------------------------------------

Also excepting therefrom that portion of said parcels as conveyed to the State
of Nevada by documents October 10, 1995 in Book 951010 as Document No. 00032, of
Official Records, Clark County, Nevada.

Together with that portion of Audrie Street as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

Also together with the following described parcel:

Lot One Hundred Six (106) in Block Five (5) of Flamingo Estates, as shown by map
thereof on file in Book 5 of Plats, Page 22, in the Office of the County
Recorder, Clark County, Nevada.

Excepting therefrom the Easterly 14 feet.

Further excepting therefrom the Westerly 20 feet of the Easterly 34 feet, not
including the Southerly 135.50 feet.

Further excepting therefrom the South 10 feet of said Lot One Hundred Six (106),
excepting the East 14 feet thereof, as conveyed to Clark County, Nevada by deed
recorded January 21, 1977 in Book 699 as Document No. 658664, of Official
Records, Clark County, Nevada.

Also excepting therefrom that portion of said parcel as conveyed to the State of
Nevada by document recorded October 10, 1995 in Book 951010 as Document
No. 00032, of Official Records, Clark County, Nevada.

AND (APN 162-16-410-043)

Lot 96 in Block Five (5) of Flamingo Estates, as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Together with that portion of the vacated alley lying adjacent to said lots as
vacated by that certain Order of Vacation recorded June 21, 1962 in Book 368 as
Document No. 297340, of Official Records, Clark County, Nevada, further
described as follows:

A portion of the Southeast Quarter (SE  1⁄4) of the Southwest Quarter (SW  1⁄4)
of Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
being more particularly described as follows:

Commencing at the centerline intersection of Audrie Street and Albert Avenue;
thence South 88°23’26” East along the centerline of said Albert Street, 661.56
feet; thence South 01°36’34” West, departing said centerline, 30.00 feet to a
point of the Southerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning; thence continuing South 01°36’34” West, 145.00 feet;
thence North 88°23’26” West, 170.00 feet; thence North 01°36’34” East, 145.00
feet; thence South 88°23’26” East, 170.00 feet to the Point of Beginning.



--------------------------------------------------------------------------------

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-044)

Lot 97 in Block Five (5) of Flamingo Estates, as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Together with that portion of the vacated alley lying adjacent to said lots as
vacated by that certain Order of Vacation recorded June 21, 1962 in Book 368 as
Document No. 297340, of Official Records, Clark County, Nevada.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-045)

Lots 98 and 99 in Block Five (5) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada, said land being further described as follows:

A portion of the Southeast Quarter (SE  1⁄4) of the Southwest Quarter (SW  1⁄4)
of Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
described as follows:

Commencing at the centerline intersection of Audrie Street and Albert Avenue;
Thence South 88°23’26” East along the centerline of said Albert Street, 491.56
feet; Thence South 01°36’34” West, departing said centerline, 30.00 feet to a
point on the Southerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning; Thence continuing South 01°36’34” West, 145.00 feet;
Thence North 88°23’26” West, 150.00 feet; Thence North 01°36’34” East, 145.00
feet; Thence South 88°23’26” East, 150.00 feet to the Point of Beginning.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-091)

Lots 77 and 78 in Block Four (4) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada, further described as follows:



--------------------------------------------------------------------------------

A portion of the Southeast Quarter (SE  1⁄4) of the Southwest Quarter (SW  1⁄4)
of Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
being more particularly described as follows:

Commencing at the centerline intersection of Audrie Street and Albert Avenue;
thence South 88°23’26” East along the centerline of said Albert Street, 146.56
feet; thence North 01°36’34” East, departing said centerline, 30.00 feet to a
point on the Northerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning. Thence South 88°23’26” East along said right-of-way line
140.00 feet; thence North 01°36’34” East, departing said right-of-way, 145.00
feet; thence North 88°23’26” West, 140.00 feet; thence South 01°36’34” West,
145.00 feet to the Point of Beginning.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

Together with that portion of the alley as vacated by that certain Order of
Vacation, recorded February 14, 2012, in Book 20120214 as Document No. 01112,
and Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.

PARCEL 1: (TOWERS) (APN 162-16-410-060)

Lots 16 through 20 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.

Together with those portions of Winnick Avenue, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.

PARCEL 2: (TERRACES) (APN 162-16-410-061 and 062)

Lots 21 through 24 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.

Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

PARCEL 3: (TERRACES FOUR) (APN 162-16-410-064, 065 and 066)



--------------------------------------------------------------------------------

Lots 27 through 32 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.

Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

PARCEL 4: (WINNICK) (APN 162-16-410-080)

Lot 51 in Block Three (3) of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, page 22, as recorded in the office of the County Recorder of
Clark County, Nevada.

Together with the West 10 Feet of that certain pedestrian walkway abutting the
Easterly line of said Lot by that certain Order of Vacation recorded June 21,
1962, as Document No. 297340, of Official Records.

Together with those portions of Winnick Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

PARCEL 5: (FOUNTAINS) (APN 162-16-410-070, 071, 072, 075, 076, 083 and 084)

Lots 36 through 38, 41, 42 and 56 through 58 in Block Three (3) of Flamingo
Estates, as shown by map thereof on file in Book 5 of Plats, page 22, as
recorded in the office of the County Recorder of Clark County, Nevada.

Together with those portions of Winnick Avenue, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.

PARCEL 6: (PLAZA) (APN 162-16-410-087)

Lots 63 and 64 in Block Four (4) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.

Together with that portion of Winnick Avenue as vacated by that certain Order of
Vacation, recorded February 14, 2012, in Book 20120214 as Document No. 01112,
and Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.



--------------------------------------------------------------------------------

PARCEL 7: (SUITES) (APN 162-16-410-088 and 089)

That portion of the Southwest Quarter (SW  1⁄4) of Section 16, Township 21
South, Range 61 East M.D.M., being a portion of Block Four (4) of Flamingo
Estates, as shown by map thereof on file in Book 5 of Plats, page 22, as
recorded in the office of the County Recorder of Clark County, Nevada described
as follows:

Lots 1 and 2 of that certain Parcel Map on file in File 70 of Parcel Maps, Page
30, recorded September 19, 1991 as Document No. 00581 in Book 910919, of
Official Records. in the Office of the County Recorder of Clark County, Nevada.

Together with those portions of Ida Avenue, Audrie Street and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.

Harrah’s Airplane Hangar

That potion of the North Half (N  1⁄2) of Section 28, Township 21 South, Range
61 East, M.D.M., Clark County, Nevada, being more particularly described as
follows:

Commencing at the Center Quarter Corner (C  1⁄4) of Section 28, Township 21
South, Range 61 East, M.D.M., Clark County, Nevada; thence North 00°37’41” West,
along the East line of the Northwest Quarter (NW  1⁄4) of said Section 28, 14.05
feet to the point of beginning.

Thence North 89°21’35” West, departing said point of beginning 102.28 feet;
thence North 00°38’25” East, 215.00 feet; thence South 89°21’35” East, 450.66
feet, to the beginning of a tangent curve concave southwesterly having a radius
of 25.00 feet and a central angle of 114°00’00”; thence along the arc of said
curve to the right, a distance of 49.76 feet to a point of tangency; thence
South 24°40’16” West, 202.36 feet; thence North 89°21’35” West, 176.08 feet;
thence North 00°38’25” East, 5.00 feet; thence North 89°21’35” West, 112.72 feet
to the point of beginning.

Said legal description attached to that certain Second Amendment to Imperial
Palace Lease Agreement dated October 7, 2003

Vacant Land at Turfway Park

PARCEL ONE:

Group Number: 2027

PIDN: 072-00-00-008.01



--------------------------------------------------------------------------------

A parcel of land lying on the northwesterly side of Houston Road and adjacent to
the northeast side of St. Luke West Hospital 21 acre site in Florence, Boone
County, Kentucky and being more particularly described as follows:

BEGINNING at a point in the northwesterly right-of-way line of Houston Road,
said point also being the most northeasterly corner of a 21 acre parcel
previously conveyed to St. Luke West Hospital by Turfway Park Racing
Association, Inc. and running thence

N 42-33-22 W, along the northeasterly side of St. Luke West Hospital 21 acre
site, a distance of 89.60 feet, to a point, thence northwestwardly, along a
curve toward the west, a chord bearing of N 52-28-27 W, a chord distance of
210.69 feet, an arc distance of 211.75 feet, to a point, thence N 67-13-53 W, a
distance of 174.05 feet, to a point, thence southwestwardly, along a curve
toward the south, a chord bearing of S 88-40-49 W, a chord distance of 273.90
feet, an arc distance of 276.16 feet, to a point, thence N 32-33-39 E, a
distance of 754.71 feet, to a point, thence N 50-25-31 E, a distance of 660
feet, to a point, thence S 39-03-20 E, along the southwesterly side of Marydale,
a distance of 245.36 feet, to a point, thence S 38-23-09 E, a distance of 454.64
feet, to a point, thence S 40-06-35 E, a distance of 87.12 feet, to a point in
the northwesterly right-of-way line of Houston Road, thence S 46-45-40 W, along
the northwesterly right-of-way line of Houston Road, a distance of 451.89 feet,
to a point, thence continuing along the aforementioned right-of-way line as
follows:

N 42-33-22 W—15.39 feet;

S 47-26-38 W—25 feet;

S 42-33-22 E—15.68 feet;

S 46-45-30 W—362.03 feet;

S 47-26-38 W—182.95 feet, to the place of beginning, and containing 20.52 acres
more or less.

BEING THE SAME LAND DESCRIBED AS FOLLOWS:

A parcel of land lying on the northwesterly side of Houston Road and adjacent to
the northeast side of St. Luke West Hospital 21 acre site in Florence, Boone
County, Kentucky and being more particularly described as follows:

BEGINNING at a point in the northwesterly right-of-way line of Houston Road,
said point also being the most northeasterly corner of a 21 acre parcel
previously conveyed to St. Luke West Hospital by Turfway Park Racing
Association, Inc. and running thence:

N 42-33-22 W, along the northeasterly side of St. Luke West Hospital 21 acres
site, a distance of 89.60 feet, to a point, thence N 52-28-27 W, a chord
distance of 210.69 feet, an arc distance of 211.75 feet, to a point, thence N
67-13-53 W, a distance of 174.05 feet, to a point, thence southwestwardly, along
a curve toward the south, a chord bearing of S 88-40-49 W, a chord distance of
273.90 feet, an arc distance of 276.16 feet, to a point, thence N 32-24-59 E, a
distance



--------------------------------------------------------------------------------

of 754.71 feet, to a point, thence N 50-36-52 E, a distance of 659.55 feet, to a
point, thence S 38-58-58 E, along the southwesterly side of Marydale, a distance
of 245.36 feet, to a point, thence S 38-26-53 E, a distance of 454.64 feet, to a
point, thence S 40-40-40 E, a distance of 86.75 feet, to a point in the
northwesterly right-of-way line of Houston Road, thence S 45-45-40 W, along the
northwesterly right-of-way line of Houston Road, a distance of 451.89 feet, to a
point, thence continuing along the aforementioned right-of-way line as follows:

N 42-33-22 W—15.39 feet,

S 47-26-38 W—25 feet,

S 42-33-22 E—15.68 feet,

S 46-45-40 W—362.03 feet,

S 47-26-38 W—182.95 feet, to the place of beginning, and containing 20.52 acres
more or less

PARCEL TWO, TRACT 1:

Group Number: 2027

PIDN: 072-00-00-008.08

A parcel of land lying on the southeasterly side of Houston Road, and at the
present easterly end of Beam Boulevard in Florence, Boone County, and being more
particularly described as follows:

BEGINNING at a point in the southeasterly right-of-way line of Beam Boulevard,
said point also being the northernmost corner of Lot 2, Turfway Square
Subdivision, and running thence:

N 47-26-38 E, along the right-of-way of Beam Boulevard, a distance of 31.88
feet, to a point, thence,

N 42-33-22 W, a distance of 55 feet, to a point, thence,

N 47-26-38 E, a distance of 510.99 feet, to a point, thence,

S 28-20-03 E, along the dividing line between Diocese of Covington and Turfway
Square, a distance of 1388.08 feet, to a point in the westerly right-of-way of
Interstate 57, thence,

S 47-56-37 W, along the aforementioned right-of-way, a distance of 162.38 feet,
to a point, thence;

S 10-35-12 W, a distance of 48.93 feet, to a point, thence,

N 42-33-22 E, along the north property line of Lot 2, a distance of 1318.47
feet, to the point of beginning and containing 11.462 acres more or less.

PARCEL TWO, TRACT 2:



--------------------------------------------------------------------------------

Group Number: 2027

PIDN: 072-00-00-008.08

A parcel of land lying on the southeasterly side of Houston Road in Florence,
Boone County, Kentucky, and being more particularly described as follows:

BEGINNING at a point in the southeasterly right-of-way line of Houston Road,
said point also being the northernmost corner of Lot 8 of Turfway Square,
Section 3, and running thence,

N 47-26-38 E, along the southeasterly right-of-way line of Houston Road, a
distance of 554.44 feet, to a point, thence S 30-08-55 E, along the dividing
line between Turfway Square and Diocese of Covington (Marydale), a distance of
102.39 feet, to a point, thence N 62-26-21 E, a distance of 18.27 feet, to a
point, thence S 28-20-03 E, a distance of 159.16 feet, to a point, thence S
47-26-38 W, a distance of 510.99 feet, to a point, thence N 42-33-22 W, along
the northeasterly line of Lot 8 of Turfway Square Subdivision, Section 3, a
distance of 259 feet, to a place of beginning, and containing 3.185 acres more
or less.

TOGETHER WITH easements and restrictions as set forth in Reciprocal Easement
Agreement recorded in Easement Book 27, Page 250 in the offices of the Boone
County Clerk at Burlington, Kentucky as prospectively amended and restated in
their entirety, effective February 19, 1997, by Amended Reciprocal Easement
Agreement dated February 19, 1997 recorded in Easement Book 46, Page 62 of the
Boone County Clerk’s Records at Burlington, Kentucky.

TOGETHER WITH easements for sewer, water and access as set forth in Easement
Agreement dated November 13, 1991, recorded in Easement Book 27, page 292 of the
Boone County Clerk’s Records at Burlington, Kentucky.

All of the foregoing BEING the same property conveyed to TRIGGER REAL ESTATE
CORPORATION by deed from Turfway Park Racing Association, Inc., a Kentucky
corporation, dated July 15, 1998 and recorded in Deed Book 701, Page 171 of the
Boone County Clerk’s records at Burlington, Kentucky.

Vacant Land in Splendora, TX

Lot 2, Block 2, White Oak Plantation Subdivision, Section 2, a subdivision in
Montgomery County, Texas, according to the map or plat thereof recorded in
Cabinet C, Sheet 198A, Map Records of Montgomery County, Texas.

Vacant Land in Missouri

PARCEL NO. 1:    A parcel of ground being all of Lot 1 of the “Resubdivision
Plat of Riverport Tract 7”, a subdivision recorded as Daily No. 1065, on
June 23, 1994, in Plat Book 327, pages 89



--------------------------------------------------------------------------------

through 92, St. Louis County Recorder’s Office, said parcel being more
particularly described as follows: Beginning at the most Southern corner of Lot
1, of said “Resubdivision Plat of Riverport Tract 7”, said corner being in the
Northeastern line of a Levee Easement recorded in Book 8351, page 1184, St.
Louis County Recorder’s Office; thence North 23 degrees 10 minutes 00 seconds
West 1291.20 feet along the Southwestern line of said Lot 1, and along the
Northeastern line of said Levee Easement, to an angle point therein; thence
North 25 degrees 30 minutes 00 seconds East 250.00 feet along the Northwestern
line of said Lot 1, being also the Southeastern line of said Levee Easement, to
the most Southwestern corner of a Drainage and Storm Water Easement recorded in
Book 8351 page 1187, St. Louis County Recorder’s Office; thence in a generally
Northeastwardly direction, along the southeastern line of said Drainage and
Storm Water Easement and along the Northwestern line of said Lot 1, the
following courses and distances: North 50 degrees 03 minutes 29 seconds East
262.30 feet, North 28 degrees 16 minutes 56 seconds East 222.78 feet to a point
of curve; thence Northeastwardly 246.83 feet along a curve to the right having a
radius of 230.00 feet, the chord of which bears North 59 degrees 01 minute 32
seconds East 235.15 feet, to a point of tangency, in the Southern line of said
Drainage and Storm Water Easement, and the Northern line of said Lot 1; thence
North 89 degrees 46 minutes 09 seconds East 464.11 feet along the Southern line
of said Drainage and Storm Water Easement, and the Northern line of said Lot 1,
to the Northeastern corner of said Lot 1; thence South 23 degrees 10 minutes 00
seconds East 1521.93 feet along the Northeastern line of said Lot 1, being also
the Southwestern line of Lot 2 of said “Resubdivision Plat of Riverport Tract
7”, to the most Eastern corner of said Lot 1; thence South 66 degrees 50 minutes
00 seconds West 1273.47 feet along the Southeastern line of said Lot 1, to its
most Southern corner and the point of beginning.

PARCEL NO. 2: Non-Exclusive easements to use all private roadways as set forth
in the First Revised and Restated Riverport Project Trust Indenture recorded in
Book 8191 page 380, as amended by instruments recorded in Book 8465 page 1068,
Book 9013 page 1955, Book 10263 page 1872, Book 10694 page 1881, and Book 11104
page 991, Book 11304 page 1396, Book 11890 page 2353 and Book 15124 page 654 St.
Louis County Records.

PARCEL NO. 3: Non-Exclusive easements, according to Infrastructure Easement
Agreement recorded on July 22, 1994, in Book 10263 page 1910, St. Louis County
Records.

PARCEL NO. 4: Easements (Levee Easement), according to instrument recorded on
July 22, 1994, in Book 10263 page 1895 St. Louis County Records.

PARCEL NO. 5: Non-exclusive, perpetual, irrevocable appurtenant easement for
vehicle and pedestrian access, ingress and egress as set forth in Book 10263
page 1926 and as amended in the Amended and Restated Roadway Easement Agreement
recorded in Book 10694 page 1908.



--------------------------------------------------------------------------------

EXHIBIT C

CAPITAL EXPENDITURES REPORT

[SEE ATTACHED]



--------------------------------------------------------------------------------

DRAFT

 

Proposed Form of
Monthly CapEx
Reporting                                                                      
                                            Monthly CapEx
Spending and Annual
and Triennial
Covenant Tracking   FYE
Dec-18     FYE
Dec-19     FYE
Dec-20     First
Triennial     Oct-17     Nov-17     Dec-17     Jan-18     Feb-18     Mar-18    
Apr-18     May-18     Jun-18     Jul-18     Aug-18     Sep-18     Oct-18    
Nov-18     Dec-18  

CLV - Caesars Palace LV (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

TAH - Lake Tahoe (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

REN - Harrah’s Reno (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

BAC - Bally’s Atlantic City (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

CAC - Caesars Atlantic City (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

JOL - Harrah’s Joliet (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

UHA - Horseshoe Hammond (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

UEL - Horseshoe Southern Indiana (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

MET - Harrah’s Metropolis (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

NKC - Harrah’s North Kansas City (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

COU - Harrah’s Council Bluffs (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

HBR - Horseshoe Council Bluffs (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

GBI - Harrah’s Gulf Coast (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

UTU - Horseshoe Tunica (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

STU - Tunica Roadhouse (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

LAD - Harrah’s Louisiana Downs (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

UBC - Horseshoe Bossier City (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Leased Properties (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

CCR - Harrah’s Philadelphia

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

LCI - London Clubs International

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Non-Leased Properties CapEx

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Excess Over Maximum

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Non-Leased Properties Applied to Covenant ($10MM A / $30MM T Towards
Cap)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Subtotal Property CapEx

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Services Co. CapEx ($25MM A / $75MM T Towards Cap)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Amount Allocated to CLV, if Any

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Amount Allocated to Non-CLV, if Any

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Other Corporate / Shared Services CapEx

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Amount Allocated to CLV, if Any

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Amount Allocated to Non-CLV, if Any

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Less: 50% of Any Property Spending Constituting MCI (Enter as Negative Value)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: CLV Amount, if Any (Enter as Negative Value)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Non-CLV Amount, if Any (Enter as Negative Value)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Amount Towards Annual / Triennial Covenant A (Min $100MM / $495MM + Stub Period
Adj.)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Less: Services Co. CapEx (Links to Above)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Amount Allocated to CLV, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Amount Allocated to Non-CLV, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Less: Other Corporate / Shared Services CapEx (Links to Above)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Amount Allocated to CLV, if Any (Links to Above)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Amount Allocated to Non-CLV, if Any (Links to Above)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Less: Non-Leased Properties Applied to Triennial Covenant A

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Less: Other CapEx Attributable to Non-US or Unrestricted Subs (Enter as Negative
Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: CLV Amount, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Non-CLV Amount, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Less: Gaming Equipment CapEx (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: CLV Amount, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Non-CLV Amount, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total CapEx Spending Towards Triennial Covenant B (Min $350MM + Stub Period
Adj.)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Triennial Covenant B Amount Attributable to CLV (Min $84MM + Stub Period Adj.)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Triennial Covenant B Amount Attributable to Non-CLV (Min $255MM + Stub Period
Adj.)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    



--------------------------------------------------------------------------------

DRAFT

 

Proposed Form of Monthly CapEx
Reporting   FYE     FYE     FYE                                                
                              B&I PORTION OF CAPEX ONLY   Dec-18     Dec-19    
Dec-20         Jan-18     Feb-18     Mar-18     Apr-18     May-18     Jun-18    
Jul-18     Aug-18     Sep-18     Oct-18     Nov-18     Dec-18  

CLV - Caesars Palace LV - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —      

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal CLV Lease - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

TAH - Lake Tahoe - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

REN - Harrah’s Reno - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

BAC - Bally’s Atlantic City - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

CAC - Caesars Atlantic City - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

JOL - Harrah’s Joliet - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

UHA - Horseshoe Hammond - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

UEL - Horseshoe Southern Indiana - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

MET - Harrah’s Metropolis - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

NKC - Harrah’s North Kansas City - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

COU - Harrah’s Council Bluffs - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

HBR - Horseshoe Council Bluffs - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

GBI - Harrah’s Gulf Coast - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

UTU - Horseshoe Tunica - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

STU - Tunica Roadhouse - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

LAD - Harrah’s Louisiana Downs - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

UBC - Horseshoe Bossier City - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —      

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Non-CLV Lease - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

 

* For each lease, annual B&I capex must be equal to or greater than 1% of prior
year net revenues.



--------------------------------------------------------------------------------

DRAFT

 

Proposed Form
of Monthly
CapEx
Reporting                                                                      
                                                Net Revenue
Only   QE
Dec-17     FYE
Dec-18     FYE
Dec-19     FYE
Dec-20         Oct-17     Nov-17     Dec-17     Jan-18     Feb-18     Mar-18    
Apr-18     May-18     Jun-18     Jul-18     Aug-18     Sep-18     Oct-18    
Nov-18     Dec-18  

CLV - Caesars Palace LV - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —      

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal CLV Lease - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

TAH - Lake Tahoe - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

REN - Harrah’s Reno - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

BAC - Bally’s Atlantic City - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

CAC - Caesars Atlantic City - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

JOL - Harrah’s Joliet - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

UHA - Horseshoe Hammond - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

UEL - Horseshoe Southern Indiana - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

MET - Harrah’s Metropolis - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

NKC - Harrah’s North Kansas City - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

COU - Harrah’s Council Bluffs - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

HBR - Horseshoe Council Bluffs - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

GBI - Harrah’s Gulf Coast - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

UTU - Horseshoe Tunica - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

STU - Tunica Roadhouse - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

LAD - Harrah’s Louisiana Downs - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

UBC - Horseshoe Bossier City - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —      

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Non-CLV Lease - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

 

* For each lease, annual B&I capex must be equal to or greater than 1% of prior
year net revenues.    

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF

ANY FIXED ASSETS CONSTITUTING LEASED PROPERTY

DISPOSAL REPORT

 

Company

Code

   System
Number      Ext      Asset
ID      Asset
Description      Class      In Svc
Date      Disposal
Date      DM      Acquired
Value      Current
Accum      Net
Proceeds      Gain/Loss
Adjustment      Realized
Gain/Loss      GL                                                              
                                                                 

ADDITIONS REPORT

 

Project/Job

Number

   System
Number     

GL Asset Account

  

Asset ID

   Accounting
Location     

Asset Description

   PIS Date      Enter Date      Est Life      Acq Value      Current
Accum                                                                          
                 

NOTES



--------------------------------------------------------------------------------

EXHIBIT E

GROUND LEASED PROPERTY

BLUEGRASS DOWNS – TRACT 3

TRACT 3:

(Map Number 095-10-00-014.01)

Being Parcel B, containing 9.480 acres more or less, as shown on Waiver of
Subdivision, Plat of Survey for Harrah’s Entertainment recorded on January 11,
2000 in Plat Section L, Page 404, McCracken County Clerk’s Office, and being
more particularly described as follows:

Being a tract of land located North of U.S. Highway 60 or Park Avenue and West
of Metcalf Lane in the City of Paducah, McCracken County, Kentucky, more
particularly described as follows: Beginning at a steel rod,  1⁄2 inch in
diameter by 30 inches line with a plastic cap stamped “KRLS 1842” (hereinafter
referred to as a steel rod and cap) set at the Southeasterly corner of the
herein described property, said steel rod and cap being located North 02° 25’
25” East, a distance of 714.83 feet from a mag nail set on the Northerly right
of way line of U.S. Highway 60, with said mag nail being located North 87° 08’
15” West, a distance of 307.10 feet from a concrete right of way marker located
at the intersection of said Northerly right of way line with the Westerly right
of way line of Metcalf Lane; thence from said point of beginning proceed North
86° 34’ 29” West along and with the Southerly line of the herein described
parcel 328.86 feet to a rebar with a metal cap found at the Southwesterly corner
of the subject site herein described; thence North 02° 31’ 05” East, along and
with the Westerly line of said site, 1,259.80 feet to a one inch diameter iron
pipe found; the Northwesterly corner of the herein descried tract; thence South
86° 34’ 19” East, a distance of 326.78 feet to a steel rod and cap set at the
Northeasterly corner of the subject site; thence South 02° 25’ 25” West, a
distance of 1,259.82 feet to the point of beginning.

Together with a non-exclusive 40 foot wide easement for ingress and egress set
forth in Agreement by and among Inez Johnson, Wayne Simpson and Players
Bluegrass Downs, Inc. dated December 16, 1999 recorded Deed Book 929, Page 367,
and as shown on as shown on Waiver of Subdivision, Plat of Survey for Harrah’s
Entertainment recorded on January 11, 2000 in Plat Section L, Page 404, both in
the McCracken County Clerk’s office.

Being the same property leased to by unrecorded lease dated May 22, 1987, by and
between Inez Johnson and Coy Stacey and Bobby Dextor, the Original Lessees, and
subsequently assigned to Bluegrass Downs of Paducah, Ltd., (“Successor Lessee”)
by an unrecorded Assignment of Lease dated June 1, 1987, all as evidenced of
record by Memorandum of Lease dated June 1, 1987, of record in Deed Book 703,
page 373. Said Successor Lessee having assigned all of its right, title and
interest in and to said Lease to Players Bluegrass Downs, Inc., a Kentucky
corporation, by Assignment of Lease dated November 22, 1993, as evidenced of
record by memorandum thereof recorded in Deed Book 801, page 405, and as further
affected by Agreement between Inez Johnson and Players Bluegrass Downs, Inc.,
dated December 16, 1999, recorded in Deed Book 929, page 367, all in the
aforesaid clerk’s office.



--------------------------------------------------------------------------------

BLUEGRASS DOWNS – TRACT 4

TRACT 4:

(A part of Map Number 095-10-00-014)

Being Parcel A, containing 1.950 acres more or less, as shown on Waiver of
Subdivision, Plat of Survey for Harrah’s Entertainment recorded on January 11,
2000 in Plat Section L, Page 404, McCracken County Clerk’s Office, and being
more particularly described as follows:

Being a parcel of land located North of U.S. Highway 60 or Park Avenue and West
of Metcalf Lane in the City of Paducah, McCracken County, Kentucky, more
particularly described as follows:

Beginning at a steel rod,  1⁄2” diameter by 30” long with a plastic cap stamped
“KRLS 1842” set at the time of this survey (hereinafter referred to as a steel
rod and cap) at the Southeasterly corner of the herein described property, said
steel rod and cap being located N. 02°-25’-25” E., a distance of 229.35 feet
from a mag. Nail set on the Northwesterly right-of-way line of U.S. Highway 60
with said Mag. Nail being located N. 87°-08’-15” W., as distance of 307.10 feet
from a concrete right-of-way marker located at the intersection of said
Northerly right-of-way line with the Westerly right-of-way line of Metcalf Lane;
thence from said point of beginning proceed N. 87°-55’-41” W. along and with the
Southwestly line of the herein described parcel and with an existing six foot
high chain link fence, 167.45 feet to a steel rod and cap set at the
Southwesterly corner of the herein described property; thence N 25°-31’-05” W.
and continuing along and with said chain-link fence, a distance of 20.17 feet to
a steel rod and cap set on the Westerly line of the herein described parcel of
land, thence N 03°03’-47” E. along and with the Westerly line aforesaid and
continuing along and with the chain-link fence aforesaid, 471.72 feet to a steel
road and cap set, the Northwesterly corner of the subject property; thence S
86°-34’-29” E. along and with the Northerly line of said subject site, 171.66
feet to a steel rod and cap set, the Northeasterly corner of said site; thence S
02°-25’-25” W. along and with an existing six foot high chain-link fence, 485.48
feet to the point of beginning.

Together with a non-exclusive 40 foot wide easement for ingress and egress set
forth in Agreement by and among Inez Johnson, Wayne Simpson and Players
Bluegrass Downs, Inc. dated December 16, 1999 recorded Deed Book 929, Page 367,
and as shown on as shown on Waiver of Subdivision, Plat of Survey for Harrah’s
Entertainment recorded on January 11, 2000 in Plat Section L, Page 404, both in
the Office aforesaid.

Being the same property leased to Wayne Simpson and Gloria Simpson from Inez
Johnson, by unrecorded lease dated July 31, 1987, and assigned to Players
Bluegrass Downs, Inc., by Assignment of Lease dated June 13, 1994, of record in
Deed Book 805, Page 423, in the office aforesaid, and as amended by Agreement
between Inez Johnson, Wayne Simpson and Gloria Simpson, husband and wife, and
Players Bluegrass Downs, Inc., dated December 16, 1999, recorded in Deed Book
929, Page 343, all in the office aforesaid.



--------------------------------------------------------------------------------

GRAND BILOXI – TIDELANDS LEASE

Tidelands Parcel 1:

A parcel of land (submerged lands and tidelands) located in Claim Section 34,
Township 7 South, Range 9 West, City of Biloxi, Second Judicial District of
Harrison County, Mississippi; and being more particularly described as follows:

Commence at an iron rod located at the intersection of the east margin
(right-of-way) of Oak Street with the south margin (right-of-way) of U.S.
Highway 90, also known as Beach Boulevard, said point having the following State
Plane Coordinates, N.A.D. 1983, Mississippi East Zone in feet, North 324439.35
and East 973456.36; said point also being the northwest corner of that certain
tract of land described by a Boundary Agreement and being recorded in Warranty
Deed Book 338, Pages 283-290; thence South 00 degrees 24 minutes 55 seconds East
350.00 feet along said east margin (right-of-way) of Oak Street to the Point of
Beginning, said point also being located at the southwest corner of a certain
tract of land per the aforesaid Boundary Agreement; thence southeasterly along
the southerly line of the aforesaid Boundary Agreement the following twelve
courses, South 60 degrees 02 minutes 16 seconds East 20.04 feet, South 81
degrees 37 minutes 19 seconds East 11.55 feet, South 58 degrees 56 minutes 29
seconds East 18.04 feet, South 73 degrees 16 minutes 20 seconds East 25.87 feet,
South 66 degrees 03 minutes 59 seconds East 65.07 feet, South 41 degrees 27
minutes 45 seconds East 12.31 feet, South 66 degrees 12 minutes 50 seconds East
18.62 feet, South 77 degrees 21 minutes 47 seconds East 19.55 feet, South 64
degrees 14 minutes 00 seconds East 35.62 feet, South 64 degrees 36 minutes 48
seconds East 33.61 feet, South 73 degrees 01 minutes 45 seconds East 9.53 feet,
South 64 degrees 30 minutes 28 seconds East 13.99 feet; thence South 88 degrees
36 minutes 20 seconds West 256.14 feet to a point on the southerly projection of
the east margin (right-of-way) of Oak Street; thence North 00 degrees 24 minutes
55 seconds West 120.78 feet along said southerly projection of the east margin
(right-of-way) of Oak Street to the said Point of Beginning. Said parcel of land
(submerged lands and tidelands) contains 15,525 square feet or 0.356 acres, more
or less.

Tidelands Parcel 2:

A certain parcel of land (submerged lands and tidelands) located in Claim
Section 34,

Township 7 South, Range 9 West, City of Biloxi, Second Judicial District of
Harrison County, Mississippi; and being more particularly described as follows:

Commence at an iron rod located at the intersection of the east margin
(right-of-way) of

Oak Street with the south margin (right-of-way) of U.S. Highway 90, also known
as Beach Boulevard, said point having the following State Plane Coordinates,
N.A.D. 1983, Mississippi East Zone in feet, North 324439.35 and East 973456.36;
said point also being the northwest corner of that certain tract of land
described by a Boundary Agreement and being recorded in Warranty Deed Book 338,
Pages 283-290; thence easterly along said south margin (right-of- way) of U.S.
Highway 90 the following three courses, South 89 degrees 28 minutes 50 seconds
East 230.94 feet, North 88 degrees 36 minutes 20 seconds East 605.66 feet, North
88 degrees 55 minutes 15 seconds East 181.31 feet to the northeast corner of
that certain tract of land per the



--------------------------------------------------------------------------------

aforesaid Boundary Agreement; thence South 00 degrees 11 minutes 55 seconds East
427.16 feet to the Point of Beginning, said point also being located at the most
southeasterly corner of that certain tract of land per the aforesaid Boundary
Agreement; thence continue South 00 degrees 11 minutes 55 seconds East 34.95
feet; thence South 88 degrees 36 minutes 20 seconds West 200.00 feet to a point
located on the line of that certain tract of land per the aforesaid Boundary
Agreement; thence along the line of that certain tract of land per the aforesaid
Boundary agreement the following twenty two courses, North 01 degrees 23 minutes
40 seconds West 26.00 feet, South 88 degrees 36 minutes 20 seconds West 4.98
feet, North 01 degrees 23 minutes 40 seconds West 23.20 feet, South 60 degrees
12 minutes 52 seconds East 18.40 feet; thence South 64 degrees 25 minutes 17
seconds East 17.16 feet. South 53 degrees 31 minutes 41 seconds East 6.34 feet,
South 61 degrees 44 minutes 07 seconds East 12.64 feet, South 58 degrees 19
minutes 04 seconds East 10.95 feet, South 72 degrees 15 minutes 59 seconds East
7.21 feet, North 87 degrees 19 minutes 59 seconds East 6.26 feet, North 69
degrees 43 minutes 30 seconds East 5.58 feet, North 55 degrees 09 minutes 10
seconds East 28.03 feet, North 51 degrees 12 minutes 32 seconds East 20.66 feet,
North 64 degrees 38 minutes 59 seconds East 9.51 feet, North 69 degrees 37
minutes 40 seconds East 21.27 feet, North 68 degrees 12 minutes 05 seconds East
7.38 feet, North 84 degrees 51 minutes 18 seconds East 9.84 feet, South 86
degrees 12 minutes 06 seconds East 5.33 feet, South 78 degrees 09 minutes 28
seconds East 5.62 feet, South 79 degrees 24 minutes 04 seconds East 13.16 feet,
South 68 degrees 06 minutes 53 seconds East 13.84 feet, South 38 degrees 38
minutes 16 seconds East 15.61 feet to the Point of Beginning. Said parcel of
land (submerged land and tidelands) contains 7,797 square feet or 0.179 acres,
more or less.

GRAND BILOXI – GROUND LEASE

Parcel 30 (Tax Parcel Nos. 1410I-02-032.000; 1410I-02-032.001-Vacated street;
1510L-02-136.000; 1510M-01-025.000; 1510M-01-025.003; and
1410P-01-004.000-leased portion for theatre)

That certain real property situated in Blocks 1 and 2, Summerville Addition, and
other lands lying south of U.S. Highway 90, City of Biloxi, Second Judicial
District of Harrison County, Mississippi, being described more in particular as
follows, to-wit:

Beginning at an iron pipe marking the Southwest corner of the intersection of
U.S. Highway 90 and Pine Street if said were extended Southward and run S
00º11’55” E a distance of 397.19 feet along said West margin to an iron pin set
at the apparent mean high water line of the Mississippi Sound, thence run
Westerly along the meanderings of said apparent mean high water line to a point
on a timber bulkhead that lies S 83º23’05” W a distance of 283.50 feet from the
last mentioned point, thence run S 03º04’55” E along said timber bulkhead a
distance of 150.00 feet to a point, thence follow the meanderings of the
apparent mean high water line Southwesterly to a point on a timber bulkhead that
lies S 64º48’05” W a distance of 89.10 feet from the last mentioned point,
thence run S 03º16’05” W along said bulkhead a distance of 133.30 feet to a
point on a pier, thence run S 87º19’05” W along said pier a distance of 78.30
Feet to a point, thence run N 02º51’05” E along the same pier a distance of
262.80 feet to a point, thence N 89º07’55” W along the same pier a distance of
336.70 feet, thence run Northwesterly along the



--------------------------------------------------------------------------------

apparent mean high water line to a point on the East margin of Oak Street that
lies N 64º29’40” W a distance of 280.27 feet from the last mentioned point,
thence run N 00º24’55” W along said East margin a distance of 350.00 feet to an
iron pipe in concrete on the South margin of U.S. Highway 90, thence follow said
South margin S 89º28’50” E a distance of 230.94 feet to an iron pin, thence
continue along said South margin N 88º36’20” E a distance of 605.66 feet to a
concrete right-of-way monument, thence continue along said South margin N
88º55’15” E a distance of 181.31 feet to the point of beginning, together with
all riparian or other rights thereunto appertaining. (Tax Parcel Nos. 1410P-01-
004.000, 1510M-01-025.000, & 1510M-01-025.003).

Physical address: 285 Beach Blvd, Biloxi, MS 39533

AND

All of Lots 1 through 10 inclusive, Block 2, Summerville Addition, City of
Biloxi, Second Judicial District of Harrison County, Mississippi, being
described more in particular as follows, to-wit:

Beginning at an iron pipe marking the Northwest corner of said Block 2,
Summerville Addition, and run N 89º45’15” E along the South margin of First
Street a distance of 480.00 feet to an iron pin marking the Northeast corner of
said Block 2; thence run S 00º11’55” E along the West margin of Pine Street a
distance of 365.29 feet to a point on the North margin of the North Service
Drive of U. S. Highway 90; thence run S 89º23’18” W along said North margin a
distance of 480.57 feet to the East margin of Maple Street; thence run N
00º06’40” W along the East margin of Maple Street a distance of 368.36 feet to
the point of beginning. (Tax Parcel No. 1510L-02-136.000) AND

All of Lots 3-8 inclusive, Block 1, Summerville Addition, plus the East 20 feet
of Lot 2 and the East 10 feet of Lot 9, Block 1, Summerville Addition, City of
Biloxi, Second Judicial District, Harrison County, Mississippi, being described
more in particular as follows, to-wit:

Beginning at an iron pipe marking the Northeast corner of said Block 1 and run
South 00°03’09” East along the West margin of Maple Street a distance of 366.93
feet to a point on the North margin or the North Service Drive of U.S. Highway
90; thence run Southwesterly along said North margin to a point that lies South
89°06’54” West a distance of 340.17 feet from the last mentioned point; thence
run North 00°06’31” East a distance of 171.02 feet to a point; thence run North
89°49’51” East a distance of 169.68 feet to a point; thence run North 00°03’40”
West a distance of 199.93 feet to the South margin of First Street; thence run
North 89°45’15” East along said South margin of First Street a distance of
170.00 feet to the point of beginning. (Tax Parcel No. 1410I-02- 032.000)

Physical address: Beach Blvd, Biloxi, MS

AND All that part of vacated and abandoned Maple Street lying North of the South
right-of-way line of U.S. Highway 90 and South of the South line of First Street
being that portion of maple street vacated pursuant to Resolution No. 601-96 of
the City of Biloxi, located in Section 34, Township 7 South, Range 9 West, City
of Biloxi, Second Judicial District of Harrison County, Mississippi. Also known
as (Tax Parcel No. 1410I-02-032.001)



--------------------------------------------------------------------------------

Note: Parcel No. 1510M-01-025.002 is no longer a tax parcel

HARRAH’S AIRPLANE HANGAR

That potion of the North Half (N  1⁄2) of Section 28, Township 21 South, Range
61 East, M.D.M., Clark County, Nevada, being more particularly described as
follows:

Commencing at the Center Quarter Corner (C  1⁄4) of Section 28, Township 21
South, Range 61 East, M.D.M., Clark County, Nevada; thence North 00°37’41” West,
along the East line of the Northwest Quarter (NW  1⁄4) of said Section 28, 14.05
feet to the point of beginning.

Thence North 89°21’35” West, departing said point of beginning 102.28 feet;
thence North 00°38’25” East, 215.00 feet; thence South 89°21’35” East, 450.66
feet, to the beginning of a tangent curve concave southwesterly having a radius
of 25.00 feet and a central angle of 114°00’00”; thence along the arc of said
curve to the right, a distance of 49.76 feet to a point of tangency; thence
South 24°40’16” West, 202.36 feet; thence North 89°21’35” West, 176.08 feet;
thence North 00°38’25” East, 5.00 feet; thence North 89°21’35” West, 112.72 feet
to the point of beginning.

Said legal description attached to that certain Second Amendment to Imperial
Palace Lease Agreement dated October 7, 2003

HARRAH’S COUNCIL BLUFFS

Part of accretions to Government Lots 1, 2, 3 and 4, together with riparian
rights in Section 33, part of said accretions are located in part of the
protraction of Section 32, (according to the Plat of the Original Government
Survey, said Section 32 did not exist), Township 75 North, Range 44 West of the
5th Principal Meridian, Pottawattamie County, Council Bluffs, Iowa, more
particularly described as follows:

Commencing at the Southwest corner of the Northwest Quarter of the Northwest
Quarter of said Section 33; thence North 0 degrees 24 minutes 40 seconds West
along the West line of said Northwest Quarter of the Northwest Quarter, a
distance of 291.10 feet to a point 240.00 feet normally distant Southerly from
the centerline of the Aksarben Bridge as formerly established; thence South 79
degrees 56 minutes 00 seconds West and parallel with the centerline of said
Aksarben Bridge as formerly established, a distance of 64.21 feet to a point on
the Westerly right-of-way line of the Council Bluffs Missouri River levee and
Point of Beginning; thence Southerly along the Westerly right-of-way line of
said Council Bluffs Missouri River levee with the following courses: South 18
degrees 02 minutes 16 seconds West, 249.43 feet; thence South 17 degrees 23
minutes 41 seconds West, 236.29 feet; thence South 11 degrees 50 minutes 08
seconds East, 296.56 feet; thence South 23 degrees 33 minutes 45 seconds East,
585.38 feet; thence South 27 degrees 10 minutes 18 seconds East, 1068.68 feet;
thence South 17 degrees 04 minutes 16 seconds East, 289.85 feet; thence South 16
degrees 39 minutes 05 seconds East, 523.36 feet; thence South 36 degrees 23
minutes 31 seconds East, 32.65 feet to a point on the Northerly right-of-way
line of the Union Pacific Railroad Company, said point being 150.00 feet



--------------------------------------------------------------------------------

distant North from the centerline of said Union Pacific Railroad Company
measured at right angles thereto; thence leaving the Westerly right-of-way line
of said Council Bluffs Missouri River levee South 88 degrees 50 minutes 40
seconds West along the Northerly right-of-way line of said Union Pacific
Railroad Company and parallel with said centerline, a distance of 377.39 feet to
the top of bank of the Missouri River; thence Northerly along said top of bank
with the following courses: North 20 degrees 33 minutes 51 seconds West, 209.65
feet; thence North 1 degree 53 minutes 51 seconds West, 141.85 feet; thence
North 21 degrees 26 minutes 59 seconds West, 70.05 feet; thence North 48 degrees
45 minutes 58 seconds West, 53.20 feet; thence North 22 degrees 07 minutes 51
seconds West, 200.15 feet; thence North 27 degrees 37 minutes 58 seconds West,
119.29 feet; thence North 34 degrees 14 minutes 25 seconds West, 70.52 feet;
thence North 15 degrees 29 minutes 39 seconds West, 110.90 feet; thence North 25
degrees 39 minutes 20 seconds West, 334.98 feet; thence North 5 degrees 52
minutes 48 seconds West, 93.47 feet; thence North 7 degrees 30 minutes 55
seconds East, 62.78 feet; thence North 8 degrees 06 minutes 51 seconds West,
87.65 feet; thence North 34 degrees 10 minutes 59 seconds West, 100.89 feet;
thence North 16 degrees 18 minutes 02 seconds West, 275.25 feet; thence North 32
degrees 43 minutes 12 seconds West, 154.20 feet; thence North 18 degrees 33
minutes 34 seconds West, 220.22 feet; thence North 8 degrees 07 minutes 54
seconds East, 76.37 feet; thence North 11 degrees 46 minutes 28 seconds West,
55.22 feet; thence North 22 degrees 29 minutes 02 seconds West, 90.48 feet;
thence North 13 degrees 57 minutes 21 seconds West, 78.61 feet; thence North 21
degrees 55 minutes 58 seconds West, 510.98 feet; thence North 2 degrees 16
minutes 52 seconds East, 72.13 feet to a point 240.00 feet normally distant
Southerly from the centerline of said Aksarben Bridge as formerly established;
thence leaving said top of bank North 79 degrees 56 minutes 00 seconds East and
parallel with the centerline of Aksarben Bridge as formerly established, a
distance of 528.21 feet to the Point of Beginning. The Westerly line of said
parcel, being the top of bank of the Missouri River, is subject to change due to
natural causes and may not represent the actual location of the limit of title,
pursuant to Management Agreement dated August 8, 1994, recorded September 9,
1994 in Book 95, Page 6368 and Sublease Agreement dated March 1, 1995, recorded
March 10, 1995 in Book 95, Page 21438;

EXCEPT river front roadway as described in Quit Claim Deed at Book 2011, Page
5606 and as shown in Acquisition Plat recorded in Book 2011, Page 5607 and
described as follows: A parcel of land being a portion of accretions to
Government Lots 1, 2, and 3 in Section 33, Township 75 North, Range 44 West of
the 5th Principle Meridian, Council Bluffs, Pottawattamie County, Iowa, being
more fully described as follows: Commencing at the Northwest corner of said
Section 33; thence along the West line of said Section 33, South 01 degrees 35
minutes 39 seconds West, 1034.31 feet; thence South 81 degrees 54 minutes 47
seconds West, 347.63 feet to the true point of beginning, said point being on a
non-tangent curve, concave Easterly, to which point a radial line bears South 86
degrees 32 minutes 43 seconds West, 456.50 feet; thence Southerly along said
curve, through a central angle of 25 degrees 46 minutes 30 seconds, 205.36 feet
to the beginning of a reverse curve concave Westerly, having a radius of 543.50
feet; thence Southerly along said reverse curve, through a central angle of 22
degrees 45 minutes 28 seconds, 215.88 feet to a point on the Westerly
right-of-way line of the Council Bluffs Missouri River Levee; thence along said
Westerly right-of-way line the following five (5) courses: 1) South 19 degrees
22 minutes 23 seconds West, 18.95 feet; 2) South 09 degrees 51 minutes 26
seconds East, 296.56 feet; 3) South 21 degrees 35 minutes 03 seconds East,
585.38 feet; 4) South 25 degrees 11 minutes 36 seconds East, 1068.68 feet; 5)
South 15 degrees 05 minutes 34 seconds



--------------------------------------------------------------------------------

East, 44.04 feet to a point on a non-tangent curve, concave Northeasterly, to
which point a radial line bears South 29 degrees 29 minutes 49 seconds West,
183.00 feet; thence Northwesterly along said curve, through a central angle of
35 degrees 24 minutes 31 seconds, 113.09 feet; thence North 25 degrees 05
minutes 40 seconds West, 1560.17 feet to the beginning of a curve, concave
Easterly, having a radius of 482.50 feet; thence Northerly along said curve,
through a central angle of 19 degrees 09 minutes 21 seconds, 161.32 feet; hence
North 05 degrees 56 minutes 19 seconds West, 202.85 feet to the beginning of a
curve, concave Westerly, having a radius of 467.50 feet; thence Northerly along
said curve, through a central angle of 23 degrees 17 minutes 28 seconds, 190.04
feet to the beginning of a reverse curve concave Easterly, having a radius of
532.50 feet; thence Northerly along said curve, through a central angle of 25
degrees 06 minutes 46 seconds, 233.39 feet; thence North 81 degrees 54 minutes
49 seconds East, 76.21 feet to the true point of beginning. Said parcel contains
an area of 134,229 square feet (3.081 acres), more or less.

HARRAH’S METROPOLIS

TRACT 6:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

ALL OF THAT PROPERTY LOCATED IN THE FRACTIONAL SECTION 11 AND SECTION 2,
TOWNSHIP 16 SOUTH, RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN AND IN THE CITY
OF METROPOLIS, MASSAC COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS: BEGINNING
AT A POINT IN THE EAST LINE OF METROPOLIS STREET, EXTENDED, AT THE POINT WHERE
IT INTERSECTS THE LOW WATER MARK OF THE OHIO RIVER, THENCE WESTERLY ALONG THE
LOW WATER MARK OF THE OHIO RIVER TO THE POINT WHERE IT INTERSECTS THE WEST LINE
OF BROADWAY STREET, EXTENDED TO THE POINT WHERE IT INTERSECTS THE LOW WATER MARK
OF THE OHIO RIVER; THENCE



--------------------------------------------------------------------------------

NORTHERLY ALONG THE WEST LINE OF BROADWAY STREET, EXTENDED, TO THE SOUTH LINE OF
FRONT STREET; THENCE EASTERLY ALONG THE SOUTH LINE OF SAID FRONT STREET TO THE
EAST LINE OF METROPOLIS STREET, EXTENDED, TO THE POINT WHERE IT INTERSECTS WITH
THE EAST LINE OF METROPOLIS STREET; THENCE SOUTHERLY ALONG THE EAST LINE OF
METROPOLIS STREET, EXTENDED, TO THE POINT WHERE IT INTERSECTS THE LOW WATER MARK
OF THE OHIO RIVER, TO THE POINT OF BEGINNING.

TOGETHER WITH THAT PROPERTY BEING THE BED AND BOTTOM OF THE OHIO RIVER
IMMEDIATELY ADJACENT TO THE UPLANDS LOCATED IN THE CITY OF METROPOLIS, MASSAC
COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS: BEGINNING AT THE POINT IN THE
EAST LINE OF METROPOLIS STREET, EXTENDED, AT THE POINT WHERE IT INTERSECTS THE
LOW WATER MARK OF THE OHIO RIVER; THENCE SOUTHERLY ALONG THE EAST LINE OF
METROPOLIS STREET TO THE POINT IN THE OHIO RIVER WHERE IT INTERSECTS THE
ILLINOIS/KENTUCKY STATE LINE; THENCE WESTERLY ALONG THE ILLINOIS/KENTUCKY STATE
LINE TO THE POINT WHERE IT INTERSECTS THE WEST LINE OF BROADWAY STREET,
EXTENDED, AT THE POINT WHERE IT INTERSECTS THE ILLINOIS/KENTUCKY STATE LINE;
THENCE NORTHERLY ALONG THE WEST LINE OF BROADWAY STREET TO THE POINT IN THE WEST
LINE OF BROADWAY STREET, EXTENDED, AT THE POINT WHERE IT INTERSECTS THE LOW
WATER MARK OF THE OHIO RIVER; THENCE EASTERLY ALONG THE LOW WATER MARK OF THE
OHIO RIVER, TO THE POINT OF BEGINNING.

ALSO BEING FURTHER DESCRIBED AS:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTIONS 2 AND 11, TOWNSHIP 16 SOUTH
RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN, SITUATED IN THE CITY OF
METROPOLIS, MASSAC COUNTY, ILLINOIS, AS SHOWN ON PLAT RECORDED IN DEED BOOK N,
PAGE 375, IN THE MASSAC COUNTY CLERK’S OFFICE, AND MORE PARTICULARLY DESCRIBED
AS FOLLOWS: BEGINNING AT A POINT LOCATED AT THE INTERSECTION OF THE EAST RIGHT
OF WAY LINE OF METROPOLIS STREET EXTENDED AND THE PROPOSED SOUTH LINE OF FRONT
STREET, SAID POINT BEING 55 FEET FROM THE INTERSECTION OF THE EAST RIGHT OF WAY
LINE OF METROPOLIS STREET AND THE NORTH RIGHT OF WAY LINE OF FRONT STREET;
THENCE ALONG THE EAST LINE OF METROPOLIS STREET EXTENDED SOUTH 34 DEGREES 47
MINUTES 46 SECONDS WEST, 559.55 FEET TO THE STATE LINE DIVIDING ILLINOIS AND
KENTUCKY, SAID STATE LINE BASED UPON U.S. SUPREME COURT CASE “ILLINOIS V.
KENTUCKY, NO. 106 ORIGINAL” WITH FINAL DECREE ENTERED ON DECEMBER 2, 1994;
THENCE ALONG SAID STATE LINE THE FOLLOWING 30 CALLS: NORTH 62 DEGREES 15 MINUTES
33 SECONDS WEST, 29.38 FEET; NORTH 59 DEGREES 03 MINUTES 18 SECONDS WEST, 78.88
FEET; NORTH 66 DEGREES 32 MINUTES 08 SECONDS WEST, 33.40 FEET; NORTH 56 DEGREES
02 MINUTES 07 SECONDS WEST, 69.41 FEET; NORTH 51 DEGREES 31 MINUTES 59 SECONDS
WEST, 65.88 FEET; NORTH 54



--------------------------------------------------------------------------------

DEGREES 59 MINUTES 52 SECONDS WEST, 77.88 FEET; NORTH 56 DEGREES 01 MINUTES 50
SECONDS WEST, 34.70 FEET; NORTH 55 DEGREES 49 MINUTES 17 SECONDS WEST, 62.14
FEET; NORTH 55 DEGREES 05 MINUTES 08 SECONDS WEST, 67.76 FEET; NORTH 53 DEGREES
27 MINUTES 45 SECONDS WEST, 58.96 FEET; NORTH 56 DEGREES 01 MINUTES 56 SECONDS
WEST, 104.13 FEET; NORTH 62 DEGREES 01 MINUTES 40 SECONDS WEST, 69.57 FEET;
NORTH 70 DEGREES 19 MINUTES 24 SECONDS WEST, 38.97 FEET; NORTH 48 DEGREES 25
MINUTES 01 SECONDS WEST, 44.25 FEET; NORTH 62 DEGREES 30 MINUTES 34 SECONDS
WEST, 62.30 FEET; NORTH 57 DEGREES 52 MINUTES 50 SECONDS WEST, 65.47 FEET; NORTH
46 DEGREES 34 MINUTES 06 SECONDS WEST, 68.47 FEET; NORTH 45 DEGREES 47 MINUTES
17 SECONDS WEST, 54.49 FEET; NORTH 53 DEGREES 41 MINUTES 19 SECONDS WEST, 66.89
FEET; NORTH 64 DEGREES 12 MINUTES 40 SECONDS WEST, 47.88 FEET; NORTH 57 DEGREES
26 MINUTES 17 SECONDS WEST, 104.53 FEET; NORTH 58 DEGREES 32 MINUTES 43 SECONDS
WEST, 139.93 FEET; NORTH 48 DEGREES 32 MINUTES 35 SECONDS WEST, 120.37
FEET;NORTH 51 DEGREES 34 MINUTES 37 SECONDS WEST, 59.33 FEET; NORTH 50 DEGREES
23 MINUTES 14 SECONDS WEST, 31.18 FEET; NORTH 48 DEGREES 32 MINUTES 11 SECONDS
WEST, 60.18 FEET; NORTH 43 DEGREES 45 MINUTES 32 SECONDS WEST, 63.33 FEET; NORTH
52 DEGREES 27 MINUTES 33 SECONDS WEST, 60.46 FEET; NORTH 48 DEGREES 43 MINUTES
04 SECONDS WEST, 28.03 FEET; NORTH 55 DEGREES 33 MINUTES 40 SECONDS WEST, 21.14
FEET TO A POINT ON THE WEST LINE OF BROADWAY STREET EXTENDED; THENCE LEAVING
SAID STATE LINE AND ALONG THE WEST LINE OF BROADWAY STREET EXTENDED, NORTH 34
DEGREES 47 MINUTES 46 SECONDS EAST 275.84 FEET TO A HALF INCH REBAR WITH PLASTIC
CAP SET; THENCE CONTINUING ALONG SAID WEST LINE OF BROADWAY STREET EXTENDED,
NORTH 34 DEGREES 47 MINUTES 46 SECONDS EAST, 273.56 FEET TO A HALF INCH REBAR
WITH PLASTIC CAP SET ON THE PROPOSED SOUTH LINE OF FRONT STREET, SAID REBAR
LOCATED 55 FEET FROM THE INTERSECTION OF THE WEST RIGHT OF WAY LINE OF BROADWAY
STREET AND THE NORTH RIGHT OF WAY LINE OF FRONT STREET; THENCE ALONG THE
PROPOSED SOUTH LINE OF FRONT STREET, SOUTH 55 DEGREES 12 MINUTES 14 SECONDS
EAST, 1879.91 FEET TO THE POINT OF BEGINNING.

TRACT 7:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE (SAID LEASEHOLD ESTATE BEING DEFINED AS THE RIGHT OF POSSESSION
GRANTED IN THE LEASE FOR THE LEASE TERM), CREATED BY THE INSTRUMENT HEREIN
REFERRED TO AS THE LEASE (SECOND LANDING LEASE), EXECUTED BY CITY OF METROPOLIS,
AS LESSOR, AND SOUTHERN ILLINOIS RIVERBOAT CASINO CRUISES, INC., AS LESSEE,
DATED OCTOBER 1, 2015 FOR A PERIOD OF TEN (10) YEARS WITH TWO (2) OPTIONS TO
RENEW FOR A PERIOD OF FIVE (5) YEARS EACH AND APPROVED BY ORDINANCE 2015-17 ON
SEPTEMBER 14, 2015 BY THE CITY OF METROPOLIS FILED SEPTEMBER



--------------------------------------------------------------------------------

18, 2017 IN BOOK 879, PAGES 952-971 IN THE MASSAC COUNTY RECORDER’S OFFICE WHICH
LEASE DEMISES THE FOLLOWING DESCRIBED LAND:

ALL OF THAT PROPERTY LOCATED IN THE FRACTIONAL SECTION 11, TOWNSHIP 16 SOUTH,
RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN AND IN THE CITY OF METROPOLIS,
MASSAC COUNTY, STATE OF ILLINOIS, DESCRIBED AS FOLLOWS: BEGINNING AT A POINT IN
THE EAST LINE OF METROPOLIS STREET, EXTENDED, AT THE POINT WHERE IT INTERSECTS
THE MODERN LOW WATER MARK OF THE OHIO RIVER; THENCE EASTERLY ALONG THE SAID LOW
WATER MARK OF THE OHIO RIVER TO THE POINT WHERE IT INTERSECTS THE EAST LINE OF
GIRARD STREET, EXTENDED, TO THE POINT WHERE IT INTERSECTS THE SAID MODERN LOW
WATER MARK ON THE OHIO RIVER; THENCE NORTHERLY ALONG THE EAST LINE OF GIRARD
STREET, EXTENDED, TO THE SOUTH R.O.W. LINE OF FRONT STREET; THENCE WESTERLY
ALONG THE SOUTH R.O.W. LINE OF SAID FRONT STREET TO THE EAST LINE OF METROPOLIS
STREET AT THE POINT WHERE IT INTERSECTS WITH THE EAST LINE OF METROPOLIS STREET;
THENCE SOUTHERLY ALONG THE EAST LINE OF METROPOLIS STREET, EXTENDED, TO THE
POINT WHERE IT INTERSECTS THE MODERN LOW WATER MARK OF THE OHIO RIVER, BEING THE
POINT OF BEGINNING.

TRACT 8:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

LOTS 28 AND 466 IN BLOCK NO. 4, OF THE ORIGINAL PLAT OF THE CITY OF METROPOLIS,
ILLINOIS.

TRACT 9:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS: THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN



--------------------------------------------------------------------------------

REFERRED TO AS THE LEASE (FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS,
AS LESSOR, AND P.C.I., INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT
APPEAR OF RECORD), AND AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES
NOT APPEAR OF RECORD), AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT
DOES NOT APPEAR OF RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED
AUGUST 25, 1995, FILED AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I.,
INC. ASSIGNS ALL RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO
SOUTHERN ILLINOIS RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE
AGREEMENT, DATED MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND
AMENDMENT TO LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK
708 PAGE 79, AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED
OCTOBER 19, 2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING
DESCRIBED LAND FOR A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING
DECEMBER 31, 2019:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION 2 OF TOWNSHIP 16 SOUTH, RANGE 4
EAST OF THE THIRD PRINCIPAL MERIDIAN IN THE CITY OF METROPOLIS, MASSAC COUNTY,
ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A ONE-HALF INCH
DIAMETER REBAR AND PLASTIC CAP SET WHERE THE NORTHEASTERLY RIGHT OF WAY LINE OF
FRONT STREET INTERSECTS THE SOUTHEASTERLY RIGHT-OF-WAY LINE OF MARKET STREET,
SAID POINT BEING THE WESTERLY MOST CORNER OF THE AFORESAID BLOCK 4, THENCE FROM
SAID POINT OF BEGINNING PROCEED SOUTH 55 DEGREES 12 MINUTES 14 SECONDS EAST WITH
THE NORTHEASTERLY RIGHT OF WAY LINE OF FRONT STREET 359.98 FEET TO THE POINT OF
INTERSECTION WITH THE NORTHWESTERLY RIGHT OF WAY LINE OF FERRY STREET AT THE
SOUTHERLY MOST CORNER OF THE AFORESAID BLOCK 4; THENCE SOUTH 34 DEGREES 47
MINUTES 46 SECONDS WEST WITH A PROJECTION OF SAID NORTHWESTERLY RIGHT OF WAY
LINE 55.00 FEET TO THE INTERSECTION WITH THE SOUTHWESTERLY RIGHT OF WAY LINE OF
FRONT STREET, SAID SOUTHWESTERLY RIGHT OF WAY LINE BEING REFERRED TO AS
“PROPOSED SOUTH LINE OF FRONT STREET” AS CITED IN THE BOUNDARY LOCATION
AGREEMENT BETWEEN THE CITY OF METROPOLIS AND SOUTHERN ILLINOIS RIVERBOAT/CASINO
CRUISES, INC. OF RECORD IN VOLUME 535, PAGES 42 THROUGH 46 OF THE MASSAC COUNTY
RECORDER’S OFFICE; THENCE NORTH 55 DEGREES 12 MINUTES 14 SECONDS WEST ALONG AND
WITH SAID SOUTHWESTERLY LINE 359.98 FEET TO THE INTERSECTION WITH THE
SOUTHEASTERLY RIGHT OF WAY LINE OF MARKET STREET IF PROJECTED IN A SOUTHWESTERLY
DIRECTION FROM THE WESTERLY MOST CORNER OF THE AFORESAID BLOCK 4; THENCE NORTH
34 DEGREES 47 MINUTES 46 SECONDS EAST ALONG AND WITH SAID PROJECTED LINE 55.00
FEET TO THE POINT OF BEGINNING. A/K/A PORTION OF VACATED FRONT STREET BETWEEN
MARKET AND FERRY STREETS;



--------------------------------------------------------------------------------

TRACT 10:

THE ESTATE OR INTEREST IN THE LAND DESCRIBED BELOW AND COVERED HEREIN IS:THE
LEASEHOLD ESTATE, CREATED BY THE INSTRUMENT HEREIN REFERRED TO AS THE LEASE
(FIRST LANDING LEASE), EXECUTED BY CITY OF METROPOLIS, AS LESSOR, AND P.C.I.,
INC., AS LESSEE, DATED DECEMBER 10, 1990 (LEASE DOES NOT APPEAR OF RECORD), AND
AMENDMENT TO LEASE, DATED MAY 26, 1992 (AMENDMENT DOES NOT APPEAR OF RECORD),
AND AMENDMENT TO LEASE, DATED JULY 13, 1992 (AMENDMENT DOES NOT APPEAR OF
RECORD), AND AMENDMENT AND ASSIGNMENT OF LEASE, DATED AUGUST 25, 1995, FILED
AUGUST 31, 1995, IN BOOK 399 PAGE 10, IN WHICH P.C.I., INC. ASSIGNS ALL RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LEASE TO SOUTHERN ILLINOIS
RIVERBOAT/CASINO CRUISES, INC., AND AMENDMENT TO LEASE AGREEMENT, DATED
MARCH 26, 2001, FILED APRIL 11, 2001, IN BOOK 568 PAGE 69, AND AMENDMENT TO
LEASE AGREEMENT, DATED MARCH 9, 2004, FILED JULY 9, 2004, IN BOOK 708 PAGE 79,
AND AMENDMENT TO LEASE AGREEMENT, DATED SEPTEMBER 13, 2004, FILED OCTOBER 19,
2004, IN BOOK 719 PAGE 180, WHICH LEASE DEMISES THE FOLLOWING DESCRIBED LAND FOR
A TERM OF YEARS BEGINNING JANUARY 1, 1992, AND ENDING DECEMBER 31, 2019:

A PARCEL OF LAND LOCATED IN FRACTIONAL SECTION 2 OF TOWNSHIP 16 SOUTH, RANGE 4
EAST OF THE THIRD PRINCIPAL MERIDIAN IN THE CITY OF METROPOLIS, MASSAC COUNTY,
ILLINOIS, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A ONE HALF INCH
DIAMETER REBAR AND PLASTIC CAP SET WHERE THE SOUTHWESTERLY RIGHT OF WAY LINE OF
FIRST STREET INTERSECTS THE SOUTHEASTERLY RIGHT OF WAY LINE OF MARKET STREET,
SAID POINT BEING THE NORTHERLY MOST CORNER OF THE AFORESAID BLOCK 4; THENCE FROM
SAID POINT OF BEGINNING PROCEED NORTH 34 DEGREES 47 MINUTES 46 SECONDS EAST WITH
THE SOUTHEASTERLY RIGHT OF WAY LINE OF MARKET STREET, IF PROJECTED, 70.00 FEET
TO THE POINT OF INTERSECTION WITH THE NORTHEASTERLY RIGHT OF WAY LINE OF FIRST
STREET AT THE WESTERLY MOST CORNER OF BLOCK 11 AFORESAID; THENCE SOUTH 55
DEGREES 12 MINUTES 14 SECONDS EAST ALONG AND WITH SAID NORTHEASTERLY RIGHT OF
WAY LINE, THE SAME BEING THE SOUTHWESTERLY LINE OF SAID BLOCK 11, A DISTANCE OF
359.98 FEET TO THE POINT OF INTERSECTION WITH THE NORTHWESTERLY RIGHT OF WAY
LINE OF FERRY STREET AT THE SOUTHERLY MOST CORNER OF SAID BLOCK 11; THENCE SOUTH
34 DEGREES 47 MINUTES 46 SECONDS WEST ALONG AND WITH A PROJECTION OF THE
NORTHWESTERLY RIGHT OF WAY LINE OF FERRY STREET, 70.00 FEET TO THE SOUTHWESTERLY
RIGHT OF WAY LINE OF FIRST STREET AT THE EASTERLY MOST CORNER OF BLOCK 4
AFORESAID; THENCE NORTH 55 DEGREES 12 MINUTES 14 SECONDS WEST ALONG AND WITH
SAID RIGHT OF WAY LINE, 359.98 FEET TO THE POINT OF BEGINNING. A/K/A PORTION OF
VACATED FIRST STREET BETWEEN MARKET AND FERRY STREETS;



--------------------------------------------------------------------------------

AND

THE ENTIRE SOUTHERLY ONE-HALF OF THE FOLLOWING DESCRIBED REAL PROPERTY:

PORTION OF FRONT STREET RIGHT-OF-WAY BETWEEN FERRY STREET AND METROPOLIS STREET
TO BE CLOSED AND VACATED. BEING A PORTION OF THE FRONT STREET RIGHT-OF-WAY
LOCATED EAST OF FERRY STREET AND WEST OF METROPOLIS STREET IN THE CITY OF
METROPOLIS, MASSAC COUNTY, ILLINOIS, SAID PROPERTY BEING LOCATED IN FRACTIONAL
SECTION 11, TOWNSHIP 16 SOUTH, RANGE 4 EAST OF THE THIRD PRINCIPAL MERIDIAN,
SAID PROPERTY BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A STEEL ROD, ONE-HALF INCH IN DIAMETER, TWENTY-FOUR INCHES LONG
WITH A YELLOW PLASTIC CAP STAMPED “FMT ENGRS L.R.L.S. 2651” SET AT THE
SOUTHWESTERLY CORNER OF LOT NO. 27, BLOCK NO. 3 OF THE PLAT OF METROPOLIS CITY
OF RECORD IN DEED BOOK “N”, PAGES 375 THROUGH 378 OF THE MASSAC COUNTY CLERK’S
OFFICE, SAID POINT BEING LOCATED AT THE SOUTHWESTERLY CORNER OF DOROTHY MILLER
PARK WHERE THE EASTERLY RIGHT-OF-WAY LINE OF FERRY STREET INTERSECTS THE
NORTHERLY RIGHT-OF-WAY LINE OF FRONT STREET; THENCE FROM SAID POINT OF BEGINNING
PROCEED S. 55 DEGREES 12’14” E. ALONG AND WITH THE SOUTHERLY LINE OF THE
AFORESAID BLOCK NO. 3 AND THE NORTHERLY LINE OF SAID FRONT STREET, 359.97 FEET
TO A MAGNETIC NAIL SET NEAR THE BACK OF A CONCRETE WALK AT THE SOUTHEASTERLY
CORNER OF SAID DOROTHY MILLER PARK, SAID NAIL BEING LOCATED AT THE SOUTHEASTERLY
CORNER OF LOT NO. 19, BLOCK NO. 3 OF THE AFORESAID PLAT OF METROPOLIS CITY AND
ON THE WESTERLY RIGHT-OF-WAY LINE OF METROPOLIS STREET; THENCE PROCEED S. 34
DEGREES 47’46” W, ALONG AND WITH THE PROJECTED WESTERLY RIGHT-OF-WAY LINE OF
SAID METROPOLIS STREET 55.00 FEET TO A MAGNETIC NAIL WITH A YELLOW PLASTIC CAP
STAMPED “FMT ENGRS I.L.R.S. 2651” SET ON THE NORTHERLY LINE OF TRACT 9 AS
DESCRIBED IN BOUNDARY LOCATION AGREEMENT BETWEEN THE CITY OF METROPOLIS AND
SOUTHERN ILLINOIS RIVERBOAT/CASINO CRUISES, INC., RECORDED IN VOLUME 535 AT
PAGES 41 THROUGH 46 OF RECORDS IN THE MASSAC COUNTY CLERK’S OFFICE, SAID MARKER
ALSO BEING LOCATED ON THE SOUTHERLY RIGHT-OF-WAY LINE OF SAID FRONT STREET;
THENCE PROCEED N. 55 DEGREES 12’14” W. ALONG AND WITH SAID RIGHT-OF-WAY LINE AND
THE LINE OF SAID TRACT 9, A DISTANCE OF 359.97 FEET TO A MAGNETIC NAIL WITH A
YELLOW PLASTIC CAP AS HERETOFORE DESCRIBED SET AT THE INTERSECTION WITH THE
PROJECTED EASTERLY RIGHT-OF-WAY LINE OF THE AFORESAID FERRY STREET; THENCE
PROCEED N. 34 DEGREES 47’46” E. ALONG AND WITH SAID PROJECTED LINE, 55.00 FEET
TO THE POINT OF BEGINNING OF THE HEREIN DESCRIBED PROPERTY.



--------------------------------------------------------------------------------

HARVEY’S LAKE TAHOE (NEVADA)

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF DOUGLAS, STATE OF
NEVADA AND IS DESCRIBED AS FOLLOWS:

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF DOUGLAS, STATE OF
NEVADA AND IS DESCRIBED AS FOLLOWS:

PARCEL 1:

A parcel of land located within a portion of Section 27, Township 13 North,
Range 10 East, MDB&M, Douglas County, Nevada, being more particularly described
as follows:

COMMENCING at a point lying at the intersection of the California-Nevada state
line and the Westerly right-of-way line at U.S. Highway 50;

Thence N. 48°42’34” W., 990.12 feet along the California-Nevada state line to
the POINT OF BEGINNING;

Thence N. 48°42’34” W., 117.90 feet along the California-Nevada state line;

Thence N. 30°18’30” E., 172.01 feet;

Thence N. 70°15’01” W., 157.23 feet;

Thence N. 29°43’25” W., 86.29 feet;

Thence N. 00°50’44” E., 33.27 feet;

Thence N. 62°26’55” W., 72.14 feet to a point on the Easterly right-of-way line
of Stateline Loop Road;

Thence N. 23°57’13” E., 121.09 feet along said Easterly right-of-way line;

Thence along said Easterly right-of-way line 144.33 feet along the arc of a
curve to the right having a central angle of

07°04’04” and a radius of 1170.00 feet (chord bears N. 27°29’15” E., 144.24
feet);

Thence S. 62°03’50” E., 1396.61 feet to a point on the Westerly right-of-way
line of U.S. Highway 50;

Thence S. 27°57’22” W., 296.01 feet along the Westerly right-of-way of U.S.
Highway 50;

Thence N. 62°02’38” W., 289.93 feet;

Thence N. 80°14-14” W., 709.00 feet to the POINT OF BEGINNING

Document No. 434235 is provided pursuant to the requirements of Section 6.NRS
111.312.



--------------------------------------------------------------------------------

PARCEL 2:

A parcel of land located within a portion of Section 27, Township 13 North,
Range 18 East, M.D.B.&M., Douglas County, Nevada, being more particularly
described us follows:

COMMENCING at a point lying at the intersection of the California-Nevada state
line and the Westerly right-of-way line of U.S. Highway 50;

Thence N. 48°42’34” W., 1108.02 feet along the California -Nevada state line to
the POINT OF BEGINNING;

Thence N. 48°42’34” W., 306.26 feet along the California-Nevada state line to a
point on the Easterly right-or-way line of Stateline Loop Road;

Thence N. 23°57’13” E., 154.41 feet along the Easterly right-of-way line of
Stateline Loop Road;

Thence S. 62°26’55” E., 72.14 feet;

Thence S. 00°50’44” W., 33.27 feet;

Thence S. 29°43’25” E., 86.29 feet;

Thence S. 70°15’01” E., 157.23 feet;

Thence S. 30°18’30” W., 172.01 feet to the POINT OF BEGINNING.

Document No. 434233 is provided pursuant to the requirements of Section 6.NRS
111.312.

The above Parcel 1 and 2 is also described as a whole parcel by that certain
legal description contained in the Boundary Line Adjustment Grant Bargain, Sale
Deed recorded March 8, 2013 as Document No. 819513 as follows:

A parcel of land located within Section 27, Township 13 North, Range 18 East,
M.D.B.&M., Douglas County, Nevada, being more particularly described as follows:

BEGINNING at a point being the intersection the Easterly right-of-way line of
Lake Parkway and the California-Nevada State Line which bears S. 50°37’18” W.,
3759.09 feet from the Northeast corner of said Section 27;

Thence N. 23°59’13” E., along said Easterly right-of-way line, 275.26 feet;

Thence, continuing along said Easterly right-of-way line, 144.26 feet along the
arc of a curve to the right having a central angle of 07°03’ 51” and a radius of
1,170.00 feet, (chord bears N. 27°31’09” E., 144.16 feet);

Thence S. 62°01 ‘24” E., 293.17 to a brass cap at the Southwesterly corner of
the 20.836 acre Park Cattle Company parcel as shown on the Record of Survey
Supporting a Boundary Line Adjustment for Park Cattle Co., Document No. 274260,
of the Douglas County Recorder’s office;



--------------------------------------------------------------------------------

Thence S. 62°01’24” E., along the Southwesterly line of said parcel, 1105.54 to
the Northwesterly right-of-way line of U.S. Highway 50;

Thence S. 27°59’57” W., along said right-of-way line, 296.01 feet to the
Northeasterly corner of the Harvey’s Tahoe Management Company, Inc. parcel as
described in the deed, Document No. 723806, of the Douglas County Recorder’s
office;

Thence along the Northerly line of said Harvey’s parcel the following four
courses;

N. 62°00’03” W., 289.93 feet;

N. 80°11’39” W., 613.21 feet;

S. 48°39’46” E., 11.05 feet;

N. 80°11’39” W., 95.61 feet to a point on the California-Nevada State Line;

Thence N. 48°39’46” W., along said State Line, 12.93 feet to a G.L.O. brass cap
State Line monument as shown on said Record of Survey, Document No. 274260;

Thence N. 48°42’34” W., continuing along said State Line, 424.48 feet to the
POINT OF BEGINNING.

Said land is also shown on the Record of Survey to Support a Boundary Line
Adjustment for Edgewood Companies, F.K.A. Park Cattle Company, according to the
map thereof, filed in the office of the County Recorder of Douglas County, State
of Nevada on March 8, 2013, in Book 313, Page 1687, as File No. 819512, Official
Records.

APN: 1318-27-001-013

Document No. 819513 is provided pursuant to the requirements of Section 6.NRS
111.312.

HARVEY’S LAKE TAHOE (CALIFORNIA)

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SOUTH LAKE TAHOE,
COUNTY OF EL DORADO, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

A parcel of land located within a portion of Section 27, Township 13 North,
Range 18 East, M.D.B.&M., El Dorado County, California, being more particularly
described as follows:

Commencing at a point lying at the intersection of the California-Nevada State
Line and the westerly right of way line of U.S. Highway 50; Thence North 48° 42’
34” West, 1104.38 feet along the California-Nevada State Line to the point of
beginning; thence South 88° 32’ 23” West, 290.89 feet along the Northerly right
of way line of Stateline Avenue; thence along the Easterly right of way line of
Stateline Loop Road, 37.84 feet along the arc of a curve to the right having a
central angle of 108° 24’ 37” and a radius of 20.00 feet (chord bears North 37°
15’ 44” West, 32.44 feet); thence continuing along the Easterly right of way
line of Stateline Loop Road, 75.86 feet along the arc of a non-tangent compound
curve having a central angle of 07° 00’ 36” and a



--------------------------------------------------------------------------------

radius of 620.00 feet (chord bears North 20° 26’ 55” East, 75.81 feet); thence
North 23° 57’ 13” East, 125.90 feet to a point on the California-Nevada State
Line; thence departing said Easterly right of way line of Stateline Loop Road,
South 48° 42’ 34” East, 309.89 feet along the California-Nevada State Line to
the point of beginning.

HORSESHOE BOSSIER – WATER BOTTOM

TRACT 3: (APN: N/A)

PROPERTY “Z”

Fee Simple: State of Louisiana, State Land Office

Leasehold: Horseshoe Entertainment

That certain leasehold estate created by the Lease affecting the following
described property:

A tract of land located adjacent to Section 29, 30 and 32, Township 18 North,
Range 13 West, Bossier City, Bossier Parish, Louisiana, being more fully
described as follows:

Commencing at the Southwest corner of Lot 81, of the Corrected Map of East
Shreveport Subdivision, as recorded in Book 60, page 17 of the Records of
Bossier Parish, Louisiana; run thence along the line which is an extension of
the Northerly right of way line of Rush Street South 50°23’52” West a distance
of 46.12 feet to a point on the Westerly toe of the Levee; run thence along said
toe South 50°18’57” East a distance of 555.42 feet to a point on the Northerly
right of way line of the East approach to the Traffic Street Bridge as recorded
in Book 35, page 169 of the Records of Bossier Parish, Louisiana; run thence
along said Northerly right of way line South 49°05’52” West a distance of 563.81
feet to a point on the Easterly Bank of Red River; run thence along said bank
the following courses and distances: North 24°04’48” West a distance of 121.67
feet; North 21°19’14” West a distance of 100.63 feet; North 17°23’06” East a
distance of 22.62 feet; thence leaving said bank run South 62°39’42” West a
distance of 65.10 feet more or less to the mean low water level of Red River,
SAID POINT BEING THE POINT OF BEGINNING of tract herein described:

Continue thence South 62°39’42” West a distance of 163.93 feet into Red River;
run thence North 27°49’38” West a distance of 400.00 feet; run thence North
62°39’42” East a distance of 193.18 feet more or less to the mean low water
level of the River; run thence with the mean low water level South 27°20’18”
East a distance of 370.60 feet more or less and South 13°58’04” West a distance
of 39.13 feet more or less to the Point of Beginning of tract, containing 1.75
acres, more or less.

HORSESHOE BOSSIER – BONOMO

TRACT 2: (APN: 124188)



--------------------------------------------------------------------------------

Fee Simple:    Bonomo Investment Company, LLC & except as to the West 30 feet of
the East 40 feet of Lot 41 which is vested in Johnny Bonomo, Jr. and Mary
Cordaro Bonomo Leasehold:    Horseshoe Entertainment

Lease affecting Lots 37, 38, 39, and the East 55 feet of Lot 40, and the East 40
feet of Lot 41, Corrected Map of East Shreveport, a subdivision of the City of
Bossier City, as per plat recorded in Book 60, page 17 of the Conveyance Records
of Bossier Parish, Louisiana.

HORSESHOE HAMMOND – NATIONAL RAILROAD

Parcel 1:

All of that certain premises as demised and depicted on an Exhibit to that
Memorandum of Lease by and between National Railroad Passenger Corporation
(Landlord) and Horseshoe Hammond, LLC (Tenant) dated                     , 2017,
defined as being a 78,805 S.F./1.809 acre leased area and also a leased 25’
non-exclusive roadway, being a portion of that parcel described herein below:

ALL THAT PARCEL of land situate in the City of Hammond, County of Lake and State
of Indiana, being part of Section 6, Township 37 North, Range 9 West, of the
Second Principal Meridian, bounded and described according to a plan of survey
made by Plumb, Tuckett and Hubbard, Inc., Consulting Engineers, dated
November 8, 1978, as follows, viz: COMMENCING at the Southwest corner of said
Section 6; thence extending North 0 degrees 41 minutes 54 seconds East, along
the West line of said Section 6, said West line being coincident with the
centerline of Calumet Avenue, 3,406.41 feet to a P.K. nail marking the true
point of beginning for the parcel of land being described; EXTENDING from said
true point of beginning the following five courses and distances: (1) North 0
degrees 41 minutes 54 seconds East, continuing along said West line of Section 6
and centerline of Calumet Avenue, 168.76 feet to a P.K. nail in the
southwesterly line of land now or formerly of Baltimore and Ohio Railroad;
thence (2) Southeastwardly, by said last mentioned land, on a curve to the left
having a radius of 11,277.44 feet, the chord of which bears South 50 degrees 40
minutes 32 seconds East, for a length of 914.78 feet, the arc distance of 915.03
feet to a point of tangent marked by an iron pin; thence (3) South 53 degrees 00
minutes East, still by the last mentioned land, 328.30 feet to a P.K. nail in
the centerline of Lake Avenue; thence (4) South 0 degrees 42 minutes 48 seconds
West, along said centerline of Lake Avenue, 220.32 feet to a P.K. nail; thence
(5) North 49 degrees 27 minutes 36 seconds West, 1275.61 feet to the place of
beginning. CONTAINING 178,997.73 square feet, more or less, or 4.109 acres, more
or less.

HORSESHOE HAMMOND – WATERWORKS

PARCEL 4: (1001 Calumet Avenue)

A 32.00 foot-wide strip of land being a part of the Northwest Quarter of
Section 6, Township 37 North, Range 9 West located in North Township, Lake
County, Indiana, the centerline of which is described as follows:



--------------------------------------------------------------------------------

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,091.63 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West to a point on
a non-tangent curve concave to the northeast, said point being South 38 degrees
59 minutes 01 second West 1,637.02 feet from the radius point of said curve;
thence southeasterly 62.23 feet along said curve to its point of tangency, said
point of tangency being South 36 degrees 48 minutes 21 seconds West 1,637.02
feet from the radius point of said curve; thence South 53 degrees 11 minutes 39
seconds East 650.47 feet to the point of curvature of a curve to the left, said
point of curvature being South 36 degrees 48 minutes 21 seconds West 2,864.79
feet from the radius point of said curve; thence southeasterly 84.09 feet along
said curve to its point of tangency, said point of tangency being South 35
degrees 07 minutes 27 seconds West 2,864.79 feet from the radius point of said
curve; thence South 54 degrees 52 minutes 33 seconds East 325.80 feet to the
point of curvature of a curve to the left, said point of curvature being South
35 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of said
curve; thence Southeasterly, Easterly, Northeasterly, Northerly, and
Northwesterly 142.07 feet along said curve to its point of tangency being North
67 degrees 07 minutes 27 seconds East 55.00 feet from the radius point of said
curve; thence North 22 degrees 52 minutes 33 seconds West 53.74 feet to the
point of curvature of a curve to the right, said point of curvature being South
67 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of said
curve; thence Northwesterly, Northerly and Northeasterly 56.62 feet along said
curve to its point of tangency, said point of tangency being North 53 degrees 53
minutes 40 seconds West 55.00 feet from the radius point of said curve; thence
North 36 degrees 06 minutes 20 seconds East 15.67 feet to the POINT OF BEGINNING
of this centerline description; thence North 36 degrees 06 minutes 20 seconds
East 254.64 feet to the point of curvature of a curve left, said point of
curvature being South 53 degrees 53 minutes 40 seconds East 40.00 feet from the
radius point of said curve; thence Northeasterly, Northerly, and Northwesterly
63.49 feet along said curve to its point of tangency, said point of tangency
being North 35 degrees 09 minutes 56 seconds East 40.00 feet from the radius
point of said curve; thence North 54 degrees 50 minutes 04 seconds West 117.95
feet to the point of curvature of a curve to the right, said point of curvature
being South 35 degrees 09 minutes 56 seconds West 40.00 feet from the radius
point of said curve; thence Northwesterly, Northerly, and Northeasterly 60.84
feet along said curve to its point of tangency, said point of tangency being
North 57 degrees 40 minutes 52 seconds West 40.00 feet from the radius point of
said curve; thence North 32 degrees 19 minutes 08 seconds East 330.68 feet to
the point of curvature of a curve to the left, said point of curvature being
South 57 degrees 40 minutes 52 seconds East 40.00 feet from the radius point of
said curve; thence Northeasterly, Northerly and Northwesterly 60.76 feet along
said curve to its point of tangency, said point of tangency being North 35
degrees 17 minutes 10 seconds East 40.00 feet from the radius point of said
curve; thence North 54 degrees 42 minutes 50 seconds West 227.88 feet to the
terminus of this centerline description.

HORSESHOE HAMMOND – CITY OF HAMMOND, DEPARTMENT OF REDEVELOPMENT

PARCEL 2: (825 Empress Drive)



--------------------------------------------------------------------------------

A part of the Northwest Quarter of Section 6, Township 37 North, Range 9 West
located in North Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast Corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,209.68 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West; thence South
41 degrees 13 minutes 34 seconds East 61.96 feet; thence South 41 degrees 13
minutes 34 seconds East 90.30 feet to the point of curvature of a curve to the
left, said point of curvature being South 48 degrees 46 minutes 26 seconds West
2,814.93 feet from the radius point of said curve; thence southeasterly 229.77
feet along said curve to a point being South 44 degrees 05 minutes 50 seconds
West 2,814.93 feet from the radius point of said curve; thence North 35 degrees
17 minutes 10 seconds East 17.84 feet to the Point of Beginning of this
description; thence North 35 degrees 17 minutes 10 seconds East 813.45 feet;
thence North 79 degrees 22 minutes 58 seconds East 71.38 feet; thence South 54
degrees 36 minutes 55 seconds East 100.48 feet; thence South 35 degrees 23
minutes 05 seconds West 90.00 feet; thence North 54 degrees 36 minutes 55
seconds West 110.00 feet; thence South 35 degrees 17 minutes 10 seconds West
780.38 feet; thence North 46 degrees 40 minutes 28 seconds West 40.40 feet to
the Point of Beginning.

PARCEL 3: (1001 Calumet Avenue)

A part of the Northwest Quarter of Section 6, Township 37 North, Range 9 West,
located in North Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,209.68 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West; thence South
41 degrees 13 minutes 34 seconds East 61.96 feet; thence South 41 degrees 13
minutes 34 seconds East 90.30 feet to the point of curvature of a curve to the
left, said point of curvature being South 48 degrees 46 minutes 26 seconds West
2,814.93 feet from the radius point of said curve; thence southeasterly 229.76
feet along said curve to a point being South 44 degrees 05 minutes 50 seconds
West 2,814.93 feet from the radius point of said curve; thence North 35 degrees
17 minutes 10 seconds East 831.29 feet; thence North 79 degrees 22 minutes 58
seconds East 71.38 feet; thence South 54 degrees 36 minutes 55 seconds East
100.48 feet to the Point of Beginning of this description; thence continuing
South 54 degrees 36 minutes 55 seconds East 146.67 feet; thence South 35 degrees
16 minutes 41 seconds West 523.46 feet; thence North 54 degrees 35 minutes 11
seconds West 236.35 feet; thence South 35 degrees 15 minutes 53 seconds West
349.92 feet; thence North 46 degrees 40 minutes 28 seconds West 20.88 feet;
thence North 35 degrees 17 minutes 10 seconds East 780.38 feet; thence South 54
degrees 36 minutes 55 seconds East 110.00 feet; thence North 35 degrees 23
minutes 05 seconds East 90.00 feet to the Point of Beginning.

PARCEL 5: (1002 Calumet Avenue)

A part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West
located in North Township, Lake County, Indiana, being bounded as follows:



--------------------------------------------------------------------------------

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minutes 03 seconds
West (assumed bearing) 2,195.00 feet along the East line of said Section 1 to
its point of intersection with the centerline of Indianapolis Boulevard (100
foot wide right-of-way); thence North 40 degrees 07 minutes 55 seconds West
3,007.99 feet along the centerline of Indianapolis Boulevard; thence North 49
degrees 52 minutes 05 seconds East 50.00 feet perpendicular to the centerline of
Indianapolis Boulevard to the northeastern right-of-way line of Indianapolis
Boulevard; thence North 40 degrees 07 minutes 55 seconds West 190.50 feet along
the northeastern right-of-way line of Indianapolis Boulevard; thence North 51
degrees 02 minutes 14 seconds East 290.22 feet; thence South 60 degrees 14
minutes 57 seconds East 49.35 feet; thence North 54 degrees 00 minutes 00
seconds East 528.73 feet to the point of curvature of a curve to the right, said
point of curvature being North 36 degrees 00 minutes 00 seconds West 326.48 feet
from the radius point of said curve; thence northeasterly and easterly 176.71
feet along said curve to a point being North 04 degrees 59 minutes 19 seconds
West 326.48 feet from the radius point of said curve and to the Point of
Beginning of this description; thence North 48 degrees 49 minutes 21 seconds
East 35.00 feet; thence South 41 degrees 10 minutes 39 seconds East 625.56 feet;
thence South 41 degrees 14 minutes 09 seconds East 34.87 feet to a point on a
non-tangent curve concave to the northeast (said curve hereinafter referred to
as “Curve #1”), said point of curvature being South 48 degrees 38 minutes 51
seconds West 5,682.15 feet from the radius point of said curve; thence
southeasterly 150.03 feet along Curve #1 to a point being South 47 degrees 08
minutes 05 seconds West 5,682.15 feet from the radius point of Curve #1; thence
North 48 degrees 45 minutes 56 seconds East 96.78 feet; thence South 41 degrees
14 minutes 04 seconds East 100.00 feet; thence South 48 degrees 45 minutes 56
seconds West 128.09 feet to a point on a non-tangent curve concave to the
northeast (said curve is concentric with Curve #1), said point being South 46
degrees 08 minutes 30 seconds West 5,717.15 feet from the radius point of said
curve; thence North 41 degrees 14 minutes 09 seconds West 34.96 feet; thence
North 41 degrees 10 minutes 39 seconds West 625.58 feet to the Point of
Beginning.

PARCEL 6: (1001 Calumet Avenue)

A part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West
and a part of Section 36, Township 38 North, Range 10 West located in North
Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 2,195.00 feet along the East line of said Section 1 to
its point of intersection with the centerline of Indianapolis Boulevard (100
foot wide right-of-way); thence North 40 degrees 07 minutes 55 seconds West
3,007.99 feet along the centerline of Indianapolis Boulevard; thence North 49
degrees 52 minutes 05 seconds East 50.00 feet perpendicular to the centerline of
Indianapolis Boulevard to the northeastern right-of-way line of Indianapolis
Boulevard; thence North 40 degrees 07 minutes 55 seconds West 190.50 feet along
the northeastern right-of-way line of Indianapolis Boulevard; thence North 51
degrees 02 minutes 14 seconds East 290.22 feet; thence South 60 degrees 14
minutes 57 seconds East 49.35 feet; thence North 54 degrees 00 minutes 00
seconds East 528.73 feet to the point of curvature of a curve to the right, said
point of curvature



--------------------------------------------------------------------------------

being North 36 degrees 00 minutes 00 seconds West 326.48 feet from the radius
point of said curve; thence northeasterly and easterly 118.22 feet along said
curve to the southwestern boundary of the 21.255 acre tract of land described in
the Quitclaim Deed recorded as instrument #91018107 on April 17, 1991, in the
Office of the Recorder of Lake County, Indiana, said point being North 15
degrees 15 minutes 10 seconds West 326.48 feet from the radius point of said
curve, the next seven (7) courses are along the boundary of said 21.255 acre
tract of land; 1) thence North 41 degrees 15 minutes 08 seconds West 1,700.29
feet to the Point of Beginning of this description; 2) thence North 41 degrees
15 minutes 08 seconds West 1,539.62 feet to the point of curvature of a curve to
the right, said point of curvature being South 48 degrees 44 minutes 52 seconds
West 24,828.52 feet from the radius point of said curve; 3) thence northwesterly
281.79 feet along said curve to its point of tangency, said point of tangency
being South 49 degrees 23 minutes 53 seconds West 24,828.52 feet from the radius
point of said curve; 4) thence North 40 degrees 36 minutes 07 seconds West
1,474.75 feet to the Indiana/Illinois State Line; 5) thence North 00 degrees 52
minutes 04 seconds West 138.52 feet along the Indiana/Illinois State Line; 6)
thence South 48 degrees 50 minutes 29 seconds East 279.19 feet; 7) thence South
41 degrees 14 minutes 04 seconds East 2,051.13 feet to the northwestern corner
of the tract of land described in the Quitclaim Deed recorded in Deed Record
1219, page 31, on November 5, 1962, in said Recorder’s Office, said corner being
on “Eggers Fence Line”; thence South 87 degrees 40 minutes 04 seconds East 11.27
feet along the northern boundary of said tract of land which is also along
“Eggers Fence Line”; thence South 41 degrees 12 minutes 09 seconds East 139.21
feet; thence South 40 degrees 14 minutes 07 seconds East 154.35 feet to a point
on a non-tangent curve concave to the southwest, said point being North 51
degrees 42 minutes 18 seconds East 1,514.88 feet from the radius point of said
curve;

thence southeasterly 141.95 feet along said curve to a point being North 57
degrees 04 minutes 25 seconds East 1,514.88 feet from the radius point of said
curve; thence South 30 degrees 59 minutes 10 seconds East 154.35 feet; thence
South 30 degrees 01 minute 09 seconds East 186.88 feet; thence South 30 degrees
59 minutes 24 seconds East 155.62 feet to a point on a non-tangent curve concave
to the northeast, said point being South 57 degrees 04 minutes 25 seconds West
1,539.88 feet from the radius point of said curve; thence southeasterly 143.63
feet to a point being South 51 degrees 43 minutes 47 seconds West 1,539.88 feet
from the radius point of said curve; thence South 48 degrees 44 minutes 52
seconds West 29.89 feet to the Point of Beginning;

ALSO, a part of the Northeast Quarter of Section 1, Township 37 North, Range 10
West and a part of Section 36, Township 38 North, Range 10 West located in North
Township, Lake County, Indiana, being bounded as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 2,195.00 feet along the East line of said Section 1 to
its point of intersection with the centerline of Indianapolis Boulevard (100
foot wide right-of-way); thence North 40 degrees 07 minutes 55 seconds West
3,007.99 feet along the centerline of Indianapolis Boulevard; thence North 49
degrees 52 minutes 05 seconds East 50.00 feet perpendicular to the centerline of
Indianapolis Boulevard to the northeastern right-of-way line of Indianapolis
Boulevard; thence North 40 degrees 07 minutes 55 seconds West 190.50 feet along
the northeastern right-of-way line of



--------------------------------------------------------------------------------

Indianapolis Boulevard; thence North 51 degrees 02 minutes 14 seconds East
290.22 feet; thence South 60 degrees 14 minutes 57 seconds East 49.35 feet;
thence North 54 degrees 00 minutes 00 seconds East 528.73 feet to the point of
curvature of a curve to the right (said curve hereinafter referred to as “Curve
#1), said point of curvature being North 36 degrees 00 minutes 00 seconds West
326.48 feet from the radius point of Curve #1; thence northeasterly and easterly
176.71 feet along Curve #1 to a point being North 04 degrees 59 minutes 19
seconds West 326.48 feet from the radius point of Curve #1 and to the Point of
Beginning of this description; thence North 41 degrees 10 minutes 39 seconds
West 1,372.17 feet to the point of curvature of a curve to the right, said point
of curvature being South 48 degrees 49 minutes 21 seconds West 474.78 feet from
the radius point of said curve; thence northwesterly 58.94 feet along said curve
to its point of tangency, said point of tangency being South 55 degrees 56
minutes 06 seconds West 474.78 feet from the radius point of said curve; thence
North 34 degrees 03 minutes 54 seconds West 45.58 feet to point of curvature of
curve to the left, said point of curvature being North 55 degrees 56 minutes 06
seconds East 729.28 feet from the radius point of said curve; thence
northwesterly 90.62 feet along said curve to its point of tangency, said point
of tangency being North 48 degrees 48 minutes 55 seconds East 729.28 feet from
the radius point of said curve; thence North 41 degrees 11 minutes 05 seconds
West 8.90 feet; thence North 40 degrees 12 minutes 29 seconds West 154.34 feet
to a point on a non-tangent curve concave to the northeast, said point being
South 51 degrees 45 minutes 03 seconds West 1,500.05 feet from the radius point
of said curve; thence northwesterly 138.44 feet along said curve to a point
being South 57 degrees 02 minutes 18 seconds West 1,500.05 feet from the radius
point of said curve; thence North 31 degrees 00 minutes 10 seconds West 154.34
feet; thence North 30 degrees 01 minute 34 seconds West 170.82 feet to the point
of curvature of a curve to the right, said point of curvature being South 59
degrees 58 minutes 26 seconds West 1,420.19 feet from the radius point of said
curve; thence northwesterly and northerly 273.83 feet along said curve to its
point of tangency, said point of tangency being South 71 degrees 01 minute 16
seconds West 1,420.10 feet from the radius point of said curve; thence North 18
degrees 58 minutes 44 seconds West 56.31 feet to a point on the northwesterly
extension of the southwestern boundary of the 16.039 acre tract of land
described in the Warranty Deed recorded in Deed Record 1218, page 592, on
November 9, 1962, in the Office of the Recorder of Lake County, Indiana; thence
South 41 degrees 14 minutes 04 seconds East 2,501.08 feet along the
northwesterly extension of the southwestern boundary of said 16.039 acre tract
of land and along the southwestern boundary of said 16.039 acre tract of land to
a point being North 48 degrees 49 minutes 21 seconds East of the point of
beginning; thence South 48 degrees 49 minutes 21 seconds West 193.47 feet to the
Point of Beginning.

EXCEPTING AND EXCLUDING the following from the above-described parcels:

A parcel of real estate that is two hundred (200) feet wide (measured from east
to west) and fifty (50) feet in depth (measured from north to south) and located
in the northeasternmost corner of the above-described parcels.



--------------------------------------------------------------------------------

PARCEL 7:

A 32.00 foot-wide strip of land being a part of the Northwest Quarter of
Section 6, Township 37 North, Range 9 West located in North Township, Lake
County, Indiana, the centerline of which is described as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degree 01 minute 03 seconds
West (assumed bearing) 4,091.63 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West to a point on
a non-tangent curve concave to the northeast, said point being South 38 degrees
59 minutes 01 second West 1,637.02 feet from the radius point of said curve;
thence southeasterly 62.23 feet along said curve to its point of tangency, said
point of tangency being South 36 degrees 48 minutes 21 seconds West 1,637.02
feet from the radius point of said curve; thence South 53 degrees 11 minutes 39
seconds East 650.47 feet to the point of curvature of a curve to the left, said
point of curvature being South 36 degrees 48 minutes 21 seconds West 2,864.79
feet from the radius point of said curve; thence southeasterly 84.09 feet along
said curve to its point of tangency, said point of tangency being South 35
degrees 07 minutes 27 seconds West 2,864.79 feet from the radius point of said
curve; thence South 54 degrees 52 minutes 33 seconds East 325.80 feet to the
point of curvature of a curve to the left, and to the point of beginning of this
description, said point of curvature being South 35 degrees 07 minutes 27
seconds West 55.00 feet from the radius point of said curve; thence
Southeasterly, Easterly, Northeasterly, Northerly, and Northwesterly 142.07 feet
along said curve to its point of tangency, said point of tangency being North 67
degrees 07 minutes 27 seconds East 55.00 feet from the radius point of said
curve; thence North 22 degrees 52 minutes 33 seconds West 53.74 feet to the
point of curvature of a curve to the right, said point of curvature being South
67 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of said
curve; thence Northwesterly, Northerly and Northeasterly 56.62 feet along said
curve to its point of tangency, said point of tangency being North 53 degrees 53
minutes 40 seconds West 55.00 feet from the radius point of said curve; thence
North 36 degrees 06 minutes 20 seconds East 270.31 feet to the point of
curvature of a curve left, said point of curvature being South 53 degrees 53
minutes 40 seconds East 40.00 feet from the radius point of said curve; thence
Northeasterly, Northerly, and Northwesterly 63.49 feet along said curve to its
point of tangency, said point of tangency being North 35 degrees 09 minutes 56
seconds East 40.00 feet from the radius point of said curve; thence North 54
degrees 50 minutes 04 seconds West 117.95 feet to the point of curvature of a
curve to the right, said point of curvature being South 35 degrees 09 minutes 56
seconds West 40.00 feet from the radius point of said curve; thence
Northwesterly, Northerly, and Northeasterly 60.84 feet along said curve to its
point of tangency, said point of tangency being North 57 degrees 40 minutes 52
seconds West 40.00 feet from the radius point of said curve; thence North 32
degrees 19 minutes 08 seconds East 330.68 feet to the point of curvature of a
curve to the left, said point of curvature being South 57 degrees 40 minutes 52
seconds East 40.00 feet from the radius point of said curve; thence
Northeasterly, Northerly and Northwesterly 60.76 feet along said curve to its
point of tangency, said point of tangency being North 35 degrees 17 minutes 10
seconds East 40.00 feet from the radius point of said curve; thence North 54
degrees 42 minutes 50 seconds West 227.88 feet to the terminus of this
centerline description.



--------------------------------------------------------------------------------

EXCEPTING THEREFROM THE PROPERTY DESCRIBED AS FOLLOWS:

A 32 foot-wide strip of land being a part of the Northwest Quarter of Section 6,
Township 37 North, Range 9 West located in North Township, Lake County, Indiana
the centerline of which is described as follows:

Commencing at the Southeast corner of the Southeast Quarter of Section 1,
Township 37 North, Range 10 West; thence North 01 degrees 01 minutes 03 seconds
West (assumed bearing) 4,091.63 feet along the East line of said Section 1 and
along the West line of Section 6, Township 37 North, Range 9 West to a point on
a non-tangent curve concave to the Northeast, said point being South 38 degrees
59 minutes 01 seconds West, 1637.02 feet from the radius point of said curve;
thence Southeasterly 62.23 feet along said curve to its point of tangency, said
point of tangency being South 36 degrees 43 minutes 21 seconds West, 1637.02
feet from the radius point of said curve; thence South 53 degrees 11 minutes 39
seconds East, 650.47 feet to the point of a curvature of a curve to the left,
said point of curvature being South 36 degrees 48 minutes 21 seconds West,
2864.79 feet from the radius point of said curve; thence Southeasterly 84.09
feet along said curve to its point of tangency, said point of tangency being
South 35 degrees 07 minutes 27 seconds West 2864.79 feet from the radius point
of said curve; thence South 54 degrees 52 minutes 33 seconds East 325.80 feet to
the point of curvature of a curve to the left, said point of curvature being
South 35 degrees 07 minutes 27 seconds West 55.00 feet from the radius point of
said curve; thence Southeasterly, Easterly, Northeasterly, Northerly, and
Northwesterly 142.07 feet along said curve to its point of tangency, said point
of tangency being North 67 degrees 07 minutes 27 seconds East 55.00 feet from
the radius point of said curve; thence North 22 degrees 52 minutes 33 seconds
West 53.74 feet to the point of curvature of a curve to the right, said point of
curvature being South 67 degrees 07 minutes 27 seconds West 55.00 feet from the
radius point of said curve; thence Northwesterly, Northerly, and Northeasterly
56.62 feet along said curve to its point of tangency, said point of tangency
being North 53 degrees 53 minutes 40 seconds West 55.00 feet from the radius
point of said curve; thence North 36 degrees 06 minutes 20 seconds East 15.67
feet to the Point of Beginning of this centerline description; thence North 36
degrees 06 minutes 20 seconds East 254.64 feet to the point of curvature of a
curve left, said point of curvature being South 53 degrees 53 minutes 40 seconds
East 40.00 feet from the radius point of said curve; thence Northeasterly,
Northerly, and Northwesterly 63.49 feet along said curve to its point of
tangency, said point of tangency being North 35 degrees 09 minutes 56 seconds
East 40.00 feet from the radius point of said curve; thence North 54 degrees 50
minutes 04 seconds West 117.95 feet to the point of curvature of a curve to the
right, said point of curvatures being South 35 degrees 09 minutes 56 seconds
West 40.00 feet from the radius point of said curve; thence Northwesterly,
Northerly, and Northeasterly 60.84 feet along said curve to its point of
tangency, said point of tangencey being North 57 degrees 40 minutes 52 seconds
West 40.00 minutes 52 seconds West 40.00 feet from the radius point of said
curve; thence North 32 degrees 19 minutes 08 seconds East 330.68 feet to the
point of curvature of a curve to the left, said point of curvature being South
57 degrees 40 minutes 52 seconds East 40.00 feet from the radius point of said
curve; thence Northeasterly, Northerly, and Northwesterly 60.76 feet along said
curve to its point of tangency, said point of tangency being North 35 degrees 17
minutes 10 seconds East 40.00 feet from the radius point of said curve; thence
North 54 degrees 42 minutes 50 seconds West 227.88 feet to the TERMINUS of this
centerline description.



--------------------------------------------------------------------------------

PARCEL 8:

A part of the Northwest Quarter of Section 6, Township 37 North, Range 9 West,
and part of the Northeast Quarter of Section 1, Township 37 North, Range 10
West, more particularly described as follows:

Commencing at the intersection of the East line of said Section 1 and the
Northerly line of the Baltimore and Ohio Railroad right-of-way, said point being
North 00 degrees 28 minutes 23 seconds East (basis of bearings is Indiana State
Plane NAD 83 Grid Bearing-West Zone) 4054.75 feet by direct line from the
Southeast corner of said Section 1; thence along the East line of said Section 1
North 00 degrees 27 minutes 13 seconds East 92.96 feet to the point of beginning
and a point on the South line of land described in Instrument No. 2000-054153,
said point being 40 feet from the Northerly right of way of the Elgin Joliet and
Eastern Railroad (the next 4 courses are along the Southerly, Easterly, and
Northerly lines of said instrument); (1) thence South 39 degrees 44 minutes 48
seconds East 105.61 feet to a curve having a radius of 2637.78 feet, the radius
point of which bears North 50 degrees 15 minutes 13 seconds East; (2) thence
Southeasterly along said curve 238.83 feet to a point which bears South 45
degrees 03 minutes 57 seconds West from said radius point, said point being on
the Southerly extension of the lakeside face of the sheet piling wall;
(3) thence along said wall North 36 degrees 47 minutes 33 seconds East 315.53
feet to a point on the present shoreline of Lake Michigan; (4) thence
Northwesterly along the present shoreline of Lake Michigan 462 feet more or
less; thence South 38 degrees 37 minutes 30 seconds West 102.49 feet; thence
South 73 degrees 07 minutes 56 seconds West 43.25 feet; thence North 51 degrees
22 minutes 29 seconds West 41.88 feet; thence South 47 degrees 41 minutes 38
seconds West 41.79 feet; thence North 42 degrees 09 minutes 44 seconds West
16.98 feet; thence South 51 degrees 16 minutes 43 seconds West 105.38 feet to a
point on a non-tangent curve, the radius point of which bears North 48 degrees
44 minutes 26 seconds East, said point also being on the Northerly line of land
described in Instrument No. 97014032; thence along said Northerly line and
Southeasterly along said curve a distance of 213.39 feet to a point which bears
South 43 degrees 21 minutes 29 seconds West from said radius point, and the
point of beginning.

PARCEL 9:

A part of the Northeast Quarter of Section 1, Township 37 North, Range 10 West,
more particularly described as follows:

Commencing at the intersection of the East line of said Section 1 and the
Northerly line of the Baltimore and Ohio Railroad right of way, said point being
North 00 degrees 28 minutes 23 seconds East (basis of bearing is Indiana State
Plane NAD 83 Grid Bearing—West Zone) 4054.75 feet by direct line from the
Southeast corner of said Section 1; thence along the East line of said Section 1
North 00 degrees 27 minutes 13 seconds East 92.96 feet to a point on the North
line of land described in Instrument No. 97014032, (the next 3 courses are along
the Northerly line of said instrument), said point being on a non-tangent curve,
the radius point of which bears North 43 degrees 21 minutes 29 seconds East;
(1) thence Northwesterly along said curve a distance of 213.39 feet to a point
which bears South 48 degrees 44 minutes 26 seconds West from said radius point,
said point also being the Point of Beginning; (2) thence continuing along said
curve a distance of 23.47 feet to a point which bears South 49 degrees 19
minutes 57



--------------------------------------------------------------------------------

seconds East from said radius point; (3) thence North 40 degrees 40 minutes 03
seconds West 105.47 feet; thence North 48 degrees 34 minutes 46 seconds East
147.21 feet; thence South 22 degrees 59 minutes 46 seconds East 57.77 feet;
thence South 51 degrees 22 minutes 29 seconds East 96.88 feet; thence South 47
degrees 41 minutes 38 seconds West 41.79 feet; thence North 42 degrees 09
minutes 44 seconds West 16.98 feet; thence South 51 degrees 16 minutes 43
seconds West 105.38 feet; to the Point of Beginning.

HARRAH’S NORTH KANSAS CITY

TRACT 1:

LEASED PARCELS:

Leasehold Interest created by the Ground Lease described in and disclosed by
that certain Short Form Lease between the City of North Kansas City, Missouri, a
Missouri municipal corporation, lessor, and Harrah’s—North Kansas City
Corporation, a Nevada corporation, lessee, dated July 12, 1993, recorded
July 28, 1993, as Document No. L-81751, in Book 2252 at Page 712, demising and
leasing Leased Parcels I through X of Tract 1 for a term of ten (10) years, with
the option to extend the term for four (4) consecutive periods of five (5) years
each. As amended by the First Amendment to Ground Lease dated November 22, 1994,
recorded December 21, 1995, as Document No. M-80946, in Book 2512 at Page 434.
As further amended by the Second Amendment to Ground Lease dated December 19,
1995, recorded December 21, 1995, as Document No. M-80947, in Book 2512 at Page
447. And as further amended by the Third Amendment to Ground Lease dated
December 22, 1998, recorded February 10, 1999 as Document No. P-34397, in Book
2959 at Page 305.

LEASED PARCEL I:

All that part of Fractional Section 18, Township 50, Range 32, in North Kansas
City, Clay County, Missouri, being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 46 minutes 41 seconds West (South 0 degrees 50 minutes 07 seconds West
Deed) along the West line of said Fractional Section 18, a distance of 2045.58
feet (2044.65 feet Deed) to a point on the South Right of Way line of the
Norfolk and Western Railway; thence North 85 degrees 21 minutes 52 seconds East
(North 85 degrees 30 minutes 00 seconds East Deed) along said South Right of Way
line, a distance of 402.11 feet; thence South 0 degrees 33 minutes 52 seconds
West (South 0 degrees 42 minutes 00 seconds West Deed), 364.36 feet to the point
of intersection of the East Right of Way line of the North Kansas City Levee
District with the South Right of Way line of the Rock Creek Drainage Channel
Right of Way, as established by Circuit Court Case No. 19715 on April 30, 1951,
and the Point of Beginning of the tract of land to be herein described; thence
South 78 degrees 04 minutes 35 seconds East (South 77 degrees 56 minutes 27
seconds East Deed) along said South Right of Way line, a distance of 2243.66
feet (2248.55 feet Deed) to a point on the high bank of the Missouri River as
described in Document No. D 46601 in Book 1257 at Page 928; thence the following
courses along said high bank; thence South 47 degrees 12 minutes 35 seconds West
(South 47 minutes 20 minutes 42 seconds West Deed), 139.61 feet (137.34 feet
Deed); thence South 41 degrees 53 minutes 52 seconds West (South 42 degrees 02
minutes 00 seconds West Deed), 200.01 feet; thence South 42 degrees 28 minutes
15 seconds



--------------------------------------------------------------------------------

West (South 42 degrees 36 minutes 23 seconds West Deed), 200.04 feet; thence
South 39 degrees 19 minutes 14 seconds West (South 39 degrees 27 minutes 22
seconds West Deed), 200.12 feet; thence South 36 degrees 38 minutes 04 seconds
West (South 36 degrees 46 minutes 12 seconds West Deed), 203 feet; thence South
36 degrees 17 minutes 41 seconds West (South 36 degrees 25 minutes 49 seconds
West Deed), 200.56 feet; thence South 30 degrees 51 minutes 35 seconds West
(South 30 minutes 59 minutes 42 seconds West Deed), 200.04 feet; thence South 29
degrees 04 minutes 00 seconds West (South 29 degrees 12 minutes 08 seconds West
Deed), 214.28 feet; thence South 35 degrees 27 minutes 41 seconds West (South 35
degrees 35 minutes 49 seconds West Deed), 200.36 feet; thence South 27 degrees
19 minutes 16 seconds West (South 27 degrees 27 minutes 24 seconds West Deed),
31.65 feet; thence North 62 degrees 40 minutes 44 seconds West and no longer
along said high bank, a distance of 351.28 feet; thence North 54 degrees 50
minutes 21 seconds West, 98.13 feet; thence North 83 degrees 56 minutes 57
seconds West, 128.58 feet; thence North 71 degrees 03 minutes 12 seconds West,
216.78 feet; thence North 89 degrees 26 minutes 08 seconds West, 410.40 feet to
a point on the East right-of-way line of said North Kansas City Levee; thence
North 0 degrees 33 minutes 52 seconds East along said East Right of Way line, a
distance of 1578.87 feet to the Point of Beginning; including all lands lying
between the high bank of said Missouri River and the low water line of said
Missouri River, as measured at right angles to the thread of the Missouri River
from the Northeast corner of the above described tract Southwesterly to the
Southeast corner of the above described tract, Subject to Accretions and/or
Reliction.

LEASED PARCEL II:

All that part of Fractional Section 18, and or land accreted thereto, Township
50 North, Range 32 West, in North Kansas City, Clay County, Missouri, described
as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 50 minutes 07 seconds West along the West line of said Fractional
Section 18 and the Southerly prolongation thereof, 2,044.65 feet, more or less
to the intersection of said line with the South Right of Way line of the Wabash
Railroad Company; thence the following courses along said Right of Way line;
thence North 85 degrees 30 minutes 00 seconds East, 905.10 feet; thence in an
Easterly direction along a curve to the left having a radius of 5,765.65 feet
and tangent to the last described course, an arc distance of 244.87 feet; thence
North 83 degrees 04 minutes 00 seconds East, 301.60 feet; thence in an Easterly
direction along a curve to the right having a radius of 1,874.08 feet and
tangent to the last described course, an arc distance of 283.48 feet; thence
South 88 degrees 16 minutes 00 seconds East, 296.00 feet; thence in an Easterly
direction along a curve to the left having a radius of 1,673.28 feet and tangent
to the last described course, an arc distance of 225.36 feet; thence North 84
degrees 01 minutes 00 seconds East, 190.60 feet; thence in an Easterly direction
along a curve to the right having a radius of 1,874.08 feet and tangent to the
last described course, an arc distance of 399.82 feet to the Northeast corner of
a tract of land conveyed to Kansas City, Missouri by deed recorded in Book 579
at Page 87, as Document No. A-77137 and the True Point of Beginning; thence in
an Easterly direction continuing along the last described curve, an arc distance
of 68.46 feet; thence South 81 degrees 40 minutes 00 seconds East, 305.90 feet;
thence in an Easterly direction along a curve to the left having a radius of
1,309.57 feet and tangent to the last described course, an arc distance of
601.88 feet; thence North 72 degrees 00 minutes 00 seconds East, 107.00 feet;
thence departing



--------------------------------------------------------------------------------

from said Right of Way line, South 21 degrees 55 minutes 00 seconds East, 56.00
feet to a point in the Northerly high bank of the Missouri River; thence along
said high bank the following courses; South 63 degrees 27 minutes 03 seconds
West, 345.38 feet; thence South 58 degrees 04 minutes 01 seconds West, 195.97
feet; thence South 57 minutes 40 minutes 09 seconds West, 202.69 feet; thence
South 56 degrees 31 minutes 17 seconds West, 200.02 feet; thence South 52
degrees 25 minutes 26 seconds West, 86.06 feet to a point in the Easterly line
of the tract of land conveyed to Kansas City, Missouri, in said Document Number
A-77137; thence departing from said high bank, North 20 degrees 31 minutes 14
seconds West along the Easterly line of said Kansas City, Missouri tract, 588.20
feet to the True Point of Beginning, including all lands lying between the high
bank of said Missouri River and the low water line of said Missouri River, as
measured at right angles to the thread of the Missouri River from the Southwest
corner of said Tract, Northeasterly to the Southeast corner thereof, Subject to
accretion and/or reliction.

LEASED PARCEL III:

Part of Section 13, Township 50 Range 33, and part of Fractional Section 18,
Township 50, Range 32 in the City of North Kansas City, Clay County, Missouri,
being more particularly described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, a distance of 402.11 feet to
a point; thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the
Northwest corner of a tract of land conveyed to North Kansas City as described
in Document No. D-46601 in Book 1257 at Page 930; thence continuing South 0
degrees 33 minutes 52 seconds West along the West line of said North Kansas City
tract a distance of 454.25 feet to a point on the East line of that certain
existing Right of Way granted for ingress and egress to North Kansas City by
Document E-37416 in Book 1457 at Page 413 and the Point of Beginning of the
centerline to be herein described; thence Westerly along a curve to the left,
having an initial tangent bearing of North 89 degrees 53 minutes 20 seconds
West, a radius of 300 feet and a central angle of 4 degrees 19 minutes 20
seconds, an arc distance of 22.63 feet; thence South 85 degrees 47 minutes 20
seconds West, tangent to the last described curve, 120.26 feet to a point on the
West line of said certain ingress and egress Right of Way and a point at which
said strip of land now lies 60 feet on each side of the following described
centerline; thence continuing South 85 degrees 47 minutes 20 seconds West,
461.89 feet to a point at which said strip of land now lies 30 feet on each side
of the following described centerline; thence Westerly and Southwesterly along a
curve to the left, tangent to the last described course, having a radius of 150
feet and a central angle of 55 degrees 51 minutes 23 seconds, an arc distance of
146.23 feet; thence South 29 degrees 55 minutes 57 seconds West, tangent to the
last described curve, a distance of 100.74 feet, more or less to a point on the
centerline for a 60 foot wide ingress and egress easement established by several
Documents with the latest being recorded as Document No. D-18113 in Book 1195 at
Page 921, thence Northwesterly along a curve to the left, having an initial
tangent bearing of North 60 degrees 23 minutes 38 seconds West, a radius of 115
feet and a central angle of 29 degrees 14 minutes 18 seconds, an arc distance of
58.68 feet; thence North 89 degrees 37 minutes 56 seconds West, tangent to the
last described curve,



--------------------------------------------------------------------------------

226.43 feet; thence Westerly along a curve to the left, tangent to the last
described course, having a radius of 359.265 feet and a central angle of 10
degrees 51 minutes 39 seconds, an arc distance of 68.1 feet, more or less to a
point on the East Right of Way line of Bedford Avenue as established by QCD
Document No. D-18113 in Book 1195 at Page 921 and the Point of Termination.

THAT LIES WITHIN THE FOLLOWING DESCRIBED AREA:

Those parts of the Southeast Quarter (SE 1/4) of Section 13, Township 50 North,
Range 33 West, and of Fractional Section 18, Township 50 North, Range 32 West,
of the Fifth Principal Meridian, North Kansas City, Clay County, Missouri, being
more particularly described as follows: Commencing at the Northwest corner of
Fractional Section 24, Township and Range aforesaid; thence South 0 degrees 09
minutes 42 seconds West along the West line of said Fractional Section 24,
2,444.25 feet to a point on the Southeasterly line of the Right of Way of the
Norfolk & Western Railroad Company, which is also the Northwesterly line of land
owned by the Burlington Northern Railroad Company; thence North 46 degrees 50
minutes 10 seconds East along said Southeasterly line of the Right of Way of the
Norfolk & Western Railway Company, 3,552.07 feet to an angle point; thence North
38 degrees 22 minutes 23 seconds East continuing along said Southeasterly line
of the Right of Way of the Norfolk & Western Railway Company, 2,873.49 feet to a
True Point of Beginning; thence from said True Point of Beginning, continuing
North 38 degrees 22 minutes 23 seconds East along the railroad Right of Way line
aforesaid, 786.71 feet to a point; thence to the right along the arc of a
circular curve, which is concave Southeasterly, has a radius of 819.02 feet, a
long chord of 626.83 feet in length that bears North 60 degrees 56 minutes 26
seconds East, and a central angle of 44 degrees 59 minutes 54 seconds, 643.23
feet to a point on the Westerly line of the existing Right of Way for the Levee
of the North Kansas City Levee District; thence South 3 degrees 12 minutes 40
seconds East along said Levee Right of Way line 235.02 feet to an angle point;
thence North 86 degrees 47 minutes 20 seconds East continuing along the Right of
Way line for said Levee, 35.00 feet to an angle point; thence South 3 degrees 12
minutes 40 seconds East continuing still along the Right of Way line for said
Levee, 248.78 feet to an angle point; thence South 7 degrees 33 minutes 01
seconds East continuing still along the Right of Way line for said Levee, 202.08
feet to an angle point; thence South 0 degrees 42 minutes 00 seconds West
continuing still along the Right of Way for said Levee 247.03 feet to a point;
thence North 89 degrees 37 minutes 56 seconds West, 1,121.91 feet to the True
Point of Beginning aforesaid. (For the purpose of the bearings in the calls
hereinabove given, the West line of said Fractional Section 24, is taken as
bearing South 0 degrees 09 minutes 42 seconds West; and are on United States
Engineers Datum.)

LEASED PARCEL IV:

All that part of Fractional Section 18, Township 50, Range 32 in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company;



--------------------------------------------------------------------------------

thence North 85 degrees 21 minutes 52 seconds East along said South Right of Way
line, 402.11 feet to a point; thence South 0 degrees 33 minutes 52 seconds West,
364.36 feet to the Northwest corner of a tract of land conveyed to North Kansas
City as described in Document No. D-46601 in Book 1257 at Page 930, being also a
point on the Southwesterly line of the Rock Creek Drainage Right of Way line, as
established by Circuit Court Case No. 19715, Cause No. 6422 in Book 83 at Page
566; dated April 30, 1951; thence South 78 degrees 04 minutes 35 seconds East
along said Southwesterly Right of Way line and along the Northeasterly line of
said North Kansas City tract, a distance of 2063.66 feet; thence North 52
degrees 40 minutes 25 seconds East, 325 feet; thence Northeasterly along a curve
to the left, tangent to the last described course, having a radius of 520.87
feet a central angle of 28 degrees 01 minutes 39 seconds, an arc distance of
254.79 feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the
last described curve, 657.31 feet to a point on the North Right of Way line of
the Burlington Northern Railroad Company, being also a point on the South line
of a tract of land conveyed to Northtown Devco by Quit Claim Deed recorded in
Book 1649 at Page 889 and the POINT OF BEGINNING of the tract of land to be
herein described; thence North 81 degrees 48 minutes 08 seconds West along said
South line and along said North Right of Way line, a distance of 166.83 feet;
thence Easterly along a curve to the left, tangent to the last described course,
having a radius of 1974.08 feet and a central angle of 0 degrees 09 minutes 15
seconds, an arc distance of 5.22 feet; thence North 24 degrees 38 minutes 46
seconds East, 77.06 feet; thence North 83 degrees 28 minutes 14 seconds West,
162.29 feet; thence North 37 degrees 50 minutes 22 seconds East, 133.67 feet;
thence North 39 degrees 02 minutes 48 seconds West, 59.17 feet; thence North 1
degrees 53 minutes 20 seconds West, 73.39 feet; thence Northeasterly along a
curve to the right, having an initial tangent bearing of North 29 degrees 16
minutes 58 seconds East, a radius of 895.87 feet and a central angle of 41
degrees 34 minutes 36 seconds, an arc distance of 650.09 feet; thence South 72
degrees 47 minutes 34 seconds East, 197.30 feet; thence South 16 degrees 17
minutes 31 seconds East, 220.88 feet; thence North 73 degrees 12 minutes 46
seconds East, perpendicular to the last described course, 413.51 feet, more or
less, to a point on the West Right of Way line of Missouri State Highway Route
No. 269 (Chouteau Trafficway), as now established; thence South 21 degrees 05
minutes 05 seconds East along said West Right of Way, 150.42 feet, more or less,
to a point; thence South 73 degrees 12 minutes 46 seconds West, 453.93 feet,
more or less, to a point; thence South 16 degrees 47 minutes 14 seconds East,
perpendicular to the last described course, 75 feet; thence South 73 degrees 12
minutes 46 seconds West, perpendicular to the last described course, 120 feet;
thence Southwesterly along a curve to the left, tangent to the last described
course, having a radius of 370 feet and a central angle of 48 degrees 34 minutes
00 seconds, an arc distance of 313.63 feet; thence South 24 degrees 38 minutes
46 seconds West, tangent to the last described curve, 43.27 feet, more or less,
to a point on the North Right of Way line of said Burlington Northern Railroad;
thence Northwesterly along a curve to the right and along said North Right of
Way line, having a radius of 1209.57 feet and a central angle of 1 degrees 52
minutes 23 seconds, an arc distance of 39.54 feet; thence North 81 degrees 48
minutes 08 seconds West, tangent to the last described curve and along said
North Right of Way line, 117.06 feet to the POINT OF BEGINNING; LESS AND EXCEPT
THAT PART, IF ANY, OF THE ABOVE-DESCRIBED PARCEL OF LAND WITHIN MISSOURI STATE
HIGHWAY ROUTE NO. 210.



--------------------------------------------------------------------------------

LEASED PARCEL V:

A tract of land in Fractional Section 18, Township 50, Range 32 in the City of
North Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet; thence North 85 degrees 21 minutes 52
seconds East, 402.11 feet to a point; thence South 0 degrees 33 minutes 52
seconds West, 364.36 feet to the Northwest corner of a tract of land conveyed to
North Kansas City by an instrument filed as Document No. D-46601 in Book 1257 at
Page 930, being also a point on the Southerly line of the Rock Creek Drainage
Channel Right of Way line, as established by Circuit Court Case No. 19715, Cause
No. 6422 in Book 83 at Page 566, dated April 30, 1951; thence South 78 degrees
04 minutes 35 seconds East along said Southerly Right of Way line and along the
Northerly line of said North Kansas City tract, a distance of 2063.66 feet;
thence North 52 degrees 40 minutes 25 seconds East, 315.37 feet to a point on
the Northerly line of said Rock Creek Drainage Channel, being also a point on
the Southerly line of a tract of land conveyed to Kansas City, Missouri, by
Document No. A-77137 in Book 579 at Page 87 and the POINT OF BEGINNING of the
strip of land to be herein described; thence North 89 degrees 15 minutes 11
seconds West along the Northerly line of said Channel 145.94 feet; thence North
52 degrees 40 minutes 25 seconds East, 124.52 feet; thence Northeasterly along a
curve to the left, tangent to the last described course, having a radius of
430.87 feet and a central angle of 14 degrees 33 minutes 47 seconds, an arc
distance of 109.52 feet; thence North 18 degrees 03 minutes 07 seconds East,
201.66 feet; thence North 65 degrees 21 minutes 14 seconds West, 25 feet; thence
North 24 degrees 38 minutes 46 seconds East, perpendicular to the last course,
319.73 feet to a point on the Northeasterly line of the tract of land conveyed
to said Kansas City, Missouri; thence South 20 degrees 32 minutes 48 seconds
East along said Northeasterly line, 422.84 feet to a point; thence South 24
degrees 38 minutes 46 seconds West, 21.74 feet; thence North 65 degrees 21
minutes 14 seconds West, perpendicular to the last described course, 15 feet;
thence South 41 degrees 20 minutes 43 seconds West, 104.40 feet; thence
Southwesterly along a curve to the right, having an initial tangent bearing of
South 24 degrees 38 minutes 46 seconds West, a radius of 625.87 feet and a
central angle of 17 degrees 45 minutes 19 seconds, an arc distance of 193.95
feet to a point on the South line of said Kansas City, Missouri tract; thence
North 89 degrees 15 minutes 11 seconds West along said South line, 154 feet to
the POINT OF BEGINNING.

LEASED PARCEL VI:

A strip of land, being part of Fractional Section 18, Township 50, Range 32 in
the City of North Kansas City, Clay County, Missouri, being more particularly
described as follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601 in Book 1257 at Page 930, being also a point on the Southwesterly line
of the Rock Creek Drainage Channel Right of Way line, as established by Circuit
Court Case No. 19715, Cause No.



--------------------------------------------------------------------------------

6422 in Book 83 at Page 566, dated April 30, 1951; thence South 78 degrees 04
minutes 35 seconds East along said Southwesterly Right of Way line and along the
Northeasterly line of said North Kansas City tract, a distance of 2063.66 feet
to the POINT OF BEGINNING of the strip of land to be herein described; thence
North 78 degrees 04 minutes 35 seconds West along said Southwesterly line, 99
feet; thence North 52 degrees 40 minutes 25 seconds East, 293.88 feet to a point
on the Northeasterly Right of Way line of said Rock Creek Drainage Channel Right
of Way, being also a point on the South line of a parcel of land conveyed to
Kansas City, Missouri, by Document No. A-77137 in Book 579 at Page 87; thence
South 89 degrees 15 minutes 11 seconds East along said South line and said
Northeasterly Right of Way line, 232.77 feet; thence Southwesterly along a curve
to the right, having an initial tangent bearing of South 44 degrees 13 minutes
47 seconds West, a radius of 595.87 feet and a central angle of 8 degrees 26
minutes 38 seconds, an arc distance of 87.82 feet; thence South 52 degrees 40
minutes 26 seconds West, tangent to the last described curve, 260.38 feet to a
point on the Southwesterly line of the Rock Creek Drainage Channel Right of Way;
thence North 78 degrees 04 minutes 35 seconds West along said Southwesterly
Right of Way line, 99 feet to the POINT OF BEGINNING.

LEASED PARCEL VII:

A strip of land, being part of the Burlington Northern Railroad Right of Way,
situate in Fractional Section 18, Township 50, Range 32 in the City of North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
for the Norfolk & Western Railway Company; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet to a point; thence
South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner
of a tract of land conveyed to North Kansas City as described in Document No.
D-46601 in Book 1257 at Page 930, being also a point on the Southeasterly line
of the Rock Creek Drainage Channel Right of Way line, as established by Circuit
Court Case No. 19715, Cause No. 6422 in Book 83 at Page 566, dated April 30,
1951; thence South 78 degrees 04 minutes 35 seconds East along said
Southeasterly Right of Way line and along the Northeasterly line of said North
Kansas City tract, a distance of 2063.66 feet to a point; thence North 52
degrees 40 minutes 25 seconds East, 325 feet; thence Northeasterly along a curve
to the left, tangent to the last described course, having a radius of 520.87
feet and central angle of 28 degrees 01 minutes 39 seconds, an arc distance of
254.79 feet; thence North 24 degrees 38 minutes 46 seconds East, tangent to the
last described curve, 597.88 feet to a point on the South Right of Way line of
said Burlington Northern Railroad and the POINT OF BEGINNING of said strip of
land to be herein described; thence North 81 degrees 48 minutes 08 seconds West
along said South Right of Way line, 156.40 feet; thence North 24 degrees 38
minutes 46 seconds East, 59.43 feet to a point on the North Right of Way line of
said Burlington Northern Railroad Company; thence South 81 degrees 48 minutes 08
seconds East along said North Right of Way line, 273.46 feet; thence generally
Easterly along a curve to the left and along said North Right of Way line,
tangent to the last described course, having a radius of 1209.57 feet and a
central angle of 1 degrees 52 minutes 23 seconds, an arc distance of 39.54 feet;
thence South 24 degrees 38 minutes 46 seconds West, 59.90 feet to a



--------------------------------------------------------------------------------

point on said South Right of Way line; thence Westerly along a curve to the
right and along said South Right of Way line, having an initial tangent bearing
of North 82 degrees 49 minutes 25 seconds West, a radius of 1266.57 feet and a
central angle of 1 degrees 01 minutes 16 seconds, an arc distance of 22.57 feet;
thence North 81 degrees 48 minutes 08 seconds West, tangent to the last
described curve, 133.89 feet to the POINT OF BEGINNING.

LEASED PARCEL VIII:

A strip of land, being part of the Norfolk & Western Railway Company Right of
Way situate in Fractional Section 18, Township 50, Range 32 in the City of North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West along the West line of said
Fractional Section 18, a distance of 2045.58 feet to a point on the South Right
of Way line for the Norfolk & Western Railway Company; thence North 85 degrees
21 minutes 52 seconds East along said South Right of Way line, 402.11 feet to a
point; thence South 0 degrees 33 minutes 52 seconds West, 364.36 feet to the
Northwest corner of a tract of land conveyed to North Kansas City as described
in Document No. D-46601 in Book 1257 at Page 930, being also a point on the
Southwesterly line of the Rock Creek Drainage Channel Right of Way line, as
established by Circuit Court Case No. 19715, Cause No. 6422 in Book 83 at Page
566, dated April 30, 1951; thence South 78 degrees 04 minutes 35 seconds East
along said Southeasterly Right of Way line and along the Northeasterly line of
said North Kansas City tract, a distance of 2063.66 feet to a point; thence
North 52 degrees 40 minutes 25 seconds East, 325 feet; thence Northeasterly
along a curve to the left, tangent to the last described course, having a radius
of 520.87 feet and central angle of 28 degrees 01 minutes 39 seconds, an arc
distance of 254.79 feet; thence North 24 degrees 38 minutes 46 seconds East,
tangent to the last described curve, 553.04 feet to a point on the South Right
of Way line of said Norfolk & Western Railway Company and the POINT OF BEGINNING
of the strip of land to be herein described; thence North 81 degrees 48 minutes
08 seconds West along said South Right of Way 156.40 feet; thence North 24
degrees 38 minutes 46 seconds East, 44.83 feet to a point on the North Right of
Way line of said Norfolk & Western Railway Company; thence South 81 degrees 48
minutes 08 seconds East along said North Right of Way line, 290.29 feet; thence
Easterly along a curve to the left, tangent to the last described course and
along said North Right of Way line, having a radius of 1266.57 feet and a
central angle of 1 degrees 01 minutes 17 seconds, an arc distance of 22.58 feet;
thence South 24 degrees 38 minutes 46 seconds West, 45.01 feet to a point on
said South Right of Way line; thence Westerly along a curve to the left, having
an initial tangent bearing of North 82 degrees 13 minutes 57 seconds West, a
radius of 1309.57 feet and a central angle of 0 degrees 25 minutes 49 seconds,
an arc distance of 9.83 feet; thence North 81 degrees 48 minutes 08 seconds West
along said South Right of Way line, tangent to the last described curve, 146.58
feet to the POINT OF BEGINNING.

LEASED PARCEL IX:

All that part of Fractional Section 18, Township 50, Range 32 in North Kansas
City, Clay County, Missouri, being more particularly described as follows:



--------------------------------------------------------------------------------

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 41 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk & Western Railway Co.; thence North 85 degrees 21 minutes 52
seconds East along said South Right of Way line, 402.11 feet; thence South 0
degrees 33 minutes 52 seconds West, 364.36 feet to the Northwest corner of a
tract of land conveyed to North Kansas City by Document No. D-46601 in Book 1257
at Page 930; thence continuing South 0 degrees 33 minutes 52 seconds West along
the West line of said North Kansas City tract, a distance of 302.82 feet to the
Northeast corner of Tract 1 of a Non-Exclusive Easement for Ingress & Egress
granted by the document recorded as Document No. E-37416 in Book 1457 at Page
413 and the POINT OF BEGINNING of the tract of land to be herein described;
thence continuing South 0 degrees 33 minutes 52 seconds West along said West
line and the East line of said Non-Exclusive Easement, a distance of 210.78 feet
to the Southeast corner of said Easement; thence South 86 degrees 25 minutes 36
seconds West along the South line of said Easement, 120.31 feet, more or less,
to a point on the West line of a tract of land conveyed to Northtown Devco by
deed recorded as Document F-23163 in Book 1649 at Page 889; thence North 0
degrees 33 minutes 53 seconds East along said West line, 147.93 feet to a point
on the Northwesterly line of said Non-Exclusive Easement; thence North 59
degrees 45 minutes 51 seconds East along said Northeasterly line, 139.70 feet to
a point on the West line of said tract of land conveyed to North Kansas City and
the POINT OF BEGINNING.

LEASED PARCEL X:

All that part of the Fractional Section 18, Township 50, Range 32 in North
Kansas City, Clay County, Missouri, being more particularly described as
follows:

Commencing at the Northwest corner of said Fractional Section 18; thence South 0
degrees 48 minutes 14 seconds West along the West line of said Fractional
Section 18, a distance of 2045.58 feet to a point on the South Right of Way line
of the Norfolk and Western Railway Company; thence North 85 degrees 21 minutes
52 seconds East along said South Right of Way line, 402.11 feet; thence South 0
degrees 33 minutes 52 seconds West, 346.36 feet to the Northwest corner of a
tract of land conveyed to North Kansas City by Document No. D-46601 in Book 1257
at Page 930; thence continuing South 0 degrees 33 minutes 52 seconds West along
the West line of said North Kansas City tract, a distance of 302.82 feet to the
Northeast corner of Tract 1 of a Non-Exclusive Easement for Ingress & Egress as
recorded by Document No. E-37416 in Book 1547 at Page 413; thence continuing
South 0 degrees 33 minutes 52 seconds West along said West line and the East
line of said Non-Exclusive Easement, a distance of 210.78 feet to the Southeast
corner of said Non-Exclusive Easement; thence South 86 degrees 25 minutes 36
seconds West along the South line of said Easement, 120.31 feet to a point on
East line of a tract of land conveyed to Burlington Northern Railroad Company by
Special Warranty Deed recorded in Book 419 at Page 2 and filed on June 5, 1947
and the POINT OF BEGINNING of the tract of land to be herein described; thence
continuing South 86 degrees 25 minutes 36 seconds West along the South line of
said Non-Exclusive Easement, a distance of 26.57 feet, more or less to a point
on the East line of a tract of land conveyed to North Kansas City by Document
No. B-62254 in Book 773 at Page 685; thence North 0 degrees 22 minutes 45
seconds East along said East line, being also the West line of said
Non-Exclusive Easement, a distance of 133.78 feet,



--------------------------------------------------------------------------------

more or less to the Northwest corner of said Easement; thence North 59 degrees
45 minutes 47 seconds East along the Northwesterly line of said Easement 31.36
feet, more or less to a point on the East line of said Burlington Northern
Railroad Company tract; thence South 0 degrees 33 minutes 52 seconds West along
said East line, 147.92 feet; more or less to the POINT OF BEGINNING.



--------------------------------------------------------------------------------

EXHIBIT F

LEGAL DESCRIPTION OF LAS VEGAS LAND ASSEMBLAGE

PARCEL 17: (APN 162-16-410-033)

Lots 79 and 80 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

PARCEL 18: (APN 162-16-410-036)

Lots 84 and 85 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.

PARCEL 19: (APN 162-16-410-037)

Lots 86 and 87 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.

PARCEL 20: (APN 162-16-410-038)

Lots 88 and 89 in Block 4 of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Excepting therefrom that portion thereof conveyed to the County of Clark by that
Grant Deed recorded November 19, 1958, in Book 178 as Document No. 145336, of
Official Records.

PARCEL 11: (APN 162-16-410-050)

That portion of the North Half (N  1⁄2) of Section 21, Township 21 South, Range
61 East, M.D.M., more particularly described as follows:

Lot Three (3) as shown on file in File 62 of Parcel Maps, Page 64 in the office
of the County Recorder, Clark County, Nevada.

AND (APN 162-21-110-001)

Lots One (1) and Two (2) in Block One (1) of Flamingo Estates, as shown by map
thereof on file in Book 5 of Plats, Page 22, in the office of the County
Recorder, Clark County, Nevada.



--------------------------------------------------------------------------------

Excepting therefrom that portion as conveyed to Clark County by Deed recorded
June 8, 1983, in Book 1747 as Document No. 1706535, of Official Records.

Further Excepting therefrom that portion as conveyed to Clark County by Deed
recorded February 24, 1994, in Book 940224 as Document No. 00525, of Official
Records.

Further Excepting therefrom that portion as relinquished to Clark County by that
certain Resolution of Relinquishment of a portion of State Highway Right of Way
recorded December 3, 2002, in Book 20021203 as Document No. 01508, of Official
Records.

PARCEL 12: (APN 162-16-410-059)

PARCEL 12-1:

The South 160 feet measured along the West line of Lot 113 in Block 5 of
FLAMINGO ESTATES SUBDIVISION, as shown by map thereof on file in Book 5 of
Plats, Page 22, in the Office of the County Recorder of Clark County, Nevada.

PARCEL 12-2:

The East 35 feet of the South 160 feet, measured along the East line of Lot 112
in Block 5 FLAMINGO ESTATES SUBDIVISION, as shown by map thereof on file in Book
5 of Plats, Page 22, in the Office of the County Recorder of Clark County,
Nevada.

EXCEPTING from Parcels 1 and 2, that portion of land lying Southerly of the left
or Northerly right-of-way line of SR-592 (Flamingo Road) and Easterly of the
Westerly right-of-way line of Koval Lane; Said Northerly right-of-way line of
SR-592 (Flamingo Road) and said Westerly right-of-way line of Koval Lane being
more fully described as follows, to wit;

BEGINNING at the intersection of the left or Northerly right-of-way line of
SR-592 (Flamingo Road) with the Westerly boundary line of the East 35 feet of
the South 160 feet, measured along the East line of Lot 112 in Block 5 of
FLAMING ESTATE SUBDIVISION, as shown by map thereof on file in Book 5 of Plats,
Page 22, in the Office of the County Recorder of Clark County, Nevada, 61.64
feet left of and at right angles to Highway Engineer’s Station “GCW” 75+76.36
P.O.T.; Said Point of Beginning further described as bearing South 55°32’42”
West, a distance of 235.20 feet from the North Quarter Corner of Section 21,
Township 21 South, Range 61 East, M.D.M.; Thence from a tangent which bears
North 89°59’03” East, curving to the right along said Northerly right-of way
line, with a radius of 4,306 feet, through an angle of 1°06’38”, an arc distance
of 83.46 feet to a point of reverse curvature; Thence from a tangent which bears
South 88°54’19” East, curving to the left along said Northerly right-of-way
line, with a radius of 54 feet, through an angle of 89°41’20”, an arc distance
of 84.53 feet to a point, the last 7.76 feet being along the Westerly line of
Koval Lane; Thence North 1°24’21” East, along said Westerly right of way line of
Koval Lane, a distance of 74.85 feet to a point; Thence from a tangent which
bears the last described course, curving to the right along said Westerly
right-of-way line, with a radius of 106 feet, through an angle of 4°14’19”, an
arc distance of 7.84 feet to an intersection with the North line of said
Section 21, the Point of Ending 200.00 feet left of and at right angles to the
centerline of SR-592 (Flamingo Road) at Highway Engineer’s Station “GCW”
77+13.39



--------------------------------------------------------------------------------

P.O.T.; Said Point of Ending further described as bearing North 88°25’16” West,
a distance of 53.17 feet from the North Quarter Corner of said Section 21.

(Deed Reference 20060602-0004546)

PARCEL 10: (APN 162-16-410-063)

Lots 25 and 26 in Block Two (2) of FLAMINGO ESTATES, as shown by map thereof on
file in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.

Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

PARCEL 9: (APN 162-16-410-067, 068, 069, 077, 078, 079, 082, 085 and 086)

Lots 33, 34, 35, 43, 44, 45, 46, 47, 48, 49, 50 and 55 in Block Three (3); and
Lots 59, 60, 61 and 62 in Block Four (4) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.

Together with those portions of Winnick Road, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.

AND (APN 162-16-410-073)

Lot 39 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.

TOGETHER WITH that portion of the pedestrian walkway lying Westerly of and
adjacent to the West line of said Lot 39, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.

Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

AND (APN 162-16-410-074)

Lot 40 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.

TOGETHER WITH that portion of the pedestrian walkway lying Easterly of and
adjacent to the East line of said Lot 40, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.



--------------------------------------------------------------------------------

Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

AND (APN 162-16-410-081)

Lots 52, 53 and 54 in Block Three (3) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.

TOGETHER WITH that certain vacated walkway 10 feet wide adjoining Lot 52 on the
West boundary, as disclosed by an Order of Vacation recorded June 21, 1962 in
Book 368 as Document No. 297340, Official Records.

Together with those portions of Winnick Road and the alley vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

AND (APN 162-16-410-035)

Lot 83 in Block Four (4) of FLAMINGO ESTATES, as shown by map thereof on file in
Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark County,
Nevada.

TOGETHER WITH that certain vacated walkway 10 feet wide adjoining said Land on
the West boundary, as vacated by that certain Order of Vacation recorded
June 21, 1962 in Book 368 as Document No. 297340, Official Records.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-034)

Lots 81 and 82 in Block Four (4) of FLAMINGO ESTATES, as shown by map thereof on
file in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.

TOGETHER WITH the Westerly portion of the 20 foot walkway 10 feet wide lying
Easterly of Lot 82, as vacated by that certain Order of Vacation recorded
June 21, 1962 in Book 368 as Document No. 297340, Official Records.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

PARCEL 13: (APN 162-21-102-006)



--------------------------------------------------------------------------------

That portion of the Northwest Quarter (NW 1/4) of Section 21, Township 21 South,
Range 61 East, M.D.B.&M., Clark County, Nevada, being more particularly
described as follows:

COMMENCING at the Northeast corner of the Northwest Quarter (NW 1/4) of said
Section 21 as delineated on that certain recorded Parcel Map performed by Ralph
L. Kraemer at the instance of Richard Tam, et al, dated December 3, 1973 as
Document No. 343769 in File 1 of Parcel Maps, Page 35 of Official Records, Clark
County, Nevada;

THENCE South 0°20’17” East along the East line of the Northwest Quarter NW (1/4)
of said Section 21 a distance of 250.20 feet to a point; THENCE North 88°01’45”
West a distance of 40.03 feet to a point being the intersection of the South
right of way line of Flamingo Road (Proposed 100.00 feet wide) and the West
right of way line of Koval Lane (Present alignment 80.00 feet wide);

THENCE South 0°20’17: East along the West right of way line of said Koval Lane a
distance of 710.58 feet to a point being the Northeast corner of Lot 2 as
delineated on the aforementioned Ralph L. Kraemer Parcel Map; said point also
being the TRUE POINT OF BEGINNING; THENCE continuing South 0°20’17” East a
distance of 450.00 feet to a point;

THENCE North 88°01’45” West a distance of 453.25 feet to a point in the West
line of said Lot 2; THENCE North 0°09’35” West along said West line a distance
of 449.95 feet to a point being the Northwest corner of said Lot 2; THENCE South
88°01’45” East along the North line thereof a distance of 451.85 feet to the
TRUE POINT OF BEGINNING.

(Deed reference 20041221-03152).

PARCEL 14: (APN 162-21-202-006)

THAT PORTION OF THE SOUTHEAST QUARTER (SE  1⁄4) OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., DESCRIBED AS
FOLLOWS:

LOT TWO (2) AS SHOWN BY MAP THEREOF IN FILE 1 OF PARCEL MAPS, PAGE 35, RECORDED
DECEMBER 3, 1973 IN BOOK 384 AS DOCUMENT NO. 343769 OF OFFICIAL RECORDS, CLARK
COUNTY, NEVADA.

ALSO EXCEPTING THEREFROM THAT CERTAIN SPANDREL AREA DEDICATED BY INSTRUMENT NO.
343769, RECORDED DECEMBER 3, 1973, AS FILE 1 OF PARCEL MAPS, PAGE 35, IN
OFFICIAL RECORDS BOOK NO. 384 OF CLARK COUNTY, NEVADA RECORDS, SAID SPANDREL
AREA BEING BOUNDED AS FOLLOWS:

ON THE SOUTH BY THE NORTH LINE OF THE SOUTH 40 FEET OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21;

ON THE EAST BY THE WEST LINE OF THE EAST 40 FEET OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21; AND

ON THE NORTHWEST BY THE ARC OF A CURVE HAVING A RADIUS OF 20.00 FEET, CONCAVE
NORTHWESTERLY, BEING TANGENT TO THE NORTH LINE OF SAID SOUTH 40 FEET AND TO THE
WEST LINE OF SAID EAST 40 FEET.



--------------------------------------------------------------------------------

FURTHER EXCEPTING THEREFROM THAT PORTION OF THE NORTHWEST QUARTER (NW  1⁄4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., CLARK COUNTY, NEVADA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST (NE) CORNER OF THE NORTHWEST QUARTER (NW  1⁄4) OF
SAID SECTION 21 AS DELINEATED ON THAT CERTAIN RECORDED PARCEL MAP PERFORMED BY
RALPH L. KRAEMER AT THE INSTANCE OF RICHARD TAM, ET AL, DATED DECEMBER 3, 1973
AS DOCUMENT NO. 343769 IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS,
CLARK COUNTY, NEVADA;

THENCE SOUTH 0°20’17” EAST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21 A DISTANCE OF 250.20 FEET TO A POINT;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 40.03 FEET TO A POINT BEING THE
INTERSECTION OF THE SOUTH RIGHT OF WAY LINE OF FLAMINGO ROAD (PURPOSED 100.00
FEET WIDE) AND THE WEST RIGHT OF WAY LINE OF KOVAL LANE (PRESENT ALIGNMENT 80.00
FEET WIDE);

THENCE SOUTH 0°20’17” EAST ALONG THE WEST RIGHT OF WAY LINE OF SAID KOVAL LANE A
DISTANCE OF 710.58 FEET TO A POINT BEING THE NORTHEAST CORNER (NE COR.) OF LOT
TWO (2) AS DELINEATED ON THE AFOREMENTIONED RALPH L. KRAEMER PARCEL MAP;

SAID POINT ALSO BEING THE TRUE POINT OF BEGINNING;

THENCE CONTINUING SOUTH 0°20’17” EAST A DISTANCE OF 450.00 FEET TO A POINT;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 453.25 FEET TO A POINT IN THE WEST
LINE OF SAID LOT TWO (2);

THENCE NORTH 0°09’35” WEST ALONG SAID WEST LINE A DISTANCE OF 449.95 FEET TO A
POINT BEING THE NORTHWEST CORNER (NW COR.) OF SAID LOT TWO (2);

THENCE SOUTH 88°01’45” EAST ALONG THE NORTH LINE THEREOF A DISTANCE OF 451.85
FEET TO THE TRUE POINT OF BEGINNING.

AND FURTHER EXCEPTING THEREFROM:

THAT PORTION OF THE EAST HALF (E  1⁄2) OF THE NORTHWEST QUARTER (NW  1⁄4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., IN THE COUNTY OF CLARK,
STATE OF NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW  1⁄4) OF SAID
SECTION 21, SAID SOUTHEAST CORNER BEING THE TRUE POINT OF BEGINNING;



--------------------------------------------------------------------------------

THENCE NORTH 00°20’17” WEST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21 A DISTANCE OF 708.19 FEET TO A POINT IN THE EASTERLY
PROLONGATION OF THE NORTH LINE OF THE SOUTH 7.00 ACRES OF THAT CERTAIN PARCEL OF
LAND SHOWN AS PARCEL TWO (2) (AFTER DEDICATION OF THE SPANDREL AREA) ON THAT
CERTAIN PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS AT PAGE 35, IN THE OFFICIAL
RECORDS BOOK NO. 384, CLARK COUNTY, NEVADA RECORDS;

THENCE NORTH 89°50’36” WEST ALONG SAID EASTERLY PROLONGATION AND SAID NORTH
LINE, BEING PARALLEL WITH THE SOUTH LINE OF THE NORTHWEST QUARTER (NW  1⁄4) OF
SAID SECTION 21, A DISTANCE OF 494.29 FEET TO A POINT IN THE WEST LINE OF SAID
PARCEL TWO (2);

THENCE SOUTH 00°09’35” EAST ALONG THE WEST LINE OF SAID PARCEL TWO (2) AND ITS
SOUTHERLY PROLONGATION A DISTANCE OF 708.18 FEET TO THE SOUTH LINE OF THE
NORTHWEST QUARTER (NW  1⁄4) OF SAID SECTION 21;

THENCE SOUTH 89°50’36” EAST ALONG SAID SOUTH LINE A DISTANCE OF 496.49 FEET TO
THE TRUE POINT OF BEGINNING.

AND FURTHER EXCEPTING THEREFROM THAT PORTION OF THE NORTHWEST QUARTER (NW  1⁄4)
OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., ACCORDING TO THE
OFFICIAL PLAT OF SAID LAND, ON FILE IN THE OFFICE OF THE BUREAU OF LAND
MANAGEMENT, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST (NE) CORNER OF PARCEL NO. TWO (2) OF THAT CERTAIN
PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS, CLARK
COUNTY RECORDER’S OFFICE;

THENCE SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO (2) A
DISTANCE OF 450 FEET TO THE TRUE POINT OF BEGINNING AND BEING THE SOUTHEAST (SE)
CORNER OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A
JOINT VENTURE, BY LEASE RECORDED DECEMBER 15, 1977 AS DOCUMENT NO. 782567 OF
OFFICIAL RECORDS;

THENCE CONTINUING SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO
(2) A DISTANCE OF 425 FEET;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 160 FEET;

THENCE NORTH 0°20’17” WEST A DISTANCE OF 425 FEET TO A POINT IN THE SOUTH LINE
OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A JOINT
VENTURE, REFERRED TO ABOVE;

THENCE SOUTH 88°01’45” EAST ON SAID SOUTH LINE A DISTANCE OF 160 FEET TO THE
TRUE POINT OF BEGINNING.

(Deed reference 20060802-05266).



--------------------------------------------------------------------------------

PARCEL 15: (APN 162-21-202-003)

THAT PORTION OF THE NORTHWEST QUARTER (NW  1⁄4) OF SECTION 21, TOWNSHIP 21
SOUTH, RANGE 61 EAST, M.D.M., ACCORDING TO THE OFFICIAL PLAT OF SAID LAND, ON
FILE IN THE OFFICE OF THE BUREAU OF LAND MANAGEMENT, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHEAST (NE) CORNER OF PARCEL NO. TWO (2) OF THAT CERTAIN
PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS, PAGE 35, OFFICIAL RECORDS, CLARK
COUNTY RECORDER’S OFFICE;

THENCE SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO (2) A
DISTANCE OF 450 FEET TO THE TRUE POINT OF BEGINNING AND BEING THE SOUTHEAST (SE)
CORNER OF SAID LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A
JOINT VENTURE, BY LEASE RECORDED DECEMBER 15, 1977 AS DOCUMENT NO. 782567 OF
OFFICIAL RECORDS;

THENCE CONTINUING SOUTH 0°20’17” EAST ON THE EAST LINE OF SAID PARCEL NO. TWO
(2) A DISTANCE OF 425 FEET;

THENCE NORTH 88°01’45” WEST A DISTANCE OF 160 FEET;

THENCE NORTH 0°20’17” WEST A DISTANCE OF 425 FEET TO A POINT IN THE SOUTH LINE
OF THE LAND LEASED TO MINI-PRICE MOTOR INN JOINT VENTURE-LAS VEGAS II, A JOINT
VENTURE, REFERRED TO ABOVE;

THENCE SOUTH 88°01’45” EAST ON SAID SOUTH LINE A DISTANCE OF 160 FEET TO THE
TRUE POINT OF BEGINNING.

(Deed reference 20060802-05266).

PARCEL 16: (APN 162-21-202-007)

THAT PORTION OF THE EAST HALF (E  1⁄2) OF THE NORTHWEST QUARTER (NW  1⁄4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., IN THE COUNTY OF CLARK,
STATE OF NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW  1⁄4) OF SAID
SECTION 21, SAID SOUTHEAST CORNER BEING THE TRUE POINT OF BEGINNING;

THENCE NORTH 00°20’17” WEST ALONG THE EAST LINE OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21 A DISTANCE OF 708.19 FEET TO A POINT IN THE EASTERLY
PROLONGATION OF THE NORTH LINE OF THE SOUTH 7.00 ACRES OF THAT CERTAIN PARCEL OF
LAND SHOWN AS PARCEL TWO (2) (AFTER DEDICATION OF THE SPANDREL AREA) ON THAT
CERTAIN PARCEL MAP ON FILE IN FILE 1 OF PARCEL MAPS AT PAGE 35, IN THE OFFICIAL
RECORDS BOOK NO. 384, CLARK COUNTY, NEVADA RECORDS;



--------------------------------------------------------------------------------

THENCE NORTH 89°50’36” WEST ALONG SAID EASTERLY PROLONGATION AND SAID NORTH
LINE, BEING PARALLEL WITH THE SOUTH LINE OF THE NORTHWEST QUARTER (NW  1⁄4) OF
SAID SECTION 21, A DISTANCE OF 494.29 FEET TO A POINT IN THE WEST LINE OF SAID
PARCEL TWO (2);

THENCE SOUTH 00°09’35” EAST ALONG THE WEST LINE OF SAID PARCEL TWO (2) AND ITS
SOUTHERLY PROLONGATION A DISTANCE OF 708.18 FEET TO THE SOUTH LINE OF THE
NORTHWEST QUARTER (NW  1⁄4) OF SAID SECTION 21;

THENCE SOUTH 89°50’36” EAST ALONG SAID SOUTH LINE A DISTANCE OF 496.49 FEET TO
THE TRUE POINT OF BEGINNING.

EXCEPT THE EAST 40 FEET AND THE SOUTH 40 FEET THEREOF CONVEYED TO THE COUNTY OF
CLARK FOR ROAD PURPOSES.

ALSO EXCEPT THEREFROM THAT CERTAIN SPANDREL AREA DEDICATED BY INSTRUMENT NO.
343769 RECORDED DECEMBER 3, 1973 AS FILE 1 OF PARCEL MAPS, PAGE 35 IN OFFICIAL
RECORDS BOOK NO. 384 OF CLARK COUNTY, NEVADA RECORDS, SAID SPANDREL AREA BEING
BOUNDED AS FOLLOWS:

ON THE SOUTH BY THE NORTH LINE OF THE SOUTH 40 FEET OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21;

ON THE EAST BY THE WEST LINE OF THE EAST 40 FEET OF THE NORTHWEST QUARTER (NW
 1⁄4) OF SAID SECTION 21; AND

ON THE NORTHWEST BY THE ARC OF A CURVE HAVING A RADIUS OF 20.00 FEET, CONCAVE
NORTHWESTERLY, BEING TANGENT TO THE NORTH LINE OF SAID SOUTH 40 FEET AND TO THE
WEST LINE OF SAID EAST 40 FEET.

(Deed reference 20060802-05266).

PARCEL 8: (APN 162-16-410-042, 046, 047 and 090)

Lots 94, 95, 100, 101, 102 and 103 in Block Five (5) and Lots 75 and 76 in Block
Four (4) of Flamingo Estates, as shown by map there on file in Book 5 of Plats,
Page 22, in the Office of the County Recorder, Clark County, Nevada

Together with those portions of Albert Avenue and Audrie Street as vacated by
that certain Order of Vacation, recorded December 11, 2012 as Instrument
No. 201212110001382, of Official Records.

Together with those portions Audrie Street and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

AND (APN 162-16-410-048)



--------------------------------------------------------------------------------

Lot 105 in Block Five (5) of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Excepting therefrom the South 10 feet as conveyed to Clark County, Nevada by
deed recorded January 21, 1977 in Book 699 as Document No. 658664, of Official
Records, Clark County, Nevada.

And further excepting therefrom that portion of said parcel as conveyed to the
State of Nevada by document recorded October 10, 1995 in Book 951010 as Document
No. 00032, of Official Records, Clark County, Nevada.

Together with the following described parcel:

Lot 104 in Block Five (5) of Flamingo Estates as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Excepting therefrom that portion as conveyed to Clark County by Deed recorded
December 31, 1973, in Book 391 as Document No. 350018, of Official Records,
further described as follows:

The South Ten feet (10.00’) of Lot One Hundred Four (104) in Block Five (5) of
Flamingo Estates as shown by map on file in Book 5, of Plats, Page 22 in the
Office of the County Recorder of Clark County, Nevada; together with that
certain spandrel or radius in the Southwest corner of said Lot One Hundred Four
(104); Bounded on the Northeasterly side by a curve concave to the Northeast
having a radius of 22.00 feet that is tangent at its Easterly extremity to a
line parallel with and distant North 10.00 feet from the South line of said Lot
One Hundred Four (104) and tangent at its Northerly extremity to the West line
of said Lot One Hundred Four (104); bounded on the South side by the North line
of the South 10.00 feet of said Lot One Hundred Four (104) and bounded on the
West side by the West line of said Lot One Hundred Four (104). Excepting that
portion previously conveyed by Flamingo estates above mentioned.

Also excepting therefrom that portion of said parcels as conveyed to the State
of Nevada by documents October 10, 1995 in Book 951010 as Document No. 00032, of
Official Records, Clark County, Nevada.

Together with that portion of Audrie Street as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

Also together with the following described parcel:

Lot One Hundred Six (106) in Block Five (5) of Flamingo Estates, as shown by map
thereof on file in Book 5 of Plats, Page 22, in the Office of the County
Recorder, Clark County, Nevada.

Excepting therefrom the Easterly 14 feet.

Further excepting therefrom the Westerly 20 feet of the Easterly 34 feet, not
including the Southerly 135.50 feet.



--------------------------------------------------------------------------------

Further excepting therefrom the South 10 feet of said Lot One Hundred Six (106),
excepting the East 14 feet thereof, as conveyed to Clark County, Nevada by deed
recorded January 21, 1977 in Book 699 as Document No. 658664, of Official
Records, Clark County, Nevada.

Also excepting therefrom that portion of said parcel as conveyed to the State of
Nevada by document recorded October 10, 1995 in Book 951010 as Document
No. 00032, of Official Records, Clark County, Nevada.

AND (APN 162-16-410-043)

Lot 96 in Block Five (5) of Flamingo Estates, as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Together with that portion of the vacated alley lying adjacent to said lots as
vacated by that certain Order of Vacation recorded June 21, 1962 in Book 368 as
Document No. 297340, of Official Records, Clark County, Nevada, further
described as follows:

A portion of the Southeast Quarter (SE  1⁄4) of the Southwest Quarter (SW  1⁄4)
of Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
being more particularly described as follows:

Commencing at the centerline intersection of Audrie Street and Albert Avenue;
thence South 88°23’26” East along the centerline of said Albert Street, 661.56
feet; thence South 01°36’34” West, departing said centerline, 30.00 feet to a
point of the Southerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning; thence continuing South 01°36’34” West, 145.00 feet;
thence North 88°23’26” West, 170.00 feet; thence North 01°36’34” East, 145.00
feet; thence South 88°23’26” East, 170.00 feet to the Point of Beginning.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-044)

Lot 97 in Block Five (5) of Flamingo Estates, as shown by map thereof on file in
Book 5 of Plats, Page 22, in the Office of the County Recorder, Clark County,
Nevada.

Together with that portion of the vacated alley lying adjacent to said lots as
vacated by that certain Order of Vacation recorded June 21, 1962 in Book 368 as
Document No. 297340, of Official Records, Clark County, Nevada.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-045)



--------------------------------------------------------------------------------

Lots 98 and 99 in Block Five (5) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada, said land being further described as follows:

A portion of the Southeast Quarter (SE  1⁄4) of the Southwest Quarter (SW  1⁄4)
of Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
described as follows:

Commencing at the centerline intersection of Audrie Street and Albert Avenue;
Thence South 88°23’26” East along the centerline of said Albert Street, 491.56
feet; Thence South 01°36’34” West, departing said centerline, 30.00 feet to a
point on the Southerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning; Thence continuing South 01°36’34” West, 145.00 feet;
Thence North 88°23’26” West, 150.00 feet; Thence North 01°36’34” East, 145.00
feet; Thence South 88°23’26” East, 150.00 feet to the Point of Beginning.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

AND (APN 162-16-410-091)

Lots 77 and 78 in Block Four (4) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada, further described as follows:

A portion of the Southeast Quarter (SE  1⁄4) of the Southwest Quarter (SW  1⁄4)
of Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
being more particularly described as follows:

Commencing at the centerline intersection of Audrie Street and Albert Avenue;
thence South 88°23’26” East along the centerline of said Albert Street, 146.56
feet; thence North 01°36’34” East, departing said centerline, 30.00 feet to a
point on the Northerly right-of-way line of Albert Avenue, said point also being
the Point of Beginning. Thence South 88°23’26” East along said right-of-way line
140.00 feet; thence North 01°36’34” East, departing said right-of-way, 145.00
feet; thence North 88°23’26” West, 140.00 feet; thence South 01°36’34” West,
145.00 feet to the Point of Beginning.

Together with that portion of Albert Avenue as vacated by that certain Order of
Vacation, recorded December 11, 2012 as Instrument No. 201212110001382, of
Official Records.

Together with that portion of the alley as vacated by that certain Order of
Vacation, recorded February 14, 2012, in Book 20120214 as Document No. 01112,
and Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.

PARCEL 1: (TOWERS) (APN 162-16-410-060)

Lots 16 through 20 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.

Together with those portions of Winnick Avenue, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.



--------------------------------------------------------------------------------

PARCEL 2: (TERRACES) (APN 162-16-410-061 and 062)

Lots 21 through 24 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.

Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

PARCEL 3: (TERRACES FOUR) (APN 162-16-410-064, 065 and 066)

Lots 27 through 32 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.

Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

PARCEL 4: (WINNICK) (APN 162-16-410-080)

Lot 51 in Block Three (3) of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, page 22, as recorded in the office of the County Recorder of
Clark County, Nevada.

Together with the West 10 Feet of that certain pedestrian walkway abutting the
Easterly line of said Lot by that certain Order of Vacation recorded June 21,
1962, as Document No. 297340, of Official Records.

Together with those portions of Winnick Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.

PARCEL 5: (FOUNTAINS) (APN 162-16-410-070, 071, 072, 075, 076, 083 and 084)

Lots 36 through 38, 41, 42 and 56 through 58 in Block Three (3) of Flamingo
Estates, as shown by map thereof on file in Book 5 of Plats, page 22, as
recorded in the office of the County Recorder of Clark County, Nevada.

Together with those portions of Winnick Avenue, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.



--------------------------------------------------------------------------------

PARCEL 6: (PLAZA) (APN 162-16-410-087)

Lots 63 and 64 in Block Four (4) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.

Together with that portion of Winnick Avenue as vacated by that certain Order of
Vacation, recorded February 14, 2012, in Book 20120214 as Document No. 01112,
and Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.

PARCEL 7: (SUITES) (APN 162-16-410-088 and 089)

That portion of the Southwest Quarter (SW  1⁄4) of Section 16, Township 21
South, Range 61 East M.D.M., being a portion of Block Four (4) of Flamingo
Estates, as shown by map thereof on file in Book 5 of Plats, page 22, as
recorded in the office of the County Recorder of Clark County, Nevada described
as follows:

Lots 1 and 2 of that certain Parcel Map on file in File 70 of Parcel Maps, Page
30, recorded September 19, 1991 as Document No. 00581 in Book 910919, of
Official Records. in the Office of the County Recorder of Clark County, Nevada.

Together with those portions of Ida Avenue, Audrie Street and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REIT COMPLIANCE CERTIFICATE

REIT COMPLIANCE CERTIFICATE

Date:                     , 20    

This REIT Compliance Certificate (this “Certificate”) is given by Tenant (as
defined in that certain Lease (Non-CPLV) (the “Lease”) dated as of
[                    , 2017], by and among the entities listed on Schedule A
attached thereto (collectively, and together with their respective successors
and assigns, “Landlord”), and Caesars Entertainment Operating Company, Inc., a
Delaware corporation, and the entities listed on Schedule B attached thereto
(collectively, and together with their respective successors and assigns,
“Tenant”), pursuant to Article XL of the Lease. Capitalized terms used herein
without definition shall have the meanings set forth in the Lease.

By executing this Certificate, Tenant hereby certifies to Landlord that Tenant
has reviewed its transactions during the Fiscal Quarter ending [             ]
and for such Fiscal Quarter Tenant is in compliance with the provisions of
Article XL of the Lease. Without limiting the generality of the foregoing,
Tenant hereby certifies that for such Fiscal Quarter, Tenant has not, without
Landlord’s advance written consent:

 

  (i) sublet, assigned or entered into a management arrangement for the Leased
Property on any basis such that the rental or other amounts to be paid by the
subtenant, assignee or manager thereunder would be based, in whole or in part,
on either (x) the income or profits derived by the business activities of the
subtenant, assignee or manager or (y) any other formula such that any portion of
any amount received by Landlord could reasonably be expected to cause any
portion of the amounts to fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto;

 

  (ii) furnished or rendered any services to the subtenant, assignee or manager
or managed or operated the Leased Property so subleased, assigned or managed;

 

  (iii) sublet or assigned to, or entered into a management arrangement for the
Leased Property with any Person (other than a “taxable REIT subsidiary” (within
the meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT) in which Tenant, Landlord or PropCo owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code, or any similar or successor provision thereto);
or

 

  (iv) sublet, assigned or entered into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to the Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected to cause any other income of Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code, or any similar
or successor provision thereto.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate has been executed by Tenant on      day of
                    , 20    .

 

[             ] Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT H

PROPERTY-SPECIFIC IP

[SEE ATTACHED]



--------------------------------------------------------------------------------

Mark

   Jurisdiction    Brand    Specific/
Enterprise    Property    App. No.      App. Date      Reg. No.      Reg. Date  
   Status

$10,000 Pyramid

   New Jersey    Bally’s    Specific    Bally’s AC      NA        2/26/1992     
  10,296        2/26/1992      Registered

6ix A Bistro (logo)

   New Jersey    Bally’s    Specific    Bally’s AC      NA        7/16/2008     
  23095        7/16/2008      Registered

Gold Tooth Gerties

   New Jersey    Bally’s    Specific    Bally’s AC      NA        12/5/2000     
  20,499        12/5/2000      Registered

Mountain Bar (and Logo)

   New Jersey    Bally’s    Specific    Bally’s AC      NA        8/11/1997     
  14,809        8/11/1997      Registered

Noodle Village (logo)

   New Jersey    Bally’s    Specific    Bally’s AC      NA        3/30/2007     
  22733        3/30/2007      Registered

Pickles - More than a Deli

   New Jersey    Bally’s    Specific    Bally’s AC      NA        12/17/1998  
     15,515        12/17/1998      Registered

Studio (Stylized)

   New Jersey    Bally’s    Specific    Bally’s AC      NA        7/14/1998     
  15,289        7/14/1998      Registered

The Vixens (Logo)

   New Jersey    Bally’s    Specific    Bally’s AC      NA        8/3/2010     
  23535        8/3/2010      Registered

Wild about Wings (logo)

   New Jersey    Bally’s    Specific    Bally’s AC      NA        8/3/2010     
  23534        8/3/2010      Registered

Boardwalk Cupcakes (logo)

   United
States of
America    Bally’s    Specific    Bally’s AC      86/422551        10/13/2014  
     4780684        7/28/2015      Registered

Champagne Slots

   United
States of
America    Bally’s    Specific    Bally’s AC      78/457601        7/27/2004  
     3020236        11/29/2005      Registered

Coyote Kate’s Slot Parlor

   United
States of
America    Bally’s    Specific    Bally’s AC      76/067657        6/9/2000     
  2523523        12/25/2001      Registered

Preview

   United
States of
America    Bally’s    Specific    Bally’s AC      77/450581        4/17/2008  
     3555164        12/30/2008      Registered

Wild, Wild West Casino

   United
States of
America    Bally’s    Specific    Bally’s AC      75/106946        5/13/1996  
     2837537        5/4/2004      Registered

Grand Biloxi (Logo)

   United
States of
America    Grand    Specific    Formerly
Harrah’s
Gulf Coast      85/701599        2/9/1996        4286319        2/24/1998     
Registered

Stir Cove Backstage Grill (Design)

   Iowa    Harrah’s    Specific    Harrah’s
Counsel
Bluffs      W00791884        7/13/2012       
5480TM-
439811  
       7/13/2012      Registered

Stir Cove Concert Series (Design)

   Iowa    Harrah’s    Specific    Harrah’s
Counsel
Bluffs      W00793603        7/30/2012       
5480TM-
440692  
       7/30/2012      Registered

Pepper Rose (Design)

   Louisiana    Harrah’s    Specific    Harrah’s
Louisiana
Downs      NA        12/17/2001        57-2528        12/17/2001      Registered

American River Cafe (Block)

   Nevada    Harrah’s    Specific    Harrah’s
Lake
Tahoe      30 34        5/29/1997        SM00300034        5/29/1997     
Registered

American River Cafe (Design)

   Nevada    Harrah’s    Specific    Harrah’s
Lake
Tahoe      30-253        11/17/1997        SM0030-0450        11/17/1997     
Registered

Friday’s Station (Block)

   Nevada    Harrah’s    Specific    Harrah’s
Lake
Tahoe      30-253        8/26/1997       
SM0030-
0253
       8/26/1997      Registered



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Brand

  

Specific/
Enterprise

  

Property

  

App. No.

   App. Date      Reg. No.      Reg. Date     

Status

Quick Pik - Quick Pick    Nevada    Harrah’s    Specific    Harrah’s Reno   
22-778      6/23/1989        SM0022-0778        6/23/1989      Registered

South Shore Room

   Nevada    Harrah’s    Specific    Harrah’s Lake Tahoe    18-002      9/1/1982
       SM0018-0002        9/1/1982      Registered

Andreotti (Block)

   United States of America    Harrah’s    Specific    Harrah’s Reno   
75/646182      2/19/1999        2335359        3/28/2000      Registered
Bellissimo    United States of America    Harrah’s    Specific    Harrah’s Gulf
Coast    77/032971      10/31/2006        3246044        5/29/2007     
Registered

Bridges Dining Company

   United States of America    Harrah’s    Specific    Harrah’s Metropolis   
86/433899      10/24/2014        4759692        6/23/2015      Registered
Carvings    United States of America    Harrah’s    Specific    Harrah’s Reno   
78/732311      10/13/2005        3141982        9/12/2006      Registered

Fight Republic (Block)

   United States of America    Harrah’s    Specific    Harrah’s Reno   
85/346117      6/14/2011        4100290        2/14/2012      Registered

Joy Luck Noodle Bar

   United States of America    Harrah’s    Specific    Harrah’s Reno   
77/634470      12/16/2008        3647464        6/30/2009      Registered

Magnolia House (Block)

   United States of America    Harrah’s    Specific    Harrah’s Gulf Coast   
86/235367      3/28/2014        4730291        5/5/2015      Registered Peek
(Block)    United States of America    Harrah’s    Specific    Harrah’s Lake
Tahoe    86/263094      4/25/2014        4625059        10/21/2014     
Registered

Powerhouse Alley

   United States of America    Harrah’s    Specific    Harrah’s Reno   
86/174730      1/24/2014        4575993        7/29/2014      Registered

The Summit (Block)

   United States of America    Harrah’s    Specific    Harrah’s Lake Tahoe   
73/040279      12/23/1974        1019015        8/26/1975      Registered

“Louisiana Downs”

   Louisiana    Harrah’s/ Louisiana Downs    Specific    Harrah’s Louisiana
Downs    NA      4/19/1993        51-0725        4/19/1993      Registered

Fillies & Fighters (Design)

   Louisiana    Harrah’s/ Louisiana Downs    Specific    Harrah’s Louisiana
Downs    NA      7/16/2009        60-7294        7/16/2009      Registered

Horse Cents (Block)

   Louisiana    Harrah’s/ Louisiana Downs    Specific    Harrah’s Louisiana
Downs    NA      12/4/2003        58-0417        12/4/2003      Registered Super
Derby    Louisiana    Harrah’s/ Louisiana Downs    Specific    Harrah’s
Louisiana Downs    NA      4/19/1993        51-0724        4/19/1993     
Registered

Louisiana Downs (Block)

   United States of America    Harrah’s/ Louisiana Downs    Specific    Harrah’s
Louisiana Downs    78/197284      12/23/2002        2874317        8/17/2004  
   Registered

Louisiana Downs Racing Horses (Design)

   United States of America    Harrah’s/ Louisiana Downs    Specific    Harrah’s
Louisiana Downs    78/199756      1/3/2003        2791383        12/9/2003     
Registered

Super Derby (Block)

   United States of America    Harrah’s/ Louisiana Downs    Specific    Harrah’s
Louisiana Downs    78/199798      1/3/2003        2788933        12/2/2003     
Registered

Sage Room (Block)

   Nevada    Harveys    Specific    Harveys Lake Tahoe    E0411842011- 4     
7/18/2011       
E0411842011-
4  
       7/18/2011      Registered



--------------------------------------------------------------------------------

Mark

   Jurisdiction    Brand    Specific/
Enterprise    Property    App. No.      App. Date      Reg. No.      Reg. Date  
   Status  

Sushi Kai

   Nevada    Harveys    Specific    Harveys
Lake
Tahoe      20140728667-83        10/23/2014        E0551752014-5       
10/23/2014        Registered  

Harveys (Block)

   United
States of
America    Harveys    Specific    Harveys
Lake
Tahoe      74/483631        1/28/1994        2026250        12/31/1996       
Registered  

Harveys (Design)

   United
States of
America    Harveys    Specific    Harveys
Lake
Tahoe      74/483632        1/28/1994        2038045        2/18/1997       
Registered  

Harveys (Stylized)

   United
States of
America    Harveys    Specific    Harveys
Lake
Tahoe      78/821394        2/23/2006        3154177        10/10/2006       
Registered  

Harveys Casino Hotel You Can Have it All

   United
States of
America    Harveys    Specific    Harveys
Lake
Tahoe      75/295646        5/21/1997        2240209        4/20/1999       
Registered  

The Party’s at Harveys (Block)

   United
States of
America    Harveys    Specific    Harveys
Lake
Tahoe      74/484989        1/28/1994        1878054        2/7/1995       
Registered  

Envy Stage Bar

   Indiana    Horseshoe    Specific    Horseshoe
Southern
Ind.      2008-0359        5/14/2008        2008-0359        5/14/2008       
Registered  

Midwest Regional Poker Championships

   Indiana    Horseshoe    Specific    Horseshoe
Southern
Ind.      N/A        6/1/2016        2016-0311        6/1/2016        Registered
 

The Venue (logo)

   Indiana    Horseshoe    Specific    Horseshoe
Southern
Ind.      2009-0045        1/21/2009        2009-0045        1/21/2009       
Registered  

Best Blackjack in Louisiana (Block)

   Louisiana    Horseshoe    Specific    Horseshoe
Bossier
City
Horseshoe      NA        12/30/1996        54-3112        12/30/1996       
Registered  

Frozen SeRum

   Louisiana    Horseshoe    Specific    Bossier
City
Horseshoe      NA        1/30/200        63-7822        6/21/2012       
Registered  

Impulse, Inc.

   Louisiana    Horseshoe    Specific    Bossier
City      NA        4/30/2001        57-0311        4/30/2001        Registered
 

Benny’s Back Room

   United
States of
America    Horseshoe    Specific    Horseshoe
Hammond      77/547938        8/15/2008        3678700        9/8/2009       
Registered  

Bluesville (Block)

   United
States of
America    Horseshoe    Specific    Horseshoe
Tunica      77/234865        7/20/2007        3456911        7/1/2008       
Registered  

Bluesville (Logo)

   United
States of
America    Horseshoe    Specific    Horseshoe
Tunica      77/523188        7/16/2008        3554133        12/30/2008       
Registered  

Bluesville (Logo)

   United
States of
America    Horseshoe    Specific    Horseshoe
Tunica      75/182186        10/15/1996        2148837        4/7/1998       
Registered  

Dare

   United
States of
America    Horseshoe    Specific    Horseshoe
Bossier
City      86163460        1/13/2014        4615290        9/30/2014       
Registered  

Four Winds (Block)

   United
States of
America    Horseshoe    Specific    Horseshoe
Bossier
City      76/464872        11/6/2002        2829389        4/6/2004       
Registered  

Four Winds (Design)

   United
States of
America    Horseshoe    Specific    Horseshoe
Bossier
City      76/464866        11/6/2002        2829388        4/6/2004       
Registered  

Push

   United
States of
America    Horseshoe    Specific    Horseshoe
Hammond      77/475098        5/15/2008        3592854        3/17/2009       
Registered  

The Venue (logo)

   United
States of

America

   Horseshoe    Specific    Horseshoe
Hammond      77/470223        5/9/2008        4709708        3/24/2015       
Registered  



--------------------------------------------------------------------------------

Mark

  Jurisdiction   Brand   Specific/
Enterprise   Property   App. No.     App. Date     Reg. No.     Reg. Date    
Status

Village Square (Block)

  United
States of
America   Horseshoe   Specific   Horseshoe
Tunica     75/366182       10/1/1997       2221012       1/26/1999    
Registered

Where Entertainment Knows No Bounds

  United
States of
America   Horseshoe   Specific   Horseshoe
Hammond     77/521309       7/14/2008       3550200       12/23/2008    
Registered

Get More Bang for your Buck Guaranteed!

  United
States of
America   Tunica
Roadhouse   Specific   Tunica
Roadhouse     77/028361       10/24/2006       3460107       7/8/2008    
Registered

Tunica Roadhouse Casino & Hotel (Design)

  United
States of
America   Tunica
Roadhouse   Specific   Tunica
Roadhouse     77/802032       8/11/2009       3794897       5/25/2010    
Registered

Tunica Roadhouse Casino & Hotel (Design)

  United
States of
America   Tunica
Roadhouse   Specific   Tunica
Roadhouse     77/802035       8/11/2009       3797493       6/1/2010    
Registered



--------------------------------------------------------------------------------

Domain Name

  

Brand

   Reg. Date    Registry Expiry Date bluffsdogs.com    Bluffs Run    1997-12-30
   2017-12-29 bluffsrun.com    Bluffs Run    1995-12-04    2017-12-03
stircove.com    Harrah’s Council Bluffs    2005-05-05    2019-05-05 stircove.com
   Harrah’s Council Bluffs    2005-05-05    2019-05-05 stirliveandloud.com   
Harrah’s Council Bluffs    2010-03-24    2019-03-24 stirliveandloud.com   
Harrah’s Council Bluffs    2010-03-24    2019-03-24 stirnightclub.com   
Harrah’s Council Bluffs    2006-08-16    2019-08-16 stirnightclub.com   
Harrah’s Council Bluffs    2006-08-16    2019-08-16 magnoliahousebiloxi.com   
Harrah’s Gulf Coast    2014-04-01    2018-04-01 altitudetahoe.com    Harrah’s
Lake Tahoe    2003-05-06    2019-05-06 e-harveys.com    Harveys    2007-01-30   
2018-01-30 experienceharveys.com    Harveys    2008-02-13    2018-02-13
experienceharveystahoe.com    Harveys    2008-02-13    2018-02-13 harveys.casino
   Harveys    2015-05-26    2019-05-26 harveys.cn    Harveys    2003-03-16   
2018-03-16 harveys.com    Harveys    1995-05-04    2019-05-05
meetingsatharveys.com    Harveys    2001-04-11    2019-04-11 macauofchicago.com
   Horseshoe    2014-07-20    2018-07-20 bluesvilletunica.com    Horseshoe
Tunica    2007-02-22    2018-02-22 macauofchicago.com    Horseshoe Hammond   
2014-07-20    2018-07-20 thevenuechicago.com    Horseshoe Hammond    2007-10-02
   2019-10-02 thevenue-chicago.com    Horseshoe Hammond    2008-04-18   
2019-04-18 thevenuechicagopride.com    Horseshoe Hammond    2008-06-19   
2019-06-19 magnoliahousebiloxi.com    Harrah’s Gulf Coast    2014-04-01   
2018-04-01 laketahoenightlife.com    Harrah’s Lake Tahoe    2004-10-25   
2017-10-25



--------------------------------------------------------------------------------

Domain Name

  

Brand

   Reg. Date    Registry Expiry Date laketahoenights.com    Harrah’s Lake Tahoe
   2004-10-25    2017-10-25 laketahoenightscene.com    Harrah’s Lake Tahoe   
2004-10-25    2017-10-25 laketahoesbigchill.com    Harrah’s Lake Tahoe   
2005-05-31    2019-05-31 ltfoodandwine.com    Harrah’s Lake Tahoe    2010-06-17
   2019-06-17 ltsnowblast.com    Harrah’s Lake Tahoe    2010-10-19    2017-10-19
tahoeparty.com    Harrah’s Lake Tahoe    2005-09-07    2019-09-07 tahoestar.com
   Harrah’s Lake Tahoe    1999-01-15    2018-01-15 renonumbers.com    Harrah’s
Reno    2001-05-18    2019-05-18 renoweddingchapel.com    Harrah’s Reno   
2000-01-19    2018-01-19 tahoesummitsuites.com    Harrah’s Lake Tahoe   
2008-03-13    2019-03-13 southshoreroom.com    Harrah’s Lake Tahoe    2008-01-29
   2018-01-29 tunicanightclub.com    Horseshoe Tunica    2009-08-19   
2019-08-19 ladowns.com    Louisiana Downs    1995-07-24    2019-07-23
louisianadown.com    Louisiana Downs    2003-01-28    2018-01-28



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PACE REPORT

[SEE ATTACHED]



--------------------------------------------------------------------------------

LOGO [g474419img-exi.jpg]       Confidential - Subject to Protective Order   

Form of Meeting Sales Pace Report

   Property:        Caesars Palace Las Vegas

Purpose: Contracted convention room nights for specified dates compared to same
time in previous years.

 

    JAN     FEB     MAR     APR     MAY     JUN     JUL     AUG     SEP     OCT
    NOV     DEC     TOTAL  

CURRENT
YEAR
PACE

  Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Rate     Rm
Rev     Bqt/Rm
Nt     Bqt
Min     Rev/Rm
Nt     Total
Rev  

04/01/2010 for 2010

                                                             

04/01/2011 for 2011

                                                             

04/01/2012 for 2012

                                                             

04/01/2013 for 2013

                                                             

04/01/2014 for 2014

                                                             

04/01/2015 for 2015

                                                             

04/01/2016 for 2016

                                                             

04/01/2017 for 2017

                                                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

2016 - 2015 % Variance

                                                                  JAN     FEB  
  MAR     APR     MAY     JUN     JUL     AUG     SEP     OCT     NOV     DEC  
  TOTAL  

1 YEAR
PACE

  Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Rate     Rm
Rev     Bqt/Rm
Nt     Bqt
Min     Rev/Rm
Nt     Total
Rev  

04/01/2010 for 2011

                                                             

04/01/2011 for 2012

                                                             

04/01/2012 for 2013

                                                             

04/01/2013 for 2014

                                                             

04/01/2014 for 2015

                                                             

04/01/2015 for 2016

                                                             

04/01/2016 for 2017

                                                             

04/01/2017 for 2018

                                                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

2017 - 2016 % Variance

                                                                 

 

JAN

   

 

FEB

   

 

MAR

   

 

APR

   

 

MAY

   

 

JUN

   

 

JUL

   

 

AUG

   

 

SEP

   

 

OCT

   

 

NOV

   

 

DEC

   

 

TOTAL

 

2 YEAR
PACE

  Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Rate     Rm
Rev     Bqt/Rm
Nt     Bqt
Min     Rev/Rm
Nt     Total
Rev  

04/01/2010 for 2012

                                                             

04/01/2011 for 2013

                                                             

04/01/2012 for 2014

                                                             

04/01/2013 for 2015

                                                             

04/01/2014 for 2016

                                                             

04/01/2015 for 2017

                                                             

04/01/2016 for 2018

                                                             

04/01/2017 for 2019

                                                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

2018 - 2017 % Variance

                                                                  JAN     FEB  
  MAR     APR     MAY     JUN     JUL     AUG     SEP     OCT     NOV     DEC  
  TOTAL  

3 YEAR
PACE

  Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Rate     Rm
Rev     Bqt/Rm
Nt     Bqt
Min     Rev/Rm
Nt     Total
Rev  

04/01/2010 for 2013

                                                             

04/01/2011 for 2014

                                                             

04/01/2012 for 2015

                                                             

04/01/2013 for 2016

                                                             

04/01/2014 for 2017

                                                             

04/01/2015 for 2018

                                                             

04/01/2016 for 2019

                                                             

04/01/2017 for 2020

                                                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

2019 - 2018 % Variance

                                                             



--------------------------------------------------------------------------------

EXHIBIT J

DESCRIPTION OF TITLE POLICIES

On file with the Company.



--------------------------------------------------------------------------------

EXHIBIT K

ADDITIONAL FEE MORTGAGEE REQUIREMENTS FOR EXISTING FEE MORTGAGE

In this Schedule, all references to the Landlord Debt Documents (as defined
below) or any provision thereof shall mean such documents or provisions as in
effect on the date hereof, regardless of any amendment or modification to such
documents or provisions, or any defined terms used in the applicable provisions.

REPRESENTATIONS

Tenant represents and warrants to Landlord that as of the Commencement Date:

 

1. None of the Leased Properties is in violation of (nor will the continued
operation of the Leased Properties as currently conducted violate) any law
(including the USA PATRIOT Act), rule or regulation (including any zoning,
building, ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are subject to paragraph 2 below) or any restriction
of record or agreement affecting any Leased Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (as defined below).

 

2. Except as provided on Schedule 3.16 to the Landlord Credit Agreement or to
matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (i)there are no judicial, administrative
or other actions, suits or proceedings pending which allege a violation of any
Environmental Laws at the Leased Properties; and (ii) each of the Tenant and its
Subsidiaries has all environmental permits, licenses and other approvals
necessary for its operations at the Leased Properties to comply with all
Environmental Laws and is in compliance with the terms of such permits, licenses
and other approvals and with all other Environmental Laws.

 

3. Each Documented Vessel is insured in accordance with the provisions of the
Ship Mortgage on such Documented Vessel (or to be recorded on such Documented
Vessel in accordance herewith) and the requirements thereof in respect of such
insurance will have been complied with.

 

4. Each Documented Vessel has been issued a certificate of documentation with
such endorsements as shall qualify the Documented Vessel for participation in
the trades and services to which it may be dedicated from time to time.

 

5. The Tenant and each of its Subsidiaries are in compliance with all Gaming
Laws that are applicable to them and their businesses and the failure to comply
with which would result in Landlord or its Subsidiaries failing to comply with
Gaming Laws applicable to them or their businesses, except where a failure to so
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect under and as defined in the Landlord Credit
Agreement.



--------------------------------------------------------------------------------

6. There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending against the
Leased Properties which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

7. All written information (other than the Projections, estimates, budgets,
forward-looking information and information of a general economic nature or
general industry nature) (the “Information”) concerning the Tenant, its
Subsidiaries, or their businesses conducted at the Leased Properties that was
(i) prepared by or on behalf of the foregoing or their representatives,
(ii) made available to the Landlord and (iii) incorporated into, or used to form
the basis of, information regarding Landlord’s or its Subsidiaries’ businesses
that was delivered to the Collateral Agent, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Landlord and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made
(in each case giving effect to all supplements and updates provided thereto).

 

8. The Projections prepared by or on behalf of the Tenant or any of its
Representatives and that have been made available to the Landlord have been
prepared in good faith based upon assumptions believed by the Tenant to be
reasonable as of the date thereof (it being understood such Projections are as
to future events and are not to be viewed as facts, such Projections are subject
to significant uncertainties and contingencies and that actual results during
the period or periods covered by any such Projections may differ significantly
from the projected results, that no assurances can be given that the projected
results will be realized and that such Projections are not a guaranty of
performance), as of the date such Projections were furnished to the Landlord.

COVENANTS

 

1. Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, Tenant shall do or cause to be done all things
necessary to at all times maintain and preserve all tangible property necessary
to the normal conduct of its business at the Leased Properties and keep the
Leased Properties in good repair, working order and condition (ordinary wear and
tear, casualty and condemnation or as otherwise permitted excepted), from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as permitted by this Lease).

 

2.

Tenant and its Subsidiaries shall maintain, with financially sound and reputable
insurance companies (as determined in good faith by Tenant), insurance (subject
to customary deductibles and retentions) in such amounts and against such risks
as are customarily and reasonably maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations (as determined in good faith by Tenant). Notwithstanding the
foregoing, the Tenant and its Subsidiaries may self-insure



--------------------------------------------------------------------------------

  with respect to such risks with respect to which companies of established
reputation engaged in the same general line of business in the same general area
usually self-insure (as determined in good faith by the Tenant).

 

3. With respect to the Leased Properties, if at any time the area in which the
Leased Properties are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency) such Leased Property shall be insured to the extent required
to comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.

 

4. Each Documented Vessel shall be insured in accordance with the provisions of
the Ship Mortgage on such Documented Vessel (or to be recorded on such
Documented Vessel in accordance herewith).

 

5. Within 30 days of the Commencement Date (or such later date agreed by
Landlord), Tenant shall provide Landlord endorsements satisfying the
requirements of clause (a) of Section 5.02 of the Landlord Credit Agreement.

 

6. Tenant shall comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to the Leased Properties, including all Gaming
Regulations and the Economic Sanction Laws, except that the Tenant and its
Subsidiaries need not comply with any laws, rules, regulations and orders of any
Governmental Authority then being contested by any of them in good faith by
appropriate proceedings, and except where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided that this paragraph 6 shall not apply to Environmental
Laws, which are the subject of paragraph 7 below, or to laws related to Taxes.

 

7. Tenant shall permit any Persons designated by the Landlord to visit and
inspect the Leased Properties at reasonable times, upon reasonable prior notice
to the Tenant, and as often as reasonably requested.

 

8. Tenant shall comply with all Environmental Laws applicable to the Leased
Properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for the Leased Properties, in each case
in accordance with Environmental Laws; except, in each case with respect to this
paragraph 7, to the extent the failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

9. After the occurrence of a default by Tenant under the Lease that gives rise
to an Event of Default under the Landlord Credit Agreement and during the
continuance of such Event of Default, and upon five (5) Business Days prior
written notice from Landlord, the Tenant shall grant Landlord access to the
Leased Properties and its records and business so that Landlord may verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Leased Properties. The
Landlord shall have the right to share any information it gains from such
inspection or verification with any of its creditors.



--------------------------------------------------------------------------------

10. Tenant covenants that it shall not cause or permit any Vessel to be operated
in any manner contrary to law and shall not engage in any unlawful trade or
violate any law that will expose any Vessel to penalty, forfeiture or capture in
a manner reasonably expected to cause a Material Adverse Effect.

 

11. Tenant shall pay and discharge when due and payable, from time to time, all
taxes, assessments, governmental charges, fines and penalties lawfully imposed
on any Vessel if the non-payment of same could reasonably be expected to result
in the imposition of an encumbrances which is not a Permitted Encumbrance or
could otherwise reasonably be expected to cause a Material Adverse Effect.

 

12. Tenant shall place or cause to be placed, and at all times and places shall
retain or cause to be retained, a properly certified copy of each Ship Mortgage
on board each applicable Vessel with her papers and shall cause such certified
copy and such papers to be exhibited to any and all Persons having business
therewith that might give rise to any Lien thereon other than Liens for crew’s
wages and salvage, or other Permitted Encumbrances, and to any representative of
Landlord; and shall place or cause to be placed and keep prominently displayed
or cause to be prominently displayed in the chart room, in the Master’s cabin,
or principal operations office of each Vessel a framed printed notice in plain
type reading as follows:

NOTICE OF MORTGAGE

This Vessel is documented in the name of [    ] and is covered by a FIRST
PREFERRED SHIP MORTGAGE to WILMINGTON TRUST, NATIONAL ASSOCIATION, AS COLLATERAL
AGENT, under authority of the United States Ship Mortgage Act of 1920, as
amended, recodified at 46 U.S.C. § 31301 et seq., as amended. Under the terms of
said Mortgage, neither the Shipowner, nor any other person has any right, power
or authority to create, incur or permit to be imposed upon this Vessel any lien
whatsoever other than for crew’s wages and salvage and other Permitted Liens.”

 

13. The Tenant shall at all times and without cost or expense to Landlord
maintain and preserve, or cause to be maintained and preserved, each Vessel in
good running order and repair, so that each Vessel shall be, in so far as due
diligence can make her so, tight, staunch, strong and well and sufficiently
tackled, apparelled, furnished, equipped and in every respect seaworthy and in
good operating condition for its intended use, except in any such case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect. The Tenant covenants that it shall, at all times comply
with all applicable laws, treaties and conventions of the United States, and the
rules and regulations issued thereunder, and shall have on board as and when
required thereby valid certificates showing compliance therewith to the extent
non-compliance is reasonably expected to cause a Material Adverse Effect. The
Tenant shall not make, or permit to be made, any substantial change in the
structure, type or speed of any Vessel to the extent such changes would result
in a need to redocument such Vessel with the National Vessel Documentation
Center, without the prior written consent of Landlord, which consent shall not
unreasonably be refused or denied so long as the applicable Ship Mortgage is
preserved as a first preferred mortgage.



--------------------------------------------------------------------------------

14. With reasonable prior notice, Tenant shall at all times afford the Landlord
or its authorized representatives, at the risk and expense of the Tenant, full
and complete access to the Vessel at any and from time to time during normal
business hours for the purpose of inspecting the same.

 

15. Tenant shall not transfer or change the flag of any Vessel without the
written consent of the Landlord first had and obtained, and any such written
consent to any one transfer or change of flag shall not be construed to be a
waiver of this provision with respect to any subsequent proposed transfer or
change of flag.

 

16. Tenant shall, at its expense, when and so long as any Ship Mortgage shall be
outstanding, insure the applicable Vessel and keep such Vessel insured, in
lawful money of the United States, for an amount not less than the full
commercial value of such Vessel. Such Vessel shall in no event be insured for an
amount less than the agreed valuation as set forth in the applicable marine
policies. Such insurance shall cover marine perils, on hull and machinery, and
shall be maintained in the broadest forms available in the American or British
insurance markets or such other markets as may be satisfactory to Landlord. Such
Vessel shall not operate in or carry any cargoes or proceed into any area then
excluded by trading warranties under its marine policies (including protection
and indemnity) without obtaining any necessary additional coverage, satisfactory
in form and substance, and evidence of which shall be furnished, to Landlord.

 

17.

The policy or policies of insurance shall be issued by responsible underwriters
of recognized standing, shall contain customary conditions, terms, stipulations
and shall be kept in full force and effect by Tenant so long as the applicable
Ship Mortgage shall be outstanding. All such policies, binders, cover notes and
other interim insurance contracts shall be executed and issued in the name of
Tenant and shall, to the extent that the Landlord Credit Agreement shall
require, provide that loss be payable to the Collateral Agent for distribution
in accordance with the terms of the Lease and shall provide for at least thirty
days’ prior notice to be given the Collateral Agent by the broker and/or
underwriters in the event of cancellation. The Collateral Agent (and such other
Persons as the Collateral Agent may designate from time to time) shall be named
as additional insured or lenders loss payee, as applicable, on all such
policies, cover notes and insurance contracts but without liability of the
Collateral Agent or any such other Person for premiums or calls. All such cover
notes, and if requested by the Collateral Agent at any time and from time to
time all such policies, binders and other interim insurance contracts, shall be
deposited with the Collateral Agent. Tenant shall furnish or cause to be
furnished to the Collateral Agent annually a detailed report signed by a firm or
firms of marine insurance brokers satisfactory to the Collateral Agent as to the
insurance maintained in respect of the applicable Vessel, as to their opinion
that such insurances are at least comparable to that which is customarily
maintained for properties of a similar character employed under similar
conditions of operation by prudent companies engaged in a similar business and
as to compliance with the provisions of this paragraph 16. In addition, Tenant
shall maintain or cause to be maintained protection and indemnity



--------------------------------------------------------------------------------

  insurance and coverage that is carried and maintained for properties of a
similar character employed under similar conditions of operation by prudent
companies engaged in a similar business and in the maximum available amount on
commercially reasonable terms against pollution liability, through underwriters
or associations of recognized standing on commercially reasonable terms with
respect to coverage other than pollution liability that is carried and
maintained for properties of a similar character employed under similar
conditions of operation by prudent companies engaged in a similar business. Such
insurance policies shall provide for at least thirty days’ prior notice to be
given to the Collateral Agent by the underwriters or association or insurance
broker in the event of cancellation and at least ten days prior notice to be
given to the Collateral Agent by the underwriters or association or insurance
broker in the event of the failure of Tenant to pay any premium or call that
would suspend coverage under the policy or the payment of a claim thereunder.
Upon request, Tenant shall furnish a copy of each insurance policy with respect
to any Vessel to the Collateral Agent.

Any loss under any insurance on any Vessel with respect to protection and
indemnity risks shall be paid to the Person to whom any liability covered by
such insurance has been incurred. Any loss under any insurance with respect to
any Vessel involving any damage to such Vessel (other than a loss under any
insurance on such Vessel with respect to protection and indemnity risks), shall
be paid directly to the repairer or, if Tenant repaired the damage to such
Vessel and the cost thereof, then to Tenant in reimbursement thereof.

 

18. Tenant shall comply with and satisfy all of the provisions of any applicable
law, regulation, proclamation or order concerning financial responsibility for
liabilities imposed on Tenant or the applicable Vessel with respect to pollution
including, without limitation, the U.S. Water Pollution Control Act, as amended
by the Water Pollution Control Act Amendment of 1972 and as it may be further
amended, the Oil Pollution Act of 1990 as amended from time to time, and the
Hazardous Materials Transportation Act as amended from time to time, and shall
maintain all certificates or other evidence of financial responsibility as may
be required by any such law, regulation, proclamation or order with respect to
the trade in which such Vessel from time to time is engaged and the cargoes
carried by it, except in each case to the extent the failure to comply would not
reasonably be expected to have a Material Adverse Effect.

 

19. All hull and machinery Insurances relating to the Vessel shall contain a
lenders loss payee and mortgagee interests and obligations endorsement in the
form of Exhibit 1 hereto or in such other form as the Assignee may reasonably
agree.

 

20. All entries in Protection and Indemnity Associations or Clubs or insurances
effected in lieu of such entries relating to the Vessel shall contain a lenders
loss payee and mortgagee interests and obligations endorsement in the form of
Exhibit 1 hereto or in such other form as the Assignee may agree, and the
proceeds of such protection and indemnity entries or insurance coverages in lieu
thereof shall be paid on behalf of the Assignor for any sums which the Assignor,
as owner of the Vessel, shall become liable to pay, in respect of any casualty
or occurrence during the currency of such entries or insurances but only in
respect of the matters covered thereby.



--------------------------------------------------------------------------------

21. All hull and machinery Insurances (as defined in the Insurance Assignment)
relating to any Vessel shall contain a lenders loss payee and mortgagee
interests and obligations endorsement in the form of Exhibit 1 hereto or in such
other form as the Collateral Agent may reasonably agree.

 

22. All entries in Protection and Indemnity Associations or Clubs or insurances
effected in lieu of such entries relating to any Vessel shall contain a lenders
loss payee and mortgagee interests and obligations endorsement in the form of
Exhibit 1 hereto or in such other form as the Collateral Agent may agree, and
the proceeds of such protection and indemnity entries or insurance coverages in
lieu thereof shall be paid on behalf of Tenant for any sums which Tenant, as
tenant of the Vessel, shall become liable to pay, in respect of any casualty or
occurrence during the currency of such entries or insurances but only in respect
of the matters covered thereby.

Exhibit 1

LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS

All third parties having an interest in property insured by this Policy, as
required by lease, contract or agreement, shall automatically be Additional
Insureds hereunder.

All other third parties including, but not limited to, Loss Payees and
Mortgagees who have an interest in the property insured by this Policy shall be
automatically named as Loss Payees or Mortgagees, and loss, if any, under this
Policy shall be adjusted with the Insured and payable to the Insured and the
Additional Insureds, Loss Payees or Mortgagees according to their respective
insurable interests.

 

  A. The Insurer will pay for loss to specified property insured under this
Policy to each Lender Loss Payee (hereinafter referred to as Lender) as its
interest may appear, and to each specified Mortgagee as its interest may appear,
under all present or future mortgages upon such property, in order of precedence
of the mortgages.

 

  B. The interest of the Lender or Mortgagee (as the case may be) in property
insured under this Policy will not be invalidated by:

 

  1) any act or neglect of the debtor, mortgagor, or owner (as the case may be)
of the property.

 

  2) foreclosure, notice of sale, or similar proceedings with respect to the
property.

 

  3) change in the title or ownership of the property.

 

  4) change to a more hazardous occupancy.

The Lender or Mortgagee will notify the Insurer of any known change in
ownership, occupancy, or hazard and, within 10 days of written request by the
Insurer, may pay the increased premium associated with such known change. If the
Lender or Mortgagee fails to pay the increased premium, all insurance under this
Policy will cease.



--------------------------------------------------------------------------------

  C. If this Policy is cancelled at the request of the Insured or its agent, the
insurance for the interest of the Lender or Mortgagee will terminate 10 days
after the Insurer sends to the Lender or Mortgagee written notice of
cancellation, unless:

 

  1) sooner terminated by authorization, consent, approval, acceptance, or
ratification of the Insured’s action by the Lender or Mortgagee, or its agent.

 

  2) this Policy is replaced by the Insured, with a policy providing insurance
for the interest of the Lender or Mortgagee, in which event insurance under this
Policy with respect to such interest will terminate as of the effective date of
the replacement policy, notwithstanding any other provision of this Policy.

 

  D. The Insurer may cancel this Policy and/or the interest of the Lender or
Mortgagee under this Policy, by giving the Lender or Mortgagee written notice 60
days prior to the effective date of cancellation, if cancellation is for any
reason other than non-payment. If the debtor, mortgagor, or owner has failed to
pay any premium due under this Policy, the Insurer may cancel this Policy for
such non-payment, but will give the Lender or Mortgagee written notice 10 days
prior to the effective date of cancellation. If the Lender or Mortgagee fails to
pay the premium due by the specified cancellation date, all insurance under this
Policy will cease.

 

  E. If the Insurer pays the Lender or Mortgagee for any loss, and denies
payment to the debtor, mortgagor or owner, the Insurer will, to the extent of
the payment made to the Lender or Mortgagee be subrogated to the rights of the
Lender or Mortgagee under all securities held as collateral to the debt or
mortgage. No subrogation will impair the right of the Lender or Mortgagee to sue
or reinsure the full amount of its claim. At its option, the Insurer may pay to
the Lender or Mortgagee the whole principal due on the debt or mortgage plus any
accrued interest. In this event, all rights and securities will be assigned and
transferred from the Lender or Mortgagee to the Insurer, and the remaining debt
or mortgage will be paid to the Insurer.

 

  F. If the Insured fails to render proof of loss, the Lender or Mortgagee, upon
notice of the Insured’s failure to do so, will render proof of loss within 60
days of notice and will be subject to the provisions of this Policy relating to
Appraisal, Settlement of Claims, and Suit Against the Insurer.

 

  G. Other provisions relating to the interests and obligations of the Lender or
Mortgagee may be added to this Policy by agreement in writing.

DEFINITIONS

All capitalized terms used in this Schedule shall have the meanings set forth in
the Lease and, if not defined therein, then the following meanings:

“Closing Date” shall mean the “Closing Date” referred to in the Landlord Credit
Agreement.



--------------------------------------------------------------------------------

“Collateral Agent” has the meaning given to such term in the Landlord Credit
Agreement.

“Documented Vessel” shall mean any Vessel which has a current and valid
certificate of documentation issued by the NVDC.

“Economic Sanctions Laws” means (i) the Trading with the Enemy Act (50 U.S.C.
App. §§ 5(b) and 16, as amended, modified, or supplemented from time to time),
the International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended, modified, or supplemented from time to time), Executive Order 13224
(effective September 24, 2001), as amended, modified, or supplemented from time
to time and any successor thereto, and the regulations administered and enforced
by OFAC and (ii) any and all other laws, judgments, orders, executive orders,
decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to Tenant, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating to the protection of the
environment, reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
the protection of human health and safety (to the extent relating to the
protection of the environment or exposure to or management of Hazardous
Materials).

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body (including any supra-natural bodies such as the European Union or the
European Central Bank).

“Hazardous Materials” shall mean all pollutants, contaminants, and toxic or
hazardous wastes, chemicals, materials, substances and constituents, including,
without limitation, explosive or radioactive substances or petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls or radon gas, of any nature subject to regulation or
which can give rise to liability under any Environmental Law.

“Insurance Assignment” has the meaning given to such term in the Landlord Credit
Agreement.

“Landlord Credit Agreement” shall mean that certain First Lien Credit Agreement,
dated as of the date hereof, among VICI Properties 1 LLC, a Delaware limited
liability company, the lenders and other parties from time to time party thereto
and Wilmington Trust, National Association, as administrative agent.

“Landlord Debt Documents” shall mean the Landlord Credit Agreement, the Loan
Documents (as defined in the Landlord Credit Agreement), the Landlord First Lien
Indenture, the Notes (as defined in the Landlord First Lien Indenture), the
Security Documents (as defined in the Landlord First Lien Indenture), the
Landlord Second Lien Indenture, the Notes (as defined in the Landlord Second
Lien Indenture) and the Security Documents (as defined in the Landlord Second
Lien Indenture).

“Landlord First Lien Indenture” shall mean that certain Indenture, dated as of
the date hereof, among VICI Properties 1 LLC, a Delaware limited liability
company, VICI FC Inc., a Delaware



--------------------------------------------------------------------------------

corporation, VICI NC LLC, a Delaware limited liability company, the subsidiary
guarantors party thereto from time to time, and UMB Bank, National Association,
as trustee, for the First-Priority Senior Secured Floating Rate Notes due 2022.

“Landlord Second Lien Indenture” shall mean that certain Indenture, dated as of
the date hereof, among VICI Properties 1 LLC, a Delaware limited liability
company, VICI FC Inc., a Delaware corporation, the subsidiary guarantors party
thereto from time to time, and UMB Bank, National Association, as trustee, for
the 8.0% Second-Priority Senior Secured Notes due 2023.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease, the Lease Agreements, the Management and Lease Support Agreement (in each
case as defined in the Landlord Credit Agreement), or an agreement to sell be
deemed to constitute a Lien.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Tenant and the Subsidiaries,
taken as a whole, as relates to the Leased Property.

“NVDC” shall mean the United States Coast Guard’s National Vessel Documentation
Center or any successor entity.

“Other First Lien Landlord Agreement” shall have the meaning given to the term
“Other First Lien Agreement” in the Collateral Agreement referred to in the
Landlord Credit Agreement.

“Permitted Lien” has the meaning given to such term in the Landlord Credit
Agreement.

“Projections” shall mean the projections of the Tenant and its Subsidiaries and
any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Landlord prior to the Closing Date.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing, or
depositing in, into, or onto the environment.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Ship Mortgage” has the meaning given to such term in the Landlord Credit
Agreement.

“Vessel” shall mean (i) any vessel, boat, ship, catamaran, riverboat, or barge
of any kind or nature whatsoever, whether or not temporarily or permanently
moored or affixed to any real property, and includes its engines, machinery,
boats, boilers, masts, rigging, anchors, chains, cables, apparel, tackle,
outfit, spare gear, fuel, consumable or other stores, freights, belongings



--------------------------------------------------------------------------------

and appurtenances, whether on board or ashore, whether now owned or hereafter
acquired, and all additions, improvements and replacements hereafter made in or
to said vessel, or any part thereof, or in or to the stores, belongings and
appurtenances aforesaid, (ii) any improvement to real property which is used or
susceptible of use as a dockside, riverboat or water-based venue for business
operations, (iii) any property which is a vessel within the meaning given to
that term in 1 U.S.C. § 3, and (iv) any property which would be a vessel within
the meaning of that term as defined in 1 U.S.C. § 3 but for its removal from
navigation for use in gaming or other business operations and/or any
modifications made thereto to facilitate dockside gaming or other business
operations which may affect its seaworthiness, and, in each case, all
appurtenances thereof.



--------------------------------------------------------------------------------

SCHEDULE A

LANDLORD ENTITIES

Horseshoe Council Bluffs LLC

Harrah’s Council Bluffs LLC

Harrah’s Metropolis LLC

Horseshoe Southern Indiana LLC

New Horseshoe Hammond LLC

Horseshoe Bossier City Prop LLC

Harrah’s Bossier City LLC

New Harrah’s North Kansas City LLC

Grand Biloxi LLC

Horseshoe Tunica LLC

New Tunica Roadhouse LLC

Caesars Atlantic City LLC

Bally’s Atlantic City LLC

Harrah’s Lake Tahoe LLC

Harvey’s Lake Tahoe LLC

Harrah’s Reno LLC

Bluegrass Downs Property Owner LLC

Vegas Development LLC

Vegas Operating Property LLC

Miscellaneous Land LLC

Propco Gulfport LLC



--------------------------------------------------------------------------------

SCHEDULE B

TENANT ENTITIES

CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.

Caesars Entertainment Operating Company, Inc.

HBR Realty Company LLC

Harveys Iowa Management Company LLC

Southern Illinois Riverboat/Casino Cruises LLC

Caesars Riverboat Casino, LLC

Roman Holding Company of Indiana LLC

Horseshoe Hammond, LLC

Horseshoe Entertainment

Harrah’s Bossier City Investment Company, L.L.C.

Harrah’s North Kansas City LLC

Grand Casinos of Biloxi, LLC

Robinson Property Group LLC

Tunica Roadhouse LLC

Boardwalk Regency LLC

Caesars New Jersey LLC

Bally’s Park Place LLC

Harveys Tahoe Management Company LLC

Players Bluegrass Downs LLC

Hole in the Wall, LLC

Casino Computer Programming, Inc.

Harveys BR Management Company, Inc.



--------------------------------------------------------------------------------

SCHEDULE 1

GAMING LICENSES

 

Unique ID

 

Legal Entity

Name

 

License

Category

 

Type of License

 

Issuing Agency

 

State

 

Description of

License

294

  Bally’s Park Place LLC   Gaming   Lottery License   State of NJ, Lottery
Commission   New Jersey   Bally’s Atlantic City

446

  Bally’s Park Place LLC   Gaming   Gaming License   State of New Jersey, New
Jersey Casino Commission   New Jersey   Bally’s Atlantic City

447

  Boardwalk Regency LLC   Gaming   Gaming License   State of New Jersey, New
Jersey Casino Commission   New Jersey   Caesars Atlantic City

451

  CEOC, LLC, successor in interest by merger to Caesars Entertainment Operating
Company, Inc.   Gaming   Gaming License   State of Nevada, Nevada Gaming
Commission   Nevada   Harrah’s Reno

458

  Caesars Riverboat Casino, LLC   Gaming   Gaming License   State of Indiana,
Indiana Gaming Commission   Indiana   Horseshoe Southern Indiana

192

  Casino Computer Programming, Inc.   Gaming   Mississippi Gaming Commission
Gaming license   State of Mississippi, Mississippi Gaming Commission  
Mississippi   0822 (allows us to be Manufacturer/Distributor)

461

  Grand Casinos of Biloxi, LLC   Gaming   Gaming License   State of Mississippi,
Mississippi Gaming Commission   Mississippi   Harrah’s Gulf Coast

463

  Harrah’s Bossier City Investment Company, L.L.C.   Gaming   Gaming License  
State of Louisiana, Louisiana Gaming Control Board   Louisiana   Louisiana Downs

452

  Harrah’s North Kansas City LLC   Gaming   Gaming License   State of Missouri,
Missouri Gaming Commission   Missouri   Harrah’s North Kansas City



--------------------------------------------------------------------------------

Unique ID

 

Legal Entity

Name

 

License

Category

 

Type of License

 

Issuing Agency

 

State

 

Description of

License

456

  Harveys BR Management Company, Inc.   Gaming   Gaming License   State of Iowa,
Iowa Racing and Gaming Commission   Iowa   Horseshoe Council Bluffs

455

  Harveys Iowa Management Company LLC   Gaming   Gaming License   State of Iowa,
Iowa Racing and Gaming Commission   Iowa   Harrah’s Council Bluffs

449

  Harveys Tahoe Management Company LLC   Gaming   Gaming License   State of
Nevada, Nevada Gaming Commission   Nevada   Harveys Lake Tahoe

450

  Harveys Tahoe Management Company LLC   Gaming   Gaming License   State of
Nevada, Nevada Gaming Commission   Nevada   Harrah’s Lake Tahoe

457

  Horseshoe Hammond, LLC   Gaming   Gaming License   State of Indiana, Indiana
Gaming Commission   Indiana   Horseshoe Hammond

462

  Horseshoe Entertainment   Gaming   Gaming License   State of Louisiana,
Louisiana Gaming Control Board   Louisiana   Horseshoe Bossier City

201

  Players Bluegrass Downs LLC   Gaming   Business Registration Race Track   City
of Paducah   Kentucky   Annual License Tax

209

  Players Bluegrass Downs LLC   Gaming   Horse Racing License   Kentucky Horse
Racing Commission   Kentucky   Horse Racing License

459

  Robinson Property Group LLC   Gaming   Gaming License   State of Mississippi,
Mississippi Gaming Commission   Mississippi   Horseshoe Tunica

121

  Roman Holding Company of Indiana LLC   Gaming   Certificate of Documentation  
United States Coast Guard   Indiana   Permits operation of riverboat

454

  Southern Illinois Riverboat/Casino Cruises LLC   Gaming   Gaming License  
State of Illinois, Illinois Gaming Board   Illinois   Harrah’s Metropolis



--------------------------------------------------------------------------------

Unique ID

 

Legal Entity

Name

 

License

Category

 

Type of License

 

Issuing Agency

 

State

 

Description of

License

460

  Tunica Roadhouse LLC   Gaming   Gaming License   State of Mississippi,
Mississippi Gaming Commission   Mississippi   Tunica Roadhouse



--------------------------------------------------------------------------------

SCHEDULE 2

GROUND LEASES

Bluegrass Downs

Lease Agreement dated as of May 22, 1987, by and between the Inez Johnson, as
landlord, and Coy Stacey and Bobby Dexter, as tenant, as assigned to Bluegrass
Downs of Paducah, LTD, as of June 1, 1987, as further assigned to Players
Bluegrass Downs, Inc. as of November 22, 1993

Leases dated as of July 31, 1987, by and between the Inez Johnson, as landlord,
and Wayne and Gloria Simpson, as tenant, as assigned to Players Bluegrass Downs
Inc., as of December 16, 1999, and as extended by that certain Extension of
Lease Agreement dated as of September 8, 2017

Grand Biloxi

Public Trust Tidelands Lease dated November 16, 2015, and recorded December 1,
2015, by and between Secretary of State, for and on behalf of the State of
Mississippi, as lessor, and Grand Casinos of Biloxi, LLC, as tenant

Ground Lease, dated June 23, 1992 , recorded on June 25, 1992 in Book 244 at
Page 309, as amended by (i) that certain First Amendment to Ground Lease, dated
November 9, 1992, evidenced of record by that Memorandum of First Amendment to
Lease, dated February 1, 1993, recorded on February 5, 1993 in Deed Book 251 at
Page 385, (ii) that certain Second Amendment to Lease Agreement, dated as of
February 1, 1993, and recorded February 5, 1993, in Deed Book 251 at Page 593,
and re-recorded [ ] in Deed Book 253 at Page 385, (iii) that certain Third
Amendment to Ground Lease, dated as of July 31, 1998, and recorded August 7,
1998, at Deed Book 328, at Page 253, and (iv) that certain Addendum to Ground
Lease, dated September 29, 2005, by and between Mavar, Inc. as landlord, and
Grand Casinos of Biloxi, LLC, successor in interest to Grand Casinos of
Mississippi, Inc. – Biloxi, as tenant

Harrah’s Airplane Hangar

Lease Agreement dated May 19, 1998, as amended pursuant to that certain First
Amendment to Imperial Place Air, Ltd. Lease Agreement, dated September 21, 1999,
and that certain Second Amendment to Imperial Palace Lease Agreement dated
October 7, 2003, and as assigned pursuant to that certain Assignment and
Assumption of Agreement dated December 12, 2005, and as further amended pursuant
to that Third Amendment to Lease Agreement dated October 2, 2007, by and between
the County of Clark, as lessor, and Caesar’s Entertainment Operating Company,
Inc., successor in interest to Harrah’s Operating Company, Inc., successor in
interest to Sunrise Hangar, LLC, as lessee



--------------------------------------------------------------------------------

Harrah’s Council Bluffs

Sublease Agreement filed of record in Book 95 Page 21438 of the Pottawattamie
County records, and later amended by First Amendment to Sublease Agreement filed
of record May 4, 2011 in Book 2011 Page 5607 of the Pottawattamie County, Iowa

Harrah’s Metropolis

Lease, dated as of October 9, 1995, by and between the City of Metropolis, as
landlord, and Southern Illinois Riverboat/Casino Cruises, Inc., as tenant, as
amended by that certain First Amendment to Lease Agreement dated March 26, 2001,
and that certain Second Amendment to Lease Agreement dated March 9, 2004

Lease, dated as of December 10, 1990, by and between the City of Metropolis as
landlord, and Southern Illinois Riverboat/Casino Cruises, Inc. (as successor in
interest to P.C.I., Inc., a Nevada corporation), as tenant as amended by that
certain Amendment to Lease dated May 26, 1992, Amendment to Lease dated July 13,
1992, Amendment to Lease dated August 25, 1995, Amendment to Lease dated
March 26, 2001, Amendment to Lease dated March 9, 2004 and Amendment to Lease
dated September 13, 2004

Harrah’s North Kansas City

Ground Lease between Harrah’s North Kansas City LLC, a Missouri limited
liability company, as successor-by-merger to Harrah’s North Kansas City
Corporation, a Nevada corporation, as Lessee, and The City of North Kansas City,
Missouri, as Lessor, dated July 12, 1993, as amended by that certain First
Amendment to Ground Lease dated November 22, 1994, that certain Second Amendment
to Ground Lease dated as of December 19, 1995, that certain Third Amendment to
Ground Lease dated December 22, 1998, that certain Fourth Amendment to Ground
Lease dated June 28, 2005, that certain Letter Re: Extension of that certain
Ground Lease dated July 12, 1993, dated February 11, 2010, and that certain
Letter Re: Extension of that certain Ground Lease dated July 12, 1993, dated
October 14, 2014, and as evidenced by that certain Short Form Lease recorded
July 28, 1993, in Book 2252, Page 712, of the Office of the Recorder of Deeds
for Clay County, Missouri

Harvey’s Lake Tahoe

Parcel 1:

A Leasehold Estate as created and set forth in that certain unrecorded Lease,
dated July 9, 1973, by and between PARK CATTLE CO., a Nevada Corporation, as
Lessor and HARVEY’S WAGON WHEEL, INC., a Nevada corporation, as Lessee dated
February 28, 1985 as disclosed by a MEMORANDUM OF LEASE, dated February 28, 1985
and recorded March 18, 1985, in Book 385, Page 1631, as Document No. 114959, and
as modified by (i) an unrecorded Modification of Lease dated April 27, 1979,
(ii) an unrecorded Second Amendment to Lease dated February 28, 1985, and (iii)
by a unrecorded Third Amendment to the Parking Lease and Assignment of Leases
dated June 1, 1997, as disclosed by a MEMORANDUM OF LEASE, dated February 11,
1998, recorded March 6, 1998 in Book 398, Page 1298, as Document No. 434235, and
(iv) an unrecorded Fourth Amendment to Lease Agreement, effective as of
September 1, 2014, by and between EDGEWOOD COMPANIES, formerly known as PARK
CATTLE COMPANY, a Nevada Corporation, as Lessor and TAHOE GARAGE PROPCO, as
Lessee and as assigned (x) by that certain unrecorded Assignment of Leases,
effective June 1, 1997, where by HARVEY’S CASINO RESORTS, a Nevada corporation,
formerly known as HARVEY’S WAGON WHEEL, INC., a Nevada corporation assigned to
HARVEY’S TAHOE MANAGEMENT COMPANY, INC., a Nevada corporation and (y) by that
certain ASSIGNMENT AND ASSUMPTION OF LEASES recorded January 21, 2008, in Book
108, Page 5387, as Document No. 716866 where HARVEY’S TAHOE MANAGEMENT COMPANY,
INC., a Nevada corporation assigned to TAHOE PROPCO, LLC, a Delaware limited
liability company and (z) by that certain ASSIGNMENT AND ASSUMPTION OF LEASES
recorded January 21, 2008, in Book 108, Page 5393, as Document No. 716867 where
TAHOE PROPCO, LLC, a Delaware limited liability company assigned to TAHOE GARAGE
PROPCO, LLC, a Delaware limited liability Company as to Parcel 1; and



--------------------------------------------------------------------------------

Parcel 2:

A Leasehold Estate as created and set forth in that certain unrecorded Lease,
dated July 9April 17, 19731979, by and between PARK CATTLE CO., a Nevada
Corporation, as Lessor and HARVEY’S WAGON WHEEL, INC., a Nevada corporation, as
Lessee, as superseded by that certain Net Lease Agreement, dated February 1985,
by and between PARK CATTLE CO., a Nevada Corporation, as Lessor and HARVEY’S
WAGON WHEEL, INC., a Nevada corporation, as Lessee and by an unrecorded
Modification of Lease dated February 28, 1985, as disclosed by a MEMORANDUM OF
LEASE, recorded March 18, 1985, in Book 385, Page 1636, as Document No. 114960,
and as modified by a unrecorded First Amendment to the Douglas County Greenbelt
Lease Agreement dated June 1, 1997, as disclosed by a MEMORANDUM OF LEASE
recorded March 6, 1998 in Book 398, Page 1288, as Document No. 434233, and as
assigned (i) by that certain unrecorded Assignment of Leases, effective June 1,
1997, where by HARVEY’S CASINO RESORTS, a Nevada corporation, formerly known as
HARVEY’S WAGON WHEEL, INC., a Nevada corporation assigned to HARVEY’S TAHOE
MANAGEMENT COMPANY, INC., a Nevada corporation and (ii) by that certain
ASSIGNMENT AND ASSUMPTION OF LEASES recorded January 21, 2008, in Book 108, Page
5387, as Document No. 716866 where HARVEY’S TAHOE MANAGEMENT COMPANY, INC., a
Nevada corporation assigned to TAHOE PROPCO, LLC, a Delaware limited liability
company and (iii) by that certain ASSIGNMENT AND ASSUMPTION OF LEASES recorded
January 21, 2008, in Book 108, Page 5393, as Document No. 716867 where TAHOE
PROPCO, LLC, a Delaware limited liability company assigned to TAHOE GARAGE
PROPCO, LLC, a Delaware limited liability Company as to Parcel 2

A leasehold as created by that certain lease dated February 28, 1985, executed
by Park Cattle Co., a Nevada corporation, as lessor, and Harvey’s Wagon Wheel,
Inc., a Nevada corporation, as lessee, as referenced in the document entitled,
“Memorandum of Lease”, which was recorded March 18, 1985 at Book 2410, Page 354,
of Official Records, for the term, upon and subject to all the provisions
contained in said document, and in said lease.

By First Amendment dated June 1, 1997, executed by Park Cattle Company, a Nevada
corporation, as lessor and Harvey’s Casino Resorts, formerly known as Harvey’s
Wagon Wheel, Inc., a Nevada corporation, lessee, said lease was modified, as
disclosed by that certain Memorandum of Lease, recorded March 30, 1998 at
Instrument No. 98-0016398-00, of Official Records.

By Assignment dated February 11, 1998, executed by Harvey’s Wagon Wheel, Inc., a
Nevada corporation, as assignor, the interest of the assignor in and to the
above leasehold estate was assigned to Harvey’s Tahoe Management Company, Inc.,
a Nevada corporation, as assignee, recorded March 30, 1998 at Instrument No.
98-0016398-00, of Official Records.

By Assignment dated January 30, 2008, executed by Harvey’s Tahoe Management
Company, Inc., a Nevada corporation, as assignor, the interest of the assignor
in and to the above leasehold estate was assigned to Tahoe Propco, LLC, a
Delaware limited liability company, as assignee, recorded February 1, 2008 at
Instrument No. 2008-0005109-00, of Official Records.

By Assignment dated January 30, 2008, executed by Tahoe Propco, LLC, a Delaware
limited liability company, as assignor, the interest of the assignor in and to
the above leasehold estate was assigned to Tahoe Garage Propco, LLC, a Delaware
limited liability company, as assignee, recorded February 1, 2008 at Instrument
No. 2008-0005108-00, of Official Records.

Horseshoe Bossier City

State of Louisiana Commercial Lease by and between State of Louisiana, State
Land Office and Horseshoe Entertainment, a Louisiana Ltd. Partnership, dated
July 6, 1994, recorded in the public records of Bossier Parish, Louisiana on
July 13, 2004 as Registry No. 810117, as extended by that certain Letter RE:
Renewal of Commercial Water Bottom Lease Contract No. 3000, dated June 30, 2014

Lease Agreement by and between Johnny Bonomo, Jr., and Mary C. Bonomo, and
Horseshoe Entertainment, dated February 8, 1996



--------------------------------------------------------------------------------

Horseshoe Hammond

Lease Agreement dated April 16, 2002, by and between the National Railroad
Passenger Corporation (aka Amtrak), as landlord, and Horseshoe Hammond, LLC, as
tenant, as extended by that certain Letter Re: Renewal of Lease Agreement, dated
September 11, 2008, as amended pursuant to that certain First Amendment to Lease
Agreement dated April 13, 2012, as amended pursuant to that certain Letter Re:
Renewal of Lease Agreement dated January 10, 2017

License Agreement dated June 19, 1996, by and between the Department of
Waterworks of the City of Hammond and the City of Hammond, Indiana, by and
through its Department of Waterworks, as landlord, and Horseshoe Hammond, LLC,
as tenant, as amended pursuant to that certain First Amendment to Lease, dated
April [    ], 2007

Lease (Casino and Parking) dated June 19, 1996, by and between City of Hammond,
Department of Redevelopment, as landlord, and Horseshoe Hammond, LLC, as tenant,
as amended pursuant to that certain undated Amendment to Lease, that certain
Second Amendment to Lease dated December 5, 2002, that certain Third Amendment
to Lease dated December 5, 2006



--------------------------------------------------------------------------------

SCHEDULE 3

MAXIMUM FIXED RENT TERM

 

Property Name

  

City, State

  

Maximum Fixed Rent Term

Harrah’s Lake Tahoe

   Stateline, NV    25

Harvey’s Lake Tahoe

   Stateline, NV    25

Harrah’s Reno

   Reno, NV    30

Bally’s Atlantic City

   Atlantic City, NJ    25

Caesars Atlantic City

   Atlantic City, NJ    25

Horseshoe Hammond

   Hammond, IN    25

Horseshoe Southern Indiana

   Elizabeth, IN    30

Harrah’s Metropolis

   Metropolis, IL    35

Harrah’s North Kansas City

   North Kansas City, MO    30

Harrah’s Council Bluffs

   Council Bluffs, IA    30

Horseshoe Council Bluffs

   Council Bluffs, IA    20

Grand Biloxi Casino Hotel (a/k/a Harrah’s Gulf Coast)

   Biloxi, MS    30

Horseshoe Tunica

   Tunica Resorts, MS    30

Tunica Roadhouse

   Tunica Resorts, MS    30

Harrah’s Bossier City (Louisiana Downs)

   Bossier City, LA    20

Horseshoe Bossier City

   Bossier City, LA    30



--------------------------------------------------------------------------------

SCHEDULE 4

SPECIFIED SUBLEASES

 

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

N/A

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Best Buy
kiosk   NewZoom, Inc. d/b/a
ZoomSystems   REVOCABLE
LICENSE
AGREEMENT   10/1/2010   Zoom.pdf

8171

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Buca Di
Beppo   Buca di Beppo (USA),
LLC   BUCA DI BEPPO –
RESTAURANT
FRANCHISE
AGREEMENT –
BALLY’S ATLANTIC
CITY, NEW JERSEY   5/15/2014   9500 BAC Buca
Franchise Agreement
Fully Executed-2.pdf

8197

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Fralinger’s
Taffy   Fralinger’s Inc.   FRALINGER’S SALT
WATER TAFFY
LEASE AGREEMENT   12/1/2014   Fralingers Salt Water
Taffy Lease.pdf

8167

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Guy Fieri
Barrels &
Chops   GRF Enterprises, LLC   RESTAURANT
LICENSE
AGREEMENT   5/15/2014   9019 – Guy Fieri
Barrels Chops –
Restaurant License
Agreement – Fully
Executed.pdf

14871

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Guy Fieri
Barrels &
Chops   GRF Enterprises, LLC   FIRST AMENDMENT
TO THE
RESTAURANT
LICENSE
AGREEMENT   7/1/2015   BAC Fieri Barrel and
Chops 1st Am Fully
Executed.pdf

N/A

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Guy’s
Bar-B-Que
Joint   GRF Enterprises, LLC   RESTAURANT
LICENSE
AGREEMENT   12/22/2015   BAC Guy Fieri BBQ
Restaurant License
Agreement Fully
Executed.pdf

8178

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Harry’s
Oyster Bar   Harry’s Oyster Bar,
LLC.   LEASE AGREEMENT   8/30/2010   BAC Harry_s
Bar_(34186698_1).PDF



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

8208

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Johnny
Rockets   J. Rockets
Development – Atlantic
City, LLC d/b/a Johnny
Rockets   ADDENDUM TO
LEASE AGREEMENT   8/22/2003   Johnny Rockets –
Lease Addendum
8-22-03.pdf

8209

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Johnny
Rockets   J. Rockets
Development – Atlantic
City, LLC d/b/a Johnny
Rockets   LEASE EXTENSION
AGREEMENT   10/1/2009   Johnny Rockets –
Lease Extension
10-09.pdf

8207

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Johnny
Rockets   J. Rockets
Development, LLC   LEASE AGREEMENT   10/1/2003   Johnny Rockets –
Lease 8-22-03.pdf

N/A

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Landau   NLH – Short Hills Ltd.,
Inc.   RETAIL LEASE
AGREEMENT   8/5/2004   Landau (Lease).pdf

N/A

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Landau   NLH – Short Hills Ltd.,
Inc.   ASSIGNMENT AND
ASSUMPTION AND
FIRST AMENDMENT
TO THE RETAIL
LEASE AGREEMENT   9/1/2014   Landau Assignment
Assumption First
Amendment
Final.pdf

8215

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Sack O’
Subs   Sacko – AC LLC d/b/a
Sack O’Subs   LEASE AGREEMENT   5/19/2010   Sacko-AC LLC
LEASE
(04-29-10).pdf

N/A

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Walt’s
Original
Primo Pizza   Phanie M, LLC   LEASE AGREEMENT   4/29/2010   Phanie Pizza
Lease.pdf

N/A

  Bally’s Park
Place LLC   Bally’s
Atlantic
City   Walt’s
Original
Primo Pizza   Phanie M, LLC   RENEWAL LETTER   4/25/2016   Phanie Pizza
Renewal.pdf

N/A

  Boardwalk
Regency LLC   Caesars
Atlantic
City   Best Buy
kiosk   NewZoom, Inc. d/b/a
ZoomSystems   REVOCABLE
LICENSE
AGREEMENT   11/1/2010   Zoom2.pdf

8337

  Boardwalk
Regency LLC   Caesars
Atlantic
City   Café Tazza   Caffe Mille Luci, LLC   LEASE AGREEMENT   9/8/2010   Caffe
Mille Luci-
Lease.pdf



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

8339

  Boardwalk
Regency LLC   Caesars
Atlantic
City   Dusk
Nightclub   AC NIGHTLIFE, LLC   LEASE AGREEMENT   1/19/2009   Dusk
Lease_(34245171_1).PDF

8288

  Boardwalk
Regency LLC   Caesars
Atlantic
City   Dusk
Nightclub   AC NIGHTLIFE, LLC
D/B/A DUSK   FIRST ADDENDUM
TO LEASE
AGREEMENT   6/25/2009   3002 – AC Nightlife
– Addendum.pdf

8308

  Boardwalk
Regency LLC   Caesars
Atlantic
City   Gordon
Ramsay Pub   Gordon Ramsay
Holdings Limited   DEVELOPMENT,
OPERATION AND
LICENSE
AGREEMENT
AMONG GORDON
RAMSAY, GORDON
RAMSAY HOLDINGS
LIMITED AND
BOARDWALK
REGENCY
CORPORATION DBA
CAESARS
ATLANTIC CITY   5/16/2014   7348 CAC – Gordon
GR PUB
Development
Operation License
Agreement – Fully
Executed.pdf

8277

  Boardwalk
Regency LLC   Caesars
Atlantic
City   Health care
provider
facility   Shore Health
Enterprises, Inc.   AMENDMENT TO
OFFICE LEASE
AGREEMENT   6/11/2013   12 – Shore Health
Lease
Amendment_(34170339_1).PDF

8360

  Boardwalk
Regency LLC   Caesars
Atlantic
City   Health care
provider
facility   Shore Health
Enterprises, Inc.   OFFICE LEASE
AGREEMENT   3/28/2013   Shore Crucial Care
Lease fully exec.pdf

8289

  Boardwalk
Regency LLC   Caesars
Atlantic
City   Morton’s
Steakhouse   MORTON’S OF
CHICAGO/
ATLANTIC CITY
LLC   LEASE AGREEMENT   8/16/2004   3005 – Morton’s –
Lease.pdf

8333

  Boardwalk
Regency LLC   Caesars
Atlantic
City   Morton’s
Steakhouse   Morton’s of Chicago/
Atlantic City, LLC   FIRST AMENDMENT
TO LEASE
AGREEMENT   7/10/2009   CAC Mortons 1st
Am_(34186679_1).PDF

8348

  Boardwalk
Regency LLC   Caesars
Atlantic
City   Office space   Parker McCay, P.A.   OFFICE LEASE
AGREEMENT   3/13/2012   Parker McCay PA –
Office
Lease_(34245176_1).PDF



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

N/A

  Boardwalk
Regency LLC   Caesars
Atlantic
City   The Pier   Pier Renaissance   CONSENT TO
ASSIGNMENT OF
LEASE AND THIRD
AMENDMENT TO
LEASE   4/1/2015   Pier.pdf

15084

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Corporate/


Other

  Hertz   The Hertz Corporation   FINANCIAL
GUARANTEE
AGREEMENT   12/20/2013   FIN The Hertz
Corporation Master
2016-12-31.pdf

15085

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Corporate/


Other

  Hertz   The Hertz Corporation   FIRST AMENDMENT
TO THE FINANCIAL
GUARANTEE
AGREEMENT   10/1/2014   Hertz
Amendment.pdf

9686

  190
Flamingo,
LLC, as
assigned to
CEOC, LLC,
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Corporate/


Other

  Jay’s Market   Twobohn II, LLC   LEASE AGREEMENT
AND ASSIGNMENT
AND ASSUMPTION
OF LEASE
AGREEMENT,
CONSENT OF
LANDLORD   11/6/2006   Jays Market Assign
of
Lease_(34229214_1).PDF

7221

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Corporate/


Other

  Starbucks   Starbucks Corporation   STARBUCKS
CORPORATION
FIRST AMENDMENT
TO MASTER
LICENSING
AGREEMENT   12/21/2011   7924 SBUX 1st Am
12-21-11 Fully
Executed.pdf

14899

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Corporate/


Other

  Starbucks   Starbucks Corporation   MASTER LICENSING
AGREEMENT   9/12/2011   1078 Executed
Starbucks MLA
9-12-2011.pdf



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

14900

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Corporate/


Other

  Starbucks   Starbucks Corporation   SECOND
AMENDMENT TO
THE MASTER
LICENSING
AGREEMENT   9/13/2013   Final Executed
Second Amendment
(Rincon).pdf

9336

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Council
Bluffs   Harrah’s
Council
Bluffs
Ground
Lease   Harveys Iowa
Management Company,
Inc.   GROUND LEASE
AGREEMENT   3/27/2002   5106-Harrah’s
Operating Company,
Inc.-Ground Lease-
Executed.pdf

9409

  Grand
Casinos of
Biloxi, LLC   Harrah’s
Gulf
Coast   Grand
Crowne
Resorts   Surrey Vacation
Resorts, Inc. d/b/a
Grand Crowne Resorts
Ocean View Vacation
Villas   SECOND
AMENDMENT TO
LEASE AGREEMENT   11/10/2012   6958 – Surrey
Vacation Resorts,
Inc. – Second Am
Ex_(34263062_1).PDF

9416

  Grand
Casinos of
Biloxi, LLC   Harrah’s
Gulf
Coast   Steak’n
Shake   Biloxi Coast
Management, Inc.   BILOXI COAST
MANAGEMENT, INC.
DBA STEAK’N
SHAKE LEASE
AGREEMENT   1/16/2014   8672 – Grand Biloxi
– Steak N Shake
Restaurant Lease –
Fully executed.pdf

9435

  Grand
Casinos of
Biloxi, LLC   Harrah’s
Gulf
Coast   Steak’n
Shake   STEAK N SHAKE
ENTERPRISES, INC.   ADDENDUM TO
LEASE AGREEMENT   1/21/2014   Steak N Shake
Executed 2014
Addendum to Lease
Agreement.pdf



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

9417

  Grand
Casinos of
Biloxi, LLC   Harrah’s
Gulf
Coast   The
Magnolia
House   LAGNIAPPE
CONSULTING, LLC   RESTAURANT
LICENSE
AGREEMENT   12/23/2013   8897 – Grand Biloxi
– Lagniappe
Consulting -
Restaurant License
Agreement Fully
Executed.pdf

9388

  Harrah’s
Bossier City
Investment
Company,
L.L.C.   Harrah’s
Louisiana
Downs   Fuddrucker’s*   CASINO BOSSIER,
INC. D/B/A
FUDDRUCKER’S
RESTAURANT   Lease Agreement   6/8/2007   Fuddrucker’s – LA
Downs.pdf

N/A

  Harrah’s
North Kansas
City, LLC   Harrah’s
North
Kansas
City   Randolph
parking lot   CASECO Truck
Body & Equipment
Sales   LEASE AGREEMENT   1/5/2016   Caseco Lease
Agreement.pdf

7721

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Hash House
a Go Go   Reno Run LLC   FIRST AMENDMENT
TO THE LEASE
AGREEMENT   1/4/2012   Harrahs Reno Hash
House 1st
Am_(34186744_1).PDF

14991

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Hash House
a Go Go   Reno Run LLC   LEASE AGREEMENT   1/7/2011   DOC.PDF

14992

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Hash House
a Go Go   Reno Run LLC   SECOND
AMENDMENT TO
THE LEASE
AGREEMENT   1/1/2015   img-208061832-
0001.pdf



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

15086

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Hertz   The Hertz Corporation   CONCESSION
AGREEMENT   12/20/2013   Executed Hertz –
Harrah’s Reno
Concession
Agmt.pdf

9761

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Ichiban
Japanese
Steakhouse   Karma Restaurants,
Inc.   LEASE AGREEMENT   5/1/2005   Asset 17 REN
Ichiban
Lease_(34263177_1).PDF

N/A

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Ichiban
Japanese
Steakhouse   Karma Restaurants,
Inc.   EXTENSION LETTER   2/20/2015   Ichibans Extension
Letter.pdf

7724

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Landau   Landau Casino Inc   RETAIL LEASE
AGREEMENT   11/1/2011   Harrahs Reno
Landau_(34186748_1).PDF

N/A

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Landau   Landau Casino Inc   RENEWAL LETTER   11/6/2015   Landau Renewal
Letter.pdf



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

7001

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Quiznos   JASVIR AND RUBY
SINGH   THIRD
AMENDMENT TO
THE LICENSE
AGREEMENT   10/27/2011   3938-Quiznos-Third
Amendment-
Executed.pdf

7142

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Quiznos   Jasvir and Ruby Singh   FOURTH
AMENDMENT   10/18/2012   6978-Jasvir & Ruby
Singh-Fourth
Amendment-
Final.pdf

7333

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Quiznos   Jasvir and Ruby Singh   FIFTH AMENDMENT
TO THE LICENSE
AGREEMENT   10/30/2013   8924-Jasvir Ruby
Singh-Fifth
Amendment-
Executed final.pdf

14922

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Quiznos   Jasvir and Ruby Singh   LICENSE
AGREEMENT   8/13/2004   Quiznos Reno
License
Agreement.PDF

14923

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Quiznos   Jasvir and Ruby Singh   FIRST AMENDMENT
TO LICENSE
AGREEMENT   8/5/2009   Quiznos 1st Am
ex.pdf

14924

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Quiznos   Jasvir and Ruby Singh   SECOND
AMENDMENT TO
LICENSE
AGREEMENT   9/3/2010   Quiznos Reno 2nd
Am ex.pdf



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

14925

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.   Harrah’s
Reno   Quiznos   Jasvir and Ruby Singh   SIXTH AMENDMENT
TO LICENSE
AGREEMENT   12/1/2014   98-LG – Jasvir Ruby
Singh – Sixth
Amendment –
Final.pdf

9052

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Cabo Wabo
Cantina   Cabo Wabo Enterprises
(“CWE”)   MARCH 2005
AMENDMENT TO
LICENSE
AGREEMENT   5/1/2004   March 2005 Cabo
Wabo Amendment to
License
Agreement.pdf

14873

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Cabo Wabo
Cantina   Red Head, Inc.   FOURTH
AMENDMENT TO
THE LICENSE
AGREEMENT   7/1/2015   Harvey’s Fourth
Amendment to
License Agreement
2015.pdf

9056

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Cabo Wabo
Cantina   Red Head, Inc. d/b/a
Cabo Wabo Enterprises   THIRD
AMENDMENT TO
LICENSE
AGREEMENT   7/1/2011   NewThird
Amendment to
License Agreement
FINA-2012L.pdf

14874

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Cabo Wabo
Cantina   Red Head, Inc. d/b/a
Cabo Wabo Enterprises   LICENSE
AGREEMENT   7/1/2011   Cabo Wabo HLT
License Agmt and
Amendments.pdf

9016

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Cinnabon   Partridge Enterprises,
Inc.   LEASE AGREEMENT   8/12/2005   cinnabon lease rider
1 letter.pdf



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

9002

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Cinnabon   Partridge Enterprises,
Inc.   FIRST AMENDMENT
TO LEASE
AGREEMENT   6/1/2010   Cinnabon 1st
Amendment_(34263213_1).PDF

N/A

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Cinnabon   Partridge Enterprises,
Inc.   SECOND
AMENDMENT TO
LEASE AGREEMENT   6/1/2015   Cinnabon Second
Amendment.pdf

8942

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   CV Sports   Sunrise Sports, Inc., d/
b/a CV Sports   RETAIL LEASE
AGREEMENT   9/25/2014   10113 – Sunrise
Sports – Retail Lease
– Fully Executed.pdf

9771

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Fatburger/
Thai-Asian/
Tahoe Italian
Pizza   FST TAHOE
PARTNERS, LLC   LEASE AGREEMENT   3/31/2005   2995 – FST Tahoe –
executed.pdf

14888

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Fatburger/
Thai-Asian/
Tahoe Italian
Pizza   FST Tahoe Partners,
LLC   FIRST AMENDMENT
TO LEASE
AGREEMENT   4/17/2015   Fatburger First
Amendment 4-17-15
doc.pdf

9033

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Hard Rock
Café   Hard Rock Cafe
International (USA),
Inc   ADDENDUM TO
AGREEMENT   12/17/1999   Harveys Tahoe Hard
Rock Addendum
12-17-99_(34186715_1).PDF

9034

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Hard Rock
Café   Hard Rock Cafe
International (USA),
Inc.   AMENDMENT TO
LEASE AGREEMENT   1/17/1998   Harveys Tahoe Hard
Rock Am
2004_(34186717_1).PDF

9035

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Hard Rock
Café   Hard Rock Cafe
International (USA),
Inc.,   LEASE AGREEMENT   9/16/1998   Harveys Tahoe Hard
Rock
Lease_(34186720_1).PDF

9026

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Hard Rock
Café   Hard Rock Cafe
International, Inc.   NOTICE OF
EXTENSION OF
LEASE AGREEMENT   9/25/2012   Hard Rock 5 year
lease extension
request.pdf



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

9036

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Hard Rock
Café   Hard Rock Cafe,
International (USA),
Inc.   LETTER
AMENDMENT   10/29/2007   Harveys Tahoe Hard
Rock Letter
Am_(34186721_1).PDF

9029

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Hertz   The Hertz Corporation   CONCESSION
AGREEMENT   12/20/2013   Harrahs Tahoe Hertz
Concession
Agmt_(34186707_1).PDF

15087

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Hertz   The Hertz Corporation   CONCESSION
AGREEMENT   12/20/2013   Executed Hertz –
Harvey’s Resort
Lake Tahoe
Concession
Agmt.pdf

8941

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   J. Boutique   J Boutique LLC   J BOUTIQUE –
RETAIL LEASE
AGREEMENT   7/4/2014   10081 -J Boutique –
Retail Lease – Fully
Executed.pdf

9047

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Landau   THE HYMAN
COMPANIES, INC.   RETAIL LEASE
AGREEMENT   11/10/2003   Landau
Agreement.pdf

15223

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Landau   THE HYMAN
COMPANIES, INC.   RETAIL LEASE
AGREEMENT   11/10/2003   img-718101734-
0001.pdf

9756

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Lulu   Nicole Robbins, Diana
Knowlton, and Mary
Lou Montonya   LICENSE
AGREEMENT AND
FIRST, SECOND AND
THIRD
AMENDMENTS   1/21/2001   img-909164344-
0001.pdf

N/A

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Promenade
Deck   Linda Addi   LINDA ADDI D/B/A
PROMENADE DECK
FASHIONS LEASE   4/1/2015   New Lease
Promenade Deck.pdf



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

9040

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Straw Hat
Pizza   Nevada Pizza
Restaurant   SECOND
AMENDMENT TO
THE LEASE
AGREEMENT   6/10/2013   Harveys Tahoe Straw
Hat 2nd
Am_(34186725_1).PDF

9064

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Straw Hat
Pizza   NEVADA PIZZA
RESTAURANT, INC.   AMENDMENT TO
THE LEASE
AGREEMENT   12/1/2010   Straw Hat
Amendment.pdf

9065

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Straw Hat
Pizza   NEVADA PIZZA
RESTAURANTS, INC.   LEASE AGREEMENT   11/1/2010   Straw Hat Lease.pdf

9066

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Straw Hat
Pizza   NEVADA PIZZA
RESTAURANTS, INC.   SECOND
AMENDMENT TO
THE LEASE
AGREEMENT   6/10/2013   Straw Hat Second
Amendment
(Deli).pdf

N/A

  Harveys
Tahoe
Management
Company
LLC.   Harveys/
Harrah’s
Lake
Tahoe   Upper Deck
Emporium   Linda Addi   UPPER DECK
EMPORIUM LEASE   2/1/2016   HLT Upper Deck
Lease.pdf

N/A

  Harveys
Tahoe
Management
Company
LLC   Harveys/
Harrah’s
Lake
Tahoe   Wedding
chapel   Destination Tahoe
Weddings and Events,
LLC   LEASE AGREEMENT   10/1/2015   HLT Destination
Tahoe Weddings
Lease Fully
Executed.pdf

9143

  Horseshoe
Entertainment   Horseshoe
Bossier
City   8 OZ.
Steakhouse   NR Restaurant Group
Inc.   AMENDMENT 1 TO
THE LEASE
AGREEMENT   8/16/2010   8 Oz 1st
Amendment_(34245121_1).PDF

9144

  Horseshoe
Entertainment   Horseshoe
Bossier
City   8 OZ.
Steakhouse   NR Restaurant Group,
Inc.   LEASE AGREEMENT   4/23/2010   8 Oz Burger
Lease_(34245123_1).PDF

N/A

  Horseshoe
Entertainment   Horseshoe
Bossier
City   LA
Chocolatiers   LA Chocolatiers, LLC   LEASE AGREEMENT   1/22/2015   106 SE – HBC
LA
Chocolatiers
Lease.pdf



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

10109

  CEOC, LLC,
successor in
interest by
merger to
Caesars
Entertainment
Operating
Company,
Inc.

Harveys BR
Management
Company,
Inc.

  Horseshoe
Council
Bluffs   Hilton
Garden Inn   23RD STREET
HOTEL
ASSOCIATES, LLC   GROUND LEASE
AGREEMENT   2/29/2008   Doc265798567.pdf

9351

  HBR Realty
Company
LLC   Horseshoe
Council
Bluffs   Pari-mutuel
dog
racetrack   IOWA WEST
RACING
ASSOCIATION   LEASE AGREEMENT   10/5/1999   5107-Iowa West
Racing Association-
Ground Lease-
Executed.pdf

N/A

  Horseshoe
Hammond,
LLC   Horseshoe
Hammond   Touch of
Luck   DP3 Massage, LLC dba
A Touch of Luck   REVOCABLE
ROVING CHAIR
LICENSE
AGREEMENT   3/1/2014   Touch of Luck
Executed
Contract.pdf

N/A

  Horseshoe
Hammond,
LLC   Horseshoe
Hammond   Touch of
Luck   DP3 Massage, LLC dba
A Touch of Luck   FIRST AMENDMENT
TO REVOCABLE
ROVING CHAIR
LICENSE
AGREEMENT   8/1/2015   UHA DP3 Touch of
Luck 1st Am
Final.pdf

8804

  Caesars
Riverboat
Casino, LLC   Horseshoe
Southern
Indiana   Graeter’s Ice
Cream   Tedesco, LLC d/b/a
Graeter’s Ice Cream   LEASE AGREEMENT   3/1/2009   2009 – Tedesco,
LLC dba Graeter’s
Ice Cream – Lease
Agmt (fully-
executed, part 1).pdf

14892

  Caesars
Riverboat
Casino, LLC   Horseshoe
Southern
Indiana   Graeter’s Ice
Cream   Tedesco, LLC d/b/a
Graeter’s Ice Cream   RENEWAL LETTER   7/29/2015   2015 Tedesco –
Horseshoe Southern
Indiana and Graeter’s
Lease Renewal.pdf



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

8891

  Caesars
Riverboat
Casino, LLC   Horseshoe
Southern
Indiana   Indulge Spa   Pampering People LLC   FIRST AMENDMENT
TO THE LEASE
AGREEMENT   8/14/2012   Spa – crime
insurance document,
August 2012.pdf

8892

  Caesars
Riverboat
Casino, LLC   Horseshoe
Southern
Indiana   Indulge Spa   Pampering People LLC   LEASE AGREEMENT   6/4/2012   Spa,
June 2012.pdf

14839

  Caesars
Riverboat
Casino, LLC   Horseshoe
Southern
Indiana   Indulge Spa   The Pampering People,
LLC   LEASE AGREEMENT   5/22/2015   Spa, Jun 2015
Executed-Second
Amendment to
Lease.pdf

14840

  Caesars
Riverboat
Casino, LLC   Horseshoe
Southern
Indiana   Indulge Spa   The Pampering People,
LLC   SECOND
AMENDMENT TO
LEASE AGREEMENT   7/1/2015   Spa 2015-07-The
Pampering People-
Rent Abatement-
Second
Amendment-f.pdf

15228

  Caesars
Riverboat
Casino, LLC   Horseshoe
Southern
Indiana   Indulge Spa   The Pampering People,
LLC   THIRD
AMENDMENT TO
LEASE AGREEMENT   1/1/2016   img-718101415-
0001.pdf

14893

  Caesars
Riverboat
Casino, LLC   Horseshoe
Southern
Indiana   Indulge Spa   The Pampering People,
LLC   LICENSE
AGREEMENT   7/2/2013   Spa-The Pampering
People, LLC dba
Indulge Spa – Rev
Roving Massage
License Agmt –
Final. pdf

9576

  Robinson
Property
Group LLC   Horseshoe
Tunica   8 OZ.
Burger Bar   TUNICA
RESTAURANT
GROUP, INC.   LEASE AGREEMENT   8/31/2011   5112-Tunica
Restaurant Group,
Inc.-Restarurant
Lease-Executed.pdf



--------------------------------------------------------------------------------

Contract ID

  Debtor(s)   Property
Name   Name of
Operation   Counterparty   Description   Contract
Date   File Name

9607

  Robinson
Property
Group LLC   Horseshoe
Tunica   8 OZ.
Burger Bar   TUNICA
RESTAURANT
GROUP, INC.   FIRST AMENDMENT
TO THE LEASE
AGREEMENT   4/17/2013   7907 – First
Amendment to the
Lease Agreement –
Final.pdf

N/A

  Robinson
Property
Group LLC   Horseshoe
Tunica   Landau   NAT Landau Hyman
Jewels, Ltd., Inc.   LEASE AGREEMENT   10/12/2015   Landau.pdf

N/A

  Robinson
Property
Group LLC   Horseshoe
Tunica   Lucky 8
Asian Bistro   Lucky 8 Inc.   LUCKY 8 ASIAN
BISTRO LEASE   4/18/2016   UTU Lucky 8 (King
Chow) Lease Fully
Executed.pdf



--------------------------------------------------------------------------------

SCHEDULE 5

RENT ALLOCATION

 

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)    Rent
Allocation    467 Rent    467 Rent
Adjustment   467
Interest   467 Loan
Balance
Beginning of
Period

Oct-17

     $ 36,108,333        0        0        (36,108,333 )       (90,271 )      
(36,108,333 )

Nov-17

       36,108,333        0        0        (36,108,333 )       (180,767 )      
(72,306,938 )

Dec-17

       36,108,333        0        0        (36,108,333 )       (271,490 )      
(108,596,038 )

Jan-18

       36,108,333        36,946,471        37,196,975        1,088,642      
(362,440 )       (144,975,862 )

Feb-18

       36,108,333        36,946,471        37,196,975        1,088,642      
(360,624 )       (144,249,659 )

Mar-18

       36,108,333        36,946,471        37,196,975        1,088,642      
(358,804 )       (143,521,642 )

Apr-18

       36,108,333        36,946,471        37,196,975        1,088,642      
(356,980 )       (142,791,804 )

May-18

       36,108,333        36,946,471        37,196,975        1,088,642      
(355,150 )       (142,060,142 )

Jun-18

       36,108,333        36,946,471        37,196,975        1,088,642      
(353,317 )       (141,326,651 )

Jul-18

       36,108,333        36,946,471        37,196,975        1,088,642      
(351,478 )       (140,591,325 )

Aug-18

       36,108,333        36,946,471        37,196,975        1,088,642      
(349,635 )       (139,854,162 )

Sep-18

       36,108,333        36,946,471        37,196,975        1,088,642      
(347,788 )       (139,115,156 )

Oct-18

       36,108,333        36,946,471        37,196,975        1,088,642      
(345,936 )       (138,374,302 )

Nov-18

       36,108,333        36,946,471        37,196,975        1,088,642      
(344,079 )       (137,631,596 )

Dec-18

       36,108,333        36,946,471        37,196,975        1,088,642      
(342,218 )       (136,887,033 )

Jan-19

       36,108,333        36,946,471        37,196,975        1,088,642      
(340,352 )       (136,140,609 )

Feb-19

       36,108,333        36,946,471        37,196,975        1,088,642      
(338,481 )       (135,392,318 )

Mar-19

       36,108,333        36,946,471        37,196,975        1,088,642      
(336,605 )       (134,642,157 )

Apr-19

       36,108,333        36,946,471        37,196,975        1,088,642      
(334,725 )       (133,890,121 )



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment      467
Interest     467 Loan
Balance
Beginning of
Period  

May-19

     36,108,333        36,946,471        37,196,975        1,088,642       
(332,841 )      (133,136,205 ) 

Jun-19

     36,108,333        36,946,471        37,196,975        1,088,642       
(330,951 )      (132,380,403 ) 

Jul-19

     36,108,333        36,946,471        37,196,975        1,088,642       
(329,057 )      (131,622,713 ) 

Aug-19

     36,108,333        36,946,471        37,196,975        1,088,642       
(327,158 )      (130,863,128 ) 

Sep-19

     36,108,333        36,946,471        37,196,975        1,088,642       
(325,254 )      (130,101,644 ) 

Oct-19

     36,108,333        36,946,471        37,196,975        1,088,642       
(323,346 )      (129,338,256 ) 

Nov-19

     36,108,333        36,946,471        37,196,975        1,088,642       
(321,432 )      (128,572,960 ) 

Dec-19

     36,108,333        36,946,471        37,196,975        1,088,642       
(319,514 )      (127,805,751 ) 

Jan-20

     36,108,333        36,946,471        37,196,975        1,088,642       
(317,592 )      (127,036,623 ) 

Feb-20

     36,108,333        36,946,471        37,196,975        1,088,642       
(315,664 )      (126,265,573 ) 

Mar-20

     36,108,333        36,946,471        37,196,975        1,088,642       
(313,731 )      (125,492,595 ) 

Apr-20

     36,108,333        36,946,471        37,196,975        1,088,642       
(311,794 )      (124,717,685 ) 

May-20

     36,108,333        36,946,471        37,196,975        1,088,642       
(309,852 )      (123,940,837 ) 

Jun-20

     36,108,333        36,946,471        37,196,975        1,088,642       
(307,905 )      (123,162,048 ) 

Jul-20

     36,108,333        36,946,471        37,196,975        1,088,642       
(305,953 )      (122,381,311 ) 

Aug-20

     36,108,333        36,946,471        37,196,975        1,088,642       
(303,997 )      (121,598,622 ) 

Sep-20

     36,108,333        36,946,471        37,196,975        1,088,642       
(302,035 )      (120,813,977 ) 

Oct-20

     36,108,333        36,946,471        37,196,975        1,088,642       
(300,068 )      (120,027,370 ) 

Nov-20

     36,108,333        36,946,471        37,196,975        1,088,642       
(298,097 )      (119,238,797 ) 

Dec-20

     36,108,333        36,946,471        37,196,975        1,088,642       
(296,121 )      (118,448,252 ) 



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment      467
Interest     467 Loan
Balance
Beginning of
Period  

Jan-21

     36,108,333        36,946,471        37,196,975        1,088,642       
(294,139 )      (117,655,731 ) 

Feb-21

     36,108,333        36,946,471        37,196,975        1,088,642       
(292,153 )      (116,861,229 ) 

Mar-21

     36,108,333        36,946,471        37,196,975        1,088,642       
(290,162 )      (116,064,740 ) 

Apr-21

     36,108,333        36,946,471        37,196,975        1,088,642       
(288,166 )      (115,266,260 ) 

May-21

     36,108,333        36,946,471        37,196,975        1,088,642       
(286,164 )      (114,465,784 ) 

Jun-21

     36,108,333        36,946,471        37,196,975        1,088,642       
(284,158 )      (113,663,307 ) 

Jul-21

     36,108,333        36,946,471        37,196,975        1,088,642       
(282,147 )      (112,858,823 ) 

Aug-21

     36,108,333        36,946,471        37,196,975        1,088,642       
(280,131 )      (112,052,328 ) 

Sep-21

     36,108,333        36,946,471        37,196,975        1,088,642       
(278,110 )      (111,243,817 ) 

Oct-21

     36,108,333        36,946,471        37,196,975        1,088,642       
(276,083 )      (110,433,285 ) 

Nov-21

     36,108,333        36,946,471        37,196,975        1,088,642       
(274,052 )      (109,620,727 ) 

Dec-21

     36,108,333        36,946,471        37,196,975        1,088,642       
(272,015 )      (108,806,137 ) 

Jan-22

     36,108,333        36,946,471        37,196,975        1,088,642       
(269,974 )      (107,989,510 ) 

Feb-22

     36,108,333        36,946,471        37,196,975        1,088,642       
(267,927 )      (107,170,842 ) 

Mar-22

     36,108,333        36,946,471        37,196,975        1,088,642       
(265,875 )      (106,350,128 ) 

Apr-22

     36,108,333        36,946,471        37,196,975        1,088,642       
(263,818 )      (105,527,361 ) 

May-22

     36,108,333        36,946,471        37,196,975        1,088,642       
(261,756 )      (104,702,538 ) 

Jun-22

     36,108,333        36,946,471        37,196,975        1,088,642       
(259,689 )      (103,875,652 ) 

Jul-22

     36,108,333        36,946,471        37,196,975        1,088,642       
(257,617 )      (103,046,700 ) 

Aug-22

     36,108,333        36,946,471        37,196,975        1,088,642       
(255,539 )      (102,215,675 ) 



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

Sep-22

     36,108,333        36,946,471        37,196,975        1,088,642      
(253,456 )      (101,382,572 ) 

Oct-22

     36,830,500        36,946,471        37,196,975        366,475      
(253,174 )      (101,269,553 ) 

Nov-22

     36,830,500        36,946,471        37,196,975        366,475      
(252,891 )      (101,156,252 ) 

Dec-22

     36,830,500        36,946,471        37,196,975        366,475      
(252,607 )      (101,042,668 ) 

Jan-23

     36,830,500        36,946,471        37,196,975        366,475      
(252,322 )      (100,928,799 ) 

Feb-23

     36,830,500        36,946,471        37,196,975        366,475      
(252,037 )      (100,814,646 ) 

Mar-23

     36,830,500        36,946,471        37,196,975        366,475      
(251,751 )      (100,700,208 ) 

Apr-23

     36,830,500        36,946,471        37,196,975        366,475      
(251,464 )      (100,585,483 ) 

May-23

     36,830,500        36,946,471        37,196,975        366,475      
(251,176 )      (100,470,472 ) 

Jun-23

     36,830,500        36,946,471        37,196,975        366,475      
(250,888 )      (100,355,173 ) 

Jul-23

     36,830,500        36,946,471        37,196,975        366,475      
(250,599 )      (100,239,586 ) 

Aug-23

     36,830,500        36,946,471        37,196,975        366,475      
(250,309 )      (100,123,710 ) 

Sep-23

     36,830,500        36,946,471        37,196,975        366,475      
(250,019 )      (100,007,544 ) 

Oct-23

     37,567,110        36,946,471        37,196,975        (370,135 )     
(251,569 )      (100,627,697 ) 

Nov-23

     37,567,110        36,946,471        37,196,975        (370,135 )     
(253,124 )      (101,249,402 ) 

Dec-23

     37,567,110        36,946,471        37,196,975        (370,135 )     
(254,682 )      (101,872,660 ) 

Jan-24

     37,567,110        36,946,471        37,196,975        (370,135 )     
(256,244 )      (102,497,477 ) 

Feb-24

     37,567,110        36,946,471        37,196,975        (370,135 )     
(257,810 )      (103,123,855 ) 

Mar-24

     37,567,110        36,946,471        37,196,975        (370,135 )     
(259,379 )      (103,751,800 ) 

Apr-24

     37,567,110        36,946,471        37,196,975        (370,135 )     
(260,953 )      (104,381,314 ) 



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

May-24

     37,567,110        36,946,471        37,196,975        (370,135 )     
(262,531 )      (105,012,402 ) 

Jun-24

     37,567,110        36,946,471        37,196,975        (370,135 )     
(264,113 )      (105,645,068 ) 

Jul-24

     37,567,110        36,946,471        37,196,975        (370,135 )     
(265,698 )      (106,279,316 ) 

Aug-24

     37,567,110        36,946,471        37,196,975        (370,135 )     
(267,288 )      (106,915,149 ) 

Sep-24

     37,567,110        36,946,471        37,196,975        (370,135 )     
(268,881 )      (107,552,572 ) 

Oct-24

     26,822,917        36,946,471        37,196,975        10,374,059      
(243,618 )      (97,447,395 ) 

Nov-24

     26,822,917        36,946,471        37,196,975        10,374,059      
(218,292 )      (87,316,954 ) 

Dec-24

     26,822,917        36,946,471        37,196,975        10,374,059      
(192,903 )      (77,161,188 ) 

Jan-25

     26,822,917        27,308,261        27,493,416        670,500      
(167,450 )      (66,980,033 ) 

Feb-25

     26,822,917        27,308,261        27,493,416        670,500      
(166,192 )      (66,476,983 ) 

Mar-25

     26,822,917        27,308,261        27,493,416        670,500      
(164,932 )      (65,972,676 ) 

Apr-25

     26,822,917        27,308,261        27,493,416        670,500      
(163,668 )      (65,467,107 ) 

May-25

     26,822,917        27,308,261        27,493,416        670,500      
(162,401 )      (64,960,275 ) 

Jun-25

     26,822,917        27,308,261        27,493,416        670,500      
(161,130 )      (64,452,176 ) 

Jul-25

     26,822,917        27,308,261        27,493,416        670,500      
(159,857 )      (63,942,807 ) 

Aug-25

     26,822,917        27,308,261        27,493,416        670,500      
(158,580 )      (63,432,164 ) 

Sep-25

     26,822,917        27,308,261        27,493,416        670,500      
(157,301 )      (62,920,245 ) 

Oct-25

     27,359,375        27,308,261        27,493,416        134,042      
(157,359 )      (62,943,504 ) 

Nov-25

     27,359,375        27,308,261        27,493,416        134,042      
(157,417 )      (62,966,821 ) 

Dec-25

     27,359,375        27,308,261        27,493,416        134,042      
(157,475 )      (62,990,196 ) 



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

Jan-26

     27,359,375        27,308,261        27,493,416        134,042      
(157,534 )      (63,013,630 ) 

Feb-26

     27,359,375        27,308,261        27,493,416        134,042      
(157,593 )      (63,037,123 ) 

Mar-26

     27,359,375        27,308,261        27,493,416        134,042      
(157,652 )      (63,060,674 ) 

Apr-26

     27,359,375        27,308,261        27,493,416        134,042      
(157,711 )      (63,084,284 ) 

May-26

     27,359,375        27,308,261        27,493,416        134,042      
(157,770 )      (63,107,954 ) 

Jun-26

     27,359,375        27,308,261        27,493,416        134,042      
(157,829 )      (63,131,682 ) 

Jul-26

     27,359,375        27,308,261        27,493,416        134,042      
(157,889 )      (63,155,470 ) 

Aug-26

     27,359,375        27,308,261        27,493,416        134,042      
(157,948 )      (63,179,317 ) 

Sep-26

     27,359,375        27,308,261        27,493,416        134,042      
(158,008 )      (63,203,224 ) 

Oct-26

     27,906,562        27,308,261        27,493,416        (413,146 )     
(159,436 )      (63,774,378 ) 

Nov-26

     27,906,562        27,308,261        27,493,416        (413,146 )     
(160,867 )      (64,346,960 ) 

Dec-26

     27,906,562        27,308,261        27,493,416        (413,146 )     
(162,302 )      (64,920,973 ) 

Jan-27

     27,906,562        27,308,261        27,493,416        (413,146 )     
(163,741 )      (65,496,421 ) 

Feb-27

     27,906,562        27,308,261        27,493,416        (413,146 )     
(165,183 )      (66,073,308 ) 

Mar-27

     27,906,562        27,308,261        27,493,416        (413,146 )     
(166,629 )      (66,651,638 ) 

Apr-27

     27,906,562        27,308,261        27,493,416        (413,146 )     
(168,079 )      (67,231,413 ) 

May-27

     27,906,562        27,308,261        27,493,416        (413,146 )     
(169,532 )      (67,812,637 ) 

Jun-27

     27,906,562        27,308,261        27,493,416        (413,146 )     
(170,988 )      (68,395,315 ) 

Jul-27

     27,906,562        27,308,261        27,493,416        (413,146 )     
(172,449 )      (68,979,449 ) 

Aug-27

     27,906,562        27,308,261        27,493,416        (413,146 )     
(173,913 )      (69,565,044 ) 



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

Sep-27

     27,906,562        27,308,261        27,493,416        (413,146 )     
(175,380 )      (70,152,102 ) 

Oct-27

     26,296,977        27,308,261        27,493,416        1,196,439      
(172,828 )      (69,131,043 ) 

Nov-27

     26,296,977        27,308,261        27,493,416        1,196,439      
(170,269 )      (68,107,432 ) 

Dec-27

     26,296,977        27,308,261        27,493,416        1,196,439      
(167,703 )      (67,081,261 ) 

Jan-28

     26,296,977        27,308,261        27,493,416        1,196,439      
(165,131 )      (66,052,524 ) 

Feb-28

     26,296,977        27,308,261        27,493,416        1,196,439      
(162,553 )      (65,021,216 ) 

Mar-28

     26,296,977        27,308,261        27,493,416        1,196,439      
(159,968 )      (63,987,330 ) 

Apr-28

     26,296,977        27,308,261        27,493,416        1,196,439      
(157,377 )      (62,950,859 ) 

May-28

     26,296,977        27,308,261        27,493,416        1,196,439      
(154,779 )      (61,911,797 ) 

Jun-28

     26,296,977        27,308,261        27,493,416        1,196,439      
(152,175 )      (60,870,137 ) 

Jul-28

     26,296,977        27,308,261        27,493,416        1,196,439      
(149,565 )      (59,825,873 ) 

Aug-28

     26,296,977        27,308,261        27,493,416        1,196,439      
(146,947 )      (58,778,998 ) 

Sep-28

     26,296,977        27,308,261        27,493,416        1,196,439      
(144,324 )      (57,729,506 ) 

Oct-28

     26,822,917        27,308,261        27,493,416        670,500      
(143,008 )      (57,203,330 ) 

Nov-28

     26,822,917        27,308,261        27,493,416        670,500      
(141,690 )      (56,675,839 ) 

Dec-28

     26,822,917        27,308,261        27,493,416        670,500      
(140,368 )      (56,147,028 ) 

Jan-29

     26,822,917        27,308,261        27,493,416        670,500      
(139,042 )      (55,616,896 ) 

Feb-29

     26,822,917        27,308,261        27,493,416        670,500      
(137,714 )      (55,085,439 ) 

Mar-29

     26,822,917        27,308,261        27,493,416        670,500      
(136,382 )      (54,552,652 ) 

Apr-29

     26,822,917        27,308,261        27,493,416        670,500      
(135,046 )      (54,018,534 ) 



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

May-29

     26,822,917        27,308,261        27,493,416        670,500      
(133,708 )      (53,483,081 ) 

Jun-29

     26,822,917        27,308,261        27,493,416        670,500      
(132,366 )      (52,946,288 ) 

Jul-29

     26,822,917        27,308,261        27,493,416        670,500      
(131,020 )      (52,408,154 ) 

Aug-29

     26,822,917        27,308,261        27,493,416        670,500      
(129,672 )      (51,868,675 ) 

Sep-29

     26,822,917        27,308,261        27,493,416        670,500      
(128,320 )      (51,327,847 ) 

Oct-29

     27,359,375        27,308,261        27,493,416        134,042      
(128,305 )      (51,322,125 ) 

Nov-29

     27,359,375        27,308,261        27,493,416        134,042      
(128,291 )      (51,316,389 ) 

Dec-29

     27,359,375        27,308,261        27,493,416        134,042      
(128,277 )      (51,310,638 ) 

Jan-30

     27,359,375        27,308,261        27,493,416        134,042      
(128,262 )      (51,304,873 ) 

Feb-30

     27,359,375        27,308,261        27,493,416        134,042      
(128,248 )      (51,299,094 ) 

Mar-30

     27,359,375        27,308,261        27,493,416        134,042      
(128,233 )      (51,293,300 ) 

Apr-30

     27,359,375        27,308,261        27,493,416        134,042      
(128,219 )      (51,287,492 ) 

May-30

     27,359,375        27,308,261        27,493,416        134,042      
(128,204 )      (51,281,669 ) 

Jun-30

     27,359,375        27,308,261        27,493,416        134,042      
(128,190 )      (51,275,832 ) 

Jul-30

     27,359,375        27,308,261        27,493,416        134,042      
(128,175 )      (51,269,980 ) 

Aug-30

     27,359,375        27,308,261        27,493,416        134,042      
(128,160 )      (51,264,113 ) 

Sep-30

     27,359,375        27,308,261        27,493,416        134,042      
(128,146 )      (51,258,232 ) 

Oct-30

     27,906,562        27,308,261        27,493,416        (413,146 )     
(129,499 )      (51,799,524 ) 

Nov-30

     27,906,562        27,308,261        27,493,416        (413,146 )     
(130,855 )      (52,342,168 ) 

Dec-30

     27,906,562        27,308,261        27,493,416        (413,146 )     
(132,215 )      (52,886,170 ) 



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

Jan-31

     27,906,562        27,308,261        27,493,416        (413,146 )     
(133,579 )      (53,431,531 ) 

Feb-31

     27,906,562        27,308,261        27,493,416        (413,146 )     
(134,946 )      (53,978,256 ) 

Mar-31

     27,906,562        27,308,261        27,493,416        (413,146 )     
(136,316 )      (54,526,348 ) 

Apr-31

     27,906,562        27,308,261        27,493,416        (413,146 )     
(137,690 )      (55,075,809 ) 

May-31

     27,906,562        27,308,261        27,493,416        (413,146 )     
(139,067 )      (55,626,645 ) 

Jun-31

     27,906,562        27,308,261        27,493,416        (413,146 )     
(140,447 )      (56,178,858 ) 

Jul-31

     27,906,562        27,308,261        27,493,416        (413,146 )     
(141,831 )      (56,732,451 ) 

Aug-31

     27,906,562        27,308,261        27,493,416        (413,146 )     
(143,219 )      (57,287,428 ) 

Sep-31

     27,906,562        27,308,261        27,493,416        (413,146 )     
(144,609 )      (57,843,792 ) 

Oct-31

     28,464,694        27,308,261        27,493,416        (971,277 )     
(147,399 )      (58,959,679 ) 

Nov-31

     28,464,694        27,308,261        27,493,416        (971,277 )     
(150,196 )      (60,078,356 ) 

Dec-31

     28,464,694        27,308,261        27,493,416        (971,277 )     
(153,000 )      (61,199,829 ) 

Jan-32

     28,464,694        32,127,366        32,345,196        3,880,502      
(155,810 )      (62,324,105 ) 

Feb-32

     28,464,694        32,127,366        32,345,196        3,880,502      
(146,499 )      (58,599,414 ) 

Mar-32

     28,464,694        32,127,366        32,345,196        3,880,502      
(137,164 )      (54,865,410 ) 

Apr-32

     28,464,694        32,127,366        32,345,196        3,880,502      
(127,805 )      (51,122,071 ) 

May-32

     28,464,694        32,127,366        32,345,196        3,880,502      
(118,423 )      (47,369,374 ) 

Jun-32

     28,464,694        32,127,366        32,345,196        3,880,502      
(109,018 )      (43,607,296 ) 

Jul-32

     28,464,694        32,127,366        32,345,196        3,880,502      
(99,590 )      (39,835,812 ) 

Aug-32

     28,464,694        32,127,366        32,345,196        3,880,502      
(90,137 )      (36,054,899 ) 



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment      467
Interest     467 Loan
Balance
Beginning of
Period  

Sep-32

     28,464,694        32,127,366        32,345,196        3,880,502       
(80,661 )      (32,264,534 )                     (0 ) 



--------------------------------------------------------------------------------

SCHEDULE 5-A

PROPERTY-SPECIFIC RENT ALLOCATION

 

Leased Property

  

Allocated Annual Initial Rent

 

Horseshoe Bossier:

   $ 417,673.63  

Horseshoe Southern Indiana:

   $ 3,221,235.00  



--------------------------------------------------------------------------------

SCHEDULE 6

LONDON CLUBS

 

Property

  

Address

Golden Nugget (01120)

   22 Shaftesbury Avenue, London W1D 7EJ

Sportsman (01110)

   Old Quebec Street, London W1H 7AF

The Playboy Club/10 Brick Street (01140)

   14 Old Park Lane, London W1K 1ND

Leicester Square (01180)

   5-6 Leicester Square, London WC2H 7NA

Southend (01210)

   Eastern Esplanade, Southend on Sea, Essex SS1 2ZG

Brighton (01220)

   Brighton Marina Village, Brighton, Sussex BN2 5UT

Manchester (01240)

   The Great Northern, Watson Street, Manchester M3 4LP

Nottingham (01270)

   108 Upper Parliament Street, Nottingham NG1 6LF

Glasgow (01250)

   Springfield Quay, Paisley Road, Glasgow G5 8NP

Leeds (01280)

   4 The Boulevard, Clarence Dock, Leeds LS10 1PZ



--------------------------------------------------------------------------------

SCHEDULE 7

PERMITTED PROPERTY SALES

On file with the Company.

 

54